         Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 1 of 124



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                        §
    In re:                                                              § Chapter 11
                                                                        §
    IHEARTMEDIA, INC., et al., 1                                        § Case No. 18-31274 (MI)
                                                                        §
                               Debtors.                                 § (Jointly Administered)
                                                                        §

              SECOND AMENDED PLAN SUPPLEMENT FOR
        THE MODIFIED FIFTH AMENDED JOINT CHAPTER 11 PLAN
         OF REORGANIZATION OF IHEARTMEDIA, INC. AND ITS
DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

                                                TABLE OF CONTENTS

      Exhibit      Description
         D         Assumed Executory Contract and Unexpired Lease List

Each of the documents contained in the Plan Supplement or its amendments are subject to certain
consent and approval rights to the extent provided in the Plan or Restructuring Support Agreement. 2




1     Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
      noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia,
      Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway, San Antonio,
      Texas 78258.

2     Capitalized terms used but not otherwise defined in this Plan Supplement shall have the meanings ascribed to
      such terms in the Modified Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its
      Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 2232], as it may be amended,
      modified, or supplemented from time to time (the “Plan”).
      Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 2 of 124



                                            EXHIBIT D

                    Assumed Executory Contract and Unexpired Lease List

       This Exhibit D contains the Assumed Executory Contract and Unexpired Lease List.

        On the Effective Date, except as otherwise provided in the Plan, each Executory Contract
and Unexpired Lease (including those set forth in the Assumed Executory Contract and Unexpired
Lease List) shall be deemed assumed as of the Effective Date by the applicable Debtor pursuant
to sections 365 and 1123 of the Bankruptcy Code, unless such Executory Contract or Unexpired
Lease: (1) was previously assumed, assumed and assigned, or rejected by the Debtors;
(2) previously expired or terminated pursuant to its own terms; (3) is identified on the Rejected
Executory Contract and Unexpired Lease List; or (4) is the subject of a motion to reject that is
pending on the Effective Date.

        Entry of the Confirmation Order by the Bankruptcy Court shall, subject to and upon the
occurrence of the Effective Date, constitute a Final Order approving the assumptions, assumptions
and assignments, and rejections, as applicable, of the Executory Contracts and Unexpired Leases
as set forth in the Plan, the Assumed Executory Contract and Unexpired Lease List, and the
Rejected Executory Contract and Unexpired Lease List, as applicable, pursuant to sections 365(a)
and 1123 of the Bankruptcy Code. Any motions to assume, assume and assign, or reject Executory
Contracts or Unexpired Leases pending on the Effective Date shall be subject to approval by the
Bankruptcy Court on or after the Effective Date by a Final Order. Unless otherwise indicated,
assumptions, assumptions and assignments, or rejections of Executory Contracts and Unexpired
Leases pursuant to the Plan are effective as of the Effective Date. Each Executory Contract and
Unexpired Lease assumed pursuant to Article V.A of the Plan or by any order of the Bankruptcy
Court, which has not been assigned to a third party prior to the Confirmation Date, shall re-vest in
and be fully enforceable by the applicable contracting Reorganized Debtor in accordance with its
terms, except as such terms may be modified by the provisions of the Plan or any order of the
Bankruptcy Court authorizing and providing for its assumption under applicable federal law.
Notwithstanding anything to the contrary in the Plan, the Debtors or the Reorganized Debtors, as
applicable, shall have the right to alter, amend, modify, or supplement the Rejected Executory
Contract and Unexpired Lease List or the Assumed Executory Contract and Unexpired Lease List
identified in Article V.A of the Plan and in the Plan Supplement at any time through and including
45 days after the Effective Date.

         To the extent that any provision in any Executory Contract or Unexpired Lease assumed
or assumed and assigned pursuant to the Plan restricts or prevents, or purports to restrict or prevent,
or is breached or deemed breached by, the assumption or assumption and assignment of such
Executory Contract or Unexpired Lease (including any “change of control” provision), then such
provision shall be deemed modified such that the transactions contemplated by the Plan shall not
entitle the non-Debtor party or parties to such Executory Contract or Unexpired Lease to terminate
such Executory Contract or Unexpired Lease or to exercise any other default-related rights with
respect thereto.

       Any monetary defaults under each Executory Contract and Unexpired Lease to be assumed
pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by
      Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 3 of 124



payment of the default amount in Cash on the Effective Date, subject to the limitation described
below, or on such other terms as the parties to such Executory Contracts or Unexpired Leases may
otherwise agree. In the event of a dispute regarding (1) the amount of any payments to cure such
a default, (2) the ability of the Reorganized Debtors or any assignee to provide “adequate assurance
of future performance” (within the meaning of section 365 of the Bankruptcy Code) under the
Executory Contract or Unexpired Lease to be assumed, or (3) any other matter pertaining to
assumption, the cure payments required by section 365(b)(1) of the Bankruptcy Code shall be
made following the entry of a Final Order or orders resolving the dispute and approving the
assumption; provided that the Reorganized Debtors may settle any such dispute without any
further notice to, or action, order, or approval of the Bankruptcy Court or any other Entity;
provided, further, that notwithstanding anything to the contrary in the Plan, prior to the entry of a
Final Order resolving any such dispute and approving the assumption of any such Executory
Contract or Unexpired Lease, the Reorganized Debtors shall have the right to reject any such
Executory Contract or Unexpired Lease that is subject to dispute, whether by amending the
Rejected Executory Contract and Unexpired Lease List in accordance with Article V.A of the Plan
or otherwise.

        Assumption or assumption and assignment of any Executory Contract or Unexpired Lease
pursuant to the Plan or otherwise shall result in the full release and satisfaction of any Claims or
defaults, whether monetary or nonmonetary, including defaults of provisions restricting the change
in control or ownership interest composition or other bankruptcy-related defaults, arising under
any assumed Executory Contract or Unexpired Lease at any time prior to the effective date of
assumption or assumption and assignment. Any Proofs of Claim Filed with respect to an
Executory Contract or Unexpired Lease that has been assumed in the Chapter 11 Cases,
including pursuant to the Confirmation Order, shall be deemed disallowed and expunged as
of the Effective Date, without further notice to or action, order, or approval of the
Bankruptcy Court or any other Entity.

        Neither the exclusion nor the inclusion of any Executory Contract or Unexpired Lease on
the Assumed Executory Contract and Unexpired Lease List or the Rejected Executory Contract
and Unexpired Lease List, nor anything contained in the Plan, shall constitute an admission by the
Debtors that any such contract or lease is in fact an Executory Contract or Unexpired Lease or that
any of the Reorganized Debtors has any liability thereunder. If there is a dispute regarding whether
a contract or lease is or was executory or unexpired at the time of assumption or rejection, the
Debtors or the Reorganized Debtors, as applicable, shall have 30 days following entry of a Final
Order resolving such dispute to alter the treatment of such contract or lease under the Plan,
including by rejecting such contract or lease nunc pro tunc to the Confirmation Date.

       For the avoidance of doubt, subject to the applicable consent rights contained in the Plan,
the Debtors reserve all rights to amend, revise, or supplement the Plan Supplement, and any of the
documents and designations contained herein, at any time before the Effective Date of the Plan, or
any such other date as may be provided for by the Plan or by order of the Bankruptcy Court
 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 4 of 124



                               EXHIBIT D(i)

Changes from the Assumed Executory Contract and Unexpired Lease List Filed on
                            November 16, 2018
                       Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 5 of 124


iHeartMedia, Inc.
Vendor New Contract Assumption Exhibit
$ USD

     Count                            Debtor                              Counterparty                                          Contract Description                          Date         Cure Cost
              1 iHeartMedia, Inc.                       AETNA LIFE INSURANCE COMPANY                    Administrative Services Only Agreement                            01/01/2001   $           0.00

              2 iHeartMedia + Entertainment, Inc.       AMAZON WEB SERVICES, INC.                       Enterprise Discount Program Agreement                             03/01/2018

              3 TTWN Media Networks, LLC                AMERICAN FEDERATION OF TELEVISION AND RADIO     Employment Agreement - San Francisco                              04/01/2016
                                                        ARTISTS

              4 TTWN Media Networks, LLC                AMERICAN FEDERATION OF TELEVISION AND RADIO     Employment Agreement - New England                                04/01/2016
                                                        ARTISTS

              5 TTWN Media Networks, LLC                AMERICAN FEDERATION OF TELEVISION AND RADIO     Employment Agreement - Philadelphia                               02/01/2016
                                                        ARTISTS

              6 TTWN Media Networks, LLC                AMERICAN FEDERATION OF TELEVISION AND RADIO     Employment Agreement - Washington Mid Atlantic                    02/01/2016
                                                        ARTISTS

              7 iHeartMedia, Inc.                       AMERICAN FEDERATION OF TELEVISION AND RADIO     Employment Agreement                                              11/08/2017
                                                        ARTISTS

              8 Capstar Radio Operating Company         AMERICAN FEDERATION OF TELEVISION AND RADIO     Employment Agreement                                              06/01/2006
                                                        ARTISTS

              9 iHeartMedia, Inc.                       AMERICAN SOCIETY OF COMPOSERS, AUTHORS AND 2017 Radio License Agreement                                           01/01/2017   $           0.00
                                                                   1
                                                        PUBLISHERS

             10 iHeartMedia, Inc.                       AMERICAN SOCIETY OF COMPOSERS, AUTHORS AND 2017 Digital License Agreement                                         01/01/2017
                                                                   1
                                                        PUBLISHERS

             11 iHeartMedia, Inc.                       CAVALIERS OPERATING COMPANY, LLC                Radio Broadcast Agreement                                         10/03/2007   $           0.00

             12 TTWN Media Networks, LLC                ENTERCOM COMMUNICATIONS CORP.                   Entercom / Total Traffic & Weather Network Master Agreement       01/01/2017

             13 Citicasters Co.                         ENTERCOM COMMUNICATIONS CORP.                   Asset Exchange Agreement                                          11/01/2017

             14 Citicasters Licenses, Inc.              ENTERCOM COMMUNICATIONS CORP.                   Asset Exchange Agreement                                          11/01/2017

             15 Capstar TX LLC                          ENTERCOM COMMUNICATIONS CORP.                   Asset Exchange Agreement                                          11/01/2017

             16 CC Licenses LLC                         ENTERCOM COMMUNICATIONS CORP.                   Asset Exchange Agreement                                          11/01/2017

             17 Clear Channel Broadcasting Licenses     ENTERCOM COMMUNICATIONS CORP.                   Asset Exchange Agreement                                          11/01/2017

             18 iHeartMedia + Entertainment, Inc.       ENTERCOM COMMUNICATIONS CORP.                   Asset Exchange Agreement                                          11/01/2017

             19 Capstar Radio Operating Company         ENTERCOM COMMUNICATIONS CORP.                   Asset Exchange Agreement                                          11/01/2017

             20 Citicasters Co.                         ENTERCOM COMMUNICATIONS CORP.                   ARI Vehicle Lease                                                 11/02/2004

             21 Citicasters Licenses, Inc.              ENTERCOM COMMUNICATIONS CORP.                   ARI Vehicle Lease                                                 11/02/2004

             22 Capstar TX LLC                          ENTERCOM COMMUNICATIONS CORP.                   ARI Vehicle Lease                                                 11/02/2004

             23 CC Licenses LLC                         ENTERCOM COMMUNICATIONS CORP.                   ARI Vehicle Lease                                                 11/02/2004

             24 Clear Channel Broadcasting Licenses     ENTERCOM COMMUNICATIONS CORP.                   ARI Vehicle Lease                                                 11/02/2004

             25 iHeartMedia + Entertainment, Inc.       ENTERCOM COMMUNICATIONS CORP.                   ARI Vehicle Lease                                                 11/02/2004

             26 Capstar Radio Operating Company         ENTERCOM COMMUNICATIONS CORP.                   ARI Vehicle Lease                                                 11/02/2004

             27 TTWN Media Networks LLC                 ENTERCOM COMMUNICATIONS CORP.                   Entercom / Total Traffic Network Standard Form Market Contract    04/02/2013

             28 TTWN Media Networks LLC                 ENTERCOM COMMUNICATIONS CORP.                   Entercom / Total Traffic & Weather Network Standard Form Market   09/04/2015
                                                                                                        Contract

             29 TTWN Media Networks LLC                 ENTERCOM COMMUNICATIONS CORP.                   Entercom / Total Traffic & Weather Network Standard Form Market   02/01/2016
                                                                                                        Contract

             30 iHeartMedia + Entertainment, Inc.       ENTERCOM COMMUNICATIONS CORP.                   Radio Network Affiliation Agreement                               02/12/2009

             31 iHeartMedia Inc.                        ENTERCOM COMMUNICATIONS CORP.                   Red Sox Radio Network Affiliation Agreement (WOFX)                10/10/2017

             32 iHeartMedia + Entertainment, Inc.       ENTERCOM COMMUNICATIONS CORP.                   Red Sox Radio Network Affiliation Agreement (WEII)                01/31/2018

             33 iHeartMedia + Entertainment, Inc.       ENTERCOM COMMUNICATIONS CORP.                   Time Brokerage and Program Services Agreement                     04/07/2014

             34 Katz Communications Inc.                ENTERCOM COMMUNICATIONS CORP.                   National Radio Sales Station Representation Agreements            11/25/2008

             35 iHeartMedia Inc.                        ENTERCOM COMMUNICATIONS CORP.                   CBS Radio Affiliation Agreements: Detroit Tigers, Detroit Red     09/21/2015
                                                                                                        Wings, and Detroit Lions Radio Networks and Michigan News
                                                                                                        Network

             36 iHeartMedia Inc.                        ENTERCOM COMMUNICATIONS CORP.                   Yankees Radio Network Affiliate Agreements                        11/01/2015

             37 iHeartCommunications, Inc.              FIDELITY INFORMATION SERVICES, LLC              Non-Qualified Deferred Compensation Plan                          07/30/2008

             38 iHeartCommunications, Inc.              FIDELITY INFORMATION SERVICES, LLC              Non-Qualified Deferred Compensation Plan Amendment                03/19/2009

             39 iHeartCommunications, Inc.              FIDELITY INFORMATION SERVICES, LLC              Unanimous Consent of the Retirement Benefits Committee            01/01/2011

             40 iHeartCommunications, Inc.              FIDELITY INFORMATION SERVICES, LLC              Unanimous Consent of the Retirement Benefits Committee            01/01/2010

             41 iHeartCommunications, Inc.              FIDELITY INFORMATION SERVICES, LLC              Non-Qualified Deferred Compensation Plan Amendment                10/01/2014

             42 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                        Advertising Agreement                                             09/30/2016

             43 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                        iHeartRadio Summer Pool Party Advertising Agreement               06/30/2016

             44 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                        Advertising Agreement                                             06/30/2016

             45 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                        Advertising Agreement                                             12/22/2016

             46 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                        Advertising Agreement                                             03/31/2017

             47 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                        Advertising Agreement                                             07/31/2017

             48 iHeartMedia Management Services, Inc.   KFORCE INC.                                     Temporary Staffing Agreement                                      04/10/2017




                                                                                                 1
                      Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 6 of 124


iHeartMedia, Inc.
Vendor New Contract Assumption Exhibit
$ USD

     Count                           Debtor                                                Counterparty                                                   Contract Description                                 Date        Cure Cost
             49 iHeartMedia, Inc.                                 MERITAN HEALTH                                                  Administrative Services Agreement                                        01/01/2012

             50 iHeartMedia, Inc.                                 MERITAN HEALTH                                                  Amendment #1                                                             01/01/2014

             51 iHeartMedia, Inc.                                 MERITAN HEALTH                                                  Amendment #4                                                             01/01/2017

             52 iHeartMedia Management Services, Inc.             NIELSEN COMPANY, LLC                                            License and Service Agreement                                            07/30/2013

             53 iHeartMedia Management Services, Inc.             NIELSEN COMPANY, LLC                                            Gracenote Agreement

             54 iHeartMedia, Inc.                                 UNIVERSAL MUSIC GROUP INC                                       Settlement Agreement                                                     01/01/2016

             55 iHeartMedia, Inc.                                 UNIVERSAL MUSIC GROUP INC                                       Music Label Agreement and Amendments Thereafter                          09/20/2013

             56 iHeartMedia, Inc.                                 UNIVERSAL MUSIC GROUP INC                                       Sam Hunt Sweepstakes Promotion Partner Agreement                         06/29/2017

             57 iHeartMedia, Inc.                                 UNIVERSAL MUSIC GROUP INC                                       Lady Antebellum Sweepstakes Promotion Partner Agreement                  07/18/2017

             58 iHeartMedia, Inc.                                 UNIVERSAL MUSIC GROUP INC                                       Luke Brian Sweepstakes Promotion Partner Agreement                       11/30/2017

             59 TTWN Media Networks, LLC                          UNIVISION COMMUNICATIONS, INC.                                  Master Agreement                                                         01/01/2016



  Notes:
  [1]: The parties are working to reconcile the amounts that may be owing to American Society of Composers, Authors, and Publishers under the contracts. Rather than reconcile such amounts in connection with
        assumption of the contracts, the parties agree to reconcile such amounts in the ordinary course pursuant to the terms of the contracts, with each party’s rights being fully preserved and not diminished in any
        way by assumption of the contracts.




                                                                                                                          2
                     Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 7 of 124


iHeartMedia, Inc.
Vendor Removed Contract Exhibit
$ USD

     Count                         Debtor                                Counterparty                              Contract Description       Date         Cure Cost
             1 iHeartMedia, Inc.                       ACTIVE MEDIA SERVICES, INC.          Trade Agreement                               10/20/2015   $           0.00

             2 iHeartMedia, Inc.                       ACTIVE MEDIA SERVICES, INC.          Trade Agreement                               10/28/2016

             3 iHeartMedia + Entertainment, Inc.       AMAZON WEB SERVICES, INC.            Amendment 2 to AWS Addendum                   01/31/2018

             4 Premiere Networks, Inc.                 ELVISDURANGROUP                      Talent Contract

             5 iHeartCommunications, Inc.              KFORCE INC.                          Client Services Work Order                    01/16/2012

             6 iHeartMedia Management Services, Inc.   KFORCE INC.                          Master Service Agreement                      11/22/2013

             7 Citicasters Co.                         PDB SPORTS                           Sports Affiliate Agreement                                 $           0.00




                                                                                        3
                           Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 8 of 124

iHeartMedia, Inc.
Vendor Amended Assumption Summary Exhibit
$ USD

                                                                                                                                                                                                                                Amended           Amended
                                                                                                                                          Amended Debtor             Amended Counterparty        Amended Description
   Count                         Debtor               Counterparty        Contract Description      Date          Cure Cost                                                                                                       Date         Cure Amount
                                                                                                                                           (If Applicable)              (If Applicable)            (If Applicable)
                                                                                                                                                                                                                             (If Applicable)   (If Applicable)
           1 iHeartMedia + Entertainment, Inc.   AMAZON WEB             Enterprise Agreement     02/19/2016   $   839,263.66                                                                Enterprise Agreement, Together
                                                 SERVICES, INC.                                                                                                                             with all Amendments and
                                                                                                                                                                                            Addenda Thereto

           2 iHeartMedia Management Services, Inc. CLOUD TECHNOLOGY     Master Service           03/04/2016   $   159,275.35                                                                                                                   $   241,983.35
                                                   PARTNERS             Agreement

           3 iHeartMedia, Inc.                   COMCAST               Advertising Agreement                  $     89,741.46                                                                                                                  $   144,213.83

           4 Capstar Radio Operating Company     COPE, BARRY B         Employment Agreement      07/19/2012   $          0.00 iHeartMedia + Entertainment, Inc.                                                                                $         0.00

           5 Capstar Radio Operating Co.         EEE DEE INC           Talent Contract                        $          0.00 iHeartMedia + Entertainment, Inc.                                                                                $         0.00

           6 Citicasters Co.                     FRANKLIN, ANDREW      Employment Agreement      02/21/2017   $          0.00                                                                                                                  $    25,030.93

           7 Citicasters Co.                     INHOFE, MARGARET       Deferred Compensation    10/07/1987   $          0.00                                                                                                                  $    34,516.13
                                                                        Agreement

           8 iHeartMedia + Entertainment, Inc.   JONES, MATTHEW         Employment Agreement     01/01/2016   $          0.00                                                                                                                  $    25,030.93
                                                 HARPER

           9 iHeartMedia Management Services, Inc. NIELSEN COMPANY,     Amendment                12/01/2008   $     63,806.28                                                                                                                  $   240,713.67
                                                   LLC

        10 iHeartMedia Management Services, Inc. ORACLE AMERICA, INC. Subscription Service       12/30/2015   $   107,211.71                                                                                                                   $   285,248.51
                                                                      Agreement

        11 AMFM Broadcasting, Inc.               AMERICAN               Collective Bargaining    01/01/2003   $          0.00                                     SAG-AFTRA   1

                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        12 AMFM Broadcasting, Inc.               AMERICAN               Collective Bargaining    09/01/2003                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        13 AMFM Broadcasting, Inc.               AMERICAN               Collective Bargaining 08/15/2008                                                          SAG-AFTRA1
                                                 FEDERATION OF          Agreement Memorandum
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        14 AMFM Broadcasting, Inc.               AMERICAN               Collective Bargaining 10/09/2008                                                          SAG-AFTRA1
                                                 FEDERATION OF          Agreement Memorandum
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        15 AMFM Broadcasting, Inc.               AMERICAN               Collective Bargaining    11/17/2014                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        16 AMFM Broadcasting, Inc.               AMERICAN               Collective Bargaining    10/01/2017                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        17 Capstar Radio Operating Company       AMERICAN               Collective Bargaining    01/01/2001                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        18 Capstar Radio Operating Company       AMERICAN               Collective Bargaining    12/19/2005                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        19 Capstar Radio Operating Company       AMERICAN               Collective Bargaining    09/01/2006                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        20 Capstar Radio Operating Company       AMERICAN               Collective Bargaining 01/01/2007                                                          SAG-AFTRA1
                                                 FEDERATION OF          Agreement Memorandum
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        21 Capstar Radio Operating Company       AMERICAN               Collective Bargaining    05/07/2008                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        22 Capstar Radio Operating Company       AMERICAN               Collective Bargaining    07/01/2008                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        23 Capstar Radio Operating Company       AMERICAN               Collective Bargaining    12/19/2008                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        24 Capstar Radio Operating Company       AMERICAN               Collective Bargaining    07/01/2012                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        25 Capstar Radio Operating Company       AMERICAN               Collective Bargaining    07/01/2017                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        26 Capstar Radio Operating Company       AMERICAN               Collective Bargaining    07/01/2017                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        27 Citicasters Co.                       AMERICAN               Collective Bargaining    09/01/2003                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        28 iHeartCommunications, Inc.            AMERICAN               Collective Bargaining    09/01/2004                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        29 iHeartCommunications, Inc.            AMERICAN               Collective Bargaining    09/01/2004                                                       SAG-AFTRA1
                                                 FEDERATION OF          Agreement
                                                 TELEVISION AND
                                                 RADIO ARTISTS

        30 iHeartCommunications, Inc.            AMERICAN               Collective Bargaining 10/09/2008                                                          SAG-AFTRA1
                                                 FEDERATION OF          Agreement Memorandum
                                                 TELEVISION AND
                                                 RADIO ARTISTS




                                                                                                                                   4
                               Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 9 of 124

iHeartMedia, Inc.
Vendor Amended Assumption Summary Exhibit
$ USD

                                                                                                                                                                                                                                                                                                            Amended              Amended
                                                                                                                                                                                    Amended Debtor                           Amended Counterparty                     Amended Description
    Count                          Debtor                               Counterparty               Contract Description              Date             Cure Cost                                                                                                                                               Date            Cure Amount
                                                                                                                                                                                     (If Applicable)                            (If Applicable)                         (If Applicable)
                                                                                                                                                                                                                                                                                                         (If Applicable)      (If Applicable)
           31 iHeartCommunications, Inc.                        AMERICAN                        Collective Bargaining           11/15/2014                                                                             SAG-AFTRA      1

                                                                FEDERATION OF                   Agreement
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           32 iHeartCommunications, Inc.                        AMERICAN                        Collective Bargaining           11/01/2017                            Capstar Radio Operating Company                  SAG-AFTRA1
                                                                FEDERATION OF                   Agreement
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           33 iHeartMedia + Entertainment, Inc.                 AMERICAN                        Collective Bargaining           01/01/2015                                                                             SAG-AFTRA1
                                                                FEDERATION OF                   Agreement
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           34 iHeartMedia + Entertainment, Inc.                 AMERICAN                        Collective Bargaining           09/01/2016                                                                             SAG-AFTRA1
                                                                FEDERATION OF                   Agreement
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           35 iHeartMedia + Entertainment, Inc.                 AMERICAN                        Collective Bargaining           09/01/2016                                                                             SAG-AFTRA1
                                                                FEDERATION OF                   Agreement
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           36 iHeartMedia + Entertainment, Inc.                 AMERICAN                        Collective Bargaining           09/01/2016                                                                             SAG-AFTRA1
                                                                FEDERATION OF                   Agreement
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           37 iHeartMedia + Entertainment, Inc.                 AMERICAN                        Collective Bargaining           09/01/2016                                                                             SAG-AFTRA1
                                                                FEDERATION OF                   Agreement
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           38 iHeartMedia + Entertainment, Inc.                 AMERICAN                        Collective Bargaining           04/01/2017                                                                             SAG-AFTRA1
                                                                FEDERATION OF                   Agreement
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           39 iHeartMedia + Entertainment, Inc.                 AMERICAN                        Employment Agreement                                                                                                   SAG-AFTRA1                                                                        08/01/2016
                                                                FEDERATION OF
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           40 Premiere Networks, Inc.                           AMERICAN                        Collective Bargaining           12/15/2009                                                                             SAG-AFTRA1
                                                                FEDERATION OF                   Agreement Extension
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           41 TTWN Media Networks, LLC                          AMERICAN                        Collective Bargaining           01/01/2016                                                                             SAG-AFTRA1
                                                                FEDERATION OF                   Agreement
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           42 TTWN Media Networks, LLC                          AMERICAN                        Collective Bargaining           01/01/2016                                                                             SAG-AFTRA1
                                                                FEDERATION OF                   Agreement
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           43 TTWN Media Networks, LLC                          AMERICAN                        Collective Bargaining           05/01/2016                                                                             SAG-AFTRA1
                                                                FEDERATION OF                   Agreement
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           44 TTWN Media Networks, LLC                          AMERICAN                        Employment Agreement                                                                                                   SAG-AFTRA1                              Employment Agreement and                  04/01/2016
                                                                FEDERATION OF                                                                                                                                                                                  Amendments Thereafter - New
                                                                TELEVISION AND                                                                                                                                                                                 York
                                                                RADIO ARTISTS

           45 TTWN Networks, LLC                                AMERICAN                        Collective Bargaining           04/01/2016                                                                             SAG-AFTRA1
                                                                FEDERATION OF                   Agreement
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           46 TTWN Media Networks, LLC                          AMERICAN                        Employment Agreement - 04/01/2016                                                                                      SAG-AFTRA1
                                                                FEDERATION OF                   San Francisco
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           47 TTWN Media Networks, LLC                          AMERICAN                        Employment Agreement - 04/01/2016                                                                                      SAG-AFTRA1
                                                                FEDERATION OF                   New England
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           48 TTWN Media Networks, LLC                          AMERICAN                        Employment Agreement - 02/01/2016                                                                                      SAG-AFTRA1
                                                                FEDERATION OF                   Philadelphia
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           49 TTWN Media Networks, LLC                          AMERICAN                        Employment Agreement - 02/01/2016                                                                                      SAG-AFTRA1
                                                                FEDERATION OF                   Washington Mid Atlantic
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           50 iHeartMedia, Inc.                                 AMERICAN                        Employment Agreement            11/08/2017                                                                             SAG-AFTRA1
                                                                FEDERATION OF
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           51 Capstar Radio Operating Company                   AMERICAN                        Employment Agreement            06/01/2006                                                                             SAG-AFTRA1
                                                                FEDERATION OF
                                                                TELEVISION AND
                                                                RADIO ARTISTS

           52 iHeartCommunications, Inc.                        SOUNDEXCHANGE INC Restricted Use                                02/23/2018        $   400,000.00                                                                                                                                                             $    593,683.80
                                                                                  Agreement

           53 Clear Channel Holdings, Inc.                      UNIVISION                       Trademark License               09/14/2007        $   441,896.62                                                                                                                                                             $    446,137.06
                                                                COMMUNICATIONS,                 Agreement
                                                                INC.

           54 iHeartMedia + Entertainment, Inc.                 VERITONE                        License Agreement               01/16/2017        $   371,753.12                                                                                                                                         09/15/2017
                                                                ENTERPRISE, LLC

           55 iHeartMedia + Entertainment, Inc.                 VERITONE                        Advertising Agreement           02/08/2017                                                                             VERITONE ONE, INC.                      Media Agreement                           09/13/2017
                                                                ENTERPRISE, LLC




  Notes:
  [1]: The Debtors agree that, pursuant to the assumption of all their obligations under the collective bargaining agreements with SAG-AFTRA (the "Collective Bargaining Agreements"), the Debtors shall pay in the ordinary course all obligations arising under the Collective Bargaining Agreements, whether such obligations
           accrued or arose prior to the Effective Date, which shall include processing and paying any arbitral awards entered in any grievance filed prior to the Effective Date, and that SAG-AFTRA is not required to take any further action in relation to the bankruptcy or bankruptcy court in regard to SAG-AFTRA's Cure Claim.




                                                                                                                                                                           5
Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 10 of 124



                            EXHIBIT D(ii)

          Assumed Executory Contract and Unexpired Lease List
                     Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 11 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                          Debtor                                   Counterparty                                    Contract Description                         Date         Cure Cost
              1 Premiere Networks, Inc.                 1800FLOWERS.COM                             Confirmation Letter                                               09/26/2017   $           0.00

              2 iHeartCommunications, Inc.              200 BASSE PARTNERSHIP LTD                   Restriping of 200 Basse Parking Garage                                         $           0.00

              3 iHeartMedia Management Services, Inc.   3CLOGIC, INC.                               Non-Disclosure Agreement                                          01/09/2017   $           0.00

              4 iHeartMedia Management Services, Inc.   3CLOGIC, INC.                               Master Services Agreement                                         04/07/2017

              5 iHeartMedia Management Services, Inc.   3CLOGIC, INC.                               Service Order                                                     04/07/2017

              6 iHeartMedia Management Services, Inc.   4WARD                                       4ward Terms of Service                                            08/31/2016   $           0.00

              7 iHeartMedia Management Services, Inc.   4WARD                                       Invoice 3                                                         08/31/2016

              8 iHeartMedia Management Services, Inc.   4WARD                                       Software Quote

              9 iHeartMedia Management Services, Inc.   4WARD                                       4Ward Terms of Service

             10 iHeartCommunications, Inc.              A.J. MONIER & CO., INC.                     Service Agreement - Renewal Letter                                01/01/2008   $           0.00

             11 iHeartMedia + Entertainment, Inc.       ABB                                         Service Agreement Renewal - Quote                                 04/01/2016   $           0.00

             12 AMFM Broadcasting, Inc.                 ABBOTT, CHAD                                Employment Agreement                                              01/01/2016   $           0.00

             13 Citicasters Co.                         ABBOTT, CHRIS L                             Employment Agreement                                              04/25/2016   $           0.00

             14 Citicasters Co.                         ABRAHAMZON, PAT RANDALL                     Employment Agreement                                              01/30/2017   $           0.00

             15 Citicasters Co.                         ABRAMS, KEITH ALAN                          Employment Agreement                                              08/29/2017   $           0.00

             16 Citicasters Co.                         ABROMOVICH, SHOSHANA TOVA                   Employment Agreement                                              04/10/2017   $           0.00

             17 Citicasters Co.                         ABUNDEZ, OSCAR                              Employment Agreement                                              11/01/2017   $           0.00

             18 iHeartMedia, Inc.                       ACADIA INSURANCE COMPANY                    Addendum to General Agreement of Indemnity                        04/01/2009   $           0.00

             19 iHeartMedia Management Service          ACCEDO BROADBAND NORTH AMERICA INC          Consulting Service Agreement                                                   $           0.00

             20 iHeartMedia Management Services, Inc.   ACCENTURE, LLP                              ServiceNow Requirements Gathering and Implementation Services     11/28/2016   $     134,703.48

             21 iHeartMedia Management Services, Inc.   ACCENTURE, LLP                              Lean Master Services Agreement                                    11/29/2016

             22 iHeartMedia Management Services, Inc.   ACCENTURE, LLP                              Mutual Confidentiality and Non-Disclosure Agreement               12/07/2016

             23 iHeartMedia Management Services, Inc.   ACCENTURE, LLP                              Mutual Confidentiality and Non-Disclosure Agreement               12/17/2016

             24 iHeartMedia Management Services, Inc.   ACCENTURE, LLP                              Master Services Agreement                                         10/10/2017

             25 iHeartMedia, Inc.                       ACCENTURE, LLP                              Statement of Services                                             10/01/2017

             26 iHeartMedia, Inc.                       ACCENTURE, LLP                              Statement of Work                                                 10/01/2017

             27 Premiere Networks, Inc.                 ACCESS 1 COMM-SUPERADIO LLC                 Talent Contract                                                                $           0.00

             28 iHeartCommunications, Inc.              ACCOUNTEMPS SALARIED PROFESSIONAL SERVICE   General Conditions of Engagement - Salaried Professionals         11/19/2012   $           0.00

             29 iHeartCommunications, Inc.              ACCRETIVE SOLUTIONS                         Consultant Engagement                                             09/21/2009   $           0.00

             30 iHeartCommunications, Inc.              ACCRETIVE SOLUTIONS                         Consultant Engagement                                             09/28/2009

             31 iHeartCommunications, Inc.              ACCRETIVE SOLUTIONS                         Consultant Engagement                                             10/22/2009

             32 iHeartCommunications, Inc.              ACCRETIVE SOLUTIONS                         Letter Engagement Agreement                                       11/02/2009

             33 iHeartCommunications, Inc.              ACCRETIVE SOLUTIONS                         Professional Executive Services Search                            12/09/2009

             34 iHeartCommunications, Inc.              ACCRETIVE SOLUTIONS                         Professional Executive Services Search                            01/07/2010

             35 iHeartCommunications, Inc.              ACCRETIVE SOLUTIONS                         Letter Service Agreement                                          01/18/2010

             36 iHeartCommunications, Inc.              ACCRETIVE SOLUTIONS                         Consultant Engagement                                             06/01/2011

             37 iHeartCommunications, Inc.              ACCRETIVE SOLUTIONS                         Consultant Engagement                                             10/03/2011

             38 iHeartMedia Management Services, Inc.   ACCRETIVE SOLUTIONS                         Letter Service Agreement                                          02/16/2010

             39 iHeartCommunications, Inc.              ACCUSOFT CORP.                              Service Agreement - Invoice                                       09/21/2015   $           0.00

             40 iHeartCommunications, Inc.              ACCUSOFT CORP.                              Service Agreement - Invoice                                       08/31/2016

             41 iHeartMedia Management Services, Inc.   ACCUVANT                                    Licensing Agreement - Invoice                                     05/26/2015   $           0.00

             42 TTWN Media Networks, LLC                ACCUWEATHER INC                             Agreement of Mutual Confidentiality, Availability and Security    12/12/2014   $       6,353.71

             43 TTWN Media Networks, LLC                ACCUWEATHER INC                             Agreement of Mutual Confidentiality, Availability, and Security   12/12/2014

             44 iHeartCommunications, Inc.              ACE AMERICAN INSURANCE CO.                  Insurance Binder                                                  11/01/2017   $           0.00

             45 iHeartMedia, Inc.                       ACE AMERICAN INSURANCE CO.                  Insurance Binder Offer                                            08/30/2017

             46 iHeartMedia, Inc.                       ACE AMERICAN INSURANCE CO.                  Professional Liability Policy                                     11/01/2017

             47 iHeartMedia, Inc.                       ACE AMERICAN INSURANCE CO.                  Excess Liability Binder of Insurance                              11/01/2017

             48 Citicasters Co.                         ACKER, RICHARD T                            Employment Agreement                                              05/01/2016   $           0.00

             49 iHeartMedia Management Services, Inc.   A-CONNECT (US) INC                          Consulting Services Agreement                                     03/24/2009   $           0.00

             50 iHeartMedia Management Services, Inc.   A-CONNECT (US) INC                          Non-Disclosure and Confidentiality Agreement                      04/08/2009

             51 Premiere Networks, Inc.                 A-CONNECT (US) INC                          Work Statement                                                    04/01/2009

             52 Premiere Networks, Inc.                 A-CONNECT (US) INC                          Work Statement - Extension                                        04/30/2009

             53 Capstar Radio Operating Company         ACOSTA, TIMOTHY JAMES                       Employment Agreement                                              01/01/2017   $           0.00

             54 iHeartMedia Management Services, Inc.   ACQUIA                                      Subscription and Services Agreement                               03/11/2016   $       2,305.48




                                                                                             1
                     Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 12 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                                      Counterparty                             Contract Description                  Date         Cure Cost
             55 iHeartMedia Management Services, Inc.   ACQUIA                                   License Agreement - Order                               11/01/2017

             56 iHeartMedia, Inc.                       ACQUIA                                   2 Day Site Factory Essentials                           03/09/2016

             57 iHeartMedia, Inc.                       ACQUIA                                   Statement of Work for Drupal Consulting                 03/09/2016

             58 iHeartMedia, Inc.                       ACQUIA                                   Cloud Site Factory Elite Subscription                   03/11/2016

             59 iHeartMedia, Inc.                       ACQUIA                                   License Agreement - Sale Invoice                        03/11/2016

             60 iHeartMedia, Inc.                       ACQUIA                                   License Agreement - Sales Invoice                       03/11/2016

             61 iHeartMedia, Inc.                       ACQUIA                                   License Agreement - Order                               11/29/2016

             62 iHeartMedia Management Services, Inc.   ACT 1 SYSTEMS, INC.                      Limited License Agreement                               01/01/2013   $      17,621.83

             63 Katz Media Group, Inc.                  ACT 1 SYSTEMS, INC.                      Limited License Agreement                               01/01/2013

             64 Premiere Networks, Inc.                 ACT 1 SYSTEMS, INC.                      Addendum No. 2 to Software Limited License Agreement    01/01/2011

             65 Premiere Networks, Inc.                 ACT 1 SYSTEMS, INC.                      Limited License Agreement                               01/01/2013

             66 TTWN Media Networks, LLC                ACT 1 SYSTEMS, INC.                      Limited License Agreement                               01/01/2013

             67 Premiere Networks, Inc.                 AD LEVERAGE                              Confirmation Letter                                     01/15/2018   $           0.00

             68 Premiere Networks, Inc.                 AD RESULTS MEDIA                         Confirmation Letter                                     03/30/2017   $           0.00

             69 Premiere Networks, Inc.                 AD RESULTS MEDIA                         Confirmation Letter                                     06/19/2017

             70 Premiere Networks, Inc.                 AD RESULTS MEDIA                         Purchase Order - Voiced Sponsorship                     08/22/2017

             71 Premiere Networks, Inc.                 AD RESULTS MEDIA                         Voiced Sponsorship Letter                               08/22/2017

             72 Premiere Networks, Inc.                 AD RESULTS MEDIA                         Confirmation Letter                                     09/19/2017

             73 Premiere Networks, Inc.                 AD RESULTS MEDIA                         Voiced Advertising Purchase Agreement                   09/26/2017

             74 Premiere Networks, Inc.                 AD RESULTS MEDIA                         Confirmation Letter                                     10/27/2017

             75 Premiere Networks, Inc.                 AD RESULTS MEDIA                         Confirmation Letter                                     11/13/2017

             76 Capstar Radio Operating Company         ADAM, LEIGH ANN                          Employment Agreement                                    03/25/2017   $           0.00

             77 iHeartMedia Management Services, Inc.   ADAMOS, TARA JANE                        Employment Agreement                                    10/01/2017   $           0.00

             78 Capstar Radio Operating Company         ADAMS, DAVID R                           Employment Agreement                                    10/22/2016   $           0.00

             79 Capstar Radio Operating Company         ADAMS, JOSEPH L                          Employment Agreement                                    09/14/2017   $           0.00

             80 Capstar Radio Operating Company         ADAMS, WELLS                             Employment Agreement                                    07/16/2015   $           0.00

             81 iHeartMedia + Entertainment, Inc.       ADAPTIVE PLANNERS, INC.                  Mutual Non-Disclosure Agreement                         11/18/2011   $           0.00

             82 iHeartCommunications, Inc.              ADDUCCO CONSULTING , LLC                 Adducco Proposal                                        03/24/2011   $           0.00

             83 iHeartMedia Management Services, Inc.   ADDUCCO CONSULTING , LLC                 Confidentiality Agreement                               10/12/2009

             84 iHeartMedia Management Services, Inc.   ADECCO                                   Statement of Work                                       10/11/2016   $           0.00

             85 iHeartMedia Management Services, Inc.   ADECCO                                   Exhibit A Statement of Work

             86 iHeartMedia, Inc.                       ADECCO                                   Amendment No. 1                                         05/12/2016

             87 iHeartMedia, Inc.                       ADECCO                                   Staffing Services                                       05/12/2016

             88 iHeartMedia, Inc.                       ADECCO                                   Statement of Work                                       10/11/2016

             89 iHeartMedia, Inc.                       ADECCO                                   Termination of Employment Services                      01/01/2017

             90 iHeartMedia Management Services, Inc.   ADITI TECHNOLOGIES                       Statement of Work                                       12/01/2013   $           0.00

             91 Premiere Networks, Inc.                 ADITI TECHNOLOGIES                       Confidential Mutual Non-Disclosure Agreement            12/03/2013

             92 iHeartMedia Management Services, Inc.   ADKINS, HARTLEY                          Employment Agreement                                    10/15/2014   $           0.00

             93 iHeartMedia Management Services, Inc.   ADOBE SYSTEMS INCORPORATED               License Agreement                                       05/29/2014   $     301,650.01

             94 iHeartMedia Management Services, Inc.   ADOBE SYSTEMS INCORPORATED               Adobe Enterprise Term License Agreement - Sales Order   05/30/2014

             95 iHeartMedia Management Services, Inc.   ADOBE SYSTEMS INCORPORATED               Sales Order                                             05/30/2014

             96 iHeartMedia Management Services, Inc.   ADOBE SYSTEMS INCORPORATED               Term License Agreement Sales Order                      05/30/2014

             97 iHeartMedia Management Services, Inc.   ADOBE SYSTEMS INCORPORATED               Adobe Sales Order                                       05/30/2017

             98 iHeartMedia Management Services, Inc.   ADOBE SYSTEMS INCORPORATED               Sales Order                                             06/01/2017

             99 iHeartMedia Management Services, Inc.   ADOBE SYSTEMS INCORPORATED               Amendment to License Agreement

         100 iHeartMedia Management Services, Inc.      ADOBE SYSTEMS INCORPORATED               Sales Order

         101 iHeartMedia Management Services, Inc.      ADRM SOFTWARE INC.                       Data Model Maintenance Agreement                        08/06/2012   $           0.00

         102 iHeartCommunications, Inc.                 ADSWIZZ INC.                             Letter Agreement                                        06/14/2014   $           0.00

         103 iHeartMedia + Entertainment, Inc.          ADSWIZZ INC.                             Amended and Restated Voting Agreement                   08/06/2014

         104 iHeartMedia + Entertainment, Inc.          ADSWIZZ INC.                             Amended Investor Rights Agreement                       08/06/2014

         105 iHeartMedia + Entertainment, Inc.          ADSWIZZ INC.                             Series A-2 Preferred Stock Purchase Warrant             08/06/2014

         106 iHeartMedia + Entertainment, Inc.          ADSWIZZ INC.                             Transfer of Assets and Warrant Issuance

         107 AMFM Radio Licenses, LLC                   ADVANCE MINISTRIES, INC.                 HD Channel and Translator Broadcast Agreement           06/18/2015   $       1,000.00

         108 CC Licenses, LLC                           ADVANCE MINISTRIES, INC.                 HD Channel and Translator Broadcast Agreement           06/18/2015




                                                                                             2
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 13 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                         Debtor                             Counterparty                                        Contract Description                       Date         Cure Cost
         109 Citicasters Licenses, Inc.              ADVANCE MINISTRIES, INC.                       HD Channel and Translator Broadcast Agreement                06/18/2015

         110 AMFM Operating, Inc.                    ADVENTURE COMMUNICATIONS, INC.                 Trademark License Agreement                                  02/14/2011   $           0.00

         111 iHeartMedia Management Services, Inc.   ADVERTISING RED BOOKS                          Non-Disclosure Agreement                                     09/05/2014   $           0.00

         112 iHeartMedia Management Services, Inc.   ADVOCATES NETWORKS, LLC                        Letter of Engagement                                         01/08/2014   $      44,657.74

         113 iHeartMedia Management Services, Inc.   ADVOCATES NETWORKS, LLC                        Engagement Letter to provide professional Services           09/09/2014

         114 iHeartMedia Management Services, Inc.   ADVOCATES NETWORKS, LLC                        Professional Services Agreement                              01/30/2015

         115 iHeartMedia Management Services, Inc.   ADVOCATES NETWORKS, LLC                        Letter of Engagement                                         02/17/2015

         116 iHeartMedia Management Services, Inc.   ADVOCATES NETWORKS, LLC                        Statement of Work                                            07/01/2015

         117 iHeartMedia Management Services, Inc.   ADVOCATES NETWORKS, LLC                        Statement of Work                                            11/13/2015

         118 iHeartMedia Management Services, Inc.   ADVOCATES NETWORKS, LLC                        Statement of Work                                            11/23/2015

         119 iHeartMedia Management Services, Inc.   ADVOCATES NETWORKS, LLC                        Addendum to Connectivity Statement of Work                   11/30/2015

         120 iHeartMedia Management Services, Inc.   ADVOCATES NETWORKS, LLC                        Addendum to Statement of Work                                11/30/2015

         121 iHeartMedia Management Services, Inc.   ADVOCATES NETWORKS, LLC                        Addendum to Connectivity Lifecycle Management Statement of   12/01/2015
                                                                                                    Work

         122 iHeartMedia Management Services, Inc.   ADVOCATES NETWORKS, LLC                        Letter of Authorization/Consultant NDA                       09/15/2017

         123 iHeartMedia Management Services, Inc.   ADVOCATES NETWORKS, LLC                        Amendment #2 to Professional Services Agreement              01/29/2018

         124 iHeartMedia Management Services, Inc.   ADVOCATES NETWORKS, LLC                        Amended and Restated Statement of Work                       02/01/2018

         125 iHeartMedia Management Services, Inc.   ADVOCATES NETWORKS, LLC                        Connectivity Lifecycle Services Exhibits

         126 iHeartMedia + Entertainment, Inc.       AEGIS MEDIA AMERICAS, LLC                      Partnership Agreement                                        01/01/2017   $           0.00

         127 iHeartMedia Management Services, Inc.   AEP ENERGY, INC.                               Electric Service Agreement                                   10/13/2014   $           0.00

         128 iHeartMedia Management Services, Inc.   AEP ENERGY, INC.                               Electric Service Agreement.                                  10/13/2014

         129 iHeartCommunications, Inc.              AEQUOR TECHNOLOGIES                            Exhibit A Statement of Work                                  10/19/2009   $           0.00

         130 iHeartCommunications, Inc.              AEQUOR TECHNOLOGIES                            Statement of Work                                            01/01/2010

         131 iHeartCommunications, Inc.              AEQUOR TECHNOLOGIES                            Statement of Work                                            09/27/2010

         132 iHeartCommunications, Inc.              AEQUOR TECHNOLOGIES                            Statement of Work                                            12/27/2010

         133 iHeartMedia Management Service          AEROTEK                                        Temporary Staffing Service Agreement                                      $           0.00

         134 iHeartMedia, Inc.                       AETNA LIFE INSURANCE COMPANY                   Administrative Services Only Agreement                       01/01/2001   $           0.00

         135 iHeartMedia Management Services, Inc.   AEXIOM CORPORATION                             NCOA Processing Acknowledgement Form                         12/21/2010   $           0.00

         136 iHeartMedia, Inc.                       AFCO PREMIUM CREDIT LLC                        Premium Finance Agreement                                    04/19/2017   $           0.00

         137 iHeartMedia + Entertainment, Inc.       AGERO ADMINISTRATIVE SERVICE CORP, F/K/A       Non-Disclosure Agreement                                     02/13/2013   $           0.00
                                                     CROSS COUNTRY SERVICE CORP.

         138 iHeartMedia + Entertainment, Inc.       AGERO ADMINISTRATIVE SERVICE CORP, F/K/A       Non-Disclosure Agreements                                    02/13/2013
                                                     CROSS COUNTRY SERVICE CORP.

         139 iHeartMedia Management Services, Inc.   AGGARWAL, AMIT VIJAY                           Employment Agreement                                         11/01/2015   $           0.00

         140 iHeartMedia + Entertainment, Inc.       AGUILAR, ROBERT MICHAEL                        Employment Agreement                                         01/01/2018   $           0.00

         141 iHeartMedia Management Services, Inc.   AIKEN ELECTRIC COOP INC                        Agreement for Electric Service                                            $       3,688.90

         142 iHeartMedia, Inc.                       AINGEAL BEAR, INC.                             Statement of Work                                            02/16/2016   $           0.00

         143 iHeartMedia, Inc.                       AINGEAL BEAR, INC.                             Consultant/Contractor Services Agreement                     12/01/2016

         144 iHeartMedia, Inc.                       AINGEAL BEAR, INC.                             Statement of Work                                            12/01/2016

         145 iHeartMedia, Inc.                       AINGEAL BEAR, INC.                             Statement of Work                                            04/01/2017

         146 iHeartMedia, Inc.                       AINGEAL BEAR, INC.                             Statement of Work                                            07/01/2017

         147 iHeartMedia, Inc.                       AINGEAL BEAR, INC.                             Statement of Work                                            10/01/2017

         148 iHeartMedia, Inc.                       AIR FRANCE                                     Confidential Corporate Incentive Agreement                   03/01/2010   $           0.00

         149 iHeartMedia + Entertainment, Inc.       AIRBIQUITY, INC.                               Amendment No. 1 to Non-Disclosure Agreement                  01/17/2011   $           0.00

         150 iHeartMedia + Entertainment, Inc.       AISLE411, INC.                                 Mutual Confidentiality and Non-Disclosure Agreement          01/23/2013   $           0.00

         151 TTWN Media Networks, LLC                AISLE411, INC.                                 Mutual Confidentiality and Non-Disclosure Agreement          01/23/2013

         152 iHeartMedia + Entertainment, Inc.       ALAN BURNS AND ASSOCIATES                      Trademark and Domain Name License Agreement                  03/31/2011   $           0.00

         153 Citicasters Co.                         ALAN, GLYNN                                    Employment Agreement                                         01/01/2018   $           0.00

         154 iHeartMedia, Inc.                       ALASKA AIRLINES                                Letter - Agency Data Release Authorization                   05/01/2015   $           0.00

         155 AMFM Broadcasting, Inc.                 ALBERT, CHRISTOPHER J                          Employment Agreement                                         08/18/2016   $           0.00

         156 Citicasters Co.                         ALBERT, CLIFFORD E.                            Employment Agreement                                         12/05/2016   $           0.00

         157 iHeartMedia + Entertainment, Inc.       ALBRIGHT, JAMES A                              Employment Agreement                                         05/01/2016   $           0.00

         158 iHeartMedia, Inc.                       ALCOCER, DEBORAH D                             Employment Agreement                                         06/01/2016   $           0.00

         159 Citicasters Co.                         ALDRICH, JASON D                               Employment Agreement                                         05/15/2017   $           0.00

         160 iHeartMedia, Inc.                       ALEGRIA, MICHELLE                              Employment Agreement                                         01/29/2018   $           0.00

         161 iHeartMedia Management Services, Inc.   ALEKSTRA, INC.                                 Mutual Confidentiality and Non-Disclosure Agreement          12/07/2016   $           0.00




                                                                                                3
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 14 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                              Counterparty                                      Contract Description                  Date         Cure Cost
         162 iHeartMedia + Entertainment, Inc.       ALEXANDER, AMANDA K                           Employment Agreement                                  06/01/2016   $           0.00

         163 Citicasters Co.                         ALEXANDER, DAVID A                            Employment Agreement                                  03/01/2018   $           0.00

         164 AMFM Broadcasting, Inc.                 ALEXANDER, GREGORY THOMAS                     Employment Agreement                                  11/01/2014   $           0.00

         165 AMFM Broadcasting, Inc.                 ALEXANDER, KURT                               Employment Agreement                                  03/01/2015   $           0.00

         166 AMFM Texas Broadcasting, LP             ALEXANDER, TERRY K                            Employment Agreement                                  01/01/2015   $           0.00

         167 Capstar Radio Operating Company         ALFANO, ANTHONY SALVATOR                      Employment Agreement                                  05/01/2016   $           0.00

         168 iHeartMedia + Entertainment, Inc.       ALIBRIO, KERA L                               Employment Agreement                                  11/01/2015   $           0.00

         169 iHeartMedia Management Services, Inc.   ALIENVAULT INC.                               Non-Disclosure Agreement                              02/28/2017   $           0.00

         170 iHeartMedia Management Services, Inc.   ALITALIA - SOCIETA AEREA ITALIANA S.P.A       Corporate Incentive Agreement                         03/01/2014   $           0.00

         171 iHeartMedia Management Services, Inc.   ALITALIA - SOCIETA AEREA ITALIANA S.P.A       Amendment to the Corporate Agreement.                 01/15/2016

         172 iHeartMedia Management Services, Inc.   ALIXPARTNERS, LLP                             Mutual Confidentiality and Non-Disclosure Agreement   04/15/2014   $           0.00

         173 TTWN Media Networks, LLC                ALL SEASONS BROKERAGE, INC.                   Commercial Lease                                      05/01/2013   $           0.00

         174 TTWN Media Networks, LLC                ALL SEASONS BROKERAGE, INC.                   Extension of Lease                                    05/01/2013

         175 iHeartMedia + Entertainment, Inc.       ALLAN, STEVEN BRADFORD                        Employment Agreement                                  11/25/2015   $           0.00

         176 Citicasters Co.                         ALLEN, GEORGE H                               Employment Agreement                                  03/07/2016   $           0.00

         177 AMFM Broadcasting, Inc.                 ALLEN, PAUL                                   Employment Agreement                                  01/01/2017   $           0.00

         178 Capstar Radio Operating Company         ALLERS, JOHN ROBERT                           Employment Agreement                                  07/01/2015   $           0.00

         179 iHeartMedia, Inc.                       ALLIANZ GLOBAL CORPORATE & SPECIALTY          Binder of Excess Insurance                            08/30/2017   $           0.00

         180 iHeartMedia Management Services, Inc.   ALLIEDBARTON SECURITY SERVICES, LLC           Letter Agreement                                      10/07/2016   $           0.00

         181 iHeartCommunications, Inc.              ALOHA STATION TRUST, LLC                      Trust Agreement                                       07/30/2008   $           0.00

         182 iHeartMedia + Entertainment, Inc.       ALOHA STATION TRUST, LLC                      Data Stream Use Agreement                             09/02/2008

         183 iHeartMedia + Entertainment, Inc.       ALOHA STATION TRUST, LLC                      First Amendment to Data Stream Use Agreement          02/25/2011

         184 iHeartMedia + Entertainment, Inc.       ALPHA MEDIA                                   Internet Channels Service Agreement                   10/17/2017   $      14,072.27

         185 iHeartMedia + Entertainment, Inc.       ALPHA PROFESSIONAL SERVICES                   State of Work                                         06/01/2015   $           0.00

         186 iHeartMedia + Entertainment, Inc.       ALPHA PROFESSIONAL SERVICES                   Statement of Work                                     01/01/2016

         187 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Exhibit A Statement of Work                           03/14/2013

         188 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Exhibit A Statement of Work                           04/01/2013

         189 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Master Service Agreement                              04/01/2013

         190 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Master Services Agreement                             04/01/2013

         191 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Exhibit A Statement of Work                           05/13/2013

         192 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Exhibit B Change Order No. 1                          01/14/2014

         193 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Exhibit B Change Order No. 2                          06/03/2014

         194 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Change Order No. 1                                    07/07/2014

         195 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Exhibit A Statement of Work                           11/10/2014

         196 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Exhibit B Change Order No. 2                          12/16/2014

         197 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Exhibit B Change Order No. 3                          01/02/2015

         198 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Exhibit B Change Order No.2                           01/02/2015

         199 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Exhibit B Change Order No. 4                          04/01/2015

         200 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Exhibit B Change Order No. 5                          07/01/2015

         201 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Exhibit B Change Order No. 5                          07/01/2015

         202 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Exhibit B Change Order No. 6                          09/17/2015

         203 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Change Order No. 6                                    09/26/2015

         204 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Statement of Work                                     06/06/2016

         205 iHeartMedia Management Services, Inc.   ALPHA PROFESSIONAL SERVICES                   Statement of Work                                     07/17/2017

         206 iHeartMedia, Inc.                       ALPHA PROFESSIONAL SERVICES                   Statement of Work                                     06/01/2015

         207 iHeartMedia, Inc.                       ALPHA PROFESSIONAL SERVICES                   Statement of Work                                     03/01/2016

         208 iHeartMedia, Inc.                       ALPHA PROFESSIONAL SERVICES                   Statement of Work                                     06/06/2016

         209 iHeartMedia, Inc.                       ALPHA PROFESSIONAL SERVICES                   Statement of Work                                     06/13/2016

         210 iHeartMedia, Inc.                       ALPHA PROFESSIONAL SERVICES                   Consultant/Contractor Services Agreement              08/16/2016

         211 iHeartMedia, Inc.                       ALPHA PROFESSIONAL SERVICES                   Contingency Search Partnership Fee Agreement          08/16/2016

         212 iHeartMedia, Inc.                       ALPHA PROFESSIONAL SERVICES                   Statement of Work                                     09/07/2016

         213 iHeartMedia, Inc.                       ALPHA PROFESSIONAL SERVICES                   Statement of Work                                     09/12/2016

         214 iHeartMedia, Inc.                       ALPHA PROFESSIONAL SERVICES                   Statement of Work                                     12/01/2016

         215 iHeartMedia, Inc.                       ALPHA PROFESSIONAL SERVICES                   Statement of Work                                     01/01/2017




                                                                                               4
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 15 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                              Counterparty                                             Contract Description                        Date         Cure Cost
         216 iHeartMedia, Inc.                       ALPHA PROFESSIONAL SERVICES                     Statement of Work                                                07/01/2017

         217 iHeartMedia, Inc.                       ALPHA PROFESSIONAL SERVICES                     Statement of Work                                                08/02/2017

         218 iHeartMedia, Inc.                       ALPHA PROFESSIONAL SERVICES                     Statement of Work                                                10/01/2017

         219 iHeartMedia, Inc.                       ALPHA PROFESSIONAL SERVICES                     Statement of Work                                                11/03/2017

         220 TTWN Media Networks, LLC                ALPINE ELECTRONICS RESEARCH OF AMERICA INC      Mutual Confidentiality and Non-Disclosure Agreement              01/14/2016   $           0.00

         221 TTWN Media Networks, LLC                ALPINE ELECTRONICS RESEARCH OF AMERICA, INC.    Mutual Confidentiality and Non-Disclosure Agreement              01/14/2016   $           0.00

         222 iHeartMedia + Entertainment, Inc.       ALSBRIDGE, INC.                                 Pricing Addendum                                                 04/18/2016   $      37,887.50

         223 iHeartMedia + Entertainment, Inc.       ALSBRIDGE, INC.                                 Addendum to Enterprise Agreement                                 02/01/2017

         224 iHeartMedia + Entertainment, Inc.       ALSBRIDGE, INC.                                 Amendment to Enterprise Pricing Addendum                         06/01/2017

         225 iHeartMedia Management Services, Inc.   ALSBRIDGE, INC.                                 Software License Agreement                                       12/31/2015

         226 iHeartMedia Management Services, Inc.   ALSBRIDGE, INC.                                 Statement of Work #3.0                                           09/27/2016

         227 iHeartMedia Management Services, Inc.   ALSBRIDGE, INC.                                 Software License Agreement - Order Form                          12/31/2016

         228 iHeartMedia Management Services, Inc.   ALSBRIDGE, INC.                                 Software License Agreement                                       12/31/2016

         229 iHeartMedia Management Services, Inc.   ALSBRIDGE, INC.                                 Statement of Work #4                                             02/13/2017

         230 iHeartMedia Management Services, Inc.   ALSBRIDGE, INC.                                 Software License Agreement - Order Form                          09/01/2017

         231 iHeartMedia, Inc.                       ALSBRIDGE, INC.                                 License Agreement - Invoice                                      12/31/2015

         232 iHeartMedia, Inc.                       ALSBRIDGE, INC.                                 Project Charter                                                  12/02/2016

         233 iHeartMedia, Inc.                       ALSBRIDGE, INC.                                 License Agreement - Invoice                                      12/31/2016

         234 Katz Communications, Inc.               ALTMAN, ARTHUR                                  Employment Agreement                                             01/01/2016   $           0.00

         235 iHeartMedia + Entertainment, Inc.       ALVAREZ, WALTER LAWRENCE                        Employment Agreement                                             10/27/2016   $           0.00

         236 AMFM Broadcasting, Inc.                 ALVAREZ-CATES, KARI LEE                         Employment Agreement                                             03/07/2017   $           0.00

         237 AMFM Broadcasting, Inc.                 AMATURO SONOMA MEDIA GROUP, LLC                 Trademark and Domain Name License Agreement                      04/01/2017   $           0.00

         238 iHeartMedia + Entertainment, Inc.       AMAZON WEB SERVICES, INC.                       Enterprise Agreement, Together with all Amendments and Addenda   02/19/2016   $     839,263.66
                                                                                                     Thereto
         239 iHeartMedia + Entertainment, Inc.       AMAZON WEB SERVICES, INC.                       Enterprise Discount Program Agreement                            03/01/2018

         240 iHeartMedia + Entertainment, Inc.       AMBRA, SABRINA MERCEDES                         Employment Agreement                                             07/01/2016   $           0.00

         241 Capstar Radio Operating Company         AMBROSE, SAMUEL                                 Employment Agreement                                             09/01/2016   $           0.00

         242 iHeartCommunications, Inc.              AMER TECHNOLOGIES, INC.                         Master Services Agreement                                        09/13/2012   $           0.00

         243 iHeartMedia Management Services, Inc.   AMER TECHNOLOGIES, INC.                         Consulting Services Agreement - Contract to Hire                 08/12/2011

         244 iHeartMedia, Inc.                       AMER TECHNOLOGIES, INC.                         Consultant Contractor Services Agreement                         04/08/2015

         245 iHeartMedia, Inc.                       AMER TECHNOLOGIES, INC.                         Contingency Search Partnership Fee Agreement                     04/08/2015

         246 iHeartMedia, Inc.                       AMER TECHNOLOGIES, INC.                         Consultant/Contractor Services Agreement                         04/08/2015

         247 iHeartMedia, Inc.                       AMER TECHNOLOGIES, INC.                         Contingency Search Partnership Fee Agreement - One Year          10/11/2016
                                                                                                     Agreement

         248 iHeartMedia, Inc.                       AMER TECHNOLOGIES, INC.                         Consultant Contractor Services Agreement                         10/11/2016

         249 iHeartCommunications, Inc.              AMERICAN AIRLINES                               Corporate Discount Pricing Terms                                 12/15/2009   $           0.00

         250 iHeartMedia Management Services, Inc.   AMERICAN AIRLINES                               Corporate Travel Agreement - Terms and Conditions                11/10/2016

         251 Premiere Networks, Inc.                 AMERICAN AIRLINES                               Corporate Discount Pricing Terms                                 08/21/2014

         252 Premiere Networks, Inc.                 AMERICAN AIRLINES                               Letter Agreement                                                 11/04/2015

         253 iHeartMedia Management Services, Inc.   AMERICAN EXPRESS TRAVEL RELATED SERVICES        Confidentiality Agreement                                        06/21/2012   $           0.00
                                                     COMPANY, INC.

         254 iHeartMedia Management Services, Inc.   AMERICAN EXPRESS TRAVEL RELATED SERVICES        Letter Agreement and Agreement for American Express Card         10/15/2012
                                                     COMPANY, INC.                                   Acceptance

         255 iHeartMedia Management Services, Inc.   AMERICAN EXPRESS TRAVEL RELATED SERVICES        Agreement for American Express Card Acceptance                   10/15/2012
                                                     COMPANY, INC.

         256 iHeartMedia Management Services, Inc.   AMERICAN EXPRESS TRAVEL RELATED SERVICES        Letter - Agreement for American Express Card Acceptance          10/15/2012
                                                     COMPANY, INC.

         257 iHeartMedia Management Services, Inc.   AMERICAN EXPRESS TRAVEL RELATED SERVICES        Letter Agreement                                                 10/15/2012
                                                     COMPANY, INC.

         258 iHeartMedia, Inc.                       AMERICAN EXPRESS TRAVEL RELATED SERVICES        Agency Data Release Authorization                                05/01/2015
                                                     COMPANY, INC.

         259 Premiere Networks, Inc.                 AMERICAN FINANCING                              Confirmation Letter                                              10/25/2017   $           0.00

         260 iHeartMedia + Entertainment, Inc.       AMERICAN HONDA MOTOR CO.                        Non-Disclosure Agreement                                         02/28/2011   $           0.00

         261 TTWN Media Networks, LLC                AMERICAN HONDA MOTOR CO.                        Non-Disclosure Agreement                                         08/25/2015

         262 TTWN Media Networks, LLC                AMERICAN HONDA MOTOR CO.                        Telematics Program Non-Disclosure Agreement                      08/25/2015

         263 iHeartMedia + Entertainment, Inc.       AMERICAN LANDSCAPE                              Maintenance Service Agreement                                                 $      18,255.00

         264 iHeartMedia, Inc.                       AMERICAN SOCIETY OF COMPOSERS, AUTHORS AND 2017 Radio License Agreement                                          01/01/2017   $           0.00
                                                                1
                                                     PUBLISHERS

         265 iHeartMedia, Inc.                       AMERICAN SOCIETY OF COMPOSERS, AUTHORS AND 2017 Digital License Agreement                                        01/01/2017
                                                                1
                                                     PUBLISHERS




                                                                                              5
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 16 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                  Counterparty                                     Contract Description                    Date         Cure Cost
         266 iHeartCommunications, Inc.              AMERICAN TELECONFERENCING SERVICES, LTD      Customer Service Agreement                                10/03/2008   $     100,875.94
                                                     D/B/A PREMIERE GLOBAL SERVICES

         267 iHeartCommunications, Inc.              AMERICAN TELECONFERENCING SERVICES, LTD      Customer Service Agreement                                10/23/2008
                                                     D/B/A PREMIERE GLOBAL SERVICES

         268 iHeartCommunications, Inc.              AMERICAN TELECONFERENCING SERVICES, LTD      Amendment #1 to the Customer Service Agreement            06/03/2010
                                                     D/B/A PREMIERE GLOBAL SERVICES

         269 iHeartCommunications, Inc.              AMERICAN TELECONFERENCING SERVICES, LTD      Amendment #2                                              06/11/2012
                                                     D/B/A PREMIERE GLOBAL SERVICES

         270 iHeartCommunications, Inc.              AMERICAN TELECONFERENCING SERVICES, LTD      Amendment #2 to Costumer Service Agreement                06/11/2012
                                                     D/B/A PREMIERE GLOBAL SERVICES

         271 iHeartCommunications, Inc.              AMERICAN TELECONFERENCING SERVICES, LTD      PGI Amendment #3                                          08/28/2014
                                                     D/B/A PREMIERE GLOBAL SERVICES

         272 iHeartMedia Management Services, Inc.   AMERICAN TELECONFERENCING SERVICES, LTD      PGI Amendment #4                                          08/05/2015
                                                     D/B/A PREMIERE GLOBAL SERVICES

         273 iHeartMedia Management Services, Inc.   AMERICAN TELECONFERENCING SERVICES, LTD      Amendment #5                                              07/08/2016
                                                     D/B/A PREMIERE GLOBAL SERVICES

         274 AMFM Operating, Inc.                    AMERICOM LAS VEGAS LIMITED PARTNERSHIP       License Agreement                                         05/01/2000   $           0.00

         275 iHeartMedia + Entertainment, Inc.       AMFM RADIO LICENSES, LLC                     Subcarrier Agreement                                      12/31/2006   $           0.00

         276 Capstar Radio Operating Company         AMICUCCI, ROBERT ENNIA                       Employment Agreement                                      01/05/2018   $           0.00

         277 iHeartMedia + Entertainment, Inc.       AMPLIFI, INC.                                Partnership Agreement                                     01/01/2017   $      40,860.20

         278 Capstar Radio Operating Company         ANASTASIA, MARC EDWARD                       Employment Agreement                                      08/31/2016   $           0.00

         279 Capstar Radio Operating Company         ANDERSON, JOHN                               Employment Agreement                                      06/06/2016   $           0.00

         280 Capstar Radio Operating Company         ANDERSON, KEKOA KALANI                       Employment Agreement                                      01/01/2016   $           0.00

         281 Citicasters Co.                         ANDERSON, KYLE UNFUG                         Employment Agreement                                      01/01/2016   $           0.00

         282 Citicasters Co.                         ANDERSON, MATHEW JOHN                        Employment Agreement                                      06/01/2017   $           0.00

         283 Citicasters Co.                         ANDERSON, TIMOTHY D                          Employment Agreement                                      07/01/2016   $           0.00

         284 iHeartMedia + Entertainment, Inc.       ANDO MEDIA LLC                               Service Agreement                                         08/12/2015   $   1,865,000.33

         285 Capstar Radio Operating Company         ANDRADE, RICHARD L                           Employment Agreement                                      02/06/2017   $           0.00

         286 Capstar Radio Operating Company         ANDREWS, ANNE HUDSON                         Employment Agreement                                      02/29/2016   $           0.00

         287 TTWN Media Networks, LLC                ANGEL CITY AIR INC                           Service Agreement                                                      $           0.00

         288 Citicasters Co.                         ANGELO, JEFF                                 Employment Agreement                                      07/17/2017   $           0.00

         289 Capstar Radio Operating Company         ANKARLO, KRISTOPHER                          Employment Agreement                                      07/06/2016   $           0.00

         290 Citicasters Co.                         ANSTED, TIMOTHY B                            Employment Agreement                                      11/01/2016   $           0.00

         291 iHeartMedia, Inc.                       AON CORP.                                    Contract of Insurance                                     08/30/2017   $           0.00

         292 iHeartMedia, Inc.                       AON CORP.                                    Casualty Program Binder                                   11/01/2017

         293 iHeartMedia, Inc.                       AON CORP.                                    Contract of Insurance                                     11/01/2017

         294 iHeartMedia, Inc.                       AON CORP.                                    Contract of Reinsurance                                   11/01/2017

         295 iHeartMedia, Inc.                       AON PREMIUM FINANCE, LLC                     Commercial Insurance Premium Finance Agreement            08/30/2017   $           0.00

         296 iHeartMedia, Inc.                       AON PREMIUM FINANCE, LLC                     Finance and Security Agreement                            11/01/2017

         297 iHeartCommunications, Inc.              AON RISK SERVICES SOUTHWEST, INC.            Power of Attorney & Surety Bond                           11/17/2015   $           0.00

         298 iHeartMedia, Inc.                       AON RISK SERVICES SOUTHWEST, INC.            Engagement Letter                                         12/31/2017

         299 iHeartCommunications, Inc.              APEX SYSTEMS INC                             Exhibit A to Service Agreement                            10/13/2009   $           0.00

         300 iHeartCommunications, Inc.              APEX SYSTEMS INC                             Exhibit A to the Agreement                                11/20/2009

         301 iHeartCommunications, Inc.              APEX SYSTEMS INC                             Client Staffing Services Agreement                        12/14/2011

         302 iHeartCommunications, Inc.              APEX SYSTEMS INC                             Appendix A - Work Order                                   10/22/2012

         303 iHeartMedia Management Services, Inc.   APEX SYSTEMS INC                             Technical Staffing Master Service Agreement               05/09/2008

         304 iHeartMedia Management Services, Inc.   APEX SYSTEMS INC                             Statement of Work                                         05/29/2012

         305 iHeartMedia Management Services, Inc.   APEX SYSTEMS INC                             Exhibit B Change Order No 001                             10/01/2012

         306 iHeartMedia Management Services, Inc.   APEX SYSTEMS INC                             Exhibit B - Change Order No. 002                          01/01/2013

         307 iHeartMedia Management Services, Inc.   APEX SYSTEMS INC                             Exhibit B - Change Order No. 003                          02/01/2013

         308 iHeartMedia Management Services, Inc.   APEX SYSTEMS INC                             Consultant Contractor Services Agreement                  06/01/2016

         309 iHeartMedia Management Services, Inc.   APEX SYSTEMS INC                             Statement of Work                                         06/08/2016

         310 iHeartMedia Management Services, Inc.   APEX SYSTEMS INC                             Consultant Contractor Services Agreement                  08/10/2017

         311 iHeartMedia, Inc.                       APEX SYSTEMS INC                             Contingency Search Partnership Fee Agreement - One Year   03/27/2015
                                                                                                  Agreement

         312 iHeartMedia, Inc.                       APEX SYSTEMS INC                             Contingency Search Partnership Fee Agreement              03/27/2015

         313 iHeartMedia, Inc.                       APEX SYSTEMS INC                             Consultant/Contractor Services Agreement                  06/01/2016

         314 iHeartMedia, Inc.                       APEX SYSTEMS INC                             Statement of Work                                         06/13/2016

         315 iHeartMedia, Inc.                       APEX SYSTEMS INC                             Statement of Work                                         07/05/2016




                                                                                              6
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 17 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                 Counterparty                                  Contract Description                          Date         Cure Cost
         316 iHeartMedia, Inc.                       APEX SYSTEMS INC                         Statement of Work                                                 07/18/2016

         317 iHeartMedia, Inc.                       APEX SYSTEMS INC                         Statement of Work                                                 01/01/2017

         318 iHeartMedia, Inc.                       APEX SYSTEMS INC                         Statement of Work                                                 07/01/2017

         319 Premiere Networks, Inc.                 APEX SYSTEMS INC                         Permanent Placement Agreement                                     04/17/2012

         320 iHeartMedia Management Services, Inc.   APP DYNAMICS                             App Dynamics End User License Agreement                           10/11/2016   $           0.00

         321 iHeartMedia Management Services, Inc.   APP DYNAMICS                             App Dynamics End User License Agreement                           10/11/2016

         322 iHeartMedia Management Services, Inc.   APP DYNAMICS                             App Dynamics End User License Agreement                           10/11/2016

         323 iHeartMedia Management Services, Inc.   APP DYNAMICS                             Order Form                                                        01/26/2017

         324 iHeartMedia Management Services, Inc.   APP DYNAMICS                             App Dynamics End User License Agreement

         325 iHeartMedia, Inc.                       APP DYNAMICS                             Non-Disclosure Agreement

         326 iHeartMedia Management Service          APPBOY                                   Marketing Service Agreement                                                    $           0.00

         327 iHeartMedia, Inc.                       APPIAN CONSULTING LLC                    Addendum A                                                        01/01/2018   $           0.00

         328 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Change Order                                                      06/28/2012   $           0.00

         329 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Technology-Enabled Services Agreement for Technology-Enabled      06/28/2012
                                                                                              Services

         330 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Statement of Work                                                 06/28/2012

         331 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Technology-Enabled Services Agreement (for Technology-Enabled     06/28/2012
                                                                                              Services

         332 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Statement of Work #1                                              06/28/2012

         333 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Technology-Enabled Services Agreement                             06/28/2012

         334 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Statement of Work #2                                              07/03/2012

         335 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Statement of Work                                                 07/03/2012

         336 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Statement of Work #3                                              10/30/2012

         337 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Statement of Work #4                                              11/28/2012

         338 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Statement of Work #5                                              12/31/2012

         339 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Statement of Work                                                 01/01/2013

         340 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Statement of Work #6                                              02/01/2013

         341 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Statement of Work #7                                              02/26/2013

         342 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Statement of Work #8                                              03/07/2013

         343 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Change Order #3                                                   03/14/2013

         344 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Statement of Work #9                                              03/14/2013

         345 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Change Order                                                      04/01/2013

         346 iHeartMedia Management Services, Inc.   APPIRIO INC.                             Change Order #4                                                   09/11/2013

         347 iHeartMedia Management Services, Inc.   APPLE, INC.                              Credit Application                                                08/25/2015   $      63,192.00

         348 iHeartMedia Management Services, Inc.   APPLE, INC.                              Self - Servicing Account Agreement                                11/15/2015

         349 iHeartMedia Management Services, Inc.   APPLEBEE, GREGORY A                      Employment Agreement                                              01/01/2018   $           0.00

         350 Capstar Radio Operating Company         APPLEBY, GINA                            Employment Agreement                                              02/01/2018   $           0.00

         351 iHeartMedia + Entertainment, Inc.       APPLIED DATA FINANCE LLC                 Advertising Agreement                                             05/18/2017   $           0.00

         352 iHeartMedia + Entertainment, Inc.       APPLIED DATA FINANCE LLC                 Convertible Promissory Note                                       05/18/2017

         353 iHeartMedia + Entertainment, Inc.       APPLIED DATA FINANCE LLC                 Letter Confirm Board Observer and Information Rights              05/18/2017

         354 iHeartMedia + Entertainment, Inc.       APPLIED DATA FINANCE LLC                 Convertible Promissory Note                                       09/22/2017

         355 iHeartMedia Management Services, Inc.   APPNEXUS INC.                            Non-Disclosure Agreement                                          06/14/2017   $           0.00

         356 iHeartMedia Management Services, Inc.   APPTIO INC                               Agreement related to Evaluation Material                          06/01/2011   $           0.00

         357 iHeartMedia Management Services, Inc.   APPTIO INC                               Exhibit 1 Statement of Work #1 - Service Costing and Bill of IT   06/30/2011
                                                                                              Configuration

         358 iHeartMedia Management Services, Inc.   APPTIO INC                               Schedule No. 1 to Subscription Services Agreement                 06/30/2011

         359 iHeartMedia Management Services, Inc.   APPTIO INC                               Apptio Inc Subscription Services Agreement                        07/29/2011

         360 iHeartMedia Management Services, Inc.   APPTIO INC                               Mutual Confidentiality and Non-Disclosure Agreement               08/23/2016

         361 iHeartMedia + Entertainment, Inc.       APTIVADA LLC                             Advertising Agreement                                             08/19/2016   $       2,550.00

         362 iHeartMedia + Entertainment, Inc.       APTIVADA LLC                             Referral and Services Agreement                                   08/19/2016

         363 iHeartMedia Management Services, Inc.   AQUENT LLC                               Statement of Work                                                 10/22/2012   $       6,210.00

         364 iHeartMedia Management Services, Inc.   AQUENT LLC                               Statement of Work                                                 10/23/2012

         365 Citicasters Co.                         ARAGON, FABIOLA                          Employment Agreement                                              09/18/2017   $           0.00

         366 iHeartMedia + Entertainment, Inc.       ARAMARK REFRESHMENT SERVICES, INC.       National Beverage Service Agreement                               07/01/2005   $      30,308.72

         367 iHeartMedia + Entertainment, Inc.       ARANDA, ANGELINA RENEE                   Employment Agreement                                              02/01/2016   $           0.00




                                                                                          7
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 18 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                     Counterparty                              Contract Description                             Date         Cure Cost
         368 iHeartCommunications, Inc.              ARBITRON, INC.                          Master Station License Agreement to Receive and Use Arbitron        01/01/2011   $           0.00
                                                                                             Radio Audience Estimates, Plus First Addendum

         369 iHeartMedia + Entertainment, Inc.       ARBITRON, INC.                          License to Receive and Use Arbitron Radio Listening Estimates and   01/01/2011
                                                                                             Data for Radio Networks and Syndicators

         370 iHeartMedia Management Services, Inc.   ARBITRON, INC.                          License and Services Agreement                                      04/01/2013

         371 Premiere Networks, Inc.                 ARBITRON, INC.                          License to Receive and Use Arbitron Nationwide Service for Radio    01/01/2011
                                                                                             Networks and Syndicators

         372 Citicasters Co.                         ARBOUGH, SCOTT                          Employment Agreement                                                01/01/2017   $           0.00

         373 iHeartMedia Management Services, Inc.   ARDM SOFTWARE, INC.                     Data Model License Agreement                                        08/06/2012   $           0.00

         374 iHeartCommunications, Inc.              ARGENT                                  Service Agreement - Invoice                                         11/01/2007   $           0.00

         375 iHeartCommunications, Inc.              ARGENT                                  License Agreement - Term Sheet

         376 iHeartMedia, Inc.                       ARGO HOUSE                              Directors and Officers Binder                                       08/30/2017   $           0.00

         377 iHeartCommunications, Inc.              ARGONAUT INSURANCE COMPANY              Modification of General Indemnity Agreement                         03/04/2015   $           0.00

         378 iHeartMedia + Entertainment, Inc.       ARGONAUT INSURANCE COMPANY              Surety Bond/Bill Guaranty                                           03/13/2009

         379 iHeartMedia, Inc.                       ARGONAUT INSURANCE COMPANY              Modification of General Indemnity Agreement                         03/04/2015

         380 Capstar Radio Operating Company         ARIAS A, JON P                          Employment Agreement                                                05/01/2017   $           0.00

         381 Citicasters Co.                         ARIAS, KATHERINE L                      Employment Agreement                                                09/01/2017   $           0.00

         382 iHeartMedia Management Services, Inc.   ARISTA NETWORKS INC.                    Non-Disclosure Agreement                                            08/09/2016   $           0.00

         383 iHeartMedia Management Services, Inc.   ARISTONE, ANGELICA MARIE                Employment Agreement                                                10/01/2017   $           0.00

         384 iHeartMedia + Entertainment, Inc.       ARMSTRONG, DWAYNE EVAN                  Employment Agreement                                                09/01/2012   $           0.00

         385 AMFM Texas Broadcasting, LP             ARMSTRONG, KRISTIN MARIE                Employment Agreement                                                07/01/2016   $           0.00

         386 iHeartMedia + Entertainment, Inc.       ARNOLD, KATE                            Employment Agreement                                                09/26/2016   $           0.00

         387 Citicasters Co.                         ARQUETTE, RODNEY J                      Employment Agreement                                                06/01/2017   $           0.00

         388 AMFM Broadcasting, Inc.                 ARREY, CAROLYN MARIE                    Employment Agreement                                                01/04/2017   $           0.00

         389 Capstar Radio Operating Company         ARREY, ELIZABETH LYNN                   Employment Agreement                                                01/01/2017   $           0.00

         390 Citicasters Co.                         ARROLLADO, JEAN E.                      Employment Agreement                                                03/01/2018   $           0.00

         391 Katz Media Group, Inc.                  ARROW ELECTRONICS INC                   Service Agreement                                                   01/03/2018   $          11.84

         392 iHeartMedia + Entertainment, Inc.       ART19, INC                              Destination and Distribution Agreement                              12/12/2016   $      76,751.83

         393 iHeartCommunications, Inc.              ASHBY STREET OUTDOOR LLC                Partial Assignment                                                  03/17/2016   $           0.00

         394 iHeartMedia, Inc.                       ASHBY STREET OUTDOOR LLC                Partial Assignment                                                  03/17/2016

         395 Capstar Radio Operating Company         ASHCRAFT, FRANK DAVID                   Employment Agreement                                                11/01/2016   $           0.00

         396 Capstar Radio Operating Company         ASHJIAN, NICKY JAMES                    Employment Agreement                                                02/15/2018   $           0.00

         397 Capstar Radio Operating Company         ASHLOCK, GREGORY S                      Employment Agreement                                                05/01/2014   $           0.00

         398 iHeartMedia + Entertainment, Inc.       ASTON MARTIN LAGONDA LIMITED            Data and Network License Agreement                                  07/15/2009   $           0.00

         399 iHeartMedia + Entertainment, Inc.       ASTON MARTIN LAGONDA LIMITED            Signature page of a contract                                        07/27/2009

         400 Clear Channel Holdings, Inc.            AT&T                                    Asynchronous Transfer Mode Service                                  01/11/2000   $   1,871,421.77

         401 Clear Channel Holdings, Inc.            AT&T                                    Addendum to Contract Tariff Order                                   01/13/2000

         402 iHeartCommunications, Inc.              AT&T                                    Contract Tariff Order Form                                          05/04/2000

         403 iHeartCommunications, Inc.              AT&T                                    Contract Tariff Order Form                                          05/15/2000

         404 iHeartCommunications, Inc.              AT&T                                    Asynchronous Transfer Mode Service Agreement Amendment              05/16/2000

         405 iHeartCommunications, Inc.              AT&T                                    Master Services Agreement                                           07/28/2000

         406 iHeartCommunications, Inc.              AT&T                                    Master Agreement                                                    08/17/2000

         407 iHeartCommunications, Inc.              AT&T                                    VPN Service Pricing Schedule                                        08/11/2009

         408 iHeartCommunications, Inc.              AT&T                                    Pricing Schedule                                                    08/19/2009

         409 iHeartCommunications, Inc.              AT&T                                    Internet Protect Service Pricing Schedule                           10/27/2010

         410 iHeartCommunications, Inc.              AT&T                                    Pricing Schedule                                                    10/27/2010

         411 iHeartCommunications, Inc.              AT&T                                    Pricing Schedule                                                    07/14/2015

         412 iHeartCommunications, Inc.              AT&T                                    Internet Service Pricing Schedule                                   07/14/2015

         413 iHeartCommunications, Inc.              AT&T                                    Release and Settlement Agreement                                    03/22/2016

         414 iHeartMedia Management Services, Inc.   AT&T                                    Pricing Schedule                                                    07/31/2009

         415 iHeartMedia Management Services, Inc.   AT&T                                    Corporate Digital Advantage Pricing Schedule                        08/11/2009

         416 iHeartMedia Management Services, Inc.   AT&T                                    Master Agreement                                                    08/11/2009

         417 iHeartMedia Management Services, Inc.   AT&T                                    Network Integration Services Pricing Schedule                       08/11/2009

         418 iHeartMedia Management Services, Inc.   AT&T                                    Pricing Schedule                                                    08/11/2009

         419 iHeartMedia Management Services, Inc.   AT&T                                    Intrastate Service Pricing Schedule                                 08/11/2009

         420 iHeartMedia Management Services, Inc.   AT&T                                    Local Switched Services Pricing Schedule                            08/19/2009




                                                                                         8
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 19 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                 Counterparty                              Contract Description                           Date         Cure Cost
         421 iHeartMedia Management Services, Inc.   AT&T                                Pricing Schedule                                                  08/21/2009

         422 iHeartMedia Management Services, Inc.   AT&T                                Master Agreement                                                  08/24/2009

         423 iHeartMedia Management Services, Inc.   AT&T                                Pricing Schedule                                                  09/03/2009

         424 iHeartMedia Management Services, Inc.   AT&T                                Pricing Schedule for ILEC Services SW & MW                        09/03/2009

         425 iHeartMedia Management Services, Inc.   AT&T                                ILEC Network Services Discount Pricing Schedule Provided          09/15/2009
                                                                                         Pursuant to Custom Terms

         426 iHeartMedia Management Services, Inc.   AT&T                                Pricing Schedule                                                  09/15/2009

         427 iHeartMedia Management Services, Inc.   AT&T                                Teleconference Services Pricing Schedule                          09/18/2009

         428 iHeartMedia Management Services, Inc.   AT&T                                Pricing Schedule                                                  09/18/2009

         429 iHeartMedia Management Services, Inc.   AT&T                                Pricing Schedule                                                  03/01/2010

         430 iHeartMedia Management Services, Inc.   AT&T                                SDN OneNet BTB Pricing Schedule and Addendum                      03/01/2010

         431 iHeartMedia Management Services, Inc.   AT&T                                Pricing Schedule and Addendum                                     03/01/2010

         432 iHeartMedia Management Services, Inc.   AT&T                                SDN OneNet BTB Pricing Schedule and Addendum                      03/10/2010

         433 iHeartMedia Management Services, Inc.   AT&T                                Pricing Addendum                                                  08/25/2011

         434 iHeartMedia Management Services, Inc.   AT&T                                VPN Service Pricing Addendum                                      08/31/2011

         435 iHeartMedia Management Services, Inc.   AT&T                                Pricing Schedule                                                  12/28/2011

         436 iHeartMedia Management Services, Inc.   AT&T                                ILEC Intrastate Service Pricing Schedule Provided Pursuant to     12/29/2011
                                                                                         Custom Terms

         437 iHeartMedia Management Services, Inc.   AT&T                                Managed Internet Service Pricing Addendum                         03/09/2012

         438 iHeartMedia Management Services, Inc.   AT&T                                Pricing Addendum                                                  03/09/2012

         439 iHeartMedia Management Services, Inc.   AT&T                                Amendment No. 3                                                   03/17/2014

         440 iHeartMedia Management Services, Inc.   AT&T                                Amendment No. 3 to Corporate Digital Advantage Agreement          03/17/2014

         441 iHeartMedia Management Services, Inc.   AT&T                                Amendment No. 2 to Corporate Digital Advantage Pricing Schedule   06/17/2014


         442 iHeartMedia Management Services, Inc.   AT&T                                Amendment No. 2                                                   06/17/2014

         443 iHeartMedia Management Services, Inc.   AT&T                                Pricing Addendum                                                  03/20/2015

         444 iHeartMedia Management Services, Inc.   AT&T                                AT&T VPN Service Pricing Addendum                                 03/20/2015

         445 iHeartMedia Management Services, Inc.   AT&T                                Amendment to ILEC Interstate Services Pricing Schedule            05/26/2015

         446 iHeartMedia Management Services, Inc.   AT&T                                Amendment to ILEC Intrastate Services Pricing Schedule            05/26/2015

         447 iHeartMedia Management Services, Inc.   AT&T                                Addendum to Pricing Schedule                                      05/29/2015

         448 iHeartMedia Management Services, Inc.   AT&T                                Addendum to AT&T ILEC Intrastate Pricing Schedule                 05/29/2015

         449 iHeartMedia Management Services, Inc.   AT&T                                Amendment to Pricing Schedule                                     06/30/2015

         450 iHeartMedia Management Services, Inc.   AT&T                                Amendment to Pricing Schedule for ILEC Services                   06/30/2015

         451 iHeartMedia Management Services, Inc.   AT&T                                Master Agreement Amendment Number 1                               11/03/2015

         452 iHeartMedia Management Services, Inc.   AT&T                                Amendment Number 1                                                11/03/2015

         453 iHeartMedia Management Services, Inc.   AT&T                                Amendment Number 1                                                01/05/2016

         454 iHeartMedia Management Services, Inc.   AT&T                                Master Agreement Amendment Number 1                               01/05/2016

         455 iHeartMedia Management Services, Inc.   AT&T                                IP Flexible Reach and IP Toll Free Pricing Schedule               07/08/2016

         456 iHeartMedia Management Services, Inc.   AT&T                                Pricing Schedule                                                  07/12/2016

         457 iHeartMedia Management Services, Inc.   AT&T                                Network Integration Pricing Schedule                              07/15/2016

         458 iHeartMedia Management Services, Inc.   AT&T                                Network Integration Services Pricing Schedule                     07/15/2016

         459 iHeartMedia Management Services, Inc.   AT&T                                Pricing Addendum                                                  07/15/2016

         460 iHeartMedia Management Services, Inc.   AT&T                                VPN Service Pricing Addendum                                      07/15/2016

         461 iHeartMedia Management Services, Inc.   AT&T                                Pricing Schedule                                                  07/15/2016

         462 iHeartMedia Management Services, Inc.   AT&T                                License Agreement - Change Order                                  04/17/2017

         463 iHeartMedia Management Services, Inc.   AT&T                                Trial Agreement                                                   09/29/2017

         464 iHeartMedia Management Services, Inc.   AT&T                                License Agreement - Change Request Form                           12/05/2017

         465 iHeartMedia Management Services, Inc.   AT&T                                Pricing Schedule - Change Order                                   12/05/2017

         466 iHeartMedia Management Services, Inc.   AT&T                                AVPN Service Level Agreement Attachment

         467 iHeartMedia Management Services, Inc.   AT&T                                Service Level Agreement Attachment

         468 iHeartMedia, Inc.                       AT&T                                Release and Settlement Agreement                                  03/22/2016

         469 Capstar Radio Operating Co.             ATJ INC                             Talent Contract                                                                $           0.00

         470 iHeartMedia+Entertainment, Inc          ATJ INC                             Talent Contract

         471 Capstar Radio Operating Company         ATWOOD, JUSTIN                      Employment Agreement                                              10/16/2017   $           0.00

         472 Capstar TX, LLC                         AUSLATOR LLC                        Translator Broadcast Agreement                                    08/19/2015   $           0.00

         473 Capstar Radio Operating Company         AUSTIN, JOHN EUGENE                 Employment Agreement                                              03/15/2017   $           0.00




                                                                                     9
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 20 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                   Counterparty                            Contract Description         Date         Cure Cost
         474 AMFM Broadcasting, Inc.                 AUSTIN, THOMAS K                       Employment Agreement                         04/01/2017   $           0.00

         475 iHeartMedia Management Services, Inc.   AUTH0, INC.                            Non-Disclosure Agreement                     07/11/2017   $           0.00

         476 iHeartMedia + Entertainment, Inc.       AUTOLOTTO INC.                         Advertising Agreement                        12/02/2016   $           0.00

         477 iHeartMedia + Entertainment, Inc.       AUTOMOTIVE SYSTEMS COMPANY             Mutual Non-Disclosure Agreement              01/01/2012   $           0.00

         478 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  11/18/2011   $           0.00

         479 iHeartCommunications, Inc.              AVANADE INC                            Customer Service Agreement Work Order        01/30/2012

         480 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  01/30/2012

         481 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  02/06/2012

         482 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  02/13/2012

         483 iHeartCommunications, Inc.              AVANADE INC                            Customer Service Agreement Work Order        02/20/2012

         484 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  06/25/2012

         485 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  07/01/2012

         486 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  08/01/2012

         487 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  08/06/2012

         488 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  08/13/2012

         489 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  08/27/2012

         490 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  09/04/2012

         491 iHeartCommunications, Inc.              AVANADE INC                            Change Request and Approval                  10/31/2012

         492 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  11/26/2012

         493 iHeartCommunications, Inc.              AVANADE INC                            Change Request and Approval                  12/03/2012

         494 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  12/03/2012

         495 iHeartCommunications, Inc.              AVANADE INC                            Change Request and Approval                  12/21/2012

         496 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  01/07/2013

         497 iHeartCommunications, Inc.              AVANADE INC                            Change Request and Approval                  02/11/2013

         498 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  02/11/2013

         499 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  03/04/2013

         500 iHeartCommunications, Inc.              AVANADE INC                            Change Request and Approval                  04/01/2013

         501 iHeartCommunications, Inc.              AVANADE INC                            Customer Services Agreement                  04/01/2013

         502 iHeartCommunications, Inc.              AVANADE INC                            Change Request and Approval                  05/13/2013

         503 iHeartMedia Management Services, Inc.   AVANADE INC                            Mutual Confidentiality Agreement             07/11/2012

         504 iHeartMedia Management Services, Inc.   AVANXO BERMUDA LTD                     Non-Disclosure Agreement                     06/01/2017   $           0.00

         505 iHeartMedia Management Services, Inc.   AVANXO BERMUDA LTD                     Consultant Contractor Services Agreement     06/22/2017

         506 iHeartMedia Management Services, Inc.   AVANXO US LLC                          Consultant Contractor Services Agreement     06/22/2017   $           0.00

         507 iHeartMedia Management Services, Inc.   AVANXO US LLC                          Change Order Request                         11/01/2017

         508 iHeartMedia, Inc.                       AVANXO US LLC                          Statement of Work                            06/22/2017

         509 iHeartMedia, Inc.                       AVANXO US LLC                          Statement of Work                            06/29/2017

         510 iHeartMedia Management Services, Inc.   AVAYA INC.                             Service Agreement Invoices                   12/01/2016   $           0.00

         511 iHeartMedia Management Services, Inc.   AVAYA INC.                             Termination Letter                           04/06/2017

         512 iHeartMedia Management Services, Inc.   AVAYA INC.                             Termination Confirmation Letter              12/01/2017

         513 Premiere Networks, Inc.                 AVAYA INC.                             Service Agreement Order Specification Form   01/27/2010

         514 iHeartCommunications, Inc.              AVENTINE HILL PARTNERS INC             IT Contract Administration Support           05/01/2012   $           0.00

         515 iHeartCommunications, Inc.              AVENTINE HILL PARTNERS INC             Placement Agreement                          05/03/2012

         516 iHeartCommunications, Inc.              AVENTINE HILL PARTNERS INC             Master Services Agreement                    10/10/2012

         517 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC             Change Order                                 05/02/2012

         518 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC             Change Order Request                         05/02/2012

         519 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC             Statement of Work                            05/10/2012

         520 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC             Statement of Work                            05/31/2012

         521 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC             Mutual Confidentiality Agreement             07/10/2012

         522 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC             Statement of Work                            07/17/2012

         523 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC             Change Order                                 08/28/2012

         524 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC             Statement of Work                            10/10/2012

         525 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC             Change Order                                 01/01/2013

         526 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC             Statement of Work                            01/04/2013

         527 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC             Change Order                                 04/01/2013




                                                                                       10
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 21 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                  Counterparty                                        Contract Description                Date         Cure Cost
         528 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC                    Statement of Work                                       05/20/2013

         529 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC                    Change Order                                            07/01/2013

         530 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC                    Statement of Work                                       07/15/2013

         531 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC                    Change Order                                            10/01/2013

         532 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC                    Statement of Work                                       12/03/2013

         533 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC                    Statement of Work                                       12/09/2013

         534 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC                    Change Order                                            01/02/2014

         535 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC                    Change Order                                            06/10/2014

         536 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC                    Statement of Work                                       11/03/2014

         537 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC                    Change Order                                            01/02/2015

         538 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC                    Change Order                                            02/06/2015

         539 iHeartMedia Management Services, Inc.   AVENTINE HILL PARTNERS INC                    Change Order                                            03/02/2015

         540 iHeartMedia, Inc.                       AVENTINE HILL PARTNERS INC                    Contingency Search Partnership Fee Agreement            04/08/2015

         541 iHeartMedia, Inc.                       AVENTINE HILL PARTNERS INC                    Contingency Search Partnership Fee Agreement One Year   04/14/2015
                                                                                                   Agreement

         542 Premiere Networks, Inc.                 AVENTINE HILL PARTNERS INC                    Contractor Services                                     05/02/2012

         543 iHeartMedia, Inc.                       AVIANA GLOBAL TECHNOLOGIES INC                Statement of Work                                       10/06/2017   $     170,000.00

         544 iHeartMedia Management Services, Inc.   AVISO GROUP LLC                               Consulting/Services Agreement                           07/30/2012   $           0.00

         545 iHeartMedia Management Services, Inc.   AVISO GROUP LLC                               Statement of Work                                       07/30/2012

         546 iHeartMedia Management Services, Inc.   AVISO GROUP LLC                               Change Order                                            01/01/2013

         547 iHeartMedia + Entertainment, Inc.       AW TECHNICAL CENTER U.S.A., INC.              Contract for Evaluation Material Review                 01/01/2007   $           0.00

         548 iHeartMedia + Entertainment, Inc.       AW TECHNICAL CENTER U.S.A., INC.              Letter Agreement                                        02/07/2007

         549 iHeartMedia + Entertainment, Inc.       AW TECHNICAL CENTER U.S.A., INC.              Letter Agreement                                        06/28/2011

         550 iHeartMedia + Entertainment, Inc.       AW TECHNICAL CENTER U.S.A., INC.              Letter Extending the Agreement                          03/02/2015

         551 iHeartMedia, Inc.                       AXIS COMMERCIAL MANAGEMENT SOLUTIONS          Excess Directors & Officers Liability Binder            08/30/2017   $           0.00

         552 iHeartMedia, Inc.                       AXIS PRO                                      Excess Errors & Omissions Binder Bill                   11/01/2017   $           0.00

         553 Capstar Radio Operating Company         BABINSKI, ANDREW                              Employment Agreement                                    11/01/2015   $           0.00

         554 Capstar Radio Operating Co.             BADGER SPORTS PROPERTIRES LLC                 Sports Affiliate Agreement                                           $           0.00

         555 Citicasters Co.                         BADGER, RONALD                                Employment Agreement                                    09/15/2017   $           0.00

         556 Citicasters Co.                         BAILEY, DEBORAH LYNNE                         Employment Agreement                                    08/15/2017   $           0.00

         557 iHeartMedia, Inc.                       BAILEY, JOHN                                  Employment Agreement                                    06/01/2016   $           0.00

         558 iHeartMedia Management Services, Inc.   BAILEY, MATTHEW                               Employment Agreement                                    01/01/2012   $           0.00

         559 Premiere Networks, Inc.                 BAIN CAPITAL PARTNERS LLC                     Consortium Member Agreement                             03/12/2015   $           0.00

         560 iHeartCommunications, Inc.              BAINBRIDGE TECHNOLOGY SOLUTIONS INC           Consulting/Services Contract                            12/08/2011   $           0.00

         561 iHeartCommunications, Inc.              BAINBRIDGE TECHNOLOGY SOLUTIONS INC           Statement of Work                                       12/08/2011

         562 Citicasters Co.                         BAIRD, RICHARD                                Employment Agreement                                    07/15/2016   $           0.00

         563 Capstar Radio Operating Company         BAKER, DANIEL H                               Employment Agreement                                    01/01/2017   $           0.00

         564 Capstar Radio Operating Company         BAKER, JAMES CHRISTOPHER                      Employment Agreement                                    02/11/2016   $           0.00

         565 Capstar Radio Operating Company         BAKER, TOBY A                                 Employment Agreement                                    12/04/2017   $           0.00

         566 iHeartMedia + Entertainment, Inc.       BAKITA, BRET JOSEPH                           Employment Agreement                                    02/27/2018   $           0.00

         567 AMFM Broadcasting, Inc.                 BALAZKI, GREGORY V                            Employment Agreement                                    01/01/2016   $           0.00

         568 Citicasters Co.                         BALD, MATTHEW                                 Employment Agreement                                    08/01/2016   $           0.00

         569 Citicasters Co.                         BALL, TRAVIS                                  Employment Agreement                                    07/15/2017   $           0.00

         570 Capstar Radio Operating Company         BALLANCE, LISA GAYE                           Employment Agreement                                    01/01/2018   $           0.00

         571 iHeartMedia + Entertainment, Inc.       BALLARD, AMY MEREDITH                         Employment Agreement                                    05/01/2017   $           0.00

         572 iHeartMedia + Entertainment, Inc.       BALLARD, BRETT WILLIAM                        Employment Agreement                                    12/01/2017   $           0.00

         573 Citicasters Co.                         BALOGH, JENNA CLAIRE                          Employment Agreement                                    03/28/2016   $           0.00

         574 Citicasters Co.                         BALTAZAR, LETISIA                             Employment Agreement                                    12/01/2015   $           0.00

         575 iHeartMedia Management Services, Inc.   BAN, PETER                                    Employment Agreement                                    02/27/2017   $           0.00

         576 Capstar Radio Operating Company         BANAAG, RODOLFO JOHN MARELLA                  Employment Agreement                                    06/01/2016   $           0.00

         577 iHeartMedia Management Services, Inc.   BANC OF AMERICA MERCHANT SERVICES, LLC        Services Addendum to Master Services Agreement          08/02/2017   $           0.00

         578 iHeartMedia Management Services, Inc.   BANK OF AMERICA                               Services Addendum to Master Services Agreement          08/02/2017   $           0.00

         579 Citicasters Co.                         BAPTIST, NATHANIEL AARON                      Employment Agreement                                    01/01/2018   $           0.00

         580 iHeartMedia, Inc.                       BARBRICAN MANAGING AGENCY, LTD.               Contract of Insurance                                   08/30/2017   $           0.00

         581 iHeartMedia, Inc.                       BARCICH, EDWARD                               Employment Agreement                                    06/01/2016   $           0.00




                                                                                              11
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 22 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                    Counterparty                            Contract Description                  Date         Cure Cost
         582 iHeartMedia Management Services, Inc.   BARKER, WILLIAM M                       Employment Agreement                                  06/01/2017   $           0.00

         583 iHeartMedia + Entertainment, Inc.       BARNER, SCOTT MICHAEL                   Employment Agreement                                  01/01/2017   $           0.00

         584 Capstar Radio Operating Company         BARNETT, TODD                           Employment Agreement                                  01/01/2017   $           0.00

         585 iHeartMedia + Entertainment, Inc.       BARNEY, THOMAS E                        Employment Agreement                                  11/01/2014   $           0.00

         586 iHeartMedia + Entertainment, Inc.       BARON SERVICES                          Mutual Confidentiality and Non-Disclosure Agreement   12/03/2012   $           0.00

         587 iHeartMedia + Entertainment, Inc.       BARON SERVICES                          Data Evaluation License Agreement                     08/18/2015

         588 TTWN Media Networks, LLC                BARON SERVICES                          Mutual Confidentiality and Non-Disclosure             08/18/2015

         589 TTWN Media Networks, LLC                BARON SERVICES                          Master License Agreement                              06/15/2016

         590 TTWN Media Networks, LLC                BARON SERVICES                          Word Order No. 1                                      06/15/2016

         591 TTWN Media Networks, LLC                BARON SERVICES                          Work Order No. 1                                      06/15/2016

         592 TTWN Media Networks, LLC                BARON SERVICES                          Work Order                                            09/15/2016

         593 TTWN Networks, LLC                      BARON SERVICES                          Master License Agreement                              06/15/2016

         594 AMFM Broadcasting, Inc.                 BARREIRO, DAN                           Employment Agreement                                  01/01/2017   $           0.00

         595 Citicasters Co.                         BARTES, PEDRO JAVIER                    Employment Agreement                                  01/01/2017   $           0.00

         596 AMFM Broadcasting, Inc.                 BARTHEL, MARK D                         Employment Agreement                                  09/01/2017   $           0.00

         597 iHeartMedia Management Services, Inc.   BAS BROADCASTING, INC.                  License Transfer                                      06/30/2008   $           0.00

         598 iHeartMedia Management Services, Inc.   BASNER, DAVID                           Employment Agreement                                  03/01/2018   $           0.00

         599 Capstar Radio Operating Company         BASS, CLYDE WAYNE                       Employment Agreement                                  01/01/2015   $           0.00

         600 Capstar Radio Operating Company         BASSO, KIMBERLY                         Employment Agreement                                  03/15/2016   $           0.00

         601 Capstar Radio Operating Company         BATES, STEPHEN LOUIS                    Employment Agreement                                  03/02/2015   $           0.00

         602 iHeartMedia + Entertainment, Inc.       BAUERMEISTER, FERNANDO R                Employment Agreement                                  03/01/2017   $           0.00

         603 iHeartMedia, Inc.                       BAUGH, JEFF                             Employment Agreement                                  01/01/2016   $           0.00

         604 Capstar Radio Operating Company         BAUMANN, RANDALL                        Employment Agreement                                  01/01/2017   $           0.00

         605 iHeartMedia Management Services, Inc.   BAUMLI, HEATHER                         Employment Agreement                                  01/01/2017   $           0.00

         606 Citicasters Co.                         BAUR, CHRISTOPHER JOHN                  Employment Agreement                                  04/15/2017   $           0.00

         607 iHM Identity, Inc.                      BAY AREA RADIO MUSEUM, INC.             Domain License Agreement                              07/25/2007   $           0.00

         608 iHeartMedia + Entertainment, Inc.       BAYERISCHE MEDIEN TECHNIK GMBH          Mutual Non-Disclosure Agreement                       10/17/2011   $           0.00

         609 TTWN Media Networks, LLC                BAYERISCHE MOTOREN WERKE                Confidentiality Agreement                             05/31/2013   $           0.00
                                                     AKTIENGESELLSCHAFT

         610 iHeartMedia Management Services, Inc.   BCD JANITORIAL                          Janitorial Service Agreement                          08/01/2016   $           0.00

         611 iHeartMedia, Inc.                       BDO USA, LLP                            Engagement Letter                                     02/05/2015   $           0.00

         612 iHeartMedia + Entertainment, Inc.       BEALL, CLINTON D                        Employment Agreement                                  06/27/2016   $           0.00

         613 iHeartMedia + Entertainment, Inc.       BEAM, CRAIG S                           Employment Agreement                                  05/01/2016   $           0.00

         614 iHeartMedia + Entertainment, Inc.       BEAM, PATRICK JOHN                      Employment Agreement                                  01/01/2017   $           0.00

         615 Capstar Radio Operating Company         BEARD, CARETH CHARISE                   Employment Agreement                                  05/01/2017   $           0.00

         616 TTWN Media Networks, LLC                BEASLEY FM ACQUISITION CORP             Affiliate Agreement                                                $           0.00

         617 Capstar Radio Operating Company         BEASLEY, KATHRYN E ALTFATHER            Employment Agreement                                  10/01/2017   $           0.00

         618 iHeartCommunications, Inc.              BEAST SOFTWARE, INC.                    License Agreement - Invoice                           11/01/2005   $           0.00

         619 Citicasters Co.                         BEAULIEU, JOHN E                        Employment Agreement                                  10/01/2017   $           0.00

         620 iHeartMedia, Inc.                       BEAZLEY INSURANCE COMPANY, INC.         Excess Insurance Binder                               08/30/2017   $           0.00

         621 iHeartMedia, Inc.                       BEAZLEY INSURANCE COMPANY, INC.         Excess Insurance Policy                               08/30/2017

         622 AMFM Broadcasting, Inc.                 BECHT, KIA ELIZABETH                    Employment Agreement                                  03/21/2016   $           0.00

         623 Citicasters Co.                         BECHTOLD, BARRY J                       Employment Agreement                                  09/11/2014   $           0.00

         624 iHeartMedia Management Services, Inc.   BECKER, JOSH                            Employment Agreement                                  01/01/2018   $           0.00

         625 iHeartMedia + Entertainment, Inc.       BECKER, MALIA REYES                     Employment Agreement                                  01/01/2016   $           0.00

         626 iHeartMedia + Entertainment, Inc.       BECKER, TROY D                          Employment Agreement                                  04/01/2016   $           0.00

         627 Capstar Radio Operating Company         BEDARD, GREGORY P                       Employment Agreement                                  04/01/2016   $           0.00

         628 Capstar Radio Operating Company         BEDARD, JENNIFER LEIGH                  Employment Agreement                                  01/05/2018   $           0.00

         629 Citicasters Co.                         BEEBE, KRISTY LYNNE                     Employment Agreement                                  07/01/2013   $           0.00

         630 iHeartCommunications, Inc.              BELAYON                                 Consulting/Services Agreement                         12/05/2011   $           0.00

         631 iHeartCommunications, Inc.              BELAYON                                 Statement of Work                                     12/05/2011

         632 iHeartMedia + Entertainment, Inc.       BELL MEDIA INC.                         Data Stream Use Agreement                             04/06/2016   $       2,205.00

         633 AMFM Broadcasting, Inc.                 BELL, BRANDON J                         Employment Agreement                                  01/23/2017   $           0.00

         634 Citicasters Co.                         BELL, DAVID                             Employment Agreement                                  04/15/2017   $           0.00

         635 Citicasters Co.                         BELL, MATTHEW JOSEPH                    Employment Agreement                                  09/01/2017   $           0.00




                                                                                        12
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 23 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                  Counterparty                            Contract Description              Date         Cure Cost
         636 iHeartMedia + Entertainment, Inc.       BELL, MIKE J                            Employment Agreement                              12/01/2016   $           0.00

         637 Capstar Radio Operating Company         BELL, NATHAN                            Employment Agreement                              03/06/2018   $           0.00

         638 iHeartMedia + Entertainment, Inc.       BELL, STANLEY A                         Employment Agreement                              01/01/2017   $           0.00

         639 Citicasters Co.                         BELLAVIA, DEANNA MARLENE                Employment Agreement                              01/01/2017   $           0.00

         640 Capstar Radio Operating Company         BELLING, MARK C                         Employment Agreement                              06/01/2017   $           0.00

         641 Capstar Radio Operating Company         BELLIO, SHERON                          Employment Agreement                              02/16/2016   $           0.00

         642 Capstar Radio Operating Company         BELLO, TIMOTHY A                        Employment Agreement                              09/01/2012   $           0.00

         643 Capstar Radio Operating Company         BENDER, ARON WAYNE                      Employment Agreement                              10/12/2015   $           0.00

         644 Capstar Radio Operating Company         BENDER, JAMES A                         Employment Agreement                              10/28/2016   $           0.00

         645 Capstar Radio Operating Company         BENEVILLE STUDIOS INC                   Consulting Services                                            $     107,209.18

         646 Citicasters Co.                         BENEVILLE STUDIOS INC                   Consulting Services

         647 iHeartMedia Management Services, Inc.   BENEVILLE STUDIOS INC                   Consulting Services

         648 Premiere Networks, Inc.                 BENEVILLE STUDIOS INC                   Consulting Services

         649 iHeartMedia + Entertainment, Inc.       BENFER, CHARLES F                       Employment Agreement                              04/01/2016   $           0.00

         650 iHeartMedia + Entertainment, Inc.       BENIDT, STEVE                           Employment Agreement                              11/06/2017   $           0.00

         651 iHeartMedia + Entertainment, Inc.       BENJAMIN, WAYNE J                       Employment Agreement                              07/01/2015   $           0.00

         652 iHeartMedia + Entertainment, Inc.       BENNETT, KEVIN CHRISTOPHER              Employment Agreement                              03/07/2016   $           0.00

         653 iHeartMedia + Entertainment, Inc.       BENSON, DEREK L                         Employment Agreement                              01/15/2018   $           0.00

         654 iHeartMedia + Entertainment, Inc.       BENSON, MATTHEW ALAN                    Employment Agreement                              02/01/2018   $           0.00

         655 Capstar Radio Operating Company         BERGER, BRENT A                         Employment Agreement                              10/30/2017   $           0.00

         656 iHeartMedia + Entertainment, Inc.       BERGER, MICHAEL EDWARD                  Employment Agreement                              04/01/2017   $           0.00

         657 Capstar Radio Operating Company         BERGER-WENIG, JODY                      Employment Agreement                              01/05/2018   $           0.00

         658 Capstar Radio Operating Company         BERIGAN, LISA                           Employment Agreement                              02/15/2018   $           0.00

         659 Capstar Radio Operating Company         BERKLEY INSURANCE COMPANY               Bond Rider and Power of Attorney                  03/16/2010   $           0.00

         660 iHeartCommunications, Inc.              BERKLEY INSURANCE COMPANY               Commercial Surety General Indemnity Agreement     04/01/2009

         661 iHeartMedia Management Services, Inc.   BERKLEY INSURANCE COMPANY               Utility Deposit Bond, Rider & Power of Attorney   12/18/2009

         662 iHeartMedia Management Services, Inc.   BERKLEY INSURANCE COMPANY               Financial Guarantee Bond & Power of Attorney      07/16/2015

         663 iHeartMedia Management Services, Inc.   BERKLEY INSURANCE COMPANY               Bond Rider and Power of Attorney                  02/10/2016

         664 iHeartMedia Management Services, Inc.   BERKLEY INSURANCE COMPANY               Power of Attorney & Rider                         02/10/2016

         665 iHeartMedia Management Services, Inc.   BERKLEY INSURANCE COMPANY               Bond Rider and Power of Attorney                  02/28/2017

         666 iHeartMedia Management Services, Inc.   BERKLEY INSURANCE COMPANY               Rider & Power of Attorney                         02/28/2017

         667 iHeartMedia, Inc.                       BERKLEY INSURANCE COMPANY               Addendum to General Agreement of Indemnity        04/01/2009

         668 iHeartMedia, Inc.                       BERKLEY INSURANCE COMPANY               Commercial Surety General Indemnity Agreement     04/01/2009

         669 Capstar Radio Operating Company         BERLINER, SCOTT                         Employment Agreement                              02/01/2018   $           0.00

         670 Capstar Radio Operating Company         BERMAN, LEN F                           Employment Agreement                              12/01/2017   $           0.00

         671 AMFM Broadcasting, Inc.                 BERMANN, EMILY J                        Employment Agreement                              10/17/2016   $           0.00

         672 iHeartMedia Management Services, Inc.   BERNIE BISHOFF                          Master Services Agreement                         12/03/2012   $           0.00

         673 iHeartMedia Management Services, Inc.   BERNIE BISHOFF                          Statement of Work                                 12/03/2012

         674 iHeartMedia Management Services, Inc.   BERNIE BISHOFF                          Statement of Work                                 05/03/2013

         675 iHeartMedia Management Services, Inc.   BERNIE BISHOFF                          Statement of Work                                 06/01/2013

         676 iHeartMedia Management Services, Inc.   BERNIE BISHOFF                          Change Order                                      12/11/2013

         677 iHeartMedia Management Services, Inc.   BERNIE BISHOFF                          Change Order                                      01/02/2014

         678 iHeartMedia + Entertainment, Inc.       BERRY, ANDRE M                          Employment Agreement                              05/22/2017   $           0.00

         679 iHeartMedia + Entertainment, Inc.       BERRY, ARCHIELD D                       Employment Agreement                              07/01/2016   $           0.00

         680 Capstar Radio Operating Company         BERRY, BRYAN TODD                       Employment Agreement                              09/25/2017   $           0.00

         681 TTWN Media Networks, LLC                BERRY, JAMES C                          Employment Agreement                              02/17/2014   $           0.00

         682 AMFM Texas Broadcasting, LP             BERRY, MICHAEL CHRISTIAN                Employment Agreement                              01/01/2016   $           0.00

         683 Capstar Radio Operating Company         BESHORE, BRETT C                        Employment Agreement                              01/11/2018   $           0.00

         684 Capstar Radio Operating Company         BEST, CHER R                            Employment Agreement                              09/01/2017   $           0.00

         685 Citicasters Co.                         BEST, SUSAN MICHELLE                    Employment Agreement                              04/01/2016   $           0.00

         686 iHeartMedia + Entertainment, Inc.       BEUCHLER, ALLISON D                     Employment Agreement                              10/01/2016   $           0.00

         687 iHeartMedia Management Services, Inc.   BEYOND TRUST SOFTWARE INC.              Non-Disclosure Agreement                          04/26/2017   $           0.00

         688 iHeartMedia Management Services, Inc.   BEZDEK, ROBERT                          Employment Agreement                              05/31/2016   $           0.00

         689 Capstar Radio Operating Company         BIBB, TERRENCE L'SEAN                   Employment Agreement                              02/01/2018   $           0.00




                                                                                        13
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 24 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                                Counterparty                               Contract Description                  Date         Cure Cost
         690 AMFM Operating, Inc.                    BICOASTAL ROGUE VALLEY, LLC             Trademark and Domain Name License Agreement           12/01/2007   $           0.00

         691 Citicasters Co.                         BICOASTAL ROGUE VALLEY, LLC             Trademark and Domain Name License Agreement           12/01/2007

         692 iHeartMedia + Entertainment, Inc.       BICOASTAL ROGUE VALLEY, LLC             Trademark and Domain Name License Agreement           12/01/2007

         693 iHM Identity, Inc.                      BICOASTAL ROGUE VALLEY, LLC             Trademark and Domain Name License Agreement           12/01/2007

         694 AMFM Operating, Inc.                    BICOASTAL WILLAMETTE VALLEY, LLC        Trademark and Domain Name License Agreement           12/01/2007   $           0.00

         695 iHM Identity, Inc.                      BICOASTAL WILLAMETTE VALLEY, LLC        Trademark and Domain Name License Agreement           12/01/2007

         696 Capstar Radio Operating Company         BIEBER, CASEY LEO                       Employment Agreement                                  05/01/2015   $           0.00

         697 iHeartMedia + Entertainment, Inc.       BIEHLER, MARY BETH                      Employment Agreement                                  07/01/2016   $           0.00

         698 iHeartMedia + Entertainment, Inc.       BIELEJESKI, NINALICIA OSORIO            Employment Agreement                                  10/01/2016   $           0.00

         699 Capstar Radio Operating Company         BIERLEY, JAMES PATRICK                  Employment Agreement                                  03/01/2016   $           0.00

         700 iHeartMedia + Entertainment, Inc.       BIG MACHINE RECORDS LLC                 Music Licensing Agreement                             06/01/2012   $           0.00

         701 iHeartMedia Management Services, Inc.   BIGCOMMERCE INC.                        Non-Disclosure Agreement                              09/14/2017   $           0.00

         702 iHeartMedia Management Service          BIGGER BOAT INC                         Production Service Agreement                                       $           0.00

         703 Capstar Radio Operating Company         BINSWANGER, JOSHUA                      Employment Agreement                                  11/17/2017   $           0.00

         704 iHeartMedia Management Services, Inc.   BIONDO, MICHAEL                         Employment Agreement                                  01/01/2018   $           0.00

         705 iHeartMedia + Entertainment, Inc.       BIRNBAUM, GHIA S                        Employment Agreement                                  12/19/2016   $           0.00

         706 Katz Communications, Inc.               BISCEGLIA, DAVID                        Employment Agreement                                  01/01/2016   $           0.00

         707 iHeartMedia Management Services, Inc.   BISCEGLIA, RICK LEWIS                   Employment Agreement                                  06/28/2016   $           0.00

         708 Capstar Radio Operating Company         BISHOP, ERIC M                          Employment Agreement                                  06/01/2016   $           0.00

         709 Citicasters Co.                         BISHOP, MARK G.                         Employment Agreement                                  04/10/2017   $           0.00

         710 iHeartMedia Management Services, Inc.   BISSON-DONAHUE, EAMON                   Employment Agreement                                  08/01/2017   $           0.00

         711 iHeartCommunications, Inc.              BITIUM INC                              Non-Disclosure Agreement                              06/01/2016   $           0.00

         712 Citicasters Co.                         BITTING, SCOTT MARLON                   Employment Agreement                                  02/01/2017   $           0.00

         713 iHeartMedia + Entertainment, Inc.       BKD LLP                                 Engagement Letter                                     07/19/2017   $           0.00

         714 Premiere Networks, Inc.                 BLACK RIFLE COFFEE COMPANY              Confirmation Letter                                   12/28/2017   $           0.00

         715 Capstar Radio Operating Company         BLACK, JASON M                          Employment Agreement                                  06/01/2012   $           0.00

         716 iHeartMedia Management Services, Inc.   BLACKBUCK INSIGHTS LLC                  Non-Disclosure Agreement                              09/15/2017   $           0.00

         717 iHeartMedia Management Services, Inc.   BLACKBUCK INSIGHTS LLC                  Master Service Agreement                              10/02/2017

         718 iHeartMedia + Entertainment, Inc.       BLACKBURN, JEFFREY A                    Employment Agreement                                  01/01/2017   $           0.00

         719 Capstar Radio Operating Company         BLACKETER, SAMANTHA RAE                 Employment Agreement                                  10/01/2016   $           0.00

         720 Capstar Radio Operating Company         BLACKLEY, CARSON LAYNE                  Employment Agreement                                  10/01/2017   $           0.00

         721 iHeartMedia Management Services, Inc.   BLAIR ENTERTAINMENT INC.                Non-Disclosure Agreement                              08/22/2016   $           0.00

         722 Capstar Radio Operating Company         BLAIR, KAHLEIL V                        Employment Agreement                                  08/12/2016   $           0.00

         723 Capstar Radio Operating Company         BLAISDELL, SCOTT R                      Employment Agreement                                  01/01/2017   $           0.00

         724 Capstar Radio Operating Company         BLAKE, STEVEN EUGENE                    Employment Agreement                                  07/21/2016   $           0.00

         725 AMFM Broadcasting, Inc.                 BLAKEY, SONYA MONIQUE                   Employment Agreement                                  02/16/2018   $           0.00

         726 Premiere Networks, Inc.                 BLINDS.COM                              Confirmation Letter                                   11/27/2016   $           0.00

         727 AMFM Broadcasting, Inc.                 BLOCKMON, MORRIS                        Employment Agreement                                  06/13/2016   $           0.00

         728 iHeartMedia + Entertainment, Inc.       BLOODWORTH, JAMES R                     Employment Agreement                                  02/01/2017   $           0.00

         729 AMFM Broadcasting, Inc.                 BLOOMBERG COMMUNICATIONS INC.           Local Programming and Marketing Agreement             10/01/2014   $           0.00

         730 Capstar Radio Operating Company         BLOTKAMP, KIMBERLY ANNE                 Employment Agreement                                  09/15/2014   $           0.00

         731 Premiere Networks, Inc.                 BLUE APRON                              Confirmation Letter                                   09/19/2017   $           0.00

         732 TTWN Media Networks, LLC                BLUE ATLAS LLC                          Mutual Confidentiality and Non-Disclosure Agreement   03/14/2014   $           0.00

         733 TTWN Media Networks, LLC                BLUE ATLAS LLC                          Mutual Confidentiality and Non-Disclosure Agreement   03/14/2017

         734 TTWN Media Networks, LLC                BLUE ATLAS LLC                          Data Evaluation License Agreement                     08/21/2017

         735 TTWN Media Networks, LLC                BLUE ATLAS LLC                          Data Evaluation License Agreement                     12/19/2017

         736 iHeartCommunications, Inc.              BLUE CHIP CONSULTING GROUP LLC          Readiness Assessment Proposal                         08/18/2014   $           0.00

         737 iHeartCommunications, Inc.              BLUE CHIP CONSULTING GROUP LLC          Statement of Work                                     09/15/2014

         738 iHeartMedia Management Services, Inc.   BLUE CHIP CONSULTING GROUP LLC          Master Service Agreement                              09/23/2014

         739 iHeartMedia Management Services, Inc.   BLUE CHIP CONSULTING GROUP LLC          Master Services Agreement                             09/23/2014

         740 iHeartMedia Management Services, Inc.   BLUE CHIP CONSULTING GROUP LLC          Statement of Work                                     03/23/2015

         741 iHeartMedia Management Services, Inc.   BLUE CHIP CONSULTING GROUP LLC          Statement of Work                                     08/31/2015

         742 iHeartMedia, Inc.                       BLUE CHIP CONSULTING GROUP LLC          Project Change Request                                10/02/2014

         743 iHeartMedia, Inc.                       BLUE CHIP CONSULTING GROUP LLC          Statement of Work                                     02/09/2015




                                                                                        14
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 25 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                              Counterparty                                     Contract Description                  Date         Cure Cost
         744 iHeartMedia, Inc.                       BLUE CHIP CONSULTING GROUP LLC             Statement of Work                                        07/29/2015

         745 Citicasters Co.                         BLUEBERRY BROADCASTING, LLC                Trademark and Domain Name License Agreement              07/29/2008   $           0.00

         746 iHeartMedia + Entertainment, Inc.       BLUEBERRY BROADCASTING, LLC                Trademark and Domain Name License Agreement              07/29/2008

         747 iHM Identity, Inc.                      BLUEBERRY BROADCASTING, LLC                Trademark and Domain Name License Agreement              07/29/2008

         748 iHeartCommunications, Inc.              BLUEGRASS BUSINESS SERVICES INC DBA BLUE   Data and Fulfillment Service Agreement                   12/21/2009   $      44,701.54
                                                     GRASS

         749 iHeartMedia Management Services, Inc.   BLUEROCK ENERGY, INC.                      Commercial Retail Electricity Supply Agreement           06/18/2015   $         531.75

         750 Katz Communications, Inc.               BLUEROCK ENERGY, INC.                      Commercial Retail Electricity Supply Agreement           06/18/2015

         751 Capstar Radio Operating Company         BLUM, JOSEPH                               Employment Agreement                                     01/09/2017   $           0.00

         752 Capstar Radio Operating Company         BLUMLING, JASON EDWARD                     Employment Agreement                                     07/01/2016   $           0.00

         753 iHeartMedia Management Services, Inc.   BMC SOFTWARE DISTRIBUTION, INC.            License Agreement - Product Order                        12/15/2005   $           0.00

         754 iHeartMedia Management Services, Inc.   BMC SOFTWARE DISTRIBUTION, INC.            Master License Agreement                                 12/15/2005

         755 iHeartMedia + Entertainment, Inc.       BMW OF NORTH AMERICA                       Fourth Amendment to Data and Network License Agreement   01/01/2017   $           0.00

         756 Capstar Radio Operating Company         BOANDL, CARTER                             Employment Agreement                                     11/16/2017   $           0.00

         757 iHeartMedia + Entertainment, Inc.       BOARD, MICHAEL HUBBARD                     Employment Agreement                                     01/01/2017   $           0.00

         758 iHeartMedia Management Services, Inc.   BOB & TOM SHOW                             Radio Program License Agreement                          01/01/2014   $           0.00

         759 iHeartMedia Management Services, Inc.   BOB & TOM SHOW                             Radio Program License Agreement                          04/01/2014

         760 iHeartMedia, Inc.                       BOB & TOM SHOW                             Radio Program License Agreement                          01/01/2016

         761 iHeartMedia, Inc.                       BOB & TOM SHOW                             Radio Program License Agreement                          01/31/2016

         762 iHeartMedia Management Services, Inc.   BOBBI DENISE SCHUSTER                      Patent Application Assignment                            03/19/2009   $           0.00

         763 Premiere Networks, Inc.                 BOBBY BONES                                Talent Agreement                                                      $           0.00

         764 Capstar Radio Operating Company         BOBO, RUELON K                             Employment Agreement                                     10/11/2017   $           0.00

         765 iHeartMedia + Entertainment, Inc.       BODDIE, TRACY                              Employment Agreement                                     01/01/2017   $           0.00

         766 AMFM Broadcasting, Inc.                 BOEHM, JOHN J                              Employment Agreement                                     08/01/2010   $           0.00

         767 Capstar Radio Operating Company         BOGENSCHUTZ, JOSEPH JOHN                   Employment Agreement                                     03/01/2018   $           0.00

         768 Citicasters Co.                         BOGGS, BRAD                                Employment Agreement                                     12/04/2017   $           0.00

         769 Citicasters Co.                         BOIMAN, ROCKY MICHAEL                      Employment Agreement                                     11/09/2015   $           0.00

         770 Capstar Radio Operating Company         BOLIVAR, MARITZA                           Employment Agreement                                     10/10/2016   $           0.00

         771 Premiere Networks, Inc.                 BOLL & BRANCH                              Letter Agreement                                         11/18/2016   $           0.00

         772 Premiere Networks, Inc.                 BOLL & BRANCH                              Confirmation Letter                                      11/18/2016

         773 Premiere Networks, Inc.                 BOLL & BRANCH                              Confirmation Letter                                      08/10/2017

         774 Capstar Radio Operating Company         BOLLAERT, KIMBERLY                         Employment Agreement                                     09/14/2017   $           0.00

         775 iHeartMedia + Entertainment, Inc.       BOMBARDO, PATRICIA M                       Employment Agreement                                     08/01/2016   $           0.00

         776 iHeartMedia Management Services, Inc.   BOMGAR CORP.                               License Agreement - Purchase Order                       12/14/2016   $           0.00

         777 Capstar Radio Operating Company         BOMMER, CRAIG                              Employment Agreement                                     10/31/2016   $           0.00

         778 Citicasters Co.                         BONADONNA, JOSEPH C                        Employment Agreement                                     10/01/2017   $           0.00

         779 Capstar Radio Operating Company         BONADUCE, DANNY                            Employment Agreement                                     12/19/2017   $           0.00

         780 iHeartMedia + Entertainment, Inc.       BOND, JOSEPH W                             Employment Agreement                                     08/15/2017   $           0.00

         781 Citicasters Co.                         BONELL, ABIGAIL J                          Employment Agreement                                     07/01/2016   $           0.00

         782 iHeartMedia Management Services, Inc.   BOOMI INC                                  Software Agreement                                       12/22/2016   $      21,226.57

         783 iHeartMedia Management Services, Inc.   BOOMI INC                                  Order Form                                               12/22/2016

         784 iHeartMedia Management Services, Inc.   BOOST PAYMENT SOLUTIONS, LLC               Mutual Confidentiality and Non-Disclosure Agreement      05/13/2016   $           0.00

         785 iHeartMedia + Entertainment, Inc.       BORASIO, JAMES R                           Employment Agreement                                     09/01/2016   $           0.00

         786 iHeartMedia Management Services, Inc.   BORDER CITY MEDIA INC.                     Short Form License Agreement                             01/01/2017   $           0.00

         787 iHeartMedia Management Services, Inc.   BORDER CITY MEDIA INC.                     Short Form License Agreement                             04/19/2017

         788 Capstar Radio Operating Company         BORN, KEVIN                                Employment Agreement                                     07/15/2017   $           0.00

         789 Capstar Radio Operating Company         BORTSTEIN, STEVE                           Employment Agreement                                     06/01/2016   $           0.00

         790 iHeartMedia Management Services, Inc.   BORUSIEWICH, ANN                           Employment Agreement                                     05/02/2016   $           0.00

         791 Citicasters Co.                         BOSIO DE BARTES, LUCIANA GABRIELA          Employment Agreement                                     01/01/2017   $           0.00

         792 Citicasters Co.                         BOSSMAN, LEANA LYNNE                       Employment Agreement                                     02/20/2017   $           0.00

         793 Capstar Radio Operating Company         BOTT, JEROME A                             Employment Agreement                                     08/01/2017   $           0.00

         794 Capstar Radio Operating Company         BOUCHARD, AMBER KRISTINE                   Employment Agreement                                     09/12/2016   $           0.00

         795 AMFM Broadcasting, Inc.                 BOURASSA, THOMAS EDWIN                     Employment Agreement                                     12/29/2014   $           0.00

         796 iHeartMedia, Inc.                       BOUTON, HOWARD R                           Employment Agreement                                     11/01/2016   $           0.00

         797 Capstar Radio Operating Company         BOWERS, WESLYN L                           Employment Agreement                                     09/01/2016   $           0.00




                                                                                           15
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 26 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                                  Counterparty                              Contract Description                                 Date         Cure Cost
         798 Citicasters Co.                         BOWLES, GEOFFREY                           Employment Agreement                                                 12/01/2017   $           0.00

         799 Citicasters Co.                         BOWLES, TANNAZ T.                          Employment Agreement                                                 10/01/2015   $           0.00

         800 Capstar Radio Operating Company         BOWLING, JACOB CHRISTIAN                   Employment Agreement                                                 11/13/2017   $           0.00

         801 iHeartMedia Management Services, Inc.   BOX INC.                                   Non-Disclosure Agreement                                             04/11/2017   $           0.00

         802 Capstar Radio Operating Company         BOYCE, LAURA JEANNETTE                     Employment Agreement                                                 01/01/2016   $           0.00

         803 iHeartMedia Management Services, Inc.   BRACE, ALLAN B                             Employment Agreement                                                 08/01/2015   $           0.00

         804 AMFM Texas Broadcasting, LP             BRADDOCK, JAYSON                           Employment Agreement                                                 07/17/2017   $           0.00

         805 Citicasters Co.                         BRADFISCH, JOSEPH J                        Employment Agreement                                                 01/01/2016   $           0.00

         806 Capstar Radio Operating Company         BRADFORD, COLTON GARRETT                   Employment Agreement                                                 05/11/2015   $           0.00

         807 iHeartMedia + Entertainment, Inc.       BRADSHAW, JACK R                           Employment Agreement                                                 01/01/2017   $           0.00

         808 iHeartMedia Management Services, Inc.   BRAINWARE, INC.                            Service Agreement - Server Migration Acceptance Form                 01/31/2012   $           0.00

         809 Citicasters Co.                         BRANCATO, RALPH ANTHONY                    Employment Agreement                                                 01/01/2016   $           0.00

         810 Premiere Networks, Inc.                 BRAND, LYNN                                Employment Agreement                                                 01/01/2017   $           0.00

         811 Capstar Radio Operating Company         BRATEL, KEITH W                            Employment Agreement                                                 04/11/2016   $           0.00

         812 Capstar Radio Operating Company         BRATTEN, MONTE LEE                         Employment Agreement                                                 01/01/2017   $           0.00

         813 iHeartMedia + Entertainment, Inc.       BRAZE, INC.                                License Agreement                                                    11/01/2014   $     122,461.00

         814 Clear Channel Holdings, Inc.            BRAZOS VALLEY COMMUNICATIONS, LTD.         Trademark and Domain Name License Agreement                          11/01/2010   $           0.00

         815 iHM Identity, Inc.                      BRAZOS VALLEY COMMUNICATIONS, LTD.         Trademark and Domain Name License Agreement                          11/01/2010

         816 Premiere Networks, Inc.                 BREAKFAST CLUB ANGELA YEE                  Talent Agreement                                                                  $           0.00

         817 iHeartMedia + Entertainment, Inc.       BREES, TOBY A                              Employment Agreement                                                 08/12/2016   $           0.00

         818 iHeartMedia + Entertainment, Inc.       BREKKE, STEVEN L                           Employment Agreement                                                 03/01/2017   $           0.00

         819 iHeartCommunications, Inc.              BRENDAN GRANGER, CONTRACTOR                Contract Agreement                                                   06/06/2010   $           0.00

         820 iHeartMedia + Entertainment, Inc.       BRENNAN, DANIEL P                          Employment Agreement                                                 01/01/2016   $           0.00

         821 Capstar TX, LLC                         BRENT EPPERSON                             Translator Broadcast Agreement                                       01/25/2013   $           0.00

         822 Citicasters Co.                         BRETSCHER, MATTHEW                         Employment Agreement                                                 04/15/2017   $           0.00

         823 iHeartMedia + Entertainment, Inc.       BREWER, DOUGLAS CARL                       Employment Agreement                                                 11/01/2016   $           0.00

         824 Katz Communications, Inc.               BREWER, JOSEPH G                           Employment Agreement                                                 10/15/2014   $           0.00

         825 iHeartCommunications, Inc.              BRIAN EUGENE HELMS                         Master Services Agreement                                            11/22/2013   $           0.00

         826 iHeartMedia Management Services, Inc.   BRIAN EUGENE HELMS                         Change Order                                                         11/22/2013

         827 iHeartMedia Management Services, Inc.   BRIAN EUGENE HELMS                         Statement of Work                                                    11/22/2013

         828 iHeartMedia Management Services, Inc.   BRIAN EUGENE HELMS                         Statement of Work                                                    05/21/2014

         829 Capstar Radio Operating Company         BRIDGES, MICHAEL L                         Employment Agreement                                                 09/14/2017   $           0.00

         830 iHeartMedia + Entertainment, Inc.       BRINER, ETHAN R                            Employment Agreement                                                 06/01/2016   $           0.00

         831 iHeartMedia Management Services, Inc.   BRINITZER, BENJAMIN H                      Employment Agreement                                                 03/01/2017   $           0.00

         832 Capstar Radio Operating Company         BRINSON, RAVEN SYMONE                      Employment Agreement                                                 04/01/2018   $           0.00

         833 iHeartMedia, Inc.                       BROADCAST MANAGER INC.                     Barter Agreement - granting a license for a limited duration         10/01/2016   $           0.00

         834 iHeartMedia, Inc.                       BROADCAST MUSIC INC.
                                                                             2                  License Agreement as extended by the Interim Fee Order of the        09/28/2012   $           0.00
                                                                                                United States District Court for the Southern District of New York
                                                                                                dated and filed on February 24, 2017 (17 Civ. 4 (LLS)),

         835 iHeartMedia, Inc.                       BROADCAST MUSIC INC.
                                                                             2                  Digital Fee Agreement                                                02/14/2018

         836 iHeartMedia Management Services, Inc.   BROADWING COMMUNICATIONS SERVICES, INC.    Service Agreement - Pricing Summary                                  04/06/2000   $           0.00

         837 Katz Communications, Inc.               BROITMAN, CRAIG                            Employment Agreement                                                 01/01/2016   $           0.00

         838 iHeartMedia Management Services, Inc.   BROKAW, CARTER SHAHEEN                     Employment Agreement                                                 07/06/2015   $           0.00

         839 iHeartMedia Management Services, Inc.   BROOK GROUP                                Project Authorization Document                                       11/29/2006   $           0.00

         840 Premiere Networks, Inc.                 BROOKE & JUBAL                             Talent Agreement                                                                  $           0.00

         841 Premiere Networks, Inc.                 BROOKLYN EVENTS CENTER, LLC                Letter Agreement                                                     10/05/2017   $           0.00

         842 iHeartMedia + Entertainment, Inc.       BROOKS, GARY JOSEPH                        Employment Agreement                                                 06/25/2015   $           0.00

         843 Citicasters Co.                         BROOKS, SCOTT C                            Employment Agreement                                                 10/01/2016   $           0.00

         844 Capstar Radio Operating Company         BROOMHEAD, MICHAEL ROBERT                  Employment Agreement                                                 01/01/2017   $           0.00

         845 Citicasters Co.                         BROTHERS, JODI LYNN                        Employment Agreement                                                 01/01/2017   $           0.00

         846 iHeartMedia + Entertainment, Inc.       BROTHERS, ROBERT T                         Employment Agreement                                                 01/01/2017   $           0.00

         847 Premiere Networks, Inc.                 BROWN, AMY ELIZABETH                       Employment Agreement                                                 01/11/2016   $           0.00

         848 iHeartMedia + Entertainment, Inc.       BROWN, ANGELIQUE                           Employment Agreement                                                 06/09/2017   $           0.00

         849 Capstar TX, LLC                         BROWN, ARTHUR LINWOOD                      Employment Agreement                                                 01/15/2017   $           0.00

         850 iHeartMedia + Entertainment, Inc.       BROWN, BRIAN G                             Employment Agreement                                                 03/16/2018   $           0.00




                                                                                           16
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 27 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                          Counterparty                             Contract Description       Date         Cure Cost
         851 iHeartMedia + Entertainment, Inc.   BROWN, CAM THOMAS                    Employment Agreement                       09/06/2017   $           0.00

         852 Katz Communications, Inc.           BROWN, CHAD                          Employment Agreement                       07/01/2017   $           0.00

         853 AMFM Broadcasting, Inc.             BROWN, DERRICK DEWITT                Employment Agreement                       07/16/2016   $           0.00

         854 iHeartMedia, Inc.                   BROWN, ERIC MICHAEL                  Employment Agreement                       03/01/2017   $           0.00

         855 Capstar Radio Operating Company     BROWN, JEFFREY                       Employment Agreement                       11/16/2017   $           0.00

         856 Capstar Radio Operating Company     BROWN, JON                           Employment Agreement                       01/01/2015   $           0.00

         857 Capstar Radio Operating Company     BROWN, KELLY                         Employment Agreement                       01/01/2016   $           0.00

         858 iHeartMedia + Entertainment, Inc.   BROWN, MATTHEW                       Employment Agreement                       08/01/2016   $           0.00

         859 Citicasters Co.                     BROWN, MICHAEL D                     Employment Agreement                       05/01/2016   $           0.00

         860 iHeartMedia + Entertainment, Inc.   BROWN, REGINALD L                    Employment Agreement                       01/01/2018   $           0.00

         861 Citicasters Co.                     BROWN, SHAUNA MARIE                  Employment Agreement                       03/01/2018   $           0.00

         862 Citicasters Co.                     BROWN, SHELLY MCCARREN               Employment Agreement                       01/01/2017   $           0.00

         863 iHeartMedia + Entertainment, Inc.   BROWN, THOMAS JAY                    Employment Agreement                       07/15/2017   $           0.00

         864 iHeartMedia + Entertainment, Inc.   BROWN, WALTER J                      Employment Agreement                       03/01/2017   $           0.00

         865 Citicasters Co.                     BRUDERER, GAVAN SCOTT                Employment Agreement                       01/01/2018   $           0.00

         866 Capstar Radio Operating Company     BRUKNER, ERICH M                     Employment Agreement                       07/01/2017   $           0.00

         867 Citicasters Co.                     BRUNS, NICHOLAS ROBERT               Employment Agreement                       05/01/2017   $           0.00

         868 iHeartMedia + Entertainment, Inc.   BRYANT, CAROL                        Employment Agreement                       03/01/2018   $           0.00

         869 Capstar Radio Operating Company     BRYANT, PAUL F                       Employment Agreement                       01/07/2016   $           0.00

         870 Premiere Networks, Inc.             BUCCHIERI, RICHARD                   Employment Agreement                       01/01/2017   $           0.00

         871 Citicasters Co.                     BUCHMANN, ROBERT G                   Employment Agreement                       12/15/2017   $           0.00

         872 Premiere Networks, Inc.             BUCK SEXTON                          Talent Agreement                                        $           0.00

         873 iHeartMedia + Entertainment, Inc.   BUCKINGHAM, RUSSELL A                Employment Agreement                       04/17/2017   $           0.00

         874 Capstar Radio Operating Company     BUCKLES, MICHELLE MAE                Employment Agreement                       02/15/2018   $           0.00

         875 Capstar Radio Operating Company     BUCKLEY BROADCASTING/WOR, LLC        Assignment and Assumption of Lease         12/20/2012   $           0.00

         876 Citicasters Co.                     BUCKY JACOBSEN                       Employment Agreement                       03/14/2018   $         432.00

         877 Citicasters Co.                     BUDZISZEWSKI, DALE P                 Employment Agreement                       01/01/2017   $           0.00

         878 iHeartMedia + Entertainment, Inc.   BUFFINGTON, CRAIG M                  Employment Agreement                       02/01/2018   $           0.00

         879 Citicasters Co.                     BUNTING, RYAN T W                    Employment Agreement                       05/15/2017   $           0.00

         880 Capstar Radio Operating Company     BURAGE, TIMOTHY LANCE                Employment Agreement                       06/12/2017   $           0.00

         881 AMFM Broadcasting, Inc.             BURD, AMANDA                         Employment Agreement                       01/22/2018   $           0.00

         882 Capstar Radio Operating Company     BURGE, MICHAEL ANDREW                Employment Agreement                       02/05/2018   $           0.00

         883 Citicasters Co.                     BURGER, MICHAEL                      Employment Agreement                       06/01/2016   $           0.00

         884 Citicasters Co.                     BURGESS, MARSHAL                     Employment Agreement                       04/01/2017   $           0.00

         885 Capstar Radio Operating Company     BURGESS, RODNEY M                    Employment Agreement                       02/01/2016   $           0.00

         886 Capstar Radio Operating Company     BURGOS, CLAIRE                       Employment Agreement                       01/02/2018   $           0.00

         887 Citicasters Co.                     BURKE, MOLLY                         Employment Agreement                       04/09/2018   $           0.00

         888 iHeartMedia + Entertainment, Inc.   BURNEY, DAVID D                      Employment Agreement                       05/01/2017   $           0.00

         889 iHeartMedia + Entertainment, Inc.   BURR, JEFFREY A.                     Employment Agreement                       07/01/2017   $           0.00

         890 Premiere Networks, Inc.             BURRELL                              Upfront Contract                           01/19/2017   $           0.00

         891 Citicasters Co.                     BURRELL, STEVEN ROY                  Employment Agreement                       05/01/2016   $           0.00

         892 AMFM Broadcasting, Inc.             BURTON, BRIAN STEVENS                Employment Agreement                       01/01/2018   $           0.00

         893 Citicasters Co.                     BURTON, NIGEL R                      Employment Agreement                       08/29/2016   $           0.00

         894 iHeartMedia + Entertainment, Inc.   BURTRUM, JESSICA LYNN                Employment Agreement                       01/01/2017   $           0.00

         895 iHeartMedia + Entertainment, Inc.   BUSCH, JOSHUA JH                     Employment Agreement                       01/01/2017   $           0.00

         896 iHeartMedia + Entertainment, Inc.   BUSH, MICHAEL WESLEY                 Employment Agreement                       01/01/2017   $           0.00

         897 iHeartCommunications, Inc.          BUSINESS OBJECTS AMERICAS            Engagement Letter                          09/21/2004   $           0.00

         898 iHeartCommunications, Inc.          BUSINESS OBJECTS AMERICAS            License and Services Agreement             09/21/2004

         899 iHeartCommunications, Inc.          BUSINESS OBJECTS AMERICAS            License Agreement - Proposal               09/22/2004

         900 iHeartCommunications, Inc.          BUSINESS OBJECTS AMERICAS            License Agreement - Purchase Order         09/22/2004

         901 iHeartCommunications, Inc.          BUSINESS OBJECTS AMERICAS            Order Schedule                             09/23/2004

         902 iHeartMedia + Entertainment, Inc.   BUSINESS SOFTWARE, INC.              Support Agreement                          07/12/2000   $           0.00

         903 iHeartMedia + Entertainment, Inc.   BUSINESS SOFTWARE, INC.              Certificate Form                           01/15/2001

         904 iHeartMedia + Entertainment, Inc.   BUSINESS SOFTWARE, INC.              Certificate Form                           01/15/2002




                                                                                 17
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 28 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                              Counterparty                                         Contract Description       Date         Cure Cost
         905 iHeartMedia + Entertainment, Inc.       BUSINESS SOFTWARE, INC.                       Termination Letter                            08/05/2003

         906 iHeartMedia + Entertainment, Inc.       BUSINESS SOFTWARE, INC.                       Certificate Form                              01/15/2004

         907 iHeartMedia Management Service          BUSINESSOLVER                                 Insurance Agreement                                        $           0.00

         908 iHeartMedia, Inc.                       BUTLER, BARRY S                               Employment Agreement                          02/01/2015   $           0.00

         909 iHeartMedia + Entertainment, Inc.       BUTLER, DEVIN BOYD                            Employment Agreement                          03/01/2016   $           0.00

         910 Capstar Radio Operating Company         BUTLER, ELSTON                                Employment Agreement                          01/05/2015   $           0.00

         911 iHeartMedia, Inc.                       BUTLER, PATRICK M                             Employment Agreement                          04/01/2017   $           0.00

         912 Capstar Radio Operating Company         BUTTERLY, MEGAN ELISABETH                     Employment Agreement                          02/29/2016   $           0.00

         913 Premiere Networks, Inc.                 BYRD, MARGARET                                Employment Agreement                          07/01/2017   $           0.00

         914 iHeartMedia Management Services, Inc.   C&H FINANCIAL, LLC DBA CLEARVIEW GROUP        Master Services Agreement                     07/15/2011   $           0.00

         915 Premiere Networks, Inc.                 C. CRANE COMPANY                              Confirmation Letter                           03/29/2017   $           0.00

         916 iHeartMedia, Inc.                       CA, INC.                                      Service Agreement - Invoice                   05/31/2014   $           0.00

         917 iHeartMedia, Inc.                       CA, INC.                                      Service Agreement - Invoice                   12/27/2015

         918 iHeartMedia, Inc.                       CA, INC.                                      Service Agreement - Invoice                   05/31/2016

         919 iHeartMedia, Inc.                       CA, INC.                                      Service Agreement - Invoice                   05/31/2017

         920 iHeartMedia Management Services, Inc.   CAHILL, WILLIAM A                             Employment Agreement                          04/01/2014   $           0.00

         921 iHeartMedia + Entertainment, Inc.       CALDERON, GABRIEL A                           Employment Agreement                          03/16/2016   $           0.00

         922 iHeartMedia + Entertainment, Inc.       CALDERON, LARRY                               Employment Agreement                          10/01/2016   $           0.00

         923 iHeartMedia + Entertainment, Inc.       CALHOUN, COYOTE                               Employment Agreement                          01/01/2012   $           0.00

         924 iHeartMedia + Entertainment, Inc.       CALIFORNIA CREDITS GROUP                      Service Agreement                                          $           0.00

         925 iHeartMedia Management Services, Inc.   CALLAHAN, BRIAN D                             Employment Agreement                          01/01/2018   $           0.00

         926 Capstar Radio Operating Company         CALLAHAN, JESSICA                             Employment Agreement                          09/04/2016   $           0.00

         927 iHeartMedia + Entertainment, Inc.       CALLAHAN, JULIE MARIE                         Employment Agreement                          08/01/2017   $           0.00

         928 Capstar Radio Operating Company         CALLAHAN, LEE                                 Employment Agreement                          11/17/2017   $           0.00

         929 iHeartMedia Management Services, Inc.   CALLIDUS SOFTWARE INC                         Mutual Non-Disclosure Agreement               05/11/2009   $           0.00

         930 Citicasters Co.                         CALM, WILLIAM                                 Employment Agreement                          01/01/2016   $           0.00

         931 iHeartMedia Management Services, Inc.   CALVO, RAUL                                   Employment Agreement                          01/01/2015   $           0.00

         932 iHeartMedia Management Services, Inc.   CAMERON, ALEXANDRA                            Employment Agreement                          03/01/2016   $           0.00

         933 Citicasters Co.                         CAMINO, NICHOLAS J                            Employment Agreement                          02/20/2017   $           0.00

         934 iHeartMedia + Entertainment, Inc.       CAMPBELL, GEORGE BENJAMIN                     Employment Agreement                          01/07/2017   $           0.00

         935 Capstar Radio Operating Company         CAMPBELL, LAUREN ALYSSE                       Employment Agreement                          10/01/2017   $           0.00

         936 iHeartMedia Management Services, Inc.   CANDEO CORPORATION                            Change Request                                05/30/2012   $           0.00

         937 iHeartMedia Management Services, Inc.   CANDEO CORPORATION                            Change Order                                  08/29/2012

         938 iHeartMedia Management Services, Inc.   CANDEO CORPORATION                            Change Order                                  09/01/2013

         939 iHeartMedia Management Services, Inc.   CANDEO CORPORATION                            Change Order                                  10/01/2013

         940 iHeartMedia+Entertainment, Inc          CANON FINANCIAL SERVICES, INC.                Financing Agreement                                        $       4,783.64

         941 Capstar Radio Operating Company         CANTARA, STEVEN P                             Employment Agreement                          05/15/2017   $           0.00

         942 Capstar Radio Operating Company         CANTU, JORGE J                                Employment Agreement                          10/01/2017   $           0.00

         943 iHeartCommunications, Inc.              CAPGEMINI AMERICA INC                         Confidentiality Agreement                     08/01/2006   $           0.00

         944 iHeartMedia + Entertainment, Inc.       CAPITAL ONE SERVICES, LLC                     Sponsorship and Co-Promotion Agreement        08/12/2016   $       3,902.78

         945 iHeartMedia + Entertainment, Inc.       CAPTIVATE LLC                                 Content License Agreement                     11/10/2014   $           0.00

         946 TTWN Media Networks, LLC                CAPTIVATE LLC                                 Content License Agreement                     11/10/2014

         947 Capstar Radio Operating Company         CARBALLO, JOSEPH PATRICK                      Employment Agreement                          02/20/2018   $           0.00

         948 Premiere Networks, Inc.                 CARBONITE INC                                 Confirmation Letter                           01/20/2017   $      16,095.94

         949 Premiere Networks, Inc.                 CARBONITE INC                                 Confirmation Letter                           12/08/2017

         950 Citicasters Co.                         CARDENAS, MATTHEW DAVID                       Employment Agreement                          08/15/2016   $           0.00

         951 Capstar Radio Operating Company         CAREY, TREVOR                                 Employment Agreement                          11/01/2017   $           0.00

         952 CC Licenses, LLC                        CARLOS LOPEZ                                  Translator Agreement                                       $           0.00

         953 iHeartMedia + Entertainment, Inc.       CARMD.COM                                     Mutual Non-Disclosure Agreement               10/18/2012   $           0.00

         954 Capstar Radio Operating Company         CARNEVALE, DENCHALI SONA                      Employment Agreement                          01/01/2018   $           0.00

         955 Citicasters Co.                         CARNEY, STEVEN WILLIAM                        Employment Agreement                          02/15/2017   $           0.00

         956 Premiere Networks, Inc.                 CARNIVORA                                     Confirmation Letter                           10/17/2017   $           0.00

         957 Premiere Networks, Inc.                 CARNIVORA                                     Confirmation Letter                           01/22/2018

         958 iHeartMedia, Inc.                       CAROLINA CASUALTY INSURANCE COMPANY           Addendum to General Agreement of Indemnity    04/01/2009   $           0.00




                                                                                              18
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 29 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                                Counterparty                                    Contract Description                        Date         Cure Cost
         959 Capstar Radio Operating Company         CAROLINA POWER & LIGHT CORPORATION DBA     Bond Rider and Power of Attorney                              03/16/2010   $           0.00
                                                     PROGRESS ENERGY CAROLINAS, INC.

         960 iHeartMedia Management Services, Inc.   CAROUSEL OF INDUSTRIES OF NORTH AMERICA    Non-Disclosure Agreement                                      01/18/2017   $           0.00

         961 Citicasters Co.                         CARR, JASON                                Employment Agreement                                          02/12/2018   $           0.00

         962 Capstar Radio Operating Company         CARRERA, IAN MICHAEL                       Employment Agreement                                          10/01/2017   $           0.00

         963 Capstar Radio Operating Company         CARRIGAN, KIMBERLY                         Employment Agreement                                          12/19/2017   $           0.00

         964 iHeartMedia + Entertainment, Inc.       CARROLL, RANDY                             Employment Agreement                                          07/01/2016   $           0.00

         965 Citicasters Co.                         CARROLL, TRACEY R                          Employment Agreement                                          03/15/2017   $           0.00

         966 iHeartMedia + Entertainment, Inc.       CARSON, DONNA LYNNE                        Employment Agreement                                          10/01/2010   $           0.00

         967 iHeartMedia + Entertainment, Inc.       CARTER BROADCAST GROUP, INC.               Data Stream Use Agreement                                     03/25/2013   $           0.00

         968 iHeartMedia + Entertainment, Inc.       CARTER BROADCAST GROUP, INC.               Second Amendment to Subcarrier Agreement                      10/22/2013

         969 iHeartMedia + Entertainment, Inc.       CARTER, TARIF MALIQUE                      Employment Agreement                                          01/24/2017   $           0.00

         970 iHeartMedia + Entertainment, Inc.       CARVER, CAROLYN                            Employment Agreement                                          01/01/2017   $           0.00

         971 Capstar Radio Operating Company         CARWILE, DAVID                             Employment Agreement                                          08/18/2016   $           0.00

         972 Citicasters Co.                         CASE, MATT                                 Employment Agreement                                          10/20/2014   $           0.00

         973 Capstar Radio Operating Company         CASEY, RAASHAUN KAHLIL                     Employment Agreement                                          11/29/2014   $           0.00

         974 iHeartMedia, Inc.                       CASISON, THEODORE KANUELA                  Employment Agreement                                          08/15/2016   $           0.00

         975 Premiere Networks, Inc.                 CASPER SLEEP                               Confirmation Letter                                           11/17/2017   $           0.00

         976 Premiere Networks, Inc.                 CASPER SLEEP                               Confirmation Letter                                           12/04/2017

         977 iHeartMedia + Entertainment, Inc.       CASSEUS, RENEE-BIANCA                      Employment Agreement                                          10/01/2016   $           0.00

         978 iHeartMedia + Entertainment, Inc.       CASTANEDA, VELIA IRENE                     Employment Agreement                                          06/15/2017   $           0.00

         979 Citicasters Co.                         CASTORAL, SARAH LINDSAY                    Employment Agreement                                          01/01/2017   $           0.00

         980 AMFM Texas Broadcasting, LP             CASTRO, PAUL                               Employment Agreement                                          11/15/2016   $           0.00

         981 iHeartMedia + Entertainment, Inc.       CASTRONOVO, PAUL T                         Employment Agreement                                          04/16/2016   $           0.00

         982 Citicasters Co.                         CATANESE, SUSAN MARIE                      Employment Agreement                                          04/01/2012   $           0.00

         983 iHeartMedia, Inc.                       CATAPULT STAFFING LLC                      Consultant Contractor Service Agreement                       04/08/2015   $           0.00

         984 iHeartMedia, Inc.                       CATAPULT STAFFING LLC                      Contingency Search Partnership Fee Agreement                  04/08/2015

         985 iHeartCommunications, Inc.              CATAPULT SYSTEMS INC                       Consulting Agreement                                          09/22/2006   $           0.00

         986 iHeartCommunications, Inc.              CATAPULT SYSTEMS INC                       Statement of Work                                             09/29/2006

         987 iHeartCommunications, Inc.              CATAPULT SYSTEMS INC                       Statement of Work                                             10/07/2006

         988 iHeartCommunications, Inc.              CATAPULT SYSTEMS INC                       Statement of Work                                             08/01/2007

         989 iHeartCommunications, Inc.              CATAPULT SYSTEMS INC                       Statement of Work                                             09/01/2007

         990 iHeartCommunications, Inc.              CATAPULT SYSTEMS INC                       Termination of Agreement                                      11/05/2013

         991 Premiere Networks, Inc.                 CATAPULT SYSTEMS INC                       Professional Services Agreement                               10/07/2006

         992 Premiere Networks, Inc.                 CATAPULT SYSTEMS INC                       Statement of Work                                             09/04/2007

         993 Premiere Networks, Inc.                 CATAPULT SYSTEMS INC                       Change Control Request Form

         994 iHeartMedia + Entertainment, Inc.       CAVALIERE, ASHLEY ANN                      Employment Agreement                                          01/02/2016   $           0.00

         995 iHeartMedia, Inc.                       CAVALIERS OPERATING COMPANY, LLC           Radio Broadcast Agreement                                     10/03/2007   $           0.00

         996 iHeartCommunications, Inc.              CAVALIERS/GUND ARENA COMPANY               Moondog Coronation Ball - Letter Agreement                    11/21/2003   $           0.00

         997 AMFM Operating, Inc.                    CBS CORPORATION                            Trademark and Domain Name License Agreement                   04/01/2009   $      13,017.61

         998 Capstar Radio Operating Company         CBS CORPORATION                            License Agreement                                             06/05/2017

         999 iHeartCommunications, Inc.              CBS CORPORATION                            Amendment to Traffic and Weather Together License Agreement   05/14/2007

        1000 iHeartMedia + Entertainment, Inc.       CBS CORPORATION                            Trademark and Domain Name License Agreement                   04/01/2009

        1001 iHeartMedia, Inc.                       CBS CORPORATION                            License Agreement                                             06/05/2017

        1002 iHM Identity, Inc.                      CBS CORPORATION                            Trademark and Domain Name License Agreement                   04/01/2009

        1003 Premiere Networks, Inc.                 CBS CORPORATION                            License Agreement                                             10/23/2017

        1004 TTWN Media Networks, LLC                CBS CORPORATION                            First Amendment to License and Services Agreement             07/01/2014

        1005 TTWN Media Networks, LLC                CBS CORPORATION                            First Amendment to License and Services Agreement             07/25/2014

        1006 iHeartMedia Management Service          CCPAC                                      Service Agreement                                                          $           0.00

        1007 Capstar Radio Operating Company         CEASAR, KEVIN CLIFTON                      Employment Agreement                                          07/01/2015   $           0.00

        1008 iHeartMedia + Entertainment, Inc.       CEE, GARY W                                Employment Agreement                                          01/01/2017   $           0.00

        1009 iHeartMedia + Entertainment, Inc.       CEFALO, JAMES                              Employment Agreement                                          01/01/2017   $           0.00

        1010 iHeartMedia Management Services, Inc.   CELIGO INC                                 Service Subscription Agreement                                             $           0.00

        1011 Premiere Networks, Inc.                 CELIS, ABBIE L                             Employment Agreement                                          01/01/2017   $           0.00

        1012 iHeartMedia Management Services, Inc.   CENTERSTANCE                               Change Order                                                  02/10/2015   $           0.00




                                                                                           19
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 30 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                     Counterparty                                  Contract Description                         Date         Cure Cost
        1013 iHeartMedia Management Services, Inc.   CENTERSTANCE                                Change Order                                                    04/09/2015

        1014 iHeartMedia + Entertainment, Inc.       CENTRIC CONSULTING, LLC                     Mutual Non-Disclosure Agreement                                 03/06/2012   $           0.00

        1015 Capstar Radio Operating Company         CENTRO CRISTIANO DE VIDA ETERNA             Rebroadcast Agreement                                           09/01/2017   $      11,085.32

        1016 Capstar TX, LLC                         CENTRO CRISTIANO DE VIDA ETERNA             Rebroadcast Agreement                                           09/01/2017

        1017 iHeartMedia Management Services, Inc.   CENTURYLINK                                 Amendment                                                       11/04/2011   $      75,409.96

        1018 iHeartMedia Management Services, Inc.   CENTURYLINK                                 Amendment to Qwest Corporation Administrative Retail Services   02/23/2016
                                                                                                 Agreement

        1019 iHeartMedia Management Services, Inc.   CENTURYLINK                                 Letter of Agency                                                12/01/2018

        1020 iHeartMedia Management Services, Inc.   CERIDIAN CORPORATION                        Agreement for Products and Services                             01/31/2011   $           0.00

        1021 iHeartMedia, Inc.                       CERONE-FIUMARA, SUZANNE M                   Employment Agreement                                            04/01/2017   $           0.00

        1022 Capstar Radio Operating Company         CERRITO, JOHN CHARLES                       Employment Agreement                                            10/22/2017   $           0.00

        1023 iHeartMedia Management Services, Inc.   CERULEAN SOLUTIONS, LLC                     Confidentiality Agreement                                       10/14/2009   $           0.00

        1024 iHeartMedia, Inc.                       CERVI, RONALD ALAN                          Employment Agreement                                            06/01/2016   $           0.00

        1025 AMFM Texas Broadcasting, LP             CESARATTO, JOSEPH L                         Employment Agreement                                            04/01/2016   $           0.00

        1026 iHeartMedia + Entertainment, Inc.       CFBT-FM                                     Subcarrier Agreement                                            09/01/2008   $           0.00

        1027 iHeartMedia + Entertainment, Inc.       CFBT-FM                                     Amendment to Subcarrier Agreement                               12/23/2011

        1028 Premiere Networks, Inc.                 CFS AIR, LLC                                Aircraft Lease Agreement                                        07/22/2008   $           0.00

        1029 iHeartMedia Management Services, Inc.   CFTG INC. D/B/A DOCURATED                   Non-Disclosure Agreement                                        11/16/2016   $           0.00

        1030 Citicasters Co.                         CHAMBERS, MICHAEL                           Employment Agreement                                            10/01/2017   $           0.00

        1031 AMFM Broadcasting, Inc.                 CHAMERS, JAVON                              Employment Agreement                                            02/18/2018   $           0.00

        1032 iHeartMedia Management Services, Inc.   CHAMPION ENERGY, LLC                        Commercial Energy Sales Agreement                               09/04/2009   $      49,439.53

        1033 iHeartMedia Management Services, Inc.   CHAMPION ENERGY, LLC                        Commercial Energy Sales Agreement                               11/13/2009

        1034 iHeartMedia Management Services, Inc.   CHAMPION ENERGY, LLC                        Amendment to Commercial Energy Sales Agreement                  12/02/2009

        1035 iHeartMedia Management Services, Inc.   CHAMPION ENERGY, LLC                        Commercial Energy Sales Agreement                               03/04/2010

        1036 iHeartMedia Management Services, Inc.   CHAMPION ENERGY, LLC                        Commercial Energy Sales Agreement                               04/15/2010

        1037 iHeartMedia Management Services, Inc.   CHAMPION ENERGY, LLC                        Amendment to Retail Power Sales Agreement                       04/06/2012

        1038 iHeartMedia Management Services, Inc.   CHAMPION ENERGY, LLC                        Amendment to Retail Power Sales Agreement                       08/13/2012

        1039 iHeartMedia Management Services, Inc.   CHAMPION ENERGY, LLC                        Commercial Energy Sales Agreement                               11/06/2014

        1040 Citicasters Co.                         CHANCE, GREGORY                             Employment Agreement                                            07/01/2016   $           0.00

        1041 iHeartMedia Management Services, Inc.   CHANDRIKA KAUL                              Statement of Work                                               10/11/2012   $           0.00

        1042 iHeartMedia Management Services, Inc.   CHANDRIKA KAUL                              Master Service Agreement                                        10/11/2012

        1043 iHeartMedia Management Services, Inc.   CHANDRIKA KAUL                              Change Order                                                    12/18/2012

        1044 iHeartMedia Management Services, Inc.   CHANDRIKA KAUL                              Statement of Work                                               11/15/2013

        1045 iHeartMedia Management Services, Inc.   CHANDRIKA KAUL                              Statement of Work                                               01/03/2014

        1046 iHeartMedia Management Services, Inc.   CHANDRIKA KAUL                              Change Order                                                    02/07/2014

        1047 iHeartMedia Management Services, Inc.   CHANDRIKA KAUL                              Statement of Work                                               03/21/2014

        1048 iHeartMedia + Entertainment, Inc.       CHAPMAN CONSTRUCTION/DESIGN COMPANY         Contractor Service Agreement                                                 $           0.00

        1049 Premiere Networks, Inc.                 CHAPPELL, DANIEL S                          Employment Agreement                                            12/11/2017   $           0.00

        1050 iHeartMedia+Entertainment, Inc          CHARGERS                                    Sports Affiliate Agreement                                                   $           0.00

        1051 iHeartMedia Management Services, Inc.   CHARTER COMMUNICATIONS OPERATING LLC        Enterprise Price Amendment                                      10/18/2017   $       2,360.00

        1052 iHeartMedia Management Services, Inc.   CHARTER COMMUNICATIONS OPERATING LLC        Service Order                                                   12/08/2017

        1053 Capstar Radio Operating Company         CHARTRAND, ALAN T                           Employment Agreement                                            04/14/2014   $           0.00

        1054 iHeartMedia, Inc.                       CHARTWELL STRATEGY GROUP, LLC               Consulting Agreement                                            01/01/2018   $           0.00

        1055 Premiere Networks, Inc.                 CHASE, ERIC: CHASECUTS.COM                  Talent Agreement                                                             $           0.00

        1056 Premiere Networks, Inc.                 CHASE, ROBERT                               Employment Agreement                                            01/01/2016   $           0.00

        1057 iHeartCommunications, Inc.              CHASE-WALKER CONSULTING LLC                 Contract Agreement                                              06/06/2011   $           0.00

        1058 iHeartMedia Management Services, Inc.   CHASE-WALKER SOLUTIONS LLC                  Master Service Agreement                                        08/05/2014   $           0.00

        1059 iHeartMedia Management Services, Inc.   CHASE-WALKER SOLUTIONS LLC                  Statement of Work                                               08/05/2014

        1060 iHeartMedia Management Services, Inc.   CHASE-WALKER SOLUTIONS LLC                  Statement of Work                                               11/03/2014

        1061 iHeartMedia Management Services, Inc.   CHASE-WALKER SOLUTIONS LLC                  Change Order                                                    01/05/2015

        1062 Citicasters Co.                         CHATWIN, DEREK                              Employment Agreement                                            02/01/2017   $           0.00

        1063 Capstar Radio Operating Company         CHAVEZ, SONNY DUANE                         Employment Agreement                                            06/01/2017   $           0.00

        1064 Capstar Radio Operating Company         CHECK, BRIAN D                              Employment Agreement                                            02/01/2016   $           0.00

        1065 iHeartMedia + Entertainment, Inc.       CHELGREN, TIM L                             Employment Agreement                                            01/01/2017   $           0.00

        1066 iHeartMedia, Inc.                       CHEPIGAN, RANDALL                           Employment Agreement                                            06/01/2016   $           0.00




                                                                                            20
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 31 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                Counterparty                                        Contract Description                 Date         Cure Cost
        1067 iHeartMedia Management Services, Inc.   CHESAPEAKE SYSTEM SOLUTIONS                   Software Maintenance - Invoice                         01/01/2015   $           0.00

        1068 iHeartMedia Management Services, Inc.   CHESAPEAKE SYSTEM SOLUTIONS                   Software Maintenance - Invoice                         01/01/2016

        1069 Capstar Radio Operating Company         CHIAMPOU, KENNETH ROBERTSON                   Employment Agreement                                   01/01/2015   $           0.00

        1070 iHeartMedia + Entertainment, Inc.       CHQM-FM, A DIVISION OF CTV LIMITED            Subcarrier Agreement                                   09/01/2008   $           0.00

        1071 iHeartMedia + Entertainment, Inc.       CHQM-FM, A DIVISION OF CTV LIMITED            Amendment to Subcarrier Agreement                      12/23/2011

        1072 iHeartMedia + Entertainment, Inc.       CHRISMAN, GARY S                              Employment Agreement                                   05/15/2017   $           0.00

        1073 iHeartMedia Management Services, Inc.   CHRISTIAN AASELUND INCORPORATED               Exhibit A - Statement of Work                          03/06/2012   $           0.00

        1074 iHeartMedia Management Services, Inc.   CHRISTIAN AASELUND INCORPORATED               Services                                               03/06/2012

        1075 iHeartMedia Management Services, Inc.   CHRISTIAN AASELUND INCORPORATED               Exhibit B - Change Order No. 1                         03/07/2012

        1076 iHeartMedia Management Services, Inc.   CHRISTIAN AASELUND INCORPORATED               Exhibit B - Change Order No. 2                         10/01/2012

        1077 iHeartMedia Management Services, Inc.   CHRISTIAN AASELUND INCORPORATED               Exhibit B - Change Order No. 3                         11/30/2012

        1078 Citicasters Co.                         CHRISTOPHER, GARY                             Employment Agreement                                   10/01/2017   $           0.00

        1079 iHeartCommunications, Inc.              CHRYSLER LLC                                  Volume Incentive Program Letter and Attachments        08/19/2011   $           0.00

        1080 iHeartMedia + Entertainment, Inc.       CHRYSLER LLC                                  Mutual Confidentiality Agreement                       10/02/2007

        1081 iHeartMedia + Entertainment, Inc.       CHRYSLER LLC                                  Amendment to the Non-Disclosure Agreement              07/12/2012

        1082 iHeartMedia Management Services, Inc.   CHRYSLER LLC                                  Non-Disclosure Agreement                               07/17/2012

        1083 iHeartMedia, Inc.                       CHUBB GROUP OF INSURANCE COMPANIES            Directors and Officers Liability Excess Confirmation   08/30/2017   $           0.00

        1084 iHeartMedia Management Services, Inc.   CI&T INC                                      Non-Disclosure Agreement                               11/11/2016   $           0.00

        1085 iHeartMedia Management Services, Inc.   CI&T INC                                      Statement of Work                                      01/27/2017

        1086 iHeartMedia Management Services, Inc.   CI&T INC                                      Statement of Work                                      01/31/2017

        1087 iHeartMedia Management Services, Inc.   CI&T INC                                      Master Services Agreement                              02/02/2017

        1088 iHeartMedia Management Services, Inc.   CI&T INC                                      Statement of Work                                      02/06/2017

        1089 iHeartMedia Management Services, Inc.   CI&T INC                                      Statement of Work                                      04/20/2017

        1090 iHeartMedia Management Services, Inc.   CI&T INC                                      Statement of Work                                      05/10/2017

        1091 iHeartMedia Management Services, Inc.   CI&T INC                                      Deal Summary Sheet                                     05/16/2017

        1092 iHeartMedia Management Services, Inc.   CI&T INC                                      Statement of Work                                      06/28/2017

        1093 iHeartMedia Management Services, Inc.   CI&T INC                                      Statement of Work                                      09/06/2017

        1094 iHeartMedia Management Services, Inc.   CI&T INC                                      Statement of Work                                      09/22/2017

        1095 iHeartMedia Management Services, Inc.   CI&T INC                                      Statement of Work                                      09/26/2017

        1096 iHeartMedia, Inc.                       CI&T INC                                      Change Order                                           08/07/2017

        1097 iHeartMedia, Inc.                       CI&T INC                                      Change Order                                           08/29/2017

        1098 iHeartMedia, Inc.                       CI&T INC                                      Change Order                                           09/25/2017

        1099 iHeartMedia, Inc.                       CI&T INC                                      Change Order                                           12/04/2017

        1100 iHeartMedia, Inc.                       CI&T INC                                      Change Order                                           12/21/2017

        1101 iHeartMedia, Inc.                       CI&T INC                                      Change Order                                           01/01/2018

        1102 Citicasters Co.                         CINADR, RON                                   Employment Agreement                                   07/01/2017   $           0.00

        1103 Citicasters Co.                         CINCINNATI BELL TELEPHONE COMPANY LLC         Master Services Agreement                              08/28/2007   $      35,621.08

        1104 iHeartMedia Management Services, Inc.   CINCINNATI BELL TELEPHONE COMPANY LLC         Services Agreement                                     02/23/2016

        1105 iHeartMedia Management Services, Inc.   CINTAS CORPORATION                            National First Aid and Safety Agreement                04/01/2015   $      10,425.09

        1106 TTWN Media Networks, LLC                CIRV FM                                       Subcarrier Agreement Renewal                           01/03/2017   $           0.00

        1107 iHeartCommunications, Inc.              CISCO SYSTEMS CAPITAL CORP.                   Amendment to Service Agreement                         01/01/2008   $           0.00

        1108 iHeartCommunications, Inc.              CISCO SYSTEMS CAPITAL CORP.                   Service Agreement                                      01/01/2008

        1109 iHeartMedia + Entertainment, Inc.       CIT FINANCE LLC                               Lease Agreement                                                     $           0.00

        1110 AMFM Broadcasting, Inc.                 CITADEL BROADCASTING COMPANY                  License Agreement                                      06/12/2006   $           0.00

        1111 AMFM Operating, Inc.                    CITADEL BROADCASTING COMPANY                  License Agreement                                      06/12/2006

        1112 Capstar Radio Operating Company         CITADEL BROADCASTING COMPANY                  License Agreement                                      06/12/2006

        1113 Citicasters Co.                         CITADEL BROADCASTING COMPANY                  License Agreement                                      06/12/2006

        1114 iHeartMedia + Entertainment, Inc.       CITADEL BROADCASTING COMPANY                  License Agreement                                      06/12/2006

        1115 Citicasters Co.                         CITICASTERS CO.                               Licensing Agreement                                                 $           0.00

        1116 Citicasters Licenses, Inc.              CITICASTERS CO.                               Licensing Agreement

        1117 iHeartMedia Management Services, Inc.   CITY OF SAN ANTONIO POLICE DEPARTMENT         Alarm System Permit                                    08/01/2002   $           0.00

        1118 iHeartMedia Management Services, Inc.   CITY OF SAN ANTONIO POLICE DEPARTMENT         Alarm System Permit                                    08/31/2015

        1119 iHeartCommunications, Inc.              CITY PUBLIC SERVICE OF SAN ANTONIO            Memorandum - Energy Services                           03/19/2002   $           0.00

        1120 iHeartMedia Management Services, Inc.   CLAIMCO, LLC D/B/A SPECTRUM SETTLEMENT        Settlement Recovery                                    06/20/2013   $           0.00
                                                     RECOVERY




                                                                                              21
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 32 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                    Debtor                                  Counterparty                                   Contract Description            Date         Cure Cost
        1121 AMFM Texas Broadcasting, LP             CLANTON, ADAM BRENT                         Employment Agreement                            01/04/2016   $           0.00

        1122 iHeartMedia + Entertainment, Inc.       CLARION CORPORATION OF AMERICA              Data and Network License Agreement              02/04/2015   $           0.20

        1123 iHeartMedia + Entertainment, Inc.       CLARITY USA INC                             Mutual Non-Disclosure Agreement                 11/17/2010   $           0.00

        1124 iHeartMedia Management Services, Inc.   CLARK, DENNIS                               Employment Agreement                            12/01/2016   $           0.00

        1125 iHeartMedia + Entertainment, Inc.       CLARK, MARK R                               Employment Agreement                            06/15/2017   $           0.00

        1126 iHeartMedia + Entertainment, Inc.       CLARK, SHERRY DENISE                        Employment Agreement                            11/01/2016   $           0.00

        1127 TTWN Media Networks, LLC                CLAY, HUBERT OSCAR                          Employment Agreement                            01/01/2017   $           0.00

        1128 iHeartCommunications, Inc.              CLEAR CHANNEL COMMUNICATIONS                Service Agreement - Invoice                     01/01/2016   $           0.00

        1129 iHeartMedia + Entertainment, Inc.       CLEAR CHANNEL CONSULTING                    Statement of Work                               08/30/2016   $           0.00

        1130 iHeartMedia Management Services, Inc.   CLEAR CHANNEL CONSULTING                    Statement of Work                               01/10/2012

        1131 iHeartCommunications, Inc.              CLEAR CHANNEL OUTDOOR HOLDINGS, INC.        EBIT Program Agreement                          11/10/2005   $           0.00

        1132 iHeartCommunications, Inc.              CLEAR CHANNEL OUTDOOR HOLDINGS, INC.        Employee Matters Agreement                      11/10/2005

        1133 iHeartCommunications, Inc.              CLEAR CHANNEL OUTDOOR HOLDINGS, INC.        Master Agreement                                11/10/2005

        1134 iHeartCommunications, Inc.              CLEAR CHANNEL OUTDOOR HOLDINGS, INC.        Registration Rights Agreement                   11/10/2005

        1135 iHeartCommunications, Inc.              CLEAR CHANNEL OUTDOOR HOLDINGS, INC.        Tax Matters Agreement                           11/10/2005

        1136 iHeartCommunications, Inc.              CLEAR CHANNEL OUTDOOR HOLDINGS, INC.        First Amendment to Revolving Promissory Note    12/23/2009

        1137 iHeartCommunications, Inc.              CLEAR CHANNEL OUTDOOR HOLDINGS, INC.        Amendment to EIBT Program Agreement             09/18/2012

        1138 iHeartCommunications, Inc.              CLEAR CHANNEL OUTDOOR HOLDINGS, INC.        Second Amendment to Revolving Promissory Note   11/01/2017

        1139 iHeartCommunications, Inc.              CLEAR CHANNEL OUTDOOR HOLDINGS, INC.        Third Amendment to Revolving Promissory Note    11/01/2017

        1140 iHeartMedia Management Services, Inc.   CLEAR CHANNEL OUTDOOR HOLDINGS, INC.        Corporate Services Agreement                    11/10/2005

        1141 iHeartMedia, Inc.                       CLEAR CHANNEL OUTDOOR HOLDINGS, INC.        Binding Opinion and Letter of Intent            02/09/2017

        1142 iHeartMedia, Inc.                       CLEAR CHANNEL OUTDOOR HOLDINGS, INC.        Letter Agreement                                02/09/2017

        1143 iHeartCommunications, Inc.              CLEAR SEARCH                                Client Staffing Services Agreement              01/10/2012   $           0.00

        1144 iHeartCommunications, Inc.              CLEAR SEARCH                                Work Order                                      01/10/2012

        1145 iHeartCommunications, Inc.              CLEAR SEARCH                                Statement of Work                               07/19/2012

        1146 iHeartCommunications, Inc.              CLEAR SEARCH                                Staffing Services Agreement                     07/20/2012

        1147 iHeartCommunications, Inc.              CLEAR SEARCH                                Appendix A - Work Order                         01/04/2013

        1148 iHeartCommunications, Inc.              CLEAR SEARCH                                Work Order                                      03/25/2013

        1149 iHeartCommunications, Inc.              CLEAR SEARCH                                Work Order                                      04/04/2013

        1150 iHeartCommunications, Inc.              CLEAR SEARCH                                Appendix A - Work Order                         04/15/2013

        1151 iHeartCommunications, Inc.              CLEAR SEARCH                                Appendix A - Work Order                         06/25/2013

        1152 iHeartCommunications, Inc.              CLEAR SEARCH                                Work Order                                      06/25/2013

        1153 iHeartCommunications, Inc.              CLEAR SEARCH                                Work Order                                      06/30/2013

        1154 iHeartMedia + Entertainment, Inc.       CLEAR SEARCH                                Statement of Work                               12/21/2015

        1155 iHeartMedia + Entertainment, Inc.       CLEAR SEARCH                                Statement of Work                               01/01/2016

        1156 iHeartMedia + Entertainment, Inc.       CLEAR SEARCH                                Statement of Work                               02/16/2016

        1157 iHeartMedia + Entertainment, Inc.       CLEAR SEARCH                                Statement of Work                               08/30/2016

        1158 iHeartMedia Management Services, Inc.   CLEAR SEARCH                                Statement of Work                               01/10/2012

        1159 iHeartMedia Management Services, Inc.   CLEAR SEARCH                                Statement of Work                               04/19/2013

        1160 iHeartMedia Management Services, Inc.   CLEAR SEARCH                                Statement of Work                               04/29/2013

        1161 iHeartMedia Management Services, Inc.   CLEAR SEARCH                                Statement of Work                               06/29/2013

        1162 iHeartMedia Management Services, Inc.   CLEAR SEARCH                                Statement of Work                               01/20/2014

        1163 iHeartMedia, Inc.                       CLEAR SEARCH                                Contingency Search Partnership Fee Agreement    04/28/2015

        1164 iHeartMedia, Inc.                       CLEAR SEARCH                                Fee Agreement                                   04/28/2015

        1165 iHeartMedia, Inc.                       CLEAR SEARCH                                Consultant/Contractor Services Agreement        04/29/2015

        1166 iHeartMedia, Inc.                       CLEAR SEARCH                                Consultant/Contractor Services Agreement        06/20/2016

        1167 iHeartMedia, Inc.                       CLEAR SEARCH                                Statement of Work                               06/20/2016

        1168 iHeartMedia, Inc.                       CLEAR SEARCH                                Statement of Work                               07/07/2016

        1169 iHeartMedia, Inc.                       CLEAR SEARCH                                Contingency Search Partnership Fee Agreement    08/30/2016

        1170 iHeartMedia, Inc.                       CLEAR SEARCH                                Statement of Work                               10/17/2016

        1171 iHeartMedia, Inc.                       CLEAR SEARCH                                Statement of Work                               10/21/2016

        1172 iHeartMedia, Inc.                       CLEAR SEARCH                                Statement of Work                               11/14/2016

        1173 iHeartMedia, Inc.                       CLEAR SEARCH                                Statement of Work                               12/16/2016

        1174 iHeartMedia, Inc.                       CLEAR SEARCH                                Statement of Work                               01/01/2017




                                                                                            22
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 33 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                                 Counterparty                                Contract Description                Date         Cure Cost
        1175 iHeartMedia, Inc.                       CLEAR SEARCH                            Statement of Work                                       03/31/2017

        1176 iHeartMedia, Inc.                       CLEAR SEARCH                            Statement of Work                                       09/13/2017

        1177 Premiere Networks, Inc.                 CLEAR SEARCH                            Consultant Agreement                                    11/18/2005

        1178 Premiere Networks, Inc.                 CLEAR SEARCH                            Service Agreement Letter                                08/06/2007

        1179 Premiere Networks, Inc.                 CLEAR SEARCH                            Services Agreement Letter                               06/09/2008

        1180 Premiere Networks, Inc.                 CLEAR SEARCH                            Service Agreement Letter                                04/21/2010

        1181 Premiere Networks, Inc.                 CLEAR SEARCH                            Appendix A - Work Order                                 09/26/2013

        1182 iHeartMedia Management Services, Inc.   CLEARPATH SOLUTIONS                     Recruiter Contract                                      05/23/2012   $           0.00

        1183 iHeartMedia Management Services, Inc.   CLEARSLIDE, INC.                        Subscription Agreement - Order Form                     10/01/2014   $           0.00

        1184 iHeartMedia, Inc.                       CLEARSLIDE, INC.                        Service Agreement - Order Form                          02/01/2017

        1185 iHeartMedia, Inc.                       CLEARSLIDE, INC.                        Service Agreement - Order Form                          01/01/2018

        1186 Citicasters Co.                         CLEARY, BRIAN                           Employment Agreement                                    09/01/2017   $           0.00

        1187 Capstar Radio Operating Company         CLEAVER, ROBERT J.                      Employment Agreement                                    02/15/2018   $           0.00

        1188 iHeartMedia + Entertainment, Inc.       CLEMENT, RONALD CALVIN                  Employment Agreement                                    06/10/2013   $           0.00

        1189 iHeartMedia Management Services, Inc.   CLEMENT, SAMUEL ELI                     Employment Agreement                                    07/01/2017   $           0.00

        1190 iHeartMedia + Entertainment, Inc.       CLEMENTS, JENNY M                       Employment Agreement                                    07/01/2017   $           0.00

        1191 iHeartMedia+Entertainment, Inc          CLEVELAND INDIANS                       Sports Affiliate Agreement                                           $           0.00

        1192 Citicasters Co.                         CLIFFORD, MATHEW ALAN                   Employment Agreement                                    06/01/2015   $           0.00

        1193 iHeartMedia Management Services, Inc.   CLOUD TECHNOLOGY PARTNERS               Master Service Agreement                                03/04/2016   $     241,983.35

        1194 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Statement of Work                                       03/23/2016

        1195 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Change Order #1                                         11/10/2016

        1196 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Statement of Work                                       11/10/2016

        1197 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Change Order #2                                         01/12/2017

        1198 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Change Order #3                                         01/12/2017

        1199 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Change Order #4                                         01/12/2017

        1200 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Change Order #5                                         01/12/2017

        1201 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Statement of Work                                       01/12/2017

        1202 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Change Order #1                                         02/27/2017

        1203 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Change Order                                            02/27/2017

        1204 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Statement of Work                                       02/27/2017

        1205 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Change Order #1                                         05/01/2017

        1206 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Statement of Work                                       05/04/2017

        1207 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Change Order #2                                         06/12/2017

        1208 iHeartMedia, Inc.                       CLOUD TECHNOLOGY PARTNERS               Statement of Work                                       06/14/2017

        1209 iHeartMedia Management Services, Inc.   CLOUDCRAZE SOFTWARE LLC                 Non-Disclosure Agreement                                01/03/2017   $           0.00

        1210 iHeartMedia Management Services, Inc.   CLOUDGENIX INC.                         Non-Disclosure Agreement                                11/18/2016   $           0.00

        1211 iHeartMedia Management Services, Inc.   CLOUDHEALTH TECHNOLOGIES INC.           Non-Disclosure Agreement                                06/27/2017   $      24,064.31

        1212 iHeartMedia Management Services, Inc.   CLOUDHEALTH TECHNOLOGIES INC.           Master Agreement                                        10/01/2017

        1213 iHeartMedia Management Services, Inc.   CLOUDHEALTH TECHNOLOGIES INC.           Order Form & Agreement                                  10/01/2017

        1214 iHeartMedia + Entertainment, Inc.       CLOUDONE LLC                            Reseller Agreement                                      08/08/2017   $       1,800.00

        1215 iHeartMedia + Entertainment, Inc.       CLOUDONE LLC                            Advertising Agreement                                   08/08/2017

        1216 iHeartMedia + Entertainment, Inc.       CLOUDONE LLC                            Securities Purchase Agreement                           08/08/2017

        1217 iHeartMedia Management Services, Inc.   CLOUDSENSE INC.                         Non-Disclosure Agreement                                02/08/2017   $           0.00

        1218 Citicasters Co.                         CLUNE, RYAN R                           Employment Agreement                                    09/15/2016   $           0.00

        1219 iHeartMedia Management Services, Inc.   CLW REALTY GROUP, INC.                  Master Services Agreement                               07/09/2009   $           0.00

        1220 Premiere Networks, Inc.                 COAST TO COAST                          Talent Agreement                                                     $           0.00

        1221 Citicasters Co.                         COATES, ROBERT                          Employment Agreement                                    02/15/2017   $           0.00

        1222 Capstar Radio Operating Company         COCHRAN, PATRICIA N                     Employment Agreement                                    08/29/2016   $           0.00

        1223 Citicasters Co.                         COCKRELL, KATHLEEN JOANN                Employment Agreement                                    02/01/2017   $           0.00

        1224 iHeartMedia Management Services, Inc.   CODE ZERO LLC                           Non-Disclosure Agreement                                03/24/2017   $           0.00

        1225 Premiere Networks, Inc.                 CODY ALAN                               Talent Agreement                                                     $           0.00

        1226 iHeartMedia + Entertainment, Inc.       COFFEY, NICHOLAS ANTHONY                Employment Agreement                                    03/01/2016   $           0.00

        1227 iHeartMedia, Inc.                       COFFMAN, SHAWN                          Employment Agreement                                    03/15/2011   $           0.00

        1228 iHeartMedia, Inc.                       COGENT COMMUNICATIONS, INC.             Dedicated Internet Access Customer Form North America   03/26/2016   $       1,151.61




                                                                                        23
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 34 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                     Counterparty                               Contract Description       Date         Cure Cost
        1229 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order                                09/05/2012   $           0.00

        1230 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order                                10/17/2012

        1231 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order                                11/21/2012

        1232 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order                                01/07/2013

        1233 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order                                02/28/2013

        1234 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order                                03/18/2013

        1235 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Request                              03/18/2013

        1236 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order                                03/22/2013

        1237 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             03/29/2013

        1238 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Master Services Agreement                   04/10/2013

        1239 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #08                            04/16/2013

        1240 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #08                            04/19/2013

        1241 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             06/26/2013

        1242 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             07/01/2013

        1243 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             07/19/2013

        1244 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             08/26/2013

        1245 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             08/29/2013

        1246 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             10/02/2013

        1247 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #10                            11/25/2013

        1248 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #09                            11/25/2013

        1249 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             12/05/2013

        1250 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             12/19/2013

        1251 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #11                            01/29/2014

        1252 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #12                            01/29/2014

        1253 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             02/05/2014

        1254 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #01                            02/07/2014

        1255 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             02/27/2014

        1256 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             03/06/2014

        1257 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             03/12/2014

        1258 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #13                            03/12/2014

        1259 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #14                            03/12/2014

        1260 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             03/18/2014

        1261 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #15                            03/26/2014

        1262 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             03/27/2014

        1263 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             04/21/2014

        1264 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #16                            04/23/2014

        1265 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #17                            04/28/2014

        1266 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             05/08/2014

        1267 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #18                            05/28/2014

        1268 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             06/05/2014

        1269 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #19                            06/12/2014

        1270 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             06/30/2014

        1271 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             07/16/2014

        1272 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #20                            07/17/2014

        1273 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #21                            07/25/2014

        1274 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #22                            08/06/2014

        1275 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             10/01/2014

        1276 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             10/21/2014

        1277 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             11/04/2014

        1278 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             11/13/2014

        1279 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             11/14/2014

        1280 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             12/09/2014

        1281 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             12/16/2014

        1282 iHeartCommunications, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                             01/02/2015




                                                                           24
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 35 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                Counterparty                                 Contract Description       Date     Cure Cost
        1283 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #24                              01/12/2015

        1284 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #26                              02/19/2015

        1285 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #04                              03/12/2015

        1286 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #25                              04/14/2015

        1287 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #27                              04/21/2015

        1288 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #05                              06/08/2015

        1289 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #28                              06/15/2015

        1290 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #30                              09/09/2015

        1291 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order                                  09/09/2015

        1292 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #31                              09/18/2015

        1293 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #32                              10/27/2015

        1294 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #07                              01/10/2016

        1295 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #33                              02/12/2016

        1296 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #34                              03/09/2016

        1297 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #35                              05/10/2016

        1298 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #36                              05/20/2016

        1299 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #37                              06/07/2016

        1300 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #38                              09/12/2016

        1301 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #39                              11/01/2016

        1302 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #40                              12/22/2016

        1303 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #41                              12/26/2016

        1304 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #42                              01/16/2017

        1305 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #43                              03/30/2017

        1306 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #43                              04/03/2017

        1307 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #44                              05/01/2017

        1308 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #45                              06/06/2017

        1309 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #46                              07/05/2017

        1310 iHeartCommunications, Inc.              COGNIZANT TECHNOLOGY SOLUTIONS        Statement of Work

        1311 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Mutual Confidentiality Agreement              03/12/2012

        1312 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Agreement                                     05/23/2012

        1313 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Agreement                                     06/01/2012

        1314 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Statement of Work                             06/15/2012

        1315 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Statement of Work                             06/27/2012

        1316 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Agreement                                     06/29/2012

        1317 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order                                  07/25/2012

        1318 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Statement of Work                             07/26/2012

        1319 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Statement of Work                             08/03/2012

        1320 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Statement of Work                             08/08/2012

        1321 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Agreement                                     08/15/2012

        1322 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Agreement                                     11/15/2012

        1323 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Amendment to Master Service Agreement         11/16/2012

        1324 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Agreement                                     01/15/2013

        1325 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                               04/10/2013

        1326 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order                                  04/10/2013

        1327 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Statement of Work for Smart Bike #2           12/11/2013

        1328 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Statement of Work                             01/01/2014

        1329 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Statement of Work for Smart Bike #2           01/01/2014

        1330 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Attachment 11-A                               06/05/2014

        1331 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #23                              09/18/2014

        1332 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #24                              10/01/2014

        1333 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #26                              01/12/2015

        1334 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #27                              04/16/2015

        1335 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #28                              04/16/2015

        1336 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS        Change Order #29                              05/19/2015




                                                                                      25
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 36 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                Counterparty                                        Contract Description              Date         Cure Cost
        1337 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #30                                      06/15/2015

        1338 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #31                                      08/20/2015

        1339 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #32                                      09/09/2015

        1340 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #04                                      09/09/2015

        1341 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #34                                      10/27/2015

        1342 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #35                                      11/19/2015

        1343 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #36                                      02/12/2016

        1344 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #38                                      03/09/2016

        1345 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #37                                      04/01/2016

        1346 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #39                                      05/02/2016

        1347 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #40                                      06/30/2016

        1348 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #41                                      11/10/2016

        1349 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #42                                      12/22/2016

        1350 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #43                                      03/30/2017

        1351 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #43                                      03/31/2017

        1352 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #43                                      04/03/2017

        1353 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #44                                      05/01/2017

        1354 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #45                                      07/05/2017

        1355 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #46                                      09/20/2017

        1356 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #47                                      12/20/2017

        1357 iHeartMedia Management Services, Inc.   COGNIZANT TECHNOLOGY SOLUTIONS              Change Order #33

        1358 Premiere Networks, Inc.                 COGNIZANT TECHNOLOGY SOLUTIONS              Agreement

        1359 iHeartMedia Management Services, Inc.   COHEN, BRANDON R                            Employment Agreement                                  08/14/2014   $           0.00

        1360 Citicasters Co.                         COHEN, JARIN LEE                            Employment Agreement                                  08/01/2015   $           0.00

        1361 AMFM Broadcasting, Inc.                 COLBERT, ADAM SCOTT                         Employment Agreement                                  02/20/2017   $           0.00

        1362 iHeartMedia + Entertainment, Inc.       COLBERT, JAMES P                            Employment Agreement                                  01/01/2016   $           0.00

        1363 Capstar Radio Operating Company         COLDWELL, ERIC C                            Employment Agreement                                  05/05/2017   $           0.00

        1364 AMFM Broadcasting, Inc.                 COLE WORLD TOURING INC                      Service Agreement                                                  $           0.00

        1365 AMFM Broadcasting, Inc.                 COLE, AMBER                                 Employment Agreement                                  01/13/2018   $           0.00

        1366 Capstar Radio Operating Company         COLE, DERRICK FRANCIS                       Employment Agreement                                  10/01/2017   $           0.00

        1367 iHeartMedia, Inc.                       COLEMAN INSIGHTS                            Service Agreement                                     05/24/2017   $       1,860.75

        1368 AMFM Broadcasting, Inc.                 COLEMAN, DURELL WORNICE                     Employment Agreement                                  04/21/2016   $           0.00

        1369 iHeartMedia Management Services, Inc.   COLES, ANTHONY B                            Employment Agreement                                  03/01/2015   $           0.00

        1370 Premiere Networks, Inc.                 COLIN COWHERD                               Talent Agreement                                                   $           0.00

        1371 iHeartMedia Management Services, Inc.   COLLIER, ERIN H                             Employment Agreement                                  10/15/2017   $           0.00

        1372 Capstar Radio Operating Company         COLLINS BUILDING SERVICES INC               Cleaning Service Agreement                            08/11/2016   $      39,762.58

        1373 iHeartMedia Management Services, Inc.   COLLINS BUILDING SERVICES INC               Cleaning Service Agreement                            08/11/2016

        1374 Capstar Radio Operating Company         COLLINS, JOE L                              Employment Agreement                                  06/01/2015   $           0.00

        1375 iHeartMedia + Entertainment, Inc.       COLLINS, MICHAEL S                          Employment Agreement                                  06/01/2017   $           0.00

        1376 Citicasters Co.                         COLOFF MEDIA, LLC                           Trademark and Domain Name License Agreement           08/31/2007   $           0.00

        1377 iHeartMedia + Entertainment, Inc.       COLOFF MEDIA, LLC                           Trademark and Domain Name License Agreement           08/31/2007

        1378 iHM Identity, Inc.                      COLOFF MEDIA, LLC                           Trademark and Domain Name License Agreement           08/31/2007

        1379 iHeartMedia, Inc.                       COLORADO ROCKIES BASEBALL CLUB, LTD.        Radio Broadcast Agreement                             09/01/2016   $           0.00

        1380 iHeartMedia Management Services, Inc.   COLUMN TECHNOLOGIES, INC                    Mutual Confidentiality and Non-Disclosure Agreement   01/14/2015   $           0.00

        1381 iHeartMedia Management Services, Inc.   COLUMN TECHNOLOGIES, INC                    Statement of Work                                     03/19/2015

        1382 iHeartMedia Management Services, Inc.   COLUMN TECHNOLOGIES, INC                    Change Request                                        04/13/2015

        1383 iHeartMedia, Inc.                       COLUMN TECHNOLOGIES, INC                    Master Services Agreement                             02/09/2015

        1384 iHeartMedia, Inc.                       COMCAST                                     Advertising Agreement                                              $     144,213.83

        1385 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                       Mutual Non-Disclosure Agreement                       08/19/2010   $           0.00

        1386 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                       Master Agreement                                      09/09/2010

        1387 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                       Commercial Card Master Agreement                      09/10/2010

        1388 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                       Master Agreement                                      09/10/2010

        1389 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                       Amendment to Commercial Card Master Agreement         04/03/2011

        1390 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                       Amendment                                             04/03/2011




                                                                                            26
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 37 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                               Counterparty                                         Contract Description                 Date         Cure Cost
        1391 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                          Amendment to Master Agreement                         04/03/2011

        1392 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                          Amendment to Commercial Card Master Agreement         05/27/2014

        1393 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                          Amendment                                             05/27/2014

        1394 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                          Amendment to Master Agreement                         05/27/2014

        1395 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                          Financial Guarantee Bond & Power of Attorney          07/16/2015

        1396 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                          Amendment to Commercial Card Master Agreement         07/29/2015

        1397 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                          Amendment                                             07/29/2015

        1398 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                          Amendment to Master Agreement                         07/29/2015

        1399 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                          Bond Rider and Power of Attorney                      02/10/2016

        1400 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                          Power of Attorney & Rider                             02/10/2016

        1401 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                          Bond Rider and Power of Attorney                      02/28/2017

        1402 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                          Power of Attorney & Rider                             02/28/2017

        1403 iHeartMedia Management Services, Inc.   COMDATA NETWORK, INC.                          Amendment No. 4 to Commercial Card Master Agreement   05/26/2017

        1404 Premiere Networks, Inc.                 COMDATA NETWORK, INC.                          Purchasing Profiles                                   08/12/2011

        1405 iHeartMedia + Entertainment, Inc.       COMFORT, GEORGE M                              Employment Agreement                                  04/01/2016   $           0.00

        1406 iHeartMedia Management Services, Inc.   COMMERCIAL TENANT SERVICES, INC.               Retention Letter/Agreement                            09/29/2014   $           0.00

        1407 iHeartMedia Management Services, Inc.   COMPETITIVE MEDIA REPORTING, LLC D/B/A KANTAR License Agreement                                      01/01/2012   $     115,163.95
                                                     MEDIA INTELLIGENCE

        1408 Capstar Radio Operating Co.             COMPORIUM MEDIA                                Marketing Service Agreement                                        $          24.80

        1409 iHeartMedia+Entertainment, Inc          COMPORIUM MEDIA                                Marketing Service Agreement

        1410 TTWN Media Networks, LLC                COMPORIUM MEDIA                                Marketing Service Agreement

        1411 iHeartMedia Management Services, Inc.   COMPUCOM SYSTEMS, INC.                         Mutual Confidentiality and Non-Disclosure Agreement   07/01/2015   $           0.00

        1412 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Statement of Work                                     10/22/2009   $      66,017.42

        1413 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           01/01/2015

        1414 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Multiple Invoices                 01/01/2015

        1415 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           02/01/2015

        1416 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           03/01/2015

        1417 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           04/01/2015

        1418 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Voucher Cover Page                                    04/30/2015

        1419 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           05/01/2015

        1420 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           06/01/2015

        1421 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           07/01/2015

        1422 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           08/01/2015

        1423 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           09/01/2015

        1424 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           10/01/2015

        1425 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           11/01/2015

        1426 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           12/01/2015

        1427 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           12/07/2015

        1428 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           02/01/2016

        1429 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           03/01/2016

        1430 iHeartCommunications, Inc.              COMPUTER SOLUTIONS                             Service Agreement - Invoice                           04/01/2016

        1431 iHeartMedia + Entertainment, Inc.       COMSCORE, INC.                                 Service Order                                         12/07/2012   $      11,472.47

        1432 iHeartCommunications, Inc.              COMSYS SERVICES LLC                            Exhibit A                                             12/16/2009   $           0.00

        1433 iHeartCommunications, Inc.              COMSYS SERVICES LLC                            Fast Track Purchase Order                             12/28/2009

        1434 iHeartCommunications, Inc.              COMSYS SERVICES LLC                            Fast Track Purchase Order                             06/29/2010

        1435 iHeartCommunications, Inc.              COMSYS SERVICES LLC                            Fast Track Purchase Order                             07/06/2010

        1436 iHeartCommunications, Inc.              COMSYS SERVICES LLC                            Fast Track Purchase Order                             08/15/2010

        1437 iHeartCommunications, Inc.              COMSYS SERVICES LLC                            Fast Track Purchase Order                             08/31/2010

        1438 Capstar Radio Operating Company         CONARD, DAMIAN LEE                             Employment Agreement                                  04/01/2017   $           0.00

        1439 iHeartMedia + Entertainment, Inc.       CONCEPCION, ANTHONY                            Employment Agreement                                  01/01/2017   $           0.00

        1440 iHeartCommunications, Inc.              CONCUR TECHNOLOGIES, INC.                      Service Agreement - Invoice                           01/14/2000   $           0.00

        1441 iHeartMedia Management Services, Inc.   CONCUR TECHNOLOGIES, INC.                      Business Services Agreement                           03/24/2011

        1442 iHeartMedia Management Services, Inc.   CONCUR TECHNOLOGIES, INC.                      Sales Order                                           03/24/2011

        1443 iHeartMedia Management Services, Inc.   CONCUR TECHNOLOGIES, INC.                      Business Service                                      03/24/2011

        1444 iHeartMedia Management Services, Inc.   CONCUR TECHNOLOGIES, INC.                      Sales Order                                           09/07/2011




                                                                                              27
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 38 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                               Counterparty                                               Contract Description                    Date         Cure Cost
        1445 iHeartMedia Management Services, Inc.   CONCUR TECHNOLOGIES, INC.                       Sales Order                                                   03/05/2015

        1446 iHeartMedia Management Services, Inc.   CONCUR TECHNOLOGIES, INC.                       Assignment and Assumption Agreement                           12/07/2015

        1447 Katz Media Group, Inc.                  CONCUR TECHNOLOGIES, INC.                       Business Service Contract                                     11/15/2011

        1448 Katz Media Group, Inc.                  CONCUR TECHNOLOGIES, INC.                       Sales Order                                                   04/10/2015

        1449 Katz Media Group, Inc.                  CONCUR TECHNOLOGIES, INC.                       Assignment and Assumption Agreement                           12/07/2015

        1450 iHeartMedia + Entertainment, Inc.       CONNELL, TERESA C                               Employment Agreement                                          04/01/2016   $           0.00

        1451 iHeartMedia Management Services, Inc.   CONNIE MOORE                                    ILEC Network Services Discount Pricing Schedule               09/15/2009   $           0.00

        1452 iHeartMedia + Entertainment, Inc.       CONNOISSEUR MEDIA                               WALK Subcarrier Agreement                                     09/02/2008   $     121,953.29

        1453 Citicasters Co.                         CONNOLLY, CHARLES                               Employment Agreement                                          01/01/2018   $           0.00

        1454 iHeartMedia + Entertainment, Inc.       CONRAD, WILLIAM D                               Employment Agreement                                          11/01/2016   $           0.00

        1455 iHeartMedia, Inc.                       CONROY, JOHN PHILLIP                            Employment Agreement                                          04/01/2017   $           0.00

        1456 iHeartMedia Management Services, Inc.   CONSTELLATION NEWENERGY, INC.                   Electricity Supply Agreement - Fixed Price Solutions          01/09/2015   $          77.66

        1457 iHeartMedia Management Services, Inc.   CONSTELLATION NEWENERGY, INC.                   Electricity Supply Agreement - Fixed Price Solutions          01/16/2015

        1458 Citicasters Co.                         CONTI, LINDA KENDALL                            Employment Agreement                                          12/19/2016   $           0.00

        1459 iHeartCommunications, Inc.              CONTINENTAL AIRLINES, INC.                      Corporate Discount Agreement                                  12/01/2010   $           0.00

        1460 iHeartMedia + Entertainment, Inc.       CONTINENTAL COMPANY                             Mutual Confidential Non-Disclosure Agreement                  04/17/2013   $           0.00

        1461 iHeartMedia, Inc.                       CONTINENTAL WESTERN INSURANCE COMPANY           Addendum to General Agreement of Indemnity                    04/01/2009   $           0.00

        1462 TTWN Media Networks, LLC                CONTINENTAL                                     Mutual Confidential Non-Disclosure Agreement                  04/17/2013   $           0.00

        1463 Capstar Radio Operating Company         CONTRERAS-SMITH, MARIA                          Employment Agreement                                          02/27/2017   $           0.00

        1464 iHeartMedia Management Services, Inc.   CONVENE INC                                     Consultant/Contractor Services Agreement                      06/16/2017   $           0.00

        1465 iHeartMedia Management Services, Inc.   CONVENE INC                                     Statement of Work                                             06/20/2017

        1466 iHeartMedia Management Services, Inc.   CONVENE INC                                     Statement of Work                                             06/26/2017

        1467 Premiere Networks, Inc.                 CONVENTION OF STATES ACTION AND CITIZENS FOR Confirmation Letter                                              11/27/2017   $           0.00
                                                     SELF-GOVERNANCE

        1468 iHeartMedia + Entertainment, Inc.       CONWAY, LELAND D.                               Employment Agreement                                          10/01/2016   $           0.00

        1469 Capstar Radio Operating Company         CONWAY, TIMOTHY D.                              Employment Agreement                                          01/18/2015   $           0.00

        1470 Citicasters Co.                         COOKEVILLE COMMUNICATIONS, LLC                  Trademark and Domain License Agreement                        12/21/2012   $           0.00

        1471 iHeartMedia + Entertainment, Inc.       COOKEVILLE COMMUNICATIONS, LLC                  Trademark and Domain License Agreement                        12/21/2012

        1472 iHM Identity, Inc.                      COOKEVILLE COMMUNICATIONS, LLC                  Trademark and Domain License Agreement                        12/21/2012

        1473 Citicasters Co.                         COOLEY, ERICA                                   Employment Agreement                                          03/01/2018   $           0.00

        1474 iHeartMedia + Entertainment, Inc.       COOLEY, LAUREN CULLEN                           Employment Agreement                                          03/01/2017   $           0.00

        1475 Citicasters Co.                         COOPER, DENIS SCOTT                             Employment Agreement                                          01/01/2016   $           0.00

        1476 Capstar Radio Operating Company         COOPER, JOHN R                                  Employment Agreement                                          02/01/2016   $           0.00

        1477 iHeartMedia Management Service          COORDINATED CARE PROGRAMS LLC                   Insurance Agreement                                                        $           0.00

        1478 iHeartMedia + Entertainment, Inc.       COPE, BARRY B                                   Employment Agreement                                          07/19/2012   $           0.00

        1479 Citicasters Co.                         COPIER, JUDY                                    Employment Agreement                                          04/01/2017   $           0.00

        1480 Capstar Radio Operating Company         COPPOLINO, SAMANTHA ROSEALIE                    Employment Agreement                                          03/31/2018   $           0.00

        1481 Capstar Radio Operating Company         CORBETT, DERRICK                                Employment Agreement                                          01/01/2018   $           0.00

        1482 iHeartMedia Management Services, Inc.   CORENT TECHNOLOGY INC.                          Non-Disclosure Agreement                                      11/10/2017   $           0.00

        1483 iHeartCommunications, Inc.              CORETRUST PURCHASING GROUP                      Participation Agreement                                       07/15/2009   $           0.00

        1484 iHeartCommunications, Inc.              CORETRUST PURCHASING GROUP                      Purchasing Group Participation Agreement                      07/15/2009

        1485 iHeartCommunications, Inc.              CORETRUST PURCHASING GROUP                      Amendment                                                     01/08/2010

        1486 iHeartCommunications, Inc.              CORETRUST PURCHASING GROUP                      Participation Agreement Amendment to Add Committed Category   01/08/2010

        1487 iHeartCommunications, Inc.              CORETRUST PURCHASING GROUP                      Amendment                                                     04/01/2011

        1488 iHeartCommunications, Inc.              CORETRUST PURCHASING GROUP                      Participation Agreement Amendment to Add Committed Category   04/01/2011

        1489 Capstar Radio Operating Company         CORIATY, JON-PAUL                               Employment Agreement                                          09/08/2015   $           0.00

        1490 Capstar Radio Operating Company         CORL, NIKKI LYNN                                Employment Agreement                                          09/05/2017   $           0.00

        1491 iHeartMedia Management Services, Inc.   CORNERSTONE ONDEMAND                            Master Agreement                                              06/30/2016   $     180,118.20

        1492 iHeartMedia Management Services, Inc.   CORNERSTONE ONDEMAND                            Service Agreement - Purchase Order                            10/20/2017

        1493 iHeartMedia Management Services, Inc.   CORNERSTONE ONDEMAND                            Service Agreement - Statement of Work                         10/25/2017

        1494 iHeartMedia, Inc.                       CORNERSTONE ONDEMAND                            Service Agreement - Purchase Order                            06/30/2016

        1495 Capstar Radio Operating Company         CORNWELL, KEITH ROBERT                          Employment Agreement                                          08/15/2017   $           0.00

        1496 Premiere Networks, Inc.                 CORONA VISIONS, INC.                            Service Agreement - Confirmation Letter                       08/06/2008   $           0.00

        1497 iHeartMedia Management Service          CORPORATE RELOCATION INC                        Service Agreement                                                          $           0.00

        1498 Citicasters Co.                         CORRIGAN, JOHN J                                Employment Agreement                                          05/01/2016   $           0.00




                                                                                               28
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 39 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                  Counterparty                                  Contract Description                       Date         Cure Cost
        1499 iHeartMedia + Entertainment, Inc.       CORRIGAN, JON A                               Employment Agreement                                       10/19/2013   $           0.00

        1500 Katz Communications, Inc.               COSGROVE, JANA                                Employment Agreement                                       04/01/2016   $           0.00

        1501 iHeartMedia + Entertainment, Inc.       COSTA, JAMES                                  Employment Agreement                                       01/01/2016   $           0.00

        1502 Citicasters Co.                         COSTA, LOUIS M                                Employment Agreement                                       08/01/2016   $           0.00

        1503 Capstar Radio Operating Company         COSTA, WILLIAM A                              Employment Agreement                                       01/01/2013   $           0.00

        1504 Capstar Radio Operating Company         COTYK, JAMES W                                Employment Agreement                                       01/01/2016   $           0.00

        1505 Capstar Radio Operating Company         COULTER, STEVE WILLIAM                        Employment Agreement                                       07/15/2015   $           0.00

        1506 Capstar Radio Operating Company         COUNTERPOINT SOFTWARE, INC.                   Software License Agreement                                 04/05/2001   $      13,625.00

        1507 iHeartMedia + Entertainment, Inc.       COUNTERPOINT SOFTWARE, INC.                   Software License Agreement                                 04/05/2001

        1508 Premiere Networks, Inc.                 COUNTERPOINT SOFTWARE, INC.                   Software License Agreement                                 04/05/2001

        1509 Capstar Radio Operating Company         COURTICE, MATTHEW NORTH                       Employment Agreement                                       01/01/2016   $           0.00

        1510 iHeartMedia Management Services, Inc.   COUTIER'S INC. DBA ROBERT F BARNES CHB        POA Acknowledgement of Terms                               01/04/2016   $           0.00

        1511 iHeartCommunications, Inc.              COVAST CORPORATION                            Evaluation Agreement                                       05/13/2005   $           0.00

        1512 iHeartCommunications, Inc.              COVAST CORPORATION                            Agreement                                                  03/13/2008

        1513 Premiere Networks, Inc.                 COVAST CORPORATION                            Statement of Work                                          05/18/2005

        1514 AMFM Broadcasting, Inc.                 COVE, CORY L                                  Employment Agreement                                       01/01/2018   $           0.00

        1515 iHeartMedia + Entertainment, Inc.       COX ENTERPRISES                               Internet Channels Service Agreement                        04/30/2012   $     104,240.05

        1516 iHeartMedia + Entertainment, Inc.       COX ENTERPRISES                               Service Agreement

        1517 iHeartMedia Management Service          COX ENTERPRISES                               Service Agreement

        1518 Katz Media Group                        COX ENTERPRISES                               Service Agreement

        1519 Premiere Networks, Inc.                 COX LOUISIANA TELCOM, LLC                     Commercial Services Agreement                              08/01/2013   $           0.00

        1520 Capstar Radio Operating Company         COX, ADAM L                                   Employment Agreement                                       10/01/2017   $           0.00

        1521 Citicasters Co.                         COX, ALAN BRANDON                             Employment Agreement                                       05/01/2017   $           0.00

        1522 Citicasters Co.                         COX, DEANN STEPHENS                           Employment Agreement                                       11/01/2017   $           0.00

        1523 iHeartMedia Management Services, Inc.   COX, SAMUEL T                                 Employment Agreement                                       12/01/2015   $           0.00

        1524 Citicasters Co.                         COY, ALFRED CHRISTOPHER                       Employment Agreement                                       04/01/2017   $           0.00

        1525 Capstar Radio Operating Company         COYLE, ROBERT THOMAS                          Employment Agreement                                       11/01/2016   $           0.00

        1526 iHeartMedia Management Services, Inc.   CPOWER, INC.                                  Demand Response Management Agreement                       08/26/2010   $           0.00

        1527 Capstar Radio Operating Company         CRAIG, ELIZABETH                              Employment Agreement                                       01/01/2017   $           0.00

        1528 iHeartMedia Management Services, Inc.   CRAIG, JENNA RYAN                             Employment Agreement                                       02/06/2017   $           0.00

        1529 Citicasters Co.                         CRAIG, ROBIN                                  Employment Agreement                                       01/01/2017   $           0.00

        1530 Capstar Radio Operating Company         CRAMPSEY, DANIEL F                            Employment Agreement                                       05/01/2015   $           0.00

        1531 Premiere Networks, Inc.                 CRATE CLUB, HURRICANE MEDIA GROUP             Confirmation Letter                                        11/27/2017   $           0.00

        1532 Capstar Radio Operating Company         CRAWFORD, WILLIAM THOMAS                      Employment Agreement                                       02/01/2018   $           0.00

        1533 iHeartMedia + Entertainment, Inc.       CRAZY RACCOONS LLC                            Advertising Agreement No. 1                                06/30/2017   $           0.00

        1534 iHeartMedia + Entertainment, Inc.       CRAZY RACCOONS LLC                            Advertising Revenue Sharing Agreement                      06/30/2017

        1535 iHeartMedia + Entertainment, Inc.       CRAZY RACCOONS LLC                            Convertible Note Investment                                06/30/2017

        1536 iHeartMedia + Entertainment, Inc.       CRAZY RACCOONS LLC                            Convertible Promissory Note                                06/30/2017

        1537 iHeartMedia + Entertainment, Inc.       CRAZY RACCOONS LLC                            Advertising Agreement No. 2                                10/17/2017

        1538 iHeartMedia + Entertainment, Inc.       CRAZY RACCOONS LLC                            Amendment No. 1 to Advertising Revenue Sharing Agreement   10/17/2017

        1539 iHeartMedia + Entertainment, Inc.       CRAZY RACCOONS LLC                            Letter Agreement                                           10/17/2017

        1540 iHeartMedia + Entertainment, Inc.       CRAZY RACCOONS LLC                            Advertising Agreement No. 3                                12/29/2017

        1541 iHeartMedia + Entertainment, Inc.       CRAZY RACCOONS LLC                            Amendment No. 2 to Advertising Revenue Sharing Agreement   12/29/2017

        1542 iHeartMedia, Inc.                       CRAZY RACCOONS LLC                            Convertible Note Investment                                06/30/2017

        1543 iHeartMedia, Inc.                       CREATIVE FINANCIAL SOLUTIONS                  Contingency Search Partnership Fee Agreement               04/29/2015   $           0.00

        1544 AMFM Broadcasting, Inc.                 CREES, JACK                                   Employment Agreement                                       10/01/2015   $           0.00

        1545 Capstar Radio Operating Company         CRIMPS, DAVID SPENCER                         Employment Agreement                                       05/01/2016   $           0.00

        1546 Capstar Radio Operating Company         CRIMSON TIDE SPORTS PROPERTIES, LLC           Sports Affiliate Agreement                                              $           0.00

        1547 iHeartCommunications, Inc.              CRITICAL TECHNOLOGIES, LLC                    Software License Agreement                                 08/05/1999   $           0.00

        1548 iHeartMedia, Inc.                       CRM FUSION                                    Quotation                                                  07/10/2015   $           0.00

        1549 iHeartMedia, Inc.                       CRM FUSION                                    Service Agreement - Invoice                                08/10/2015

        1550 iHeartMedia, Inc.                       CRM FUSION                                    Service Agreement - Invoice                                12/03/2015

        1551 iHeartMedia, Inc.                       CRM FUSION                                    Service Agreement - Invoice                                08/10/2016

        1552 iHeartMedia + Entertainment, Inc.       CROCKETT, COREY PARKER                        Employment Agreement                                       09/01/2017   $           0.00




                                                                                              29
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 40 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                                 Counterparty                            Contract Description        Date         Cure Cost
        1553 Citicasters Co.                         CROCKETT, RAY                           Employment Agreement                        09/12/2017   $           0.00

        1554 Capstar Radio Operating Company         CROSS, STEVEN B                         Employment Agreement                        04/15/2016   $           0.00

        1555 iHeartMedia + Entertainment, Inc.       CROSSON, SAMANTHA                       Employment Agreement                        04/20/2017   $           0.00

        1556 Capstar Radio Operating Company         CROWE, JAMES                            Employment Agreement                        10/01/2017   $           0.00

        1557 Capstar Radio Operating Company         CROWLEY, ADAM R                         Employment Agreement                        07/01/2017   $           0.00

        1558 iHeartCommunications, Inc.              CRS ASSOCIATES LLC                      Agreement Letter                            04/23/2009   $           0.00

        1559 iHeartMedia + Entertainment, Inc.       CRUZ, JOSE R TORRES                     Employment Agreement                        05/15/2017   $           0.00

        1560 Capstar Radio Operating Company         CUDDY, THOMAS HENRY                     Employment Agreement                        01/02/2016   $           0.00

        1561 iHeartMedia + Entertainment, Inc.       CUDECK, SHANNA R                        Employment Agreement                        03/01/2018   $           0.00

        1562 Citicasters Co.                         CULBREATH, MATTHEW L                    Employment Agreement                        11/01/2016   $           0.00

        1563 Premiere Networks, Inc.                 CUMMINS SOUTHERN PLAINS, LTD            Planned Maintenance Agreement               12/04/2007   $       5,166.77

        1564 iHeartCommunications, Inc.              CUMULUS MEDIA, INC.                     Service Agreement                           12/03/2011   $      17,480.93

        1565 AMFM Broadcasting, Inc.                 CUNNINGHAM, JOSEPH M                    Employment Agreement                        12/11/2017   $           0.00

        1566 Katz Communications, Inc.               CUNNINGHAM, PATRICIA M                  Employment Agreement                        01/01/2012   $           0.00

        1567 AMFM Texas Broadcasting, LP             CUNNINGHAM, PAUL JOSEPH                 Employment Agreement                        04/01/2014   $           0.00

        1568 Citicasters Co.                         CUNNINGHAM, WILLIAM                     Employment Agreement                        07/02/2014   $           0.00

        1569 Capstar Radio Operating Company         CURELOP, CAREY                          Employment Agreement                        11/16/2017   $           0.00

        1570 iHeartMedia, Inc.                       CURRAS, MARTHA                          Employment Agreement                        09/01/2016   $           0.00

        1571 iHeartMedia, Inc.                       CURVATURE                               Statement of Work                           10/19/2017   $     138,548.17

        1572 iHeartMedia Management Services, Inc.   CUSHMAN & WAKEFIELD                     Addendum #6 to Master Services Agreement    03/31/2016   $     775,747.43

        1573 iHeartMedia Management Services, Inc.   CUSHMAN & WAKEFIELD                     Work Order #5                               03/31/2016

        1574 iHeartMedia Management Services, Inc.   CUSHMAN & WAKEFIELD                     Addendum #7 Master Services Agreement

        1575 iHeartMedia Management Services, Inc.   CUSHMAN & WAKEFIELD                     Addendum #7 to Master Services Agreement

        1576 iHeartMedia, Inc.                       CUSHMAN & WAKEFIELD                     Lease Audit Letter                          11/12/2015

        1577 iHeartMedia, Inc.                       CUSHMAN & WAKEFIELD                     Lease Audit Proposal                        11/12/2015

        1578 iHeartMedia + Entertainment, Inc.       CUSMANO, KIMBERLY E                     Employment Agreement                        07/01/2017   $           0.00

        1579 iHeartMedia + Entertainment, Inc.       CUSTER, CHARLES J                       Employment Agreement                        11/01/2016   $           0.00

        1580 iHeartMedia Management Services, Inc.   CVENT INC                               Terms of Use for CrowdCompass               07/01/2016   $      21,000.20

        1581 iHeartMedia Management Services, Inc.   CVENT INC                               Mobile Event Solution Order Form            07/01/2016

        1582 iHeartMedia Management Services, Inc.   CVENT INC                               Mobile Event Solution Order Form            08/09/2016

        1583 iHeartMedia Management Services, Inc.   CVENT INC                               Mobile Event Solution Order Form            08/12/2016

        1584 iHeartMedia Management Services, Inc.   CVENT INC                               Terms of Use For Event Management Product   10/14/2016

        1585 iHeartMedia, Inc.                       CVENT INC                               Authorization Letter                        10/03/2016

        1586 iHeartMedia, Inc.                       CVENT INC                               Order Form                                  10/25/2016

        1587 iHeartMedia, Inc.                       CVENT INC                               Amendment No. 1                             10/25/2016

        1588 iHeartMedia Management Services, Inc.   CYBERSOURCE CORPORATION                 Payment Solutions Agreement                 09/12/2014   $       9,760.14

        1589 iHeartMedia Management Services, Inc.   CYBERSOURCE CORPORATION                 Payment Solutions Agreement                 11/06/2014

        1590 iHeartMedia Management Services, Inc.   CYBERSOURCE CORPORATION                 Billing Service Agreement                   12/22/2014

        1591 iHeartMedia Management Services, Inc.   CYBERSOURCE CORPORATION                 Quotation - CyberSource Billing Service     12/22/2014

        1592 Capstar Radio Operating Company         CYPORYN, RACHAEL NICOLE                 Employment Agreement                        06/06/2016   $           0.00

        1593 iHeartMedia Management Services, Inc.   CYWARE LABS INC.                        Non-Disclosure Agreement                    02/17/2017   $           0.00

        1594 iHeartMedia + Entertainment, Inc.       DAILY, JOSEPH P                         Employment Agreement                        01/01/2018   $           0.00

        1595 Capstar Radio Operating Company         DALLMAN, LOUIS J                        Employment Agreement                        03/22/2017   $           0.00

        1596 TTWN Media Networks, LLC                DAMER, GORDON C                         Employment Agreement                        06/01/2016   $           0.00

        1597 iHeartCommunications, Inc.              DAN LARSON GROUP LLC                    Statement of Work 4                         01/01/2012   $           0.00

        1598 iHeartMedia Management Services, Inc.   DAN LARSON GROUP LLC                    Master Service Agreement                    06/06/2011

        1599 Capstar Radio Operating Company         DANIEL, ROBERT IRVING                   Employment Agreement                        08/01/2017   $           0.00

        1600 iHeartMedia Management Services, Inc.   DANIEL-ONATIVIA, JOANN                  Employment Agreement                        06/19/2017   $           0.00

        1601 AMFM Broadcasting, Inc.                 DANIELS, DREENA G                       Employment Agreement                        04/21/2016   $           0.00

        1602 Citicasters Co.                         DANIELSON, BRET ROBERT                  Employment Agreement                        08/01/2017   $           0.00

        1603 Citicasters Co.                         DANIELSON, WAYNE P                      Employment Agreement                        02/02/2018   $           0.00

        1604 iHeartMedia Management Services, Inc.   DANNER, ARETA GAYLE                     Employment Agreement                        01/01/2016   $           0.00

        1605 iHeartMedia Management Services, Inc.   DARKTRACE LIMITED                       Non-Disclosure Agreement                    01/26/2017   $           0.00

        1606 Capstar Radio Operating Company         DARNELL, BEN                            Employment Agreement                        01/03/2017   $           0.00




                                                                                        30
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 41 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                                Counterparty                                    Contract Description       Date         Cure Cost
        1607 Capstar Radio Operating Company         DARNELL, STEVEN PATRICK                      Employment Agreement                       04/09/2018   $           0.00

        1608 iHeartCommunications, Inc.              DARREN CASEY INTERESTS, INC.                 Restriping of 200 Basse Parking Garage                  $           0.00

        1609 iHeartMedia, Inc.                       DARYL HALL                                   Retention Bonus                            03/13/2017   $           0.00

        1610 Capstar Radio Operating Company         DASHOW, KENNETH R                            Employment Agreement                       01/01/2016   $           0.00

        1611 AMFM Broadcasting, Inc.                 DASKAWICZ-DAVIS, SEBASTIAN                   Employment Agreement                       04/06/2015   $           0.00

        1612 iHeartMedia Management Services, Inc.   DATAART SOLUTIONS INC.                       Non-Disclosure Agreement                   12/12/2017   $           0.00

        1613 iHeartMedia Management Services, Inc.   DATASTAX INC.                                Non-Disclosure Agreement                   11/30/2016   $           0.00

        1614 Citicasters Co.                         DAUGHERTY, DONNIE J                          Employment Agreement                       01/01/2017   $           0.00

        1615 iHeartMedia + Entertainment, Inc.       DAVEY, SEAN T.                               Employment Agreement                       07/01/2016   $           0.00

        1616 iHeartMedia Management Services, Inc.   DAVID C. JELLISON, JR.                       Patent Application Assignment              03/19/2009   $           0.00

        1617 iHeartMedia, Inc.                       DAVID LEACH LLC                              Addendum A                                 01/12/2018   $           0.00

        1618 iHeartMedia Management Services, Inc.   DAVID R. MURRAY                              Patent Application Assignment              03/19/2009   $           0.00

        1619 Capstar Radio Operating Company         DAVIS, ALLISON ANN                           Employment Agreement                       06/01/2017   $           0.00

        1620 iHeartMedia Management Services, Inc.   DAVIS, DARREN G                              Employment Agreement                       07/09/2014   $           0.00

        1621 Capstar Radio Operating Company         DAVIS, DENIS L                               Employment Agreement                       04/01/2015   $           0.00

        1622 Citicasters Co.                         DAVIS, JAMES SCOTT                           Employment Agreement                       02/27/2017   $           0.00

        1623 Capstar Radio Operating Company         DAVIS, PATRICK M                             Employment Agreement                       04/21/2015   $           0.00

        1624 iHeartMedia + Entertainment, Inc.       DAVIS, RICHARD AYMAR                         Employment Agreement                       11/15/2017   $           0.00

        1625 AMFM Broadcasting, Inc.                 DAVIS, RICHARD CARL                          Employment Agreement                       04/01/2016   $           0.00

        1626 iHeartMedia Management Services, Inc.   DAVIS, STEPHEN G                             Employment Agreement                       05/16/2016   $           0.00

        1627 Capstar Radio Operating Company         DAVIS, TOMMY DEAN                            Employment Agreement                       10/01/2016   $           0.00

        1628 iHeartMedia + Entertainment, Inc.       DAY SEQUERRA                                 Mutual Non-Disclosure Agreement            08/06/2012   $           0.00

        1629 Capstar Radio Operating Company         DAY, CLARENCE SAMUEL                         Employment Agreement                       04/12/2016   $           0.00

        1630 iHeartMedia, Inc.                       DC&A INC                                     Consultant/Contractor Services Agreement   04/27/2016   $           0.00

        1631 iHeartMedia, Inc.                       DC&A INC                                     Statement of Work                          04/27/2016

        1632 iHeartMedia Management Services, Inc.   DE JESUS, ABEL                               Exhibit A Statement of Work                04/02/2012   $           0.00

        1633 iHeartMedia Management Services, Inc.   DE JESUS, ABEL                               Exhibit B Change Order No. 002             12/04/2012

        1634 iHeartMedia Management Services, Inc.   DE JESUS, ABEL                               Exhibit B Change Order No. 2               05/21/2013

        1635 iHeartMedia Management Services, Inc.   DE JESUS, ABEL                               Exhibit B Change Order No. 2               07/01/2013

        1636 iHeartMedia Management Services, Inc.   DE JESUS, ABEL                               Exhibit B Change Order No. 3               08/30/2013

        1637 iHeartMedia Management Services, Inc.   DE JESUS, ABEL                               Exhibit B Change Order No. 3               09/01/2013

        1638 iHeartMedia Management Services, Inc.   DE JESUS, ABEL                               Exhibit B Change Order No. 4               12/04/2013

        1639 iHeartMedia Management Services, Inc.   DE JESUS, ABEL                               Exhibit B Change Order No. 4               01/02/2014

        1640 iHeartMedia Management Services, Inc.   DE JESUS, ABEL                               Exhibit B Change Order No. 5               06/17/2014

        1641 iHeartMedia Management Services, Inc.   DE JESUS, ABEL                               Exhibit B Change Order No. 6               12/11/2014

        1642 iHeartMedia + Entertainment, Inc.       DE JESUS, LOURDES RAQUEL                     Employment Agreement                       02/01/2017   $           0.00

        1643 Capstar Radio Operating Company         DE LEON, FRANCISCO LUCAS                     Employment Agreement                       07/01/2017   $           0.00

        1644 iHeartCommunications, Inc.              DEACON RECRUITING                            Service Letter                             11/22/2004   $           0.00

        1645 Capstar Radio Operating Company         DEANGELIS, JOSEPH ANTHONY                    Employment Agreement                       11/23/2015   $           0.00

        1646 Capstar Radio Operating Company         DEASY, MICHELLE                              Employment Agreement                       09/07/2016   $           0.00

        1647 iHeartMedia + Entertainment, Inc.       DECARTA INC                                  Mutual Non-Disclosure Agreement            09/17/2012   $           0.00

        1648 iHeartMedia + Entertainment, Inc.       DEFACTO GLOBAL                               Mutual Non-Disclosure Agreement            11/16/2010   $           0.00

        1649 Premiere Networks, Inc.                 DEGREGORIO, NUNZIO                           Employment Agreement                       06/01/2010   $           0.00

        1650 iHeartMedia, Inc.                       DEHARTY, JULIE MARIE                         Employment Agreement                       06/01/2016   $           0.00

        1651 Capstar Radio Operating Company         DEIBLER, PETER B                             Employment Agreement                       09/01/2014   $           0.00

        1652 iHeartMedia + Entertainment, Inc.       DEITZ, COREY H                               Employment Agreement                       03/01/2016   $           0.00

        1653 iHeartMedia, Inc.                       DEL GIORNO II, JOHN                          Employment Agreement                       03/01/2018   $           0.00

        1654 Premiere Networks, Inc.                 DEL GRANDE, MARY L                           Employment Agreement                       01/01/2017   $           0.00

        1655 Citicasters Co.                         DEL PIZZO, ROBERT C                          Employment Agreement                       09/01/2016   $           0.00

        1656 iHeartMedia + Entertainment, Inc.       DEL ROSSO, VINCENT M                         Employment Agreement                       07/24/2017   $           0.00

        1657 iHeartMedia + Entertainment, Inc.       DELANEY, KRISTEN C                           Employment Agreement                       08/01/2015   $           0.00

        1658 Citicasters Co.                         DELCASTILLO, EDWARDO                         Employment Agreement                       05/01/2016   $           0.00

        1659 Capstar Radio Operating Company         DELGADO, AMALIA CONCEPCION                   Employment Agreement                       05/01/2015   $           0.00

        1660 Premiere Networks, Inc.                 DELILAH - BIG SHOES PRODUCTIONS, INC.        Talent Agreement                                        $           0.00




                                                                                             31
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 42 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                      Counterparty                                 Contract Description           Date         Cure Cost
        1661 iHeartMedia Management Services, Inc.       DELL SOFTWARE, INC.                     Service Agreement - Invoice                       12/31/2015   $           0.00

        1662 Capstar Radio Operating Company             DELLILO-BERARDI, DANIELLE MARIE         Employment Agreement                              05/09/2016   $           0.00

        1663 Capstar Radio Operating Company             DELLINGER, ADAM CHRISTOPHER             Employment Agreement                              07/01/2016   $           0.00

        1664 iHeartMedia + Entertainment, Inc.           DELLINGER, MICHAEL                      Employment Agreement                              01/01/2017   $           0.00

        1665 Citicasters Licenses, Inc.                  DELMARVA EDUCATIONAL ASSOCIATION        HD Channel - Translator Agreement                 09/15/2015   $           0.00

        1666 Clear Channel Broadcasting Licenses, Inc.   DELMARVA EDUCATIONAL ASSOCIATION        HD Channel - Translator Agreement                 09/15/2015

        1667 iHeartCommunications, Inc.                  DELOITTE & TOUCHE LLP                   Agreement Letter                                  10/21/2013   $           0.00

        1668 iHeartCommunications, Inc.                  DELOITTE & TOUCHE LLP                   Engagement Letter                                 10/21/2013

        1669 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Deloitte LOI                                      02/13/2012

        1670 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Finance Analytics Project                         03/22/2012

        1671 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order No. 1                                05/01/2012

        1672 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order #5                                   07/31/2012

        1673 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order #3                                   07/31/2012

        1674 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Services Agreement                                10/19/2012

        1675 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Deloitte LOI                                      11/13/2012

        1676 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Master Services Agreement                         10/15/2013

        1677 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order #2                                   10/18/2013

        1678 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Appendix 2.1                                      11/07/2013

        1679 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order #1 to Statement of Work 002          02/28/2014

        1680 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order                                      04/22/2014

        1681 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order No. 6                                07/01/2014

        1682 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order No. 3                                10/01/2015

        1683 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order No. 4                                01/01/2016

        1684 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order No. 5                                01/01/2016

        1685 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order #9                                   04/08/2016

        1686 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order #10                                  04/20/2016

        1687 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order No. 7                                07/01/2016

        1688 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   SOW 2016-20 Form of Statement of Work             09/20/2016

        1689 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   SOW 2016-25                                       10/20/2016

        1690 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order No. 6                                01/01/2017

        1691 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Statement of Work                                 04/05/2017

        1692 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order #1 to SOW 2016-20                    04/27/2017

        1693 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order #1                                   05/01/2017

        1694 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Form of Statement of Work                         05/01/2017

        1695 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   CO #2 to SOW 2016-20                              05/17/2017

        1696 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Engagement Letter                                 05/31/2017

        1697 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order No. 7                                07/01/2017

        1698 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order No. 8                                01/01/2018

        1699 iHeartMedia Management Services, Inc.       DELOITTE & TOUCHE LLP                   Change Order #2

        1700 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   Form of Statement of Work                         08/17/2015

        1701 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   Change Order #8                                   11/20/2015

        1702 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   Change Order #5                                   05/07/2016

        1703 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   Change Order #5 Go Live Extension                 05/07/2016

        1704 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   Appendix 2.1                                      05/09/2016

        1705 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   ICM Phase 2 - Change Order #1                     05/09/2016

        1706 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   ICM Phase 2 - Change Order #2                     05/09/2016

        1707 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   Appendix 2.1 Form of Statement of Work            06/28/2016

        1708 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   Change Order #1 Salesforce Backlog Analysis       06/28/2016

        1709 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   Change Order #2 Salesforce Assessment Extension   06/28/2016

        1710 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   Change Order #12                                  07/08/2016

        1711 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   Appendix 2.1                                      07/11/2016

        1712 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   Change Order #1 Design Phase                      08/22/2016

        1713 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   Change Order #13                                  08/22/2016

        1714 iHeartMedia, Inc.                           DELOITTE & TOUCHE LLP                   Appendix 2.1                                      09/09/2016




                                                                                            32
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 43 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                               Counterparty                                    Contract Description                    Date         Cure Cost
        1715 iHeartMedia, Inc.                       DELOITTE & TOUCHE LLP                    ICM Phase 3                                                  09/09/2016

        1716 iHeartMedia, Inc.                       DELOITTE & TOUCHE LLP                    Appendix 2.1 Form of Statement of Work                       10/17/2016

        1717 iHeartMedia, Inc.                       DELOITTE & TOUCHE LLP                    Bridge Letter for Market Billing                             10/17/2016

        1718 iHeartMedia, Inc.                       DELOITTE & TOUCHE LLP                    Form Statement of Work                                       10/17/2016

        1719 iHeartMedia, Inc.                       DELOITTE & TOUCHE LLP                    Change Order #15                                             10/28/2016

        1720 iHeartMedia, Inc.                       DELOITTE & TOUCHE LLP                    Change Order #16                                             01/04/2017

        1721 iHeartMedia, Inc.                       DELOITTE & TOUCHE LLP                    Change Order #3 Salesforce Capacity                          02/01/2017

        1722 iHeartMedia, Inc.                       DELOITTE & TOUCHE LLP                    Change Order #4 Proposal Optimization                        03/13/2017

        1723 iHeartMedia, Inc.                       DELOITTE & TOUCHE LLP                    Change Order #5                                              05/01/2017

        1724 iHeartMedia, Inc.                       DELOITTE & TOUCHE LLP                    Appendix 2.1                                                 06/23/2017

        1725 iHeartMedia, Inc.                       DELOITTE & TOUCHE LLP                    Change Order #6 Hypercare Extension                          10/01/2017

        1726 iHeartMedia, Inc.                       DELOITTE & TOUCHE LLP                    Change Order #17                                             10/20/2017

        1727 iHeartMedia, Inc.                       DELOITTE & TOUCHE LLP                    Change Order #7 Market Support                               11/12/2017

        1728 Capstar Radio Operating Company         DELONG, ERICA CHRISTEN                   Employment Agreement                                         05/15/2017   $           0.00

        1729 iHeartMedia + Entertainment, Inc.       DELPHI AUTOMOTIVE SYSTEMS, LLC           Proprietary Information Agreement                            09/27/2006   $           0.00

        1730 iHeartMedia + Entertainment, Inc.       DELPHI AUTOMOTIVE SYSTEMS, LLC           Proprietary Information Agreement                            06/05/2009

        1731 iHeartMedia Management Services, Inc.   DELTA AIR LINES, INC.                    Corporate Incentive Agreement                                03/01/2014   $           0.00

        1732 iHeartMedia Management Services, Inc.   DELTA AIR LINES, INC.                    Amendment to the Corporate Agreement.                        01/15/2016

        1733 iHeartMedia, Inc.                       DELTA AIR LINES, INC.                    Letter of Authorization and Confidentiality Agreement        01/01/2009

        1734 iHeartMedia, Inc.                       DELTA AIR LINES, INC.                    Confidential Corporate Incentive Agreement                   03/01/2010

        1735 Premiere Networks, Inc.                 DELTA DEFENSE                            Confirmation Letter                                          11/30/2017   $           0.00

        1736 Premiere Networks, Inc.                 DELTABAHN, LLC                           Mutual Confidentiality and Non-Disclosure Agreement          12/13/2012   $           0.00

        1737 Capstar Radio Operating Company         DELUCA, MARY U                           Employment Agreement                                         02/01/2016   $           0.00

        1738 Capstar Radio Operating Company         DELUSANT, STEPHEN EUGENE                 Employment Agreement                                         01/01/2017   $           0.00

        1739 Citicasters Co.                         DEMAIO, CARL                             Employment Agreement                                         01/01/2018   $           0.00

        1740 Citicasters Co.                         DEMARS, PATRICK B                        Employment Agreement                                         08/01/2017   $           0.00

        1741 Citicasters Co.                         DEMERS, TRAVIS LEE                       Employment Agreement                                         09/01/2016   $           0.00

        1742 iHeartMedia Management Service          DEMPSEY PRODUCTIONS INC                  Event Services Agreement                                                  $           0.00

        1743 iHeartMedia Management Services, Inc.   DENENBERG, ADAM B                        Employment Agreement                                         11/17/2014   $           0.00

        1744 iHeartCommunications, Inc.              DENIM GROUP LTD                          Master Consulting Services Agreement                         09/28/2012   $           0.00

        1745 iHeartMedia Management Services, Inc.   DENIM GROUP LTD                          Non-Disclosure Agreement                                     10/12/2017

        1746 Premiere Networks, Inc.                 DENIM GROUP LTD                          Statement of Work - ClearChannel.com Security Architecture   09/24/2012
                                                                                              Review and Custom Code Threat Model Consulting

        1747 iHeartMedia + Entertainment, Inc.       DENSO INTERNATIONAL AMERICA, INC.        Letter Agreement                                             02/21/2011   $           0.00

        1748 Citicasters Co.                         DENT, STEVE A                            Employment Agreement                                         05/23/2016   $           0.00

        1749 iHeartMedia Management Services, Inc.   DEPENDABLE SOLUTIONS INC.                Non-Disclosure Agreement                                     10/26/2017   $           0.00

        1750 Capstar Radio Operating Company         DEROSA, JENNIFER BREAULT                 Employment Agreement                                         08/01/2017   $           0.00

        1751 iHeartMedia + Entertainment, Inc.       DERSHEM, MARK L                          Employment Agreement                                         01/01/2017   $           0.00

        1752 Citicasters Co.                         DESOCIO, JOHN F                          Employment Agreement                                         12/11/2017   $           0.00

        1753 iHeartMedia Management Services, Inc.   DETERMINE, INC.                          Fourth Amendment to Master License and Services Agreement    03/26/2016   $           0.00

        1754 iHeartCommunications, Inc.              DEUTSCHE BANK AG                         Letter of Credit Agreement & Letter                          03/29/2010   $       2,473.97

        1755 iHeartMedia, Inc.                       DEUTSCHE BANK AG                         Letter of Credit Agreement & Letter                          03/29/2010

        1756 iHeartMedia Management Service          DEVIANTS MEDIA INC                       Entertainment Services Agreement                                          $           0.00

        1757 Citicasters Co.                         DEWEY, JODI LYNN                         Employment Agreement                                         04/10/2017   $           0.00

        1758 Capstar Radio Operating Company         DEWITT, JEFFREY CLARK                    Employment Agreement                                         10/01/2016   $           0.00

        1759 Capstar Radio Operating Company         DEYOUNG, DEBORAH S                       Employment Agreement                                         01/16/2017   $           0.00

        1760 Premiere Networks, Inc.                 DEZIGN SMITH, LLC                        Dezign Smith, LLC Master Consulting Services Agreement       03/07/2009   $           0.00

        1761 Premiere Networks, Inc.                 DEZIGN SMITH, LLC                        Enterprise Agreement Project                                 04/22/2009

        1762 Premiere Networks, Inc.                 DEZIGN SMITH, LLC                        Clear Channel Infrastructure Enhancement Project             06/01/2010

        1763 Citicasters Co.                         DIAZ, ARMANDO                            Employment Agreement                                         06/01/2017   $           0.00

        1764 iHeartMedia + Entertainment, Inc.       DIAZ, GUIANEYA                           Employment Agreement                                         09/19/2016   $           0.00

        1765 Capstar Radio Operating Company         DIBBLE, ROBERT KEITH                     Employment Agreement                                         11/01/2015   $           0.00

        1766 iHeartMedia + Entertainment, Inc.       DICKERMAN, BRIAN F                       Employment Agreement                                         04/15/2018   $           0.00

        1767 AMFM Broadcasting, Inc.                 DICKERSON, ERIC                          Employment Agreement                                         08/03/2017   $           0.00

        1768 iHeartMedia + Entertainment, Inc.       DICKINSON, KENNETH R                     Employment Agreement                                         07/15/2017   $           0.00




                                                                                         33
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 44 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                Counterparty                             Contract Description                         Date         Cure Cost
        1769 iHeartMedia + Entertainment, Inc.       DICTOR, ARLYNNE LEVINE                 Employment Agreement                                         01/01/2017   $           0.00

        1770 iHeartMedia Management Services, Inc.   DIELECTRIC, LLC                        Amendment to Agreement                                       07/01/2017   $       5,073.04

        1771 iHeartMedia, Inc.                       DIELECTRIC, LLC                        Terms and Conditions of Sale for Broadcast, or Engineering   04/17/2017
                                                                                            Services

        1772 Citicasters Co.                         DIETER, DOMINIC R                      Employment Agreement                                         04/01/2012   $           0.00

        1773 Citicasters Co.                         DIGIOVANNI, ROSE ELLEN                 Employment Agreement                                         01/01/2016   $           0.00

        1774 AMFM Broadcasting, Inc.                 DILL, JACOB DOUGLAS                    Employment Agreement                                         11/01/2017   $           0.00

        1775 Citicasters Co.                         DILLON, DENNIS                         Employment Agreement                                         04/01/2018   $           0.00

        1776 Capstar Radio Operating Company         DILUCA, DENISE J                       Employment Agreement                                         11/17/2017   $           0.00

        1777 Citicasters Co.                         DIMEL, SHAWN D                         Employment Agreement                                         09/01/2016   $           0.00

        1778 Capstar Radio Operating Company         DININO, RENEE E                        Employment Agreement                                         06/01/2016   $           0.00

        1779 iHeartMedia, Inc.                       DINJAR, STEPHEN                        Employment Agreement                                         09/01/2016   $           0.00

        1780 Capstar Radio Operating Company         D'INNOCENZI, AARON DAVID               Employment Agreement                                         02/15/2017   $           0.00

        1781 iHeartMedia + Entertainment, Inc.       D'INNOCENZI, JOSHUA M                  Employment Agreement                                         01/01/2018   $           0.00

        1782 iHeartMedia + Entertainment, Inc.       DIRECT EATS, INC.                      Non-Voting Common Stock Purchase Agreement                   10/23/2015   $           0.00

        1783 iHeartMedia + Entertainment, Inc.       DIRECT EATS, INC.                      Investor's Rights Agreement                                  02/08/2016

        1784 iHeartMedia, Inc.                       DIRECT EATS, INC.                      Voting Agreement                                             02/08/2016

        1785 iHeartMedia, Inc.                       DIRECT EATS, INC.                      Right of First Refusal and Co-Sale Agreement                 02/08/2016

        1786 iHeartMedia Management Services, Inc.   DIRECT ENERGY BUSINESS, LLC            Commodity Master Agreement                                   04/07/2017   $      31,852.54

        1787 iHeartMedia Management Services, Inc.   DIRECT ENERGY BUSINESS, LLC            Electricity Transaction Confirmation                         04/07/2017

        1788 iHeartMedia Management Services, Inc.   DIRECT ENERGY BUSINESS, LLC            Exhibit A Pricing Attachment                                 04/07/2017

        1789 iHeartMedia Management Services, Inc.   DIRECT ENERGY BUSINESS, LLC            Exhibit A Pricing Attachment                                 12/01/2017

        1790 Citicasters Co.                         DISCENZA, ANTONIETTA                   Employment Agreement                                         02/15/2016   $           0.00

        1791 Citicasters Co.                         DITULLIO, JOHN C                       Employment Agreement                                         01/01/2016   $           0.00

        1792 iHeartMedia Management Service          DIVERSIFIED PRODUCTION SERVICES        Entertainment Services Agreement                                          $           0.00

        1793 iHeartMedia+Entertainment, Inc          DIVERSIFIED PRODUCTION SERVICES        Entertainment Services Agreement

        1794 AMFM Texas Broadcasting, LP             DMR INTERACTIVE                        Marketing Service Agreement                                               $           0.00

        1795 Capstar Radio Operating Co.             DMR INTERACTIVE                        Marketing Service Agreement

        1796 Citicasters Co.                         DMR INTERACTIVE                        Marketing Service Agreement

        1797 iHeartMedia+Entertainment, Inc          DMR INTERACTIVE                        Marketing Service Agreement

        1798 AMFM Broadcasting, Inc.                 DMR INTERACTIVE                        Marketing Service Agreement                                               $           0.00

        1799 Citicasters Co.                         DOBBINS, SARAH ELIZABETH               Employment Agreement                                         05/01/2015   $           0.00

        1800 iHeartMedia Management Services, Inc.   DOCUSIGN INC.                          Non-Disclosure Agreement                                     05/03/2017   $           0.00

        1801 Citicasters Co.                         DODD, DAVID                            Employment Agreement                                         11/01/2014   $           0.00

        1802 Citicasters Co.                         DODD, TYLHOR                           Employment Agreement                                         04/21/2016   $           0.00

        1803 Capstar Radio Operating Company         DODSON, ANGELA                         Employment Agreement                                         11/01/2016   $           0.00

        1804 Citicasters Co.                         DOING, CHAD                            Employment Agreement                                         03/15/2017   $           0.00

        1805 iHeartMedia + Entertainment, Inc.       DOLPHIN, SCOTT P                       Employment Agreement                                         10/15/2017   $           0.00

        1806 Citicasters Co.                         DOLYNIUK, TREVOR D                     Employment Agreement                                         09/01/2017   $           0.00

        1807 iHeartMedia + Entertainment, Inc.       DOMINSKI, DAVID A                      Employment Agreement                                         04/01/2016   $           0.00

        1808 iHeartMedia Management Services, Inc.   DOMMU, JEFFREY MAXWELL                 Employment Agreement                                         03/01/2017   $           0.00

        1809 Capstar Radio Operating Company         DONAHUE, DAVID FRANCIS                 Employment Agreement                                         06/29/2017   $           0.00

        1810 AMFM Broadcasting, Inc.                 DONOHUE, JULIE KIRBY                   Employment Agreement                                         11/20/2015   $           0.00

        1811 iHeartMedia + Entertainment, Inc.       DONOVAN, BRIAN M                       Employment Agreement                                         07/01/2016   $           0.00

        1812 iHeartMedia Management Services, Inc.   DONOVAN, JAMES MICHAEL                 Employment Agreement                                         09/01/2016   $           0.00

        1813 Capstar Radio Operating Company         DONOVAN, LISA                          Employment Agreement                                         01/01/2016   $           0.00

        1814 Capstar Radio Operating Company         DOOLEY, SCOTT P                        Employment Agreement                                         05/01/2015   $           0.00

        1815 Citicasters Co.                         DORAZEWSKI, RAYMOND                    Employment Agreement                                         07/01/2016   $           0.00

        1816 Capstar Radio Operating Company         DORMAN, JAMES K                        Employment Agreement                                         08/29/2017   $           0.00

        1817 Citicasters Co.                         DORWART, MICHAEL                       Employment Agreement                                         12/01/2017   $           0.00

        1818 Premiere Networks, Inc.                 DOUG GOTTLIEB                          Talent Agreement                                                          $           0.00

        1819 iHeartMedia + Entertainment, Inc.       DOUGHER, PATRICK B                     Employment Agreement                                         09/01/2017   $           0.00

        1820 Capstar Radio Operating Company         DOUGHERTY, MICHAEL R                   Employment Agreement                                         01/01/2018   $           0.00

        1821 Citicasters Co.                         DOVE, ROBERT                           Employment Agreement                                         01/13/2016   $           0.00

        1822 Citicasters Co.                         DOWNS, ANDREW CHRISTIAN                Employment Agreement                                         04/15/2015   $           0.00




                                                                                       34
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 45 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                                  Counterparty                                Contract Description                             Date         Cure Cost
        1823 Citicasters Co.                         DOYLE, MIKE GENE                             Employment Agreement                                             08/15/2016   $           0.00

        1824 Premiere Networks, Inc.                 DR DAVE                                      Talent Agreement                                                              $           0.00

        1825 iHeartMedia Management Services, Inc.   DREAM HOTELS                                 Corporate Rate Agreement                                         01/01/2018   $       3,126.31

        1826 TTWN Media Networks, LLC                DRIVEFACTOR INC.                             Confidential Non-Disclosure Agreement                            02/09/2017   $           0.00

        1827 iHeartMedia Management Services, Inc.   DROPBOX, INC.                                Confidentiality Agreement                                        06/16/2015   $       6,809.64

        1828 iHeartMedia Management Services, Inc.   DROPBOX, INC.                                License Agreement - Order Form                                   12/31/2016

        1829 iHeartMedia Management Services, Inc.   DROPBOX, INC.                                Paper Addendum                                                   01/27/2017

        1830 iHeartMedia Management Services, Inc.   DROPBOX, INC.                                License Agreement - Order Form                                   02/01/2018

        1831 iHeartMedia Management Services, Inc.   DROPBOX, INC.                                Business Agreement

        1832 TTWN Media Networks, LLC                DUBENETZKY, JAMES P                          Employment Agreement                                             10/16/2016   $           0.00

        1833 iHeartMedia, Inc.                       DUCHARME, MCMILLEN & ASSOCIATES, INC.        Master Services Agreement                                        06/30/2017   $       5,000.00

        1834 iHeartMedia, Inc.                       DUCHARME, MCMILLEN & ASSOCIATES, INC.        Statement of Work                                                06/30/2017

        1835 iHeartMedia + Entertainment, Inc.       DUDLEY, VERONICA A                           Employment Agreement                                             01/01/2016   $           0.00

        1836 Premiere Networks, Inc.                 DUDOW, KIMBERLY                              Employment Agreement                                             01/01/2017   $           0.00

        1837 iHeartMedia + Entertainment, Inc.       DUE, KYLE ANTHONY                            Employment Agreement                                             07/24/2017   $           0.00

        1838 iHeartMedia + Entertainment, Inc.       DUEL, CHRISTOPHER A                          Employment Agreement                                             03/15/2017   $           0.00

        1839 Citicasters Co.                         DUEMIG, STEVE                                Employment Agreement                                             05/16/2013   $           0.00

        1840 iHeartMedia Management Services, Inc.   DUFFELL, BRIAN M                             Employment Agreement                                             07/03/2017   $           0.00

        1841 Citicasters Co.                         DUFFY, KRISTI L                              Employment Agreement                                             04/01/2017   $           0.00

        1842 Capstar Radio Operating Company         DULL, HOLLY MORGAN                           Employment Agreement                                             12/05/2016   $           0.00

        1843 Capstar Radio Operating Company         DUMAS, BOBBY E                               Employment Agreement                                             04/15/2017   $           0.00

        1844 iHeartCommunications, Inc.              DUN & BRADSTREET                             Sales & Marketing Solutions Order Form                           07/01/2005   $           0.00

        1845 iHeartCommunications, Inc.              DUN & BRADSTREET                             Order Form                                                       12/19/2005

        1846 iHeartCommunications, Inc.              DUN & BRADSTREET                             Order Form                                                       04/03/2006

        1847 iHeartCommunications, Inc.              DUN & BRADSTREET                             Order Form                                                       12/19/2007

        1848 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Exhibit A to the Data Hub Powered by Purusma Order Form          12/19/2008

        1849 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Order Form                                                       12/19/2008

        1850 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Amendment                                                        01/30/2009

        1851 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Preferred Pricing Plan-Order for Risk Management Solutions for   06/26/2009
                                                                                                  Existing Customers

        1852 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Amendment                                                        12/28/2009

        1853 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             NCOA Processing Acknowledgement Form                             12/21/2010

        1854 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Master Agreement                                                 06/12/2011

        1855 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Order Form                                                       06/26/2011

        1856 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Order Form                                                       06/28/2011

        1857 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Amendment                                                        11/11/2011

        1858 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Amendment to Data Hub Order                                      11/11/2011

        1859 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Order Form                                                       12/19/2011

        1860 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Order Form                                                       06/19/2012

        1861 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Amendment to Order Form                                          11/30/2012

        1862 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Amendment                                                        12/19/2012

        1863 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Amendment                                                        06/12/2013

        1864 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Amendment to DNBI for Risk Management Order                      06/12/2013

        1865 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Amendment                                                        12/18/2013

        1866 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Amendment to Order Form                                          12/18/2013

        1867 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Amendment                                                        12/19/2013

        1868 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Order Form                                                       10/31/2014

        1869 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Order Form                                                       06/30/2015

        1870 iHeartMedia Management Services, Inc.   DUN & BRADSTREET                             Change Order                                                     01/15/2016

        1871 Premiere Networks, Inc.                 DUN & BRADSTREET                             Statement of Work                                                03/28/2011

        1872 TTWN Media Networks, LLC                DUNKLE, JACK                                 Employment Agreement                                             10/01/2016   $           0.00

        1873 Citicasters Co.                         DUNN, JULIE A                                Employment Agreement                                             04/01/2017   $           0.00

        1874 Capstar Radio Operating Company         DUNNINGS, JONATHAN EDWARD                    Employment Agreement                                             03/18/2016   $           0.00

        1875 iHeartMedia Management Services, Inc.   DUO SECURITY, INC.                           Order Form                                                       09/30/2016   $           0.00

        1876 Capstar Radio Operating Company         DURANT, LEROI T                              Employment Agreement                                             08/01/2016   $           0.00




                                                                                             35
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 46 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                         Debtor                                   Counterparty                             Contract Description                       Date         Cure Cost
        1877 iHeartMedia, Inc.                           DUTCHER, NANCY A                        Employment Agreement                                       09/01/2016   $           0.00

        1878 Capstar Radio Operating Company             DYCHES, CLIFFORD HEATH                  Employment Agreement                                       01/01/2017   $           0.00

        1879 Capstar Radio Operating Company             DYMALLY, GEROMY                         Employment Agreement                                       07/01/2016   $           0.00

        1880 iHeartCommunications, Inc.                  DYSON KISSNER-MORAN CORPORATION         Stock Purchase Agreement                                                $           0.00

        1881 Citicasters Co.                             DYTKO, BRIAN                            Employment Agreement                                       04/01/2015   $           0.00

        1882 TTWN Media Networks, LLC                    E. JOHNSON CONSULTING LLC               Mutual Confidentiality and Non-Disclosure Agreement        07/27/2017   $           0.00

        1883 TTWN Networks, LLC                          E. JOHNSON CONSULTING LLC               Data Evaluation License Agreement                          07/27/2017

        1884 iHeartMedia Management Services, Inc.       EAKIN, MELANIE                          Employment Agreement                                       01/01/2017   $           0.00

        1885 Capstar Radio Operating Company             EARLEY, CAROLINE P                      Employment Agreement                                       03/15/2017   $           0.00

        1886 Capstar Radio Operating Company             EARNHART, STEPHEN PARKER                Employment Agreement                                       07/01/2016   $           0.00

        1887 Citicasters Co.                             EASON, EVERETTE                         Employment Agreement                                       01/01/2016   $           0.00

        1888 Citicasters Co.                             EAST ARKANSAS BROADCASTERS, INC.        Trademark and Domain Name License Agreement                09/22/2010   $           0.00

        1889 Citicasters Co.                             EAST ARKANSAS BROADCASTERS, INC.        Trademark License Agreement                                09/27/2010

        1890 iHeartMedia + Entertainment, Inc.           EAST ARKANSAS BROADCASTERS, INC.        Trademark and Domain Name License Agreement                09/22/2010

        1891 iHeartMedia + Entertainment, Inc.           EAST ARKANSAS BROADCASTERS, INC.        Trademark License Agreement                                09/27/2010

        1892 iHM Identity, Inc.                          EAST ARKANSAS BROADCASTERS, INC.        Trademark and Domain Name License Agreement                09/22/2010

        1893 Premiere Networks, Inc.                     EAST ARKANSAS BROADCASTERS, INC.        Letter of Transfer                                         06/07/2006

        1894 Capstar Radio Operating Company             EATON MUSICK, JUDITH LEE                Employment Agreement                                       01/01/2016   $           0.00

        1895 Capstar Radio Operating Company             EBRIGHT, BRENT                          Employment Agreement                                       05/22/2017   $           0.00

        1896 Capstar Radio Operating Company             ECK, KRISTEN                            Employment Agreement                                       11/17/2017   $           0.00

        1897 Capstar Radio Operating Company             EDGAR, THOMAS D.                        Employment Agreement                                       04/01/2016   $           0.00

        1898 Capstar TX, LLC                             EDGEWATER BROADCASTING, INC.            Asset Purchase Agreement                                   09/30/2015   $           0.00

        1899 Capstar TX, LLC                             EDGEWATER BROADCASTING, INC.            HD Channel - Translator Agreement                          09/30/2015

        1900 CC Licenses, LLC                            EDGEWATER BROADCASTING, INC.            HD Channel - Translator Agreement                          04/23/2012

        1901 CC Licenses, LLC                            EDGEWATER BROADCASTING, INC.            HD Channel - Translator Agreement                          09/30/2015

        1902 Citicasters Licenses, Inc.                  EDGEWATER BROADCASTING, INC.            HD Channel - Translator Agreement                          07/31/2012

        1903 Citicasters Licenses, Inc.                  EDGEWATER BROADCASTING, INC.            HD Channel - Translator Agreement                          09/30/2015

        1904 Clear Channel Broadcasting Licenses, Inc.   EDGEWATER BROADCASTING, INC.            HD Channel - Translator Agreement                          07/31/2012

        1905 Clear Channel Broadcasting Licenses, Inc.   EDGEWATER BROADCASTING, INC.            Asset Purchase Agreement                                   09/30/2015

        1906 Clear Channel Broadcasting Licenses, Inc.   EDGEWATER BROADCASTING, INC.            HD Channel - Translator Agreement                          05/17/2017

        1907 iHeartMedia + Entertainment, Inc.           EDGEWATER BROADCASTING, INC.            HD Channel - Translator Agreement                          07/31/2012

        1908 iHeartMedia + Entertainment, Inc.           EDGEWATER BROADCASTING, INC.            HD Channel - Translator Agreement                          05/17/2017

        1909 iHeartMedia, Inc.                           EDGEWATER BROADCASTING, INC.            Asset Purchase Agreement                                   09/30/2015

        1910 iHeartMedia, Inc.                           EDGEWATER BROADCASTING, INC.            HD Channel - Translator Agreement                          09/30/2015

        1911 iHeartMedia, Inc.                           EDGEWATER BROADCASTING, INC.            HD Channel - Translator Agreement                          05/17/2017

        1912 Citicasters Co.                             EDMUNDSON, ANDREW                       Employment Agreement                                       10/01/2017   $           0.00

        1913 AMFM Broadcasting Licenses, LLC             EDUCATIONAL MEDIA FOUNDATION            Seventh Amendment to HD Channel and Translator Broadcast   03/01/2015   $      16,765.47
                                                                                                 Agreement

        1914 AMFM Radio Licenses, LLC                    EDUCATIONAL MEDIA FOUNDATION            Seventh Amendment to HD Channel and Translator Broadcast   03/01/2015
                                                                                                 Agreement

        1915 Capstar Radio Operating Company             EDUCATIONAL MEDIA FOUNDATION            HD Channel and Translator Broadcast Agreement              06/09/2011

        1916 Capstar Radio Operating Company             EDUCATIONAL MEDIA FOUNDATION            Seventh Amendment to HD Channel and Translator Broadcast   03/01/2015
                                                                                                 Agreement

        1917 Capstar TX, LLC                             EDUCATIONAL MEDIA FOUNDATION            Seventh Amendment to HD Channel and Translator Broadcast   03/01/2015
                                                                                                 Agreement

        1918 CC Licenses, LLC                            EDUCATIONAL MEDIA FOUNDATION            Seventh Amendment to HD Channel and Translator Broadcast   03/01/2015
                                                                                                 Agreement

        1919 Citicasters Co.                             EDUCATIONAL MEDIA FOUNDATION            HD Channel and Translator Broadcast Agreement              06/09/2011

        1920 Citicasters Co.                             EDUCATIONAL MEDIA FOUNDATION            Seventh Amendment to HD Channel and Translator Broadcast   03/01/2015
                                                                                                 Agreement

        1921 Citicasters Licenses, Inc.                  EDUCATIONAL MEDIA FOUNDATION            Seventh Amendment to HD Channel and Translator Broadcast   03/01/2015
                                                                                                 Agreement

        1922 Clear Channel Broadcasting Licenses, Inc.   EDUCATIONAL MEDIA FOUNDATION            Seventh Amendment to HD Channel and Translator Broadcast   03/01/2015
                                                                                                 Agreement

        1923 iHeartMedia + Entertainment, Inc.           EDUCATIONAL MEDIA FOUNDATION            HD Channel and Translator Broadcast Agreement              06/09/2011

        1924 iHeartMedia + Entertainment, Inc.           EDUCATIONAL MEDIA FOUNDATION            Seventh Amendment to HD Channel and Translator Broadcast   03/01/2015
                                                                                                 Agreement

        1925 Citicasters Co.                             EDWARDS, RYAN                           Employment Agreement                                       09/12/2017   $           0.00

        1926 iHeartMedia, Inc.                           EDWARDS, TERRY                          Employment Agreement                                       01/01/2017   $           0.00




                                                                                            36
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 47 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                  Counterparty                                 Contract Description                  Date         Cure Cost
        1927 AMFM Broadcasting, Inc.                 EDWINS, RAYNA NICHELLE                     Employment Agreement                                  12/01/2016   $           0.00

        1928 iHeartMedia + Entertainment, Inc.       EEE DEE INC                                Talent Contract                                                    $           0.00

        1929 Citicasters Co.                         EFING, REBECCA M                           Employment Agreement                                  01/01/2017   $           0.00

        1930 iHeartMedia Management Services, Inc.   EGENCIA LLC                                Corporate Travel Services Agreement                   05/08/2009   $           0.00

        1931 Citicasters Co.                         EGGER, MAURICE A                           Employment Agreement                                  10/01/2017   $           0.00

        1932 Citicasters Co.                         EHRLICH TOYOTA                             Lease Agreement                                                    $      43,856.96

        1933 Citicasters Co.                         EIDSON, LASTASSIA                          Employment Agreement                                  11/07/2017   $           0.00

        1934 Capstar Radio Operating Company         EISENBERG, MARK                            Employment Agreement                                  06/16/2016   $           0.00

        1935 Citicasters Co.                         EISENBERG, STACEY MILLER                   Employment Agreement                                  11/06/2016   $           0.00

        1936 AMFM Broadcasting, Inc.                 EL DORADO BROADCASTERS, LLC                Trademark and Domain Name License Agreement           11/30/2007   $           0.00

        1937 iHM Identity, Inc.                      EL DORADO BROADCASTERS, LLC                Trademark and Domain Name License Agreement           11/30/2007

        1938 Capstar Radio Operating Company         ELAM, IVY ROLLAND                          Employment Agreement                                  09/06/2017   $           0.00

        1939 Capstar Radio Operating Co.             ELARA INC                                  Talent Contract                                                    $           0.00

        1940 iHeartMedia Management Services, Inc.   ELECTRA LINK INC                           Contractor Services Agreement                                      $      33,114.70

        1941 iHeartMedia + Entertainment, Inc.       ELEKTROBIT, INC.                           Review of Evaluation Material                         09/15/2006   $           0.00

        1942 iHeartMedia + Entertainment, Inc.       ELEKTROBIT, INC.                           Proposed Extension of the Letter Agreement            09/02/2008

        1943 TTWN Media Networks, LLC                ELEKTROBIT, INC.                           Mutual Confidentiality and Non-Disclosure Agreement   05/02/2016

        1944 iHeartCommunications, Inc.              ELEMENT K                                  Master Agreement                                      01/01/2008   $           0.00

        1945 iHeartMedia Management Services, Inc.   ELITE ANALYTICS LLC                        Non-Disclosure Agreement                              10/06/2016   $           0.00

        1946 iHeartMedia Management Services, Inc.   ELITE ANALYTICS LLC                        Non-Disclosure Agreement                              10/07/2016

        1947 iHeartMedia Management Services, Inc.   ELITE ANALYTICS LLC                        Master Service Agreement                              11/18/2016

        1948 iHeartMedia Management Services, Inc.   ELITE ANALYTICS LLC                        Purchase Agreement                                    08/09/2017

        1949 iHeartMedia, Inc.                       ELITE ANALYTICS LLC                        Statement of Work                                     11/18/2016

        1950 iHeartMedia, Inc.                       ELLIOTT BROWNE INTERNATIONAL               Contingency Search Partnership                        04/18/2016   $           0.00

        1951 Capstar Radio Operating Company         ELLIS, ROBERT P                            Employment Agreement                                  08/01/2017   $           0.00

        1952 Capstar Radio Operating Company         ELLIS, WILLIAM A                           Employment Agreement                                  01/01/2016   $           0.00

        1953 Premiere Networks, Inc.                 ELP TECH CONSULTING GROUP                  Services                                              08/01/2011   $           0.00

        1954 Capstar Radio Operating Company         ELSWICK, KARI R                            Employment Agreement                                  01/01/2018   $           0.00

        1955 Capstar Radio Operating Company         ELZINGA, ASHLEY                            Employment Agreement                                  03/01/2018   $           0.00

        1956 iHeartCommunications, Inc.              EMC CORP.                                  Service Agreement - Quote                             03/04/2007   $           0.00

        1957 Premiere Networks, Inc.                 EMMIS NEW YORK                             Talent Contract                                                    $           0.00

        1958 Katz Communications, Inc.               EMMIS RADIO, LLC                           Service Agreement                                                  $      42,958.22

        1959 Katz Communications, Inc.               EMMIS RADIO, LLC                           Service Agreement

        1960 Katz Communications, Inc.               EMMIS RADIO, LLC                           Service Agreement

        1961 iHeartCommunications, Inc.              EMPLOYMENT CONTRACTOR SERVICES INC.        Work Order                                            07/07/2012   $           0.00

        1962 iHeartCommunications, Inc.              EMPLOYMENT CONTRACTOR SERVICES INC.        Client Staffing Services Agreement                    07/27/2012

        1963 iHeartCommunications, Inc.              EMPLOYMENT CONTRACTOR SERVICES INC.        Work Order                                            07/27/2012

        1964 iHeartCommunications, Inc.              EMPLOYMENT CONTRACTOR SERVICES INC.        Work Order                                            08/01/2012

        1965 iHeartCommunications, Inc.              EMPLOYMENT CONTRACTOR SERVICES INC.        Work Order                                            09/27/2012

        1966 iHeartCommunications, Inc.              EMPLOYMENT CONTRACTOR SERVICES INC.        Work Order                                            03/06/2013

        1967 iHeartCommunications, Inc.              EMPLOYMENT CONTRACTOR SERVICES INC.        Certificate of Liability Insurance                    03/11/2013

        1968 iHeartCommunications, Inc.              EMPLOYMENT CONTRACTOR SERVICES INC.        Work Order                                            12/11/2014

        1969 iHeartMedia Management Services, Inc.   EMPLOYMENT CONTRACTOR SERVICES INC.        Statement of Work                                     07/27/2012

        1970 iHeartMedia Management Services, Inc.   EMPLOYMENT CONTRACTOR SERVICES INC.        Change Order No. 1                                    08/29/2014

        1971 iHeartMedia Management Services, Inc.   EMPLOYMENT CONTRACTOR SERVICES INC.        Change Order No. 2                                    09/15/2014

        1972 Capstar Radio Operating Company         ENDOM, PHILLIP D.                          Employment Agreement                                  01/13/2016   $           0.00

        1973 Clear Channel Holdings, Inc.            ENDURANCE AMERICAN INSURANCE COMPANY       Excess Management Liability Insurance                 08/30/2017   $           0.00

        1974 iHeartMedia, Inc.                       ENDURANCE AMERICAN INSURANCE COMPANY       D&O Diff. in Conditions Liability Insurance Binder    08/30/2017

        1975 iHeartMedia + Entertainment, Inc.       ENGIS TECHNOLOGIES, INC.                   Review and Use of Evaluation Material                 08/18/2008   $           0.00

        1976 iHeartMedia + Entertainment, Inc.       ENGIS TECHNOLOGIES, INC.                   Data License Agreement                                03/17/2010

        1977 Citicasters Co.                         ENGLEHART, KYLE AUSTIN                     Employment Agreement                                  09/12/2016   $           0.00

        1978 AMFM Broadcasting, Inc.                 ENTERCOM COMMUNICATIONS CORP.              Trademark License Agreement                           02/28/2011   $     868,851.23

        1979 Capstar Radio Operating Company         ENTERCOM COMMUNICATIONS CORP.              Trademark and Domain Name License Agreement           01/10/2014

        1980 Citicasters Co.                         ENTERCOM COMMUNICATIONS CORP.              Trademark License Agreement                           12/19/2007




                                                                                           37
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 48 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                         Debtor                           Counterparty                                      Contract Description                             Date         Cure Cost
        1981 Citicasters Co.                         ENTERCOM COMMUNICATIONS CORP.               Trademark License Agreement                                       12/13/2013

        1982 Citicasters Co.                         ENTERCOM COMMUNICATIONS CORP.               Trademark License Agreement                                       12/19/2013

        1983 Citicasters Co.                         ENTERCOM COMMUNICATIONS CORP.               Trademark License Agreement                                       07/01/2016

        1984 Citicasters Co.                         ENTERCOM COMMUNICATIONS CORP.               Trademark License Agreement                                       09/27/2016

        1985 Citicasters Co.                         ENTERCOM COMMUNICATIONS CORP.               Trademark License Agreement

        1986 iHeartMedia + Entertainment, Inc.       ENTERCOM COMMUNICATIONS CORP.               Trademark License Agreement                                       02/02/2015

        1987 iHeartMedia + Entertainment, Inc.       ENTERCOM COMMUNICATIONS CORP.               Trademark License Agreement                                       09/01/2015

        1988 iHeartMedia + Entertainment, Inc.       ENTERCOM COMMUNICATIONS CORP.               Transition Services Agreement

        1989 iHM Identity, Inc.                      ENTERCOM COMMUNICATIONS CORP.               Trademark License Agreement                                       02/28/2011

        1990 Katz Communications, Inc.               ENTERCOM COMMUNICATIONS CORP.               Master Representation Agreement                                   09/28/2017

        1991 TTWN Networks, LLC                      ENTERCOM COMMUNICATIONS CORP.               WTVR Subcarrier Agreement                                         12/19/2017

        1992 TTWN Networks, LLC                      ENTERCOM COMMUNICATIONS CORP.               WRVQ Subcarrier Agreement                                         12/19/2017

        1993 TTWN Networks, LLC                      ENTERCOM COMMUNICATIONS CORP.               WUSY Subcarrier Agreement                                         12/19/2017

        1994 TTWN Networks, LLC                      ENTERCOM COMMUNICATIONS CORP.               WKXJ Subcarrier Agreement                                         12/19/2017

        1995 TTWN Networks, LLC                      ENTERCOM COMMUNICATIONS CORP.               Data Stream Use Agreement - WRVQ

        1996 TTWN Networks, LLC                      ENTERCOM COMMUNICATIONS CORP.               Data Stream Use Agreement - WUSY

        1997 TTWN Networks, LLC                      ENTERCOM COMMUNICATIONS CORP.               Data Stream Use Agreement - WTVR

        1998 TTWN Networks, LLC                      ENTERCOM COMMUNICATIONS CORP.               Subcarrier Agreement - WRVQ

        1999 TTWN Networks, LLC                      ENTERCOM COMMUNICATIONS CORP.               Subcarrier Agreement - WTVR

        2000 TTWN Networks, LLC                      ENTERCOM COMMUNICATIONS CORP.               Subcarrier Agreement - WUSY

        2001 TTWN Networks, LLC                      ENTERCOM COMMUNICATIONS CORP.               Subcarrier Agreement - WKXJ

        2002 TTWN Networks, LLC                      ENTERCOM COMMUNICATIONS CORP.               Data Stream Use Agreement - WKXJ

        2003 TTWN Media Networks, LLC                ENTERCOM COMMUNICATIONS CORP.               Entercom / Total Traffic & Weather Network Master Agreement       01/01/2017

        2004 Citicasters Co.                         ENTERCOM COMMUNICATIONS CORP.               Asset Exchange Agreement                                          11/01/2017

        2005 Citicasters Licenses, Inc.              ENTERCOM COMMUNICATIONS CORP.               Asset Exchange Agreement                                          11/01/2017

        2006 Capstar TX LLC                          ENTERCOM COMMUNICATIONS CORP.               Asset Exchange Agreement                                          11/01/2017

        2007 CC Licenses LLC                         ENTERCOM COMMUNICATIONS CORP.               Asset Exchange Agreement                                          11/01/2017

        2008 Clear Channel Broadcasting Licenses     ENTERCOM COMMUNICATIONS CORP.               Asset Exchange Agreement                                          11/01/2017

        2009 iHeartMedia + Entertainment, Inc.       ENTERCOM COMMUNICATIONS CORP.               Asset Exchange Agreement                                          11/01/2017

        2010 Capstar Radio Operating Company         ENTERCOM COMMUNICATIONS CORP.               Asset Exchange Agreement                                          11/01/2017

        2011 Citicasters Co.                         ENTERCOM COMMUNICATIONS CORP.               ARI Vehicle Lease                                                 11/02/2004

        2012 Citicasters Licenses, Inc.              ENTERCOM COMMUNICATIONS CORP.               ARI Vehicle Lease                                                 11/02/2004

        2013 Capstar TX LLC                          ENTERCOM COMMUNICATIONS CORP.               ARI Vehicle Lease                                                 11/02/2004

        2014 CC Licenses LLC                         ENTERCOM COMMUNICATIONS CORP.               ARI Vehicle Lease                                                 11/02/2004

        2015 Clear Channel Broadcasting Licenses     ENTERCOM COMMUNICATIONS CORP.               ARI Vehicle Lease                                                 11/02/2004

        2016 iHeartMedia + Entertainment, Inc.       ENTERCOM COMMUNICATIONS CORP.               ARI Vehicle Lease                                                 11/02/2004

        2017 Capstar Radio Operating Company         ENTERCOM COMMUNICATIONS CORP.               ARI Vehicle Lease                                                 11/02/2004

        2018 TTWN Media Networks LLC                 ENTERCOM COMMUNICATIONS CORP.               Entercom / Total Traffic Network Standard Form Market Contract    04/02/2013

        2019 TTWN Media Networks LLC                 ENTERCOM COMMUNICATIONS CORP.               Entercom / Total Traffic & Weather Network Standard Form Market   09/04/2015
                                                                                                 Contract

        2020 TTWN Media Networks LLC                 ENTERCOM COMMUNICATIONS CORP.               Entercom / Total Traffic & Weather Network Standard Form Market   02/01/2016
                                                                                                 Contract

        2021 iHeartMedia + Entertainment, Inc.       ENTERCOM COMMUNICATIONS CORP.               Radio Network Affiliation Agreement                               02/12/2009

        2022 iHeartMedia Inc.                        ENTERCOM COMMUNICATIONS CORP.               Red Sox Radio Network Affiliation Agreement (WOFX)                10/10/2017

        2023 iHeartMedia + Entertainment, Inc.       ENTERCOM COMMUNICATIONS CORP.               Red Sox Radio Network Affiliation Agreement (WEII)                01/31/2018

        2024 iHeartMedia + Entertainment, Inc.       ENTERCOM COMMUNICATIONS CORP.               Time Brokerage and Program Services Agreement                     04/07/2014

        2025 Katz Communications Inc.                ENTERCOM COMMUNICATIONS CORP.               National Radio Sales Station Representation Agreements            11/25/2008

        2026 iHeartMedia Inc.                        ENTERCOM COMMUNICATIONS CORP.               CBS Radio Affiliation Agreements: Detroit Tigers, Detroit Red     09/21/2015
                                                                                                 Wings, and Detroit Lions Radio Networks and Michigan News
                                                                                                 Network

        2027 iHeartMedia Inc.                        ENTERCOM COMMUNICATIONS CORP.               Yankees Radio Network Affiliate Agreements                        11/01/2015

        2028 iHeartCommunications, Inc.              ENVIRONMENTAL SYSTEMS RESEARCH INSTITUTE,   Amendment No. 1 to Master License Agreement                       12/30/2013   $           0.00
                                                     INC.

        2029 iHeartMedia Management Services, Inc.   ENVIRONMENTAL SYSTEMS RESEARCH INSTITUTE,   Amendment No. 1 to Master License Agreement                       12/30/2013
                                                     INC.

        2030 iHeartMedia Management Services, Inc.   ENVY APPS, LLC                              Change Request                                                    06/10/2012   $           0.00

        2031 iHeartMedia, Inc.                       EPIPHANY PRODUCTIONS INC                    Addendum A                                                        01/01/2018   $           0.00




                                                                                          38
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 49 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                    Debtor                                      Counterparty                                Contract Description       Date         Cure Cost
        2032 AMFM Texas Broadcasting, LP             ERICKSON, BRYAN                              Employment Agreement                       07/15/2017   $           0.00

        2033 iHeartMedia Management Services, Inc.   ERNEST COMMUNICATIONS, INC.                  Local Service Customer Agreement           04/03/2012   $           0.00

        2034 Premiere Networks, Inc.                 ERNEST COMMUNICATIONS, INC.                  Authorization Agreement                    07/25/2012

        2035 iHeartCommunications, Inc.              ERNST & YOUNG LLP                            Audit Engagement Letter                    05/03/2017   $           0.00

        2036 iHeartCommunications, Inc.              ERNST & YOUNG LLP                            Statement of Work                          07/19/2017

        2037 iHeartCommunications, Inc.              ERNST & YOUNG LLP                            Amendment to Statement of Work             12/13/2017

        2038 iHeartMedia Capital I, LLC              ERNST & YOUNG LLP                            Audit Engagement Letter                    05/03/2017

        2039 iHeartMedia, Inc.                       ERNST & YOUNG LLP                            Audit Engagement Letter                    05/03/2017

        2040 iHeartMedia, Inc.                       ERNST & YOUNG LLP                            Professional Services Agreement            08/28/2017

        2041 iHeartMedia, Inc.                       ERNST & YOUNG LLP                            Statement of Work                          08/28/2017

        2042 iHeartMedia Management Services, Inc.   ERNST, KARA BETH                             Employment Agreement                       03/01/2017   $           0.00

        2043 iHeartMedia + Entertainment, Inc.       ERPESTAD, CRAIG A                            Employment Agreement                       01/01/2017   $           0.00

        2044 AMFM Broadcasting, Inc.                 ERQUHART, KEITH CARDELL                      Employment Agreement                       01/01/2018   $           0.00

        2045 Citicasters Co.                         ERVIN, CHERYL P                              Employment Agreement                       11/01/2014   $           0.00

        2046 iHeartMedia, Inc.                       ESCARIO, CARLO ALCANTARA                     Employment Agreement                       09/01/2016   $           0.00

        2047 AMFM Broadcasting, Inc.                 ESCOTO, JILLIAN ELAINE                       Employment Agreement                       04/17/2017   $           0.00

        2048 iHeartMedia + Entertainment, Inc.       ESG, INC.                                    Mutual Non-Disclosure Agreement            01/30/2013   $           0.00

        2049 iHeartMedia Management Services, Inc.   ESKI INC.                                    Non-Disclosure Agreement                   09/15/2017   $           0.00

        2050 iHeartMedia Management Services, Inc.   ESPLANADE BUILDERS, INC.                     Contractor Services Agreement                           $      35,198.00

        2051 AMFM Broadcasting, Inc.                 ESPN RADIO, CIRCLE LOCATION SERVICES INC.    Service Agreement                                       $           0.00

        2052 Citicasters Co.                         ESSEX, PATRICK                               Employment Agreement                       01/01/2018   $           0.00

        2053 Premiere Networks, Inc.                 ESTELL, BOBBY W                              Employment Agreement                       07/01/2014   $           0.00

        2054 iHeartMedia + Entertainment, Inc.       ESTES, AARON C                               Employment Agreement                       01/01/2017   $           0.00

        2055 iHeartMedia + Entertainment, Inc.       ESTES, LEE A                                 Employment Agreement                       02/01/2015   $           0.00

        2056 Capstar Radio Operating Company         ETES, TIMOTHY J                              Employment Agreement                       09/01/2015   $           0.00

        2057 Capstar Radio Operating Company         EULENFELD, SAMUEL A                          Employment Agreement                       01/01/2017   $           0.00

        2058 iHeartMedia + Entertainment, Inc.       EVAN M GREENSPAN INC                         Service Agreement                          02/01/2012   $           0.00

        2059 iHeartMedia Management Services, Inc.   EVANS ALLEN, EMILY                           Employment Agreement                       02/01/2017   $           0.00

        2060 Citicasters Co.                         EVANS, DONALD A                              Employment Agreement                       02/14/2011   $           0.00

        2061 iHeartMedia Management Services, Inc.   EVENT FARM INC.                              Non-Disclosure Agreement                   12/21/2016   $           0.00

        2062 iHeartMedia Management Services, Inc.   EVENT FARM INC.                              Master Services Agreement                  01/10/2017

        2063 iHeartMedia + Entertainment, Inc.       EVERETT, ERIC CAL                            Employment Agreement                       01/01/2017   $           0.00

        2064 iHeartMedia + Entertainment, Inc.       EVERETT, JOSHUA BURGESS                      Employment Agreement                       07/11/2016   $           0.00

        2065 iHeartMedia + Entertainment, Inc.       EWALD, ERIKA                                 Employment Agreement                       02/01/2014   $           0.00

        2066 iHeartCommunications, Inc.              EXCELLERENT                                  Master Services Agreement                  08/24/2012   $       3,960.00

        2067 iHeartCommunications, Inc.              EXCELLERENT                                  Work Order                                 12/17/2012

        2068 iHeartCommunications, Inc.              EXCELLERENT                                  Work Order                                 03/01/2013

        2069 iHeartCommunications, Inc.              EXCELLERENT                                  Work Order                                 03/05/2013

        2070 iHeartCommunications, Inc.              EXCELLERENT                                  Work Order                                 04/17/2013

        2071 iHeartCommunications, Inc.              EXCELLERENT                                  Work Order                                 05/29/2013

        2072 iHeartCommunications, Inc.              EXCELLERENT                                  Work Order                                 06/17/2013

        2073 iHeartCommunications, Inc.              EXCELLERENT                                  Work Order                                 09/18/2013

        2074 iHeartCommunications, Inc.              EXCELLERENT                                  Work Order                                 12/02/2013

        2075 iHeartCommunications, Inc.              EXCELLERENT                                  Work Order                                 01/01/2014

        2076 iHeartCommunications, Inc.              EXCELLERENT                                  Work Order                                 02/03/2014

        2077 iHeartCommunications, Inc.              EXCELLERENT                                  Work Order                                 03/31/2014

        2078 iHeartCommunications, Inc.              EXCELLERENT                                  Work Order                                 05/01/2014

        2079 iHeartCommunications, Inc.              EXCELLERENT                                  Work Order                                 08/28/2014

        2080 iHeartMedia Management Services, Inc.   EXCELLERENT                                  Statement of Work                          11/12/2012

        2081 iHeartMedia Management Services, Inc.   EXCELLERENT                                  Statement of Work                          05/02/2013

        2082 iHeartMedia Management Services, Inc.   EXCELLERENT                                  Statement of Work                          05/15/2013

        2083 iHeartMedia Management Services, Inc.   EXCELLERENT                                  Change Order No. 01                        09/01/2013

        2084 iHeartMedia Management Services, Inc.   EXCELLERENT                                  Change Order No. 02                        01/01/2014

        2085 iHeartMedia Management Services, Inc.   EXCELLERENT                                  Change Order No. 2                         01/01/2014




                                                                                             39
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 50 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                   Counterparty                                Contract Description       Date         Cure Cost
        2086 iHeartMedia Management Services, Inc.   EXCELLERENT                            Statement of Work                              01/29/2014

        2087 iHeartMedia Management Services, Inc.   EXCELLERENT                            Statement of Work                              02/03/2014

        2088 iHeartMedia Management Services, Inc.   EXCELLERENT                            Statement of Work                              03/03/2014

        2089 iHeartMedia Management Services, Inc.   EXCELLERENT                            Statement of Work                              03/05/2014

        2090 iHeartMedia Management Services, Inc.   EXCELLERENT                            Statement of Work                              05/14/2014

        2091 iHeartMedia Management Services, Inc.   EXCELLERENT                            Statement of Work                              06/30/2014

        2092 iHeartMedia Management Services, Inc.   EXCELLERENT                            Change Order No. 1                             01/02/2015

        2093 iHeartMedia Management Services, Inc.   EXCELLERENT                            Change Order No. 2                             05/01/2015

        2094 iHeartMedia Management Services, Inc.   EXCELLERENT                            Change Order No. 1                             05/15/2015

        2095 iHeartMedia, Inc.                       EXCELLERENT                            Work Order                                     04/03/2014

        2096 iHeartMedia, Inc.                       EXCELLERENT                            Work Order                                     11/24/2014

        2097 iHeartMedia, Inc.                       EXCELLERENT                            Statement of Work                              08/01/2015

        2098 iHeartMedia, Inc.                       EXCELLERENT                            Contingency Search Partnership Fee Agreement   09/10/2015

        2099 iHeartMedia, Inc.                       EXCELLERENT                            Consultant/Contractor Services Agreement       05/10/2016

        2100 iHeartMedia, Inc.                       EXCELLERENT                            Statement of Work                              05/23/2016

        2101 iHeartMedia, Inc.                       EXCELLERENT                            Statement of Work                              05/25/2016

        2102 iHeartMedia, Inc.                       EXCELLERENT                            Statement of Work                              06/01/2016

        2103 iHeartMedia, Inc.                       EXCELLERENT                            Statement of Work                              06/06/2016

        2104 iHeartMedia, Inc.                       EXCELLERENT                            Statement of Work                              08/01/2016

        2105 iHeartMedia, Inc.                       EXCELLERENT                            Statement of Work                              08/08/2016

        2106 iHeartMedia, Inc.                       EXCELLERENT                            Contingency Search Partnership Fee Agreement   08/18/2016

        2107 iHeartMedia, Inc.                       EXCELLERENT                            Statement of Work                              10/03/2016

        2108 iHeartMedia, Inc.                       EXCELLERENT                            Statement of Work                              10/05/2016

        2109 iHeartMedia, Inc.                       EXCELLERENT                            Statement of Work                              10/13/2016

        2110 iHeartMedia, Inc.                       EXCELLERENT                            Statement of Work                              10/17/2016

        2111 iHeartMedia, Inc.                       EXCELLERENT                            Statement of Work                              11/07/2016

        2112 iHeartMedia, Inc.                       EXCELLERENT                            Statement of Work                              07/01/2017

        2113 Premiere Networks, Inc.                 EXCELLERENT                            Work Order                                     02/03/2014

        2114 iHeartCommunications, Inc.              EXPEDIA, INC.                          Advertising Commitment                         04/28/2009   $           0.00

        2115 iHeartCommunications, Inc.              EXPERIS US, INC                        Direct Hire Agreement                          10/03/2013   $           0.00

        2116 iHeartCommunications, Inc.              EXPERIS US, INC                        Direct Hire Agreement - Professional           10/03/2013

        2117 iHeartMedia + Entertainment, Inc.       EXPERIS US, INC                        Consultant/Contractor Services Agreement       08/15/2017

        2118 iHeartMedia Management Services, Inc.   EXPERIS US, INC                        Master Services Agreement                      02/24/2014

        2119 iHeartMedia Management Services, Inc.   EXPERIS US, INC                        Statement of Work                              05/31/2016

        2120 iHeartMedia Management Services, Inc.   EXPERIS US, INC                        Statement of Work                              09/19/2016

        2121 iHeartMedia Management Services, Inc.   EXPERIS US, INC                        Statement of Work                              09/21/2017

        2122 iHeartMedia Management Services, Inc.   EXPERIS US, INC                        Statement of Work                              11/07/2017

        2123 iHeartMedia Management Services, Inc.   EXPERIS US, INC                        Statement of Work                              12/04/2017

        2124 iHeartMedia, Inc.                       EXPERIS US, INC                        Statement of Work                              09/01/2016

        2125 iHeartMedia, Inc.                       EXPERIS US, INC                        Statement of Work                              09/21/2016

        2126 iHeartMedia, Inc.                       EXPERIS US, INC                        Statement of Work                              10/31/2016

        2127 iHeartMedia, Inc.                       EXPERIS US, INC                        Statement of Work                              01/01/2017

        2128 iHeartMedia, Inc.                       EXPERIS US, INC                        Statement of Work                              04/01/2017

        2129 iHeartMedia, Inc.                       EXPERIS US, INC                        Statement of Work                              10/01/2017

        2130 iHeartMedia, Inc.                       EXPERIS US, INC                        Statement of Work                              10/05/2017

        2131 iHeartMedia, Inc.                       EXPERIS US, INC                        Service Contract                               11/01/2017

        2132 iHeartMedia, Inc.                       EXPERIS US, INC                        Statement of Work                              11/13/2017

        2133 iHeartMedia, Inc.                       EXPERIS US, INC                        Statement of Work                              11/21/2017

        2134 Premiere Networks, Inc.                 EXPRESS SERVICES, INC.                 Confirmation Letter                            11/15/2017   $           0.00

        2135 iHeartMedia + Entertainment, Inc.       EXTRACO CAPITAL, LLC                   Commercial Lease Amendment                     11/01/2013   $           0.00

        2136 iHeartMedia + Entertainment, Inc.       EXTRACO CAPITAL, LLC                   Commercial Lease Amendment                     11/01/2016

        2137 Katz Communications, Inc.               FABIAN, ROBERT A                       Employment Agreement                           01/01/2012   $           0.00

        2138 iHeartMedia + Entertainment, Inc.       FACTORY MATTRESS SAN ANTONIO           New Order                                      01/01/2018   $           0.00

        2139 iHeartMedia Management Services, Inc.   FADEL PARTNERS INC.                    Non-Disclosure Agreement                       10/11/2017   $           0.00




                                                                                       40
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 51 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                         Debtor                                Counterparty                                   Contract Description                   Date         Cure Cost
        2140 Citicasters Co.                         FAIN, RICHARD                                  Employment Agreement                                   01/09/2017   $           0.00

        2141 iHeartMedia, Inc.                       FAIRWAY CCO INDIANA, LLC                       Assumption Agreement                                   01/09/2017   $           0.00

        2142 iHeartMedia + Entertainment, Inc.       FALCONAGAIN, INC.                              Aircraft Lease Agreement                               12/23/2013   $           0.00

        2143 iHeartMedia + Entertainment, Inc.       FALCONAGAIN, INC.                              Aircraft Lease Agreement Amendment                     11/01/2017

        2144 iHeartMedia Management Services, Inc.   FALKE, ELIZABETH BOSWELL                       Employment Agreement                                   11/01/2015   $           0.00

        2145 Capstar Radio Operating Company         FALLON, JARED P                                Employment Agreement                                   04/01/2016   $           0.00

        2146 AMFM Texas Broadcasting, LP             FANCETT, BARRETT                               Employment Agreement                                   09/08/2017   $           0.00

        2147 iHeartMedia + Entertainment, Inc.       FANPAGE, LLC                                   Advertising Agreement                                  11/15/2016   $           0.00

        2148 iHeartMedia + Entertainment, Inc.       FANPAGE, LLC                                   Advertising Agreement                                  05/10/2017

        2149 Capstar Radio Operating Company         FANTONE, MATTHEW DANIEL                        Employment Agreement                                   05/15/2017   $           0.00

        2150 iHeartMedia, Inc.                       FARELLA, NICHOLAS J                            Employment Agreement                                   09/01/2016   $           0.00

        2151 iHeartMedia + Entertainment, Inc.       FARGO, ANTHONY JOSEPH                          Employment Agreement                                   05/15/2017   $           0.00

        2152 Citicasters Co.                         FARIAS, JESSICA HELEN                          Employment Agreement                                   09/15/2016   $           0.00

        2153 Citicasters Co.                         FARMWORKER EDUCATIONAL RADIO NETWORK, INC. HD Channel and Translator Agreement                        11/01/2017   $           0.00

        2154 Citicasters Licenses, Inc.              FARMWORKER EDUCATIONAL RADIO NETWORK, INC. HD Channel and Translator Agreement                        11/01/2017

        2155 Capstar Radio Operating Company         FARRELL, TARA MARIE                            Employment Agreement                                   07/15/2016   $           0.00

        2156 Capstar Radio Operating Company         FARREN, SHANNON A                              Employment Agreement                                   10/12/2015   $           0.00

        2157 iHeartMedia + Entertainment, Inc.       FASTLY INC                                     Master Services Agreement                              03/27/2015   $     312,198.98

        2158 iHeartMedia Management Services, Inc.   FAULK, LISA                                    Employment Agreement                                   12/01/2017   $           0.00

        2159 iHeartMedia Management Services, Inc.   FAULKNER, JONATHAN G                           Employment Agreement                                   12/01/2015   $           0.00

        2160 Capstar Radio Operating Company         FAWCETT, JAMES ALAN                            Employment Agreement                                   03/13/2017   $           0.00

        2161 AMFM Broadcasting, Inc.                 FAWCETT, SARAH D                               Employment Agreement                                   03/12/2018   $           0.00

        2162 iHeartMedia + Entertainment, Inc.       FAY, MICHELLE CATHERINE                        Employment Agreement                                   12/01/2016   $           0.00

        2163 Citicasters Co.                         FAYKOSH, AIMEE LYNN                            Employment Agreement                                   12/01/2016   $           0.00

        2164 iHeartMedia + Entertainment, Inc.       FEAGAN, TIM RYAN                               Employment Agreement                                   01/01/2015   $           0.00

        2165 iHeartMedia, Inc.                       FEBO, LAURA I                                  Employment Agreement                                   09/01/2016   $           0.00

        2166 iHeartMedia, Inc.                       FEDERAL INSURANCE COMPANY                      Directors and Officers Liability Excess Confirmation   08/30/2017   $           0.00

        2167 Capstar Radio Operating Company         FEDORKO, DAVID P                               Employment Agreement                                   12/08/2016   $           0.00

        2168 iHeartMedia Management Services, Inc.   FEELEY, MICHAEL                                Employment Agreement                                   01/18/2016   $           0.00

        2169 iHeartMedia, Inc.                       FEIT, ANDREW S                                 Employment Agreement                                   09/01/2016   $           0.00

        2170 Capstar Radio Operating Company         FELDMAN, ASHLEE E                              Employment Agreement                                   05/16/2016   $           0.00

        2171 Capstar Radio Operating Company         FELDMAN, ROBERT ISAAC                          Employment Agreement                                   12/04/2017   $           0.00

        2172 iHeartMedia Management Services, Inc.   FELTER, TRACEY MARA                            Employment Agreement                                   04/02/2018   $           0.00

        2173 Capstar Radio Operating Company         FENNELL, EDWIN                                 Employment Agreement                                   01/01/2017   $           0.00

        2174 iHeartMedia Management Services, Inc.   FENTON DYNAMICS INC.                           Statement of Work                                      10/20/2014   $           0.00

        2175 iHeartMedia Management Services, Inc.   FENTON DYNAMICS INC.                           Change Order No. 1                                     01/23/2015

        2176 iHeartMedia, Inc.                       FENTON DYNAMICS INC.                           Direct Hire/Temporary Permanent Services Agreement     10/16/2014

        2177 Katz Communications, Inc.               FERRANTI, MICHAEL S.                           Employment Agreement                                   05/01/2013   $           0.00

        2178 Capstar Radio Operating Company         FERREIRA, KEVIN                                Employment Agreement                                   05/01/2017   $           0.00

        2179 AMFM Broadcasting, Inc.                 FERRY, ASHLEY                                  Employment Agreement                                   10/17/2016   $           0.00

        2180 iHeartMedia Management Services, Inc.   FERTICK, ALAINE LUKINGBEAL                     Employment Agreement                                   11/01/2014   $           0.00

        2181 Capstar Radio Operating Company         FEUGER, JAMES                                  Employment Agreement                                   03/12/2015   $           0.00

        2182 iHeartCommunications, Inc.              FIDELITY INFORMATION SERVICES, LLC             Statement of Work                                      11/28/2011   $           0.00

        2183 iHeartCommunications, Inc.              FIDELITY INFORMATION SERVICES, LLC             Statement of Work                                      02/06/2012

        2184 iHeartCommunications, Inc.              FIDELITY INFORMATION SERVICES, LLC             Statement of Work                                      02/08/2012

        2185 iHeartMedia Management Services, Inc.   FIDELITY INFORMATION SERVICES, LLC             Service Attachment                                     03/05/2012

        2186 iHeartMedia Management Services, Inc.   FIDELITY INFORMATION SERVICES, LLC             Mutual Confidentiality Agreement                       03/12/2012

        2187 iHeartMedia Management Services, Inc.   FIDELITY INFORMATION SERVICES, LLC             Service Attachment                                     05/14/2012

        2188 iHeartMedia Management Services, Inc.   FIDELITY INFORMATION SERVICES, LLC             Master Services Agreement                              06/01/2012

        2189 iHeartMedia Management Services, Inc.   FIDELITY INFORMATION SERVICES, LLC             Service Attachment                                     06/08/2012

        2190 iHeartMedia Management Services, Inc.   FIDELITY INFORMATION SERVICES, LLC             Service Attachment #4 to MSA                           06/08/2012

        2191 iHeartMedia Management Services, Inc.   FIDELITY INFORMATION SERVICES, LLC             Master Services Agreement                              06/15/2012

        2192 iHeartMedia Management Services, Inc.   FIDELITY INFORMATION SERVICES, LLC             Service Attachment #3 to MSA                           07/02/2012

        2193 iHeartMedia Management Services, Inc.   FIDELITY INFORMATION SERVICES, LLC             Statement of Work                                      01/01/2013




                                                                                              41
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 52 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                   Counterparty                                        Contract Description                             Date         Cure Cost
        2194 iHeartMedia Management Services, Inc.   FIDELITY INFORMATION SERVICES, LLC             Service Attachment                                                   01/02/2014

        2195 iHeartMedia Management Services, Inc.   FIDELITY INFORMATION SERVICES, LLC             Change Request 8                                                     03/17/2014

        2196 iHeartMedia Management Services, Inc.   FIDELITY INFORMATION SERVICES, LLC             Change Request 9                                                     03/28/2014

        2197 iHeartCommunications, Inc.              FIDELITY INFORMATION SERVICES, LLC             Non-Qualified Deferred Compensation Plan                             07/30/2008

        2198 iHeartCommunications, Inc.              FIDELITY INFORMATION SERVICES, LLC             Non-Qualified Deferred Compensation Plan Amendment                   03/19/2009

        2199 iHeartCommunications, Inc.              FIDELITY INFORMATION SERVICES, LLC             Unanimous Consent of the Retirement Benefits Committee               01/01/2011

        2200 iHeartCommunications, Inc.              FIDELITY INFORMATION SERVICES, LLC             Unanimous Consent of the Retirement Benefits Committee               01/01/2010

        2201 iHeartCommunications, Inc.              FIDELITY INFORMATION SERVICES, LLC             Non-Qualified Deferred Compensation Plan Amendment                   10/01/2014

        2202 iHeartMedia Management Services, Inc.   FIELDER, MATTHEW D                             Employment Agreement                                                 05/11/2015   $           0.00

        2203 AMFM Broadcasting, Inc.                 FIELDS, KYLE S                                 Employment Agreement                                                 01/12/2017   $           0.00

        2204 TTWN Media Networks, LLC                FIFE, ALEX ANDREW                              Employment Agreement                                                 10/16/2014   $           0.00

        2205 AMFM Broadcasting, Inc.                 FIFE, JEFFREY                                  Employment Agreement                                                 01/01/2018   $           0.00

        2206 iHeartMedia + Entertainment, Inc.       FIGUEROA, XAVIER                               Employment Agreement                                                 09/12/2016   $           0.00

        2207 AMFM Broadcasting, Inc.                 FILIAR, JOHN RICHARD                           Employment Agreement                                                 02/22/2016   $           0.00

        2208 iHeartMedia Management Services, Inc.   FINANCIAL RECOVERY SERVICES, INC. D/B/A        Authorization Agreement - Class Action Settlement                    09/02/2015   $           0.00
                                                     FINANCIAL RECOVERY STRATEGIES

        2209 iHeartMedia Management Services, Inc.   FINANCIAL RECOVERY SERVICES, INC. D/B/A        Authorization Agreement - Lithium Ion Batteries Class Action         09/02/2015
                                                     FINANCIAL RECOVERY STRATEGIES                  Settlement

        2210 iHeartMedia Management Services, Inc.   FINANCIAL RECOVERY SERVICES, INC. D/B/A        Authorization agreement - Optical Disk Drive Class Action            09/02/2015
                                                     FINANCIAL RECOVERY STRATEGIES                  Settlement

        2211 iHeartMedia Management Services, Inc.   FINANCIAL RECOVERY SERVICES, INC. D/B/A        Authorization Agreement - Flexible Polyurethane Foam Class Action    09/05/2015
                                                     FINANCIAL RECOVERY STRATEGIES

        2212 iHeartMedia Management Services, Inc.   FINANCIAL RECOVERY SERVICES, INC. D/B/A        Authorization Agreement - LCD Indirect Purchaser Antitrust Lawsuit   09/06/2016
                                                     FINANCIAL RECOVERY STRATEGIES                  & Recovery Settlement

        2213 iHeartMedia Management Services, Inc.   FINANCIAL RECOVERY SERVICES, INC. D/B/A        Authorization Agreement - Class Action Settlements                   01/03/2017
                                                     FINANCIAL RECOVERY STRATEGIES

        2214 iHeartMedia Management Services, Inc.   FINANCIAL SYSTEMS SPECIALISTS, INC.            Agreement for Consulting Services                                    03/16/2011   $           0.00

        2215 AMFM Broadcasting, Inc.                 FINE, ALEXANDER WILLIAM                        Employment Agreement                                                 03/01/2018   $           0.00

        2216 iHeartMedia, Inc.                       FINE, ANDREW LEE                               Employment Agreement                                                 01/04/2016   $           0.00

        2217 iHeartCommunications, Inc.              FIORANO SOFTWARE INC.                          Quote and Order Form                                                 09/05/2013   $           0.00

        2218 iHeartCommunications, Inc.              FIORANO SOFTWARE INC.                          Fiorano Professional Services and Order Form                         01/08/2014

        2219 iHeartCommunications, Inc.              FIORANO SOFTWARE INC.                          Service Quote and Order Form                                         01/08/2014

        2220 iHeartMedia Management Services, Inc.   FIORANO SOFTWARE INC.                          Fiorano End-User License Agreement                                   06/06/2013

        2221 iHeartMedia Management Services, Inc.   FIORANO SOFTWARE INC.                          Statement of Work                                                    01/02/2014

        2222 iHeartMedia Management Services, Inc.   FIORANO SOFTWARE INC.                          Statement of Work                                                    02/04/2014

        2223 iHeartMedia, Inc.                       FIORANO SOFTWARE INC.                          License Agreement - Invoice                                          06/11/2015

        2224 iHeartMedia, Inc.                       FIORANO SOFTWARE INC.                          License Agreement - Invoice                                          06/18/2015

        2225 iHeartMedia, Inc.                       FIREMAN'S FUND INSURANCE COMPANY               Excess Liability Binder Insurance                                    11/01/2017   $           0.00

        2226 iHeartMedia Management Service          FIRST INSURANCE FUNDING CORP                   Financing Agreement                                                               $           0.00

        2227 iHeartMedia, Inc.                       FIRST INSURANCE FUNDING CORP                   Financing Agreement

        2228 Capstar Radio Operating Company         FISCH, DAVID                                   Employment Agreement                                                 02/19/2018   $           0.00

        2229 Capstar Radio Operating Company         FISHER, JOHN E                                 Employment Agreement                                                 01/01/2017   $           0.00

        2230 Citicasters Co.                         FISHER, KATHRYN ANALISA                        Employment Agreement                                                 01/19/2018   $           0.00

        2231 Citicasters Co.                         FISHER, STACEY LYNN                            Employment Agreement                                                 10/13/2016   $           0.00

        2232 Citicasters Co.                         FISHER, STANLEY A                              Employment Agreement                                                 09/18/2017   $           0.00

        2233 Citicasters Co.                         FISKE, SCOTT                                   Employment Agreement                                                 12/04/2017   $           0.00

        2234 iHeartMedia, Inc.                       FITZGERALD, MAUREEN C                          Employment Agreement                                                 09/01/2016   $           0.00

        2235 Capstar Radio Operating Company         FLAHERTY, WILLIAM                              Employment Agreement                                                 11/17/2017   $           0.00

        2236 iHeartMedia + Entertainment, Inc.       FLEISHMAN, ELIZABETH KAY                       Employment Agreement                                                 08/01/2016   $           0.00

        2237 AMFM Broadcasting, Inc.                 FLING, PAUL ANDREW                             Employment Agreement                                                 01/15/2017   $           0.00

        2238 iHeartMedia, Inc.                       FLINN, RICHARD                                 Employment Agreement                                                 09/01/2016   $           0.00

        2239 Katz Communications, Inc.               FLOOD, THOMAS                                  Employment Agreement                                                 05/01/2017   $           0.00

        2240 AMFM Broadcasting, Inc.                 FLORA, GEORGE RUSSELL                          Employment Agreement                                                 05/31/2016   $           0.00

        2241 iHeartCommunications, Inc.              FLORANO SOFTWARE, INC.                         Service Quote and Order Form                                         02/26/2014   $           0.00

        2242 Capstar Radio Operating Company         FLOREA, JAMES ALLEN                            Employment Agreement                                                 05/26/2017   $           0.00

        2243 iHeartMedia + Entertainment, Inc.       FLUENTPRO SOFTWARE CORPORATION                 Master Services Agreement                                            09/25/2015   $           0.00

        2244 iHeartMedia + Entertainment, Inc.       FLUENTPRO SOFTWARE CORPORATION                 Statement of Work                                                    09/25/2015




                                                                                               42
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 53 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                    Counterparty                                     Contract Description                         Date         Cure Cost
        2245 iHeartCommunications, Inc.              FLUKE NETWORKS                                License Agreement - Invoice                                     04/01/2015   $           0.00

        2246 iHeartCommunications, Inc.              FLUKE NETWORKS                                License Agreement - Invoice                                     04/01/2016

        2247 iHeartMedia, Inc.                       FLUKE NETWORKS                                License Agreement - Invoice                                     08/24/2015

        2248 Capstar Radio Operating Company         FLYNN, JOSEPH P                               Employment Agreement                                            01/01/2017   $           0.00

        2249 Capstar Radio Operating Company         FM IDAHO CO, LLC                              Trademark and Domain License Agreement                          02/14/2014   $           0.00

        2250 iHeartMedia + Entertainment, Inc.       FM IDAHO CO, LLC                              Trademark and Domain License Agreement                          02/14/2014

        2251 iHM Identity, Inc.                      FM IDAHO CO, LLC                              Trademark and Domain License Agreement                          02/14/2014

        2252 Citicasters Co.                         FOLEY, CHRISTOPHER D                          Employment Agreement                                            09/17/2016   $           0.00

        2253 Katz Media Group                        FONTAINEBLEAU FLORIDA HOTEL LLC               Service Agreement                                                            $           0.00

        2254 TTWN Media Networks, LLC                FOOTHILL EASTERN AND SAN JOAQUIN HILLS        Purchase Order Document                                         02/04/2013   $           0.00
                                                     TRANSPORTATION CORRIDOR AGENCIES

        2255 iHeartMedia + Entertainment, Inc.       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               10/05/2015   $           0.00

        2256 iHeartMedia + Entertainment, Inc.       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               02/08/2016

        2257 iHeartMedia + Entertainment, Inc.       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               02/22/2016

        2258 iHeartMedia + Entertainment, Inc.       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               02/24/2016

        2259 iHeartMedia + Entertainment, Inc.       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               03/21/2016

        2260 iHeartMedia + Entertainment, Inc.       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               04/08/2016

        2261 iHeartMedia + Entertainment, Inc.       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               06/06/2016

        2262 iHeartMedia + Entertainment, Inc.       FOOTHILLS CONSULTING GROUP                    Statement of Work for Consultant to perForm High Level Work     06/06/2016

        2263 iHeartMedia + Entertainment, Inc.       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               12/06/2016

        2264 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Consultant/Contractor Services Agreement                        09/25/2015

        2265 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               02/08/2016

        2266 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               02/24/2016

        2267 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               03/21/2016

        2268 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               03/28/2016

        2269 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               04/08/2016

        2270 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               05/09/2016

        2271 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               06/06/2016

        2272 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work for Consultant to perForm High Level Work     06/06/2016

        2273 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               06/15/2016

        2274 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               07/11/2016

        2275 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               08/15/2016

        2276 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               09/01/2016

        2277 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               09/26/2016

        2278 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Consulting/Contractor Services Statement                        10/14/2016

        2279 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Termination Notice                                              10/14/2016

        2280 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               12/06/2016

        2281 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               12/16/2016

        2282 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               01/01/2017

        2283 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               03/31/2017

        2284 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               05/01/2017

        2285 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               07/01/2017

        2286 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               10/01/2017

        2287 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               10/16/2017

        2288 iHeartMedia, Inc.                       FOOTHILLS CONSULTING GROUP                    Statement of Work                                               01/01/2018

        2289 iHeartMedia + Entertainment, Inc.       FORD MOTOR COMPANY                            Confidentiality Agreement                                       09/30/2006   $           0.00

        2290 iHeartMedia + Entertainment, Inc.       FORD MOTOR COMPANY                            Confidentiality Agreement                                       02/02/2007

        2291 iHeartMedia + Entertainment, Inc.       FORD MOTOR COMPANY                            Confidentiality Agreement                                       04/12/2009

        2292 iHeartMedia Management Services, Inc.   FORD MOTOR COMPANY                            2018 Competitive Price Allowance Program Terms and Conditions   12/01/2017

        2293 Capstar Radio Operating Company         FORD, HEATHER                                 Employment Agreement                                            11/16/2017   $           0.00

        2294 Citicasters Co.                         FORREST, MELISSA                              Employment Agreement                                            03/01/2015   $           0.00

        2295 iHeartMedia + Entertainment, Inc.       FORSYTH, JAMES H                              Employment Agreement                                            11/01/2016   $           0.00

        2296 iHeartMedia + Entertainment, Inc.       FORSYTHE, JOHN RAY                            Employment Agreement                                            11/15/2016   $           0.00

        2297 iHeartMedia Management Services, Inc.   FORTE, MICHAEL A.                             Employment Agreement                                            04/01/2017   $           0.00

        2298 Citicasters Co.                         FOSTER, GREGORY G                             Employment Agreement                                            06/01/2017   $           0.00




                                                                                              43
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 54 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                   Counterparty                            Contract Description                           Date         Cure Cost
        2299 iHeartMedia + Entertainment, Inc.       FOSTER, MONTY R                          Employment Agreement                                           01/01/2015   $           0.00

        2300 Citicasters Co.                         FOUGNER, ETHAN LEE                       Employment Agreement                                           01/30/2017   $           0.00

        2301 Capstar Radio Operating Company         FOURNIER, ADAM STEVEN                    Employment Agreement                                           10/09/2017   $           0.00

        2302 iHeartMedia + Entertainment, Inc.       FOURNIER, MICHAEL D                      Employment Agreement                                           02/05/2018   $           0.00

        2303 Citicasters Co.                         FOWLER, BRIAN J                          Employment Agreement                                           05/24/2016   $           0.00

        2304 iHeartCommunications, Inc.              FOX NEWS, LLC                            Contract Database Input Form                                   05/17/2010   $           0.00

        2305 iHeartCommunications, Inc.              FOX NEWS, LLC                            Radio Broadcast Affiliation Master Agreement                   08/03/2010

        2306 iHeartCommunications, Inc.              FOX NEWS, LLC                            Contract Database Input Form Amendment                         01/01/2011

        2307 iHeartCommunications, Inc.              FOX NEWS, LLC                            Amendment Letter                                               03/08/2011

        2308 iHeartCommunications, Inc.              FOX NEWS, LLC                            Letter Amendment to Master Agreement                           03/08/2011

        2309 iHeartCommunications, Inc.              FOX NEWS, LLC                            Contract Database Input Form - Amendment to Master Agreement   01/01/2012

        2310 iHeartCommunications, Inc.              FOX NEWS, LLC                            Letter Amendment to Master Agreement                           03/08/2012

        2311 Premiere Networks, Inc.                 FOX NEWS, LLC                            Amendment Letter                                               01/01/2012

        2312 Premiere Networks, Inc.                 FOX NEWS, LLC                            Contract Database Input Form Amendment                         01/01/2012

        2313 Capstar Radio Operating Company         FOX, KEVIN W                             Employment Agreement                                           09/05/2016   $           0.00

        2314 Capstar Radio Operating Company         FOXWORTH, MARY SIMONE                    Employment Agreement                                           03/04/2016   $           0.00

        2315 iHeartMedia + Entertainment, Inc.       FRANCE, ROGER LEE                        Employment Agreement                                           06/01/2015   $           0.00

        2316 iHeartMedia Management Services, Inc.   FRANK RECRUITMENT GROUP INC.             Non-Disclosure Agreement                                       12/13/2016   $           0.00

        2317 AMFM Broadcasting, Inc.                 FRANK, SHARON MICHELLE                   Employment Agreement                                           04/01/2016   $           0.00

        2318 Citicasters Co.                         FRANKLIN, ANDREW                         Employment Agreement                                           02/21/2017   $      25,030.93

        2319 Capstar Radio Operating Company         FRANKLIN, FRANCIS E                      Employment Agreement                                           09/01/2017   $           0.00

        2320 Capstar Radio Operating Company         FRANKS, WESLEY NEVIN                     Employment Agreement                                           10/01/2015   $           0.00

        2321 Capstar Radio Operating Company         FRASER, SHANNON K                        Employment Agreement                                           10/06/2014   $           0.00

        2322 iHeartMedia + Entertainment, Inc.       FRAUNHOFER-GESELLSCHAFT ZUR FORDERUNG    Non-Disclosure Agreement                                       09/23/2009   $           0.00
                                                     DER ANGEWANDTEN FORSCHUNG E. V.,

        2323 Capstar Radio Operating Company         FRAZER, MICHAEL                          Employment Agreement                                           10/01/2016   $           0.00

        2324 AMFM Broadcasting, Inc.                 FREDE, PAUL D                            Employment Agreement                                           08/24/2011   $           0.00

        2325 AMFM Broadcasting, Inc.                 FREDERICK, CHRISTOPHER GALVIN            Employment Agreement                                           07/01/2017   $           0.00

        2326 Capstar Radio Operating Company         FREDERICK, GREGORY                       Employment Agreement                                           03/15/2016   $           0.00

        2327 Citicasters Co.                         FREDRICK, JOSEPH BARTON                  Employment Agreement                                           12/03/2012   $           0.00

        2328 Citicasters Co.                         FREEDMAN, JEB GUDAS                      Employment Agreement                                           04/01/2016   $           0.00

        2329 iHeartMedia, Inc.                       FREEDOM SPECIALTY INSURANCE CO.          Directors & Officers Binder Insurance Policy                   08/30/2017   $           0.00

        2330 Citicasters Co.                         FRENCH, SHANE M                          Employment Agreement                                           04/01/2017   $           0.00

        2331 Capstar Radio Operating Company         FREUNDLICH, TODD DAVID                   Employment Agreement                                           10/06/2014   $           0.00

        2332 Capstar Radio Operating Company         FRIEDFERTIG, MARTIN B                    Employment Agreement                                           08/01/2016   $           0.00

        2333 Capstar Radio Operating Company         FRIEDMAN, AMY JILL                       Employment Agreement                                           03/15/2017   $           0.00

        2334 Citicasters Co.                         FRIEDMAN, KEVIN BRUCE                    Employment Agreement                                           02/01/2015   $           0.00

        2335 iHeartMedia + Entertainment, Inc.       FRIOUX, CHRISTOPHER A                    Employment Agreement                                           01/01/2017   $           0.00

        2336 Capstar Radio Operating Company         FROCK, JENNIFER GAMBRELL                 Employment Agreement                                           11/07/2016   $           0.00

        2337 Capstar Radio Operating Company         FRODING, ROBERT B                        Employment Agreement                                           05/12/2015   $           0.00

        2338 Premiere Networks, Inc.                 FROST BYTES                              Talent Agreement                                                            $           0.00

        2339 Premiere Networks, Inc.                 FROST, JOHN RAYMOND                      Employment Agreement                                           01/01/2015   $           0.00

        2340 iHeartMedia + Entertainment, Inc.       FRUSTERE, KIMBERLY                       Employment Agreement                                           01/01/2018   $           0.00

        2341 iHeartMedia + Entertainment, Inc.       FRUYTIER, ALEX RAY                       Employment Agreement                                           04/01/2015   $           0.00

        2342 Capstar Radio Operating Company         FRY, JESSICA N                           Employment Agreement                                           01/01/2017   $           0.00

        2343 AMFM Texas Broadcasting, LP             FRYER, SHARA MICHELLE                    Employment Agreement                                           01/01/2018   $           0.00

        2344 Capstar Radio Operating Company         FUHRMAN, MARK STEVEN                     Employment Agreement                                           03/15/2017   $           0.00

        2345 iHeartMedia + Entertainment, Inc.       FUJI HEAVY INDUSTRIES, LTD.              Mutual Non-Disclosure Agreement                                11/15/2011   $           0.00

        2346 AMFM Broadcasting, Inc.                 FUKUDA, ROBERT                           Employment Agreement                                           01/20/2010   $           0.00

        2347 iHeartMedia Management Services, Inc.   FULBRIGHT, JOHN W                        Employment Agreement                                           06/01/2010   $           0.00

        2348 Capstar Radio Operating Company         FULLER, PAUL                             Employment Agreement                                           01/01/2018   $           0.00

        2349 iHeartMedia Management Services, Inc.   FULLSTORY INC.                           Non-Disclosure Agreement                                       11/30/2016   $           0.00

        2350 iHeartMedia + Entertainment, Inc.       FULMINO, JASON M                         Employment Agreement                                           05/01/2017   $           0.00

        2351 Citicasters Co.                         FURNESS, IAN DAVID                       Employment Agreement                                           08/07/2017   $           0.00

        2352 TTWN Media Networks, LLC                FUTURI MEDIA LLC                         Sales Agreement                                                07/01/2016   $           0.00




                                                                                         44
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 55 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                      Counterparty                            Contract Description          Date         Cure Cost
        2353 AMFM Broadcasting, Inc.                 GAARD, JUSTIN R                           Employment Agreement                          05/15/2015   $           0.00

        2354 Citicasters Co.                         GABLE, JOEL DAVID                         Employment Agreement                          02/01/2015   $           0.00

        2355 Capstar Radio Operating Co.             GABRIEL MEDIA                             Consulting Service Agreement                               $           0.00

        2356 Citicasters Co.                         GABRIEL MEDIA                             Consulting Service Agreement

        2357 iHeartMedia+Entertainment, Inc          GABRIEL MEDIA                             Consulting Service Agreement

        2358 Capstar Radio Operating Company         GABRIEL, STEVEN R                         Employment Agreement                          01/01/2016   $           0.00

        2359 iHeartMedia + Entertainment, Inc.       GADEA CRUZ, JOSE                          Employment Agreement                          11/30/2016   $           0.00

        2360 iHeartMedia Management Services, Inc.   GAECKLER, RANDY L                         Employment Agreement                          01/01/2016   $           0.00

        2361 iHeartMedia + Entertainment, Inc.       GAETANO, JEFFREY J                        Employment Agreement                          01/01/2016   $           0.00

        2362 iHeartMedia + Entertainment, Inc.       GAITHER, HOUSTON                          Employment Agreement                          11/06/2017   $           0.00

        2363 Capstar Radio Operating Company         GALINDO, NANCY                            Employment Agreement                          07/01/2016   $           0.00

        2364 iHeartMedia Management Services, Inc.   GALLAGHER BASSETT SERVICES INC            Insurance Agreement                                        $           0.00

        2365 Capstar Radio Operating Company         GALLAGHER, KATE                           Employment Agreement                          11/18/2017   $           0.00

        2366 Capstar Radio Operating Company         GALLIVAN, DANIEL F                        Employment Agreement                          11/18/2016   $           0.00

        2367 iHeartMedia + Entertainment, Inc.       GAMA AVIATION, INC.                       Management Services Agreement                 12/23/2012   $           0.00

        2368 iHeartMedia + Entertainment, Inc.       GAMA AVIATION, INC.                       Management Services Agreement                 12/23/2013

        2369 iHeartMedia Management Services, Inc.   GAMA AVIATION, INC.                       Management Services Agreement                 01/01/2013

        2370 iHeartMedia Management Services, Inc.   GAMA AVIATION, INC.                       Management Services Agreement                 01/01/2013

        2371 iHeartMedia Management Services, Inc.   GAMA AVIATION, INC.                       Management Services Agreement                 06/11/2013

        2372 iHeartMedia Management Services, Inc.   GAMA AVIATION, INC.                       Management Services Agreement

        2373 Capstar Radio Operating Company         GANDHI, MEDHA                             Employment Agreement                          07/27/2015   $           0.00

        2374 Katz Communications, Inc.               GANGI, LOUIS J                            Employment Agreement                          01/01/2012   $           0.00

        2375 Capstar Radio Operating Company         GANGI, RICHARD JOSEPH                     Employment Agreement                          04/01/2016   $           0.00

        2376 iHeartMedia + Entertainment, Inc.       GANN, BRIAN RAY                           Employment Agreement                          10/01/2016   $           0.00

        2377 AMFM Broadcasting, Inc.                 GAP BROADCASTING, INC.                    Trademark and Domain Name License Agreement   02/13/2008   $           0.00

        2378 AMFM Operating, Inc.                    GAP BROADCASTING, INC.                    Trademark and Domain Name License Agreement   10/01/2007

        2379 AMFM Operating, Inc.                    GAP BROADCASTING, INC.                    Trademark and Domain Name License Agreement   02/13/2008

        2380 Citicasters Co.                         GAP BROADCASTING, INC.                    Trademark and Domain Name License Agreement   09/01/2007

        2381 Citicasters Co.                         GAP BROADCASTING, INC.                    Copyright License Agreement                   10/01/2007

        2382 Citicasters Co.                         GAP BROADCASTING, INC.                    Trademark and Domain Name License Agreement   10/01/2007

        2383 Citicasters Co.                         GAP BROADCASTING, INC.                    Trademark and Domain Name License Agreement   02/13/2008

        2384 Citicasters Co.                         GAP BROADCASTING, INC.                    Trademark License Agreement                   03/01/2009

        2385 Citicasters Co.                         GAP BROADCASTING, INC.                    Trademark License Agreement                   04/01/2009

        2386 iHeartMedia + Entertainment, Inc.       GAP BROADCASTING, INC.                    Trademark and Domain Name License Agreement   09/01/2007

        2387 iHeartMedia + Entertainment, Inc.       GAP BROADCASTING, INC.                    Trademark and Domain Name License Agreement   10/01/2007

        2388 iHeartMedia + Entertainment, Inc.       GAP BROADCASTING, INC.                    Trademark and Domain Name License Agreement   02/13/2008

        2389 iHeartMedia + Entertainment, Inc.       GAP BROADCASTING, INC.                    Trademark License Agreement                   07/28/2008

        2390 iHeartMedia + Entertainment, Inc.       GAP BROADCASTING, INC.                    Trademark License Agreement                   03/01/2009

        2391 iHeartMedia + Entertainment, Inc.       GAP BROADCASTING, INC.                    Trademark License Agreement                   04/01/2009

        2392 iHeartMedia + Entertainment, Inc.       GAP BROADCASTING, INC.                    Trademark and Domain Name License Agreement   11/01/2010

        2393 iHM Identity, Inc.                      GAP BROADCASTING, INC.                    Trademark and Domain Name License Agreement   09/01/2007

        2394 iHM Identity, Inc.                      GAP BROADCASTING, INC.                    Trademark and Domain Name License Agreement   10/01/2007

        2395 iHM Identity, Inc.                      GAP BROADCASTING, INC.                    Trademark and Domain Name License Agreement   02/13/2008

        2396 iHM Identity, Inc.                      GAP BROADCASTING, INC.                    Trademark and Domain Name License Agreement   11/01/2010

        2397 Capstar Radio Operating Company         GAPSKE, MATTHEW EDWARD                    Employment Agreement                          02/15/2016   $           0.00

        2398 iHeartMedia + Entertainment, Inc.       GARBELLANO, STEVEN M                      Employment Agreement                          02/01/2016   $           0.00

        2399 Premiere Networks, Inc.                 GARCIA, EDUARDO L                         Employment Agreement                          10/01/2017   $           0.00

        2400 iHeartMedia + Entertainment, Inc.       GARCIA, RAYMOND E                         Employment Agreement                          12/01/2016   $           0.00

        2401 Citicasters Co.                         GARCIA, THEODORE D.                       Employment Agreement                          01/01/2017   $           0.00

        2402 Capstar Radio Operating Company         GARDNER, BRIAN M                          Employment Agreement                          05/09/2016   $           0.00

        2403 Citicasters Co.                         GARRETT, SHAWN C.                         Employment Agreement                          03/15/2017   $           0.00

        2404 iHeartMedia, Inc.                       GARRIGAN LYMAN GROUP, INC.                Information Technology Deal Summary Sheet     03/16/2017   $           0.00

        2405 iHeartMedia, Inc.                       GARRIGAN LYMAN GROUP, INC.                Statement of Work                             03/16/2017

        2406 iHeartCommunications, Inc.              GARTNER, INC.                             Membership Agreement                          06/28/2013   $      32,021.00




                                                                                          45
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 56 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                    Counterparty                               Contract Description                             Date         Cure Cost
        2407 iHeartCommunications, Inc.              GARTNER, INC.                               Addendum to Membership Agreement                                12/31/2013

        2408 iHeartCommunications, Inc.              GARTNER, INC.                               Letter of Agreement                                             06/21/2016

        2409 iHeartCommunications, Inc.              GARTNER, INC.                               Service Agreement                                               12/01/2016

        2410 iHeartCommunications, Inc.              GARTNER, INC.                               Service Agreement                                               10/01/2017

        2411 iHeartMedia Management Services, Inc.   GARTNER, INC.                               Master Client Agreement                                         06/29/2011

        2412 iHeartMedia Management Services, Inc.   GARTNER, INC.                               Master Client Agreement                                         07/06/2011

        2413 iHeartMedia Management Services, Inc.   GARTNER, INC.                               Consulting Services Supplement to the Master Client Agreement   03/14/2013

        2414 iHeartMedia Management Services, Inc.   GARTNER, INC.                               Vendor Evaluation to Replace HRMS: Proposal and Statement of    03/15/2013
                                                                                                 Work

        2415 iHeartMedia Management Services, Inc.   GARTNER, INC.                               Service Agreement                                               10/01/2015

        2416 iHeartMedia Management Services, Inc.   GARTNER, INC.                               Service Agreement                                               01/01/2016

        2417 iHeartMedia Management Services, Inc.   GARTNER, INC.                               Service Agreement                                               10/01/2016

        2418 iHeartMedia Management Services, Inc.   GARZA, FEDERICO                             Employment Agreement                                            03/15/2015   $           0.00

        2419 Citicasters Co.                         GASTON, DONALD                              Employment Agreement                                            06/01/2017   $           0.00

        2420 iHeartMedia + Entertainment, Inc.       GATELY, JENNIFER E.                         Employment Agreement                                            07/01/2016   $           0.00

        2421 Citicasters Co.                         GATES, KRISTEN DENISE                       Employment Agreement                                            11/01/2017   $           0.00

        2422 iHeartMedia Management Services, Inc.   GATESAIR INC.                               Master Purchase Agreement                                       05/03/2017   $      71,929.47

        2423 iHeartMedia Management Services, Inc.   GATESAIR INC.                               Amendment to Master Purchase Agreement                          06/22/2017

        2424 Capstar Radio Operating Company         GAUVIN, ERIC J                              Employment Agreement                                            05/16/2016   $           0.00

        2425 Capstar Radio Operating Company         GAY, JAMES K                                Employment Agreement                                            03/01/2018   $           0.00

        2426 Premiere Networks, Inc.                 GAY, LYNN M                                 Employment Agreement                                            01/01/2012   $           0.00

        2427 iHeartMedia Management Services, Inc.   GBS - GIESLER BROADCAST SUPPLY, INC.        Broadcast Equipment Products & Services Agreement               04/07/2017   $      31,526.44

        2428 iHeartMedia Management Services, Inc.   GBT US LLC D/B/A AMERICAN EXPRESS GLOBAL    Mutual Confidentiality and Non-Disclosure Agreement             08/28/2014   $           0.00
                                                     BUSINESS TRAVEL

        2429 iHeartMedia Management Services, Inc.   GBT US LLC D/B/A AMERICAN EXPRESS GLOBAL    Work Services Agreement                                         05/13/2015
                                                     BUSINESS TRAVEL

        2430 iHeartMedia Management Services, Inc.   GBT US LLC D/B/A AMERICAN EXPRESS GLOBAL    Business Travel Services Agreement                              05/18/2015
                                                     BUSINESS TRAVEL

        2431 iHeartMedia Management Services, Inc.   GBT US LLC D/B/A AMERICAN EXPRESS GLOBAL    Business Travel Services Agreement                              06/19/2015
                                                     BUSINESS TRAVEL

        2432 iHeartMedia Management Services, Inc.   GBT US LLC D/B/A AMERICAN EXPRESS GLOBAL    Change Order to the Statement of Work and/or U.S. Business      12/02/2015
                                                     BUSINESS TRAVEL                             Travel Services Agreement

        2433 iHeartMedia Management Services, Inc.   GBT US LLC D/B/A AMERICAN EXPRESS GLOBAL    Change Order to Statement of Work                               01/05/2016
                                                     BUSINESS TRAVEL

        2434 iHeartMedia Management Services, Inc.   GBT US LLC D/B/A AMERICAN EXPRESS GLOBAL    Addendum                                                        01/31/2017
                                                     BUSINESS TRAVEL

        2435 iHeartMedia, Inc.                       GBT US LLC D/B/A AMERICAN EXPRESS GLOBAL    Letter - Agency Data Release Authorization                      04/01/2015
                                                     BUSINESS TRAVEL

        2436 iHeartMedia, Inc.                       GBT US LLC D/B/A AMERICAN EXPRESS GLOBAL    Letter of Authorization                                         04/01/2015
                                                     BUSINESS TRAVEL

        2437 Capstar Radio Operating Company         GCCFC 2007-GG9 COLUMBUS BLVD LLC            Home Owners Association Agreement                               02/28/1997   $     156,242.74

        2438 iHeartCommunications, Inc.              GE FLEET SERVICES                           Letter of Credit Agreement                                      03/29/2010   $           0.00

        2439 iHeartCommunications, Inc.              GE FLEET SERVICES                           Amendment and Rate Schedule                                     04/14/2010

        2440 iHeartCommunications, Inc.              GE FLEET SERVICES                           Fleet Management Solutions Addendum                             04/14/2010

        2441 iHeartCommunications, Inc.              GE FLEET SERVICES                           Maintenance Management Addendum                                 04/14/2010

        2442 iHeartCommunications, Inc.              GE FLEET SERVICES                           Master Lease Agreement                                          04/14/2010

        2443 iHeartCommunications, Inc.              GE FLEET SERVICES                           Master Services Agreement                                       04/14/2010

        2444 iHeartCommunications, Inc.              GE FLEET SERVICES                           Personal Mileage Analysis Addendum                              04/14/2010

        2445 iHeartCommunications, Inc.              GE FLEET SERVICES                           RapidTag Addendum                                               04/14/2010

        2446 iHeartCommunications, Inc.              GE FLEET SERVICES                           Amendment to Master Lease Agreement                             06/04/2010

        2447 iHeartCommunications, Inc.              GE FLEET SERVICES                           Non-Standard Tire Authorization Agreement                       08/30/2010

        2448 iHeartCommunications, Inc.              GE FLEET SERVICES                           Master Lease Agreement: Amendment and Rate Schedule             12/16/2010

        2449 iHeartCommunications, Inc.              GE FLEET SERVICES                           Purchase & Marketing Agreement                                  03/30/2012

        2450 iHeartCommunications, Inc.              GE FLEET SERVICES                           Purchase & Marketing Agreement                                  08/02/2012

        2451 iHeartCommunications, Inc.              GE FLEET SERVICES                           Purchase & Marketing Agreement - Schedule of Rates              08/02/2012

        2452 iHeartCommunications, Inc.              GE FLEET SERVICES                           Amendment to Master Lease Agreement                             11/09/2012

        2453 iHeartCommunications, Inc.              GE FLEET SERVICES                           Amendment to Master Lease Agreement Amendment and Rate          05/30/2013
                                                                                                 Schedule - Interim Rental

        2454 iHeartCommunications, Inc.              GE FLEET SERVICES                           Amendment to Master Lease Agreement                             05/30/2013

        2455 iHeartCommunications, Inc.              GE FLEET SERVICES                           Name Change Agreement                                           04/01/2015




                                                                                            46
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 57 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                     Counterparty                                   Contract Description                     Date         Cure Cost
        2456 iHeartCommunications, Inc.              GE FLEET SERVICES                            Partial Assignment And Assumption                           02/25/2016

        2457 iHeartCommunications, Inc.              GE FLEET SERVICES                            Partial Assignment                                          03/17/2016

        2458 iHeartMedia, Inc.                       GE FLEET SERVICES                            Letter of Credit Agreement                                  03/29/2010

        2459 iHeartMedia, Inc.                       GE FLEET SERVICES                            Amendment and Rate Schedule                                 04/14/2010

        2460 iHeartMedia, Inc.                       GE FLEET SERVICES                            Fleet Management Solutions Addendum                         04/14/2010

        2461 iHeartMedia, Inc.                       GE FLEET SERVICES                            Maintenance Management Addendum                             04/14/2010

        2462 iHeartMedia, Inc.                       GE FLEET SERVICES                            Master Lease Agreement                                      04/14/2010

        2463 iHeartMedia, Inc.                       GE FLEET SERVICES                            Master Services Agreement                                   04/14/2010

        2464 iHeartMedia, Inc.                       GE FLEET SERVICES                            Personal Mileage Analysis Addendum                          04/14/2010

        2465 iHeartMedia, Inc.                       GE FLEET SERVICES                            Amendment to Master Lease Agreement                         06/04/2010

        2466 iHeartMedia, Inc.                       GE FLEET SERVICES                            Non-Standard Tire Authorization Agreement                   08/30/2010

        2467 iHeartMedia, Inc.                       GE FLEET SERVICES                            Master Lease Agreement: Amendment and Rate Schedule         12/16/2010

        2468 iHeartMedia, Inc.                       GE FLEET SERVICES                            Purchase & Marketing Agreement                              03/30/2012

        2469 iHeartMedia, Inc.                       GE FLEET SERVICES                            Purchase & Marketing Agreement                              08/02/2012

        2470 iHeartMedia, Inc.                       GE FLEET SERVICES                            Amendment to Master Lease Agreement                         11/09/2012

        2471 iHeartMedia, Inc.                       GE FLEET SERVICES                            Amendment to Master Lease Agreement Amendment and Rate      05/30/2013
                                                                                                  Schedule - Interim Rental

        2472 iHeartMedia, Inc.                       GE FLEET SERVICES                            Amendment to Master Lease Agreement                         05/30/2013

        2473 iHeartMedia, Inc.                       GE FLEET SERVICES                            Name Change Agreement                                       04/01/2015

        2474 iHeartMedia, Inc.                       GE FLEET SERVICES                            Partial Assignment And Assumption                           02/25/2016

        2475 iHeartMedia, Inc.                       GE FLEET SERVICES                            Partial Assignment                                          03/17/2016

        2476 iHeartMedia, Inc.                       GEHRKE, ADAM                                 Employment Agreement                                        09/15/2016   $           0.00

        2477 TTWN Media Networks, LLC                GEICO                                        Confidentiality and Non-Disclosure Agreement                11/03/2015   $           0.00

        2478 iHeartMedia, Inc.                       GENERAL ELECTRIC CAPITAL CORPORATION         Letter of Authorization                                     01/26/2016   $           0.00

        2479 iHeartMedia Management Services, Inc.   GENERAL MOTORS COMPANY                       Competitive Assistance Program - 2017                       12/05/2016   $           0.00

        2480 Premiere Networks, Inc.                 GENERAL MOTORS COMPANY                       2013 Competitive Assistance Program                         01/07/2013

        2481 Premiere Networks, Inc.                 GENERAL MOTORS COMPANY                       2012 Competitive Assistance Program

        2482 iHeartMedia Management Services, Inc.   GENERALI, PHILIPPE                           Employment Agreement                                        11/01/2017   $           0.00

        2483 iHeartMedia + Entertainment, Inc.       GENTRY, WILLIAM D                            Employment Agreement                                        01/03/2017   $           0.00

        2484 iHeartMedia Management Services, Inc.   GEOMETRIX DATA SYSTEMS, INC.                 Support and Maintenance Agreement - Invoice                 01/01/2016   $           0.00

        2485 Capstar Radio Operating Company         GEORGE, H WILLIAM                            Employment Agreement                                        01/01/2016   $           0.00

        2486 iHeartMedia + Entertainment, Inc.       GEORGE, STEPHEN T                            Employment Agreement                                        03/01/2017   $           0.00

        2487 iHeartMedia + Entertainment, Inc.       GEORGIEVSKI, LJUBE                           Employment Agreement                                        05/01/2016   $           0.00

        2488 iHeartMedia + Entertainment, Inc.       GERARDI, ANGELA MARIE                        Employment Agreement                                        04/03/2017   $           0.00

        2489 iHeartMedia Management Services, Inc.   GERARDO GARCIA                               New Employment - Software Developer III                     11/01/2007   $           0.00

        2490 iHeartMedia + Entertainment, Inc.       GERLEK, CLINTON M                            Employment Agreement                                        01/01/2018   $           0.00

        2491 Capstar Radio Operating Company         GERMAN, MARIELA                              Employment Agreement                                        08/01/2017   $           0.00

        2492 Capstar Radio Operating Company         GERSON, JENNIFER                             Employment Agreement                                        01/05/2018   $           0.00

        2493 Citicasters Co.                         GERVASI, ALEXANDRA CHRISTINE                 Employment Agreement                                        02/05/2018   $           0.00

        2494 TTWN Networks, LLC                      GFK MEDIAMARK RESEARCH & INTELLIGENCE, LLC   National Report Subscription Agreement with MEMRI license   03/09/2012   $           0.00

        2495 Citicasters Co.                         GHERARDINI, CYNTHIA MARIE                    Employment Agreement                                        10/01/2017   $           0.00

        2496 iHeartMedia + Entertainment, Inc.       GIALANELLA, CARMINE                          Employment Agreement                                        01/01/2018   $           0.00

        2497 iHeartMedia + Entertainment, Inc.       GIELCZYK, MATTHEW J                          Employment Agreement                                        10/01/2016   $           0.00

        2498 AMFM Broadcasting, Inc.                 GIESSINGER, GRANT THOMAS                     Employment Agreement                                        09/08/2014   $           0.00

        2499 AMFM Broadcasting, Inc.                 GILLIAMS, KENDRA                             Employment Agreement                                        01/23/2017   $           0.00

        2500 Capstar Radio Operating Company         GILLMER, JEFFREY M                           Employment Agreement                                        11/01/2017   $           0.00

        2501 Citicasters Co.                         GILLON, MATTHEW FRANCIS                      Employment Agreement                                        02/01/2017   $           0.00

        2502 iHeartMedia + Entertainment, Inc.       GINES, KYLIE ELIZABETH                       Employment Agreement                                        01/01/2017   $           0.00

        2503 Capstar Radio Operating Company         GLENDINNING, ROBERT D                        Employment Agreement                                        10/15/2017   $           0.00

        2504 Premiere Networks, Inc.                 GLENN BECK                                   Talent Agreement                                                         $           0.00

        2505 iHeartMedia, Inc.                       GLENNA, LESTER ROGER                         Employment Agreement                                        09/01/2016   $           0.00

        2506 iHeartMedia, Inc.                       GLOBAL INSIGHT                               Consultant/Contractor Service Agreement                     05/05/2016   $           0.00

        2507 iHeartMedia, Inc.                       GLOBAL MUSIC RIGHTS LLC                      Music Performance Agreement                                 03/09/2016   $           0.00

        2508 AMFM Broadcasting, Inc.                 GLOVER, JOHNNIE                              Employment Agreement                                        01/01/2017   $           0.00

        2509 Citicasters Co.                         GLYNN, MARK RICHARD                          Employment Agreement                                        11/01/2017   $           0.00




                                                                                            47
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 58 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                                     Counterparty                            Contract Description          Date         Cure Cost
        2510 Capstar Radio Operating Company         GNAU, NICHOLAS A                          Employment Agreement                          02/15/2018   $           0.00

        2511 Citicasters Co.                         GOEBEL, CORT A                            Employment Agreement                          07/02/2016   $           0.00

        2512 Citicasters Co.                         GOIN, GARNER                              Employment Agreement                          04/15/2016   $           0.00

        2513 iHeartMedia Management Services, Inc.   GOLDBERG, TODD L                          Employment Agreement                          11/01/2016   $           0.00

        2514 Premiere Networks, Inc.                 GOLDLINE, INC.                            Confirmation Letter                           12/21/2017   $           0.00

        2515 AMFM Broadcasting, Inc.                 GOLDSCHMIDT, GUY R                        Employment Agreement                          10/15/2010   $           0.00

        2516 Capstar Radio Operating Company         GOLDSTEIN, BRIT MICHAEL                   Employment Agreement                          07/31/2017   $           0.00

        2517 Capstar Radio Operating Company         GOMES, JAMES                              Employment Agreement                          02/12/2018   $           0.00

        2518 Capstar Radio Operating Company         GOMEZ FRIAS, EMILIO                       Employment Agreement                          06/26/2017   $           0.00

        2519 Citicasters Co.                         GONZALEZ TAPIA, OSCAR JESUS               Employment Agreement                          06/01/2016   $           0.00

        2520 iHeartMedia + Entertainment, Inc.       GONZALEZ, BRITTANY NICHOLE                Employment Agreement                          03/01/2016   $           0.00

        2521 Capstar Radio Operating Company         GONZALEZ, MARIANELA                       Employment Agreement                          11/14/2016   $           0.00

        2522 iHeartMedia + Entertainment, Inc.       GONZALEZ, SHARON EILEEN                   Employment Agreement                          11/10/2014   $           0.00

        2523 Citicasters Co.                         GOODE, TAYLOR                             Employment Agreement                          11/20/2017   $           0.00

        2524 iHeartMedia + Entertainment, Inc.       GOODMAN, JESSE FORREST                    Employment Agreement                          11/15/2017   $           0.00

        2525 Citicasters Co.                         GOODMAN, KIMBERLY KAY                     Employment Agreement                          09/11/2014   $           0.00

        2526 iHeartMedia, Inc.                       GOODMAN, TERI BETH                        Employment Agreement                          09/01/2016   $           0.00

        2527 iHeartMedia + Entertainment, Inc.       GOOGLE, INC.                              Affiliate Adopting Agreement                  06/05/2012   $      24,467.94

        2528 iHeartMedia + Entertainment, Inc.       GOOGLE, INC.                              Service Agreement

        2529 iHeartMedia Management Services, Inc.   GOOGLE, INC.                              License Agreement                             07/11/2017

        2530 iHeartMedia, Inc.                       GOOGLE, INC.                              License Agreement                             07/17/2017

        2531 TTWN Media Networks, LLC                GOOGLE, INC.                              Evaluation License Agreement                  11/19/2014

        2532 TTWN Media Networks, LLC                GOOGLE, INC.                              Evaluation License Agreement                  11/24/2014

        2533 iHeartMedia + Entertainment, Inc.       GORDON, MARY                              Employment Agreement                          02/29/2016   $           0.00

        2534 AMFM Texas Broadcasting, LP             GORDY, CHRISTOPHER MICHAEL                Employment Agreement                          12/01/2016   $           0.00

        2535 Capstar Radio Operating Company         GORMAN, JACKIE                            Employment Agreement                          09/06/2016   $           0.00

        2536 iHeartMedia + Entertainment, Inc.       GORMAN, RYAN E                            Employment Agreement                          03/05/2018   $           0.00

        2537 Premiere Networks, Inc.                 GORMAN, STEVEN ANDREW                     Employment Agreement                          01/27/2014   $           0.00

        2538 Citicasters Co.                         GORODETZER, JASON M                       Employment Agreement                          02/15/2018   $           0.00

        2539 Citicasters Co.                         GOSE, LANCE S                             Employment Agreement                          12/01/2017   $           0.00

        2540 iHeartMedia, Inc.                       GOYNSHOR, BART                            Employment Agreement                          06/01/2016   $           0.00

        2541 iHeartMedia, Inc.                       GRACE, PATRICK J                          Employment Agreement                          09/01/2016   $           0.00

        2542 iHeartMedia Management Services, Inc.   GRACENOTE, INC.                           License Agreement                             09/29/2010   $           0.00

        2543 Capstar Radio Operating Company         GRAHAM, JOSEPH M                          Employment Agreement                          07/01/2016   $           0.00

        2544 iHeartMedia Management Services, Inc.   GRAMERCY CONSULTANTS LLC                  Non-Disclosure Agreement                      04/04/2017   $           0.00

        2545 iHeartMedia Management Services, Inc.   GRAMERCY CONSULTANTS LLC                  Professional Services Agreement               06/23/2017

        2546 iHeartMedia, Inc.                       GRANDE, LORI                              Employment Agreement                          04/01/2017   $           0.00

        2547 iHeartCommunications, Inc.              GRANITE TELECOMMUNICATIONS                Service Agreement                                          $      85,946.90

        2548 AMFM Broadcasting, Inc.                 GRANNING, MCKAILA JEANNE                  Employment Agreement                          02/01/2017   $           0.00

        2549 iHeartMedia, Inc.                       GRANT, ALLAN                              Employment Agreement                          09/01/2016   $           0.00

        2550 Katz Communications, Inc.               GRAY, MARK                                Employment Agreement                          03/15/2015   $           0.00

        2551 Citicasters Co.                         GRAYBILL, KRISTIE L                       Employment Agreement                          12/05/2016   $           0.00

        2552 Clear Channel Broadcasting, Inc.        GRAZI COMMUNICATIONS LLC                  Equipment Service Agreement                                $      12,115.10

        2553 iHeartMedia, Inc.                       GREAT AMERICAN INSURANCE COMPANY          Insurance Declarations and Endorsements       07/01/2016   $           0.00

        2554 iHeartMedia, Inc.                       GREAT AMERICAN INSURANCE COMPANY          Excess Umbrella Binder Insurance              11/01/2017

        2555 Citicasters Co.                         GREAT EASTERN RADIO, LLC                  Trademark and Domain Name License Agreement   06/15/2015   $           0.00

        2556 iHeartMedia + Entertainment, Inc.       GREAT EASTERN RADIO, LLC                  Trademark and Domain Name License Agreement   06/15/2015

        2557 iHM Identity, Inc.                      GREAT EASTERN RADIO, LLC                  Trademark and Domain Name License Agreement   06/15/2015

        2558 Citicasters Co.                         GREAT PLAINS MEDIA, INC.                  Trademark and Domain Name License Agreement   12/20/2011   $         754.68

        2559 iHeartMedia + Entertainment, Inc.       GREAT PLAINS MEDIA, INC.                  Trademark and Domain Name License Agreement   12/20/2011

        2560 iHM Identity, Inc.                      GREAT PLAINS MEDIA, INC.                  Trademark and Domain Name License Agreement   12/20/2011

        2561 iHeartCommunications, Inc.              GREATAMERICA FINANCIAL SVCS               Equipment Lease                               06/25/2014   $           0.00

        2562 Capstar Radio Operating Company         GREEN, MARY K                             Employment Agreement                          09/01/2017   $           0.00

        2563 iHeartMedia + Entertainment, Inc.       GREEN, RICK D                             Employment Agreement                          02/08/2016   $           0.00




                                                                                          48
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 59 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                               Counterparty                                 Contract Description                  Date         Cure Cost
        2564 Capstar Radio Operating Company         GREEN, SHARON RENEE                      Employment Agreement                                  09/01/2017   $           0.00

        2565 AMFM Texas Broadcasting, LP             GREEN, WILLIAM WALLACE                   Employment Agreement                                  02/01/2016   $           0.00

        2566 iHeartMedia + Entertainment, Inc.       GREENE, ANNA                             Employment Agreement                                  01/01/2018   $           0.00

        2567 iHeartMedia, Inc.                       GREENE, BONNIE                           Employment Agreement                                  06/01/2016   $           0.00

        2568 Capstar Radio Operating Company         GREENE, DANIEL                           Employment Agreement                                  11/28/2016   $           0.00

        2569 iHeartMedia + Entertainment, Inc.       GREENE, DERRICK M                        Employment Agreement                                  01/01/2017   $           0.00

        2570 Citicasters Co.                         GREENE, KAYLA MARIE                      Employment Agreement                                  05/22/2017   $           0.00

        2571 iHeartMedia + Entertainment, Inc.       GREENOWL MOBILE                          Mutual Confidentiality and Non-Disclosure Agreement   07/24/2013   $           0.00

        2572 TTWN Media Networks, LLC                GREENOWL MOBILE                          Mutual Confidentiality and Non-Disclosure Agreement   07/24/2013

        2573 AMFM Broadcasting, Inc.                 GREENUP COUNTY BROADCASTING, INC.        Trademark and Domain Name License Agreement           01/13/2014   $           0.00

        2574 iHeartMedia + Entertainment, Inc.       GREENUP COUNTY BROADCASTING, INC.        Trademark and Domain Name License Agreement           01/13/2014

        2575 iHM Identity, Inc.                      GREENUP COUNTY BROADCASTING, INC.        Trademark and Domain Name License Agreement           01/13/2014

        2576 iHeartMedia, Inc.                       GREENWICH INSURANCE COMPANY              Casualty Program Binder                               11/01/2017   $           0.00

        2577 Citicasters Co.                         GREENWOOD, BILLY G                       Employment Agreement                                  03/26/2015   $           0.00

        2578 iHeartMedia + Entertainment, Inc.       GREGG, STEPHANIE M                       Employment Agreement                                  01/01/2017   $           0.00

        2579 Capstar Radio Operating Company         GREGORY, JAMES E                         Employment Agreement                                  02/01/2016   $           0.00

        2580 Capstar Radio Operating Company         GRELLA, ANNETTE MARIE                    Employment Agreement                                  12/15/2015   $           0.00

        2581 Capstar Radio Operating Company         GREUNKE, JEFFREY LEE                     Employment Agreement                                  04/01/2016   $           0.00

        2582 Citicasters Co.                         GREVEY, ALENE L                          Employment Agreement                                  11/01/2014   $           0.00

        2583 iHeartMedia + Entertainment, Inc.       GRICE, DAVID PAUL                        Employment Agreement                                  09/05/2013   $           0.00

        2584 Citicasters Co.                         GRIFFIN, TERRY JEROME                    Employment Agreement                                  12/05/2016   $           0.00

        2585 Citicasters Co.                         GRIFFITH, DANIEL                         Employment Agreement                                  05/01/2016   $           0.00

        2586 iHeartMedia + Entertainment, Inc.       GRIGSBY, SHANNON L                       Employment Agreement                                  07/18/2016   $           0.00

        2587 Capstar Radio Operating Company         GRIMES, BRIAN PAUL                       Employment Agreement                                  04/01/2017   $           0.00

        2588 Capstar Radio Operating Company         GRIMM, SAVANNAH MICHELLE                 Employment Agreement                                  07/01/2016   $           0.00

        2589 Capstar Radio Operating Company         GROSSMANN, CAROLINA MARIA                Employment Agreement                                  09/01/2016   $           0.00

        2590 Capstar Radio Operating Company         GROTT, ANNA TIDWELL                      Employment Agreement                                  07/25/2016   $           0.00

        2591 Premiere Networks, Inc.                 GROUND ZERO W/ CLYDE LEWIS               Talent Agreement                                                   $           0.00

        2592 iHeartMedia + Entertainment, Inc.       GROUP ACIR S.A DE C.V                    Mutual Non-Disclosure Agreement                       07/01/2013   $           0.00

        2593 TTWN Media Networks, LLC                GROUP ACIR S.A DE C.V                    Mutual Non-Disclosure Agreement                       07/01/2013

        2594 TTWN Networks, LLC                      GROUPM NORTH AMERICA, LLC                Advertising Sales Agreement                           01/01/2018   $           0.00

        2595 iHeartMedia Management Services, Inc.   GROVER, OWEN P                           Employment Agreement                                  03/02/2015   $           0.00

        2596 iHeartMedia + Entertainment, Inc.       GRUENEICH, GINGER ANNE                   Employment Agreement                                  09/01/2017   $           0.00

        2597 iHeartMedia + Entertainment, Inc.       GRUNEISEN, ERIC JAMES                    Employment Agreement                                  04/01/2017   $           0.00

        2598 iHeartMedia Management Services, Inc.   GSE CONSULTING, LP                       Energy Services Agreement                             07/10/2009   $           0.00

        2599 iHeartMedia Management Services, Inc.   GTT COMMUNICATIONS, INC.                 Service Order Form                                    09/22/2016   $      53,718.61

        2600 iHeartMedia + Entertainment, Inc.       GUBERNATH, ROBERT A                      Employment Agreement                                  01/23/2017   $           0.00

        2601 iHeartMedia + Entertainment, Inc.       GUCK, BRIAN C                            Employment Agreement                                  04/10/2017   $           0.00

        2602 Citicasters Co.                         GUDMUNDSON, JENNIFER KAY                 Employment Agreement                                  01/08/2018   $           0.00

        2603 Capstar Radio Operating Company         GUERRA, CHRISTINE MARIE                  Employment Agreement                                  07/01/2016   $           0.00

        2604 Capstar Radio Operating Company         GUERRA, LOUIE RUSSELL                    Employment Agreement                                  04/11/2016   $           0.00

        2605 iHeartMedia Management Services, Inc.   GUIDOTTI, MICHAEL C                      Employment Agreement                                  03/01/2016   $           0.00

        2606 Citicasters Co.                         GUINN, EDWARD E                          Employment Agreement                                  02/14/2014   $           0.00

        2607 iHeartMedia, Inc.                       GUIRL, PAMELA DENISE                     Employment Agreement                                  09/01/2016   $           0.00

        2608 Capstar Radio Operating Company         GULLBORG, JANET                          Employment Agreement                                  08/01/2016   $           0.00

        2609 Capstar Radio Operating Company         GUNDAKER, DAVID J                        Employment Agreement                                  01/01/2017   $           0.00

        2610 Capstar Radio Operating Company         GUNTHER, APRIL L                         Employment Agreement                                  01/01/2016   $           0.00

        2611 AMFM Broadcasting, Inc.                 GUTIERREZ, ROBERT                        Employment Agreement                                  01/01/2018   $           0.00

        2612 AMFM Broadcasting, Inc.                 GUZMAN, SUSANA                           Employment Agreement                                  08/16/2016   $           0.00

        2613 Capstar Radio Operating Company         HAARER, CARL                             Employment Agreement                                  11/17/2017   $           0.00

        2614 Capstar Radio Operating Company         HABIBI, SARA                             Employment Agreement                                  01/02/2018   $           0.00

        2615 Capstar Radio Operating Company         HADDEN, JOSHUA T                         Employment Agreement                                  01/01/2017   $           0.00

        2616 Citicasters Co.                         HADDOCK, PAUL JASON                      Employment Agreement                                  10/01/2016   $           0.00

        2617 Citicasters Co.                         HADLEY, LADONA                           Employment Agreement                                  09/01/2014   $           0.00




                                                                                         49
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 60 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                                 Counterparty                                  Contract Description                  Date         Cure Cost
        2618 Citicasters Co.                         HADLEY, TROY                                  Employment Agreement                                  01/01/2016   $           0.00

        2619 iHeartMedia + Entertainment, Inc.       HAGANS, MICHAEL R                             Employment Agreement                                  06/26/2017   $           0.00

        2620 iHeartMedia Management Services, Inc.   HAGEN, LAURA MCCAGHEY                         Employment Agreement                                  11/01/2016   $           0.00

        2621 Citicasters Co.                         HAGER, TIMOTHY M                              Employment Agreement                                  11/11/2015   $           0.00

        2622 iHeartMedia Management Services, Inc.   HAGEY, STEPHANIE KRISTIN KLUG                 Employment Agreement                                  02/14/2018   $           0.00

        2623 Capstar Radio Operating Company         HAHN, CRAIG ALEXANDER                         Employment Agreement                                  02/01/2016   $           0.00

        2624 iHeartMedia + Entertainment, Inc.       HAIGHT, DAVID WILLIAM                         Employment Agreement                                  08/01/2016   $           0.00

        2625 Capstar Radio Operating Company         HAIRSTON, KIRBY                               Employment Agreement                                  06/16/2016   $           0.00

        2626 Citicasters Co.                         HAKIM, JOHN P                                 Employment Agreement                                  11/15/2017   $           0.00

        2627 iHeartMedia + Entertainment, Inc.       HALL, ANDREW D                                Employment Agreement                                  01/01/2016   $           0.00

        2628 iHeartMedia, Inc.                       HALL, BONNY I                                 Employment Agreement                                  06/01/2016   $           0.00

        2629 Capstar Radio Operating Company         HALL, BRIAN                                   Employment Agreement                                  04/17/2017   $           0.00

        2630 Capstar Radio Operating Company         HALL, CALVERT ROGER                           Employment Agreement                                  08/19/2015   $           0.00

        2631 Capstar Radio Operating Company         HALL, CHRISTOPHER LAMONT                      Employment Agreement                                  08/25/2015   $           0.00

        2632 AMFM Broadcasting, Inc.                 HALL, COREY                                   Employment Agreement                                  08/15/2016   $           0.00

        2633 AMFM Broadcasting, Inc.                 HALL, DARLENE                                 Employment Agreement                                  01/03/2017   $           0.00

        2634 iHeartMedia + Entertainment, Inc.       HALL, DOUGLAS V                               Employment Agreement                                  11/01/2016   $           0.00

        2635 Capstar Radio Operating Company         HALL, LAURA MARIE                             Employment Agreement                                  01/03/2017   $           0.00

        2636 Capstar Radio Operating Company         HALL, LORA SONGSTER                           Employment Agreement                                  01/01/2018   $           0.00

        2637 Citicasters Co.                         HALLIDY, TODD WILLIAM                         Employment Agreement                                  08/01/2017   $           0.00

        2638 Citicasters Co.                         HALWAGY, ANTHONY GEORGE                       Employment Agreement                                  01/18/2016   $           0.00

        2639 Capstar Radio Operating Company         HAMADA, RICHARD                               Employment Agreement                                  05/01/2016   $           0.00

        2640 Citicasters Co.                         HAMMER, SCOTT MICHAEL                         Employment Agreement                                  04/01/2016   $           0.00

        2641 Capstar Radio Operating Company         HAMMOCK, KENNETH S                            Employment Agreement                                  08/01/2017   $           0.00

        2642 iHeartMedia + Entertainment, Inc.       HAMMOND, CHARLES W                            Employment Agreement                                  10/10/2011   $           0.00

        2643 iHeartMedia Management Services, Inc.   HAMRE, LASSE                                  Employment Agreement                                  01/01/2014   $           0.00

        2644 Premiere Networks, Inc.                 HANDEL ON THE LAW                             Talent Agreement                                                   $           0.00

        2645 Citicasters Co.                         HANEY, CHAD BRIAN                             Employment Agreement                                  05/07/2016   $           0.00

        2646 Citicasters Co.                         HANEY, DUSTIN DEWAYNE                         Employment Agreement                                  12/06/2016   $           0.00

        2647 AMFM Broadcasting, Inc.                 HANGARTNER, CHERYLE A                         Employment Agreement                                  02/15/2013   $           0.00

        2648 Capstar Radio Operating Company         HANRAHAN, THOMAS B                            Employment Agreement                                  03/01/2016   $           0.00

        2649 Citicasters Co.                         HANS, GINA MARIE                              Employment Agreement                                  03/01/2018   $           0.00

        2650 AMFM Broadcasting, Inc.                 HANSON, MICHAEL                               Employment Agreement                                  09/01/2017   $           0.00

        2651 iHeartMedia + Entertainment, Inc.       HAPLI, DUSTIN                                 Employment Agreement                                  01/03/2017   $           0.00

        2652 Capstar Radio Operating Company         HARANGOZO, CARL                               Employment Agreement                                  09/14/2017   $           0.00

        2653 Citicasters Co.                         HARDEN, VAN                                   Employment Agreement                                  01/01/2017   $           0.00

        2654 TTWN Media Networks, LLC                HARDESTY, LARRY L                             Employment Agreement                                  02/07/2016   $           0.00

        2655 Capstar TX, LLC                         HARDGE, MICHAEL                               Employment Agreement                                  11/27/2017   $           0.00

        2656 Citicasters Co.                         HARDWICK, NICK                                Employment Agreement                                  07/25/2016   $           0.00

        2657 iHeartMedia + Entertainment, Inc.       HARDY, TIMOTHY W                              Employment Agreement                                  10/01/2016   $           0.00

        2658 iHeartMedia + Entertainment, Inc.       HARE-NYE, CATHERINE                           Employment Agreement                                  10/03/2016   $           0.00

        2659 iHeartMedia + Entertainment, Inc.       HARMAN BECKER AUTOMOTIVE SYSTEMS, INC.        Mutual Non-Disclosure Agreement                       05/26/2010   $           0.00

        2660 TTWN Media Networks, LLC                HARMAN BECKER AUTOMOTIVE SYSTEMS, INC.        Mutual Confidentiality and Non-Disclosure Agreement   03/20/2015

        2661 AMFM Texas Broadcasting, LP             HARMEYER, STANLEY DAVID                       Employment Agreement                                  03/22/2017   $           0.00

        2662 Premiere Networks, Inc.                 HARMON, MICHAEL P                             Employment Agreement                                  01/06/2018   $           0.00

        2663 AMFM Broadcasting, Inc.                 HARMS, ANDREW JACOB                           Employment Agreement                                  03/02/2017   $           0.00

        2664 AMFM Broadcasting, Inc.                 HARNESS, JAMES EDWARD                         Employment Agreement                                  01/01/2017   $           0.00

        2665 iHeartMedia, Inc.                       HARRINGTON, JOHN K                            Employment Agreement                                  02/01/2015   $           0.00

        2666 TTWN Media Networks, LLC                HARRIS CORPORATION                            Non-Disclosure Agreement                              02/06/2017   $           0.00

        2667 TTWN Media Networks, LLC                HARRIS CORPORATION                            Proprietary Information Non-Disclosure Agreement      02/06/2017

        2668 iHeartMedia, Inc.                       HARRIS, MARK                                  Employment Agreement                                  09/01/2016   $           0.00

        2669 Capstar Radio Operating Company         HARRIS, VICTOR JAMES                          Employment Agreement                                  10/01/2016   $           0.00

        2670 Citicasters Co.                         HARRIS, WILLIAM                               Employment Agreement                                  01/01/2016   $           0.00

        2671 iHeartMedia Management Services, Inc.   HARRISON, MARGARET K                          Employment Agreement                                  06/01/2017   $           0.00




                                                                                              50
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 61 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                Counterparty                                    Contract Description       Date         Cure Cost
        2672 iHeartMedia + Entertainment, Inc.       HARTFORD FIRE INSURANCE COMPANY            Mutual Non-Disclosure Agreement               04/25/2013   $           0.00

        2673 TTWN Media Networks, LLC                HARTFORD FIRE INSURANCE COMPANY            Data Evaluation License Agreement             03/01/2014

        2674 Citicasters Co.                         HARTMAN, STEVE                             Employment Agreement                          01/01/2017   $           0.00

        2675 Capstar Radio Operating Company         HARTWELL, JON W                            Employment Agreement                          10/01/2016   $           0.00

        2676 AMFM Broadcasting, Inc.                 HASHEM, ABDUL WAHAB                        Employment Agreement                          03/01/2018   $           0.00

        2677 Citicasters Co.                         HASKELL, STEWART                           Employment Agreement                          04/01/2016   $           0.00

        2678 iHeartMedia Management Services, Inc.   HASTINGS, BRANDT D                         Employment Agreement                          11/01/2016   $           0.00

        2679 Citicasters Co.                         HASTINGS, JONATHAN PRESCOTT                Employment Agreement                          03/01/2017   $           0.00

        2680 iHeartMedia + Entertainment, Inc.       HAUER, ROBERT MATTHEW                      Employment Agreement                          05/01/2016   $           0.00

        2681 Citicasters Co.                         HAUSKNECHT, CHADWICK S                     Employment Agreement                          02/12/2018   $           0.00

        2682 Citicasters Co.                         HAVLAT, GINGER                             Employment Agreement                          01/01/2017   $           0.00

        2683 AMFM Broadcasting, Inc.                 HAWKEY, CHRISTOPHER                        Employment Agreement                          12/01/2017   $           0.00

        2684 Capstar Radio Operating Company         HAWKINS, ANTHONY L                         Employment Agreement                          09/06/2016   $           0.00

        2685 Capstar Radio Operating Company         HAWLEY, ANTHONY C.                         Employment Agreement                          02/01/2016   $           0.00

        2686 iHeartMedia Management Services, Inc.   HAWORTH, LANCE                             Employment Agreement                          01/01/2016   $           0.00

        2687 Capstar Radio Operating Company         HAYDEN, CHERYL RUTH                        Employment Agreement                          01/16/2017   $           0.00

        2688 iHeartMedia Management Services, Inc.   HCL AMERICA, INC.                          Mutual Confidentiality Agreement              10/26/2012   $           0.00

        2689 Capstar Radio Operating Company         HEATH, JOHN A                              Employment Agreement                          11/01/2015   $           0.00

        2690 iHeartMedia Management Services, Inc.   HEFFERNAN, DORIS TING                      Employment Agreement                          03/30/2015   $           0.00

        2691 Capstar Radio Operating Company         HEFFLING, PATRICK                          Employment Agreement                          02/01/2015   $           0.00

        2692 Capstar Radio Operating Company         HELFGOT, ABBY MICHELE                      Employment Agreement                          03/15/2016   $           0.00

        2693 Capstar Radio Operating Company         HELGESON, MARK                             Employment Agreement                          07/01/2016   $           0.00

        2694 TTWN Media Networks, LLC                HELICOPTERS INC                            Service Agreement                             01/20/2016   $           0.00

        2695 Capstar Radio Operating Company         HELLER, MICHAEL DAVID                      Employment Agreement                          05/01/2017   $           0.00

        2696 Capstar Radio Operating Company         HELLGREN, KURT                             Employment Agreement                          04/03/2017   $           0.00

        2697 iHeartMedia + Entertainment, Inc.       HELOIS AND MATHESON ANALYTICS, INC.        Advertising Agreement                         01/08/2018   $           0.00

        2698 Citicasters Co.                         HEMMER, JENNIFER LYNN                      Employment Agreement                          05/01/2016   $           0.00

        2699 Capstar Radio Operating Company         HENCLEY, RICHARD E                         Employment Agreement                          05/01/2010   $           0.00

        2700 iHeartMedia + Entertainment, Inc.       HENDRIX, CAMERON T                         Employment Agreement                          01/15/2018   $           0.00

        2701 iHeartMedia + Entertainment, Inc.       HENN, GREGORY A                            Employment Agreement                          06/15/2017   $           0.00

        2702 iHeartMedia, Inc.                       HENNESSY, ANNE MARIE                       Employment Agreement                          09/01/2016   $           0.00

        2703 Citicasters Co.                         HENNIP, MICHAEL L                          Employment Agreement                          04/01/2016   $           0.00

        2704 iHeartCommunications, Inc.              HENRY DREWFS                               Statement of Work                             01/26/2010   $           0.00

        2705 Premiere Networks, Inc.                 HENRY DREWFS                               Service                                       01/29/2010

        2706 AMFM Broadcasting, Inc.                 HERBERT, GRAHAM CASSIDY                    Employment Agreement                          10/01/2016   $           0.00

        2707 Citicasters Co.                         HERBSTER, TIMOTHY ALAN                     Employment Agreement                          10/03/2016   $           0.00

        2708 Premiere Networks, Inc.                 HERD PRODUCTIONS                           Talent Contract                                            $           0.00

        2709 iHeartMedia + Entertainment, Inc.       HERITAGE, CHAD ANTHONY                     Employment Agreement                          01/01/2015   $           0.00

        2710 iHeartCommunications, Inc.              HERMAN MILLER, INC.                        Facility Purchasing Agreement                 01/22/2013   $           0.00

        2711 iHeartMedia Management Services, Inc.   HERMAN MILLER, INC.                        Facility Purchasing Agreement                 01/22/2013

        2712 Capstar Radio Operating Company         HERNANDEZ, EDDIE                           Employment Agreement                          01/02/2018   $           0.00

        2713 Citicasters Co.                         HERNANDEZ, JARROD DANIEL                   Employment Agreement                          03/26/2018   $           0.00

        2714 iHeartMedia + Entertainment, Inc.       HERNANDEZ, JASON MANUEL                    Employment Agreement                          03/15/2016   $           0.00

        2715 iHeartMedia + Entertainment, Inc.       HERNANDEZ, LYNN ROLANDO                    Employment Agreement                          03/01/2016   $           0.00

        2716 iHeartMedia Management Services, Inc.   HERNANDEZ, NATHALIE NICOLE                 Employment Agreement                          09/19/2016   $           0.00

        2717 Capstar Radio Operating Company         HERRERA, KENNETH C                         Employment Agreement                          01/01/2016   $           0.00

        2718 AMFM Broadcasting, Inc.                 HERTEL, JOSEPH                             Employment Agreement                          10/01/2015   $           0.00

        2719 Katz Communications, Inc.               HESANO, JOHN                               Employment Agreement                          01/01/2012   $           0.00

        2720 iHeartMedia + Entertainment, Inc.       HEWETT, JOHN                               Employment Agreement                          08/15/2016   $           0.00

        2721 iHeartMedia Management Services, Inc.   HEWITT ASSOCIATES LLC                      Administrative Services Agreement             08/27/2012   $           0.00

        2722 AMFM Broadcasting, Inc.                 HEWLETT, KITWANA K                         Employment Agreement                          05/08/2016   $           0.00

        2723 iHeartMedia, Inc.                       HEWLETT-PACKARD COMPANY                    Confidential Non-Disclosure Agreement         03/13/2012   $          37.86

        2724 iHeartMedia, Inc.                       HEWLETT-PACKARD COMPANY                    License Agreement - Excel Spreadsheet         08/04/2016

        2725 iHeartMedia + Entertainment, Inc.       HEYMAN, ANDREW STEPHEN                     Employment Agreement                          10/01/2016   $           0.00




                                                                                           51
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 62 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                              Counterparty                                      Contract Description                          Date         Cure Cost
        2726 iHeartMedia, Inc.                       HIERHOLZER, MADELEINE JUNE                     Employment Agreement                                          09/01/2016   $           0.00

        2727 Citicasters Co.                         HILDABRAND, DANIEL T                           Employment Agreement                                          12/01/2016   $           0.00

        2728 Capstar Radio Operating Company         HILL, CHRISTINE                                Employment Agreement                                          11/17/2017   $           0.00

        2729 iHeartMedia + Entertainment, Inc.       HILL, DAVID                                    Employment Agreement                                          08/15/2016   $           0.00

        2730 Capstar Radio Operating Company         HILL, JOHN CHRISTOPHER                         Employment Agreement                                          01/01/2017   $           0.00

        2731 iHeartMedia, Inc.                       HILL, MARK                                     Employment Agreement                                          09/01/2013   $           0.00

        2732 Capstar Radio Operating Company         HILL, RONALD A                                 Employment Agreement                                          03/06/2012   $           0.00

        2733 Premiere Networks, Inc.                 HILLSDALE COLLEGE                              Confirmation Letter                                           09/06/2017   $           0.00

        2734 iHeartMedia + Entertainment, Inc.       HIPCRICKET, INC.                               Master Services Agreement plus SOWs                           10/31/2015   $           0.00

        2735 iHeartMedia Management Services, Inc.   HITACHI CONSULTING CORPORATION                 Master Consulting Agreement                                   08/01/2005   $           0.00

        2736 iHeartMedia Management Services, Inc.   HITACHI CONSULTING CORPORATION                 Statement of Work                                             04/07/2014

        2737 iHeartMedia Management Services, Inc.   HITACHI CONSULTING CORPORATION                 Change Order No. 1 to Statement of Work                       07/10/2014

        2738 iHeartMedia Management Services, Inc.   HITACHI CONSULTING CORPORATION                 Change Order No. 2 to Statement of Work                       09/05/2014

        2739 iHeartMedia, Inc.                       HITACHI CONSULTING CORPORATION                 Service Arrangement                                           12/01/2015

        2740 iHeartMedia, Inc.                       HITACHI CONSULTING CORPORATION                 Change Order NO. 1 to Commissions Support Statement of Work   01/26/2016

        2741 iHeartMedia, Inc.                       HITACHI CONSULTING CORPORATION                 Change Order No. 2 Commissions Support Statement of Work      02/19/2016

        2742 iHeartMedia, Inc.                       HITACHI CONSULTING CORPORATION                 Change Order No. 3 to Commissions Support Statement of Work   02/23/2016

        2743 iHeartMedia, Inc.                       HITACHI CONSULTING CORPORATION                 Statement of Work                                             06/22/2016

        2744 iHeartMedia, Inc.                       HITACHI CONSULTING CORPORATION                 Change Order No. 4                                            03/13/2017

        2745 Citicasters Co.                         HLIVKO, MILES D                                Employment Agreement                                          12/01/2017   $           0.00

        2746 AMFM Broadcasting, Inc.                 HOBSON, ECHO DELAINA                           Employment Agreement                                          02/20/2018   $           0.00

        2747 iHeartMedia + Entertainment, Inc.       HOCH, CALLIE A                                 Employment Agreement                                          03/01/2017   $           0.00

        2748 Citicasters Co.                         HODGE, DAVID J                                 Employment Agreement                                          10/01/2017   $           0.00

        2749 AMFM Broadcasting, Inc.                 HOESLY, ZACHARY JAMES                          Employment Agreement                                          12/01/2016   $           0.00

        2750 iHeartMedia Management Services, Inc.   HOFFMAN, NOELLE FLORES                         Employment Agreement                                          10/01/2017   $           0.00

        2751 Capstar Radio Operating Company         HOFFMANN, GARY R                               Employment Agreement                                          10/12/2015   $           0.00

        2752 Capstar Radio Operating Company         HOFFMANN, SCOTT A                              Employment Agreement                                          06/01/2016   $           0.00

        2753 Capstar Radio Operating Company         HOGLE, SCOTT M                                 Employment Agreement                                          05/01/2013   $           0.00

        2754 Capstar Radio Operating Company         HOLLADAY BROADCASTING OF LOUISIANA, LLC        Trademark and Domain Name License Agreement                   07/01/2016   $           0.00

        2755 iHeartMedia + Entertainment, Inc.       HOLLADAY BROADCASTING OF LOUISIANA, LLC        Trademark and Domain Name License Agreement                   07/01/2016

        2756 iHM Identity, Inc.                      HOLLADAY BROADCASTING OF LOUISIANA, LLC        Trademark and Domain Name License Agreement                   07/01/2016

        2757 Citicasters Co.                         HOLLAND, KONATA NANTUMBU                       Employment Agreement                                          04/01/2016   $           0.00

        2758 Capstar Radio Operating Company         HOLLOWAY, EDWARD                               Employment Agreement                                          04/15/2016   $           0.00

        2759 Premiere Networks, Inc.                 HOLLYWOOD HAMILTON                             Talent Agreement                                                           $           0.00

        2760 Citicasters Co.                         HOLMGREN, MIKE                                 Employment Agreement                                          04/03/2016   $           0.00

        2761 Capstar Radio Operating Company         HONEYCOMB, STEPHEN                             Employment Agreement                                          08/01/2015   $           0.00

        2762 Citicasters Co.                         HOOD, ANDREW TYLER                             Employment Agreement                                          10/01/2017   $           0.00

        2763 Citicasters Co.                         HOOLEY, BRUCE DAVID                            Employment Agreement                                          11/01/2016   $           0.00

        2764 iHeartMedia + Entertainment, Inc.       HOOVER, BROOKE ASHLEY                          Employment Agreement                                          03/01/2018   $           0.00

        2765 Capstar Radio Operating Company         HOPECK, SCOTT J                                Employment Agreement                                          04/16/2015   $           0.00

        2766 iHeartMedia Management Services, Inc.   HOPKINS, BRAD                                  Employment Agreement                                          10/01/2015   $           0.00

        2767 iHeartMedia, Inc.                       HORIZON MEDIA, INC.                            Letter Agreement                                              01/01/2018   $      10,702.75

        2768 iHeartMedia + Entertainment, Inc.       HORTON, PAUL ERIC                              Employment Agreement                                          02/02/2017   $           0.00

        2769 iHeartMedia Management Services, Inc.   HORTONWORKS, INC.                              Master Services Agreement                                     06/08/2015   $           0.00

        2770 iHeartMedia Management Services, Inc.   HORTONWORKS, INC.                              License Agreement - PO Exception Form                         01/03/2017

        2771 iHeartMedia, Inc.                       HORTONWORKS, INC.                              Statement of Work                                             05/01/2015

        2772 iHeartMedia, Inc.                       HORTONWORKS, INC.                              License Agreement - Invoice                                   06/24/2015

        2773 iHeartMedia, Inc.                       HORTONWORKS, INC.                              License Agreement - Invoice                                   06/24/2016

        2774 iHeartMedia, Inc.                       HORTONWORKS, INC.                              Purchase Order Exception Form                                 01/03/2017

        2775 iHeartMedia + Entertainment, Inc.       HOST ANALYTICS                                 Mutual Non-Disclosure Agreement                               11/15/2010   $           0.00

        2776 Citicasters Co.                         HOTCHKISS, OLIN K                              Employment Agreement                                          09/01/2017   $           0.00

        2777 Citicasters Co.                         HOTCHKISS, ROBERT                              Employment Agreement                                          03/15/2016   $           0.00

        2778 iHeartMedia + Entertainment, Inc.       HOTH, DAVID                                    Employment Agreement                                          01/10/2018   $           0.00

        2779 Capstar Radio Operating Company         HOTT, HUDSON                                   Employment Agreement                                          01/01/2017   $           0.00




                                                                                               52
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 63 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                                   Counterparty                                      Contract Description                        Date         Cure Cost
        2780 Capstar Radio Operating Company         HOUSE, GERRY L                                    Employment Agreement                                        01/01/2004   $           0.00

        2781 iHeartMedia+Entertainment, Inc          HOUSTON ASTROS                                    Sports Affiliate Agreement                                               $           0.00

        2782 AMFM Texas Broadcasting, LP             HOUSTON BROADCASTING CORPORATION                  HD Channel and Translator Agreement                         01/01/2016   $           0.00

        2783 AMFM Texas Licenses, LLC                HOUSTON BROADCASTING CORPORATION                  HD Channel and Translator Agreement                         01/01/2016

        2784 Capstar Radio Operating Company         HOUSTON BROADCASTING CORPORATION                  HD Channel and Translator Agreement                         01/01/2016

        2785 Capstar TX, LLC                         HOUSTON BROADCASTING CORPORATION                  HD Channel and Translator Agreement                         01/01/2016

        2786 CC Licenses, LLC                        HOUSTON BROADCASTING CORPORATION                  HD Channel and Translator Agreement                         01/01/2016

        2787 iHeartMedia + Entertainment, Inc.       HOUSTON BROADCASTING CORPORATION                  HD Channel and Translator Agreement                         01/01/2016

        2788 Capstar Radio Operating Company         HOVEL, DAVID KARL                                 Employment Agreement                                        10/01/2017   $           0.00

        2789 Capstar Radio Operating Company         HOWARD, JAMES R                                   Employment Agreement                                        04/21/2017   $           0.00

        2790 iHeartMedia Management Services, Inc.   HOWARD, JEFFREY K                                 Employment Agreement                                        01/01/2018   $           0.00

        2791 iHeartMedia + Entertainment, Inc.       HOWARD, KEVIN FONTAINE                            Employment Agreement                                        01/01/2018   $           0.00

        2792 iHeartMedia + Entertainment, Inc.       HOWELL, LISA                                      Employment Agreement                                        03/21/2016   $           0.00

        2793 Capstar Radio Operating Company         HOWELL, MATTHEW DAVID                             Employment Agreement                                        10/01/2017   $           0.00

        2794 Capstar Radio Operating Company         HOYT, KATIE                                       Employment Agreement                                        01/03/2017   $           0.00

        2795 iHeartMedia + Entertainment, Inc.       HRABOVSKY, JASON                                  Employment Agreement                                        04/02/2018   $           0.00

        2796 Citicasters Co.                         HRYCIW, ANDREW S                                  Employment Agreement                                        04/01/2016   $           0.00

        2797 Citicasters Co.                         HUBBARD BROADCASTING, INC.                        Estoppel and Landlord's Consent                             03/08/2011   $       5,061.00

        2798 TTWN Media Networks, LLC                HUBBARD RADIO WASHINGTON DC LLC                   Affiliate Agreement                                                      $           0.00

        2799 Citicasters Co.                         HUBBARD, JULIE                                    Employment Agreement                                        04/17/2017   $           0.00

        2800 Capstar Radio Operating Company         HUBBARD, RAYMOND CRAIG                            Employment Agreement                                        11/13/2017   $           0.00

        2801 iHeartMedia + Entertainment, Inc.       HUDSON TOYOTA                                     Lease Agreement                                                          $           0.00

        2802 Capstar Radio Operating Company         HUDSON, MICHAEL SHANNON                           Employment Agreement                                        05/08/2017   $           0.00

        2803 iHeartMedia, Inc.                       HUDSON, YETTA INEZ                                Employment Agreement                                        09/01/2016   $           0.00

        2804 Premiere Networks, Inc.                 HUELSMAN, MORGAN LAYNE NICOLE                     Employment Agreement                                        07/01/2017   $           0.00

        2805 Capstar Radio Operating Company         HUERTA, KAITLYN                                   Employment Agreement                                        10/01/2017   $           0.00

        2806 Citicasters Co.                         HUFFMAN, COURTNEY STARR                           Employment Agreement                                        10/01/2016   $           0.00

        2807 Capstar Radio Operating Company         HUGHES, DIANE STUPAR                              Employment Agreement                                        01/01/2014   $           0.00

        2808 iHeartMedia + Entertainment, Inc.       HUGHES, KEVIN W                                   Employment Agreement                                        08/01/2015   $           0.00

        2809 iHeartMedia + Entertainment, Inc.       HUIZHOU FORYOU GENERAL ELECTRONICS CO., LTD Letter Agreement of Confidentiality                               10/20/2008   $           0.00

        2810 Capstar Radio Operating Company         HULME, REBECCA                                    Employment Agreement                                        11/17/2017   $           0.00

        2811 Citicasters Co.                         HULTENGREN, GORDON ALAN                           Employment Agreement                                        09/16/2017   $           0.00

        2812 Citicasters Co.                         HUNT, CRAIG LYN                                   Employment Agreement                                        06/01/2016   $           0.00

        2813 Citicasters Co.                         HUNT, DANIEL PATRICK                              Employment Agreement                                        01/15/2017   $           0.00

        2814 Capstar Radio Operating Company         HUNTER, ROBERT S                                  Employment Agreement                                        09/15/2016   $           0.00

        2815 Capstar Radio Operating Company         HUNTER, ROBERT WILLIAM                            Employment Agreement                                        10/01/2016   $           0.00

        2816 iHeartMedia + Entertainment, Inc.       HURSON, STEPHEN                                   Employment Agreement                                        01/01/2018   $           0.00

        2817 Capstar Radio Operating Company         HUSTER, GERALD M                                  Employment Agreement                                        02/15/2016   $           0.00

        2818 Citicasters Co.                         HYDER, MARILYN                                    Employment Agreement                                        01/01/2017   $           0.00

        2819 Capstar Radio Operating Company         HYLAND, AARON DAVIES                              Employment Agreement                                        01/01/2015   $           0.00

        2820 Capstar Radio Operating Company         HYNSON, DAVID A                                   Employment Agreement                                        01/01/2015   $           0.00

        2821 iHeartMedia + Entertainment, Inc.       HYUNDAI AMERICAN TECHNICAL CENTER, INC.           Review and Use of Evaluation Material                       11/20/2006   $           0.00

        2822 iHeartMedia + Entertainment, Inc.       HYUNDAI AUTONET CO., LTD.                         Review and Use of Evaluation Material                       07/20/2007   $           0.00

        2823 iHeartMedia + Entertainment, Inc.       HYUNDAI AUTONET CO., LTD.                         Letter Agreement                                            02/09/2009

        2824 iHeartMedia + Entertainment, Inc.       HYUNDAI AUTONET CO., LTD.                         Review and Use of Evaluation Material                       02/09/2009

        2825 TTWN Media Networks, LLC                HYUNDAI MNSOFT, INC                               Data Evaluation License Agreement                           03/31/2015   $           0.00

        2826 iHeartMedia + Entertainment, Inc.       HYUNDAI MOTOR COMPANY                             Letter Agreement                                            03/17/2009   $           0.00

        2827 iHeartMedia Management Services, Inc.   IASTA, INC.                                       Master License and Services Agreement                       04/01/2010   $           0.00

        2828 iHeartMedia Management Services, Inc.   IASTA, INC.                                       First Amendment to Master License and Services Agreement    09/01/2012

        2829 iHeartMedia Management Services, Inc.   IASTA, INC.                                       First Amendment to Master License and Services Agreement    09/11/2012

        2830 iHeartMedia Management Services, Inc.   IASTA, INC.                                       Second Amendment to Master License and Services Agreement   03/28/2013

        2831 AMFM Broadcasting, Inc.                 IBARRA, LUIS                                      Employment Agreement                                        04/15/2016   $           0.00

        2832 iHeartCommunications, Inc.              IBIQUITY DIGITAL CORPORATION                      License Commitment Agreement                                12/21/2004   $           0.00

        2833 iHeartCommunications, Inc.              IBM                                               Statement of Work                                           09/21/2011   $     254,726.30




                                                                                                53
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 64 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                   Counterparty                               Contract Description                             Date         Cure Cost
        2834 iHeartCommunications, Inc.              IBM                                      Project Change Request                                            02/08/2012

        2835 iHeartCommunications, Inc.              IBM                                      Project Change Request                                            05/07/2012

        2836 iHeartCommunications, Inc.              IBM                                      Project Change Request                                            11/20/2013

        2837 iHeartCommunications, Inc.              IBM                                      Statement of Work                                                 08/10/2015

        2838 iHeartCommunications, Inc.              IBM                                      Project Change Request                                            11/11/2015

        2839 iHeartCommunications, Inc.              IBM                                      Project Change Request                                            05/12/2016

        2840 iHeartCommunications, Inc.              IBM                                      Project Change Request                                            09/06/2016

        2841 iHeartCommunications, Inc.              IBM                                      Project Change Request                                            10/13/2016

        2842 iHeartMedia Management Services, Inc.   IBM                                      Addendum                                                          04/01/2013

        2843 iHeartMedia Management Services, Inc.   IBM                                      Firm Order for Quote                                              07/29/2015

        2844 iHeartMedia Management Services, Inc.   IBM                                      Statement of Work                                                 09/01/2015

        2845 iHeartMedia Management Services, Inc.   IBM                                      License Agreement - Invoice                                       05/01/2016

        2846 iHeartMedia Management Services, Inc.   IBM                                      Statement of Work                                                 08/05/2016

        2847 iHeartMedia Management Services, Inc.   IBM                                      Project Change Request                                            09/12/2016

        2848 iHeartMedia Management Services, Inc.   IBM                                      Attachment for Service Extension Support                          04/27/2017

        2849 iHeartMedia Management Services, Inc.   IBM                                      Order Management                                                  04/28/2017

        2850 iHeartMedia Management Services, Inc.   IBM                                      License Agreement - Support Extension                             05/01/2017

        2851 iHeartMedia Management Services, Inc.   IBM                                      Quote                                                             05/01/2017

        2852 iHeartMedia Management Services, Inc.   IBM                                      License Agreement - Proof of Entitlement                          05/26/2017

        2853 iHeartMedia Management Services, Inc.   IBM                                      Firm Order Letter                                                 10/11/2017

        2854 iHeartMedia Management Services, Inc.   IBM                                      License Agreement - Quote                                         10/12/2017

        2855 iHeartMedia, Inc.                       IBM                                      Addendum to Quotation for Facilities and Real Estate Management   04/28/2017


        2856 iHeartMedia Management Services, Inc.   IBX GROUP AB                             Mutual Confidentiality and Non-Disclosure Agreement               11/30/2015   $           0.00

        2857 iHeartMedia Management Services, Inc.   ICERTIS INC.                             Non-Disclosure Agreement                                          04/06/2017   $           0.00

        2858 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 Letter Agreement                                                  06/01/2016   $           0.00

        2859 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 Advertising Agreement                                             06/30/2016

        2860 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 Letter Agreement                                                  06/30/2016

        2861 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 Letter Agreement                                                  09/30/2016

        2862 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 Advertising Agreement                                             12/22/2016

        2863 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 Letter Agreement                                                  12/22/2016

        2864 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 Advertising Agreement                                             04/05/2017

        2865 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 Advertising Agreement                                             07/31/2017

        2866 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 Letter Agreement                                                  07/31/2017

        2867 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 Advertising Agreement                                             09/30/2016

        2868 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 iHeartRadio Summer Pool Party Advertising Agreement               06/30/2016

        2869 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 Advertising Agreement                                             06/30/2016

        2870 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 Advertising Agreement                                             12/22/2016

        2871 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 Advertising Agreement                                             03/31/2017

        2872 iHeartCommunications, Inc.              ICON INTERNATIONAL, INC.                 Advertising Agreement                                             07/31/2017

        2873 Capstar Radio Operating Company         ID&A INC                                 Office Furniture Agreement                                        01/31/2018   $     409,398.48

        2874 Citicasters Co.                         ID&A INC                                 Office Furniture Agreement                                        01/31/2018

        2875 iHeartMedia + Entertainment, Inc.       ID&A INC                                 Office Furniture Agreement

        2876 iHeartMedia Management Services, Inc.   ID&A INC                                 Office Furniture Agreement                                        01/31/2018

        2877 iHeartCommunications, Inc.              IDE INTERNATIONAL INC.                   Master Service Agreement                                          08/09/2012   $           0.00

        2878 iHeartCommunications, Inc.              IDE INTERNATIONAL INC.                   Statement of Work                                                 08/13/2012

        2879 iHeartCommunications, Inc.              IDE INTERNATIONAL INC.                   Statement of Work                                                 09/17/2012

        2880 Premiere Networks, Inc.                 IDE INTERNATIONAL INC.                   Change Order                                                      08/13/2012

        2881 Premiere Networks, Inc.                 IDE INTERNATIONAL INC.                   Change Order                                                      09/17/2012

        2882 Premiere Networks, Inc.                 IDRIVE / PRO SOFTNET CORPORATION         Confirmation Letter                                               01/13/2017   $           0.00

        2883 Capstar Radio Operating Company         IEZZI, MICHAEL W                         Employment Agreement                                              10/02/2017   $           0.00

        2884 iHeartMedia Management Services, Inc.   IGENTA INC.                              Non-Disclosure Agreement                                          10/27/2017   $           0.00

        2885 Citicasters Co.                         IGLESIAS, JOSE D                         Employment Agreement                                              05/01/2016   $           0.00

        2886 iHM Identity, Inc.                      IHEARTCOMMUNICATIONS, INC.               Amended and Restated License Agreement                            11/10/2005   $           0.00

        2887 AMFM Radio Licenses, LLC                IHEARTMEDIA + ENTERTAINMENT, INC.        Subcarrier Agreement                                              12/31/2006   $           0.00




                                                                                         54
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 65 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                         Debtor                              Counterparty                                    Contract Description              Date          Cure Cost
        2888 Terrestrial RF Licensing, Inc.          IHEARTMEDIA + ENTERTAINMENT, INC.          Licensing Agreement

        2889 iHeartCommunications, Inc.              IHM IDENTITY, INC.                         Amended and Restated License Agreement                11/10/2005   $           0.00

        2890 iHeartMedia, Inc.                       IKON FINANCIAL SERVICES                    Master Agreement                                      03/02/2010   $           0.00

        2891 iHeartMedia, Inc.                       IKON FINANCIAL SERVICES                    Product Schedule                                      03/02/2010

        2892 iHeartMedia, Inc.                       IKON OFFICE SOLUTIONS, INC.                Master Service Agreement                              03/01/2010   $           0.00

        2893 iHeartMedia, Inc.                       IKON OFFICE SOLUTIONS, INC.                National Account Agreement                            03/01/2010

        2894 iHeartMedia, Inc.                       IKON OFFICE SOLUTIONS, INC.                Master Service Agreement                              03/02/2010

        2895 iHeartMedia, Inc.                       IKON OFFICE SOLUTIONS, INC.                Service Order One                                     03/02/2010

        2896 iHeartMedia, Inc.                       IKON OFFICE SOLUTIONS, INC.                Image Management Plus Commitments                     03/02/2010

        2897 iHeartMedia, Inc.                       IKON OFFICE SOLUTIONS, INC.                Work Order

        2898 Premiere Networks, Inc.                 ILANTUS TECHNOLOGIES                       Advisory Services Agreement                           01/01/2013   $           0.00

        2899 Premiere Networks, Inc.                 ILANTUS TECHNOLOGIES                       Advisory Services Proposal                            08/07/2013

        2900 iHeartMedia, Inc.                       ILLINOIS NATIONAL INSURANCE CO.            Binder of Insurance                                   08/30/2017   $           0.00

        2901 iHeartMedia, Inc.                       ILLINOIS NATIONAL INSURANCE CO.            Excess Edge Binder of Insurance Confirmation          11/01/2017

        2902 iHeartMedia + Entertainment, Inc.       ILLK, JOHN BRANDON                         Employment Agreement                                  07/01/2016   $           0.00

        2903 iHeartMedia+Entertainment, Inc          IMAGENET CONSULTING LLC                    Service Agreement                                                  $       2,099.89

        2904 iHeartMedia Management Services, Inc.   IMAGINE COMMUNICATIONS CORP                Non-Disclosure Agreement                              05/03/2017   $           0.00

        2905 CC Licenses, LLC                        IMMANUEL BROADCASTING NETWORK, INC.        Memorandum of Understanding                           02/16/2011   $       2,910.24

        2906 Citicasters Licenses, Inc.              IMMANUEL BROADCASTING NETWORK, INC.        Memorandum of Understanding                           02/16/2011

        2907 iHeartMedia, Inc.                       INDIAN HARBOR COMPANY                      Casualty Program Binder                               11/01/2017   $           0.00

        2908 Premiere Networks, Inc.                 INDOCHINO                                  Confirmation Letter                                   06/19/2017   $           0.00

        2909 iHeartCommunications, Inc.              INFINITY                                   Settlement Letter                                     10/24/2001   $           0.00

        2910 iHeartCommunications, Inc.              INFINITY                                   License Agreement                                     07/24/2002

        2911 iHeartCommunications, Inc.              INFINITY                                   Traffic and Weather Together License Agreement        07/24/2002

        2912 iHeartMedia + Entertainment, Inc.       INFO GLOBAL SOLUTIONS                      Mutual Non-Disclosure Agreement                       11/17/2010   $           0.00

        2913 iHeartMedia + Entertainment, Inc.       INFOGROUP INC                              Mutual Confidentiality and Non-Disclosure Agreement   02/01/2013   $           0.00

        2914 TTWN Media Networks, LLC                INFOGROUP INC                              Mutual Confidentiality and Non-Disclosure Agreement   02/01/2013

        2915 iHeartMedia Management Services, Inc.   INFORMATICA LLC                            License Agreement - Invoice                           01/01/2016   $       9,755.91

        2916 iHeartMedia Management Services, Inc.   INFORMATICA LLC                            License Agreement - Invoice                           04/01/2016

        2917 iHeartMedia Management Services, Inc.   INFORMATICA LLC                            Maintenance Agreement - Invoice                       05/19/2016

        2918 iHeartMedia Management Services, Inc.   INFORMATICA LLC                            License Agreement - Invoice                           06/01/2016

        2919 iHeartMedia Management Services, Inc.   INFORMATICA LLC                            License Agreement - Invoice                           01/01/2017

        2920 iHeartMedia Management Services, Inc.   INFORMATICA LLC                            License Agreement - Invoice                           03/01/2017

        2921 iHeartMedia Management Services, Inc.   INFORMATICA LLC                            License Agreement - Invoice                           04/01/2017

        2922 Premiere Networks, Inc.                 INFORMATICA LLC                            License Agreement - Invoice                           06/01/2017

        2923 iHeartCommunications, Inc.              INFOSYS TECHNOLOGIES LIMITED               Master Services Agreement                             04/22/2009   $           0.00

        2924 iHeartCommunications, Inc.              INFOSYS TECHNOLOGIES LIMITED               Change Request                                        04/01/2012

        2925 iHeartCommunications, Inc.              INFOSYS TECHNOLOGIES LIMITED               Change Request                                        04/16/2012

        2926 iHeartCommunications, Inc.              INFOSYS TECHNOLOGIES LIMITED               Change Request                                        10/16/2012

        2927 iHeartCommunications, Inc.              INFOSYS TECHNOLOGIES LIMITED               Change Request                                        11/05/2012

        2928 iHeartCommunications, Inc.              INFOSYS TECHNOLOGIES LIMITED               Change Request NO. CCIT - Smart Bike-05               12/14/2012

        2929 iHeartCommunications, Inc.              INFOSYS TECHNOLOGIES LIMITED               Change Request                                        01/01/2013

        2930 iHeartMedia Management Services, Inc.   INFOSYS TECHNOLOGIES LIMITED               Work Order                                            11/14/2011

        2931 iHeartMedia Management Services, Inc.   INFOSYS TECHNOLOGIES LIMITED               Statement of Work                                     01/16/2012

        2932 iHeartMedia Management Services, Inc.   INFOSYS TECHNOLOGIES LIMITED               Mutual Confidentiality Agreement                      03/12/2012

        2933 Premiere Networks, Inc.                 INFOSYS TECHNOLOGIES LIMITED               Change Request No. CCIT -On Demand -05                01/09/2012

        2934 Premiere Networks, Inc.                 INFOSYS TECHNOLOGIES LIMITED               Change Request No., CCIT - Smart Bike - 04            01/16/2012

        2935 Citicasters Co.                         INHOFE, MARGARET                           Deferred Compensation Agreement                       10/07/1987   $      34,516.13

        2936 iHeartCommunications, Inc.              INNERWORKINGS, INC.                        Master Professional Services Agreement                12/23/2009   $           0.00

        2937 AMFM Texas Broadcasting, LP             INNES, JOSHUA EDWARD                       Employment Agreement                                  10/10/2016   $           0.00

        2938 iHeartMedia Management Services, Inc.   INNOVA SOLUTIONS INC.                      Non-Disclosure Agreement                              02/13/2017   $           0.00

        2939 iHeartMedia + Entertainment, Inc.       INRIX INC                                  Mutual Non-Disclosure Agreement                       06/25/2015   $           0.00

        2940 iHeartMedia + Entertainment, Inc.       INSIGHT GLOBAL                             Appendix A - Statement of Work                        05/09/2016   $           0.00

        2941 iHeartMedia, Inc.                       INSIGHT GLOBAL                             Contingency Search Partnership Fee Agreement          04/08/2015




                                                                                           55
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 66 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                                  Counterparty                                           Contract Description                     Date         Cure Cost
        2942 iHeartMedia, Inc.                       INSIGHT GLOBAL                                      Statement of Work                                            04/01/2017

        2943 iHeartMedia Management Services, Inc.   INSIGHT SOURCING GROUP, INC.                        Spend Assessment and Strategic Sourcing Services Agreement   07/13/2016   $           0.00

        2944 iHeartMedia Management Services, Inc.   INSIGHT SOURCING GROUP, INC.                        Scope of Work #1                                             09/07/2016

        2945 iHeartMedia Management Services, Inc.   INSIGHT SOURCING GROUP, INC.                        Scope of Work #2                                             09/07/2016

        2946 iHeartMedia Management Services, Inc.   INSIGHT SOURCING GROUP, INC.                        Spend Assessment and Strategic Sourcing Services Agreement   09/07/2016

        2947 iHeartMedia Management Services, Inc.   INSIGHTSQUARED INC.                                 Non-Disclosure Agreement                                     11/08/2017   $           0.00

        2948 iHeartMedia, Inc.                       INTERACTIVE ADVERTISING BUREAU, INC                 Marketing Service Agreement                                               $           0.00

        2949 Citicasters Co.                         INTERACTIVE GAMES & CREATIONS INC                   Event Production Service Agreement                                        $           0.00

        2950 iHeartMedia + Entertainment, Inc.       INTERNATIONAL BROTHERHOOD OF ELECTRICAL             Collective Bargaining Agreement                              05/01/2007   $           0.00
                                                     WORKERS

        2951 iHeartMedia Management Services, Inc.   INTERNATIONAL BROTHERHOOD OF ELECTRICAL             Contract Extension Letter                                    03/08/2012
                                                     WORKERS

        2952 iHeartMedia Management Services, Inc.   INTERNATIONAL BROTHERHOOD OF ELECTRICAL             Contract Extension Letter                                    03/12/2012
                                                     WORKERS

        2953 Capstar Radio Operating Company         INTERNATIONAL DEMOGRAPHICS, INC.                    License Agreement                                                         $      11,537.00

        2954 Premiere Networks, Inc.                 INTERTECH MEDIA LLC                                 Service Agreement                                                         $           0.00

        2955 iHeartMedia Management Services, Inc.   INTRUSION INC.                                      Non-Disclosure Agreement                                     08/01/2017   $           0.00

        2956 iHeartMedia Management Services, Inc.   IPASS INC.                                          Mutual Confidentiality and Non-Disclosure Agreement          06/22/2016   $           0.00

        2957 iHeartMedia + Entertainment, Inc.       IPLAY LLC                                           Advertising Agreement                                        06/28/2017   $           0.00

        2958 iHeartMedia + Entertainment, Inc.       IPLAY LLC                                           Advertising Agreement                                        12/30/2017

        2959 Citicasters Co.                         IPPOLITO, NOREEN R                                  Employment Agreement                                         12/09/2015   $           0.00

        2960 Citicasters Co.                         IRBY, MICHAEL WAYNE                                 Employment Agreement                                         07/01/2015   $           0.00

        2961 iHeartCommunications, Inc.              IRON MOUNTAIN INFORMATION MANAGEMENT, LLC           Service Agreement                                            05/01/2002   $      21,817.06

        2962 Capstar Radio Operating Company         IRWIN, DOUGLAS P.                                   Employment Agreement                                         12/05/2017   $           0.00

        2963 iHeartMedia + Entertainment, Inc.       ISBELL, ROLLIN D                                    Employment Agreement                                         01/09/2018   $           0.00

        2964 iHeartMedia + Entertainment, Inc.       ISET CO., LTD.                                      Letter Agreement of Confidentiality                          09/14/2009   $           0.00

        2965 iHeartMedia Management Services, Inc.   ISG INFORMATION SERVICES GROUP AMERICAS, INC. Mutual Confidentiality and Non-Disclosure Agreement                02/02/2017   $           0.00


        2966 Premiere Networks, Inc.                 ISLEY, JOHNNY F                                     Employment Agreement                                         01/01/2011   $           0.00

        2967 Citicasters Co.                         IVEY, JOHN                                          Employment Agreement                                         10/01/2017   $           0.00

        2968 iHeartMedia + Entertainment, Inc.       IVI TELECOM SERVICES                                Mutual Non-Disclosure Agreement                              06/17/2012   $           0.00

        2969 iHeartMedia + Entertainment, Inc.       IVI TELECOM SERVICES                                Mutual Non-Disclosure Agreement                              07/12/2012

        2970 iHeartMedia + Entertainment, Inc.       IWIN, INC.                                          Term Sheet Amendment                                         06/28/2017   $           0.00

        2971 iHeartMedia, Inc.                       IWIN, INC.                                          Binding Term Sheet                                           03/31/2017

        2972 iHeartMedia + Entertainment, Inc.       J & K CAR ELECTRONICS CORPORATION                   Letter extending the prior Agreement                         11/09/2009   $           0.00

        2973 iHeartMedia + Entertainment, Inc.       J & K CAR ELECTRONICS CORPORATION                   Non-Disclosure/Confidentiality Agreement (Trilateral)        02/01/2010

        2974 iHeartCommunications, Inc.              J. MICHAEL LISH D/B/A THE LISH COMPANY              Texas Brokerage Agreement                                    01/23/2012   $           0.00

        2975 Citicasters Co.                         JACKSON, ALAN J                                     Employment Agreement                                         06/01/2016   $           0.00

        2976 Capstar Radio Operating Company         JACKSON, CODY BLAINE                                Employment Agreement                                         02/20/2017   $           0.00

        2977 Capstar Radio Operating Company         JACKSON, DANDRE                                     Employment Agreement                                         09/01/2016   $           0.00

        2978 AMFM Broadcasting, Inc.                 JACOBS, VICTOR                                      Employment Agreement                                         10/01/2017   $           0.00

        2979 Citicasters Co.                         JACOBSON, AARON ZACHARY                             Employment Agreement                                         04/01/2018   $           0.00

        2980 Citicasters Co.                         JACOBSON, DAVID D                                   Employment Agreement                                         04/01/2016   $           0.00

        2981 Clear Channel Holdings, Inc.            JACOR COMMUNICATIONS CO.                            Lease Agreement                                              03/19/1999   $           0.00

        2982 iHeartMedia + Entertainment, Inc.       JAGUAR LAND ROVER LIMITED                           Data and Network License Agreement                           03/11/2010   $           0.00

        2983 iHeartMedia + Entertainment, Inc.       JAGUAR LAND ROVER LIMITED                           Third Amendment to Data and Network License Agreement        09/12/2014

        2984 iHeartMedia + Entertainment, Inc.       JAGUAR LAND ROVER LIMITED                           Long Term Supplier Declaration                               01/01/2017

        2985 TTWN Media Networks, LLC                JAGUAR LAND ROVER LIMITED                           Long Term Supplier Declaration                               01/01/2017

        2986 iHeartMedia, Inc.                       JAMES GILL                                          Independent Contractor Confidentiality and Trade Secrets     02/22/2017   $           0.00
                                                                                                         Agreement

        2987 iHeartMedia, Inc.                       JAMES GILL                                          Independent Contractor Confidentiality and Trade Secrets     06/12/2017
                                                                                                         Agreement

        2988 iHeartMedia + Entertainment, Inc.       JAMES SCHOELLMAN                                    Lease Agreement                                              09/01/2005   $       2,667.00

        2989 iHeartMedia + Entertainment, Inc.       JAMES SCHOELLMAN                                    First Amendment to Lease Agreement                           11/01/2012

        2990 iHeartMedia + Entertainment, Inc.       JAMES SCHOELLMAN                                    Second Amendment to Lease Agreement                          11/01/2017

        2991 iHeartMedia + Entertainment, Inc.       JAMES SCHOELLMAN                                    Lease Termination Agreement                                  01/31/2018

        2992 Capstar Radio Operating Company         JAMES T. HARRIS                                     Employment Agreement                                         01/03/2018   $           0.00




                                                                                                 56
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 67 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                   Counterparty                                   Contract Description                           Date         Cure Cost
        2993 Premiere Networks, Inc.                 JAMES, BILLY O                                  Employment Agreement                                           01/01/2011   $           0.00

        2994 AMFM Broadcasting, Inc.                 JAMES, CHRISTIE NEKITTA                         Employment Agreement                                           06/13/2016   $           0.00

        2995 Citicasters Co.                         JAMES, SCOTT K                                  Employment Agreement                                           01/01/2018   $           0.00

        2996 iHeartMedia + Entertainment, Inc.       JAMESON, BRIAN A                                Employment Agreement                                           10/07/2015   $           0.00

        2997 Capstar Radio Operating Company         JANDT, TIMOTHY S                                Employment Agreement                                           10/15/2017   $           0.00

        2998 iHeartCommunications, Inc.              JAN-PRO CLEANING SYSTEMS                        Service Agreement                                              01/29/2013   $           0.00

        2999 iHeartMedia + Entertainment, Inc.       JARQUIN, ANGEL E                                Employment Agreement                                           08/01/2016   $           0.00

        3000 iHeartMedia + Entertainment, Inc.       JARVIE, MICHAEL A                               Employment Agreement                                           04/01/2017   $           0.00

        3001 TTWN Media Networks, LLC                JASMIN INFOTECH PVT, LTD                        Mutual Confidentiality and Non-Disclosure Agreement            01/25/2017   $           0.00

        3002 iHeartMedia, Inc.                       JEFF BELL                                       Retention Bonus                                                03/13/2017   $           0.00

        3003 iHeartMedia Management Services, Inc.   JEFFRIES, ANDREW                                Employment Agreement                                           08/15/2017   $           0.00

        3004 Premiere Networks, Inc.                 JEKYLL & HYDE                                   Confirmation Letter                                            02/19/2018   $           0.00

        3005 iHeartCommunications, Inc.              JELLI, INC.                                     Exclusive Management and Reseller Agreement                    01/02/2015   $     535,249.14

        3006 iHeartCommunications, Inc.              JELLI, INC.                                     Investors' Rights Agreement                                    01/02/2015

        3007 iHeartCommunications, Inc.              JELLI, INC.                                     Sales of Series B Preferred Stock Closing Book                 01/02/2015

        3008 iHeartCommunications, Inc.              JELLI, INC.                                     Schedule of Exceptions                                         01/02/2015

        3009 iHeartMedia Management Services, Inc.   JELLISON, DAVID C                               Employment Agreement                                           01/01/2015   $           0.00

        3010 Citicasters Co.                         JENKINS, EDRIS                                  Employment Agreement                                           02/01/2018   $           0.00

        3011 iHeartMedia, Inc.                       JENKINS, MICHAEL S                              Employment Agreement                                           06/01/2016   $           0.00

        3012 iHeartMedia + Entertainment, Inc.       JENSEN, JOSHUA P                                Employment Agreement                                           04/01/2016   $           0.00

        3013 iHeartMedia Management Services, Inc.   JERRICK, JESSICA FRANCIS                        Employment Agreement                                           02/15/2017   $           0.00

        3014 AMFM Broadcasting, Inc.                 JESSEN, LEVI J                                  Employment Agreement                                           08/01/2016   $           0.00

        3015 Capstar Radio Operating Company         JIRKOVSKY, JEFFERY T                            Employment Agreement                                           01/01/2017   $           0.00

        3016 iHeartMedia, Inc.                       JNBRIDGE, LLC                                   License Agreement - Invoice                                    12/21/2015   $           0.00

        3017 Katz Communications, Inc.               JODY, SEAN L                                    Employment Agreement                                           03/15/2013   $           0.00

        3018 Premiere Networks, Inc.                 JOHN BOY AND BILLY                              Talent Agreement                                                            $           0.00

        3019 Citicasters Co.                         JOHN J. GILBERT AND CHRISTINE G. HENEHAN        Lease for Commercial Premises                                  09/01/2005   $           0.00

        3020 Citicasters Co.                         JOHN J. GILBERT AND CHRISTINE G. HENEHAN        First Amendment to Lease                                       01/01/2010

        3021 Citicasters Co.                         JOHN J. GILBERT AND CHRISTINE G. HENEHAN        Lease Renewal Agreement (Second Amendment)                     09/01/2015

        3022 iHeartMedia Management Services, Inc.   JOHN REESE                                      Consulting Services in the Field of Information Technologies   06/13/2012   $           0.00

        3023 iHeartMedia Management Services, Inc.   JOHN REESE                                      Statement of Work                                              06/13/2012

        3024 iHeartMedia + Entertainment, Inc.       JOHNSON CONTROLS, K.K.,                         Mutual Non-Disclosure Agreement                                04/12/2012   $           0.00

        3025 iHeartMedia + Entertainment, Inc.       JOHNSON SAFETY (D/B/A MYRON AND DAVIS)          Mutual Non-Disclosure Agreement                                01/28/2011   $           0.00

        3026 AMFM Broadcasting, Inc.                 JOHNSON, CURTISS EUGENE                         Employment Agreement                                           04/01/2016   $           0.00

        3027 iHeartMedia + Entertainment, Inc.       JOHNSON, DARRELL HENRY                          Employment Agreement                                           07/01/2017   $           0.00

        3028 Citicasters Co.                         JOHNSON, DERALD M                               Employment Agreement                                           09/01/2016   $           0.00

        3029 Citicasters Co.                         JOHNSON, DOUGLAS LEE                            Employment Agreement                                           01/23/2016   $           0.00

        3030 Capstar Radio Operating Company         JOHNSON, ERIK KARL                              Employment Agreement                                           03/01/2016   $           0.00

        3031 Citicasters Co.                         JOHNSON, JUSTIN LEE                             Employment Agreement                                           07/01/2017   $           0.00

        3032 Capstar Radio Operating Company         JOHNSON, KENNETH B                              Employment Agreement                                           11/17/2017   $           0.00

        3033 iHeartMedia + Entertainment, Inc.       JOHNSON, KEVIN R                                Employment Agreement                                           05/15/2017   $           0.00

        3034 iHeartMedia + Entertainment, Inc.       JOHNSON, LESLIE                                 Employment Agreement                                           06/01/2017   $           0.00

        3035 iHeartMedia + Entertainment, Inc.       JOHNSON, THOMAS MARVIN                          Employment Agreement                                           07/01/2017   $           0.00

        3036 iHeartMedia + Entertainment, Inc.       JONES, CAROLYN J                                Employment Agreement                                           02/06/2017   $           0.00

        3037 Capstar Radio Operating Company         JONES, CHRIS ANTHONY                            Employment Agreement                                           11/16/2015   $           0.00

        3038 TTWN Media Networks, LLC                JONES, CHRISTOPHER J                            Employment Agreement                                           09/06/2017   $           0.00

        3039 iHeartMedia + Entertainment, Inc.       JONES, DARREL E                                 Employment Agreement                                           09/29/2015   $           0.00

        3040 AMFM Texas Broadcasting, LP             JONES, DWIGHT S                                 Employment Agreement                                           02/01/2016   $           0.00

        3041 iHeartMedia + Entertainment, Inc.       JONES, JOE L                                    Employment Agreement                                           01/01/2015   $           0.00

        3042 iHeartMedia Management Services, Inc.   JONES, JULIA                                    Employment Agreement                                           02/06/2017   $           0.00

        3043 AMFM Broadcasting, Inc.                 JONES, MARCELLA E                               Employment Agreement                                           04/04/2016   $           0.00

        3044 iHeartMedia + Entertainment, Inc.       JONES, MATTHEW HARPER                           Employment Agreement                                           01/01/2016   $      25,030.93

        3045 Capstar Radio Operating Company         JONES, MICHAEL SHANE PHILIP                     Employment Agreement                                           03/01/2017   $           0.00

        3046 iHeartMedia + Entertainment, Inc.       JONES, ROBIN L.                                 Employment Agreement                                           01/01/2018   $           0.00




                                                                                                57
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 68 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                  Counterparty                               Contract Description                  Date         Cure Cost
        3047 iHeartMedia Management Services, Inc.   JONES, SIMON DAVIDSON                    Employment Agreement                                  07/01/2016   $           0.00

        3048 iHeartMedia + Entertainment, Inc.       JONES, VAN D                             Employment Agreement                                  03/01/2017   $           0.00

        3049 Katz Communications, Inc.               JONES, WENDY S                           Employment Agreement                                  07/01/2012   $           0.00

        3050 Capstar Radio Operating Company         JONES, WILLIAM DOUGLAS                   Employment Agreement                                  01/01/2017   $           0.00

        3051 Premiere Networks, Inc.                 JORDAN MEDIA                             Confirmation Letter                                   11/01/2016   $           0.00

        3052 Premiere Networks, Inc.                 JORDAN MEDIA                             Confirmation Letter                                   09/13/2017

        3053 Citicasters Co.                         JORDAN, JAMES M                          Employment Agreement                                  02/01/2016   $           0.00

        3054 Capstar Radio Operating Company         JORGENSEN, RACHEL L                      Employment Agreement                                  02/15/2018   $           0.00

        3055 iHeartMedia Management Services, Inc.   JOY, BRIAN MICHAEL                       Employment Agreement                                  10/15/2017   $           0.00

        3056 iHeartMedia Management Services, Inc.   JTP & ASSOCIATES, INC.                   Mutual Confidentiality and Non-Disclosure Agreement   07/22/2016   $           0.00

        3057 Capstar Radio Operating Company         JUAREZ, MARCOS                           Employment Agreement                                  10/01/2017   $           0.00

        3058 iHeartMedia + Entertainment, Inc.       JUICERO INC.                             Advertising Agreement                                 06/30/2017   $           0.00

        3059 iHeartMedia, Inc.                       JUICERO INC.                             Convertible Note Investment                           06/30/2017

        3060 Citicasters Co.                         JULYK, BRET                              Employment Agreement                                  05/01/2016   $           0.00

        3061 iHeartMedia + Entertainment, Inc.       JVC AMERICAS CORP.                       Non-Disclosure/Confidentiality Agreement              04/01/2009   $           0.00

        3062 iHeartMedia + Entertainment, Inc.       JVC TECHNOLOGY CENTRE EUROPE GMBH        Non-Disclosure/Confidentiality Agreement              07/29/2009   $           0.00

        3063 Citicasters Co.                         KAELIN, DAVID R                          Employment Agreement                                  01/01/2013   $           0.00

        3064 iHeartMedia + Entertainment, Inc.       KAHL, TORI B                             Employment Agreement                                  02/01/2017   $           0.00

        3065 Capstar Radio Operating Company         KAKOYIANNIS, PETER M                     Employment Agreement                                  06/05/2017   $           0.00

        3066 Citicasters Co.                         KALENTZIS, DENISE DIANE                  Employment Agreement                                  03/21/2016   $           0.00

        3067 Citicasters Co.                         KALENTZIS, PANAGIOTIS                    Employment Agreement                                  03/21/2016   $           0.00

        3068 Capstar Radio Operating Company         KALINER, PETER TERRENCE                  Employment Agreement                                  09/01/2017   $           0.00

        3069 AMFM Texas Broadcasting, LP             KALU, NDUKWE DIKE                        Employment Agreement                                  01/04/2016   $           0.00

        3070 Capstar Radio Operating Company         KAMINSKI, RICHARD THOMAS                 Employment Agreement                                  07/01/2016   $           0.00

        3071 iHeartMedia Management Services, Inc.   KAMINSKY, BRIAN                          Employment Agreement                                  09/01/2014   $           0.00

        3072 Citicasters Co.                         KAMINSKY, ROSS G                         Employment Agreement                                  01/01/2016   $           0.00

        3073 iHeartMedia + Entertainment, Inc.       KANAK, MARK THOMAS                       Employment Agreement                                  01/01/2016   $           0.00

        3074 iHeartMedia Management Services, Inc.   KAPLAN, AMY SUZANNE                      Employment Agreement                                  09/01/2015   $           0.00

        3075 iHeartMedia + Entertainment, Inc.       KAPLAN, LOUIS M                          Employment Agreement                                  01/01/2016   $           0.00

        3076 AMFM Broadcasting, Inc.                 KAPLAN, MICHAEL SEAN                     Employment Agreement                                  05/06/2015   $           0.00

        3077 Capstar Radio Operating Company         KAPUGI, JEFFERY JOSEPH                   Employment Agreement                                  04/02/2017   $           0.00

        3078 Capstar Radio Operating Company         KARAMALI, KARIM A                        Employment Agreement                                  07/01/2017   $           0.00

        3079 Capstar Radio Operating Company         KARB, CHRISTOPHER W                      Employment Agreement                                  01/01/2017   $           0.00

        3080 Capstar Radio Operating Company         KARLOVICH, MARIANNE                      Employment Agreement                                  05/01/2015   $           0.00

        3081 Capstar Radio Operating Company         KARLSON, KEVIN                           Employment Agreement                                  11/16/2017   $           0.00

        3082 iHeartMedia Management Services, Inc.   KARPINSKI, JOHN A                        Employment Agreement                                  08/22/2016   $           0.00

        3083 Premiere Networks, Inc.                 KATZ, CINDY                              Employment Agreement                                  11/23/2016   $           0.00

        3084 Capstar Radio Operating Company         KAUFMAN, ADAM                            Employment Agreement                                  01/01/2018   $           0.00

        3085 iHeartMedia Management Services, Inc.   KAVITHA GOWDA                            New Employment - Software Developer III               11/01/2007   $           0.00

        3086 AMFM Broadcasting, Inc.                 KAYE, LISA M                             Employment Agreement                                  04/17/2017   $           0.00

        3087 Premiere Networks, Inc.                 KDS ENT. - KEITH SWEAT                   Talent Agreement                                                   $           0.00

        3088 iHeartMedia + Entertainment, Inc.       KEARNEY, OTHO C                          Employment Agreement                                  07/06/2015   $           0.00

        3089 Citicasters Co.                         KEELER, ROGER                            Employment Agreement                                  01/01/2018   $           0.00

        3090 Capstar Radio Operating Company         KEISER, DAVID JOHN                       Employment Agreement                                  02/01/2017   $           0.00

        3091 Premiere Networks, Inc.                 KEISHA KENYA TERREL, INC                 Talent Agreement                                                   $           0.00

        3092 iHeartMedia Management Services, Inc.   KEITH CORNIA                             Offer Letter                                          02/15/2012   $           0.00

        3093 iHeartCommunications, Inc.              KELLY SERVICES INC                       KellyDirect Agreement                                 06/07/2012   $           0.00

        3094 iHeartCommunications, Inc.              KELLY SERVICES INC                       Customer Service Agreement                            08/07/2012

        3095 iHeartMedia Management Services, Inc.   KELLY, ANDREW                            Employment Agreement                                  01/15/2017   $           0.00

        3096 AMFM Broadcasting, Inc.                 KELLY, JOEL                              Employment Agreement                                  07/28/2014   $           0.00

        3097 Capstar Radio Operating Company         KELLY, MARY KATHLEEN                     Employment Agreement                                  10/23/2017   $           0.00

        3098 Capstar Radio Operating Company         KELLY, MICHELLE ANN                      Employment Agreement                                  05/16/2017   $           0.00

        3099 Capstar Radio Operating Company         KELLY, NICOLETTE                         Employment Agreement                                  11/02/2015   $           0.00

        3100 Citicasters Co.                         KELLY, SEAN P                            Employment Agreement                                  03/01/2017   $           0.00




                                                                                         58
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 69 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                                    Counterparty                            Contract Description                          Date         Cure Cost
        3101 Capstar Radio Operating Company         KEMPTON, JILLIAN M                       Employment Agreement                                          12/11/2017   $           0.00

        3102 iHeartMedia Management Services, Inc.   KENNA SECURITY INC.                      Non-Disclosure Agreement                                                   $           0.00

        3103 Capstar Radio Operating Company         KENNEDY, ANNA PATRICIA                   Employment Agreement                                          10/01/2016   $           0.00

        3104 Citicasters Co.                         KENNEDY, MARY SHANNON                    Employment Agreement                                          08/10/2015   $           0.00

        3105 iHeartMedia, Inc.                       KENNEDY, RANDI                           Employment Agreement                                          09/01/2016   $           0.00

        3106 Capstar Radio Operating Company         KENNEY, MONIQUE LASHON                   Employment Agreement                                          08/07/2017   $           0.00

        3107 Capstar Radio Operating Company         KENT, JEFFREY A                          Employment Agreement                                          09/01/2017   $           0.00

        3108 Capstar Radio Operating Company         KENT, MELISSA ANN                        Employment Agreement                                          01/01/2018   $           0.00

        3109 iHeartMedia + Entertainment, Inc.       KENWOOD CORPORATION                      Non-Disclosure Agreement                                      09/12/2005   $           0.00

        3110 iHeartMedia + Entertainment, Inc.       KENWOOD CORPORATION                      Memorandum Concerning - Extension of term of Non-Disclosure   09/12/2007
                                                                                              Agreement

        3111 iHeartMedia + Entertainment, Inc.       KENWOOD CORPORATION                      Non-Disclosure/Confidentiality Agreement (Trilateral)         02/01/2010

        3112 Capstar Radio Operating Company         KERR, JIM M                              Employment Agreement                                          09/15/2016   $           0.00

        3113 Capstar Radio Operating Company         KETCHUM, RANDALL LEE                     Employment Agreement                                          02/01/2013   $           0.00

        3114 iHeartMedia Management Service          KEYWEE INC                               Digital Service Agreement                                                  $           0.00

        3115 iHeartCommunications, Inc.              KFORCE INC.                              Services                                                      12/04/2009

        3116 iHeartCommunications, Inc.              KFORCE INC.                              Client Services Agreement                                     04/06/2010

        3117 iHeartMedia Management Services, Inc.   KFORCE INC.                              Temporary Staffing Agreement                                  04/10/2017

        3118 Katz Media Group                        KGLK-FM                                  Affiliate Agreement                                                        $           0.00

        3119 AMFM Broadcasting, Inc.                 KIBLER, DAVID C                          Employment Agreement                                          06/01/2016   $           0.00

        3120 Capstar Radio Operating Company         KIBLER, KELLY A                          Employment Agreement                                          11/10/2016   $           0.00

        3121 Capstar Radio Operating Company         KIEFER, MICHELE LEE                      Employment Agreement                                          10/31/2016   $           0.00

        3122 iHeartMedia + Entertainment, Inc.       KIEFFE & SONS FORD                       Lease Agreement                                                            $           0.00

        3123 Capstar Radio Operating Company         KILEY, MANLEY JOHN                       Employment Agreement                                          03/15/2018   $           0.00

        3124 Capstar Radio Operating Company         KILLEEN, JOHN T                          Employment Agreement                                          01/01/2017   $           0.00

        3125 Capstar Radio Operating Company         KIM, RORY                                Employment Agreement                                          08/01/2014   $           0.00

        3126 TTWN Media Networks, LLC                KIMLEY-HORN                              Mutual Confidentiality and Non-Disclosure Agreement           11/03/2014   $           0.00

        3127 TTWN Media Networks, LLC                KIMLEY-HORN                              Data Evaluation License Agreement                             02/25/2015

        3128 TTWN Media Networks, LLC                KIMLEY-HORN                              Data Evaluation License Agreement                             02/26/2015

        3129 Capstar Radio Operating Company         KINDRED, DONALD P                        Employment Agreement                                          09/01/2016   $           0.00

        3130 iHeartMedia + Entertainment, Inc.       KING, JENNIFER LOUISE                    Employment Agreement                                          01/01/2017   $           0.00

        3131 AMFM Texas Broadcasting, LP             KING, JUSTIN DAVID                       Employment Agreement                                          01/01/2018   $           0.00

        3132 AMFM Broadcasting, Inc.                 KING, KELSEY                             Employment Agreement                                          10/31/2018   $           0.00

        3133 iHeartMedia, Inc.                       KING, MICHAEL FREDERICK                  Employment Agreement                                          06/01/2016   $           0.00

        3134 iHeartMedia Management Services, Inc.   KINGSTON NISSAN                          Lease Agreement                                                            $           0.00

        3135 iHeartMedia Management Services, Inc.   KIP, REBECCA LYNN                        Employment Agreement                                          09/05/2017   $           0.00

        3136 Capstar Radio Operating Company         KIRBY, LAURIE                            Employment Agreement                                          11/19/2017   $           0.00

        3137 iHeartMedia + Entertainment, Inc.       KIRYUNG ELECTRONICS                      Review of Evaluation Material                                 06/15/2008   $           0.00

        3138 Citicasters Co.                         KISLING, CAROL B                         Employment Agreement                                          01/01/2017   $           0.00

        3139 Citicasters Co.                         KITAJIMA, THOMAS MICHAEL                 Employment Agreement                                          09/17/2016   $           0.00

        3140 Capstar Radio Operating Company         KIVELL, CHELSEA CHRISTINE                Employment Agreement                                          10/01/2016   $           0.00

        3141 Citicasters Co.                         KLAUBER, AARON M                         Employment Agreement                                          02/10/2017   $           0.00

        3142 Capstar Radio Operating Company         KLEIN, ALLYSON BROOKE                    Employment Agreement                                          01/01/2018   $           0.00

        3143 iHeartMedia + Entertainment, Inc.       KLEIN, KEVIN C                           Employment Agreement                                          02/06/2017   $           0.00

        3144 AMFM Broadcasting, Inc.                 KLEIN, VALERIE L.                        Employment Agreement                                          10/01/2016   $           0.00

        3145 Capstar Radio Operating Company         KLINGER, JOSHUA A                        Employment Agreement                                          03/01/2017   $           0.00

        3146 Katz Media Group                        KMJQ-FM                                  Affiliate Agreement                                                        $           0.00

        3147 Capstar Radio Operating Company         KNEZEVICH, NICK ARTHUR                   Employment Agreement                                          11/01/2017   $           0.00

        3148 Citicasters Co.                         KNOCK, SCOT D                            Employment Agreement                                          01/01/2017   $           0.00

        3149 Citicasters Co.                         KNOTT, ANDRE                             Employment Agreement                                          03/20/2017   $           0.00

        3150 iHeartMedia Management Services, Inc.   KNOWBE4 INC.                             Non-Disclosure Agreement                                      10/27/2017   $           0.00

        3151 iHeartMedia Management Services, Inc.   KNOWBE4 INC.                             Non-Disclosure Agreement                                      11/01/2017

        3152 iHeartMedia Management Services, Inc.   KNOWBE4 INC.                             Master Agreement                                              11/03/2017

        3153 iHeartMedia, Inc.                       KNOX, JEFFREY HARRIS                     Employment Agreement                                          05/15/2017   $           0.00

        3154 Capstar Radio Operating Company         KNUPP, BRIDGETT WOOD                     Employment Agreement                                          05/01/2017   $           0.00




                                                                                         59
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 70 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                                    Counterparty                               Contract Description                    Date         Cure Cost
        3155 Capstar Radio Operating Company         KNUPP, STEVEN LEE                           Employment Agreement                                    04/15/2016   $           0.00

        3156 Capstar Radio Operating Company         KOBYLT, JOHN C                              Employment Agreement                                    01/01/2015   $           0.00

        3157 AMFM Texas Broadcasting, LP             KOCH, GREGORY MICHAEL                       Employment Agreement                                    01/04/2016   $           0.00

        3158 Citicasters Co.                         KOEHLER, SADIE ROSE                         Employment Agreement                                    03/15/2017   $           0.00

        3159 iHeartMedia Management Services, Inc.   KOHINOOR BASU                               Patent Application Assignment                           03/19/2009   $           0.00

        3160 Citicasters Co.                         KOHLER, BRIAN E                             Employment Agreement                                    10/01/2016   $           0.00

        3161 AMFM Broadcasting, Inc.                 KOLAND, DAN                                 Employment Agreement                                    03/01/2016   $           0.00

        3162 Premiere Networks, Inc.                 KOLIN, DAVID MICHAEL                        Employment Agreement                                    09/01/2013   $           0.00

        3163 Capstar Radio Operating Company         KOLLER, JEREMY P                            Employment Agreement                                    03/13/2017   $           0.00

        3164 Citicasters Co.                         KONDYLAS, DREW                              Employment Agreement                                    10/17/2016   $           0.00

        3165 TTWN Media Networks, LLC                KONECNY, LEONARD K                          Employment Agreement                                    10/01/2017   $           0.00

        3166 Capstar Radio Operating Company         KONICA MINOLTA PREMIER FINANCE              Office Equipment Lease                                  02/12/2018   $      18,411.33

        3167 iHeartMedia + Entertainment, Inc.       KONICA MINOLTA PREMIER FINANCE              Office Equipment Lease                                  02/12/2018

        3168 iHeartMedia Management Services, Inc.   KONINKLIJKE LUCHTVAART MAATSCHAPPIJ N.V.    Corporate Incentive Agreement                           03/01/2014   $           0.00

        3169 iHeartMedia Management Services, Inc.   KONINKLIJKE LUCHTVAART MAATSCHAPPIJ N.V.    Amendment to the Corporate Agreement.                   01/15/2016

        3170 iHeartMedia, Inc.                       KONINKLIJKE LUCHTVAART MAATSCHAPPIJ N.V.    Letter of Authorization and Confidentiality Agreement   01/01/2009

        3171 iHeartMedia, Inc.                       KONINKLIJKE LUCHTVAART MAATSCHAPPIJ N.V.    Confidential Corporate Incentive Agreement              03/01/2010

        3172 Capstar Radio Operating Company         KOOGLER, GREGORY                            Employment Agreement                                    11/16/2017   $           0.00

        3173 Capstar Radio Operating Company         KOONTZ, JOHN D III                          Employment Agreement                                    09/01/2016   $           0.00

        3174 iHeartMedia, Inc.                       KOONTZ, KANON                               Employment Agreement                                    01/01/2017   $           0.00

        3175 iHeartMedia + Entertainment, Inc.       KOPEC, ROBERT E                             Employment Agreement                                    01/01/2016   $           0.00

        3176 Capstar Radio Operating Company         KORDASH, MARK RICHARD                       Employment Agreement                                    09/01/2015   $           0.00

        3177 Premiere Networks, Inc.                 KOROWITZ, ALAN S                            Employment Agreement                                    06/01/2017   $           0.00

        3178 Capstar Radio Operating Company         KOVARSKY, JEFFREY DAVID                     Employment Agreement                                    02/01/2017   $           0.00

        3179 TTWN Media Networks, LLC                KPWR-FM                                     Affiliate Agreement                                                  $           0.00

        3180 Katz Media Group                        KQMV-FM                                     Affiliate Agreement                                                  $           0.00

        3181 TTWN Media Networks, LLC                KRAEMER AUTOMOTIVE SYSTEMS GMBH             Mutual Confidentiality and Non-Disclosure Agreement     05/06/2015   $           0.00

        3182 Citicasters Co.                         KRASNIQI, TOM                               Employment Agreement                                    08/28/2017   $           0.00

        3183 Capstar Radio Operating Company         KRATOVILLE, JOHN H JR                       Employment Agreement                                    04/01/2016   $           0.00

        3184 Capstar Radio Operating Company         KRETSCHMAR, GREGORY                         Employment Agreement                                    01/01/2016   $           0.00

        3185 Premiere Networks, Inc.                 KRETZSCHMAR, KURT VON                       Employment Agreement                                    01/01/2018   $           0.00

        3186 Capstar Radio Operating Company         KRONFORST, PAUL R                           Employment Agreement                                    01/01/2016   $           0.00

        3187 iHeartMedia + Entertainment, Inc.       KRS ELECTRONICS CO.,LTD.                    Review of Evaluation Material                           07/15/2007   $           0.00

        3188 iHeartMedia + Entertainment, Inc.       KRS ELECTRONICS CO.,LTD.                    Data and Network License Agreement                      09/01/2007

        3189 iHeartMedia + Entertainment, Inc.       KRS ELECTRONICS CO.,LTD.                    Amendment to Data and Network License Agreement         03/10/2008

        3190 Capstar Radio Operating Company         KRUKOWSKI, CASEY LEE                        Employment Agreement                                    10/15/2016   $           0.00

        3191 Citicasters Co.                         KRYSZ, LUANNE HELEN                         Employment Agreement                                    01/01/2017   $           0.00

        3192 AMFM Broadcasting, Inc.                 KUEHL, JEFFREY O                            Employment Agreement                                    01/19/2015   $           0.00

        3193 Capstar Radio Operating Company         KUHN, NICHOLAS MARTIN                       Employment Agreement                                    01/01/2017   $           0.00

        3194 Capstar Radio Operating Company         KUHNER, JEFFREY                             Employment Agreement                                    11/16/2017   $           0.00

        3195 Citicasters Co.                         KULLIK, CHARLES E                           Employment Agreement                                    01/01/2018   $           0.00

        3196 AMFM Broadcasting, Inc.                 KULP, JOHN CLARENCE                         Employment Agreement                                    05/09/2016   $           0.00

        3197 iHeartMedia + Entertainment, Inc.       KULTGEN, HANNAH L                           Employment Agreement                                    01/01/2017   $           0.00

        3198 Capstar Radio Operating Company         KUMM, SAMANTHA                              Employment Agreement                                    04/02/2018   $           0.00

        3199 iHeartMedia Management Services, Inc.   KUPCHAK, KYLE A                             Employment Agreement                                    01/01/2016   $           0.00

        3200 TTWN Media Networks, LLC                KUPD-FM                                     Affiliate Agreement                                                  $           0.00

        3201 AMFM Broadcasting, Inc.                 KURTZ, ADAM                                 Employment Agreement                                    01/15/2018   $           0.00

        3202 Katz Communications, Inc.               KUSHNER, DAVID E                            Employment Agreement                                    01/01/2012   $           0.00

        3203 AMFM Broadcasting, Inc.                 LA CLIPPERS, INC.                           Radio Broadcast Agreement                               03/16/2016   $           0.00

        3204 Citicasters Co.                         LA CROSSE, MICHAEL R                        Employment Agreement                                    09/23/2017   $           0.00

        3205 Premiere Networks, Inc.                 LABC PRODUCTIONS INC                        Letter of Agreement                                     01/01/2011   $           0.00

        3206 iHeartMedia + Entertainment, Inc.       LAFAYETTE, DANIEL R                         Employment Agreement                                    10/24/2016   $           0.00

        3207 Capstar Radio Operating Company         LAFRESE, CYNTHIA LYNNE                      Employment Agreement                                    04/01/2017   $           0.00

        3208 Capstar Radio Operating Company         LAIRD, MELISSA D                            Employment Agreement                                    02/01/2015   $           0.00




                                                                                            60
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 71 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                                     Counterparty                                   Contract Description                       Date         Cure Cost
        3209 Capstar Radio Operating Company             LAKEFIELD, SCOTT MICHAEL                     Employment Agreement                                       03/03/2016   $           0.00

        3210 Citicasters Co.                             LAKEFRONT COMMUNICATIONS                     Trademark License Agreement                                06/01/2016   $           0.00

        3211 Citicasters Co.                             LAKEY, JIMMY                                 Employment Agreement                                       01/01/2018   $           0.00

        3212 Citicasters Co.                             LAMANNA, ALYSON AURELIA                      Employment Agreement                                       01/01/2017   $           0.00

        3213 Citicasters Co.                             LAMANNA, ANTHONY                             Employment Agreement                                       01/01/2017   $           0.00

        3214 Capstar Radio Operating Company             LAMBERT, EDWARD                              Employment Agreement                                       05/01/2016   $           0.00

        3215 AMFM Broadcasting, Inc.                     LAMBERT, FALEN NICOLE                        Employment Agreement                                       01/01/2016   $           0.00

        3216 iHeartMedia + Entertainment, Inc.           LAMBERT, JARRET P                            Employment Agreement                                       01/26/2016   $           0.00

        3217 AMFM Broadcasting, Inc.                     LAMBERT, PAUL JEFFREY                        Employment Agreement                                       04/01/2016   $           0.00

        3218 iHeartMedia Management Services, Inc.       LAMBERT, SHANNON MARIE                       Employment Agreement                                       06/01/2016   $           0.00

        3219 iHeartMedia Management Services, Inc.       LAND ROVER DENVER                            Lease Agreement                                                         $           0.00

        3220 iHeartCommunications, Inc.                  LAND TRANSPORT AUTHORITY OF SINGAPORE        Contractual Guaranty                                                    $           0.00

        3221 Citicasters Co.                             LANDRY, PETER                                Employment Agreement                                       04/01/2017   $           0.00

        3222 AMFM Broadcasting, Inc.                     LANE, ANTONY M                               Employment Agreement                                       10/01/2015   $           0.00

        3223 Capstar Radio Operating Company             LANE, GREGORY GEORGE                         Employment Agreement                                       07/01/2016   $           0.00

        3224 Katz Communications, Inc.                   LANE, JULIE A                                Employment Agreement                                       06/01/2012   $           0.00

        3225 Capstar Radio Operating Company             LANGE, LUCY CATHERINE                        Employment Agreement                                       01/15/2016   $           0.00

        3226 iHeartMedia + Entertainment, Inc.           LANGLEY, HORACE                              Employment Agreement                                       08/01/2016   $           0.00

        3227 iHeartMedia + Entertainment, Inc.           LANIEU, SARAH                                Employment Agreement                                       02/01/2018   $           0.00

        3228 Citicasters Co.                             LANIGAN, JOHN W                              Employment Agreement                                       06/09/2017   $           0.00

        3229 iHeartMedia + Entertainment, Inc.           LANKFORD, DAN                                Employment Agreement                                       09/01/2015   $           0.00

        3230 iHeartMedia + Entertainment, Inc.           LAPHAM, RHONDA FRANCES                       Employment Agreement                                       03/01/2017   $           0.00

        3231 iHeartMedia + Entertainment, Inc.           LAPIDO, ARMANDO                              Employment Agreement                                       08/15/2017   $           0.00

        3232 Premiere Networks, Inc.                     LAPORTE, LEO G                               Employment Agreement                                       01/01/2016   $           0.00

        3233 iHeartMedia + Entertainment, Inc.           LAQUE, CARI A                                Employment Agreement                                       11/01/2016   $           0.00

        3234 iHeartMedia + Entertainment, Inc.           LARIVIERE, STEPHEN                           Employment Agreement                                       08/15/2016   $           0.00

        3235 TTWN Media Networks, LLC                    LARKIN, GARY P                               Employment Agreement                                       07/01/2016   $           0.00

        3236 iHeartMedia + Entertainment, Inc.           LARRY MILLER BELL ROAD LP                    Lease Agreement                                                         $           0.00

        3237 iHeartMedia + Entertainment, Inc.           LARSON, JOHN T                               Employment Agreement                                       01/01/2017   $           0.00

        3238 iHeartMedia + Entertainment, Inc.           LASETER, PAUL VANN                           Employment Agreement                                       01/01/2017   $           0.00

        3239 Capstar Radio Operating Company             LASKOWSKY, JANA SUTTER                       Employment Agreement                                       06/01/2017   $           0.00

        3240 AMFM Broadcasting, Inc.                     LATART, STEVEN DAVID                         Employment Agreement                                       01/01/2017   $           0.00

        3241 iHeartMedia + Entertainment, Inc.           LATHAM, BARBARA J                            Employment Agreement                                       01/01/2016   $           0.00

        3242 AMFM Texas Broadcasting, LP                 LATINO BROADCASTING CORP                     First Amendment to Amended and Restate HD Channel and      08/31/2017   $           0.00
                                                                                                      Translator Agreement (II)

        3243 AMFM Texas Broadcasting, LP                 LATINO BROADCASTING CORP                     First Amendment to Amended and Restate HD Channel and      08/31/2017
                                                                                                      Translator Agreement (III)

        3244 AMFM Texas Licenses, LLC                    LATINO BROADCASTING CORP                     First Amendment to Amended and Restate HD Channel and      08/31/2017
                                                                                                      Translator Agreement (II)

        3245 AMFM Texas Licenses, LLC                    LATINO BROADCASTING CORP                     First Amendment to Amended and Restate HD Channel and      08/31/2017
                                                                                                      Translator Agreement (III)

        3246 Capstar Radio Operating Company             LATINO BROADCASTING CORP                     Amended and Restated HD Channel and Translator Agreement   09/15/2015

        3247 Capstar Radio Operating Company             LATINO BROADCASTING CORP                     Amended and Restated HD Channel and Translator Agreement   01/01/2016

        3248 Capstar Radio Operating Company             LATINO BROADCASTING CORP                     HD Channel and Translator Agreement                        08/01/2017

        3249 Capstar Radio Operating Company             LATINO BROADCASTING CORP                     First Amendment to Amended and Restate HD Channel and      08/31/2017
                                                                                                      Translator Agreement (II)

        3250 Capstar Radio Operating Company             LATINO BROADCASTING CORP                     First Amendment to Amended and Restate HD Channel and      08/31/2017
                                                                                                      Translator Agreement (I)

        3251 Capstar Radio Operating Company             LATINO BROADCASTING CORP                     First Amendment to Amended and Restate HD Channel and      08/31/2017
                                                                                                      Translator Agreement (III)

        3252 Capstar TX, LLC                             LATINO BROADCASTING CORP                     First Amendment to Amended and Restate HD Channel and      08/31/2017
                                                                                                      Translator Agreement (II)

        3253 Capstar TX, LLC                             LATINO BROADCASTING CORP                     First Amendment to Amended and Restate HD Channel and      08/31/2017
                                                                                                      Translator Agreement (III)

        3254 CC Licenses, LLC                            LATINO BROADCASTING CORP                     First Amendment to Amended and Restate HD Channel and      08/31/2017
                                                                                                      Translator Agreement (II)

        3255 CC Licenses, LLC                            LATINO BROADCASTING CORP                     First Amendment to Amended and Restate HD Channel and      08/31/2017
                                                                                                      Translator Agreement (III)

        3256 Clear Channel Broadcasting Licenses, Inc.   LATINO BROADCASTING CORP                     HD Channel and Translator Agreement                        08/01/2017

        3257 iHeartMedia + Entertainment, Inc.           LATINO BROADCASTING CORP                     Amended and Restated HD Channel and Translator Agreement   09/15/2015




                                                                                                 61
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 72 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                               Counterparty                                   Contract Description                      Date         Cure Cost
        3258 iHeartMedia + Entertainment, Inc.       LATINO BROADCASTING CORP                   Amended and Restated HD Channel and Translator Agreement   01/01/2016

        3259 iHeartMedia + Entertainment, Inc.       LATINO BROADCASTING CORP                   HD Channel and Translator Agreement                        08/01/2017

        3260 iHeartMedia + Entertainment, Inc.       LATINO BROADCASTING CORP                   First Amendment to Amended and Restate HD Channel and      08/31/2017
                                                                                                Translator Agreement (II)

        3261 iHeartMedia + Entertainment, Inc.       LATINO BROADCASTING CORP                   First Amendment to Amended and Restate HD Channel and      08/31/2017
                                                                                                Translator Agreement (I)

        3262 iHeartMedia, Inc.                       LATINO BROADCASTING CORP                   First Amendment to Amended and Restate HD Channel and      08/31/2017
                                                                                                Translator Agreement (III)

        3263 Citicasters Co.                         LAUBER, RICHARD P                          Employment Agreement                                       04/01/2016   $           0.00

        3264 AMFM Broadcasting, Inc.                 LAUDENSLAGER, EVELYN VANESSA ERIVES        Employment Agreement                                       01/01/2017   $           0.00

        3265 Capstar Radio Operating Company         LAURSEN, CHRISTOPHER DAVID                 Employment Agreement                                       05/15/2017   $           0.00

        3266 iHeartMedia + Entertainment, Inc.       LAVESPERE, AIMEE R                         Employment Agreement                                       04/01/2016   $           0.00

        3267 iHeartMedia, Inc.                       LAWRENCE SIDMAN                            Addendum A                                                 01/01/2018   $           0.00

        3268 iHeartMedia + Entertainment, Inc.       LAWRENCE, THOMAS KEVIN                     Employment Agreement                                       12/14/2016   $           0.00

        3269 Capstar Radio Operating Company         LAWSON, WILLIAM M                          Employment Agreement                                       10/01/2016   $           0.00

        3270 iHeartMedia + Entertainment, Inc.       LAY, ANTHONY DALE ALLEN                    Employment Agreement                                       06/19/2017   $           0.00

        3271 iHeartMedia Management Services, Inc.   LAYER 7 TECHNOLOGIES, INC.                 Master Purchase and License Agreement                      05/30/2013   $           0.00

        3272 iHeartMedia+Entertainment, Inc          LAYTON CONSTRUCTION COMPANY LLC            General Contractor Service Agreement                                    $           0.00

        3273 Capstar Radio Operating Company         LAYTON, RHYNE K                            Employment Agreement                                       04/28/2017   $           0.00

        3274 AMFM Broadcasting, Inc.                 LAZAR, LINDSAY                             Employment Agreement                                       02/20/2018   $           0.00

        3275 iHeartMedia, Inc.                       LAZERATION, EDDY                           Employment Agreement                                       03/01/2017   $           0.00

        3276 iHeartCommunications, Inc.              LE PARKER MERIDIEN NEW YORK                2017 Corporate Rate Agreement                              01/13/2017   $           0.00

        3277 Premiere Networks, Inc.                 LEAR CAPITAL                               Confirmation Letter                                        11/01/2016   $           0.00

        3278 Premiere Networks, Inc.                 LEAR CAPITAL                               Confirmation Letter                                        09/13/2017

        3279 iHeartMedia + Entertainment, Inc.       LEAVELL, TIMOTHY DEVONNE                   Employment Agreement                                       03/28/2016   $           0.00

        3280 iHeartMedia + Entertainment, Inc.       LEAVITT, CHRISTOPHER W                     Employment Agreement                                       02/01/2017   $           0.00

        3281 iHeartMedia + Entertainment, Inc.       LECROY, CHARLES L                          Employment Agreement                                       01/01/2017   $           0.00

        3282 Capstar Radio Operating Company         LEDFORD, CHADWICK J                        Employment Agreement                                       09/01/2017   $           0.00

        3283 iHeartMedia, Inc.                       LEE HECHT HARRISON LLC                     Consulting Service Agreement                                            $           0.00

        3284 AMFM Broadcasting, Inc.                 LEE, ANDREW WILLIAM                        Employment Agreement                                       07/01/2015   $           0.00

        3285 Capstar Radio Operating Company         LEE, JENNIFER                              Employment Agreement                                       03/01/2018   $           0.00

        3286 Capstar Radio Operating Company         LEE, JESSICA DORA GRUNDFAST                Employment Agreement                                       11/15/2017   $           0.00

        3287 Citicasters Co.                         LEE, KATHY                                 Employment Agreement                                       06/01/2016   $           0.00

        3288 AMFM Broadcasting, Inc.                 LEE, MICKEVIN P                            Employment Agreement                                       08/19/2016   $           0.00

        3289 Capstar Radio Operating Company         LEES, CYNTHIA ANN                          Employment Agreement                                       04/01/2017   $           0.00

        3290 Citicasters Co.                         LEFEBVRE, FRED                             Employment Agreement                                       01/01/2017   $           0.00

        3291 Premiere Networks, Inc.                 LEGACYBOX                                  Confirmation Letter                                        05/05/2017   $           0.00

        3292 Capstar Radio Operating Company         LEGRETT, KEVIN JOHN                        Employment Agreement                                       10/01/2016   $           0.00

        3293 Premiere Networks, Inc.                 LEIMGRUBER, JENNIFER                       Employment Agreement                                       06/01/2016   $           0.00

        3294 iHeartMedia + Entertainment, Inc.       LEMEGA, GREG                               Employment Agreement                                       03/07/2018   $           0.00

        3295 AMFM Texas Broadcasting, LP             LEMMON, RANDY                              Employment Agreement                                       12/01/2017   $           0.00

        3296 Citicasters Co.                         LEMOND, RYAN K                             Employment Agreement                                       07/01/2015   $           0.00

        3297 Citicasters Co.                         LENNARTZ, MARK                             Employment Agreement                                       01/23/2017   $           0.00

        3298 Citicasters Co.                         LENNERT, WILLIAM F                         Employment Agreement                                       01/01/2017   $           0.00

        3299 iHeartMedia, Inc.                       LENOVO (UNITED STATES) INC.                Bid Confirmation Letter Reward                             01/20/2017   $           0.00

        3300 iHeartMedia, Inc.                       LENOVO (UNITED STATES) INC.                Services Agreement                                         05/09/2017

        3301 Citicasters Co.                         LENZ, MARTIN J.                            Employment Agreement                                       01/01/2018   $           0.00

        3302 Capstar Radio Operating Company         LEO, BARBI R                               Employment Agreement                                       11/01/2016   $           0.00

        3303 TTWN Media Networks, LLC                LEONARD, CHRISTOPHER                       Employment Agreement                                       01/01/2017   $           0.00

        3304 Capstar Radio Operating Company         LEONARD, MATT                              Employment Agreement                                       10/01/2015   $           0.00

        3305 Premiere Networks, Inc.                 LETOTE, INC.                               Confirmation Letter                                        03/30/2017   $           0.00

        3306 iHeartMedia, Inc.                       LEUNG, ELAINE                              Employment Agreement                                       06/01/2016   $           0.00

        3307 iHeartMedia Management Services, Inc.   LEVEL 3 COMMUNICATIONS, LLC                Master Service Agreement                                   01/30/2014   $      23,670.94

        3308 iHeartMedia Management Services, Inc.   LEVEL 3 COMMUNICATIONS, LLC                Master Service Agreement                                   02/23/2016

        3309 iHeartMedia, Inc.                       LEVEL 3 COMMUNICATIONS, LLC                Service Order                                              02/24/2016

        3310 Premiere Networks, Inc.                 LEVEL 3 COMMUNICATIONS, LLC                Transport and Fiber Solutions Architecture Map             06/09/2016




                                                                                           62
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 73 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                                  Counterparty                                   Contract Description                               Date         Cure Cost
        3311 Citicasters Co.                         LEVIN, ALAN S                                   Employment Agreement                                               08/01/2017   $           0.00

        3312 Citicasters Co.                         LEVORA, DAVID D.                                Employment Agreement                                               01/23/2018   $           0.00

        3313 Capstar Radio Operating Company         LEVY, ARLEEN                                    Employment Agreement                                               07/15/2017   $           0.00

        3314 iHeartMedia, Inc.                       LEVY, JANICE                                    Employment Agreement                                               09/01/2016   $           0.00

        3315 Capstar Radio Operating Company         LEVY, JORDAN                                    Employment Agreement                                               01/01/2017   $           0.00

        3316 Citicasters Co.                         LEWAN & ASSOCIATES                              Copier Rental Agreement                                                         $       4,681.00

        3317 iHeartMedia + Entertainment, Inc.       LEWAN & ASSOCIATES                              Copier Rental Agreement

        3318 Capstar Radio Operating Company         LEWIN, JOSHUA MARK                              Employment Agreement                                               04/01/2016   $           0.00

        3319 Citicasters Co.                         LEWIN, JOSHUA MARK                              Employment Agreement                                               04/01/2016

        3320 AMFM Broadcasting, Inc.                 LEWIS, AMY D                                    Employment Agreement                                               01/01/2016   $           0.00

        3321 Citicasters Co.                         LEWIS, COE A.                                   Employment Agreement                                               02/28/2018   $           0.00

        3322 TTWN Media Networks, LLC                LEWIS, DAVID ANTHONY                            Employment Agreement                                               06/01/2016   $           0.00

        3323 Capstar Radio Operating Company         LEWIS, GRANT R                                  Employment Agreement                                               01/01/2016   $           0.00

        3324 iHeartMedia + Entertainment, Inc.       LEWIS, LOIS M                                   Employment Agreement                                               07/17/2017   $           0.00

        3325 Capstar Radio Operating Company         LEWIS, RICHARD F                                Employment Agreement                                               02/15/2018   $           0.00

        3326 Citicasters Co.                         LEWIS, RICK                                     Employment Agreement                                               01/01/2016   $           0.00

        3327 Citicasters Co.                         LEWIS, ROBERT W                                 Employment Agreement                                               01/01/2018   $           0.00

        3328 iHeartMedia, Inc.                       LEWIS, STUART                                   Employment Agreement                                               09/01/2016   $           0.00

        3329 iHeartCommunications, Inc.              LEXMARK ENTERPRISE SOFTWARE                     License Agreement - Invoice                                        01/01/2016   $           0.00

        3330 iHeartCommunications, Inc.              LEXMARK ENTERPRISE SOFTWARE                     License Agreement - Quote                                          01/01/2016

        3331 iHeartCommunications, Inc.              LEXMARK ENTERPRISE SOFTWARE                     License Agreement - Invoice                                        01/01/2017

        3332 Citicasters Co.                         LEY, AMANDA KATHLEEN                            Employment Agreement                                               07/15/2016   $           0.00

        3333 iHeartMedia + Entertainment, Inc.       LG ELECTRONICS USA                              Review of Evaluation Material                                      05/03/2007   $           0.00

        3334 iHeartMedia + Entertainment, Inc.       LG INNOTEK USA, INC.                            Review of Evaluation Material                                      11/18/2008   $           0.00

        3335 iHeartMedia Management Services, Inc.   LI, CHUNAN                                      Employment Agreement                                               09/01/2015   $           0.00

        3336 iHeartMedia Management Services, Inc.   LIAO, JAMES C                                   Employment Agreement                                               07/01/2015   $           0.00

        3337 Capstar Radio Operating Company         LIBBY, THOMAS REED                              Employment Agreement                                               08/01/2015   $           0.00

        3338 iHeartMedia, Inc.                       LIBERTY MUTUAL INSURANCE                        Excess Liability Confirmation                                      11/01/2017   $           0.00

        3339 iHeartMedia Management Services, Inc.   LIBERTY POWER HOLDINGS                          Master Sales Agreement & Sales Confirmation Fixed Price Product    11/13/2009   $           0.00


        3340 iHeartMedia Management Services, Inc.   LIBERTY POWER HOLDINGS                          Sales Confirmation Fixed Price Product                             11/23/2009

        3341 iHeartMedia Management Services, Inc.   LIBERTY POWER HOLDINGS                          Sales Confirmation Fixed Price Product                             12/02/2009

        3342 iHeartMedia Management Services, Inc.   LIBERTY POWER HOLDINGS                          Utility Deposit Bond, Rider & Power of Attorney                    12/18/2009

        3343 iHeartMedia Management Services, Inc.   LIBERTY POWER HOLDINGS                          Sale Confirmation Fixed Price Product                              03/01/2010

        3344 iHeartMedia Management Services, Inc.   LIBERTY POWER HOLDINGS                          Sales Confirmation Fixed Price Product                             05/05/2010

        3345 iHeartMedia Management Services, Inc.   LIBERTY POWER HOLDINGS                          Sales Confirmation                                                 06/27/2012

        3346 Premiere Networks, Inc.                 LIBERTY SAFE AND SECURITY PRODUCTS, INC.        Confirmation Letter                                                11/16/2017   $           0.00

        3347 iHeartCommunications, Inc.              LIBERTY SURPLUS INSURANCE CORPORATION           Storage Tank Third Party Liability Corrective Action and Cleanup   12/15/2017   $           0.00
                                                                                                     Policy

        3348 iHeartMedia, Inc.                       LIBERTY SURPLUS INSURANCE CORPORATION           Storage Tank Third Party Liability Corrective Action and Cleanup   12/15/2017
                                                                                                     Policy

        3349 Capstar TX, LLC                         LIBERTY UNIVERSITY, INC.                        HD Channel and Translator Broadcast Agreement                      08/09/2013   $           0.00

        3350 Capstar TX, LLC                         LIBERTY UNIVERSITY, INC.                        Consent Letter for Assignment

        3351 iHeartMedia Management Services, Inc.   LICATA, ANNMARIE                                Employment Agreement                                               01/15/2017   $           0.00

        3352 iHeartMedia + Entertainment, Inc.       LICKWALA, KEITH ALLEN                           Employment Agreement                                               08/05/2016   $           0.00

        3353 AMFM Broadcasting, Inc.                 LIESE, KEREN DENISE                             Employment Agreement                                               09/01/2017   $           0.00

        3354 Premiere Networks, Inc.                 LIFELOCK, INC.                                  Confirmation Letter                                                12/28/2016   $           0.00

        3355 TTWN Media Networks, LLC                LIGGETT RITTS, APRIL ANN                        Employment Agreement                                               10/16/2014   $           0.00

        3356 Capstar Radio Operating Company         LILLIE, MARK ROBERT                             Employment Agreement                                               04/24/2017   $           0.00

        3357 iHeartMedia Management Services, Inc.   LILLIQUIST, JOHN MICHAEL                        Employment Agreement                                               10/15/2017   $           0.00

        3358 Capstar Radio Operating Company         LIN, MICHELLE BING YING                         Employment Agreement                                               08/22/2016   $           0.00

        3359 Citicasters Co.                         LINDAHL, ANDREW J                               Employment Agreement                                               09/01/2016   $           0.00

        3360 iHeartMedia + Entertainment, Inc.       LINDSEY, HOWARD PERSHING                        Employment Agreement                                               03/01/2016   $           0.00

        3361 iHeartMedia Management Services, Inc.   LINK SYSTEMS, INC.                              ProLease Real Estate Management Software Contract                  06/30/2009   $         900.00

        3362 iHeartMedia Management Services, Inc.   LINK SYSTEMS, INC.                              Amendment #1 for ProLease Real Estate Management Software          08/19/2009

        3363 iHeartMedia Management Service          LINKEDIN CORPORATION                            Service Agreement                                                               $           0.00




                                                                                                63
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 74 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                         Debtor                                      Counterparty                            Contract Description                  Date         Cure Cost
        3364 Citicasters Co.                             LISZEWSKI, JULIE K                        Employment Agreement                                  03/26/2015   $           0.00

        3365 Citicasters Co.                             LITTERAL, DAVID ERIC                      Employment Agreement                                  07/28/2014   $           0.00

        3366 iHeartMedia + Entertainment, Inc.           LITTERELL, DANIEL E                       Employment Agreement                                  12/01/2016   $           0.00

        3367 Capstar Radio Operating Company             LITTLE, CHRISTOPHER                       Employment Agreement                                  02/01/2016   $           0.00

        3368 Capstar Radio Operating Company             LITTLE, HELEN R                           Employment Agreement                                  03/16/2016   $           0.00

        3369 Citicasters Co.                             LITTLE, LINDA E                           Employment Agreement                                  04/20/2015   $           0.00

        3370 iHeartMedia Management Services, Inc.       LITTLEJOHN, JEFFREY L                     Employment Agreement                                  07/01/2015   $           0.00

        3371 iHeartMedia + Entertainment, Inc.           LIVEWIRE, LLC                             Letter Agreement of Confidentiality                   09/27/2010   $           0.00

        3372 iHeartMedia, Inc.                           LLOYD'S                                   Individual Disability Insurance                       01/31/2017   $           0.00

        3373 iHeartMedia, Inc.                           LLOYD'S                                   Contract of Insurance                                 08/30/2017

        3374 Premiere Networks, Inc.                     LLOYD'S                                   Individual Disability Insurance                       01/31/2017

        3375 Capstar Radio Operating Company             LOESCH, BOBBIE LYNN                       Employment Agreement                                  10/15/2017   $           0.00

        3376 Capstar Radio Operating Company             LOFTON, NATHAN H                          Employment Agreement                                  12/01/2017   $           0.00

        3377 TTWN Media Networks, LLC                    LOFTUS, KEVIN J                           Employment Agreement                                  10/01/2017   $           0.00

        3378 AMFM Broadcasting, Inc.                     LOGIUDICE, JON KYLE                       Employment Agreement                                  08/24/2016   $           0.00

        3379 iHeartMedia Management Services, Inc.       LOGOGRAB LIMITED                          Form of Statement of Work                             08/01/2017   $           0.00

        3380 iHeartMedia Management Services, Inc.       LOGOGRAB LIMITED                          Master Services Agreement                             08/01/2017

        3381 Capstar Radio Operating Company             LOHMAN, ANDREW C                          Employment Agreement                                  09/01/2016   $           0.00

        3382 Citicasters Co.                             LOL MEDIA, INC.                           Trademark License Agreement                           09/27/2010   $           0.00

        3383 iHeartMedia + Entertainment, Inc.           LOL MEDIA, INC.                           Trademark License Agreement                           09/27/2010

        3384 Premiere Networks, Inc.                     LONE STAR TRANSFER                        Confirmation Letter                                   09/18/2017   $           0.00

        3385 AMFM Broadcasting, Inc.                     LONG NINE, INC.                           Trademark License Agreement                           01/24/2007   $           0.00

        3386 iHeartMedia + Entertainment, Inc.           LONG, ADRIAN                              Employment Agreement                                  06/18/2017   $           0.00

        3387 Citicasters Co.                             LONG, BRIAN MATTHEW                       Employment Agreement                                  03/01/2018   $           0.00

        3388 Capstar Radio Operating Company             LONG, JOHN A                              Employment Agreement                                  07/01/2017   $           0.00

        3389 iHeartMedia Management Services, Inc.       LONGO TOYOTA                              Lease Agreement                                                    $           0.00

        3390 iHeartMedia + Entertainment, Inc.           LONGVIEW OF AMERICA LLC.                  Mutual Non-Disclosure Agreement                       11/16/2010   $           0.00

        3391 Citicasters Co.                             LONSBERRY, ROBERT L                       Employment Agreement                                  09/01/2013   $           0.00

        3392 Citicasters Co.                             LOPEZ, EVERARDO A                         Employment Agreement                                  07/01/2017   $           0.00

        3393 Capstar Radio Operating Company             LOPEZ, RAYMOND NOEL                       Employment Agreement                                  03/01/2016   $           0.00

        3394 Citicasters Co.                             LORENSON, MARK A                          Employment Agreement                                  10/15/2016   $           0.00

        3395 Citicasters Co.                             LORENZO, SHERI                            Employment Agreement                                  02/01/2016   $           0.00

        3396 AMFM Broadcasting, Inc.                     LOS ANGELES BROADCASTING PARTNERS, LLC    Limited Liability Company Agreement                   08/05/2016   $           0.00

        3397 Citicasters Co.                             LOS ANGELES DODGERS                       Sports Affiliate Agreement                                         $           0.00

        3398 AMFM Broadcasting, Inc.                     LOUGHRAN, TRAVIS XAVIER                   Employment Agreement                                  11/01/2017   $           0.00

        3399 AMFM Texas Broadcasting, LP                 LOVETT, RICHARD PAUL                      Employment Agreement                                  02/01/2018   $           0.00

        3400 Capstar Radio Operating Company             LOWE, MICHAEL WILLIAM                     Employment Agreement                                  01/20/2017   $           0.00

        3401 Citicasters Co.                             LOZANO, JESSE G                           Employment Agreement                                  07/30/2015   $           0.00

        3402 iHeartMedia + Entertainment, Inc.           LOZANO, KIM TRAVIS                        Employment Agreement                                  11/09/2015   $           0.00

        3403 Capstar Radio Operating Company             LUCAS, EMANUEL                            Employment Agreement                                  03/01/2016   $           0.00

        3404 Capstar Radio Operating Company             LUCAS, THERESA                            Employment Agreement                                  05/08/2017   $           0.00

        3405 Capstar Radio Operating Company             LUCKOFF, JEFFREY L                        Employment Agreement                                  08/11/2014   $           0.00

        3406 iHeartMedia + Entertainment, Inc.           LUDWIG, LANCE                             Employment Agreement                                  07/01/2016   $           0.00

        3407 iHeartMedia + Entertainment, Inc.           LUJAN, MARY                               Employment Agreement                                  07/15/2017   $           0.00

        3408 Capstar Radio Operating Company             LUKENS, TERESA A                          Employment Agreement                                  07/01/2015   $           0.00

        3409 iHeartMedia + Entertainment, Inc.           LUND, JOHN C                              Employment Agreement                                  01/01/2017   $           0.00

        3410 iHeartMedia + Entertainment, Inc.           LUND, JONATHAN GERALD                     Employment Agreement                                  10/12/2015   $           0.00

        3411 TTWN Media Networks, LLC                    LYFT INC.                                 Mutual Confidentiality and Non-Disclosure Agreement   06/01/2016   $           0.00

        3412 TTWN Media Networks, LLC                    LYFT INC.                                 Data Evaluation License Agreement                     07/27/2017

        3413 CC Licenses, LLC                            M. CELENZA COMMUNICATIONS, INC.           Translator Rebroadcast Agreement                      12/13/2011   $           0.00

        3414 Citicasters Licenses, Inc.                  M. CELENZA COMMUNICATIONS, INC.           Translator Rebroadcast Agreement                      12/07/2012

        3415 Clear Channel Broadcasting Licenses, Inc.   M. CELENZA COMMUNICATIONS, INC.           Translator Rebroadcast Agreement                      12/07/2012

        3416 iHeartMedia + Entertainment, Inc.           M. CELENZA COMMUNICATIONS, INC.           Translator Rebroadcast Agreement                      12/07/2012

        3417 Katz Communications, Inc.                   MACCOURTNEY, LEO                          Employment Agreement                                  01/01/2016   $           0.00




                                                                                              64
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 75 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                     Counterparty                            Contract Description                  Date         Cure Cost
        3418 iHeartMedia Management Services, Inc.   MACHUROV, ALEX                           Employment Agreement                                  03/05/2018   $           0.00

        3419 iHeartMedia Management Services, Inc.   MACKENZIE, JOHN SCOTT                    Employment Agreement                                  05/15/2014   $           0.00

        3420 Citicasters Co.                         MACLEOD, JOHN FRANCIS                    Employment Agreement                                  11/27/2017   $           0.00

        3421 iHeartMedia Management Services, Inc.   MACRI, STEVEN JAMES                      Employment Agreement                                  10/07/2013   $           0.00

        3422 iHeartMedia Management Services, Inc.   MACTIERNAN, DANIEL NEIL                  Employment Agreement                                  01/01/2018   $           0.00

        3423 iHeartMedia + Entertainment, Inc.       MACY'S CORPORATE SERVICES, INC.          Promotion Agreement                                   03/03/2017   $           0.00

        3424 Capstar Radio Operating Company         MACZKO, MICHAEL                          Employment Agreement                                  05/15/2017   $           0.00

        3425 Capstar Radio Operating Company         MADANI, RAMEEN B                         Employment Agreement                                  01/01/2018   $           0.00

        3426 iHeartMedia Management Services, Inc.   MADANSKY, MICHELE                        Employment Agreement                                  11/27/2017   $           0.00

        3427 Capstar Radio Operating Company         MADDEN, JOSEPH CARL                      Employment Agreement                                  02/15/2018   $           0.00

        3428 Capstar Radio Operating Company         MADDEN, MARK W.                          Employment Agreement                                  09/01/2017   $           0.00

        3429 Capstar Radio Operating Company         MADIA, ABBY                              Employment Agreement                                  02/10/2017   $           0.00

        3430 iHeartMedia Management Services, Inc.   MADRONA SOLUTIONS GROUP, INC.            Master Service Agreement                              08/28/2012   $           0.00

        3431 iHeartMedia Management Services, Inc.   MADRONA SOLUTIONS GROUP, INC.            Statement of Work - Exhibit A                         08/28/2012

        3432 iHeartMedia Management Services, Inc.   MADRONA SOLUTIONS GROUP, INC.            Change Order No. 001                                  09/17/2012

        3433 iHeartMedia Management Services, Inc.   MADRONA SOLUTIONS GROUP, INC.            Change Order No. 002 - Exhibit B                      10/11/2012

        3434 Capstar Radio Operating Company         MAESTLE, CHRISTOPHER MICHAEL             Employment Agreement                                  07/01/2017   $           0.00

        3435 iHeartMedia + Entertainment, Inc.       MAGELLAN NAVIGATION, INC.                Mutual Confidentiality and Non-Disclosure Agreement   12/04/2006   $           0.00

        3436 iHeartMedia, Inc.                       MAGET, CHRISTOPHER                       Employment Agreement                                  06/01/2016   $           0.00

        3437 iHeartMedia, Inc.                       MAGNA CARTA INSURANCE LTD.               Contract of Reinsurance                               11/01/2017   $           0.00

        3438 iHeartMedia + Entertainment, Inc.       MAGNADYNE CORPORATION                    Review of Evaluation Material                         09/01/2001   $           0.00

        3439 iHeartMedia Management Services, Inc.   MAGNETICONE COMPANY                      Migration Service Agreement                           07/29/2016   $           0.00

        3440 iHeartMedia Management Services, Inc.   MAGNITUDE SOFTWARE, INC.                 Non-Disclosure Agreement                              04/27/2017   $           0.00

        3441 Citicasters Co.                         MAHER, JEREMIAH SCOTT                    Employment Agreement                                  01/30/2017   $           0.00

        3442 Premiere Networks, Inc.                 MAHINDRA USA, INC.                       Confirmation Letter                                   11/30/2016   $           0.00

        3443 Premiere Networks, Inc.                 MAHINDRA USA, INC.                       Confirmation Letter                                   11/14/2017

        3444 Citicasters Co.                         MAHLER, DAVID                            Employment Agreement                                  04/01/2017   $           0.00

        3445 AMFM Broadcasting, Inc.                 MAHMUD, AMY D                            Employment Agreement                                  07/01/2015   $           0.00

        3446 Capstar Radio Operating Company         MAHONEY, DANIEL                          Employment Agreement                                  01/01/2017   $           0.00

        3447 iHeartMedia + Entertainment, Inc.       MAHONEY, PHILIP J                        Employment Agreement                                  04/01/2017   $           0.00

        3448 iHeartMedia + Entertainment, Inc.       MAIN STREET PROJECT, LLC                 Amendment to Lease and Rental Agreement               04/27/2015   $         625.00

        3449 Citicasters Co.                         MAINS, SHAUN                             Employment Agreement                                  03/01/2018   $           0.00

        3450 Capstar Radio Operating Company         MAJOR, WILLIAM KEITH                     Employment Agreement                                  07/14/2016   $           0.00

        3451 Capstar Radio Operating Company         MAKAR, STEPHANIE MARIE                   Employment Agreement                                  05/01/2016   $           0.00

        3452 iHeartMedia, Inc.                       MAKE MATH WORK LLC                       Statement of Work                                     03/14/2016   $           0.00

        3453 iHeartMedia, Inc.                       MAKE MATH WORK LLC                       Consultant/Contractor Services Agreement              10/01/2016

        3454 iHeartMedia, Inc.                       MAKE MATH WORK LLC                       Statement of Work                                     10/01/2016

        3455 iHeartMedia, Inc.                       MAKE MATH WORK LLC                       Statement of Work                                     04/01/2017

        3456 iHeartMedia, Inc.                       MAKE MATH WORK LLC                       Statement of Work                                     07/01/2017

        3457 iHeartMedia, Inc.                       MAKE MATH WORK LLC                       Statement of Work                                     01/01/2018

        3458 AMFM Broadcasting, Inc.                 MALBAN, GREGORY                          Employment Agreement                                  03/21/2016   $           0.00

        3459 iHeartMedia + Entertainment, Inc.       MALIK, BREEANNA LYNN                     Employment Agreement                                  02/01/2017   $           0.00

        3460 iHeartMedia + Entertainment, Inc.       MALITZ CONSTRUCTION INC                  General Contractor Service Agreement                               $           0.00

        3461 Premiere Networks, Inc.                 MALLER, BENJAMIN                         Employment Agreement                                  01/01/2017   $           0.00

        3462 Citicasters Co.                         MALONE, AMANDA J                         Employment Agreement                                  08/01/2017   $           0.00

        3463 Capstar Radio Operating Company         MALONE, CHRISTOPHER L.                   Employment Agreement                                  11/17/2017   $           0.00

        3464 Citicasters Co.                         MALONE, JAMES A                          Employment Agreement                                  01/01/2017   $           0.00

        3465 Capstar Radio Operating Company         MALONE, JOHN THOMAS                      Employment Agreement                                  04/01/2016   $           0.00

        3466 Citicasters Co.                         MAMOLA, JOHN D                           Employment Agreement                                  09/01/2017   $           0.00

        3467 Citicasters Co.                         MANGUM, BROOKE                           Employment Agreement                                  02/20/2017   $           0.00

        3468 Capstar Radio Operating Company         MANN, AMY N                              Employment Agreement                                  03/15/2017   $           0.00

        3469 Capstar Radio Operating Company         MANN, MONISHA                            Employment Agreement                                  04/01/2017   $           0.00

        3470 AMFM Broadcasting, Inc.                 MANNO, KEVIN                             Employment Agreement                                  07/01/2017   $           0.00

        3471 AMFM Broadcasting, Inc.                 MANNO, RYAN                              Employment Agreement                                  03/28/2016   $           0.00




                                                                                         65
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 76 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                 Counterparty                             Contract Description                  Date         Cure Cost
        3472 AMFM Broadcasting, Inc.                 MANSOUR, AARON JAMES                  Employment Agreement                                  07/01/2016   $           0.00

        3473 AMFM Broadcasting, Inc.                 MANUEL, JONATHAN                      Employment Agreement                                  02/01/2018   $           0.00

        3474 Citicasters Co.                         MANUEL, MARK                          Employment Agreement                                  07/01/2017   $           0.00

        3475 iHeartMedia + Entertainment, Inc.       MAPBOX INC.                           Confidentiality and Non-Disclosure Agreement          01/17/2014   $           0.00

        3476 iHeartMedia + Entertainment, Inc.       MAPBOX INC.                           Mutual Confidentiality and Non-Disclosure Agreement   01/17/2014

        3477 TTWN Media Networks, LLC                MAPBOX INC.                           Mutual Confidentiality and Non-Disclosure Agreement   01/17/2014

        3478 iHeartMedia + Entertainment, Inc.       MAPONICS                              Mutual Confidentiality and Non-Disclosure Agreement   01/22/2014   $           0.00

        3479 TTWN Media Networks, LLC                MAPONICS                              Mutual Confidentiality and Non-Disclosure Agreement   01/22/2014

        3480 iHeartMedia + Entertainment, Inc.       MAPQUEST, INC.                        Mutual Confidentiality and Non-Disclosure Agreement   01/29/2013   $           0.00

        3481 TTWN Media Networks, LLC                MAPQUEST, INC.                        Mutual Confidentiality and Non-Disclosure Agreement   01/29/2013

        3482 TTWN Media Networks, LLC                MAPQUEST, INC.                        Mutual Confidentiality and Non-Disclosure Agreement   01/15/2015

        3483 iHeartMedia + Entertainment, Inc.       MARCANO, HECTOR LUIS                  Employment Agreement                                  03/08/2017   $           0.00

        3484 Capstar Radio Operating Company         MARCO, JOYCE S                        Employment Agreement                                  02/01/2018   $           0.00

        3485 Citicasters Co.                         MARCOTTE, BENJAMIN DAVID              Employment Agreement                                  01/01/2018   $           0.00

        3486 Capstar Radio Operating Company         MARGEOTES, GARY                       Employment Agreement                                  01/01/2016   $           0.00

        3487 iHeartMedia Management Services, Inc.   MARINCE, GARY                         Employment Agreement                                  01/01/2018   $           0.00

        3488 Premiere Networks, Inc.                 MARIO LOPEZ                           Talent Agreement                                                   $           0.00

        3489 iHeartMedia + Entertainment, Inc.       MARK LICHT                            Mutual Non-Disclosure Agreement                       07/25/2012   $           0.00

        3490 Capstar Radio Operating Company         MARK, DEBRA LEIGH                     Employment Agreement                                  03/06/2017   $           0.00

        3491 iHeartMedia, Inc.                       MARKETSPHERE CONSULTING, LLC          Statement of Work & Standard Business Terms           06/08/2017   $          75.00

        3492 iHeartMedia, Inc.                       MARKETSPHERE CONSULTING, LLC          Statement of Work Addendum                            12/29/2017

        3493 Capstar Radio Operating Company         MARLIN BUSINESS BANK                  Equipment Lease Contract                              09/30/2016   $       1,163.09

        3494 Capstar Radio Operating Company         MARLIN BUSINESS BANK                  Equipment Lease Contract                              09/30/2016

        3495 iHeartCommunications, Inc.              MARLIN BUSINESS BANK                  Equipment Lease Contract                              01/27/2016

        3496 iHeartCommunications, Inc.              MARLIN BUSINESS BANK                  Equipment Lease Contract                              01/27/2016

        3497 iHeartCommunications, Inc.              MARLIN BUSINESS BANK                  Equipment Lease Contract                              02/16/2018

        3498 Capstar Radio Operating Company         MARLOW, KEITH R.                      Employment Agreement                                  01/05/2018   $           0.00

        3499 iHeartMedia + Entertainment, Inc.       MAROIS, CHRISTOPHER MICHAEL           Employment Agreement                                  07/01/2017   $           0.00

        3500 iHeartMedia, Inc.                       MARSH USA INC.                        Property Insurance Policy                             04/01/2017   $           0.00

        3501 iHeartMedia, Inc.                       MARSH USA INC.                        Premium Finance Agreement                             04/19/2017

        3502 iHeartMedia, Inc.                       MARSH USA INC.                        Insurance Broker/Risk Management Contract             12/31/2017

        3503 Capstar Radio Operating Company         MARSH, ASHLEY                         Employment Agreement                                  01/01/2017   $           0.00

        3504 Capstar Radio Operating Company         MARSHALL, GEORGE A                    Employment Agreement                                  06/01/2012   $           0.00

        3505 Capstar Radio Operating Company         MARSHALL, JEFFREY                     Employment Agreement                                  07/31/2016   $           0.00

        3506 iHeartMedia Management Services, Inc.   MARTECH MANAGEMENT GROUP, INC.        Statement of Work                                     01/23/2013   $           0.00

        3507 iHeartMedia Management Services, Inc.   MARTECH MANAGEMENT GROUP, INC.        Change order No. 1                                    01/25/2014

        3508 iHeartMedia Management Services, Inc.   MARTECH MANAGEMENT GROUP, INC.        Statement of Work                                     01/26/2015

        3509 iHeartMedia Management Services, Inc.   MARTECH MANAGEMENT GROUP, INC.        Change Order No. 2                                    01/27/2016

        3510 iHeartMedia Management Services, Inc.   MARTECH MANAGEMENT GROUP, INC.        Master Service Agreement                              10/21/2016

        3511 iHeartMedia + Entertainment, Inc.       MARTIN, CHERYL                        Employment Agreement                                  01/01/2017   $           0.00

        3512 Capstar Radio Operating Company         MARTIN, DANIEL                        Employment Agreement                                  01/15/2017   $           0.00

        3513 Citicasters Co.                         MARTIN, DERRICK ANTHONY               Employment Agreement                                  04/03/2017   $           0.00

        3514 AMFM Broadcasting, Inc.                 MARTIN, DON S.                        Employment Agreement                                  01/01/2018   $           0.00

        3515 iHeartMedia Management Services, Inc.   MARTIN, JOSHUA                        Employment Agreement                                  01/10/2018   $           0.00

        3516 iHeartMedia + Entertainment, Inc.       MARTIN, MATTHEW A                     Employment Agreement                                  02/01/2017   $           0.00

        3517 AMFM Texas Broadcasting, LP             MARTIN, MONICA                        Employment Agreement                                  03/01/2017   $           0.00

        3518 Capstar Radio Operating Company         MARTIN, ROBIN TUNICK                  Employment Agreement                                  04/17/2017   $           0.00

        3519 Citicasters Co.                         MARTIN, RUSSELL DALE                  Employment Agreement                                  02/13/2017   $           0.00

        3520 Capstar Radio Operating Company         MARTIN, SABRENA LUCILLE               Employment Agreement                                  07/01/2015   $           0.00

        3521 Capstar Radio Operating Company         MARTINEK, ALLYSON                     Employment Agreement                                  01/10/2018   $           0.00

        3522 Capstar Radio Operating Company         MARTINEZ, ANGELA                      Employment Agreement                                  07/01/2014   $           0.00

        3523 Citicasters Co.                         MARTINEZ, ANTONIO                     Employment Agreement                                  04/20/2017   $           0.00

        3524 Citicasters Co.                         MARTINEZ, CHRISTOPHER                 Employment Agreement                                  01/01/2017   $           0.00

        3525 iHeartMedia + Entertainment, Inc.       MARTINEZ, JANAE N                     Employment Agreement                                  01/01/2017   $           0.00




                                                                                      66
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 77 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                      Counterparty                            Contract Description       Date         Cure Cost
        3526 iHeartMedia + Entertainment, Inc.           MARTINEZ, JOSE J                        Employment Agreement                       07/01/2016   $           0.00

        3527 Citicasters Co.                             MARTINEZ, JOSHUA LORENZO                Employment Agreement                       11/15/2016   $           0.00

        3528 AMFM Broadcasting, Inc.                     MARTINEZ, PETER GERARD                  Employment Agreement                       06/23/2014   $           0.00

        3529 Citicasters Co.                             MARTINEZ, TIMOTHY M                     Employment Agreement                       11/01/2017   $           0.00

        3530 iHeartMedia + Entertainment, Inc.           MARTINY, EDWARD                         Employment Agreement                       01/15/2018   $           0.00

        3531 Capstar Radio Operating Company             MARTUCCI, KEVIN                         Employment Agreement                       01/01/2017   $           0.00

        3532 AMFM Broadcasting, Inc.                     MARTZKE, JULIET MARIA                   Employment Agreement                       05/01/2013   $           0.00

        3533 Citicasters Licenses, Inc.                  MARY H. LOPEZ                           Translator Rebroadcast Agreement           12/07/2012   $           0.00

        3534 Clear Channel Broadcasting Licenses, Inc.   MARY H. LOPEZ                           Translator Rebroadcast Agreement           12/07/2012

        3535 iHeartMedia + Entertainment, Inc.           MARY H. LOPEZ                           Translator Rebroadcast Agreement           12/07/2012

        3536 Capstar Radio Operating Company             MASON, BOBBY J                          Employment Agreement                       01/01/2018   $           0.00

        3537 iHeartMedia Management Services, Inc.       MASSE, PAUL A                           Employment Agreement                       12/01/2016   $           0.00

        3538 iHeartMedia Management Services, Inc.       MASSEY, ZACKERY EUGENE                  Employment Agreement                       04/01/2016   $           0.00

        3539 Katz Communications, Inc.                   MATERN, CORTNEY                         Employment Agreement                       01/01/2012   $           0.00

        3540 iHeartCommunications, Inc.                  MATISIA CONSULTANT COMPANY              Master Service Agreement                   04/29/2013   $           0.00

        3541 iHeartCommunications, Inc.                  MATISIA CONSULTANT COMPANY              Statement of Work                          05/01/2013

        3542 iHeartCommunications, Inc.                  MATISIA CONSULTANT COMPANY              Statement of Work                          07/31/2013

        3543 iHeartCommunications, Inc.                  MATISIA CONSULTANT COMPANY              Statement of Work                          03/20/2014

        3544 iHeartCommunications, Inc.                  MATISIA CONSULTANT COMPANY              Statement of Work                          09/17/2014

        3545 iHeartMedia Management Services, Inc.       MATISIA CONSULTANT COMPANY              Change Order to the Statement of Work      06/20/2014

        3546 iHeartMedia, Inc.                           MATISIA CONSULTANT COMPANY              Statement of Work                          12/15/2014

        3547 iHeartMedia, Inc.                           MATISIA CONSULTANT COMPANY              Statement of Work                          07/08/2015

        3548 Citicasters Co.                             MATTEO, ANTHONY                         Employment Agreement                       07/05/2017   $           0.00

        3549 iHeartMedia Management Services, Inc.       MATTHEW M. FERRY                        Patent Application Assignment              03/19/2009   $           0.00

        3550 Capstar Radio Operating Company             MATTHEWS, ANDREW                        Employment Agreement                       03/01/2016   $           0.00

        3551 Citicasters Co.                             MATTHEWS, ROBERT                        Employment Agreement                       01/01/2016   $           0.00

        3552 iHeartMedia, Inc.                           MATTOON & ASSOCIATES                    Addendum                                   01/01/2018   $           0.00

        3553 Capstar Radio Operating Company             MATTSON, ANDREW EUGENE                  Employment Agreement                       04/01/2016   $           0.00

        3554 Capstar Radio Operating Company             MAXON, KELSEY                           Employment Agreement                       06/05/2017   $           0.00

        3555 iHeartMedia + Entertainment, Inc.           MAYFIELD, YANCEY MARIE                  Employment Agreement                       01/15/2017   $           0.00

        3556 AMFM Broadcasting, Inc.                     MAYS, ANTHONY S.                        Employment Agreement                       01/15/2017   $           0.00

        3557 iHeartMedia + Entertainment, Inc.           MAZDA NORTH AMERICAN OPERATIONS         Data and Network License Agreement         05/28/2009   $           0.00

        3558 Capstar Radio Operating Company             MAZIL, MARENEIL                         Employment Agreement                       11/21/2016   $           0.00

        3559 iHeartMedia, Inc.                           MAZZARISI, ERNEST                       Employment Agreement                       09/01/2016   $           0.00

        3560 Capstar Radio Operating Company             MAZZEI, JOSEPH                          Employment Agreement                       01/14/2017   $           0.00

        3561 Capstar Radio Operating Company             MCALEER, BRIAN T                        Employment Agreement                       01/01/2017   $           0.00

        3562 Capstar Radio Operating Company             MCALEER, FRANK                          Employment Agreement                       01/01/2015   $           0.00

        3563 Citicasters Co.                             MCALISTER, ERIC J                       Employment Agreement                       01/01/2017   $           0.00

        3564 Capstar Radio Operating Company             MCCALISTER, SHAWN D                     Employment Agreement                       01/01/2015   $           0.00

        3565 Capstar Radio Operating Company             MCCALLUM, RUDOLPH A                     Employment Agreement                       05/06/2016   $           0.00

        3566 iHeartMedia + Entertainment, Inc.           MCCARTEN, RANDY J                       Employment Agreement                       05/01/2017   $           0.00

        3567 iHeartMedia + Entertainment, Inc.           MCCARTHY, DREW STEVEN                   Employment Agreement                       01/01/2016   $           0.00

        3568 iHeartMedia + Entertainment, Inc.           MCCARTHY, MARK MARTIN                   Employment Agreement                       07/01/2017   $           0.00

        3569 Capstar Radio Operating Company             MCCARTHY, PETER JOHN                    Employment Agreement                       03/31/2016   $           0.00

        3570 iHeartMedia + Entertainment, Inc.           MCCARTHY, TRACY                         Employment Agreement                       01/01/2018   $           0.00

        3571 iHeartMedia + Entertainment, Inc.           MCCAULEY, MARK B                        Employment Agreement                       03/01/2016   $           0.00

        3572 AMFM Broadcasting, Inc.                     MCCLURE, SARA ELIZABETH                 Employment Agreement                       12/08/2015   $           0.00

        3573 Capstar Radio Operating Company             MCCOLLIM, JASON T                       Employment Agreement                       10/01/2016   $           0.00

        3574 Capstar Radio Operating Company             MCCOLLOUGH, DAWN G                      Employment Agreement                       04/01/2018   $           0.00

        3575 Citicasters Co.                             MCCONNELL, ALAN MICHAEL                 Employment Agreement                       08/15/2017   $           0.00

        3576 iHeartMedia Management Services, Inc.       MCCONNELL, THOMAS O                     Employment Agreement                       05/01/2014   $           0.00

        3577 Citicasters Co.                             MCCORMICK, GEORGE L                     Employment Agreement                       01/01/2016   $           0.00

        3578 iHeartMedia + Entertainment, Inc.           MCCRAW, WILLIAM M                       Employment Agreement                       03/01/2018   $           0.00

        3579 Citicasters Co.                             MCCREA, JAMES                           Employment Agreement                       10/01/2017   $           0.00




                                                                                            67
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 78 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                                  Counterparty                                    Contract Description                         Date         Cure Cost
        3580 Citicasters Co.                         MCDILDA, ALEX D                                  Employment Agreement                                         10/30/2017   $           0.00

        3581 Premiere Networks, Inc.                 MCDONALD'S                                       Upfront Contract                                             01/19/2017   $           0.00

        3582 iHeartMedia Management Services, Inc.   MCDONOUGH, JEANA MARY                            Employment Agreement                                         03/01/2018   $           0.00

        3583 Citicasters Co.                         MCDOUGAL, SCOT                                   Employment Agreement                                         10/24/2016   $           0.00

        3584 Capstar Radio Operating Company         MCDOWELL, SEAN A                                 Employment Agreement                                         04/01/2016   $           0.00

        3585 iHeartMedia + Entertainment, Inc.       MCELREATH, ALYSSA PAIGE                          Employment Agreement                                         09/01/2016   $           0.00

        3586 Katz Communications, Inc.               MCELROY, BRIAN                                   Employment Agreement                                         01/01/2012   $           0.00

        3587 Katz Communications, Inc.               MCGEE, PATRICK A                                 Employment Agreement                                         01/01/2016   $           0.00

        3588 Citicasters Co.                         MCGHEE, BRIAN V                                  Employment Agreement                                         09/19/2016   $           0.00

        3589 Capstar Radio Operating Company         MCGINNIS, STEVEN                                 Employment Agreement                                         01/01/2016   $           0.00

        3590 Citicasters Co.                         MCGINTY, ANTHONY R                               Employment Agreement                                         11/01/2016   $           0.00

        3591 Capstar Radio Operating Company         MCGLYNN, JEFFREY                                 Employment Agreement                                         11/01/2016   $           0.00

        3592 iHeartCommunications, Inc.              MCGRIFF SEIBELS & WILLIAMS INC                   Confirmation of Coverage: Aircraft Hull & Liability Policy   11/01/2017   $           0.00

        3593 iHeartMedia + Entertainment, Inc.       MCGRIFF SEIBELS & WILLIAMS INC                   Confirmation of Coverage: Aircraft Hull & Liability Policy   11/01/2017

        3594 iHeartMedia Management Services, Inc.   MCGRIFF SEIBELS & WILLIAMS INC                   Confirmation of Coverage: Aircraft Hull & Liability Policy   11/01/2017

        3595 iHeartMedia, Inc.                       MCGRIFF SEIBELS & WILLIAMS INC                   Confirmation of Coverage: Aircraft Hull & Liability Policy   11/01/2017

        3596 Premiere Networks, Inc.                 MCGRIFF SEIBELS & WILLIAMS INC                   Confirmation of Coverage: Aircraft Hull & Liability Policy   11/01/2017

        3597 TTWN Media Networks, LLC                MCGRIFF SEIBELS & WILLIAMS INC                   Confirmation of Coverage: Aircraft Hull & Liability Policy   11/01/2017

        3598 iHeartMedia + Entertainment, Inc.       MCGUIRE, ANJALI MARIE                            Employment Agreement                                         01/01/2017   $           0.00

        3599 Katz Communications, Inc.               MCHALE, LAUREN B                                 Employment Agreement                                         09/01/2009   $           0.00

        3600 Citicasters Co.                         MCINTOSH, CINDY L                                Employment Agreement                                         12/01/2016   $           0.00

        3601 Citicasters Co.                         MCINTYRE, JAMES D                                Employment Agreement                                         11/14/2016   $           0.00

        3602 Capstar Radio Operating Company         MCINTYRE, LISA A                                 Employment Agreement                                         05/01/2015   $           0.00

        3603 Capstar Radio Operating Company         MCINTYRE, WILLIAM JAMES                          Employment Agreement                                         12/01/2014   $           0.00

        3604 Capstar Radio Operating Company         MCKELVEY, LENARD L                               Employment Agreement                                         01/01/2016   $           0.00

        3605 iHeartMedia + Entertainment, Inc.       MCKENZIE PALEN, MARGARET ANNE                    Employment Agreement                                         06/01/2016   $           0.00

        3606 Capstar Radio Operating Company         MCKIDDY, RYAN                                    Employment Agreement                                         09/01/2016   $           0.00

        3607 iHeartMedia Management Services, Inc.   MCLAUGHLIN, PATRICK DAVID                        Employment Agreement                                         07/16/2017   $           0.00

        3608 Capstar Radio Operating Company         MCLAUGHLIN, ROBERT                               Employment Agreement                                         01/01/2017   $           0.00

        3609 iHeartMedia Management Services, Inc.   MCLIFF COFFEE + VENDING                          Service Agreement - Attachment A                             10/23/2017   $      14,993.75

        3610 iHeartMedia Management Services, Inc.   MCLIFF COFFEE + VENDING                          Service Agreement - Attachment B                             10/23/2017

        3611 iHeartMedia Management Services, Inc.   MCLIFF COFFEE + VENDING                          Service Agreement - MiMart                                   10/23/2017

        3612 iHeartMedia + Entertainment, Inc.       MCMAHON, PATRICK M                               Employment Agreement                                         09/08/2017   $           0.00

        3613 iHeartMedia + Entertainment, Inc.       MCMARTIN, JOHN                                   Employment Agreement                                         04/01/2016   $           0.00

        3614 iHeartMedia + Entertainment, Inc.       MCMARTIN, WILLIAM R                              Employment Agreement                                         07/15/2017   $           0.00

        3615 iHeartMedia + Entertainment, Inc.       MCMENAMIN, CHARITY MCCURDY                       Employment Agreement                                         06/01/2017   $           0.00

        3616 Capstar Radio Operating Company         MCMILLAN, DARREN S                               Employment Agreement                                         10/15/2008   $           0.00

        3617 Capstar Radio Operating Company         MCMULLEN, SCOTT T                                Employment Agreement                                         01/01/2016   $           0.00

        3618 AMFM Broadcasting, Inc.                 MCMURRY, JASON ROBERT                            Employment Agreement                                         01/01/2016   $           0.00

        3619 iHeartMedia, Inc.                       MCNULTY, BRENDAN J                               Employment Agreement                                         04/01/2017   $           0.00

        3620 Premiere Networks, Inc.                 MDRIVE C/O PREMIERE DR                           Confirmation Letter                                          07/24/2017   $           0.00

        3621 Citicasters Co.                         MEADE, STEVEN                                    Employment Agreement                                         02/01/2016   $           0.00

        3622 Capstar Radio Operating Company         MEDDOCK, SARA J                                  Employment Agreement                                         05/01/2017   $           0.00

        3623 Citicasters Co.                         MEDIA STRATEGIES, INC. D/B/A JACOBS MEDIA        License Agreement                                            10/25/2000   $         497.09

        3624 iHeartMedia + Entertainment, Inc.       MEDIA STRATEGIES, INC. D/B/A JACOBS MEDIA        First Amendment to License Agreement

        3625 Katz Media Group                        MEDIALINK LLC                                    Service Agreement                                                         $           0.00

        3626 Premiere Networks, Inc.                 MEDIAMARK RESEARCH INC.                          Subscription Agreement                                       10/22/2007   $           0.00

        3627 iHeartMedia, Inc.                       MEDIAOCEAN, LLC                                  Connect Partner Integration Agreement                        10/08/2015   $     137,389.44

        3628 Capstar Radio Operating Company         MEEHAN, MICHAEL P                                Employment Agreement                                         07/01/2016   $           0.00

        3629 iHeartMedia, Inc.                       MEEKINS, BEVERLY L                               Employment Agreement                                         03/01/2017   $           0.00

        3630 Capstar Radio Operating Company         MEGARGEE, JAMIE LYNN                             Employment Agreement                                         04/01/2017   $           0.00

        3631 iHeartMedia, Inc.                       MEHLMAN CASTAGNETTI ROSEN & THOMAS               Addendum                                                     01/01/2018   $           0.00

        3632 iHeartMedia + Entertainment, Inc.       MEINERS, TERRY A                                 Employment Agreement                                         07/01/2015   $           0.00

        3633 Capstar Radio Operating Company         MEINTANAS, DIMITRA                               Employment Agreement                                         09/01/2015   $           0.00




                                                                                                 68
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 79 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                               Counterparty                                   Contract Description                          Date         Cure Cost
        3634 Capstar Radio Operating Company         MELCHER, SHANNON FRANCES                   Employment Agreement                                          09/08/2015   $           0.00

        3635 Premiere Networks, Inc.                 MELIUS, MARTIN CHRISTIAN                   Employment Agreement                                          01/01/2018   $           0.00

        3636 Capstar Radio Operating Company         MENDONSA, CURTIS                           Employment Agreement                                          07/01/2016   $           0.00

        3637 iHeartCommunications, Inc.              MERCEDES-BENZ RESEARCH & DEVELOPMENT       Mutual Non-Disclosure Agreement                               11/12/2010   $           0.00
                                                     NORTH AMERICA, INC.

        3638 iHeartMedia + Entertainment, Inc.       MERCER, JAMES KEVIN                        Employment Agreement                                          12/21/2016   $           0.00

        3639 iHeartMedia, Inc.                       MERITAN HEALTH                             Amendment #3                                                  01/01/2015   $           0.00

        3640 iHeartMedia, Inc.                       MERITAN HEALTH                             Group Benefits HDHP Plan                                      01/01/2016

        3641 iHeartMedia, Inc.                       MERITAN HEALTH                             Amendment #2                                                  01/01/2017

        3642 iHeartMedia, Inc.                       MERITAN HEALTH                             Administrative Services Agreement                             01/01/2012

        3643 iHeartMedia, Inc.                       MERITAN HEALTH                             Amendment #1                                                  01/01/2014

        3644 iHeartMedia, Inc.                       MERITAN HEALTH                             Amendment #4                                                  01/01/2017

        3645 Citicasters Co.                         MERLUZZO, CHRISTOPHER C                    Employment Agreement                                          02/17/2017   $           0.00

        3646 iHeartMedia + Entertainment, Inc.       MERRYMAN, TIM F                            Employment Agreement                                          06/04/2017   $           0.00

        3647 AMFM Texas Broadcasting, LP             MESNICK, MOLLY ELIZABETH                   Employment Agreement                                          03/15/2016   $           0.00

        3648 iHeartMedia + Entertainment, Inc.       MESSICK, WILLIAM R                         Employment Agreement                                          03/01/2016   $           0.00

        3649 iHeartMedia + Entertainment, Inc.       METRO NETWORK COMMUNICATIONS, INC.         Affiliate Adopting Agreement                                  06/05/2012   $           0.00

        3650 Premiere Networks, Inc.                 METTER, DAN                                Employment Agreement                                          08/15/2015   $           0.00

        3651 iHeartMedia Management Services, Inc.   METTLER, DANIEL J                          Employment Agreement                                          01/01/2016   $           0.00

        3652 Capstar Radio Operating Company         METTS, RODNEY H                            Employment Agreement                                          02/01/2017   $           0.00

        3653 AMFM Broadcasting, Inc.                 MEYER, JESS                                Employment Agreement                                          05/14/2012   $           0.00

        3654 Citicasters Co.                         MEYER, KELLY LEA                           Employment Agreement                                          01/01/2017   $           0.00

        3655 Citicasters Co.                         MEYER, MADISON                             Employment Agreement                                          01/15/2018   $           0.00

        3656 Katz Communications, Inc.               MEYERS, CASEY                              Employment Agreement                                          01/01/2012   $           0.00

        3657 Citicasters Co.                         MEZA, HECTOR J                             Employment Agreement                                          04/01/2016   $           0.00

        3658 iHeartMedia + Entertainment, Inc.       MGM RESORTS INTERNATIONAL OPERATIONS INC   Mutual Non-Disclosure Agreement                               09/04/2012   $           0.00

        3659 iHeartMedia + Entertainment, Inc.       MGM RESORTS INTERNATIONAL OPERATIONS INC   Mutual Non-Disclosure Agreement                               09/05/2012

        3660 TTWN Media Networks, LLC                MGM RESORTS INTERNATIONAL OPERATIONS INC   Mutual Non-Disclosure Agreement                               09/04/2012

        3661 TTWN Media Networks, LLC                MGM RESORTS INTERNATIONAL OPERATIONS INC   Mutual Non-Disclosure Agreement                               09/05/2012

        3662 iHeartCommunications, Inc.              MHC SOFTWARE, INC.                         Maintenance Agreement - Invoice                               12/12/2015   $           0.00

        3663 iHeartMedia + Entertainment, Inc.       MIAMI HERALD MEDIA COMPANY                 Advertising Agreement                                                      $           0.00

        3664 iHeartMedia Management Services, Inc.   MICELLO                                    Product Order                                                 11/01/2016   $           0.00

        3665 iHeartMedia + Entertainment, Inc.       MICHAEL GELFAND                            Consultant/Contractor Services Agreement                      09/09/2015   $           0.00

        3666 iHeartMedia, Inc.                       MICHAEL GELFAND                            Statement of Work                                             06/08/2015

        3667 Citicasters Co.                         MICHAEL, ROBERT L                          Employment Agreement                                          02/21/2017   $           0.00

        3668 Capstar Radio Operating Company         MICHALIK, NICOLE ANN                       Employment Agreement                                          07/17/2017   $           0.00

        3669 Citicasters Co.                         MICHEL, BRIAN E                            Employment Agreement                                          09/01/2017   $           0.00

        3670 iHeartMedia, Inc.                       MICHONSKI, MICHAEL GEORGE                  Employment Agreement                                          01/01/2017   $           0.00

        3671 Citicasters Co.                         MICK, MEAGHAN LEE                          Employment Agreement                                          01/01/2018   $           0.00

        3672 Citicasters Co.                         MICK, T JONATHAN                           Employment Agreement                                          05/22/2017   $           0.00

        3673 Capstar Radio Operating Company         MICK, WILLIAM MARSHALL                     Employment Agreement                                          02/01/2017   $           0.00

        3674 Capstar Radio Operating Company         MICKLER, AMANDA                            Employment Agreement                                          07/06/2016   $           0.00

        3675 iHeartMedia + Entertainment, Inc.       MICKLEY, NICHOLAS L.                       Employment Agreement                                          01/27/2016   $           0.00

        3676 iHeartCommunications, Inc.              MICROSOFT CORPORATION                      Consulting Services Work Order                                03/25/2013   $      48,557.86

        3677 iHeartCommunications, Inc.              MICROSOFT CORPORATION                      License Agreement - Invoice                                   12/31/2014

        3678 iHeartCommunications, Inc.              MICROSOFT CORPORATION                      License Agreement - Work Order                                12/31/2017

        3679 iHeartCommunications, Inc.              MICROSOFT CORPORATION                      License Confirmation

        3680 iHeartMedia Management Services, Inc.   MICROSOFT CORPORATION                      License Transfer Form                                         06/30/2008

        3681 iHeartMedia Management Services, Inc.   MICROSOFT CORPORATION                      Volume Licensing - Previous Enrollment(s)/Agreement(s) Form   05/01/2009

        3682 iHeartMedia Management Services, Inc.   MICROSOFT CORPORATION                      Volume Licensing/Enterprise Agreement                         05/31/2012

        3683 iHeartMedia Management Services, Inc.   MICROSOFT CORPORATION                      Volume Licensing/Previous Enrollment(s)/Agreement(s) Form     06/01/2012

        3684 iHeartMedia Management Services, Inc.   MICROSOFT CORPORATION                      License Agreement - Invoice                                   02/01/2015

        3685 iHeartMedia Management Services, Inc.   MICROSOFT CORPORATION                      License Agreement - Invoice                                   05/01/2015

        3686 iHeartMedia Management Services, Inc.   MICROSOFT CORPORATION                      Volume Licensing - Customer Price Sheet - Final Pricing       05/28/2015

        3687 iHeartMedia Management Services, Inc.   MICROSOFT CORPORATION                      License Agreement - Invoice                                   06/01/2015




                                                                                          69
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 80 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                    Counterparty                                   Contract Description                               Date         Cure Cost
        3688 iHeartMedia Management Services, Inc.       MICROSOFT CORPORATION                    Program Signature Form                                               06/01/2015

        3689 iHeartMedia Management Services, Inc.       MICROSOFT CORPORATION                    Volume Licensing - Program Signature Form and Amendment              06/29/2015

        3690 iHeartMedia Management Services, Inc.       MICROSOFT CORPORATION                    License Agreement - Invoice                                          09/01/2015

        3691 iHeartMedia Management Services, Inc.       MICROSOFT CORPORATION                    License Agreement - Invoice                                          11/01/2015

        3692 iHeartMedia Management Services, Inc.       MICROSOFT CORPORATION                    License Agreement - Invoice                                          12/01/2015

        3693 iHeartMedia Management Services, Inc.       MICROSOFT CORPORATION                    License Agreement - Enrollment Summary                               02/01/2016

        3694 iHeartMedia Management Services, Inc.       MICROSOFT CORPORATION                    License Agreement - Invoice                                          02/01/2016

        3695 iHeartMedia Management Services, Inc.       MICROSOFT CORPORATION                    License Agreement - Invoice                                          03/01/2016

        3696 iHeartMedia Management Services, Inc.       MICROSOFT CORPORATION                    License Agreement - Invoice                                          03/31/2016

        3697 iHeartMedia Management Services, Inc.       MICROSOFT CORPORATION                    License Agreement - Invoice                                          06/01/2016

        3698 iHeartMedia Management Services, Inc.       MICROSOFT CORPORATION                    License Agreement - Program Signature Form                           08/22/2016

        3699 iHeartMedia Management Services, Inc.       MICROSOFT CORPORATION                    License Agreement - Invoice                                          09/01/2016

        3700 iHeartMedia Management Services, Inc.       MICROSOFT CORPORATION                    Transaction Tax Terms and Conditions - Establishes delivery method


        3701 iHeartMedia Management Services, Inc.       MICROSOFT CORPORATION                    Microsoft Volume Licensing #68519659

        3702 iHeartMedia, Inc.                           MICROSOFT CORPORATION                    License Agreement - Invoice                                          09/09/2015

        3703 iHeartMedia, Inc.                           MICROSOFT CORPORATION                    License Agreement - Invoice                                          01/07/2016

        3704 iHeartMedia, Inc.                           MICROSOFT CORPORATION                    Service Agreement - Invoice                                          01/08/2016

        3705 iHeartMedia, Inc.                           MICROSOFT CORPORATION                    License Agreement - Work Order                                       12/31/2016

        3706 iHeartMedia, Inc.                           MICROSOFT CORPORATION                    Project Online Subscription                                          01/08/2018

        3707 Premiere Networks, Inc.                     MICROSOFT CORPORATION                    Consulting Services Work Order                                       08/20/2012

        3708 Premiere Networks, Inc.                     MICROSOFT CORPORATION                    Enterprise Enrollment Agreement -

        3709 iHeartMedia Management Services, Inc.       MICROTEK                                 Master Service Agreement                                             05/28/2013   $           0.00

        3710 iHeartMedia Management Services, Inc.       MICROTEK                                 Statement of Work                                                    06/19/2013

        3711 iHeartMedia + Entertainment, Inc.           MICWARE NORTH AMERICA, INC.              Mutual Non-Disclosure Agreement                                      11/01/2011   $           0.00

        3712 TTWN Media Networks, LLC                    MICWARE NORTH AMERICA, INC.              Mutual Confidentiality and Non-Disclosure Agreement                  01/29/2016

        3713 Clear Channel Broadcasting Licenses, Inc.   MIDWAY BROADCASTING CORPORATION          Second Extension of Local Programming and Marketing Agreement        01/01/2016   $           0.00


        3714 Capstar Radio Operating Company             MID-WEST MANAGEMENT, INC.                Trademark License Agreement                                          08/15/2011   $       4,000.00

        3715 Citicasters Co.                             MID-WEST MANAGEMENT, INC.                Trademark License Agreement                                          12/23/2010

        3716 Citicasters Co.                             MIKA, ANDREW N                           Employment Agreement                                                 07/22/2013   $           0.00

        3717 Citicasters Co.                             MIKOLAS, MATTHEW L                       Employment Agreement                                                 04/01/2018   $           0.00

        3718 Premiere Networks, Inc.                     MILES, THOMAS W                          Employment Agreement                                                 01/01/2017   $           0.00

        3719 AMFM Broadcasting, Inc.                     MILESKI, BRANDON W                       Employment Agreement                                                 07/01/2017   $           0.00

        3720 TTWN Media Networks, LLC                    MILHIZER, ROBERT                         Employment Agreement                                                 10/01/2014   $           0.00

        3721 Capstar Radio Operating Company             MILITO, MARIA                            Employment Agreement                                                 04/01/2016   $           0.00

        3722 Citicasters Co.                             MILLEN, HUGH                             Employment Agreement                                                 04/01/2018   $           0.00

        3723 iHeartMedia Management Services, Inc.       MILLER HEIMANN                           Mutual Confidentiality and Non-Disclosure Agreement                  11/20/2012   $           0.00

        3724 Capstar Radio Operating Company             MILLER, BRAD WILSON                      Employment Agreement                                                 11/01/2015   $           0.00

        3725 Capstar Radio Operating Company             MILLER, CAROL NAN                        Employment Agreement                                                 06/21/2016   $           0.00

        3726 Capstar Radio Operating Company             MILLER, CHRISTIAN                        Employment Agreement                                                 05/01/2017   $           0.00

        3727 Capstar Radio Operating Company             MILLER, DAVID                            Employment Agreement                                                 04/01/2016   $           0.00

        3728 Citicasters Co.                             MILLER, MICHAEL B                        Employment Agreement                                                 12/12/2016   $           0.00

        3729 Citicasters Co.                             MILLER, PHILLIP L. AND CAROLYN J.        Service Agreement                                                                 $           0.00

        3730 Capstar Radio Operating Company             MILLER, ROBERT S                         Employment Agreement                                                 10/01/2016   $           0.00

        3731 iHeartMedia + Entertainment, Inc.           MILLER, ROBERT S                         Employment Agreement                                                 03/01/2016

        3732 Citicasters Co.                             MILLER, WESLEY T                         Employment Agreement                                                 03/15/2017   $           0.00

        3733 Capstar Radio Operating Company             MILLICAN, JANICE KAY                     Employment Agreement                                                 09/14/2017   $           0.00

        3734 Capstar Radio Operating Company             MILLS, HILARY                            Employment Agreement                                                 11/27/2016   $           0.00

        3735 Capstar Radio Operating Company             MILLS, JOSHUA M                          Employment Agreement                                                 11/01/2015   $           0.00

        3736 iHeartMedia + Entertainment, Inc.           MILNE, DAVID A                           Employment Agreement                                                 02/01/2015   $           0.00

        3737 Capstar Radio Operating Company             MILUKAS, ALBIN                           Employment Agreement                                                 01/01/2018   $           0.00

        3738 iHeartMedia+Entertainment, Inc              MILWAUKEE BREWERS/BUCKS                  Sports Affiliate Agreement                                                        $           0.00

        3739 iHeartMedia Management Services, Inc.       MINER, DARRYL W                          Employment Agreement                                                 07/01/2016   $           0.00

        3740 iHeartMedia Management Services, Inc.       MINIGUTTI MAYFIELD, JENNIFER             Employment Agreement                                                 04/01/2015   $           0.00




                                                                                             70
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 81 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                     Counterparty                                     Contract Description                             Date         Cure Cost
        3741 iHeartMedia Management Services, Inc.   MINNA JYVALA                                   Statement of Work                                                   05/15/2014   $           0.00

        3742 iHeartMedia + Entertainment, Inc.       MINNESOTA VIKINGS FOOTBALL, LLC                Radio Broadcast Agreement                                           04/29/2015   $           0.00

        3743 iHeartMedia Management Services, Inc.   MIRAGLIA, ANTHONY LOUIS                        Employment Agreement                                                01/01/2016   $           0.00

        3744 iHeartMedia Management Services, Inc.   MIRALDI, PAUL P                                Employment Agreement                                                04/28/2014   $           0.00

        3745 iHeartMedia + Entertainment, Inc.       MISKIMINS, KEVIN FRANK                         Employment Agreement                                                10/01/2016   $           0.00

        3746 iHeartMedia, Inc.                       MISSION RESTAURANT SUPPLY                      Service Agreement                                                                $       1,883.55

        3747 Citicasters Co.                         MISSISSIPPI BROADCASTERS, LLC                  Trademark and Domain Name License Agreement                         09/09/2011   $           0.00

        3748 iHeartMedia + Entertainment, Inc.       MISSISSIPPI BROADCASTERS, LLC                  Trademark and Domain Name License Agreement                         09/09/2011

        3749 iHM Identity, Inc.                      MISSISSIPPI BROADCASTERS, LLC                  Trademark and Domain Name License Agreement                         09/09/2011

        3750 iHeartMedia + Entertainment, Inc.       MITAC DIGITAL CORPORATION                      Review of Evaluation Material                                       03/10/2006   $           0.00

        3751 iHeartMedia + Entertainment, Inc.       MITAC DIGITAL CORPORATION                      Mutual Non-Disclosure Agreement                                     05/18/2011

        3752 TTWN Media Networks, LLC                MITAC DIGITAL CORPORATION                      Non-Disclosure Agreement                                            10/24/2017

        3753 iHeartMedia + Entertainment, Inc.       MITCHELL, MARTIN A                             Employment Agreement                                                06/16/2016   $           0.00

        3754 Capstar Radio Operating Company         MITCHEM, THEA JANE                             Employment Agreement                                                07/01/2017   $           0.00

        3755 AMFM Broadcasting, Inc.                 MITCHINSON, DANIEL S                           Employment Agreement                                                04/01/2015   $           0.00

        3756 iHeartMedia + Entertainment, Inc.       MITSUBISHI ELECTRIC AUTOMOTIVE AMERICA, INC.   Review of Evaluation Material                                       12/12/2008   $           0.00

        3757 iHeartMedia + Entertainment, Inc.       MITSUBISHI ELECTRIC AUTOMOTIVE AMERICA, INC.   Confidentiality Agreement                                           04/13/2009

        3758 iHeartMedia + Entertainment, Inc.       MITSUBISHI ELECTRIC AUTOMOTIVE AMERICA, INC.   Confidentiality Agreement                                           12/24/2009

        3759 iHeartMedia Management Services, Inc.   MJC CONSULTING GROUP                           Master Service Agreement                                            05/06/2015   $           0.19

        3760 iHeartMedia Management Services, Inc.   MJC CONSULTING GROUP                           Change Order #1                                                     06/26/2015

        3761 iHeartMedia, Inc.                       MJC CONSULTING GROUP                           Statement of Work                                                   07/27/2015

        3762 iHeartMedia, Inc.                       MJC CONSULTING GROUP                           Statement of Work                                                   08/01/2015

        3763 iHeartMedia, Inc.                       MJC CONSULTING GROUP                           Statement of Work - Portal Migration                                10/14/2015

        3764 iHeartMedia, Inc.                       MJC CONSULTING GROUP                           Contingency Search Partnership Fee Agreement                        02/12/2016

        3765 iHeartMedia, Inc.                       MJC CONSULTING GROUP                           Statement of Work                                                   03/09/2016

        3766 iHeartMedia, Inc.                       MJC CONSULTING GROUP                           Statement of Work                                                   03/28/2016

        3767 iHeartMedia, Inc.                       MJC CONSULTING GROUP                           Statement of Work                                                   07/18/2016

        3768 iHeartMedia, Inc.                       MJC CONSULTING GROUP                           Business Relationship Manager - Change Order                        08/01/2016

        3769 iHeartMedia, Inc.                       MJC CONSULTING GROUP                           Statement of Work                                                   08/19/2016

        3770 iHeartMedia, Inc.                       MJC CONSULTING GROUP                           Statement of Work                                                   12/07/2016

        3771 TTWN Media Networks, LLC                MOBIS NORTH AMERICA, LLC                       Data Evaluation License Agreement                                   04/27/2015   $           0.00

        3772 TTWN Media Networks, LLC                MOBIS NORTH AMERICA, LLC                       Mutual Confidentiality and Non-Disclosure Agreement                 04/28/2015

        3773 iHeartMedia Management Services, Inc.   MOBIUS PARTNERS                                Service Agreement - Invoice                                         03/31/2015   $           0.00

        3774 iHeartMedia Management Services, Inc.   MOBIUS PARTNERS                                Service Agreement - Invoice                                         08/21/2015

        3775 iHeartMedia Management Services, Inc.   MOBIUS PARTNERS                                Service Agreement - Invoice                                         01/01/2016

        3776 iHeartMedia + Entertainment, Inc.       MODIS, INC.                                    Statement of Work                                                   06/28/2016   $           0.00

        3777 iHeartMedia Management Services, Inc.   MODIS, INC.                                    Master Service Agreement                                            09/11/2013

        3778 iHeartMedia Management Services, Inc.   MODIS, INC.                                    Statement of Work                                                   10/01/2013

        3779 iHeartMedia Management Services, Inc.   MODIS, INC.                                    Change Order No 1 to a previous Statement of Work of a Consultant   12/01/2013


        3780 iHeartMedia Management Services, Inc.   MODIS, INC.                                    Statement of Work                                                   06/04/2014

        3781 iHeartMedia Management Services, Inc.   MODIS, INC.                                    Change Order to the Statement of Work                               07/07/2014

        3782 iHeartMedia Management Services, Inc.   MODIS, INC.                                    Statement of Work                                                   02/05/2015

        3783 iHeartMedia Management Services, Inc.   MODIS, INC.                                    Statement of Work                                                   05/09/2015

        3784 iHeartMedia, Inc.                       MODIS, INC.                                    Statement of Work - High Level Consultant                           09/16/2015

        3785 iHeartMedia, Inc.                       MODIS, INC.                                    Statement of Work - High Level Consultant                           06/28/2016

        3786 iHeartMedia, Inc.                       MODIS, INC.                                    Statement of Work - High Level Consultant                           08/29/2016

        3787 iHeartMedia, Inc.                       MODIS, INC.                                    Consultant/Contractor Service Agreement                             09/09/2016

        3788 iHeartMedia, Inc.                       MODIS, INC.                                    Contingency Search Partnership Fee Agreement                        09/09/2016

        3789 iHeartMedia, Inc.                       MODIS, INC.                                    Statement of Work - High Level Consultant                           11/28/2016

        3790 iHeartMedia, Inc.                       MODIS, INC.                                    Statement of Work                                                   11/28/2016

        3791 iHeartMedia, Inc.                       MODIS, INC.                                    First Amendment to Consultant/Contractor Services Agreement         03/14/2017

        3792 iHeartMedia, Inc.                       MODIS, INC.                                    Statement of Work - Temporary Staffing Services                     04/01/2017

        3793 iHeartMedia, Inc.                       MODIS, INC.                                    Statement of Work providing temporary staffing resources            07/01/2017

        3794 iHeartMedia, Inc.                       MODIS, INC.                                    Statement of Work - Temporary Staffing Services                     08/02/2017




                                                                                             71
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 82 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                         Debtor                                Counterparty                                  Contract Description                    Date         Cure Cost
        3795 iHeartMedia, Inc.                       MODIS, INC.                                Statement of Work for Temporary Staffing Resources         08/07/2017

        3796 iHeartMedia, Inc.                       MODIS, INC.                                Statement of Work providing temporary staffing resources   12/04/2017

        3797 iHeartMedia, Inc.                       MODIS, INC.                                Statement of Work Providing Staffing Resources             01/01/2018

        3798 iHeartCommunications, Inc.              MOELIS & COMPANY                           Engagement Letter                                          01/03/2017   $           0.00

        3799 iHeartCommunications, Inc.              MOELIS & COMPANY                           Engagement Letter

        3800 Citicasters Co.                         MOHELNITZKY, MARK ROBERT                   Employment Agreement                                       11/01/2017   $           0.00

        3801 AMFM Broadcasting, Inc.                 MOHIUDDIN, SYEDA KHATIJA                   Employment Agreement                                       03/28/2016   $           0.00

        3802 Capstar Radio Operating Company         MOLAEE, ANTHONY J                          Employment Agreement                                       07/01/2017   $           0.00

        3803 Citicasters Co.                         MOLEY, THERESA MARIE                       Employment Agreement                                       01/01/2017   $           0.00

        3804 iHeartMedia, Inc.                       MOLINA, NORA LYNN                          Employment Agreement                                       01/01/2017   $           0.00

        3805 Capstar Radio Operating Company         MOLLENBECK, ANDREW J                       Employment Agreement                                       11/10/2015   $           0.00

        3806 Capstar Radio Operating Company         MOLNAR, TYLER R                            Employment Agreement                                       01/01/2014   $           0.00

        3807 Capstar Radio Operating Company         MONDELL, MICHAEL                           Employment Agreement                                       03/15/2016   $           0.00

        3808 iHeartMedia, Inc.                       MONGO DB                                   Service Agreement                                          01/26/2018   $      18,480.98

        3809 Citicasters Co.                         MONICA, CARLA MARIE                        Employment Agreement                                       01/18/2016   $           0.00

        3810 iHeartMedia + Entertainment, Inc.       MONIE, TARIK ANDRE                         Employment Agreement                                       11/01/2016   $           0.00

        3811 Capstar Radio Operating Company         MONK-MYRICK, KESHA L.                      Employment Agreement                                       11/17/2017   $           0.00

        3812 iHeartMedia Management Services, Inc.   MONTAGANO, ALESSANDRA CHRISTINE            Employment Agreement                                       01/01/2017   $           0.00

        3813 iHeartMedia + Entertainment, Inc.       MONTEZ, DAMIAN J                           Employment Agreement                                       08/31/2015   $           0.00

        3814 Premiere Networks, Inc.                 MONTURY, MEGLIN                            Employment Agreement                                       01/01/2016   $           0.00

        3815 iHeartCommunications, Inc.              MOODYS INVESTORS SERVICE                   Service Agreement                                                       $           0.00

        3816 iHeartMedia Management Service          MOODYS INVESTORS SERVICE                   Service Agreement

        3817 AMFM Texas Broadcasting, LP             MOORE, DEREK                               Employment Agreement                                       03/20/2017   $           0.00

        3818 AMFM Broadcasting, Inc.                 MOORE, DUANE E                             Employment Agreement                                       02/01/2010   $           0.00

        3819 Capstar Radio Operating Company         MOORE, JAY C                               Employment Agreement                                       07/01/2016   $           0.00

        3820 Capstar Radio Operating Company         MOORE, JEFFREY DEAN                        Employment Agreement                                       05/01/2017   $           0.00

        3821 iHeartMedia + Entertainment, Inc.       MOORE, MICHAEL T                           Employment Agreement                                       10/01/2017   $           0.00

        3822 Citicasters Co.                         MOORE, RICHARD L.                          Employment Agreement                                       04/01/2016   $           0.00

        3823 Capstar Radio Operating Company         MOORE, TIMOTHY GRANT                       Employment Agreement                                       08/01/2015   $           0.00

        3824 Citicasters Co.                         MORAN, WILLIAM PATRICK                     Employment Agreement                                       01/01/2017   $           0.00

        3825 Capstar Radio Operating Company         MORAT, CHRISTOPHER CRATE                   Employment Agreement                                       03/15/2017   $           0.00

        3826 Capstar Radio Operating Company         MORESCO, THOMAS MICHAEL-EDWARD             Employment Agreement                                       01/06/2017   $           0.00

        3827 Citicasters Co.                         MORGAN, ROBERT JAMES                       Employment Agreement                                       09/01/2017   $           0.00

        3828 iHeartMedia + Entertainment, Inc.       MORINI, TREVOR                             Employment Agreement                                       08/24/2015   $           0.00

        3829 Capstar Radio Operating Company         MORRIS, SAMANTHA CHRISTINE                 Employment Agreement                                       06/01/2017   $           0.00

        3830 iHeartMedia Management Services, Inc.   MORRIS, SPENCER                            Employment Agreement                                       09/15/2014   $           0.00

        3831 iHeartMedia + Entertainment, Inc.       MORRISON, BROOKE ALEXIS                    Employment Agreement                                       03/19/2018   $           0.00

        3832 iHeartMedia, Inc.                       MORRISSEY, JOHN B                          Employment Agreement                                       01/01/2016   $           0.00

        3833 Capstar Radio Operating Company         MORVAN, SUZANNE MARIE                      Employment Agreement                                       02/16/2016   $           0.00

        3834 Capstar Radio Operating Company         MOSCHITTA, JOHN                            Employment Agreement                                       01/01/2017   $           0.00

        3835 Capstar Radio Operating Company         MOSELEY, ROBERT                            Employment Agreement                                       10/16/2017   $           0.00

        3836 Citicasters Co.                         MOSH PIT STUDIOS INC                       Talent Contract                                                         $           0.00

        3837 iHeartMedia+Entertainment, Inc          MOSH PIT STUDIOS INC                       Talent Contract

        3838 Premiere Networks, Inc.                 MOSH PIT STUDIOS INC                       Talent Contract

        3839 Citicasters Co.                         MOSHER, JASON T.                           Employment Agreement                                       10/01/2014   $           0.00

        3840 Capstar Radio Operating Company         MOSKOWITZ, TODD                            Employment Agreement                                       10/09/2017   $           0.00

        3841 iHeartMedia, Inc.                       MOTION RECRUITMENT PARTNERS LLC DBA        Consultant/Contractor Service Agreement                    06/23/2016   $           0.00
                                                     (JOBSPRING PARTNERS AND WORKBRIDGE
                                                     ASSOCIATES)

        3842 Premiere Networks, Inc.                 MOTOR RACING NETWORK                       Broadcast Agreement                                        01/01/2006   $      13,360.00

        3843 Premiere Networks, Inc.                 MOTOR RACING NETWORK                       Broadcast Agreement                                        01/01/2013

        3844 Citicasters Co.                         MOTT, ANTHONY                              Employment Agreement                                       10/17/2016   $           0.00

        3845 Citicasters Licenses, Inc.              MOUNTAIN COMMUNITY TRANSLATORS, LLC        Rebroadcast Signal Consent                                 07/31/2012   $           0.00

        3846 AMFM Broadcasting, Inc.                 MOUNTS, DARREN VICTOR                      Employment Agreement                                       01/01/2016   $           0.00

        3847 Capstar Radio Operating Company         MOUNTZ, JOHN D                             Employment Agreement                                       05/15/2017   $           0.00




                                                                                           72
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 83 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                   Counterparty                                      Contract Description       Date         Cure Cost
        3848 iHeartMedia + Entertainment, Inc.       MOVIEPASS INC.                                 Reseller Agreement                             01/08/2018   $           0.00

        3849 iHeartMedia + Entertainment, Inc.       MOVIEPASS INC.                                 Advertising Agreement                          01/08/2018

        3850 Capstar Radio Operating Company         MOYER, KEITH D                                 Employment Agreement                           01/01/2016   $           0.00

        3851 iHeartMedia Management Services, Inc.   MR. MASTER, INC.                               Master Service Agreement                       10/26/2017   $           0.00

        3852 iHeartMedia Management Services, Inc.   MR. MASTER, INC.                               License and Sales Representation Agreement     11/01/2017

        3853 iHeartMedia Management Services, Inc.   MR. MASTER, INC.                               Statement of Work                              11/01/2017

        3854 Premiere Networks, Inc.                 MR. MASTER, INC.                               License and Sales Representation Agreement     11/01/2017

        3855 Premiere Networks, Inc.                 MTV NETWORKS                                   Talent Contract                                             $           0.00

        3856 iHeartMedia + Entertainment, Inc.       MUDD, BRIAN                                    Employment Agreement                           01/01/2016   $           0.00

        3857 AMFM Texas Broadcasting, LP             MUDD, JAMES L                                  Employment Agreement                           10/10/2016   $           0.00

        3858 AMFM Broadcasting, Inc.                 MUHAMMAD, ABDUL Q                              Employment Agreement                           03/09/2015   $           0.00

        3859 Citicasters Co.                         MUKAI, JEFFREY CHARLES                         Employment Agreement                           10/01/2016   $           0.00

        3860 iHeartMedia Management Services, Inc.   MULESOFT INC.                                  Non-Disclosure Agreement                       10/17/2016   $           0.00

        3861 iHeartMedia Management Services, Inc.   MULESOFT INC.                                  Non-Disclosure Agreement                       10/18/2016

        3862 iHeartMedia Management Services, Inc.   MULLINAX, RANDALL L                            Employment Agreement                           10/15/2015   $           0.00

        3863 iHeartMedia + Entertainment, Inc.       MULLINS, JOHN DEWITT                           Employment Agreement                           05/01/2016   $           0.00

        3864 AMFM Broadcasting, Inc.                 MUNIZ, MICHAEL                                 Employment Agreement                           04/07/2014   $           0.00

        3865 iHeartMedia + Entertainment, Inc.       MUNIZ, OSVALDO                                 Employment Agreement                           05/16/2016   $           0.00

        3866 iHeartMedia + Entertainment, Inc.       MUNSON, CHARLES J                              Employment Agreement                           04/15/2018   $           0.00

        3867 Citicasters Co.                         MURDOCK, BRUCE C                               Employment Agreement                           12/15/2015   $           0.00

        3868 Citicasters Co.                         MURPHY BROADCASTING, INC.                      Trademark License Agreement                    04/30/2015   $           0.00

        3869 iHeartMedia + Entertainment, Inc.       MURPHY BROADCASTING, INC.                      Trademark License Agreement                    04/30/2015

        3870 Citicasters Co.                         MURPHY, BEATA M                                Employment Agreement                           06/07/2015   $           0.00

        3871 Capstar Radio Operating Company         MURPHY, JOEL R                                 Employment Agreement                           06/01/2017   $           0.00

        3872 Premiere Networks, Inc.                 MURRAY, RICHARD K.                             Employment Agreement                           01/01/2018   $           0.00

        3873 iHeartMedia + Entertainment, Inc.       MUSA, JOHN SEBASTIAN                           Employment Agreement                           07/01/2016   $           0.00

        3874 iHeartCommunications, Inc.              MUSIC REPORTS INC                              Master Services Agreement                      11/01/2016   $           0.00

        3875 AMFM Broadcasting, Inc.                 MUSSMAN, MICHAEL                               Employment Agreement                           08/14/2017   $           0.00

        3876 iHeartMedia + Entertainment, Inc.       MW SPRINGMO, INC.                              Trademark and Domain Name Agreement            08/24/2012   $           0.00

        3877 iHM Identity, Inc.                      MW SPRINGMO, INC.                              Trademark and Domain Name Agreement            08/24/2012

        3878 iHeartMedia, Inc.                       MYERS                                          Non-Disclosure Agreement                       06/21/2016   $           0.00

        3879 iHeartMedia + Entertainment, Inc.       MYERS, DANIEL M                                Employment Agreement                           09/01/2017   $           0.00

        3880 iHeartMedia, Inc.                       MYERS, LINDA DIANE                             Employment Agreement                           01/01/2017   $           0.00

        3881 Citicasters Co.                         MYERS, NICHOLAS JOSEPH                         Employment Agreement                           12/18/2013   $           0.00

        3882 Premiere Networks, Inc.                 MYPILLOW, INC.                                 Confirmation Letter                            01/01/2018   $           0.00

        3883 Capstar Radio Operating Company         NAAMANI, JADD S                                Employment Agreement                           08/01/2015   $           0.00

        3884 Capstar Radio Operating Company         NADEAU, COURTNEY                               Employment Agreement                           09/01/2017   $           0.00

        3885 TTWN Media Networks, LLC                NADEL, ROGER S                                 Employment Agreement                           10/01/2016   $           0.00

        3886 iHeartMedia, Inc.                       NAGELBERG, STEVEN                              Employment Agreement                           09/01/2016   $           0.00

        3887 Capstar Radio Operating Company         NAGY, CHRISTINE                                Employment Agreement                           04/25/2016   $           0.00

        3888 Capstar Radio Operating Company         NAHUM LANDSBERG, DEBRA                         Employment Agreement                           01/05/2018   $           0.00

        3889 AMFM Broadcasting, Inc.                 NAJERA, MARCUS D                               Employment Agreement                           08/17/2015   $           0.00

        3890 iHeartMedia + Entertainment, Inc.       NANCE, DERRICK                                 Employment Agreement                           09/01/2015   $           0.00

        3891 Premiere Networks, Inc.                 NAPA AUTO & TRUCK PARTS OF DELMAR              Confirmation Letter                            09/28/2016   $           0.00

        3892 Premiere Networks, Inc.                 NAPA AUTO & TRUCK PARTS OF DELMAR              Confirmation Letter                            10/17/2017

        3893 iHeartMedia Management Services, Inc.   NAPOLEONI, ANTHONY MARIO                       Employment Agreement                           07/01/2016   $           0.00

        3894 Citicasters Co.                         NARDELLA, DOMINIC                              Employment Agreement                           05/01/2016   $           0.00

        3895 Citicasters Co.                         NASBY, BRANDON W                               Employment Agreement                           09/27/2016   $           0.00

        3896 Premiere Networks, Inc.                 NATASHA SINGH                                  Statement of Work                              04/17/2009   $           0.00

        3897 iHeartMedia Management Services, Inc.   NATHANIEL FELLOWS (INDEPENDENT CONTRACTOR) Consulting Services Agreement                      03/06/2012   $           0.00

        3898 iHeartMedia Management Services, Inc.   NATHANIEL FELLOWS (INDEPENDENT CONTRACTOR) Statement of Work                                  03/12/2012

        3899 iHeartMedia Management Services, Inc.   NATIONAL BUREAU OF PROPERTY ADMINISTRATION,    Statement of Work                              09/26/2017   $       8,500.00
                                                     INC.

        3900 iHeartMedia+Entertainment, Inc          NATIONAL CONSTRUCTION SERVICES LLC             Contractor Services Agreement                               $       5,925.00




                                                                                              73
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 84 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                  Counterparty                                      Contract Description                      Date         Cure Cost
        3901 iHeartCommunications, Inc.              NATIONAL UNION FIRE INSURANCE COMPANY OF     Confirmation of Coverage: Aircraft Hull & Liability Policy   11/01/2017   $           0.00
                                                     PITTSBURGH, PA.

        3902 iHeartMedia + Entertainment, Inc.       NATIONAL UNION FIRE INSURANCE COMPANY OF     Confirmation of Coverage: Aircraft Hull & Liability Policy   11/01/2017
                                                     PITTSBURGH, PA.

        3903 iHeartMedia Management Services, Inc.   NATIONAL UNION FIRE INSURANCE COMPANY OF     Confirmation of Coverage: Aircraft Hull & Liability Policy   11/01/2017
                                                     PITTSBURGH, PA.

        3904 iHeartMedia, Inc.                       NATIONAL UNION FIRE INSURANCE COMPANY OF     Commercial Crime Policy Binder Insurance                     08/30/2017
                                                     PITTSBURGH, PA.

        3905 iHeartMedia, Inc.                       NATIONAL UNION FIRE INSURANCE COMPANY OF     Confirmation of Coverage: Aircraft Hull & Liability Policy   11/01/2017
                                                     PITTSBURGH, PA.

        3906 Premiere Networks, Inc.                 NATIONAL UNION FIRE INSURANCE COMPANY OF     Confirmation of Coverage: Aircraft Hull & Liability Policy   11/01/2017
                                                     PITTSBURGH, PA.

        3907 TTWN Media Networks, LLC                NATIONAL UNION FIRE INSURANCE COMPANY OF     Confirmation of Coverage: Aircraft Hull & Liability Policy   11/01/2017
                                                     PITTSBURGH, PA.

        3908 iHeartMedia, Inc.                       NATIONWIDE                                   Directors & Officers Binder Insurance Policy                 08/30/2017   $           0.00

        3909 iHeartMedia + Entertainment, Inc.       NATUREBOX, INC.                              Advertising Agreement                                        03/30/2017   $           0.00

        3910 iHeartMedia + Entertainment, Inc.       NATUREBOX, INC.                              Bonus Agreement                                              03/30/2017

        3911 iHeartMedia + Entertainment, Inc.       NATUREBOX, INC.                              Letter of Credit                                             03/31/2017

        3912 iHeartMedia Management Services, Inc.   NAUTEL LIMITED                               Broadcast Equipment Products & Services Agreement            04/28/2017   $       7,262.61

        3913 iHeartMedia Management Services, Inc.   NAUTEL LIMITED                               Amendment to Broadcast Equipment Products & Services         06/27/2017
                                                                                                  Agreement

        3914 iHeartMedia + Entertainment, Inc.       NAV N GO                                     Data and Network License Agreement                           08/01/2008   $           0.00

        3915 iHeartMedia + Entertainment, Inc.       NAVIGATION SOLUTIONS LLC                     Mutual Confidentiality and Non-Disclosure Agreement          02/11/2013   $           0.00

        3916 TTWN Media Networks, LLC                NAVIGATION SOLUTIONS LLC                     Mutual Confidentiality and Non-Disclosure Agreement          02/11/2013

        3917 iHeartMedia, Inc.                       NAVIGATORS INSURANCE CO.                     Binder for Excess D&O Insurance Authorization Letter         08/30/2017   $           0.00

        3918 iHeartMedia, Inc.                       NAVIGATORS PRO                               Binder for Excess D&O Insurance Authorization Letter         08/30/2017   $           0.00

        3919 iHeartMedia + Entertainment, Inc.       NAVMII HOLDINGS PLC                          Mutual Non-Disclosure Agreement                              09/26/2012   $           0.00

        3920 Citicasters Co.                         NAWROCKI, DANIEL A                           Employment Agreement                                         01/01/2016   $           0.00

        3921 Capstar Radio Operating Company         NEAL, DANIELLE                               Employment Agreement                                         09/07/2015   $           0.00

        3922 iHeartMedia Management Services, Inc.   NEIN, DANIELLE                               Employment Agreement                                         05/01/2016   $           0.00

        3923 iHeartMedia Management Services, Inc.   NELSON, RACHEL E                             Employment Agreement                                         02/15/2017   $           0.00

        3924 Citicasters Co.                         NELSON, RYAN MICHAEL                         Employment Agreement                                         04/01/2016   $           0.00

        3925 Capstar Radio Operating Company         NELSON, SAMUEL                               Employment Agreement                                         03/09/2015   $           0.00

        3926 AMFM Broadcasting, Inc.                 NEREN, BARBARA KAY                           Employment Agreement                                         11/01/2015   $           0.00

        3927 iHeartMedia Management Services, Inc.   NESCI, JUSTIN                                Employment Agreement                                         03/12/2018   $           0.00

        3928 iHeartMedia Management Services, Inc.   NET(NET), INC.                               Mutual Confidentiality and Non-Disclosure Agreement          02/08/2011   $           0.00

        3929 iHeartMedia Management Services, Inc.   NET(NET), INC.                               Mutual Confidentiality and Non-Disclosure Agreement          10/30/2015

        3930 iHeartMedia Management Services, Inc.   NET(NET), INC.                               Statement of Work                                            12/14/2015

        3931 iHeartMedia, Inc.                       NETSCOUT SYSTEMS, INC.                       Maintenance Agreement - Quote                                08/24/2016   $           0.00

        3932 iHeartMedia, Inc.                       NETTINGHAM, LARRY B                          Employment Agreement                                         09/01/2016   $           0.00

        3933 Capstar Radio Operating Company         NEUHAUS, CORI MICHELLE                       Employment Agreement                                         02/01/2018   $           0.00

        3934 Capstar Radio Operating Company         NEUMANN, ROBERT HOWARD                       Employment Agreement                                         11/16/2016   $           0.00

        3935 iHeartMedia + Entertainment, Inc.       NEW CINGULAR WIRELESS NATIONAL ACCOUNTS,     Amendment One to Services Agreement                          02/16/2006   $           0.00
                                                     LLC

        3936 iHeartMedia Management Services, Inc.   NEW SKIES SATELLITES B.V.                    Master Services Agreement                                    11/15/2011   $      15,241.94

        3937 iHeartMedia Management Services, Inc.   NEW SKIES SATELLITES B.V.                    Service Order                                                01/01/2015

        3938 iHeartMedia Management Services, Inc.   NEW SKIES SATELLITES B.V.                    Service Order                                                02/01/2017

        3939 iHeartMedia Management Services, Inc.   NEW SKIES SATELLITES B.V.                    Service Order                                                01/01/2018

        3940 iHeartMedia Management Services, Inc.   NEWMAN, MICHAEL D                            Employment Agreement                                         01/01/2018   $           0.00

        3941 TTWN Media Networks, LLC                NEWSDAY                                      Non-Renewal of License and Service Agreement                 06/29/2009   $           0.00

        3942 iHeartCommunications, Inc.              NEXTERA ENERGY SERVICES CONNECTICUT, LLC     Business Electricity Authorization                           07/05/2011   $           0.00

        3943 iHeartMedia Management Services, Inc.   NEXTERA ENERGY SERVICES MARYLAND, LLC        Business Electricity Authorization                           01/01/2018   $           0.00

        3944 iHeartMedia Management Services, Inc.   NGINX SOFTWARE, INC.                         Non-Disclosure Agreement                                     07/19/2017   $           0.00

        3945 iHeartMedia, Inc.                       NGINX SOFTWARE, INC.                         License Agreement - Order Form                               07/19/2017

        3946 Premiere Networks, Inc.                 NICE BERG                                    change request                                               04/04/2014   $           0.00

        3947 AMFM Broadcasting, Inc.                 NIEH, JULIAN P                               Employment Agreement                                         11/02/2015   $           0.00

        3948 iHeartMedia Management Services, Inc.   NIELSEN COMPANY, LLC                         Amendment                                                    12/01/2008   $     240,713.67

        3949 iHeartMedia Management Services, Inc.   NIELSEN COMPANY, LLC                         License and Service Agreement                                07/30/2013

        3950 iHeartMedia Management Services, Inc.   NIELSEN COMPANY, LLC                         Gracenote Agreement




                                                                                             74
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 85 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                         Debtor                              Counterparty                                Contract Description                    Date          Cure Cost
        3951 Citicasters Co.                         NIELSEN MEDIA RESEARCH                Research Agreement                                                        $           0.00

        3952 iHeartMedia Management Services, Inc.   NIELSEN MEDIA RESEARCH                Research Agreement                                                        $           0.00

        3953 iHeartMedia + Entertainment, Inc.       NIEVES, EDUARDO                       Employment Agreement                                         04/01/2015   $           0.00

        3954 iHeartCommunications, Inc.              NIGEL FRANK INTERNATIONAL INC.        Permanent Recruitment Services                                            $           0.00

        3955 iHeartMedia Management Services, Inc.   NIGEL FRANK INTERNATIONAL INC.        Agreed Terms of Business for Contract Recruitment Services   01/30/2014

        3956 iHeartMedia Management Services, Inc.   NIGEL FRANK INTERNATIONAL INC.        Change Order to a Statement of Work                          06/30/2014

        3957 iHeartMedia Management Services, Inc.   NIGEL FRANK INTERNATIONAL INC.        Mutual Confidentiality and Non-Disclosure Agreement

        3958 iHeartMedia, Inc.                       NIGRO, BERNADETTE                     Employment Agreement                                         11/01/2016   $           0.00

        3959 Capstar Radio Operating Company         NINO, JOE                             Employment Agreement                                         03/01/2018   $           0.00

        3960 iHeartMedia + Entertainment, Inc.       NIPPON ANTENNA AMERICA                Review of Evaluation Material                                06/25/2009   $           0.00

        3961 iHeartMedia + Entertainment, Inc.       NISSAN NORTH AMERICA, INC             Confidentiality Agreement                                    11/15/2011   $         106.61

        3962 iHeartMedia + Entertainment, Inc.       NISSAN NORTH AMERICA, INC             Letter Agreement                                             11/29/2011

        3963 TTWN Media Networks, LLC                NISSAN NORTH AMERICA, INC             Confidentiality Non-Disclosure Agreement                     12/18/2015

        3964 iHeartMedia + Entertainment, Inc.       NITOBI SOFTWARE, INC.                 Mutual Non-Disclosure Agreement                              02/09/2011   $           0.00

        3965 iHeartMedia + Entertainment, Inc.       NLKR, LLC                             Second Amendment to Lease                                    06/01/2015   $           0.00

        3966 iHeartMedia + Entertainment, Inc.       NOKIA INC.                            Mutual Confidentiality Agreement                             05/08/2006   $           0.00

        3967 iHeartMedia, Inc.                       NOLAN, JOSEPH                         Employment Agreement                                         01/01/2013   $           0.00

        3968 Citicasters Co.                         NOLAN, MARK ALLEN                     Employment Agreement                                         01/01/2018   $           0.00

        3969 Capstar Radio Operating Company         NOLAN, PATRICIA                       Employment Agreement                                         03/04/2016   $           0.00

        3970 iHeartMedia, Inc.                       NOLL, VICTORIA LYONS                  Employment Agreement                                         06/01/2016   $           0.00

        3971 iHeartMedia + Entertainment, Inc.       NONN, MARY ANNE                       Employment Agreement                                         01/01/2016   $           0.00

        3972 Premiere Networks, Inc.                 NOORY, GEORGE R                       Employment Agreement                                         01/01/2014   $           0.00

        3973 Premiere Networks, Inc.                 NORBELLA                              Confirmation Letter                                          01/20/2017   $           0.00

        3974 Premiere Networks, Inc.                 NORBELLA                              Confirmation Letter                                          12/08/2017

        3975 iHeartMedia + Entertainment, Inc.       NORIEGA, OSCAR URIEL                  Employment Agreement                                         12/12/2016   $           0.00

        3976 Premiere Networks, Inc.                 NORTH STAR GAMES                      Confirmation Letter                                          01/26/2017   $           0.00

        3977 iHeartMedia, Inc.                       NORTHWEST AIRLINES, INC.              Letter of Authorization and Confidentiality Agreement        01/01/2009   $           0.00

        3978 iHeartMedia, Inc.                       NORTHWEST AIRLINES, INC.              Confidential Corporate Incentive Agreement                   03/01/2010

        3979 Capstar Radio Operating Company         NOWLIN, CHARLES                       Employment Agreement                                         11/17/2017   $           0.00

        3980 Premiere Networks, Inc.                 NS BIENSTOCK INC                      Talent Contract                                                           $           0.00

        3981 iHeartMedia + Entertainment, Inc.       NTT DATA                              Statement of Work                                            06/06/2016   $           0.00

        3982 iHeartMedia Management Services, Inc.   NTT DATA                              Master Services Agreement                                    09/30/2014

        3983 iHeartMedia, Inc.                       NTT DATA                              Statement of Work                                            06/06/2016

        3984 iHeartMedia + Entertainment, Inc.       NUANCE COMMUNICATIONS, INC.           Mutual Non-Disclosure Agreement                              02/01/2011   $           0.00

        3985 TTWN Media Networks, LLC                NUCOR CONSTRUCTION CORP               Contractor Service Agreement                                              $           0.00

        3986 iHeartMedia Management Services, Inc.   NUGGET ENTERPRISE, INC.               Non-Disclosure Agreement                                     08/11/2017   $           0.00

        3987 iHeartMedia + Entertainment, Inc.       NUNEZ GARCIA, JOSE F                  Employment Agreement                                         05/01/2018   $           0.00

        3988 Citicasters Co.                         NUSSBAUM, KIMBERLY                    Employment Agreement                                         04/30/2015   $           0.00

        3989 AMFM Broadcasting, Inc.                 NUTT, WILLIAM                         Employment Agreement                                         05/01/2017   $           0.00

        3990 Capstar Radio Operating Company         NYSEWANDER, WARREN J                  Employment Agreement                                         08/27/2017   $           0.00

        3991 Capstar Radio Operating Company         OAKLAND, TAMMY K                      Employment Agreement                                         11/01/2017   $           0.00

        3992 iHeartMedia Management Services, Inc.   OASIS CREATIVE PLANTSCAPES            Service Agreement - Termination                              10/24/2017   $           0.00

        3993 Citicasters Co.                         O'BOYLE, ROBERT                       Employment Agreement                                         07/01/2014   $           0.00

        3994 Premiere Networks, Inc.                 OCEAN BRIDGE MEDIA GROUP              Confirmation Letter                                          12/21/2017   $           0.00

        3995 AMFM Radio Licenses, LLC                OCEAN STATION TRUST LLC               Engagement Agreement                                         11/01/2017   $           0.00

        3996 Citicasters Licenses, Inc.              OCEAN STATION TRUST LLC               Engagement Agreement                                         11/01/2017

        3997 iHeartMedia Management Services, Inc.   OCELOTI, INC.                         SQL Server and BI Consulting                                 08/26/2009   $           0.00

        3998 Capstar Radio Operating Company         OCHS, DARRIN M                        Employment Agreement                                         11/01/2016   $           0.00

        3999 Capstar Radio Operating Company         O'CONNELL, JAMES D                    Employment Agreement                                         08/01/2017   $           0.00

        4000 iHeartMedia Management Services, Inc.   ODAK, DINA Y                          Employment Agreement                                         07/15/2017   $           0.00

        4001 Capstar Radio Operating Company         O'DEA, MICHAEL CASEY                  Employment Agreement                                         04/01/2016   $           0.00

        4002 iHeartMedia + Entertainment, Inc.       O'DONNELL, DANIEL J                   Employment Agreement                                         01/01/2017   $           0.00

        4003 iHeartMedia + Entertainment, Inc.       ODONNELL, TERENCE M                   Employment Agreement                                         04/07/2016   $           0.00

        4004 Capstar Radio Operating Company         OEHLER, JODY JOHN                     Employment Agreement                                         03/31/2017   $           0.00




                                                                                      75
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 86 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                               Counterparty                                        Contract Description                                Date         Cure Cost
        4005 iHeartMedia + Entertainment, Inc.       OESTERREICH, SHANNEN JANELLE                     Employment Agreement                                                01/01/2017   $           0.00

        4006 Capstar Radio Operating Company         O'GORMAN, CHRISTOPHER M                          Employment Agreement                                                04/01/2017   $           0.00

        4007 Citicasters Co.                         O'HARA, JAMES R                                  Employment Agreement                                                03/26/2016   $           0.00

        4008 iHeartMedia Management Services, Inc.   O'HERON, DENNIS R                                Employment Agreement                                                04/03/2017   $           0.00

        4009 iHeartMedia, Inc.                       OHIO CASUALTY INSURANCE COMPANY                  Excess Liability Confirmation                                       11/01/2017   $           0.00

        4010 Citicasters Co.                         OHRNBERGER, RICH                                 Employment Agreement                                                02/01/2018   $           0.00

        4011 iHeartMedia + Entertainment, Inc.       OIL PRICE INFORMATION SERVICE LLC                Mutual Confidentiality and Non-Disclosure Agreement                 06/24/2013   $           0.00

        4012 AMFM Broadcasting, Inc.                 O'KEEFFE, SEAN P                                 Employment Agreement                                                09/01/2016   $           0.00

        4013 Capstar Radio Operating Company         O'KELLY, MORRIS WILLIAM                          Employment Agreement                                                01/01/2015   $           0.00

        4014 iHeartMedia Management Services, Inc.   OKTA INC.                                        Non-Disclosure Agreement                                            12/13/2016   $           0.00

        4015 iHeartMedia Management Services, Inc.   OKTA INC.                                        Master Subscription Agreement                                       09/25/2017

        4016 iHeartMedia Management Services, Inc.   OKTA INC.                                        License Agreement - Order Form                                      10/13/2017

        4017 iHeartMedia Management Services, Inc.   OKTA INC.                                        License Agreement - SOW                                             11/01/2017

        4018 iHeartMedia Management Services, Inc.   OKTA INC.                                        Non-Disclosure Agreement

        4019 iHeartMedia, Inc.                       OLD REPUBLIC PROFESSIONAL LIABILITY, INC.        Binder of Insurance                                                 08/30/2017   $           0.00

        4020 Capstar Radio Operating Company         OLINGER, CHRISTY D'ANNE                          Employment Agreement                                                01/01/2016   $           0.00

        4021 Capstar Radio Operating Company         OLIVARES, JUAN                                   Employment Agreement                                                01/20/2018   $           0.00

        4022 Capstar Radio Operating Company         OLIVAREZ, JOHNATHAN G                            Employment Agreement                                                01/01/2017   $           0.00

        4023 Capstar Radio Operating Company         OLIVER, LAURA INES                               Employment Agreement                                                07/01/2017   $           0.00

        4024 Citicasters Co.                         OLSEN, NILS PETER                                Employment Agreement                                                10/17/2016   $           0.00

        4025 Citicasters Co.                         OLSON, ALEXA                                     Employment Agreement                                                05/23/2016   $           0.00

        4026 iHeartMedia Management Services, Inc.   OLSON, BRIAN P                                   Employment Agreement                                                01/13/2016   $           0.00

        4027 Capstar Radio Operating Company         OLSON, ROGER                                     Employment Agreement                                                01/01/2016   $           0.00

        4028 iHeartMedia + Entertainment, Inc.       OMNICOM MEDIA GROUP HOLDINGS INC.                Strategic Agreement                                                 04/10/2017   $           0.00

        4029 Capstar Radio Operating Co.             OMNI-TEK INC                                     Service Agreement                                                   06/01/2010   $           0.00

        4030 iHeartCommunications, Inc.              ONE SOURCE NETWORK, INC.                         Professional Services Agreement                                     06/15/2010   $           0.00

        4031 iHeartCommunications, Inc.              ONE SOURCE NETWORK, INC.                         Service Order for Network Support Services                          02/15/2013

        4032 iHeartMedia Management Services, Inc.   ONE SOURCE NETWORK, INC.                         Addendum to the Master Service Agreement - Remote Site              06/01/2007
                                                                                                      Monitoring Services

        4033 iHeartMedia Management Services, Inc.   ONE SOURCE NETWORK, INC.                         Amendment to the Service agreement                                  06/01/2007

        4034 iHeartMedia Management Services, Inc.   ONE SOURCE NETWORK, INC.                         Services Agreement                                                  06/01/2007

        4035 iHeartMedia Management Services, Inc.   ONE SOURCE NETWORK, INC.                         Order for SIP Voice Services                                        08/23/2011

        4036 iHeartMedia Management Services, Inc.   ONE SOURCE NETWORK, INC.                         Addendum to the Master Service Agreement - Public IP Services

        4037 iHeartMedia Management Services, Inc.   ONE SOURCE NETWORK, INC.                         Addendum to the Master Services Agreement - Voice Over IP
                                                                                                      Service

        4038 iHeartMedia Management Services, Inc.   ONE SOURCE NETWORK, INC.                         Addendum to the Master Service Agreement - Managed Network
                                                                                                      Services

        4039 iHeartMedia Management Services, Inc.   ONE SOURCE NETWORK, INC.                         Master Service Agreement

        4040 iHeartMedia Management Services, Inc.   ONE SOURCE NETWORK, INC.                         Addendum to the Master Service Agreement - Private Line Digital &
                                                                                                      Optical Services

        4041 Premiere Networks, Inc.                 ONE SOURCE NETWORK, INC.                         Service Order - NOC Services                                        11/03/2009

        4042 Premiere Networks, Inc.                 ONE SOURCE NETWORK, INC.                         Change Order Information                                            10/02/2011

        4043 Premiere Networks, Inc.                 ONE SOURCE NETWORK, INC.                         Service Order                                                       12/13/2011

        4044 Premiere Networks, Inc.                 ONE SOURCE NETWORK, INC.                         Service Order Information                                           12/16/2011

        4045 Premiere Networks, Inc.                 ONE SOURCE NETWORK, INC.                         Service Order                                                       12/20/2011

        4046 Premiere Networks, Inc.                 ONE SOURCE NETWORK, INC.                         Service Order                                                       01/06/2012

        4047 Premiere Networks, Inc.                 ONE SOURCE NETWORK, INC.                         Service Order                                                       01/09/2012

        4048 Premiere Networks, Inc.                 ONE SOURCE NETWORK, INC.                         Service Order Information                                           03/23/2012

        4049 Premiere Networks, Inc.                 ONE SOURCE NETWORK, INC.                         Service Order Confirmation                                          03/29/2012

        4050 Premiere Networks, Inc.                 ONE SOURCE NETWORK, INC.                         Service Order                                                       11/06/2012

        4051 Premiere Networks, Inc.                 ONE SOURCE NETWORK, INC.                         Service Order for Internet Installation                             01/22/2013

        4052 AMFM Broadcasting, Inc.                 ONEAL, CATHLEEN                                  Employment Agreement                                                04/01/2017   $           0.00

        4053 iHeartMedia, Inc.                       ONEILL ATHY & CASEY PC                           Addendum                                                            01/01/2018   $           0.00

        4054 Capstar Radio Operating Company         O'NEILL, JAMES M                                 Employment Agreement                                                12/19/2017   $           0.00

        4055 Capstar Radio Operating Company         O'NEILL, KEVIN                                   Employment Agreement                                                06/01/2016   $           0.00

        4056 iHeartMedia Management Services, Inc.   ONELOGIN INC.                                    Non-Disclosure Agreement                                            11/30/2016   $           0.00




                                                                                                 76
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 87 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                Counterparty                                 Contract Description           Date         Cure Cost
        4057 iHeartMedia + Entertainment, Inc.       OPERATIVE MEDIA INC                      Digital Schedule Renewal                         09/18/2014   $           0.00

        4058 Capstar Radio Operating Company         OPIDA, RAPHAEL RON VALENTIN              Employment Agreement                             10/01/2016   $           0.00

        4059 iHeartMedia Management Services, Inc.   OPTIV SECURITY INC.                      Non-Disclosure Agreement                         04/11/2017   $           0.00

        4060 iHeartMedia Management Services, Inc.   ORACLE AMERICA, INC.                     Subscription Service Agreement                   12/30/2015   $     285,248.51

        4061 iHeartMedia Management Services, Inc.   ORACLE AMERICA, INC.                     Service Agreement - Invoice                      12/31/2015

        4062 iHeartMedia Management Services, Inc.   ORACLE AMERICA, INC.                     Non-Disclosure Agreement                         07/18/2017

        4063 iHeartMedia Management Services, Inc.   ORACLE AMERICA, INC.                     Service Agreement - Estimate                     12/20/2017

        4064 iHeartMedia Management Services, Inc.   ORACLE AMERICA, INC.                     Service Agreement - SOW                          12/20/2017

        4065 iHeartMedia, Inc.                       ORACLE AMERICA, INC.                     Statement of Work for Professional Services      12/29/2015

        4066 iHeartMedia Management Services, Inc.   ORETA, MARK MANUEL                       Employment Agreement                             07/15/2015   $           0.00

        4067 Citicasters Co.                         ORNELAS, PRISCILLA                       Employment Agreement                             05/01/2016   $           0.00

        4068 iHeartMedia, Inc.                       O'ROURKE, HEATHER                        Employment Agreement                             09/01/2017   $           0.00

        4069 Citicasters Co.                         ORTH, ADAM JAY TOWNSLEY                  Employment Agreement                             01/09/2017   $           0.00

        4070 Capstar Radio Operating Company         ORTH, PAUL A                             Employment Agreement                             06/01/2012   $           0.00

        4071 iHeartMedia, Inc.                       OS TECHNICAL                             Statement of Work                                11/01/2016   $           0.00

        4072 iHeartMedia Management Services, Inc.   OSEKOSKI, CHRISTINE                      Employment Agreement                             05/25/2015   $           0.00

        4073 Premiere Networks, Inc.                 OSTACHIEWICZ, LYNDA                      Employment Agreement                             01/01/2018   $           0.00

        4074 iHeartMedia + Entertainment, Inc.       OTERO, JOSE RICARDO                      Employment Agreement                             11/01/2016   $           0.00

        4075 Capstar Radio Operating Company         OTEY, ERICA ROSE                         Employment Agreement                             06/01/2016   $           0.00

        4076 iHeartCommunications, Inc.              OTIS ELEVATOR COMPANY                    Elevator Service Agreement                                    $       5,483.00

        4077 Capstar Radio Operating Company         OTT, DONALD L.                           Employment Agreement                             10/01/2016   $           0.00

        4078 iHeartMedia + Entertainment, Inc.       OTTESEN, GRACE BLAZER                    Employment Agreement                             07/01/2017   $           0.00

        4079 iHeartCommunications, Inc.              OUTDOOR MANAGEMENT SERVICES, INC.        Amended and Restated License Agreement           11/10/2005   $           0.00

        4080 iHM Identity, Inc.                      OUTDOOR MANAGEMENT SERVICES, INC.        Amended and Restated License Agreement           11/10/2005

        4081 iHeartMedia Management Services, Inc.   OUTSOLVE, LLC                            Statement of Work                                07/12/2013   $           0.00

        4082 iHeartMedia Management Services, Inc.   OUTSOLVE, LLC                            Master Services Agreement                        07/12/2013

        4083 iHeartMedia, Inc.                       OUTSOURCE TECHNICAL                      Consultant/Contractor Service Agreement          06/28/2016   $           0.00

        4084 iHeartMedia + Entertainment, Inc.       OWEN, HANNAH DELANEY                     Employment Agreement                             04/03/2017   $           0.00

        4085 iHeartMedia + Entertainment, Inc.       OWEN, ZACK                               Employment Agreement                             01/01/2017   $           0.00

        4086 Citicasters Co.                         OWENS, GEOFFREY RAY                      Employment Agreement                             03/15/2017   $           0.00

        4087 Capstar Radio Operating Company         OWENS, KEVIN F                           Employment Agreement                             02/16/2017   $           0.00

        4088 Citicasters Co.                         OWENS, THOMAS P                          Employment Agreement                             01/01/2018   $           0.00

        4089 iHeartMedia Management Services, Inc.   OXFORD COMPUTER GROUP LLC                Non-Disclosure Agreement                         05/22/2017   $           0.00

        4090 iHeartMedia Management Services, Inc.   OXFORD COMPUTER GROUP LLC                Statement of Work - IDM Proof of Concept         08/02/2017

        4091 iHeartMedia Management Services, Inc.   OXFORD COMPUTER GROUP LLC                Confirmation of Milestone Completion #1          08/07/2017

        4092 iHeartMedia Management Services, Inc.   OXFORD COMPUTER GROUP LLC                Confirmation of Services Delivered as Outlined   08/14/2017

        4093 Premiere Networks, Inc.                 OXFORD ROAD                              Letter Agreement                                 11/18/2016   $      19,220.00

        4094 Premiere Networks, Inc.                 OXFORD ROAD                              Confirmation Letter                              11/18/2016

        4095 Premiere Networks, Inc.                 OXFORD ROAD                              Confirmation Letter                              11/27/2016

        4096 Premiere Networks, Inc.                 OXFORD ROAD                              Confirmation Letter                              05/05/2017

        4097 Premiere Networks, Inc.                 OXFORD ROAD                              Confirmation Letter                              08/10/2017

        4098 iHeartMedia + Entertainment, Inc.       P4 SECURITY SOLUTIONS LLC                Security Service Agreement                                    $       2,800.00

        4099 iHeartMedia Management Services, Inc.   PABST, ADRIENNE                          Employment Agreement                             05/01/2015   $           0.00

        4100 iHeartMedia + Entertainment, Inc.       PACE, FRED P                             Employment Agreement                             01/01/2017   $           0.00

        4101 iHeartMedia Management Services, Inc.   PACIFIC OFFICE AUTOMATION                Document Solutions Agreement                     02/24/2016   $      38,278.41

        4102 iHeartMedia Management Services, Inc.   PACIFIC OFFICE AUTOMATION                Master Agreement                                 02/24/2016

        4103 iHeartMedia Management Services, Inc.   PACIFIC OFFICE AUTOMATION                Total Image Management Master Agreement          02/24/2016

        4104 iHeartMedia Management Services, Inc.   PACIFIC OFFICE AUTOMATION                Advertising Spend Agreement                      04/26/2017

        4105 iHeartMedia Management Services, Inc.   PACIFIC OFFICE AUTOMATION                Advertising Spend Agreement                      05/11/2017

        4106 iHeartMedia Management Services, Inc.   PACIFIC OFFICE AUTOMATION                Advertising Spend Agreement                      05/12/2017

        4107 iHeartMedia Management Services, Inc.   PACIFIC OFFICE AUTOMATION                Advertising Spend Agreement                      06/14/2017

        4108 iHeartMedia, Inc.                       PACIFIC OFFICE AUTOMATION                Letter of Authorization                          02/23/2016

        4109 iHeartMedia, Inc.                       PACIFIC OFFICE AUTOMATION                Amendment to Master Agreement                    02/24/2016

        4110 Capstar Radio Operating Company         PACZKOWSKI, JAMES V                      Employment Agreement                             01/01/2017   $           0.00




                                                                                         77
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 88 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                   Counterparty                                Contract Description                        Date         Cure Cost
        4111 iHeartMedia + Entertainment, Inc.       PAGLIARO, FRANCO                             Employment Agreement                                        11/14/2016   $           0.00

        4112 iHeartMedia + Entertainment, Inc.       PAGLIARULO, JOSEPH JOHN                      Employment Agreement                                        01/01/2017   $           0.00

        4113 iHeartMedia, Inc.                       PALISADES EAST, LLC                          License and Indemnification Agreement                       03/03/2015   $           0.00

        4114 Capstar Radio Operating Company         PALMER, CARMELITA                            Employment Agreement                                        11/01/2014   $           0.00

        4115 Citicasters Co.                         PALMER, REBECCA L                            Employment Agreement                                        01/01/2018   $           0.00

        4116 Capstar Radio Operating Company         PALMERI, WILLIAM I                           Employment Agreement                                        01/01/2015   $           0.00

        4117 Capstar Radio Operating Company         PALMIERI, J DOUGLAS                          Employment Agreement                                        07/01/2016   $           0.00

        4118 iHeartMedia Management Services, Inc.   PALMIOTTO, JAMES                             Employment Agreement                                        06/30/2016   $           0.00

        4119 iHeartMedia + Entertainment, Inc.       PALUBIAK, COREY                              Employment Agreement                                        02/16/2017   $           0.00

        4120 TTWN Media Networks, LLC                PANARELLO, MICHAEL                           Employment Agreement                                        08/01/2016   $           0.00

        4121 iHeartMedia + Entertainment, Inc.       PANASONIC AUTOMOTIVE SYSTEMS COMPANY         Amendment to Mutual Confidential Non-Disclosure Agreement   08/02/2011   $           0.00

        4122 iHeartMedia + Entertainment, Inc.       PANASONIC AUTOMOTIVE SYSTEMS COMPANY         Mutual Non-Disclosure Agreement                             07/01/2015

        4123 Citicasters Co.                         PANHORST, DUSTY T.                           Employment Agreement                                        02/17/2017   $           0.00

        4124 iHeartMedia Management Services, Inc.   PANTHEON SYSTEMS INC.                        Non-Disclosure Agreement                                    02/16/2017   $           0.00

        4125 AMFM Broadcasting, Inc.                 PAPADAKIS, PETROS JOHN                       Employment Agreement                                        01/02/2014   $           0.00

        4126 iHeartMedia, Inc.                       PAPE, MARK                                   Employment Agreement                                        06/01/2016   $           0.00

        4127 Citicasters Co.                         PAPPANI, EDWARD M                            Employment Agreement                                        01/01/2018   $           0.00

        4128 Citicasters Co.                         PAREENE, WENDY INTROWITZ                     Employment Agreement                                        02/02/2018   $           0.00

        4129 Capstar Radio Operating Company         PARIS, NEIL M                                Employment Agreement                                        01/01/2016   $           0.00

        4130 Capstar Radio Operating Company         PARISI, MATTHEW FITZSIMMONS                  Employment Agreement                                        12/01/2015   $           0.00

        4131 iHeartMedia + Entertainment, Inc.       PARKER, AMANDA                               Employment Agreement                                        09/01/2015   $           0.00

        4132 iHeartMedia, Inc.                       PARKER, ANGELA                               Employment Agreement                                        09/01/2016   $           0.00

        4133 Capstar Radio Operating Company         PARKER, BENJAMIN EUGENE                      Employment Agreement                                        11/18/2017   $           0.00

        4134 Capstar Radio Operating Company         PARKER, CRYSTAL                              Employment Agreement                                        07/17/2017   $           0.00

        4135 AMFM Broadcasting, Inc.                 PARKER, DONALD E                             Employment Agreement                                        09/11/2014   $           0.00

        4136 Capstar Radio Operating Company         PARKER, JEFFERY L                            Employment Agreement                                        10/01/2016   $           0.00

        4137 Capstar Radio Operating Company         PARKER, KELLY LEIGH                          Employment Agreement                                        04/05/2017   $           0.00

        4138 Citicasters Co.                         PARKER, PHILIP R                             Employment Agreement                                        08/15/2016   $           0.00

        4139 iHeartMedia + Entertainment, Inc.       PARKEY, COLTON                               Employment Agreement                                        07/18/2016   $           0.00

        4140 iHeartMedia + Entertainment, Inc.       PARKINGEDGE, LLC (D/B/A BESTPARKING.COM)     Mutual Confidentiality and Non-Disclosure Agreement         12/15/2011   $           0.00

        4141 iHeartMedia + Entertainment, Inc.       PARKINGEDGE, LLC (D/B/A BESTPARKING.COM)     Mutual Confidentiality and Non-Disclosure Agreement         07/17/2013

        4142 iHeartMedia + Entertainment, Inc.       PARKME, INC.                                 Mutual Confidentiality and Non-Disclosure Agreement         07/24/2013   $           0.00

        4143 TTWN Media Networks, LLC                PARKME, INC.                                 Mutual Confidentiality and Non-Disclosure Agreement         07/24/2013

        4144 iHeartMedia + Entertainment, Inc.       PARKOPEDIA INC.                              Mutual Confidentiality and Non-Disclosure Agreement         06/21/2013   $           0.00

        4145 TTWN Media Networks, LLC                PARKOPEDIA INC.                              Mutual Confidentiality and Non-Disclosure Agreement         06/21/2013

        4146 TTWN Media Networks, LLC                PARKOPEDIA INC.                              Mutual Confidentiality and Non-Disclosure Agreement         01/19/2017

        4147 Capstar Radio Operating Company         PARKS COFFEE CALIFORNIA INC                  Equipment and Service Agreement                                          $      13,022.30

        4148 iHeartMedia + Entertainment, Inc.       PARRISH, MATTHEW GABRIEL                     Employment Agreement                                        11/01/2017   $           0.00

        4149 Capstar Radio Operating Company         PASCARELL, ANN B                             Employment Agreement                                        04/01/2016   $           0.00

        4150 iHeartMedia Management Services, Inc.   PATEL, AMI DAKSH                             Employment Agreement                                        06/01/2016   $           0.00

        4151 iHeartMedia Management Services, Inc.   PATHMAKER GROUP, LP                          Non-Disclosure                                              01/11/2017   $           0.00

        4152 iHeartMedia Management Services, Inc.   PATIENCE, SUSAN B                            Employment Agreement                                        01/01/2016   $           0.00

        4153 AMFM Broadcasting, Inc.                 PATINO, SONIA MARIA                          Employment Agreement                                        03/16/2018   $           0.00

        4154 Citicasters Co.                         PATTON, MAURICE                              Employment Agreement                                        06/05/2017   $           0.00

        4155 Citicasters Co.                         PAVELONIS, KATHRYN KEARNEY LANE              Employment Agreement                                        10/01/2017   $           0.00

        4156 Capstar Radio Operating Company         PAXTON, CHELSEA ELISE                        Employment Agreement                                        09/01/2017   $           0.00

        4157 Citicasters Co.                         PAYNE, RONNIE DEAN                           Employment Agreement                                        08/28/2017   $           0.00

        4158 Citicasters Co.                         PDB SPORTS, LTD (D/B/A DENVER BRONCOS        Broadcast Agreement, First Amendment                        04/17/2013   $           0.00
                                                     FOOTBALL CLUB)

        4159 Citicasters Co.                         PEAK BROADCASTING OF BOISE LICENSES, LLC     Copyright License Agreement                                 06/28/2007   $           0.00

        4160 Citicasters Co.                         PEAK BROADCASTING OF BOISE LICENSES, LLC     Trademark and Domain Name License Agreement                 06/28/2007

        4161 iHeartMedia + Entertainment, Inc.       PEAK BROADCASTING OF BOISE LICENSES, LLC     Trademark and Domain Name License Agreement                 06/28/2007

        4162 iHM Identity, Inc.                      PEAK BROADCASTING OF BOISE LICENSES, LLC     Trademark and Domain Name License Agreement                 06/28/2007

        4163 Capstar Radio Operating Company         PEAKE, JOHN JOSEPH                           Employment Agreement                                        02/16/2017   $           0.00

        4164 Capstar Radio Operating Company         PEARCE, EMILY B                              Employment Agreement                                        04/12/2017   $           0.00




                                                                                             78
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 89 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                 Counterparty                                     Contract Description       Date         Cure Cost
        4165 iHeartMedia Management Services, Inc.   PEDERSEN, JON DAVID                           Employment Agreement                       04/01/2015   $           0.00

        4166 AMFM Broadcasting, Inc.                 PEETE, RODNEY                                 Employment Agreement                       02/20/2017   $           0.00

        4167 AMFM Broadcasting, Inc.                 PEGUE, CHRIS M                                Employment Agreement                       04/07/2017   $           0.00

        4168 AMFM Broadcasting, Inc.                 PELOWSKI, PAUL R                              Employment Agreement                       08/01/2017   $           0.00

        4169 Capstar Radio Operating Company         PENA, DANIEL R                                Employment Agreement                       01/01/2016   $           0.00

        4170 iHeartMedia + Entertainment, Inc.       PENA, NICHOLAS ALEXANDER                      Employment Agreement                       10/01/2016   $           0.00

        4171 Citicasters Co.                         PENDARVIS, JOHN                               Employment Agreement                       02/15/2016   $           0.00

        4172 iHeartMedia + Entertainment, Inc.       PENN STATE SPORTS PROPERTIES, LLC             Sports Affiliate Agreement                              $           0.00

        4173 iHeartMedia + Entertainment, Inc.       PENNACCHINI, VINCENT                          Employment Agreement                       02/15/2018   $           0.00

        4174 iHeartCommunications, Inc.              PERCEPTIVE SOFTWARE                           License Agreement - Invoice                01/01/2015   $           0.00

        4175 Capstar Radio Operating Company         PEREZ, DANIEL                                 Employment Agreement                       02/01/2018   $           0.00

        4176 iHeartMedia + Entertainment, Inc.       PEREZ, ERIC                                   Employment Agreement                       12/01/2016   $           0.00

        4177 AMFM Broadcasting, Inc.                 PEREZ, NATALIA D                              Employment Agreement                       01/01/2018   $           0.00

        4178 iHeartMedia + Entertainment, Inc.       PEREZ, ROSITA S                               Employment Agreement                       05/01/2016   $           0.00

        4179 iHeartCommunications, Inc.              PERFICIENT                                    IBM Software Renewal                       03/01/2015   $           0.00

        4180 iHeartMedia + Entertainment, Inc.       PERFICIENT                                    Mutual Non-Disclosure Agreement            11/15/2010

        4181 iHeartMedia Management Services, Inc.   PERFICIENT                                    Mutual Non-Disclosure Agreement            11/08/2010

        4182 iHeartMedia Management Services, Inc.   PERFICIENT                                    Master Services Agreement                  03/08/2011

        4183 iHeartMedia Management Services, Inc.   PERFICIENT                                    Statement of Work                          03/09/2011

        4184 iHeartMedia Management Services, Inc.   PERFICIENT                                    Settlement Agreement and Mutual Release    01/30/2012

        4185 Capstar Radio Operating Company         PERKINS, WALTER                               Employment Agreement                       04/25/2016   $           0.00

        4186 Capstar Radio Operating Company         PERRY, MICHAEL W                              Employment Agreement                       01/01/2014   $           0.00

        4187 Capstar Radio Operating Company         PESCARINO, ANTHONY                            Employment Agreement                       01/01/2018   $           0.00

        4188 Capstar Radio Operating Company         PETERSON, CHARLES                             Employment Agreement                       08/28/2017   $           0.00

        4189 AMFM Broadcasting, Inc.                 PETERSON, DEAN R                              Employment Agreement                       01/01/2017   $           0.00

        4190 Citicasters Co.                         PETERSON, JOHN FREDERICK                      Employment Agreement                       01/01/2016   $           0.00

        4191 Capstar Radio Operating Company         PETERSON, ROSS ARTHUR                         Employment Agreement                       08/01/2016   $           0.00

        4192 iHeartMedia + Entertainment, Inc.       PETHTEL, AMY M                                Employment Agreement                       05/01/2016   $           0.00

        4193 Capstar Radio Operating Company         PETROSSO, RYAN                                Employment Agreement                       08/25/2016   $           0.00

        4194 iHeartMedia + Entertainment, Inc.       PETTERSON, JEFFREY T                          Employment Agreement                       05/01/2016   $           0.00

        4195 Katz Communications, Inc.               PFAFF, DOUGLAS ALEXANDER                      Employment Agreement                       08/03/2017   $           0.00

        4196 AMFM Texas Broadcasting, LP             PFEIFER, ANTHONY CHASE                        Employment Agreement                       02/01/2018   $           0.00

        4197 iHeartMedia + Entertainment, Inc.       PG&E                                          Surety Bond/Bill Guaranty                  03/13/2009   $      64,334.23

        4198 iHeartMedia + Entertainment, Inc.       PHILIPS ELECTRONICS SINGAPORE PTE LTD.        Review of Evaluation Material              10/08/2006   $           0.00

        4199 iHeartMedia + Entertainment, Inc.       PHILIPS ELECTRONICS SINGAPORE PTE LTD.        Non-Disclosure Agreement                   10/18/2006

        4200 iHeartMedia + Entertainment, Inc.       PHILIPS, JAMES ROBERT                         Employment Agreement                       06/01/2013   $           0.00

        4201 iHeartMedia + Entertainment, Inc.       PHILLIPS, JONATHAN LEONARD                    Employment Agreement                       05/09/2016   $           0.00

        4202 Capstar Radio Operating Company         PHILLIPY, BRENT E                             Employment Agreement                       06/01/2016   $           0.00

        4203 Capstar Radio Operating Company         PHIPPS, CHRISTOPHER                           Employment Agreement                       02/01/2017   $           0.00

        4204 Capstar Radio Operating Company         PICKETT, BOB                                  Employment Agreement                       04/30/2017   $           0.00

        4205 Citicasters Co.                         PICKETT, CHRISTIAN M                          Employment Agreement                       02/08/2016   $           0.00

        4206 AMFM Broadcasting, Inc.                 PICKETT-PATTERSON, LINDA JANE                 Employment Agreement                       07/21/2014   $           0.00

        4207 Premiere Networks, Inc.                 PIEDMONT CENTER, 1-4 LLC                      Lease                                      01/01/2008   $           0.00

        4208 iHeartMedia + Entertainment, Inc.       PIERCE, CORBIN J                              Employment Agreement                       04/15/2014   $           0.00

        4209 iHeartMedia + Entertainment, Inc.       PILLER, ROBERT FRANCIS                        Employment Agreement                       08/01/2016   $           0.00

        4210 AMFM Broadcasting, Inc.                 PINEDA, RONALD                                Employment Agreement                       11/01/2017   $           0.00

        4211 iHeartMedia + Entertainment, Inc.       PIONEER CORPORATION                           Non-Disclosure Agreement                   10/30/2006   $           0.00

        4212 iHeartMedia + Entertainment, Inc.       PIONEER CORPORATION                           Non-Disclosure Agreement                   10/30/2009

        4213 iHeartMedia + Entertainment, Inc.       PIONEER CORPORATION                           Non-Disclosure Agreement                   02/03/2011

        4214 iHeartMedia + Entertainment, Inc.       PIONEER CORPORATION                           Data and Network License Agreement         08/04/2011

        4215 iHeartMedia + Entertainment, Inc.       PIONEER CORPORATION                           Extension of Non-Disclosure Agreement      10/30/2011

        4216 iHeartMedia + Entertainment, Inc.       PIONEER CORPORATION                           Data and Network License Agreement         04/01/2015

        4217 TTWN Media Networks, LLC                PIONEER CORPORATION                           Data and Network License Agreement         04/01/2015

        4218 iHeartMedia + Entertainment, Inc.       PITA, ANDRES                                  Employment Agreement                       10/01/2016   $           0.00




                                                                                              79
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 90 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                     Counterparty                                 Contract Description             Date         Cure Cost
        4219 iHeartMedia Management Services, Inc.   PITNEY BOWES INC                         Master Agreement                                      05/03/2016   $      46,817.59

        4220 iHeartMedia Management Services, Inc.   PITNEY BOWES INC                         Rental Agreement                                      11/22/2016

        4221 Capstar Radio Operating Company         PITTSBURGH STEELERS, LLC                 Radio Broadcast Rights Agreement                      07/01/2011   $       2,548.00

        4222 Capstar Radio Operating Company         PITTSBURGH STEELERS, LLC                 Amendment 2                                           09/22/2015

        4223 Capstar Radio Operating Company         PIZZATI, DELORES M                       Employment Agreement                                  02/01/2017   $           0.00

        4224 Capstar Radio Operating Company         PLOGER, BETHANY FAY                      Employment Agreement                                  12/16/2017   $           0.00

        4225 iHeartCommunications, Inc.              PLURALSIGHT LLC                          Invoice Annual Renewal                                01/07/2015   $           0.00

        4226 iHeartCommunications, Inc.              PLURALSIGHT LLC                          Invoice Annual Subscription                           03/11/2015

        4227 iHeartCommunications, Inc.              PLURALSIGHT LLC                          Invoice e-Learning Subscription                       01/12/2016

        4228 AMFM Broadcasting, Inc.                 POEHLS, MATTHEW                          Employment Agreement                                  03/21/2018   $           0.00

        4229 iHeartCommunications, Inc.              POINT B, INC.                            Master Service Agreement                              09/13/2012   $           0.00

        4230 iHeartCommunications, Inc.              POINT B, INC.                            Statement of Work/Letter Outlining the Arrangement    09/17/2012

        4231 iHeartCommunications, Inc.              POINT B, INC.                            Statement of Work/Letter Outlining the Arrangement    12/17/2012

        4232 iHeartCommunications, Inc.              POINT B, INC.                            Statement of Work                                     02/25/2013

        4233 iHeartCommunications, Inc.              POINT B, INC.                            Statement of Work/Letter Outlining the Arrangement    03/18/2013

        4234 iHeartCommunications, Inc.              POINT B, INC.                            Statement of Work                                     05/17/2013

        4235 iHeartCommunications, Inc.              POINT B, INC.                            Additions to the Statement or Work                    05/22/2014

        4236 iHeartMedia + Entertainment, Inc.       POINT B, INC.                            Extension to Statement of Work                        08/15/2013

        4237 iHeartMedia + Entertainment, Inc.       POINT B, INC.                            Extension to Statement of Work                        10/01/2013

        4238 iHeartMedia + Entertainment, Inc.       POINT B, INC.                            Data Evaluation License Agreement                     02/05/2014

        4239 iHeartMedia + Entertainment, Inc.       POINT B, INC.                            Data Evaluation License Agreement                     04/05/2014

        4240 iHeartMedia Management Services, Inc.   POINT B, INC.                            Extension to Statement of Work                        12/15/2012

        4241 iHeartMedia Management Services, Inc.   POINT B, INC.                            Statement of Work                                     03/18/2013

        4242 iHeartMedia Management Services, Inc.   POINT B, INC.                            Statement of Work                                     05/13/2013

        4243 iHeartMedia Management Services, Inc.   POINT B, INC.                            Extension to Statement of Work                        05/17/2013

        4244 iHeartMedia Management Services, Inc.   POINT B, INC.                            Extension to Statement of Work                        08/15/2013

        4245 iHeartMedia Management Services, Inc.   POINT B, INC.                            Extension of Work                                     08/31/2013

        4246 iHeartMedia Management Services, Inc.   POINT B, INC.                            Master Services Agreement                             09/13/2013

        4247 iHeartMedia Management Services, Inc.   POINT B, INC.                            Extension to Statement of Work                        09/27/2013

        4248 iHeartMedia Management Services, Inc.   POINT B, INC.                            Extension to Statement of Work                        11/01/2013

        4249 iHeartMedia Management Services, Inc.   POINT B, INC.                            Change Requests for the Statement of Work             11/18/2013

        4250 iHeartMedia Management Services, Inc.   POINT B, INC.                            Change Request for a Statement of Work                02/28/2014

        4251 iHeartMedia Management Services, Inc.   POINT B, INC.                            Change Request to Extend Statement of Work            03/14/2014

        4252 iHeartMedia Management Services, Inc.   POINT B, INC.                            Change Request to Extend Statement of Work            05/02/2014

        4253 iHeartMedia Management Services, Inc.   POINT B, INC.                            Additions to the Statement or Work                    05/22/2014

        4254 iHeartMedia Management Services, Inc.   POINT B, INC.                            Statement of Work                                     06/09/2014

        4255 iHeartMedia Management Services, Inc.   POINT-TO-POINT MARKETING, INC.           Services Agreement                                    12/01/2012   $           0.00

        4256 iHeartMedia, Inc.                       POLARIS GOVERNMENT RELATIONS LLC         Addendum                                              01/01/2018   $           0.00

        4257 iHeartMedia Management Services, Inc.   POLEMAN, THOMAS T                        Employment Agreement                                  05/01/2017   $           0.00

        4258 Capstar Radio Operating Company         POLITO, JAMES PHELAN                     Employment Agreement                                  05/02/2016   $           0.00

        4259 Premiere Networks, Inc.                 POLLACK, ALISSA                          Employment Agreement                                  12/01/2015   $           0.00

        4260 iHeartMedia + Entertainment, Inc.       POLLREISZ, ANTHONY                       Employment Agreement                                  10/02/2017   $           0.00

        4261 Citicasters Co.                         POLOVOY, LYNN RENEE                      Employment Agreement                                  08/01/2017   $           0.00

        4262 Citicasters Co.                         POLUMBUS, TYLER                          Employment Agreement                                  07/24/2017   $           0.00

        4263 TTWN Media Networks, LLC                PONCHO                                   Mutual Confidentiality and Non-Disclosure Agreement   11/18/2014   $           0.00

        4264 Capstar Radio Operating Company         POOLE, JAMES BARRY                       Employment Agreement                                  01/01/2016   $           0.00

        4265 Citicasters Co.                         POORE, RYAN P                            Employment Agreement                                  12/01/2016   $           0.00

        4266 iHeartMedia + Entertainment, Inc.       POORMAN, TROY L                          Employment Agreement                                  09/16/2016   $           0.00

        4267 iHeartMedia + Entertainment, Inc.       POP2LIFE                                 Agreement for Event Production & Promotion            09/06/2012   $           0.00

        4268 iHeartMedia Management Services, Inc.   POPCORN TRAINING (PTY) LTD.              Non-Disclosure Agreement                              11/03/2017   $           0.00

        4269 Katz Communications, Inc.               PORRETTI, SCOTT                          Employment Agreement                                  07/01/2014   $           0.00

        4270 Citicasters Co.                         PORTER, BONNIE ANN                       Employment Agreement                                  01/01/2017   $           0.00

        4271 Capstar Radio Operating Company         PORTER, VALERIE                          Employment Agreement                                  01/01/2017   $           0.00

        4272 Capstar Radio Operating Company         PORTER, VICKI A                          Employment Agreement                                  06/01/2015   $           0.00




                                                                                         80
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 91 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                               Counterparty                               Contract Description                  Date         Cure Cost
        4273 iHeartMedia + Entertainment, Inc.       PORTMANN, LINDA BYRD                    Employment Agreement                                  04/01/2015   $           0.00

        4274 Citicasters Co.                         PORTWOOD, CRYSTALYN                     Employment Agreement                                  08/08/2015   $           0.00

        4275 Capstar Radio Operating Company         POSICK, BRIAN                           Employment Agreement                                  05/22/2017   $           0.00

        4276 Capstar TX, LLC                         POSITIVE ALTERNATIVE RADIO, INC.        HD Channel and Translator Broadcast Agreement         11/14/2013   $           0.00

        4277 Capstar TX, LLC                         POSITIVE ALTERNATIVE RADIO, INC.        Consent Letter for Assignment

        4278 Capstar TX, LLC                         POSITIVE ALTERNATIVE RADIO, INC.        Asset Purchase Agreement

        4279 iHeartMedia Management Services, Inc.   POSTAL ADVOCATE INC.                    Mutual Confidentiality and Non-Disclosure Agreement   02/07/2016   $           0.00

        4280 Capstar Radio Operating Company         POSTON, WILEY KENLEY                    Employment Agreement                                  01/01/2017   $           0.00

        4281 Capstar Radio Operating Company         POTTS, THOMAS                           Employment Agreement                                  07/25/2016   $           0.00

        4282 iHeartMedia + Entertainment, Inc.       POULIOT, KRISTIN ANN                    Employment Agreement                                  07/01/2015   $           0.00

        4283 iHeartMedia + Entertainment, Inc.       POURSINE, JEREMY                        Employment Agreement                                  06/13/2016   $           0.00

        4284 Citicasters Co.                         POWELL, STEVEN CHARLES                  Employment Agreement                                  03/14/2018   $           0.00

        4285 Citicasters Co.                         POWERS, DINAH SUSAN                     Employment Agreement                                  09/01/2016   $           0.00

        4286 iHeartMedia, Inc.                       PRAGMATIC WORKS INC.                    Software Renewal                                      01/27/2015   $           0.00

        4287 iHeartMedia, Inc.                       PRAGMATIC WORKS INC.                    Invoice Task Factory Maintenance Renewal              02/06/2015

        4288 iHeartMedia, Inc.                       PRAGMATIC WORKS INC.                    Invoice Task Factory Maintenance                      08/28/2015

        4289 iHeartMedia, Inc.                       PRAGMATIC WORKS INC.                    Invoice Task Factory Maintenance                      11/24/2015

        4290 iHeartMedia, Inc.                       PRAGMATIC WORKS INC.                    Invoice Software Maintenance                          08/11/2016

        4291 Capstar Radio Operating Company         PREACHER, MICHAEL E                     Employment Agreement                                  08/18/2016   $           0.00

        4292 Capstar Radio Operating Company         PREBISH, MICHAEL STEPHEN                Employment Agreement                                  10/24/2016   $           0.00

        4293 iHeartMedia Management Services, Inc.   PRECOCITY, LLC.                         Non-Disclosure Agreement                              11/17/2017   $           0.00

        4294 iHeartMedia Management Services, Inc.   PREMIERE ENERGY AUCTIONS                Energy Procurement Advisory Agreement                 02/18/2016   $           0.00

        4295 iHeartMedia Management Services, Inc.   PREMIERE ENERGY AUCTIONS                Letter of Authorization                               03/29/2016

        4296 iHeartMedia Management Service          PREMIERE RESPONSE LLC                   Consulting Service Agreement                                       $           0.00

        4297 Premiere Networks, Inc.                 PRESS ASSOCIATION                       Subscriber Agreement for Radio                        01/01/2002   $           0.00

        4298 Premiere Networks, Inc.                 PRESS ASSOCIATION                       Subscriber Agreement for Radio                        01/01/2005

        4299 Premiere Networks, Inc.                 PRESS ASSOCIATION                       Streaming Re-Use Supplemental Agreement               02/15/2005

        4300 Premiere Networks, Inc.                 PRESS ASSOCIATION                       Supplemental Agreement                                09/02/2005

        4301 Premiere Networks, Inc.                 PRESS ASSOCIATION                       Streaming Re-Use Supplemental Agreement               12/27/2007

        4302 Premiere Networks, Inc.                 PRESS ASSOCIATION                       Subscriber Agreement for Radio                        01/01/2008

        4303 Premiere Networks, Inc.                 PRESS ASSOCIATION                       Subscriber Agreement for Radio                        01/01/2009

        4304 Premiere Networks, Inc.                 PRESS ASSOCIATION                       News Report Agreement                                 01/01/2009

        4305 Premiere Networks, Inc.                 PRESS ASSOCIATION                       Addendum to PA Subscriber Agreement for Radio         10/01/2009

        4306 Premiere Networks, Inc.                 PRESS ASSOCIATION                       News Report Agreement                                 01/01/2011

        4307 Premiere Networks, Inc.                 PRESS ASSOCIATION                       Addendum Extending Term of Agreement(s)               01/05/2011

        4308 Premiere Networks, Inc.                 PRESS ASSOCIATION                       Addendum Extending Term of Agreement                  02/01/2011

        4309 Capstar Radio Operating Company         PRESSER, ALYSON                         Employment Agreement                                  03/20/2017   $           0.00

        4310 Citicasters Co.                         PRESTI, FRANCESCA                       Employment Agreement                                  11/29/2017   $           0.00

        4311 iHeartMedia + Entertainment, Inc.       PRESTON, ANDREW R                       Employment Agreement                                  01/01/2018   $           0.00

        4312 iHeartMedia Management Services, Inc.   PREVOTY INC.                            Non-Disclosure Agreement                              09/13/2016   $           0.00

        4313 Citicasters Co.                         PRIBBLE, TODD A                         Employment Agreement                                  07/01/2017   $           0.00

        4314 Capstar Radio Operating Company         PRICE, BRIAN                            Employment Agreement                                  01/01/2017   $           0.00

        4315 Capstar Radio Operating Company         PRICE, CANDACE M                        Employment Agreement                                  01/01/2016   $           0.00

        4316 iHeartMedia + Entertainment, Inc.       PRICE, JEREMY NATHANIEL                 Employment Agreement                                  03/06/2014   $           0.00

        4317 Capstar Radio Operating Company         PRICE, LARRY                            Employment Agreement                                  01/01/2014   $           0.00

        4318 iHeartMedia, Inc.                       PRICEWATERHOUSECOOPERS LLP              Engagement Letter                                     07/07/2016   $           0.00

        4319 iHeartMedia, Inc.                       PRICEWATERHOUSECOOPERS LLP              Statement of Work                                     10/21/2016

        4320 iHeartMedia, Inc.                       PRICEWATERHOUSECOOPERS LLP              Statement of Work Addendum                            10/27/2016

        4321 iHeartMedia, Inc.                       PRICEWATERHOUSECOOPERS LLP              Audit Confirmation Letter                             03/16/2017

        4322 iHeartMedia, Inc.                       PRICEWATERHOUSECOOPERS LLP              Statement of Work                                     10/24/2017

        4323 iHeartMedia Management Services, Inc.   PRICKETT, RODNEY P                      Employment Agreement                                  01/01/2015   $           0.00

        4324 iHeartMedia, Inc.                       PRIES, MICHAEL                          Employment Agreement                                  01/01/2017   $           0.00

        4325 AMFM Texas Broadcasting, LP             PRIME DENTAL MANUFACTURING, INC.        HD Channel and Translator Agreement                   02/02/2016   $           0.00

        4326 AMFM Texas, LLC                         PRIME DENTAL MANUFACTURING, INC.        HD Channel and Translator Agreement                   02/02/2016




                                                                                        81
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 92 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                              Counterparty                                 Contract Description                              Date         Cure Cost
        4327 iHeartMedia, Inc.                       PRIME DENTAL MANUFACTURING, INC.        HD Channel and Translator Agreement                                 02/02/2016

        4328 AMFM Broadcasting, Inc.                 PRINZO, ANGELA                          Employment Agreement                                                01/01/2016   $           0.00

        4329 iHeartMedia, Inc.                       PRISM GROUP, INC.                       Letter of Authorization and Confidentiality Agreement               01/01/2009   $           0.00

        4330 Capstar Radio Operating Company         PRISUTA, MICHAEL H                      Employment Agreement                                                01/01/2017   $           0.00

        4331 Capstar Radio Operating Company         PRITCHARD INDUSTRIES INC                Cleaning Service Agreement                                          03/04/2014   $     106,236.05

        4332 Katz Media Group, Inc.                  PRITCHARD INDUSTRIES INC                Cleaning Service Agreement                                          03/04/2014

        4333 iHeartMedia, Inc.                       PROCACCIANTI, KENNETH J                 Employment Agreement                                                09/01/2016   $           0.00

        4334 Citicasters Co.                         PROCTOR, CHRISTOPHER JAMES              Employment Agreement                                                08/01/2016   $           0.00

        4335 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Master Data Maestro - Specification Schedule                        06/15/2011   $           0.00

        4336 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Master Data Maestro - Specification Schedule - Schedule of          06/15/2011
                                                                                             Software

        4337 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Confidential Exchange Agreement                                     04/26/2012

        4338 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Work Order 01 - Master Data Service Accelerator                     06/01/2012

        4339 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Work Order 2- Maestro Software Development Kit (SDK)                06/01/2012

        4340 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Master Data Maestro - Specification schedule - 04; Schedule of      06/13/2012
                                                                                             software;

        4341 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Work Order 01                                                       06/13/2012

        4342 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Work Order 02                                                       06/13/2012

        4343 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Master Data Maestro Software License Agreement                      06/13/2012

        4344 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Master Services Agreement for "Time and Materials" Based Projects   06/13/2012


        4345 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Master Services Agreement for Time and Materials                    06/13/2012

        4346 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Software License Agreement                                          06/13/2012

        4347 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Specification Schedule                                              06/13/2012

        4348 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Statement of Work                                                   06/13/2012

        4349 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Work Order 2 - Maestro Software Development Lit (SDK)               06/13/2012

        4350 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Master Services Agreement for "Time and Materials" Based Project    06/13/2012


        4351 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Statement of Work                                                   06/15/2012

        4352 iHeartMedia Management Services, Inc.   PROFISEE GROUP                          Master Data Maestro - Specification Schedule Purchase Order         11/13/2014

        4353 iHeartMedia, Inc.                       PROFISEE GROUP                          Statement of Work                                                   04/02/2015

        4354 iHeartMedia, Inc.                       PROFISEE GROUP                          Invoice Support and Maintenance Renewal                             06/13/2015

        4355 iHeartMedia, Inc.                       PROFISEE GROUP                          Invoice Support and Maintenance Renewal                             06/13/2016

        4356 Premiere Networks, Inc.                 PROFISEE GROUP                          Statement of Work                                                   06/06/2012

        4357 Premiere Networks, Inc.                 PROFISEE GROUP                          Work Order 09 - MDM Implementation Support                          06/06/2012

        4358 Premiere Networks, Inc.                 PROFISEE GROUP                          Statement of Work 13 - Workflow Implementation Support              06/12/2012

        4359 Premiere Networks, Inc.                 PROFISEE GROUP                          Statement of Work                                                   06/12/2012

        4360 Premiere Networks, Inc.                 PROFISEE GROUP                          Work Order 10 - MDM Implementation Support                          06/12/2012

        4361 Premiere Networks, Inc.                 PROFISEE GROUP                          Work Order 12 - MDM Implementation Support                          06/12/2012

        4362 Premiere Networks, Inc.                 PROFISEE GROUP                          Statement of Work for Consulting Services                           10/02/2012

        4363 Premiere Networks, Inc.                 PROFISEE GROUP                          Work Order 05 - Master Data Services Accelerator                    01/21/2013

        4364 Premiere Networks, Inc.                 PROFISEE GROUP                          Statement of Work                                                   01/21/2013

        4365 Premiere Networks, Inc.                 PROFISEE GROUP                          Statement of Work for Consulting Services                           04/26/2013

        4366 Premiere Networks, Inc.                 PROFISEE GROUP                          Work Order 08 - MDM Implementation Support                          05/28/2013

        4367 Premiere Networks, Inc.                 PROFISEE GROUP                          Work order/Statement of Work for Consulting Services                07/22/2013

        4368 Premiere Networks, Inc.                 PROFISEE GROUP                          Work order for Statement of Work for Consulting Services            09/18/2013

        4369 Premiere Networks, Inc.                 PROFISEE GROUP                          Statement of Work for Consulting Services                           01/08/2014

        4370 Premiere Networks, Inc.                 PROFISEE GROUP                          Statement of Work - implementation support Consultant               02/02/2015

        4371 iHeartMedia Management Services, Inc.   PROMOSUITE                              Non-Disclosure Agreement                                            07/22/2016   $           0.00

        4372 iHeartMedia + Entertainment, Inc.       PROPHIS SOFTWARE                        Mutual Mom-Disclosure Agreement                                     11/17/2010   $           0.00

        4373 iHeartMedia + Entertainment, Inc.       PROPOX INC                              Mutual Confidentiality and Non-Disclosure Agreement                 01/23/2013   $           0.00

        4374 Premiere Networks, Inc.                 PROVIDE COMMERCE, INC.                  Voiced Advertising Purchase Agreement                               09/26/2017   $           0.00

        4375 iHeartMedia + Entertainment, Inc.       PROXPRO, INC.                           Mutual Confidentiality and Non-Disclosure Agreement                 01/23/2013   $           0.00

        4376 TTWN Media Networks, LLC                PROXPRO, INC.                           Mutual Confidentiality and Non-Disclosure Agreement                 01/23/2013

        4377 Capstar Radio Operating Company         PTAK, ALICEA LAYNE                      Employment Agreement                                                05/01/2016   $           0.00

        4378 AMFM Texas Broadcasting, LP             PTPM LLC                                Consulting Service Agreement                                                     $           0.00




                                                                                        82
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 93 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                                        Counterparty                               Contract Description                          Date          Cure Cost
        4379 Capstar Radio Operating Co.                 PTPM LLC                                 Consulting Service Agreement

        4380 Citicasters Co.                             PTPM LLC                                 Consulting Service Agreement

        4381 iHeartMedia+Entertainment, Inc              PTPM LLC                                 Consulting Service Agreement

        4382 Capstar Radio Operating Company             PUCKETT, JAMES H                         Employment Agreement                                              10/18/2017   $           0.00

        4383 Citicasters Co.                             PUCKETT, JASON A                         Employment Agreement                                              01/22/2016   $           0.00

        4384 Capstar Radio Operating Company             PULLIAM, CHESTER L                       Employment Agreement                                              04/01/2016   $           0.00

        4385 Citicasters Co.                             PULLMAN, JASON TODD                      Employment Agreement                                              02/27/2017   $           0.00

        4386 iHeartMedia Management Services, Inc.       PULTORAK, MARY T                         Employment Agreement                                              01/01/2018   $           0.00

        4387 Citicasters Co.                             PURCELL, PATRICK T                       Employment Agreement                                              05/15/2017   $           0.00

        4388 iHeartMedia+Entertainment, Inc              PURE SPRINGS LLC                         Service Agreement                                                 08/14/2015   $         789.22

        4389 iHeartMedia + Entertainment, Inc.           PURNELL, SUEZELLA                        Employment Agreement                                              01/01/2017   $           0.00

        4390 iHeartMedia, Inc.                           QBE INSURANCE CORP.                      Insurance Binder                                                  08/30/2017   $           0.00

        4391 iHeartMedia + Entertainment, Inc.           QELLO HOLDINGS LLC                       Advertising Agreement                                             11/17/2015   $           0.00

        4392 iHeartMedia + Entertainment, Inc.           QELLO HOLDINGS LLC                       Definitive Agreement                                              12/30/2015

        4393 iHeartMedia + Entertainment, Inc.           QELLO HOLDINGS LLC                       Amendment No. 1                                                   02/15/2017

        4394 iHeartMedia + Entertainment, Inc.           QUALCOMM, INCORPORATED                   Mutual Non-Disclosure Agreement                                   11/04/2004   $           0.00

        4395 iHeartMedia + Entertainment, Inc.           QUALCOMM, INCORPORATED                   Amendment To Mutual Non-Disclosure Agreement                      05/22/2008

        4396 Capstar Radio Operating Company             QUERY, JASON LLOYD                       Employment Agreement                                              04/01/2015   $           0.00

        4397 iHeartMedia Management Services, Inc.       QUEST SOFTWARE INC.                      Invoice Renewal Maintenance Services                              12/31/2017   $           0.00

        4398 AMFM Broadcasting, Inc.                     QUILES, JERRY CHRISTOPHER                Employment Agreement                                              05/01/2017   $           0.00

        4399 iHeartMedia, Inc.                           QUINLAN, JOHN                            Employment Agreement                                              01/13/2014   $           0.00

        4400 AMFM Texas Broadcasting, LP                 QUINLIVAN, HUNTER E                      Employment Agreement                                              01/01/2016   $           0.00

        4401 Capstar Radio Operating Company             QUINN, KEVIN                             Employment Agreement                                              11/17/2017   $           0.00

        4402 Capstar Radio Operating Company             QUINN, RAYMOND MICHAEL                   Employment Agreement                                              10/01/2009   $           0.00

        4403 Citicasters Co.                             QUINN, ROBERT JOSEPH                     Employment Agreement                                              07/01/2016   $           0.00

        4404 Capstar Radio Operating Company             RABINOWITZ, BRIAN DAVID                  Employment Agreement                                              05/16/2017   $           0.00

        4405 Citicasters Co.                             RABORN, CLOIS GLENN                      Employment Agreement                                              06/01/2016   $           0.00

        4406 iHeartMedia + Entertainment, Inc.           RADIO 1540 LIMITED                       Fourth Amendment to Subcarrier Agreement                          01/01/2016   $           0.00

        4407 iHeartMedia Management Service              RADIO MUSIC LICENSE COMMITTEE            Royalties Agreement                                                            $           0.00

        4408 Capstar Radio Operating Company             RADIO NETWORK, INC.                      HD Channel and Translator Broadcast Agreement                     07/31/2011   $           0.00

        4409 Capstar TX, LLC                             RADIO NETWORK, INC.                      HD Channel and Translator Broadcast Agreement                     07/31/2011

        4410 iHeartMedia + Entertainment, Inc.           RADIO NETWORK, INC.                      HD Channel and Translator Broadcast Agreement                     07/31/2011

        4411 Capstar Radio Operating Co.                 RADIO ONE                                Service Agreement                                                              $           0.00

        4412 Capstar Radio Operating Company             RADIO TRAINING NETWORK, INC.             HD Channel and Translator Broadcast Agreement                     04/19/2013   $       2,876.64

        4413 Capstar Radio Operating Company             RADIO TRAINING NETWORK, INC.             Tower Lease - W236CA Translator (future site), 242 Nobel Drive,
                                                                                                  Durham, NC 27703

        4414 Capstar TX, LLC                             RADIO TRAINING NETWORK, INC.             HD Channel and Translator Broadcast Agreement                     04/19/2013

        4415 Citicasters Co.                             RADIO TRAINING NETWORK, INC.             HD Channel and Translator Broadcast Agreement                     04/19/2013

        4416 Clear Channel Broadcasting Licenses, Inc.   RADIO TRAINING NETWORK, INC.             HD Channel and Translator Broadcast Agreement                     04/19/2013

        4417 iHeartMedia + Entertainment, Inc.           RADIO TRAINING NETWORK, INC.             Time Brokerage Agreement                                          10/08/1999

        4418 iHeartMedia + Entertainment, Inc.           RADIO TRAINING NETWORK, INC.             HD Channel and Translator Broadcast Agreement                     04/19/2013

        4419 Citicasters Co.                             RADISAVLJEVIC, TATIANA                   Employment Agreement                                              11/01/2017   $           0.00

        4420 iHeartMedia Management Services, Inc.       RADIUS INTELLIGENCE, INC.                Non-Disclosure Agreement                                          02/02/2017   $      37,127.07

        4421 iHeartMedia Management Services, Inc.       RADIUS INTELLIGENCE, INC.                Statement of Work No. 1                                           08/15/2017

        4422 iHeartMedia Management Services, Inc.       RADIUS INTELLIGENCE, INC.                Master Services Agreement

        4423 iHeartMedia Management Services, Inc.       RADLEY, STEVEN                           Employment Agreement                                              05/01/2014   $           0.00

        4424 Citicasters Co.                             RAFFERTY, MICHAEL J                      Employment Agreement                                              11/01/2017   $           0.00

        4425 iHeartMedia Management Services, Inc.       RAGE FRAMEWORK, INC.                     Exchange agreement                                                06/15/2009   $           0.00

        4426 iHeartMedia + Entertainment, Inc.           RAGLIN, DONALD B                         Employment Agreement                                              05/01/2016   $           0.00

        4427 iHeartMedia + Entertainment, Inc.           RAIMER, DANA M                           Employment Agreement                                              07/01/2017   $           0.00

        4428 iHeartMedia + Entertainment, Inc.           RAINEY, BEVERLY D                        Employment Agreement                                              01/01/2017   $           0.00

        4429 iHeartMedia, Inc.                           RALLY SOFTWARE                           Statement of Work                                                 04/10/2015   $           0.00

        4430 Citicasters Co.                             RAMIREZ MEJIA, JOSE ARNULFO              Employment Agreement                                              07/15/2016   $           0.00

        4431 iHeartMedia + Entertainment, Inc.           RAMIREZ, JULIO                           Employment Agreement                                              09/12/2016   $           0.00

        4432 Capstar Radio Operating Company             RAMIREZ, OSCAR ADRIAN                    Employment Agreement                                              04/01/2016   $           0.00




                                                                                             83
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 94 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                         Debtor                                     Counterparty                                   Contract Description                              Date         Cure Cost
        4433 Citicasters Co.                             RAMIREZ, SAMUEL P                               Employment Agreement                                              08/07/2017   $           0.00

        4434 iHeartMedia Management Services, Inc.       RAMIRO LOBO III                                 Master Service Agreement - Recruiter Services                     03/16/2015   $           0.00

        4435 iHeartMedia Management Services, Inc.       RAMIRO LOBO III                                 Statement of Work                                                 03/23/2015

        4436 iHeartMedia Management Services, Inc.       RAMIRO LOBO III                                 Statement of Work                                                 08/22/2015

        4437 iHeartMedia Management Services, Inc.       RAMIRO LOBO III                                 Statement of Work                                                 05/02/2016

        4438 Katz Communications, Inc.                   RAMOS, RICK F                                   Employment Agreement                                              07/01/2017   $           0.00

        4439 iHeartMedia + Entertainment, Inc.           RAMSEY, JOHN                                    Employment Agreement                                              04/01/2017   $           0.00

        4440 Capstar Radio Operating Company             RANDAZZO, WAYNE                                 Employment Agreement                                              05/01/2017   $           0.00

        4441 iHeartMedia Management Services, Inc.       RANDSTAD TECHNOLOGIES LP                        Statement of Work to support infrastructure and operations team   10/12/2014   $           0.00

        4442 iHeartMedia Management Services, Inc.       RANDSTAD TECHNOLOGIES LP                        Direct Hire/Temporary to Permanent Service Agreement              10/15/2014

        4443 iHeartMedia Management Services, Inc.       RANDSTAD TECHNOLOGIES LP                        Statement of Work to support infrastructure and operations team   10/15/2014

        4444 iHeartMedia Management Services, Inc.       RANDSTAD TECHNOLOGIES LP                        Direct hire/Temporary to permanent Services agreement             10/15/2014

        4445 Capstar Radio Operating Company             RANSOM, WILLIE J                                Employment Agreement                                              07/01/2015   $           0.00

        4446 iHeartMedia + Entertainment, Inc.           RAPID7 LLC                                      Master Services Agreement                                         11/25/2014   $           0.00

        4447 iHeartMedia + Entertainment, Inc.           RAPID7 LLC                                      Letter Termination to SOW                                         01/31/2017

        4448 iHeartMedia + Entertainment, Inc.           RAPID7 LLC                                      Letter Termination of Managed Services                            12/15/2017

        4449 iHeartMedia + Entertainment, Inc.           RAPID7 LLC                                      Letter Termination of Managed Services                            01/18/2018

        4450 iHeartMedia Management Services, Inc.       RAPID7 LLC                                      Letter Termination of Managed Services                            12/15/2017

        4451 iHeartMedia Management Services, Inc.       RAPID7 LLC                                      Letter Termination of Managed Services                            01/18/2018

        4452 AMFM Broadcasting, Inc.                     RATLIFF, KEVIN                                  Employment Agreement                                              04/24/2017   $           0.00

        4453 Capstar Radio Operating Co.                 RATZLAFF CONSTRUCTION COMPANY LLC               Contractor Services Agreement                                                  $         577.00

        4454 iHeartMedia + Entertainment, Inc.           RAVEN'S CROFT, LLC                              Lease - Business Property                                         01/01/2005   $           0.00

        4455 iHeartMedia + Entertainment, Inc.           RAVEN'S CROFT, LLC                              First Amendment to Lease                                          10/01/2009

        4456 iHeartMedia + Entertainment, Inc.           RAVEN'S CROFT, LLC                              Second Amendment to Lease                                         01/01/2015

        4457 AMFM Broadcasting, Inc.                     RAVEY, RENAE LYNN                               Employment Agreement                                              01/01/2016   $           0.00

        4458 iHeartMedia + Entertainment, Inc.           RAY, THOMAS C                                   Employment Agreement                                              12/20/2017   $           0.00

        4459 Capstar Radio Operating Company             RAYMER, JAMES A                                 Employment Agreement                                              03/15/2017   $           0.00

        4460 Capstar Radio Operating Company             RAZO, ALEXANDRA                                 Employment Agreement                                              03/04/2018   $           0.00

        4461 iHeartMedia Management Services, Inc.       RCG GLOBAL SERVICES, INC.                      Master Service agreement                                           10/06/2017   $           0.00

        4462 Capstar Radio Operating Company             REA, DANIEL J.                                  Employment Agreement                                              11/17/2017   $           0.00

        4463 Citicasters Licenses, Inc.                  REACH COMMUNICATIONS, INC.                      Second Amendment to SPS Channel Use and Rebroadcast               01/12/2012   $           0.00
                                                                                                         Agreement

        4464 Clear Channel Broadcasting Licenses, Inc.   REACH COMMUNICATIONS, INC.                      Third Amendment to SPS Channel Use and Rebroadcast                08/15/2016
                                                                                                         Agreement

        4465 iHeartMedia + Entertainment, Inc.           REACH COMMUNICATIONS, INC.                     SPS Channel Use and Rebroadcast Agreement                          10/11/2010

        4466 iHeartMedia + Entertainment, Inc.           REACH COMMUNICATIONS, INC.                     SPS Channel Use and Rebroadcast Agreement                          12/19/2011

        4467 iHeartMedia Management Services, Inc.       REAL SOFTWARE SYSTEMS, LLC                      Non-Disclosure Agreement                                          10/02/2017   $           0.00

        4468 Citicasters Co.                             REASLAND, TODD M                                Employment Agreement                                              03/10/2018   $           0.00

        4469 Premiere Networks, Inc.                     REBECCA HAGELIN COMMUNICATIONS & MARKETING, Confirmation Letter                                                   09/06/2017   $           0.00
                                                         LLC

        4470 Citicasters Co.                             RECHER, JASON EDWARD                            Employment Agreement                                              02/15/2017   $           0.00

        4471 iHeartCommunications, Inc.                  RECRUITING POINT, INC.                          Master Services Agreement                                         04/24/2013   $           0.00

        4472 Capstar Radio Operating Company             RED MOUNTAIN VENTURES, LLC                      Rebroadcast Agreement                                             11/06/2017   $      22,941.21

        4473 Capstar TX, LLC                             RED MOUNTAIN VENTURES, LLC                      Rebroadcast Agreement                                             11/06/2017

        4474 iHeartMedia, Inc.                           RED MOUNTAIN VENTURES, LLC                      Rebroadcast Agreement                                             11/06/2017

        4475 AMFM Broadcasting, Inc.                     REDWOOD EMPIRE STEREOCASTERS                    Trademark License Agreement                                       01/01/2017   $           0.00

        4476 iHeartMedia Management Services, Inc.       REED, ASHLEY                                    Employment Agreement                                              05/22/2017   $           0.00

        4477 Capstar Radio Operating Company             REED, JONATHAN P                                Employment Agreement                                              07/11/2016   $           0.00

        4478 iHeartMedia + Entertainment, Inc.           REED, WILLIAM B                                 Employment Agreement                                              02/01/2018   $           0.00

        4479 iHeartMedia + Entertainment, Inc.           REEL, BAYE A                                    Employment Agreement                                              09/01/2017   $           0.00

        4480 iHeartMedia Management Services, Inc.       REES, RYAN CHRISTOPHER                          Employment Agreement                                              01/01/2018   $           0.00

        4481 iHeartMedia + Entertainment, Inc.           REESE, WILLIAM GEORGE                           Employment Agreement                                              04/03/2017   $           0.00

        4482 Citicasters Co.                             REGALADO, DEANNA                                Employment Agreement                                              08/24/2015   $           0.00

        4483 Clear Channel Broadcasting Licenses, Inc.   REGENT COMMUNICATION, INC.                      Trademark License Agreement                                       01/01/2004   $           0.00

        4484 iHeartMedia + Entertainment, Inc.           REGENT COMMUNICATION, INC.                     Trademark License Agreement                                        01/01/2004

        4485 Capstar Radio Operating Company             REGUEIFEROS, MONICA                             Employment Agreement                                              10/02/2017   $           0.00




                                                                                                  84
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 95 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                         Debtor                            Counterparty                                    Contract Description                                Date         Cure Cost
        4486 Citicasters Co.                         REHBERGER, STEPHEN A                        Employment Agreement                                                01/15/2016   $           0.00

        4487 Citicasters Co.                         REINHART, SCOTT D                           Employment Agreement                                                09/17/2017   $           0.00

        4488 iHeartMedia + Entertainment, Inc.       RELAUNCH RADIO LLC                          Sales and Marketing Services                                        10/02/2017   $      80,898.39

        4489 iHeartCommunications, Inc.              RELIANT ENERGY                              Electricity Sales Agreement                                         09/04/2009   $      90,335.87

        4490 iHeartCommunications, Inc.              RELIANT ENERGY                              Electricity Sales Agreement                                         06/01/2010

        4491 iHeartMedia Management Services, Inc.   RELIANT ENERGY                              Electricity Sales Agreement                                         01/26/2010

        4492 Capstar Radio Operating Company         RENASANT BANK                               Tower Lease                                                         12/14/2006   $       9,135.94

        4493 Premiere Networks, Inc.                 RENDEZVOUS                                  Talent Agreement                                                                 $           0.00

        4494 iHeartMedia + Entertainment, Inc.       RENTERS WAREHOUSE, LLC                      Revenue Sharing Agreement                                           09/30/2017   $           0.00

        4495 iHeartMedia + Entertainment, Inc.       RENTERS WAREHOUSE, LLC                      Advertising Agreement                                               09/30/2017

        4496 iHeartMedia Management Services, Inc.   REVENEW INTERNATIONAL, LLC                  Master Services Agreement                                           02/24/2011   $           0.00

        4497 Premiere Networks, Inc.                 REVENEW INTERNATIONAL, LLC                  Letter of Understanding                                             05/31/2012

        4498 iHeartMedia + Entertainment, Inc.       REVENUE ANALYTICS, INC.                     Software License and Managed Analytics Agreement                    06/29/2016   $      86,307.69

        4499 iHeartMedia, Inc.                       REVENUE ANALYTICS, INC.                     Statement of Work                                                   06/29/2016

        4500 iHeartMedia, Inc.                       REVENUE ANALYTICS, INC.                     Software License and Managed Analytics Agreement                    06/29/2016

        4501 iHeartMedia, Inc.                       REVENUE ANALYTICS, INC.                     Statement of Work to Design and Prototype a {roposal Optimization   09/21/2016
                                                                                                 Solution

        4502 iHeartMedia, Inc.                       REVENUE ANALYTICS, INC.                     Statement of Work for Consulting Services                           05/24/2017

        4503 iHeartMedia, Inc.                       REVENUE ANALYTICS, INC.                     Statement of Work for Consulting Services                           08/02/2017

        4504 iHeartMedia, Inc.                       REVENUE ANALYTICS, INC.                     Statement of Work                                                   12/21/2017

        4505 iHeartMedia + Entertainment, Inc.       REVOLUTIONWEAR, INC.                        Advertising Agreement No. 2                                         09/08/2016   $           0.00

        4506 iHeartMedia + Entertainment, Inc.       REVOLUTIONWEAR, INC.                        Revenue Sharing Agreement                                           09/08/2016

        4507 iHeartMedia + Entertainment, Inc.       REVOLUTIONWEAR, INC.                        Series B Preferred Stock Purchase Agreement                         09/08/2016

        4508 Citicasters Co.                         REYNOLDS, GARRY                             Employment Agreement                                                01/02/2018   $           0.00

        4509 iHeartMedia Management Service          RHAPSODY INTERNATIONAL INC                  Licensing Agreement                                                              $           0.00

        4510 iHeartMedia + Entertainment, Inc.       RHOADS, RONALD G                            Employment Agreement                                                05/01/2013   $           0.00

        4511 iHeartMedia Management Services, Inc.   RIBYT A DIVISION OF ADVANCE MAGAZINE        Master License Agreement                                            05/05/2017   $           0.00
                                                     PUBLISHERS INC.

        4512 iHeartMedia Management Services, Inc.   RIBYT A DIVISION OF ADVANCE MAGAZINE        Statement of Work                                                   05/11/2017
                                                     PUBLISHERS INC.

        4513 iHeartMedia Management Services, Inc.   RICARDO GOMEZ                               New Employment - Software Developer III                             11/01/2007   $           0.00

        4514 Capstar Radio Operating Company         RICE, BRET                                  Employment Agreement                                                02/13/2017   $           0.00

        4515 Capstar Radio Operating Company         RICE, DWAYNE SAMUEL                         Employment Agreement                                                11/01/2017   $           0.00

        4516 Citicasters Co.                         RICE, MICHAEL F                             Employment Agreement                                                07/01/2017   $           0.00

        4517 iHeartMedia, Inc.                       RICE, SHANNON PAIGE                         Employment Agreement                                                02/01/2018   $           0.00

        4518 Citicasters Co.                         RICHARDS, JUDSON GLENN                      Employment Agreement                                                01/01/2017   $           0.00

        4519 iHeartMedia Management Services, Inc.   RICHARDS, PATTI ALYSON                      Employment Agreement                                                01/01/2018   $           0.00

        4520 Premiere Networks, Inc.                 RICHARDS/CARLBERG                           Confirmation Letter                                                 11/30/2016   $           0.00

        4521 Premiere Networks, Inc.                 RICHARDS/CARLBERG                           Confirmation Letter                                                 11/14/2017

        4522 AMFM Broadcasting Licenses, LLC         RICHARDSON BROADCASTING CORP.               Translator Broadcast Agreement                                      05/13/2016   $      16,818.94

        4523 Capstar Radio Operating Company         RICHARDSON BROADCASTING CORP.               Translator Broadcast Agreement                                      08/01/2011

        4524 Capstar Radio Operating Company         RICHARDSON BROADCASTING CORP.               Translator Broadcast Agreement                                      05/13/2016

        4525 Capstar TX, LLC                         RICHARDSON BROADCASTING CORP.               Translator Broadcast Agreement                                      05/13/2016

        4526 CC Licenses, LLC                        RICHARDSON BROADCASTING CORP.               Translator Broadcast Agreement                                      05/13/2016

        4527 Citicasters Co.                         RICHARDSON BROADCASTING CORP.               Translator Broadcast Agreement                                      08/01/2011

        4528 Citicasters Co.                         RICHARDSON BROADCASTING CORP.               Translator Broadcast Agreement                                      05/13/2016

        4529 Citicasters Licenses, Inc.              RICHARDSON BROADCASTING CORP.               Translator Broadcast Agreement                                      05/13/2016

        4530 iHeartMedia + Entertainment, Inc.       RICHARDSON BROADCASTING CORP.               Translator Broadcast Agreement                                      08/01/2011

        4531 iHeartMedia + Entertainment, Inc.       RICHARDSON BROADCASTING CORP.               Translator Broadcast Agreement                                      05/13/2016

        4532 iHeartMedia + Entertainment, Inc.       RICKETTS, DWIGHT AUSTIN BRIAN               Employment Agreement                                                01/01/2017   $           0.00

        4533 iHeartMedia, Inc.                       RICOH USA, INC.                             Co-Terminus Accessory Addition Amendment                            11/11/2014   $     143,963.37

        4534 iHeartMedia, Inc.                       RICOH USA, INC.                             Renewal Form                                                        11/17/2014

        4535 iHeartMedia + Entertainment, Inc.       RIDDERBUSH, SHAUN                           Employment Agreement                                                01/01/2018   $           0.00

        4536 iHeartMedia + Entertainment, Inc.       RIEDER, AMY LYNN                            Employment Agreement                                                12/01/2016   $           0.00

        4537 Citicasters Co.                         RIEMER, MARTIN ERIC                         Employment Agreement                                                07/29/2017   $           0.00

        4538 Capstar Radio Operating Company         RIFENBURG, JESSICA                          Employment Agreement                                                01/22/2018   $           0.00




                                                                                            85
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 96 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                    Counterparty                            Contract Description                        Date         Cure Cost
        4539 iHeartMedia Management Services, Inc.   RIGGS, ERIC D                           Employment Agreement                                        02/14/2018   $           0.00

        4540 Citicasters Co.                         RIGGS, TOM P                            Employment Agreement                                        04/01/2016   $           0.00

        4541 Capstar Radio Operating Company         RIGGS, VAN                              Employment Agreement                                        03/12/2018   $           0.00

        4542 Citicasters Co.                         RILEY, JOEL                             Employment Agreement                                        04/15/2017   $           0.00

        4543 Citicasters Co.                         RILEY, JUSTIN PATRICK                   Employment Agreement                                        08/01/2016   $           0.00

        4544 iHeartMedia Management Services, Inc.   RIMINI STREET                           Amendment No. 2                                             07/10/2015   $           0.00

        4545 iHeartMedia Management Services, Inc.   RIMINI STREET                           Invoice PeopleSoft Support Services                         09/01/2015

        4546 iHeartMedia Management Services, Inc.   RIMINI STREET                           Invoice Renewal PeopleSoft Support                          09/01/2016

        4547 Citicasters Co.                         RINEHART, ANDREW K                      Employment Agreement                                        04/01/2018   $           0.00

        4548 Capstar Radio Operating Company         RIOS, DANIEL                            Employment Agreement                                        01/03/2017   $           0.00

        4549 Capstar Radio Operating Company         RISEDORF, GLENN                         Employment Agreement                                        06/15/2017   $           0.00

        4550 iHeartMedia + Entertainment, Inc.       RIVER TO RIVER HOLDING, LLC             Lease Agreement                                             09/15/2007   $           0.00

        4551 iHeartMedia + Entertainment, Inc.       RIVERA, ANGEL FELIPE                    Employment Agreement                                        03/01/2017   $           0.00

        4552 Citicasters Co.                         RIVERA, FREDDY                          Employment Agreement                                        03/01/2017   $           0.00

        4553 Citicasters Co.                         RIVERA, SARYKARMEN                      Employment Agreement                                        07/01/2016   $           0.00

        4554 iHeartMedia Management Services, Inc.   RIVERMINE SOFTWARE, INC.                Exhibit A - Fees & Payment                                  12/30/2009   $           0.00

        4555 iHeartMedia Management Services, Inc.   RIVERMINE SOFTWARE, INC.                Exhibit B - Invoice Loading and Dispute Resolution          12/30/2009

        4556 iHeartMedia Management Services, Inc.   RIVERMINE SOFTWARE, INC.                Exhibit D - Subscription Services                           12/30/2009

        4557 iHeartMedia Management Services, Inc.   RIVERMINE SOFTWARE, INC.                Exhibit E - Implementation Sow                              12/30/2009

        4558 iHeartMedia Management Services, Inc.   RIVERMINE SOFTWARE, INC.                Managed Services Agreement                                  12/30/2009

        4559 iHeartMedia + Entertainment, Inc.       RIVERS, ADAM R                          Employment Agreement                                        06/01/2017   $           0.00

        4560 iHeartMedia Management Services, Inc.   RIVERSAND TECHNOLOGIES INC.             Non-Disclosure Agreement                                    04/11/2017   $      43,682.66

        4561 iHeartMedia Management Services, Inc.   RIVERSAND TECHNOLOGIES INC.             Statement of Work                                           05/01/2017

        4562 iHeartMedia Management Services, Inc.   RIVERSAND TECHNOLOGIES INC.             Cloud Subscription Agreement                                11/30/2017

        4563 iHeartMedia Management Services, Inc.   RIVIECCIO, MARC J                       Employment Agreement                                        01/15/2017   $           0.00

        4564 iHeartMedia + Entertainment, Inc.       RNC MEDIA INC. DBA CKLX-FM              Subcarrier Agreement                                        06/30/2008   $           0.00

        4565 iHeartMedia + Entertainment, Inc.       RNC MEDIA INC. DBA CKLX-FM              Second Amendment to Subcarrier Agreement                    11/28/2013

        4566 Capstar Radio Operating Company         ROACH, ROBERT D                         Employment Agreement                                        01/01/2017   $           0.00

        4567 iHeartMedia + Entertainment, Inc.       ROAD TRACK                              Mutual Confidentiality and Non-Disclosure Agreement         01/16/2013   $           0.00

        4568 iHeartMedia Management Services, Inc.   ROADMUNK INCORPORATED                   Service Contract                                            10/13/2016   $           0.00

        4569 iHeartMedia Management Services, Inc.   ROADMUNK INCORPORATED                   Service Level Agreement                                     10/21/2016

        4570 iHeartMedia Management Services, Inc.   ROADMUNK INCORPORATED                   Service Agreement                                           10/22/2016

        4571 iHeartMedia Management Services, Inc.   ROADMUNK INCORPORATED                   Service Agreement

        4572 AMFM Broadcasting, Inc.                 ROBBINS, ZACHARY DAVID                  Employment Agreement                                        06/13/2016   $           0.00

        4573 iHeartMedia + Entertainment, Inc.       ROBERT BOSCH LLC                        Review of Evaluation Materials                              06/30/2008   $           0.00

        4574 iHeartCommunications, Inc.              ROBERT HALF INTERNATIONAL               General Conditions of Assignment                            01/18/2011   $           0.00

        4575 iHeartCommunications, Inc.              ROBERT HALF INTERNATIONAL               General Conditions of Assignment                            12/10/2012

        4576 iHeartCommunications, Inc.              ROBERT HALF INTERNATIONAL               General Conditions of Engagement - Salaried Professionals   01/14/2013

        4577 iHeartCommunications, Inc.              ROBERT HALF INTERNATIONAL               General Conditions of Engagement - Salaried Professionals   02/04/2013

        4578 iHeartCommunications, Inc.              ROBERT HALF INTERNATIONAL               General Conditions of Assignment                            07/15/2013

        4579 iHeartCommunications, Inc.              ROBERT HALF INTERNATIONAL               General Conditions of Assignment                            01/02/2014

        4580 iHeartMedia Management Services, Inc.   ROBERT HALF INTERNATIONAL               Exhibit A Statement of Work                                 11/19/2012

        4581 iHeartMedia Management Services, Inc.   ROBERT HALF INTERNATIONAL               Statement of Work                                           12/10/2012

        4582 iHeartMedia Management Services, Inc.   ROBERT HALF INTERNATIONAL               Exhibit A Statement of Work                                 01/14/2013

        4583 iHeartMedia Management Services, Inc.   ROBERT HALF INTERNATIONAL               Exhibit A Statement of Work                                 02/04/2013

        4584 iHeartMedia Management Services, Inc.   ROBERT HALF INTERNATIONAL               Statement of Work                                           07/15/2013

        4585 iHeartMedia Management Services, Inc.   ROBERT HALF INTERNATIONAL               Statement of Work                                           01/02/2014

        4586 iHeartMedia Management Services, Inc.   ROBERT HALF INTERNATIONAL               Change Order to the Statement of Work                       03/11/2014

        4587 iHeartMedia Management Services, Inc.   ROBERT HALF INTERNATIONAL               Change Order to the Statement of Work                       06/02/2014

        4588 iHeartMedia Management Services, Inc.   ROBERT HALF INTERNATIONAL               Change Order to the Statement of Work                       06/30/2014

        4589 iHeartMedia Management Services, Inc.   ROBERT HALF INTERNATIONAL               Change Order to the Statement of Work                       07/16/2014

        4590 Capstar Radio Operating Company         ROBERTS, CASSANDRA RENEE                Employment Agreement                                        03/01/2017   $           0.00

        4591 Citicasters Co.                         ROBERTS, JUSTIN M                       Employment Agreement                                        11/13/2017   $           0.00

        4592 AMFM Broadcasting, Inc.                 ROBERTS, KAELIN                         Employment Agreement                                        07/17/2017   $           0.00




                                                                                        86
                   Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 97 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                                 Counterparty                                Contract Description                             Date         Cure Cost
        4593 Capstar Radio Operating Company         ROBERTS, RONNIE LEE                       Employment Agreement                                             01/01/2016   $           0.00

        4594 Capstar Radio Operating Company         ROBERTS, SAM BUTLER                       Employment Agreement                                             02/01/2018   $           0.00

        4595 AMFM Broadcasting, Inc.                 ROBERTSON, CATHLEEN                       Employment Agreement                                             01/16/2017   $           0.00

        4596 Citicasters Co.                         ROBERTSON, RUSSELL                        Employment Agreement                                             05/04/2015   $           0.00

        4597 iHeartMedia+Entertainment, Inc          ROBINSON HELICOPTER COMPANY               Helicopter Service Agreement                                                  $           0.00

        4598 TTWN Media Networks, LLC                ROBINSON HELICOPTER COMPANY               Helicopter Service Agreement

        4599 AMFM Broadcasting, Inc.                 ROBINSON, DAVID                           Employment Agreement                                             03/01/2018   $           0.00

        4600 Capstar Radio Operating Company         ROBINSON, JEREMY                          Employment Agreement                                             01/15/2018   $           0.00

        4601 iHeartMedia Management Services, Inc.   ROBINSON, JOSEPH CHARLES                  Employment Agreement                                             08/26/2015   $           0.00

        4602 AMFM Broadcasting, Inc.                 ROBINSON, TENISHA L                       Employment Agreement                                             05/12/2017   $           0.00

        4603 Capstar Radio Operating Company         ROBINSON, TIREK                           Employment Agreement                                             02/15/2016   $           0.00

        4604 Capstar Radio Operating Company         ROCH, GREGORY                             Employment Agreement                                             07/01/2017   $           0.00

        4605 AMFM Broadcasting, Inc.                 ROCK, ROBIN RENE                          Employment Agreement                                             01/01/2017   $           0.00

        4606 iHeartMedia Management Services, Inc.   ROCKETRIP                                 Mutual Confidentiality and Non-Disclosure Agreement              06/17/2016   $           0.00

        4607 iHeartMedia Management Services, Inc.   ROCKETRIP                                 Order Form                                                       12/31/2016

        4608 iHeartMedia Management Services, Inc.   ROCKETRIP                                 Data Release Form                                                01/10/2017

        4609 iHeartMedia Management Services, Inc.   ROCKETRIP                                 Amendment No. 1                                                  01/31/2017

        4610 iHeartMedia Management Services, Inc.   ROCKETRIP                                 First Renewal Order Form                                         12/31/2017

        4611 Citicasters Co.                         RODEN, WILLIAM EARL                       Employment Agreement                                             01/01/2016   $           0.00

        4612 iHeartMedia + Entertainment, Inc.       RODGERS, NANCY R                          Employment Agreement                                             04/15/2016   $           0.00

        4613 Capstar Radio Operating Company         RODGERS, TIMOTHY J                        Employment Agreement                                             01/01/2017   $           0.00

        4614 AMFM Texas Broadcasting, LP             RODRIGUEZ, JAY                            Employment Agreement                                             04/17/2016   $           0.00

        4615 iHeartMedia + Entertainment, Inc.       RODRIGUEZ, JENNY ELENA                    Employment Agreement                                             02/01/2017   $           0.00

        4616 iHeartMedia, Inc.                       RODRIGUEZ, NATHAN                         Employment Agreement                                             06/29/2015   $           0.00

        4617 Citicasters Co.                         RODRIGUEZ, PATRICIA                       Employment Agreement                                             02/16/2017   $           0.00

        4618 Citicasters Co.                         RODRIGUEZ, SUZETTE ANDREA                 Employment Agreement                                             11/06/2017   $           0.00

        4619 Citicasters Co.                         ROGERS BROADCASTING LTD.                  Trademark License Agreement                                      09/09/2013   $           0.00

        4620 iHeartMedia + Entertainment, Inc.       ROGERS BROADCASTING LTD.                  Trademark License Agreement                                      09/09/2013

        4621 iHeartMedia + Entertainment, Inc.       ROGERS BROADCASTING LTD.                  Agreement Not to Disclose Confidential Information

        4622 iHeartMedia + Entertainment, Inc.       ROGERS BROADCASTING LTD.                  Agreement Not to Disclose Confidential Information (Bilateral)

        4623 iHeartMedia, Inc.                       ROGERS, ALAN E                            Employment Agreement                                             06/01/2016   $           0.00

        4624 Capstar Radio Operating Company         ROGERS, JUSTIN JOSEPH                     Employment Agreement                                             02/20/2018   $           0.00

        4625 AMFM Broadcasting, Inc.                 ROGERS, LEON                              Employment Agreement                                             09/01/2016   $           0.00

        4626 iHeartMedia + Entertainment, Inc.       ROGERS, PAUL D                            Employment Agreement                                             07/01/2017   $           0.00

        4627 iHeartMedia + Entertainment, Inc.       ROGERS, SERENE CARLSON                    Employment Agreement                                             09/30/2013   $           0.00

        4628 AMFM Broadcasting, Inc.                 ROGGIN, FREDERICK JAY                     Employment Agreement                                             02/20/2017   $           0.00

        4629 iHeartMedia + Entertainment, Inc.       ROLLINS, RUSS R                           Employment Agreement                                             01/01/2016   $           0.00

        4630 iHeartMedia Management Services, Inc.   ROMANO, EUGENE                            Employment Agreement                                             06/01/2017   $           0.00

        4631 Capstar Radio Operating Company         ROME, SHELLEY VICTORIA                    Employment Agreement                                             09/23/2013   $           0.00

        4632 Capstar Radio Operating Company         ROMEO, ROXANNE M                          Employment Agreement                                             03/12/2018   $           0.00

        4633 iHeartMedia + Entertainment, Inc.       ROMERO, KATHRYN HOPE                      Employment Agreement                                             09/01/2013   $           0.00

        4634 iHeartMedia + Entertainment, Inc.       ROSADO, ERIC                              Employment Agreement                                             04/01/2016   $           0.00

        4635 iHeartMedia, Inc.                       ROSALES, INES                             Employment Agreement                                             07/01/2017   $           0.00

        4636 Capstar Radio Operating Company         ROSE, HOWARD JEFFREY                      Employment Agreement                                             02/01/2014   $           0.00

        4637 Citicasters Co.                         ROSE, ROBERT V                            Employment Agreement                                             02/15/2016   $           0.00

        4638 Katz Communications, Inc.               ROSEN, EDWARD J                           Employment Agreement                                             01/01/2012   $           0.00

        4639 Capstar Radio Operating Company         ROSENDALE, RUSSELL K                      Employment Agreement                                             10/01/2016   $           0.00

        4640 AMFM Broadcasting, Inc.                 ROSENHAUS, MATTHEW M                      Employment Agreement                                             01/01/2018   $           0.00

        4641 Premiere Networks, Inc.                 ROSENTHAL, ALLISON                        Employment Agreement                                             11/01/2017   $           0.00

        4642 Capstar Radio Operating Company         ROSENTHAL, ROBERT T                       Employment Agreement                                             10/15/2017   $           0.00

        4643 Citicasters Co.                         ROSER COMMUNICATIONS NETWORK, INC.        Trademark and Domain Name License Agreement                      10/24/2007   $           0.00

        4644 iHeartMedia + Entertainment, Inc.       ROSER COMMUNICATIONS NETWORK, INC.        Trademark and Domain Name License Agreement                      10/24/2007

        4645 iHM Identity, Inc.                      ROSER COMMUNICATIONS NETWORK, INC.        Trademark and Domain Name License Agreement                      10/24/2007

        4646 Capstar Radio Operating Company         ROSSETTI, JOSEPH                          Employment Agreement                                             05/01/2017   $           0.00




                                                                                          87
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 98 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                 Counterparty                                  Contract Description             Date         Cure Cost
        4647 iHeartMedia Management Services, Inc.   ROSSLYN ANALYTICS, LTD.               Mutual Confidentiality and Non-Disclosure Agreement   07/27/2012   $           0.00

        4648 Capstar Radio Operating Company         ROTHFUSS, PAUL A                      Employment Agreement                                  02/01/2017   $           0.00

        4649 iHeartMedia, Inc.                       ROUNTREE, ROBIN DALE                  Employment Agreement                                  03/01/2017   $           0.00

        4650 Capstar Radio Operating Company         ROVINSKY, JEFFREY ROSS                Employment Agreement                                  03/06/2017   $           0.00

        4651 iHeartMedia Management Services, Inc.   ROWE, ROBERT ANDREW                   Employment Agreement                                  01/01/2018   $           0.00

        4652 iHeartMedia, Inc.                       ROWLANDS, ROBERT JOHN                 Employment Agreement                                  05/01/2016   $           0.00

        4653 Citicasters Co.                         ROWNTREE, ADRIAN CEDRIC               Employment Agreement                                  01/05/2017   $           0.00

        4654 Capstar Radio Operating Company         ROY, JASON DOUGLAS                    Employment Agreement                                  02/01/2018   $           0.00

        4655 Capstar Radio Operating Company         ROYSTER, DEONDRIC DARREL              Employment Agreement                                  08/07/2017   $           0.00

        4656 iHeartMedia Management Services, Inc.   RUESTA, JEAN MARCO                    Employment Agreement                                  09/15/2017   $           0.00

        4657 iHeartMedia + Entertainment, Inc.       RUNQUIST, JULIE LYNN                  Employment Agreement                                  01/01/2017   $           0.00

        4658 iHeartCommunications, Inc.              RUSH LIMBAUGH                         Guarantee of Talent Agreement                                      $           0.00

        4659 Premiere Networks, Inc.                 RUSH LIMBAUGH                         Talent Agreement

        4660 AMFM Operating, Inc.                    RUSHMORE RADIO COMPANY, LLC           Trademark License Agreement                           09/11/2016   $           0.00

        4661 Citicasters Co.                         RUSSAK, JENNIFER SARAH GODEHN         Employment Agreement                                  05/01/2016   $           0.00

        4662 Capstar Radio Operating Company         RUSSO, DANIEL                         Employment Agreement                                  01/01/2017   $           0.00

        4663 iHeartMedia + Entertainment, Inc.       RUTHERFORD, MIKE                      Employment Agreement                                  04/01/2017   $           0.00

        4664 Capstar Radio Operating Company         RYALS, ELIZABETH ERIN                 Employment Agreement                                  09/01/2017   $           0.00

        4665 Premiere Networks, Inc.                 RYAN SEACREST (FOR ENTERPRISE)        Talent Agreement                                                   $           0.00

        4666 iHeartMedia, Inc.                       RYAN TURNER SPECIALTY                 Excess Liability Confirmation                         11/01/2017   $           0.00

        4667 AMFM Broadcasting, Inc.                 RYAN, JASON                           Employment Agreement                                  01/01/2017   $           0.00

        4668 Citicasters Co.                         RYAN, RODNEY SEAN                     Employment Agreement                                  01/01/2016   $           0.00

        4669 Capstar Radio Operating Company         RYFUN, MICHAEL SCOTT                  Employment Agreement                                  05/15/2017   $           0.00

        4670 iHeartMedia + Entertainment, Inc.       RYMER, ARIEL                          Employment Agreement                                  05/23/2016   $           0.00

        4671 iHeartMedia, Inc.                       S&ME, INC.                            Service Agreement                                                  $       5,300.00

        4672 Capstar Radio Operating Company         SAARI, GREG J                         Employment Agreement                                  02/01/2017   $           0.00

        4673 Capstar Radio Operating Company         SAAVEDRA, NEIL E                      Employment Agreement                                  06/01/2016   $           0.00

        4674 iHeartMedia, Inc.                       SABA SOFTWARE INC.                    Mutual Confidentiality and Non-Disclosure Agreement   04/29/2016   $           0.00

        4675 Capstar Radio Operating Company         SABELLA, JESSICA C                    Employment Agreement                                  01/01/2017   $           0.00

        4676 Capstar Radio Operating Company         SABIA, SABRINA                        Employment Agreement                                  02/22/2016   $           0.00

        4677 iHeartMedia Management Services, Inc.   SABNIS, RAHUL                         Employment Agreement                                  04/10/2017   $           0.00

        4678 Capstar Radio Operating Company         SACTA, XAVIER P                       Employment Agreement                                  01/01/2017   $           0.00

        4679 Capstar Radio Operating Company         SADLEMYER, GARY                       Employment Agreement                                  05/01/2016   $           0.00

        4680 iHeartMedia, Inc.                       SAFARI BOOKS ONLINE LLC               Renewal Subscription Agreement Order Form             04/18/2016   $           0.00

        4681 Premiere Networks, Inc.                 SAFARI BOOKS ONLINE LLC               Invoice Renewal Premium Library                       03/27/2015

        4682 Capstar Radio Operating Company         SAFFER, MICHAEL S                     Employment Agreement                                  02/01/2017   $           0.00

        4683 iHeartMedia + Entertainment, Inc.       SAFFORD, RYAN K                       Employment Agreement                                  01/01/2017   $           0.00

        4684 AMFM Broadcasting, Inc.                 SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement                       01/01/2003   $           0.00

        4685 AMFM Broadcasting, Inc.                 SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement                       09/01/2003

        4686 AMFM Broadcasting, Inc.                 SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement Memorandum            08/15/2008

        4687 AMFM Broadcasting, Inc.                 SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement Memorandum            10/09/2008

        4688 AMFM Broadcasting, Inc.                 SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement                       11/17/2014

        4689 AMFM Broadcasting, Inc.                 SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement                       10/01/2017

        4690 Capstar Radio Operating Company         SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement                       01/01/2001

        4691 Capstar Radio Operating Company         SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement                       12/19/2005

        4692 Capstar Radio Operating Company         SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement                       09/01/2006

        4693 Capstar Radio Operating Company         SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement Memorandum            01/01/2007

        4694 Capstar Radio Operating Company         SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement                       05/07/2008

        4695 Capstar Radio Operating Company         SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement                       07/01/2008

        4696 Capstar Radio Operating Company         SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement                       12/19/2008

        4697 Capstar Radio Operating Company         SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement                       07/01/2012

        4698 Capstar Radio Operating Company         SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement                       07/01/2017

        4699 Capstar Radio Operating Company         SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement                       07/01/2017

        4700 Citicasters Co.                         SAG-AFTRA
                                                                  4                        Collective Bargaining Agreement                       09/01/2003




                                                                                      88
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 99 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                  Counterparty                                Contract Description                     Date          Cure Cost
        4701 iHeartCommunications, Inc.              SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement                              09/01/2004

        4702 iHeartCommunications, Inc.              SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement                              09/01/2004

        4703 iHeartCommunications, Inc.              SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement Memorandum                   10/09/2008

        4704 iHeartCommunications, Inc.              SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement                              11/15/2014

        4705 Capstar Radio Operating Company         SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement                              11/01/2017

        4706 iHeartMedia + Entertainment, Inc.       SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement                              01/01/2015

        4707 iHeartMedia + Entertainment, Inc.       SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement                              09/01/2016

        4708 iHeartMedia + Entertainment, Inc.       SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement                              09/01/2016

        4709 iHeartMedia + Entertainment, Inc.       SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement                              09/01/2016

        4710 iHeartMedia + Entertainment, Inc.       SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement                              09/01/2016

        4711 iHeartMedia + Entertainment, Inc.       SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement                              04/01/2017

        4712 iHeartMedia + Entertainment, Inc.       SAG-AFTRA
                                                                 4                         Employment Agreement                                         08/01/2016

        4713 Premiere Networks, Inc.                 SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement Extension                    12/15/2009

        4714 TTWN Media Networks, LLC                SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement                              01/01/2016

        4715 TTWN Media Networks, LLC                SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement                              01/01/2016

        4716 TTWN Media Networks, LLC                SAG-AFTRA
                                                                 4                         Collective Bargaining Agreement                              05/01/2016

        4717 TTWN Media Networks, LLC                SAG-AFTRA
                                                                 4                         Employment Agreement and Amendments Thereafter - New York     04/01/2016
        4718 TTWN Networks, LLC                      SAG-AFTRA
                                                               4                           Collective Bargaining Agreement                              04/01/2016

        4719 TTWN Media Networks, LLC                SAG-AFTRA
                                                                 4                         Employment Agreement - San Francisco                         04/01/2016

        4720 TTWN Media Networks, LLC                SAG-AFTRA
                                                                 4                         Employment Agreement - New England                           04/01/2016

        4721 TTWN Media Networks, LLC                SAG-AFTRA
                                                                 4                         Employment Agreement - Philadelphia                          02/01/2016

        4722 TTWN Media Networks, LLC                SAG-AFTRA
                                                                 4                         Employment Agreement - Washington Mid Atlantic               02/01/2016

        4723 iHeartMedia, Inc.                       SAG-AFTRA
                                                                 4                         Employment Agreement                                         11/08/2017

        4724 Capstar Radio Operating Company         SAG-AFTRA
                                                                 4                         Employment Agreement                                         06/01/2006

        4725 iHeartMedia Management Services, Inc.   SAILPOINT TECHNOLOGIES INC.           Software License and Support Agreement                       02/07/2014    $           0.00

        4726 iHeartMedia Management Services, Inc.   SAILPOINT TECHNOLOGIES INC.           Schedule No. A-2 to Software License and Support Agreement   09/23/2014

        4727 iHeartMedia Management Services, Inc.   SAILPOINT TECHNOLOGIES INC.           Invoice Managed Services                                     03/20/2015

        4728 iHeartMedia Management Services, Inc.   SAILPOINT TECHNOLOGIES INC.           Invoice Maintenance and Perpetual Licenses                   04/01/2015

        4729 iHeartMedia Management Services, Inc.   SAILPOINT TECHNOLOGIES INC.           Invoice Perpetual Licenses                                   04/01/2015

        4730 iHeartMedia Management Services, Inc.   SAILPOINT TECHNOLOGIES INC.           Schedule A-3 Software & Price Schedule                       12/01/2015

        4731 iHeartMedia Management Services, Inc.   SAILPOINT TECHNOLOGIES INC.           Invoice Renewal Annual Support and Maintenance               01/01/2016

        4732 iHeartMedia Management Services, Inc.   SAILPOINT TECHNOLOGIES INC.           Invoice Change Order                                         03/28/2016

        4733 iHeartMedia Management Services, Inc.   SAILPOINT TECHNOLOGIES INC.           Invoice Identity Now Access                                  04/01/2016

        4734 iHeartMedia Management Services, Inc.   SAILPOINT TECHNOLOGIES INC.           Invoice Renewal Annual Standard Support                      04/01/2016

        4735 iHeartMedia Management Services, Inc.   SAILPOINT TECHNOLOGIES INC.           Schedule A-4 Software & Price Schedule                       04/01/2016

        4736 iHeartMedia Management Services, Inc.   SAILPOINT TECHNOLOGIES INC.           Schedule A-F Software & Price Schedule                       04/01/2016

        4737 iHeartMedia Management Services, Inc.   SAILPOINT TECHNOLOGIES INC.           Invoice Renewal Annual Standard Support                      04/01/2017

        4738 Premiere Networks, Inc.                 SAILPOINT TECHNOLOGIES INC.           Appliance Deployment Statement of Work                       02/07/2014

        4739 Premiere Networks, Inc.                 SAILPOINT TECHNOLOGIES INC.           Rapid Deployment Statement of Work                           02/07/2014

        4740 Premiere Networks, Inc.                 SAILPOINT TECHNOLOGIES INC.           Statement of Work                                            07/15/2014

        4741 Premiere Networks, Inc.                 SAILPOINT TECHNOLOGIES INC.           Change Order to Statement of Work                            03/18/2016

        4742 Capstar Radio Operating Company         SALAMON, ANDREW                       Employment Agreement                                         10/16/2017    $           0.00

        4743 iHeartMedia + Entertainment, Inc.       SALAZAR, ALEJANDRA MARIA              Employment Agreement                                         10/17/2016    $           0.00

        4744 iHeartCommunications, Inc.              SALES BENCHMARK INDEX                 Statement of Work                                            02/26/2013    $           0.00

        4745 iHeartMedia Management Services, Inc.   SALES BENCHMARK INDEX                 Mutual Confidentiality and Non-Disclosure Agreement          11/15/2012

        4746 Premiere Networks, Inc.                 SALES OPTIMIZER, LLC                  Master Service Agreement                                     08/18/2011    $           0.00

        4747 iHeartMedia + Entertainment, Inc.       SALESFORCE.COM                        Order Form                                                   01/15/2013    $      88,671.10

        4748 iHeartMedia + Entertainment, Inc.       SALESFORCE.COM                        Order Form                                                   01/15/2015

        4749 iHeartMedia + Entertainment, Inc.       SALESFORCE.COM                        Order Form                                                   01/15/2016

        4750 iHeartMedia + Entertainment, Inc.       SALESFORCE.COM                        Order Form                                                   05/19/2017

        4751 iHeartMedia + Entertainment, Inc.       SALESFORCE.COM                        Order form                                                   06/24/2017

        4752 iHeartMedia + Entertainment, Inc.       SALESFORCE.COM                        Order form                                                   07/11/2017

        4753 iHeartMedia + Entertainment, Inc.       SALESFORCE.COM                        Order Form CRM Software                                      10/31/2017

        4754 iHeartMedia + Entertainment, Inc.       SALESFORCE.COM                        Order Form CRM Software                                      12/29/2017

        4755 iHeartMedia Management Services, Inc.   SALESFORCE.COM                        Master Subscription Agreement                                12/28/2012




                                                                                      89
                Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 100 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                     Counterparty                               Contract Description            Date         Cure Cost
        4756 iHeartMedia Management Services, Inc.   SALESFORCE.COM                           Order Form                                         01/15/2013

        4757 iHeartMedia Management Services, Inc.   SALESFORCE.COM                           Amendment No. 1 to Master Subscription Agreement   04/20/2015

        4758 iHeartMedia Management Services, Inc.   SALESFORCE.COM                           Order Form                                         01/15/2016

        4759 iHeartMedia Management Services, Inc.   SALESFORCE.COM                           Order Form CRM Software                            10/31/2017

        4760 iHeartMedia Management Services, Inc.   SALESFORCE.COM                           Order Form

        4761 Katz Communications, Inc.               SALESFORCE.COM                           Order Form                                         01/15/2013

        4762 Katz Communications, Inc.               SALESFORCE.COM                           Order Form                                         01/01/2016

        4763 Premiere Networks, Inc.                 SALESFORCE.COM                           Order Form                                         12/09/2012

        4764 TTWN Media Networks, LLC                SALESFORCE.COM                           Order Form                                         01/15/2016

        4765 Capstar Radio Operating Company         SALINAS, AMANDA MARIE                    Employment Agreement                               07/03/2017   $           0.00

        4766 iHeartMedia + Entertainment, Inc.       SALOIS, MICHAEL ANTHONY                  Employment Agreement                               01/01/2018   $           0.00

        4767 Capstar Radio Operating Company         SALOPEK, PETE                            Employment Agreement                               11/16/2017   $           0.00

        4768 iHeartMedia + Entertainment, Inc.       SAMA, FELIX ALEXANDER                    Employment Agreement                               09/12/2016   $           0.00

        4769 iHeartMedia + Entertainment, Inc.       SAMET, ROBERT S                          Employment Agreement                               01/01/2017   $           0.00

        4770 iHeartMedia Management Service          SAMMA RESEARCH LLC                       Service Agreement                                               $           0.00

        4771 Citicasters Co.                         SAMPSON, MARGARET                        Employment Agreement                               01/01/2016   $           0.00

        4772 AMFM Broadcasting, Inc.                 SAMS, ALVIN LEROY                        Employment Agreement                               05/01/2017   $           0.00

        4773 iHeartMedia+Entertainment, Inc          SAN ANTONIO SPURS                        Sports Affiliate Agreement                                      $           0.00

        4774 iHeartMedia Management Services, Inc.   SAN FRANCISCO CONSULTING GROUP           Non-Disclosure Agreement                           07/25/2017   $           0.00

        4775 Citicasters Co.                         SANCHEZ, TOMAS L                         Employment Agreement                               01/01/2017   $           0.00

        4776 Capstar Radio Operating Company         SANDAVOL-VIGIL, ANGELA RENEE             Employment Agreement                               05/01/2016   $           0.00

        4777 Citicasters Co.                         SANDAVOL-VIGIL, ANGELA RENEE             Employment Agreement                               04/16/2018

        4778 Capstar Radio Operating Company         SANDERS, CHERON LATRICE                  Employment Agreement                               06/06/2017   $           0.00

        4779 iHeartMedia, Inc.                       SANDERSON, KEVIN                         Employment Agreement                               06/01/2016   $           0.00

        4780 Capstar Radio Operating Company         SANDHILL MEDIA GROUP, LLC                Trademark License Agreement                        02/18/2011   $           0.00

        4781 iHeartMedia + Entertainment, Inc.       SANDHILL MEDIA GROUP, LLC                Trademark License Agreement                        02/18/2011

        4782 AMFM Broadcasting, Inc.                 SANDOVAL, AL                             Employment Agreement                               05/01/2017   $           0.00

        4783 iHeartCommunications, Inc.              SANDRA J. PIOTROWSKI, LLC                Statement of Work - Contractor Expertise           11/28/2011   $           0.00

        4784 iHeartCommunications, Inc.              SANDRA J. PIOTROWSKI, LLC                Statement of Work                                  11/28/2011

        4785 iHeartMedia Management Services, Inc.   SANDRA J. PIOTROWSKI, LLC                Statement of Work - Contractor Expertise           03/15/2012

        4786 Citicasters Co.                         SANDS, FRED SCOTT                        Employment Agreement                               05/16/2016   $           0.00

        4787 Citicasters Co.                         SANFORD, MARK CALVIN                     Employment Agreement                               03/01/2016   $           0.00

        4788 Capstar Radio Operating Company         SANTA CRUZ CASTRO, MELISSA               Employment Agreement                               08/04/2017   $           0.00

        4789 Capstar Radio Operating Company         SANTELISES, ALEXANDER RICARDO            Employment Agreement                               08/01/2017   $           0.00

        4790 iHeartMedia + Entertainment, Inc.       SANTIAGO PEREZ, ELIZARDO                 Employment Agreement                               01/30/2017   $           0.00

        4791 AMFM Broadcasting, Inc.                 SANTIAGO, KEVIN D                        Employment Agreement                               01/15/2016   $           0.00

        4792 Citicasters Co.                         SANTIAGO, TATIANA                        Employment Agreement                               05/17/2016   $           0.00

        4793 Capstar Radio Operating Company         SANTORO, SHAILEEN                        Employment Agreement                               05/22/2017   $           0.00

        4794 iHeartMedia + Entertainment, Inc.       SANTOS, ENRIQUE                          Employment Agreement                               09/02/2016   $           0.00

        4795 Capstar Radio Operating Company         SANTOS, GUILLERMO                        Employment Agreement                               01/01/2017   $           0.00

        4796 AMFM Broadcasting, Inc.                 SAPORITA, STEPHANIE                      Employment Agreement                               12/18/2017   $           0.00

        4797 Katz Communications, Inc.               SARANTOS, STEVEN M                       Employment Agreement                               01/01/2012   $           0.00

        4798 iHeartMedia, Inc.                       SARDELLI, MELISSA                        Employment Agreement                               09/01/2017   $           0.00

        4799 Citicasters Co.                         SARGENT, CHRISTOPHER CHARLES             Employment Agreement                               09/01/2016   $           0.00

        4800 Citicasters Co.                         SATO, BLAINE YOICHI                      Employment Agreement                               01/01/2018   $           0.00

        4801 iHeartMedia + Entertainment, Inc.       SAUL, THEODORE J                         Employment Agreement                               01/01/2016   $           0.00

        4802 AMFM Broadcasting, Inc.                 SAUNDERS, DAVID P.                       Employment Agreement                               05/09/2016   $           0.00

        4803 iHeartMedia + Entertainment, Inc.       SAUNDERS, JOHN MATTHEW                   Employment Agreement                               10/01/2017   $           0.00

        4804 iHeartMedia Management Services, Inc.   SAUNDERS, MICHAEL A                      Employment Agreement                               09/06/2016   $           0.00

        4805 Capstar Radio Operating Company         SAVIANO, GAIL MARIE                      Employment Agreement                               01/01/2018   $           0.00

        4806 iHeartMedia + Entertainment, Inc.       SAVIK, KIRSTEN                           Employment Agreement                               10/17/2016   $           0.00

        4807 iHeartMedia Management Services, Inc.   SAVO GROUP LTD                           Applications Service Agreement                     08/30/2017   $     144,798.33

        4808 iHeartMedia Management Services, Inc.   SAVO GROUP LTD                           Statement of Work                                  08/30/2017

        4809 iHeartMedia Management Services, Inc.   SAVO GROUP LTD                           Service Schedule                                   10/01/2017




                                                                                         90
                 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 101 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                                 Counterparty                             Contract Description                Date         Cure Cost
        4810 Citicasters Co.                         SAVOLDI, GREGORY                         Employment Agreement                                03/01/2016   $           0.00

        4811 Premiere Networks, Inc.                 SAWALHA, JENNIFER G                      Employment Agreement                                10/03/2016   $           0.00

        4812 Capstar Radio Operating Company         SCALCIONE-HAHN, CARA                     Employment Agreement                                12/11/2017   $           0.00

        4813 AMFM Broadcasting, Inc.                 SCARANO, MATTHEW KEVIN                   Employment Agreement                                08/29/2014   $           0.00

        4814 iHeartMedia + Entertainment, Inc.       SCARPETTI, STEVEN                        Employment Agreement                                06/01/2015   $           0.00

        4815 AMFM Broadcasting, Inc.                 SCHABOWSKI, MICHAEL S                    Employment Agreement                                01/23/2017   $           0.00

        4816 iHeartMedia, Inc.                       SCHACHTER, ROBERT                        Employment Agreement                                01/13/2014   $           0.00

        4817 Capstar Radio Operating Company         SCHADT, PAUL J                           Employment Agreement                                04/01/2015   $           0.00

        4818 Citicasters Co.                         SCHAEFER, CHAD R                         Employment Agreement                                05/02/2016   $           0.00

        4819 Capstar Radio Operating Company         SCHAEFER, DAVID                          Employment Agreement                                04/01/2015   $           0.00

        4820 Citicasters Co.                         SCHAFLANDER, JUSTIN                      Employment Agreement                                01/15/2018   $           0.00

        4821 Capstar Radio Operating Company         SCHANINGER, SHELLI SONSTEIN              Employment Agreement                                09/15/2017   $           0.00

        4822 Capstar Radio Operating Company         SCHANZ, ADAM C                           Employment Agreement                                01/01/2018   $           0.00

        4823 Citicasters Co.                         SCHEMMEL, GERARD HAROLD                  Employment Agreement                                05/01/2016   $           0.00

        4824 Capstar Radio Operating Company         SCHIEL, BRIAN C                          Employment Agreement                                07/01/2017   $           0.00

        4825 Capstar Radio Operating Company         SCHILLER, SARAH                          Employment Agreement                                11/17/2017   $           0.00

        4826 Capstar Radio Operating Company         SCHLESINGER, GARRET L                    Employment Agreement                                01/01/2017   $           0.00

        4827 Capstar Radio Operating Company         SCHLESSER, TERI ANN                      Employment Agreement                                03/15/2017   $           0.00

        4828 Capstar Radio Operating Company         SCHLOSSER, JAMES A                       Employment Agreement                                01/01/2017   $           0.00

        4829 Capstar Radio Operating Company         SCHMIDT, RICHARD JAMES                   Employment Agreement                                12/05/2016   $           0.00

        4830 AMFM Broadcasting, Inc.                 SCHNACKE, JERRY                          Employment Agreement                                01/05/2015   $           0.00

        4831 Citicasters Co.                         SCHNITZER, JOE                           Employment Agreement                                01/01/2016   $           0.00

        4832 Capstar Radio Operating Company         SCHODDE, CATHY L.                        Employment Agreement                                10/01/2017   $           0.00

        4833 Capstar Radio Operating Company         SCHOENFELD, HEATH W                      Employment Agreement                                01/01/2016   $           0.00

        4834 iHeartMedia + Entertainment, Inc.       SCHOLZ, KEVIN                            Employment Agreement                                04/01/2017   $           0.00

        4835 AMFM Broadcasting, Inc.                 SCHREADER, MASON LUCAS                   Employment Agreement                                12/01/2016   $           0.00

        4836 Citicasters Co.                         SCHREIBER, MEAGAN WHEELER                Employment Agreement                                09/26/2016   $           0.00

        4837 Citicasters Co.                         SCHUBERT, MICHAEL J.                     Employment Agreement                                12/01/2017   $           0.00

        4838 Citicasters Co.                         SCHUETTE, JOHN H                         Employment Agreement                                09/01/2017   $           0.00

        4839 Capstar Radio Operating Company         SCHULTZ, DEREK C                         Employment Agreement                                09/01/2015   $           0.00

        4840 Citicasters Co.                         SCHUMM, JASON D                          Employment Agreement                                02/15/2016   $           0.00

        4841 iHeartMedia + Entertainment, Inc.       SCHUSTER, MATTHIAS R                     Employment Agreement                                09/12/2016   $           0.00

        4842 Capstar Radio Operating Company         SCHUTTS, KEVIN S                         Employment Agreement                                01/01/2016   $           0.00

        4843 Citicasters Co.                         SCHWARTZ, CURTIS M                       Employment Agreement                                04/01/2016   $           0.00

        4844 Capstar Radio Operating Company         SCIMECA, VICTOR LOUIS                    Employment Agreement                                09/01/2017   $           0.00

        4845 iHeartMedia Management Services, Inc.   SCIQUEST INC. D/B/A JAGGAER              Non-Disclosure Agreement                            03/23/2017   $           0.00

        4846 iHeartMedia Management Services, Inc.   SCIQUEST INC. D/B/A JAGGAER              Master Subscription Agreement                       09/27/2017

        4847 Capstar Radio Operating Company         SCIRE, ANTHONY                           Employment Agreement                                11/01/2016   $           0.00

        4848 iHeartMedia Management Services, Inc.   SCMS, INC.                               Broadcast Equipment Products & Services Agreement   02/22/2017   $      10,201.66

        4849 iHeartMedia + Entertainment, Inc.       SCORESTREAM, INC.                        Advertising Agreement                               06/09/2017   $           0.00

        4850 iHeartMedia + Entertainment, Inc.       SCORESTREAM, INC.                        Commercial Agreement                                06/09/2017

        4851 Citicasters Co.                         SCORSONE STOVALL, KATHLEEN MARTHA        Employment Agreement                                02/01/2017   $           0.00

        4852 Capstar Radio Operating Company         SCOTT, KELLY MICHAEL                     Employment Agreement                                03/17/2014   $           0.00

        4853 iHeartMedia + Entertainment, Inc.       SCOTT, PRESTON                           Employment Agreement                                03/01/2017   $           0.00

        4854 Capstar Radio Operating Company         SCOTT, RANDALL TODD                      Employment Agreement                                10/01/2015   $           0.00

        4855 Capstar Radio Operating Company         SCOTT, VLADIMIR C N                      Employment Agreement                                10/10/2016   $           0.00

        4856 iHeartMedia + Entertainment, Inc.       SCRIPPS MEDIA                            Data License Agreement                              07/30/2014   $           0.00

        4857 iHeartMedia + Entertainment, Inc.       SCRIPPS MEDIA                            Amendment #2 to Data License Agreement              02/12/2016

        4858 iHeartMedia + Entertainment, Inc.       SCRIPPS MEDIA                            Amendment #2 to Data License Agreement              04/01/2016

        4859 iHeartMedia + Entertainment, Inc.       SCRIPPS MEDIA                            Data License Agreement

        4860 iHeartMedia, Inc.                       SCRIPPS MEDIA                            Affiliate Agreement                                 03/01/2017

        4861 TTWN Media Networks, LLC                SCRIPPS MEDIA                            Amendment #2 to Data License Agreement              04/01/2016

        4862 TTWN Media Networks, LLC                SCRIPPS MEDIA                            Data License Agreement

        4863 iHeartMedia Management Services, Inc.   SCRIVANI, NATASHA ENO                    Employment Agreement                                09/15/2016   $           0.00




                                                                                         91
                Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 102 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                                   Counterparty                            Contract Description                       Date         Cure Cost
        4864 Capstar Radio Operating Company         SCURO, S MICHELE                        Employment Agreement                                       09/01/2016   $           0.00

        4865 Premiere Networks, Inc.                 SEAN HANNITY                            Talent Agreement                                                        $           0.00

        4866 iHeartMedia Management Services, Inc.   SEATTLE BUSINESS SOFTWARE INC.          End User License Agreement                                 12/17/2017   $           0.00

        4867 iHeartMedia Management Services, Inc.   SEATTLE BUSINESS SOFTWARE INC.          Maintenance Agreement                                      12/17/2017

        4868 iHeartMedia Management Services, Inc.   SEATTLE BUSINESS SOFTWARE INC.          Terms and Conditions Software License Agreement            12/17/2017

        4869 Capstar Radio Operating Company         SEAY, JENNIFER DAWN                     Employment Agreement                                       01/01/2017   $           0.00

        4870 Capstar Radio Operating Company         SEBASTIAN, RICHARD CRAIG                Employment Agreement                                       04/01/2017   $           0.00

        4871 Capstar Radio Operating Company         SEGAL, ELLIOT                           Employment Agreement                                       01/01/2014   $           0.00

        4872 Capstar Radio Operating Company         SEGARRA, RAQUEL                         Employment Agreement                                       01/01/2017   $           0.00

        4873 iHeartMedia + Entertainment, Inc.       SEGOVIA, SAMUEL                         Employment Agreement                                       08/01/2014   $           0.00

        4874 iHeartMedia + Entertainment, Inc.       SEI - CINCINNATI, LLC                   Mutual Non-Disclosure Agreement                            03/06/2012   $           0.00

        4875 iHeartMedia + Entertainment, Inc.       SEIN, TAMO S                            Employment Agreement                                       03/26/2017   $           0.00

        4876 iHeartMedia Management Services, Inc.   SELECTICA SOURCING                      Third Amendment to Master License and Services Agreement   09/01/2015   $           0.00

        4877 iHeartMedia Management Services, Inc.   SELECTICA SOURCING                      Termination Notice Letter                                  03/30/2016

        4878 iHeartMedia Management Services, Inc.   SENTURUS INC.                           Non-Disclosure Agreement                                   02/27/2017   $           0.00

        4879 Katz Communications, Inc.               SERMONS, JOSHUA E                       Employment Agreement                                       01/01/2012   $           0.00

        4880 iHeartCommunications, Inc.              SERVICENOW                              Invoice IT Operations Management                           06/11/2015   $           0.00

        4881 iHeartMedia Management Services, Inc.   SERVICENOW                              Invoice IT Operations Management                           03/31/2015

        4882 iHeartMedia Management Services, Inc.   SERVICENOW                              Invoice IT Operations Management                           06/11/2015

        4883 iHeartMedia Management Services, Inc.   SERVICENOW                              Invoice - IT Operations Management                         06/26/2015

        4884 iHeartMedia Management Services, Inc.   SERVICENOW                              Invoice Renewal IT Processes Management Software           06/30/2015

        4885 iHeartMedia Management Services, Inc.   SERVICENOW                              Order Form subscription Services                           06/11/2016

        4886 iHeartMedia Management Services, Inc.   SERVICENOW                              Order Form IT Operations Management                        06/11/2016

        4887 iHeartMedia Management Services, Inc.   SERVICENOW                              Order Form for Service Subscription                        06/11/2016

        4888 iHeartMedia Management Services, Inc.   SERVICENOW                              Invoice IT Operations Management                           06/30/2017

        4889 iHeartMedia, Inc.                       SERVICENOW                              On Demand Software - Subscription License Agreement        06/11/2010

        4890 iHeartMedia, Inc.                       SERVICENOW                              Order Form for Subscription Service                        06/11/2013

        4891 iHeartMedia, Inc.                       SERVICENOW                              Order Form                                                 06/11/2014

        4892 Premiere Networks, Inc.                 SERVICENOW                              Statement of Work                                          03/02/2010

        4893 iHeartMedia Management Service          SESAC INC                               Licensing Agreement                                                     $           0.00

        4894 iHeartMedia + Entertainment, Inc.       SEVAREID, SALLY J                       Employment Agreement                                       01/01/2015   $           0.00

        4895 Premiere Networks, Inc.                 SEXTON, JAMES                           Employment Agreement                                       02/06/2017   $           0.00

        4896 Citicasters Co.                         SHAHEEN, JAMES J                        Employment Agreement                                       01/01/2013   $           0.00

        4897 iHeartMedia, Inc.                       SHAMBHO, LLC                            SOW/Consultant - Contractor Services Agreement             05/02/2016   $           0.00

        4898 iHeartMedia, Inc.                       SHAMBHO, LLC                            Statement of Work                                          05/02/2016

        4899 iHeartMedia, Inc.                       SHAMBHO, LLC                            Statement of Work                                          04/30/2017

        4900 iHeartMedia Management Services, Inc.   SHAPE SECURITY, INC.                    Non-Disclosure Agreement                                   01/31/2017   $           0.00

        4901 Premiere Networks, Inc.                 SHAPIRO, SCOTT                          Employment Agreement                                       01/20/2017   $           0.00

        4902 Capstar Radio Operating Company         SHARP, DEAN                             Employment Agreement                                       02/01/2018   $           0.00

        4903 AMFM Broadcasting, Inc.                 SHARP, KAREN                            Employment Agreement                                       03/01/2018   $           0.00

        4904 Capstar Radio Operating Company         SHARP, LORI BETH                        Employment Agreement                                       10/15/2017   $           0.00

        4905 Citicasters Co.                         SHARP, WESLEY ALLEN                     Employment Agreement                                       06/01/2017   $           0.00

        4906 Capstar Radio Operating Company         SHAW, ERNESTO DAVID                     Employment Agreement                                       06/15/2016   $           0.00

        4907 Citicasters Co.                         SHAWVER, SCOTT E                        Employment Agreement                                       05/01/2017   $           0.00

        4908 iHeartMedia Management Services, Inc.   SHEARIN, DAVID W                        Employment Agreement                                       02/29/2016   $           0.00

        4909 Citicasters Co.                         SHELDON, DANIEL                         Employment Agreement                                       06/01/2016   $           0.00

        4910 Capstar Radio Operating Company         SHEMMING, KRISTINA LAYNE                Employment Agreement                                       11/01/2014   $           0.00

        4911 Capstar Radio Operating Company         SHERIDAN, TIMOTHY S                     Employment Agreement                                       04/11/2016   $           0.00

        4912 iHeartMedia + Entertainment, Inc.       SHERMAN, MARC A                         Employment Agreement                                       02/01/2016   $           0.00

        4913 Capstar Radio Operating Company         SHERRILL, STEVEN GEORGE                 Employment Agreement                                       10/01/2014   $           0.00

        4914 iHeartMedia Management Services, Inc.   SHIFFMAN, DAVID RICHARD                 Employment Agreement                                       03/01/2016   $           0.00

        4915 iHeartCommunications, Inc.              SHILSHOLE CONSULTING, INC.              Professional Services Agreement                            10/25/2010   $           0.00

        4916 iHeartMedia Management Services, Inc.   SHILSHOLE CONSULTING, INC.              Professional Services Agreement                            10/25/2010

        4917 iHeartMedia + Entertainment, Inc.       SHIRLEY, GLENN H                        Employment Agreement                                       05/13/2015   $           0.00




                                                                                        92
                 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 103 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                                 Counterparty                            Contract Description       Date         Cure Cost
        4918 Citicasters Co.                         SHOCKEY, KEVIN M                        Employment Agreement                       04/01/2016   $           0.00

        4919 iHeartMedia Management Services, Inc.   SHOPIFY, INC.                           Non-Disclosure Agreement                   09/18/2017   $           0.00

        4920 Clear Channel Holdings, Inc.            SHOPPER SOLUTIONS ACOSTA INC            Service Agreement                                       $           0.00

        4921 AMFM Texas Broadcasting, LP             SHOWTIME MEDIA INC                      HD Channel and Translator Agreement        02/02/2016   $           0.00

        4922 AMFM Texas, LLC                         SHOWTIME MEDIA INC                      HD Channel and Translator Agreement        02/02/2016

        4923 iHeartMedia, Inc.                       SHOWTIME MEDIA INC                      HD Channel and Translator Agreement        02/02/2016

        4924 iHeartMedia + Entertainment, Inc.       SHREVE, JAMIE LYNNETTE                  Employment Agreement                       10/01/2016   $           0.00

        4925 Citicasters Co.                         SHUFFLER, DON R                         Employment Agreement                       05/01/2016   $           0.00

        4926 Capstar Radio Operating Company         SHUFORD, JONATHAN DAVID                 Employment Agreement                       03/15/2017   $           0.00

        4927 Capstar Radio Operating Company         SHUPENKO, NATHAN                        Employment Agreement                       01/01/2017   $           0.00

        4928 Capstar Radio Operating Company         SIEGEL, MARC STEPHEN                    Employment Agreement                       09/15/2017   $           0.00

        4929 Capstar Radio Operating Company         SIEGEL, MATTHEW B                       Employment Agreement                       07/01/2011   $           0.00

        4930 iHeartCommunications, Inc.              SIGMA SOLUTIONS                         Invoice IT Consulting                      01/26/2015   $     103,907.34

        4931 iHeartCommunications, Inc.              SIGMA SOLUTIONS                         Invoice IT Consulting                      12/25/2015

        4932 iHeartMedia Management Services, Inc.   SIGMA SOLUTIONS                         Invoice IT Consulting                      03/25/2015

        4933 iHeartMedia Management Services, Inc.   SIGMA SOLUTIONS                         Invoice IT Consulting                      05/11/2015

        4934 iHeartMedia Management Services, Inc.   SIGMA SOLUTIONS                         Invoice IT Consulting                      06/30/2015

        4935 iHeartMedia Management Services, Inc.   SIGMA SOLUTIONS                         Invoice IT Consulting                      07/29/2015

        4936 iHeartMedia Management Services, Inc.   SIGMA SOLUTIONS                         Invoice IT Consulting                      08/11/2015

        4937 iHeartMedia Management Services, Inc.   SIGMA SOLUTIONS                         Invoice IT Consulting                      08/21/2015

        4938 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      03/25/2015

        4939 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      03/26/2015

        4940 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      05/11/2015

        4941 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      05/18/2015

        4942 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      06/17/2015

        4943 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      06/20/2015

        4944 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      06/30/2015

        4945 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      07/08/2015

        4946 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      07/20/2015

        4947 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      07/29/2015

        4948 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      08/07/2015

        4949 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      08/11/2015

        4950 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      08/12/2015

        4951 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      08/21/2015

        4952 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      09/23/2015

        4953 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      12/25/2015

        4954 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      01/20/2016

        4955 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      01/25/2016

        4956 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      03/16/2016

        4957 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      06/01/2016

        4958 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      06/29/2016

        4959 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      06/30/2016

        4960 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      07/29/2016

        4961 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      08/01/2016

        4962 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Purchase Order                             08/01/2016

        4963 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Consultant/Contractor Services Agreement   10/17/2016

        4964 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Quotation IT Consulting                    10/18/2016

        4965 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      11/27/2016

        4966 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Quotation IT Consulting                    11/27/2016

        4967 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice VM Ware ELA                        12/22/2016

        4968 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consultant                      12/22/2016

        4969 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      12/30/2016

        4970 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Invoice IT Consulting                      01/01/2017

        4971 iHeartMedia, Inc.                       SIGMA SOLUTIONS                         Statement of Work                          01/03/2017




                                                                                        93
                 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 104 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                                  Counterparty                                      Contract Description              Date         Cure Cost
        4972 iHeartMedia, Inc.                       SIGMA SOLUTIONS                                Invoice IT Consulting                                 03/24/2017

        4973 iHeartMedia, Inc.                       SIGMA SOLUTIONS                                Statement of Work                                     12/04/2017

        4974 iHeartMedia, Inc.                       SIGMA SOLUTIONS                                Non-Disclosure Agreement

        4975 iHeartMedia Management Services, Inc.   SILANIS TECHNOLOGY INC.                        Non-Disclosure Agreement                              07/05/2017   $           0.00

        4976 iHeartMedia Management Services, Inc.   SILBER, JEFF LYLE                              Employment Agreement                                  10/12/2015   $           0.00

        4977 Premiere Networks, Inc.                 SILCOCK, CASEY MICHAEL                         Employment Agreement                                  12/01/2016   $           0.00

        4978 iHeartMedia Management Services, Inc.   SILKROAD TECHNOLOGY, INC.                      Subscription Order Form                               12/08/2011   $           0.00

        4979 iHeartMedia Management Services, Inc.   SILKROAD TECHNOLOGY, INC.                      Service Provider Agreement                            12/09/2011

        4980 Capstar Radio Operating Company         SILVA, JULIANNE LIMA                           Employment Agreement                                  01/05/2018   $           0.00

        4981 Capstar Radio Operating Company         SIMES, KATHERINE M                             Employment Agreement                                  01/01/2016   $           0.00

        4982 Capstar Radio Operating Company         SIMONE, MARK                                   Employment Agreement                                  01/01/2015   $           0.00

        4983 Premiere Networks, Inc.                 SIMPLISAFE                                     Confirmation Letter                                   11/21/2017   $           0.00

        4984 Capstar Radio Operating Company         SIMPSON, MARNIE                                Employment Agreement                                  05/01/2017   $           0.00

        4985 Citicasters Co.                         SIMPSON, MIKE                                  Employment Agreement                                  01/01/2018   $           0.00

        4986 AMFM Broadcasting, Inc.                 SIMPSON, SARAH JANE                            Employment Agreement                                  06/05/2017   $           0.00

        4987 Citicasters Co.                         SIORDIAN, ALEXANDER ANTHONY                    Employment Agreement                                  10/01/2016   $           0.00

        4988 iHeartMedia + Entertainment, Inc.       SIRIUS XM RADIO INC.                           Mutual Confidentiality and Non-Disclosure Agreement   02/25/2013   $           0.00

        4989 Premiere Networks, Inc.                 SIRIUS XM RADIO INC.                           Data Evaluation License Agreement                     02/15/2013

        4990 TTWN Media Networks, LLC                SIRIUS XM RADIO INC.                           Data Evaluation License Agreement                     01/21/2013

        4991 TTWN Media Networks, LLC                SIRIUS XM RADIO INC.                           Mutual Confidentiality and Non-Disclosure Agreement   02/25/2013

        4992 TTWN Networks, LLC                      SIRIUS XM RADIO INC.                           Total Traffic Network License Agreement               03/01/2017

        4993 TTWN Media Networks, LLC                SIROVATKA, RICHARD JAMES                       Employment Agreement                                  10/16/2014   $           0.00

        4994 iHeartMedia Management Services, Inc.   SIRVA RELOCATION, LLC                          Application and Relocation Service Agreement          08/27/2010   $           0.00

        4995 iHeartMedia + Entertainment, Inc.       SIVART TECHNOLOGY LLC                          Data Evaluation License Agreement                     07/31/2014   $           0.00

        4996 Premiere Networks, Inc.                 SIVART TECHNOLOGY LLC                          Data Evaluation License Agreement                     07/31/2014

        4997 TTWN Media Networks, LLC                SIVART TECHNOLOGY LLC                          Data Evaluation License Agreement                     07/31/2014

        4998 Capstar Radio Operating Company         SIVITZ, MARCY LYNN                             Employment Agreement                                  01/01/2015   $           0.00

        4999 iHeartMedia, Inc.                       SKALKA, DAVID H                                Employment Agreement                                  01/13/2014   $           0.00

        5000 iHeartMedia Management Services, Inc.   SKILLIN, CHRISTIAN THOMAS                      Employment Agreement                                  12/15/2017   $           0.00

        5001 iHeartMedia + Entertainment, Inc.       SKYPINE ELECTRONICS (SHENZHEN) CO. LTD.        Review of Evaluation Materials                        01/05/2009   $           0.00

        5002 iHeartMedia Management Services, Inc.   SLACK TECHNOLOGIES INC.                        Master Subscription Agreement                         02/21/2017   $       1,670.81

        5003 iHeartMedia Management Services, Inc.   SLALOM, LLC D/B/A SLALOM CONSULTING            Mutual Confidentiality Agreement                      12/22/2011   $           0.00

        5004 iHeartMedia Management Services, Inc.   SLALOM, LLC D/B/A SLALOM CONSULTING            Master Services Agreement                             04/16/2012

        5005 iHeartMedia Management Services, Inc.   SLALOM, LLC D/B/A SLALOM CONSULTING            Statement of Work                                     04/25/2012

        5006 Premiere Networks, Inc.                 SLATER, RAYMOND T                              Employment Agreement                                  02/11/2018   $           0.00

        5007 Capstar Radio Operating Company         SLATON, STEVEN CHARLES                         Employment Agreement                                  12/19/2017   $           0.00

        5008 Capstar Radio Operating Company         SLECHTA, DAMON                                 Employment Agreement                                  06/22/2017   $           0.00

        5009 Citicasters Co.                         SLOAN, SCOTT J                                 Employment Agreement                                  10/17/2017   $           0.00

        5010 Capstar Radio Operating Company         SLOSTAD, ANDREW DENNIS                         Employment Agreement                                  07/14/2016   $           0.00

        5011 Capstar Radio Operating Company         SMARRELLI, KAYLEIGH ELIZABETH GELLES           Employment Agreement                                  01/01/2014   $           0.00

        5012 iHeartCommunications, Inc.              SMITH HANLEY CONSULTING GROUP, LLC             Letter Service Agreement                              11/06/2009   $           0.00

        5013 Capstar Radio Operating Company         SMITH, GEOFFREY C                              Employment Agreement                                  01/01/2016   $           0.00

        5014 Capstar Radio Operating Company         SMITH, JAQUENETTA GOCHETT                      Employment Agreement                                  01/16/2017   $           0.00

        5015 Premiere Networks, Inc.                 SMITH, JASON F                                 Employment Agreement                                  01/06/2018   $           0.00

        5016 Citicasters Co.                         SMITH, JEANNE BAERINGER                        Employment Agreement                                  02/01/2017   $           0.00

        5017 Capstar Radio Operating Company         SMITH, JIMMY H                                 Employment Agreement                                  02/01/2016   $           0.00

        5018 iHeartMedia + Entertainment, Inc.       SMITH, LAUREN E                                Employment Agreement                                  05/01/2017   $           0.00

        5019 AMFM Broadcasting, Inc.                 SMITH, MATTHEW F.                              Employment Agreement                                  01/01/2015   $           0.00

        5020 Citicasters Co.                         SMITH, RUSSELL JAMES                           Employment Agreement                                  06/01/2017   $           0.00

        5021 iHeartMedia + Entertainment, Inc.       SMITH, SANDRA MARIE                            Employment Agreement                                  02/06/2017   $           0.00

        5022 iHeartMedia Management Services, Inc.   SMITH, TAWANA                                  Employment Agreement                                  01/01/2016   $           0.00

        5023 Capstar Radio Operating Company         SMITH, WILLIAM B.                              Employment Agreement                                  04/15/2016   $           0.00

        5024 Premiere Networks, Inc.                 SMS SYSTEMS MAINTENANCE SERVICES INC.          Invoice IT Operations Management                      01/01/2015   $           0.00

        5025 Premiere Networks, Inc.                 SMS SYSTEMS MAINTENANCE SERVICES INC.          Invoice IT Operations Management                      06/01/2015




                                                                                               94
                Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 105 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                    Counterparty                                    Contract Description                      Date          Cure Cost
        5026 iHeartMedia Management Services, Inc.   SNAP, INC                                   Advertising Agreement                                                       $     266,770.00

        5027 Capstar Radio Operating Company         SNELL, JEREMY R                             Employment Agreement                                           03/15/2017   $           0.00

        5028 Capstar Radio Operating Company         SNELL, TIMOTHY L                            Employment Agreement                                           02/21/2017   $           0.00

        5029 Citicasters Co.                         SNYDER, MICHAEL                             Employment Agreement                                           02/15/2017   $           0.00

        5030 iHeartMedia Management Services, Inc.   SOAD, LLC                                   Exhibit C - Agreement                                          06/23/2016   $           0.00

        5031 iHeartMedia Management Services, Inc.   SOCIETE AIR FRANCE                          Corporate Incentive Agreement                                  03/01/2014   $           0.00

        5032 iHeartMedia Management Services, Inc.   SOCIETE AIR FRANCE                          Amendment to the Corporate Agreement.                          01/15/2016

        5033 iHeartMedia, Inc.                       SOCIETE AIR FRANCE                          Letter of Authorization and Confidentiality Agreement          01/01/2009

        5034 iHeartMedia + Entertainment, Inc.       SOECHTIG, CHRIS                             Employment Agreement                                           01/16/2018   $           0.00

        5035 iHeartMedia Management Services, Inc.   SOFTSERVE, INC.                             Non-Disclosure Agreement                                       11/17/2017   $           0.00

        5036 iHeartCommunications, Inc.              SOLARWINDS                                  Invoice IT Operations Management Annual Maintenance Renewal    08/20/2015   $           0.00

        5037 iHeartCommunications, Inc.              SOLARWINDS                                  Invoice IT Operations Management Annual Maintenance Renewal    08/11/2016

        5038 iHeartCommunications, Inc.              SOLARWINDS                                  Invoice IT Operations Management Annual Maintenance Renewal    01/17/2017

        5039 iHeartMedia + Entertainment, Inc.       SOLVER INC.                                 Mutual Non-Disclosure Agreement                                11/15/2010   $           0.00

        5040 Citicasters Co.                         SOMMERS, STEVEN B                           Employment Agreement                                           12/01/2017   $           0.00

        5041 Clear Channel Holdings, Inc.            SOMPO INTERNATIONAL                         Excess Management Liability Insurance                          08/30/2017   $           0.00

        5042 iHeartMedia, Inc.                       SOMPO INTERNATIONAL                         D&O Diff. in Conditions Liability Insurance Binder             08/30/2017

        5043 Premiere Networks, Inc.                 SONNY BOY ENTERTAINMENT, INC                Talent Contract                                                             $           0.00

        5044 iHeartMedia + Entertainment, Inc.       SONY ELECTRONIC, INC.                       Confidentiality and Non-Disclosure Agreement                   01/11/2010   $           0.00

        5045 iHeartMedia + Entertainment, Inc.       SONY ELECTRONIC, INC.                       Amendment #1 to Confidentiality and Non-Disclosure Agreement   01/11/2011

        5046 iHeartCommunications, Inc.              SONY MUSIC ENTERTAINMENT                    FrameWork Digital Distribution Agreement                       09/19/2016   $       6,532.50

        5047 iHeartMedia + Entertainment, Inc.       SONY NETWORK ENTERTAINMENT INTERNATIONAL,   Confidentiality And Non-Disclosure Agreement                   01/11/2011   $           0.00
                                                     LLC

        5048 iHeartMedia + Entertainment, Inc.       SOONER SPORTS PROPERTIES, LLC               Radio Broadcast Agreement                                                   $           0.00

        5049 iHeartMedia Management Services, Inc.   SORENSEN, CHRISTINE                         Employment Agreement                                           02/01/2016   $           0.00

        5050 AMFM Broadcasting, Inc.                 SORIANO, GABRIELLA                          Employment Agreement                                           12/01/2017   $           0.00

        5051 AMFM Texas Broadcasting, LP             SOSNE, MEGAN ELIZABETH                      Employment Agreement                                           09/01/2016   $           0.00

        5052 AMFM Broadcasting, Inc.                 SOTO, JOSEPH A                              Employment Agreement                                           03/01/2017   $           0.00

        5053 iHeartCommunications, Inc.              SOUNDEXCHANGE INC                           Restricted Use Agreement                                       02/23/2018   $     593,683.80

        5054 Premiere Networks, Inc.                 SOURCE AUDIO                                Contractor Service Agreement                                                $           0.00

        5055 iHeartCommunications, Inc.              SOURCE RIGHT SOLUTIONS                      Recruitment Process Outsourcing Services Agreement             05/15/2011   $           0.00

        5056 iHeartCommunications, Inc.              SOURCECODE TECHNOLOGY HOLDINGS, INC.        Professional Services Agreement                                01/09/2012   $           0.00

        5057 iHeartCommunications, Inc.              SOURCECODE TECHNOLOGY HOLDINGS, INC.        Statement of Work                                              02/15/2012

        5058 iHeartMedia Management Services, Inc.   SOUTHERN METHODIST UNIVERSITY               Non-Disclosure Agreement                                       03/21/2017   $           0.00

        5059 Premiere Networks, Inc.                 SPARK COMMUNICATIONS                        Confirmation Letter                                            09/28/2016   $         387.50

        5060 Premiere Networks, Inc.                 SPARK COMMUNICATIONS                        Confirmation Letter                                            12/01/2016

        5061 Premiere Networks, Inc.                 SPARK COMMUNICATIONS                        Confirmation Letter                                            01/12/2017

        5062 Premiere Networks, Inc.                 SPARK COMMUNICATIONS                        Confirmation Letter                                            10/06/2017

        5063 Premiere Networks, Inc.                 SPARK COMMUNICATIONS                        Confirmation Letter                                            10/17/2017

        5064 Premiere Networks, Inc.                 SPARK COMMUNICATIONS                        Confirmation Letter                                            11/27/2017

        5065 Citicasters Co.                         SPARROW, IEKA NECOLE                        Employment Agreement                                           01/25/2016   $           0.00

        5066 Citicasters Co.                         SPATES, BO J                                Employment Agreement                                           01/04/2016   $           0.00

        5067 Premiere Networks, Inc.                 SPATES, KIER L                              Employment Agreement                                           01/01/2017   $           0.00

        5068 iHeartMedia + Entertainment, Inc.       SPEAKR INC FKA TWTMOB INC                   Software Service Agreement                                     04/20/2015   $      17,419.35

        5069 iHeartMedia + Entertainment, Inc.       SPEARS, ROBERT L                            Employment Agreement                                           03/01/2017   $           0.00

        5070 iHeartMedia Management Services, Inc.   SPECIALIST SOFTWARE SERVICES INC            Non-Disclosure Agreement                                       08/04/2017   $           0.00

        5071 iHeartMedia Management Services, Inc.   SPEICHER, ROBERT G                          Employment Agreement                                           08/01/2016   $           0.00

        5072 Citicasters Co.                         SPENCE, TIMOTHY                             Employment Agreement                                           10/01/2016   $           0.00

        5073 iHeartMedia + Entertainment, Inc.       SPENDHQ, LLC                                Amendment No. 1 to Exclusivity Agreement                       02/11/2013   $           0.00

        5074 iHeartMedia Management Services, Inc.   SPENDHQ, LLC                                Amendment of the Agreement                                     10/13/2006

        5075 iHeartMedia Management Services, Inc.   SPENDHQ, LLC                                Master Agreement                                               01/12/2016

        5076 iHeartMedia Management Services, Inc.   SPERLING, JENNY ANNE                        Employment Agreement                                           04/01/2017   $           0.00

        5077 Citicasters Co.                         SPICER, CYNTHIA                             Employment Agreement                                           02/19/2018   $           0.00

        5078 Citicasters Co.                         SPIELMAN, CHARLES CHRISTOPHER               Employment Agreement                                           02/15/2017   $           0.00

        5079 Citicasters Co.                         SPIVEY, ELLIOTT R                           Employment Agreement                                           02/01/2018   $           0.00




                                                                                            95
                 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 106 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                                 Counterparty                               Contract Description                  Date         Cure Cost
        5080 iHeartMedia, Inc.                       SPLETT, GILBERT T                          Employment Agreement                                  01/01/2017   $           0.00

        5081 AMFM Broadcasting, Inc.                 SPLINTER, MICHAEL JAMES                    Employment Agreement                                  06/01/2017   $           0.00

        5082 Premiere Networks, Inc.                 SPMK COMMUNICATIONS LTD                    Talent Contract                                                    $           0.00

        5083 Capstar Radio Operating Company         SPORT, LUCY ANN                            Employment Agreement                                  01/01/2016   $           0.00

        5084 Katz Communications, Inc.               SPOTIFY USA, INC                           Advertising Agreement                                              $     538,785.00

        5085 Capstar Radio Operating Company         SPRADLING, RICHARD A                       Employment Agreement                                  04/11/2016   $           0.00

        5086 AMFM Broadcasting, Inc.                 SPRAGUE, ALYSON NICOLE                     Employment Agreement                                  09/01/2016   $           0.00

        5087 Capstar Radio Operating Company         SPRAGUE, CHRISTOPHER W                     Employment Agreement                                  02/07/2016   $           0.00

        5088 Clear Channel Holdings, Inc.            SPREAKER, INC.                             Stock Purchase Agreement                              12/04/2015   $           0.00

        5089 iHeartMedia + Entertainment, Inc.       SPREAKER, INC.                             Strategic Partnership                                 12/14/2012

        5090 iHeartMedia + Entertainment, Inc.       SPREAKER, INC.                             Software Integration Agreement                        04/09/2013

        5091 iHeartMedia + Entertainment, Inc.       SPREAKER, INC.                             SOW #1 to Software Integration Agreement              04/09/2013

        5092 iHeartMedia + Entertainment, Inc.       SPREAKER, INC.                             Warrant Agreement                                     04/09/2013

        5093 iHeartMedia + Entertainment, Inc.       SPREAKER, INC.                             Warrant to Purchase Shares of Common Stock            04/09/2013

        5094 iHeartMedia + Entertainment, Inc.       SPREAKER, INC.                             Advertising Service Agreement                         12/04/2015

        5095 Citicasters Co.                         SPRINGER, JAMES L                          Employment Agreement                                  10/01/2016   $           0.00

        5096 iHeartMedia Management Services, Inc.   SPRINT SOLUTIONS, INC.                     Customer Service Agreement                            01/13/2011   $       1,967.00

        5097 iHeartMedia Management Services, Inc.   SQAD, INC.                                 Letter Agreement                                      01/01/2013   $      78,842.73

        5098 Capstar Radio Operating Company         SQUYRES, JOHN                              Employment Agreement                                  01/11/2018   $           0.00

        5099 iHeartMedia Management Services, Inc.   SSB CONSULTING GROUP, LLC                  Statement of Work                                     05/01/2013   $           0.00

        5100 iHeartMedia Management Services, Inc.   SSB CONSULTING GROUP, LLC                  Statement of Work                                     08/27/2013

        5101 Citicasters Co.                         ST PIERRE, JEFFREY MICHAEL                 Employment Agreement                                  09/01/2017   $           0.00

        5102 Capstar Radio Operating Company         ST PIERRE, RONALD LEO                      Employment Agreement                                  01/01/2017   $           0.00

        5103 Citicasters Co.                         STADIUM MANAGEMENT COMPANY LLC             Sports Licensing Agreement                                         $           0.00

        5104 AMFM Texas Broadcasting, LP             STALIANS, CRAIG                            Employment Agreement                                  03/01/2017   $           0.00

        5105 Citicasters Co.                         STALLINGS, MALCOLM                         Employment Agreement                                  03/01/2018   $           0.00

        5106 Premiere Networks, Inc.                 STAMPS.COM                                 Confirmation Letter                                   10/27/2017   $           0.00

        5107 Premiere Networks, Inc.                 STAMPS.COM                                 Confirmation Letter                                   11/13/2017

        5108 Citicasters Co.                         STANEK, STUART R                           Employment Agreement                                  02/01/2018   $           0.00

        5109 Citicasters Co.                         STANLEY, SCOTT C                           Employment Agreement                                  11/01/2016   $           0.00

        5110 Capstar Radio Operating Company         STANSBURY, DANIEL JOHN                     Employment Agreement                                  05/15/2017   $           0.00

        5111 Capstar Radio Operating Company         STANTON, TOM                               Employment Agreement                                  04/01/2016   $           0.00

        5112 iHeartMedia + Entertainment, Inc.       STANWICK, PATTI R                          Employment Agreement                                  01/01/2015   $           0.00

        5113 iHeartCommunications, Inc.              STAPLES CONTRACT & COMMERCIAL, INC.        Master Purchasing Agreement                           06/01/2009   $     408,839.94

        5114 iHeartMedia, Inc.                       STAR INDEMNITY & LIABILITY CO.             Excess Liability Policy                               08/30/2017   $           0.00

        5115 TTWN Media Networks, LLC                STAR TRIBUNE MEDIA COMPANY LLC             Sigalert Affiliation Agreement                        09/01/2012   $           0.00

        5116 Capstar Radio Operating Company         STARLING, MARK WILLIAM                     Employment Agreement                                  11/15/2017   $           0.00

        5117 iHeartMedia Management Services, Inc.   STATERA                                    Mutual Confidentiality and Non-Disclosure Agreement   07/10/2012   $           0.00

        5118 iHeartMedia Management Services, Inc.   STATERA                                    Statement of Work                                     07/17/2012

        5119 iHeartMedia Management Services, Inc.   STATERA                                    Change Order No. 1                                    10/17/2014

        5120 iHeartMedia Management Services, Inc.   STATERA                                    Change Order No. 1                                    10/18/2014

        5121 iHeartMedia Management Services, Inc.   STATERA                                    Change Order No. 2                                    12/20/2014

        5122 iHeartMedia Management Services, Inc.   STATERA                                    Change Order No. 3                                    02/08/2015

        5123 iHeartMedia Management Services, Inc.   STATERA                                    Change Order No. 3                                    02/17/2015

        5124 iHeartMedia, Inc.                       STATERA                                    Statement of Work                                     08/17/2015

        5125 Premiere Networks, Inc.                 STATERA                                    Change Request (Resource Extension or Scope Change)   01/21/2013

        5126 Premiere Networks, Inc.                 STATERA                                    Change Request (Resource Extension or Scope Change)   03/01/2013

        5127 Premiere Networks, Inc.                 STATERA                                    Change Request (Resource Extension or Scope Change)   06/01/2013

        5128 Premiere Networks, Inc.                 STATERA                                    Change Request (Resource Extension or Scope Change)   08/01/2013

        5129 Premiere Networks, Inc.                 STATERA                                    Statement of Work                                     10/02/2013

        5130 Premiere Networks, Inc.                 STATERA                                    Statement of Work                                     02/10/2014

        5131 Premiere Networks, Inc.                 STATERA                                    Statement of Work                                     04/14/2014

        5132 Premiere Networks, Inc.                 STATERA                                    Statement of Work                                     06/02/2014

        5133 Premiere Networks, Inc.                 STATERA                                    Statement of Work                                     08/25/2014




                                                                                           96
                 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 107 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                   Counterparty                               Contract Description                          Date         Cure Cost
        5134 iHeartMedia + Entertainment, Inc.       STATHAM, SCOTT                              Employment Agreement                                          06/15/2016   $           0.00

        5135 AMFM Broadcasting, Inc.                 STAUDT, MATTHEW                             Employment Agreement                                          03/27/2017   $           0.00

        5136 Citicasters Co.                         STAVROS, SAMANTHA GRACE                     Employment Agreement                                          06/26/2017   $           0.00

        5137 AMFM Broadcasting, Inc.                 STEC, SANDRA C                              Employment Agreement                                          03/11/2016   $           0.00

        5138 iHeartMedia Management Services, Inc.   STEIN, STEPHANIE J                          Employment Agreement                                          11/01/2014   $           0.00

        5139 Citicasters Co.                         STEINMETZ, SHAWN PATRICK                    Employment Agreement                                          01/01/2018   $           0.00

        5140 iHeartMedia Management Services, Inc.   STELLA WEB SOLUTIONS, LLC                   Master Services Agreement                                     10/10/2016   $           0.00

        5141 iHeartMedia, Inc.                       STELLA WEB SOLUTIONS, LLC                   Statement of Work                                             09/28/2017

        5142 iHeartMedia, Inc.                       STEPANOVA, OLESSA ALERSANDROVNA             Employment Agreement                                          06/01/2015   $           0.00

        5143 iHeartCommunications, Inc.              STERLING METS, LP                           Radio Broadcast Agreement                                     10/29/2013   $           0.00

        5144 Premiere Networks, Inc.                 STEVE HARVEY                                Talent Agreement                                                           $           0.00

        5145 Premiere Networks, Inc.                 STEVE SINGER JEWELERS                       Confirmation Letter                                           12/07/2017   $           0.00

        5146 iHeartMedia Management Services, Inc.   STEVEN GABLE                                Patent Application Assignment                                 03/19/2009   $           0.00

        5147 AMFM Broadcasting, Inc.                 STEWART, STEPHEN M                          Employment Agreement                                          01/01/2017   $           0.00

        5148 Capstar Radio Operating Company         STEWART, WILLIAM                            Employment Agreement                                          05/01/2015   $           0.00

        5149 Capstar Radio Operating Company         STEYER, JOHN M                              Employment Agreement                                          09/01/2015   $           0.00

        5150 Premiere Networks, Inc.                 STIFEL FINANCIAL CORP.                      Confirmation Letter                                           11/29/2017   $           0.00

        5151 Citicasters Co.                         STOCKER, JENNIFER ELLEN                     Employment Agreement                                          01/01/2018   $           0.00

        5152 iHeartMedia, Inc.                       STOFFO, CHRISTINA                           Employment Agreement                                          10/01/2017   $           0.00

        5153 Citicasters Co.                         STOUT, MARC                                 Employment Agreement                                          10/09/2017   $           0.00

        5154 Katz Media Group, Inc.                  STRATA MARKETING INC                        Software Development and ASP Agreement                        11/01/2013   $     266,427.00

        5155 Premiere Networks, Inc.                 STRAWBERRY, SHIRLEY                         Employment Agreement                                          01/01/2017   $           0.00

        5156 iHeartMedia + Entertainment, Inc.       STREAMGUYS, INC.                            Mutual Non-Disclosure Agreement                               10/13/2011   $           0.00

        5157 Citicasters Co.                         STRIFE, SEAN DANE                           Employment Agreement                                          01/30/2017   $           0.00

        5158 Premiere Networks, Inc.                 STRIKEIRON INC.                             Invoice Renewal US Address Verification Annual Subscription   06/01/2015   $           0.00

        5159 Premiere Networks, Inc.                 STRIKEIRON INC.                             Invoice Renewal US Address Verification Annual Subscription   06/01/2016

        5160 iHeartMedia + Entertainment, Inc.       STROUPE, ROBERT I                           Employment Agreement                                          02/01/2016   $           0.00

        5161 iHeartMedia Management Services, Inc.   STROZ FRIEDBERG, LLC, AN AON COMPANY        Mutual Non-Disclosure Agreement                               08/10/2017   $           0.00

        5162 Premiere Networks, Inc.                 STUDIO CENTER CORPORATION                   Service Agreement                                                          $           0.00

        5163 Capstar Radio Operating Company         STUEHLER, MICHAEL A                         Employment Agreement                                          03/01/2018   $           0.00

        5164 iHeartMedia + Entertainment, Inc.       SUBARU OF AMERICA, INC.                     Mutual Non-Disclosure Agreement                               06/01/2011   $           0.00

        5165 Citicasters Co.                         SUGARMAN, AMY A                             Employment Agreement                                          10/01/2016   $           0.00

        5166 Citicasters Co.                         SULLIVAN, GARY THOMAS                       Employment Agreement                                          01/01/2018   $           0.00

        5167 iHeartMedia, Inc.                       SULLIVAN, SEAN                              Employment Agreement                                          09/01/2016   $           0.00

        5168 Capstar Radio Operating Company         SUMMERS, DARRIUS                            Employment Agreement                                          06/16/2016   $           0.00

        5169 Citicasters Co.                         SUMMIT MEDIA INC                            Translator Agreement                                                       $       9,735.12

        5170 Premiere Networks, Inc.                 SUN & FUN MEDIA                             Service Agreement                                                          $           0.00

        5171 iHeartMedia+Entertainment, Inc          SUN HERALD                                  Advertising Agreement                                                      $           0.00

        5172 iHeartMedia + Entertainment, Inc.       SUNBURST DALLAS, LP                         Assignment and Assumption of License Agreement                11/09/2000   $           0.00

        5173 iHeartMedia, Inc.                       SUNDIN, BRADLEY A                           Retention Bonus                                               03/13/2017   $           0.00

        5174 Citicasters Co.                         SUNDVALL, DAVID C                           Employment Agreement                                          09/26/2016   $           0.00

        5175 iHeartMedia Management Services, Inc.   SUNGARD AVANTGARD LLC                       Software Licensing Agreement                                  03/31/2014   $           0.00

        5176 iHeartMedia Management Services, Inc.   SUNGARD AVANTGARD LLC                       Software Licensing and Services Agreement                     03/31/2014

        5177 iHeartMedia Management Services, Inc.   SUPER MICRO COMPUTER INC.                   Non-Disclosure Agreement                                      09/20/2017   $           0.00

        5178 Citicasters Co.                         SUTTON, LOUIS A                             Employment Agreement                                          12/21/2009   $           0.00

        5179 Capstar Radio Operating Company         SWANN, MICHAEL C                            Employment Agreement                                          05/01/2016   $           0.00

        5180 AMFM Broadcasting, Inc.                 SWEDBERG, GREGG                             Employment Agreement                                          01/01/2018   $           0.00

        5181 Capstar Radio Operating Company         SWEENEY, REBECCA ELKIN                      Employment Agreement                                          12/07/2017   $           0.00

        5182 AMFM Broadcasting, Inc.                 SWINERTON BUILDERS                          Contractor Service Agreement                                               $           0.00

        5183 iHeartMedia Management Services, Inc.   SWN COMMUNICATIONS INC.                     Non-Disclosure Agreement                                      04/14/2016   $           0.00

        5184 iHeartMedia Management Services, Inc.   SWN COMMUNICATIONS INC.                     Non-Disclosure Agreement                                      11/14/2016

        5185 TTWN Media Networks, LLC                SYGIC A.S.,                                 Mutual Confidentiality and Non-Disclosure Agreement           09/18/2015   $           0.00

        5186 iHeartMedia + Entertainment, Inc.       SYLVESTRE, MICHAEL DAVID                    Employment Agreement                                          10/01/2017   $           0.00

        5187 iHeartMedia Management Services, Inc.   SYMANTEC                                    License Transfer                                              06/30/2008   $           0.00




                                                                                            97
                Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 108 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                                Counterparty                                 Contract Description                  Date         Cure Cost
        5188 Capstar Radio Operating Company         SYMONDS, DAVID CHRISTOPHER                Employment Agreement                                  10/15/2016   $           0.00

        5189 iHeartMedia Management Services, Inc.   SYSTEMS MAINTENANCE SERVICES, INC.        Mutual Confidentiality and Non-Disclosure Agreement   04/02/2014   $           0.00

        5190 Citicasters Co.                         SZENDERSKI, KELLIE ANN                    Employment Agreement                                  02/15/2014   $           0.00

        5191 Capstar Radio Operating Company         SZOST, RICHARD ANTHONY                    Employment Agreement                                  02/15/2018   $           0.00

        5192 Citicasters Co.                         SZUCS, DAVID                              Employment Agreement                                  01/01/2017   $           0.00

        5193 iHeartMedia Management Services, Inc.   TABLCOU LLC D/B/A GISTIA LABS             Non-Disclosure Agreement                              10/07/2016   $           0.00

        5194 iHeartMedia Management Services, Inc.   TABLEAU SOFTWARE INC                      Purchase Order                                        09/25/2014   $           0.00

        5195 iHeartMedia Management Services, Inc.   TABLEAU SOFTWARE INC                      End User License Agreement (EULA)                     03/24/2016

        5196 iHeartMedia Management Services, Inc.   TABLEAU SOFTWARE INC                      Invoice IT Operations Management                      08/31/2016

        5197 iHeartMedia, Inc.                       TABLEAU SOFTWARE INC                      Invoice IT Operations Management                      12/18/2015

        5198 iHeartMedia, Inc.                       TABLEAU SOFTWARE INC                      Invoice IT Operations Management                      08/31/2016

        5199 iHeartMedia, Inc.                       TABLEAU SOFTWARE INC                      Invoice IT Operations Management                      02/28/2017

        5200 iHeartMedia, Inc.                       TABLEAU SOFTWARE INC                      Invoice IT Operations Management                      03/24/2017

        5201 iHeartMedia + Entertainment, Inc.       TABOR, ANTHONY M                          Employment Agreement                                  06/01/2016   $           0.00

        5202 Premiere Networks, Inc.                 TACO BELL CORP.                           Confirmation Letter                                   12/01/2016   $       1,500.00

        5203 Premiere Networks, Inc.                 TACO BELL CORP.                           Confirmation Letter                                   01/12/2017

        5204 Premiere Networks, Inc.                 TACO BELL CORP.                           Confirmation Letter                                   10/06/2017

        5205 Premiere Networks, Inc.                 TACO BELL CORP.                           Confirmation Letter                                   11/27/2017

        5206 iHeartMedia + Entertainment, Inc.       TAFT, DUANE D                             Employment Agreement                                  04/01/2016   $           0.00

        5207 iHeartMedia + Entertainment, Inc.       TAGETIK NA , LLC                          Mutual Non-Disclosure Agreement                       11/14/2010   $           0.00

        5208 iHeartMedia, Inc.                       TALBERT, MYRON                            Employment Agreement                                  06/01/2016   $           0.00

        5209 Premiere Networks, Inc.                 TALBOTT, JULIE                            Employment Agreement                                  07/11/2016   $           0.00

        5210 Premiere Networks, Inc.                 TALEND INC.                               Mutual Non-Disclosure Agreement                       10/11/2011   $           0.00

        5211 iHeartMedia + Entertainment, Inc.       TALMAN PROPERTIES, INC.                   Lease Agreement                                       06/01/2007   $           0.00

        5212 iHeartMedia + Entertainment, Inc.       TALMAN PROPERTIES, INC.                   First Amendment to Lease                              04/01/2010

        5213 iHeartMedia, Inc.                       TAMMY ROSS                                Retention Bonus                                       03/13/2017   $           0.00

        5214 iHeartMedia+Entertainment, Inc          TAMPA BAY BUCCANEERS                      Sports Affiliate Agreement                                         $           0.00

        5215 Capstar Radio Operating Company         TAMVAKIS, BRIAN DAVID                     Employment Agreement                                  11/01/2017   $           0.00

        5216 iHeartMedia Management Services, Inc.   TANGOE                                    CommCare Premium Mobile Schedule                      09/28/2013   $           0.00

        5217 iHeartMedia Management Services, Inc.   TANGOE                                    Amendment No.1 to CommCare Premium Mobile Schedule    06/17/2015

        5218 iHeartMedia Management Services, Inc.   TANGOE                                    MxPay Schedule                                        12/03/2015

        5219 iHeartMedia Management Services, Inc.   TANIUM INC.                               Non-Disclosure Agreement                              02/28/2017   $           0.00

        5220 Capstar Radio Operating Company         TARANTO, SHELBY ANNE                      Employment Agreement                                  04/01/2016   $           0.00

        5221 AMFM Broadcasting, Inc.                 TARLOW, MARTHA CONRAD QUINN               Employment Agreement                                  05/30/2016   $           0.00

        5222 Capstar Radio Operating Company         TASSEFF, MARGERY ANN                      Employment Agreement                                  10/01/2014   $           0.00

        5223 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Mutual Confidentiality Agreement                      10/26/2012   $           0.00

        5224 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Master Services Agreement                             03/25/2013

        5225 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #1                                     03/25/2013

        5226 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #2                                     03/25/2013

        5227 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #3                                     03/25/2013

        5228 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Work Order #1                                         03/25/2013

        5229 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 1 to Sub-Work Order #5                      04/02/2013

        5230 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #3                                     04/15/2013

        5231 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Signature page of Sub Work Order #1                   06/06/2013

        5232 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Work Order #2                                         06/06/2013

        5233 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #1                                     06/10/2013

        5234 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #2                                     08/22/2013

        5235 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #3                                     11/05/2013

        5236 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub - Work Order #4                                   11/08/2013

        5237 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #4                                     11/18/2013

        5238 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 1 to Sub-Work Order #4                      12/11/2013

        5239 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #4                                     01/13/2014

        5240 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 1 to Work Order #1 - Sub Work order #7      01/20/2014

        5241 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #7                                     01/27/2014




                                                                                          98
                Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 109 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                  Counterparty                                   Contract Description               Date     Cure Cost
        5242 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #2                                     02/03/2014

        5243 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #5                                     02/03/2014

        5244 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 1 to Sub Work Order #7                      02/24/2014

        5245 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 1 to Sub-Work Order #7                      02/24/2014

        5246 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 1 to Sub-Work Order #5                      04/02/2014

        5247 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 2 to Sub-Work Order #7                      04/21/2014

        5248 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #11                                    05/19/2014

        5249 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #12                                    06/12/2014

        5250 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 6 to Work Order #1 - Sub Work Order #13     07/22/2014

        5251 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 2 to Sub-Work Order #5                      07/24/2014

        5252 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 3 to Sub-Work Order #5                      08/05/2014

        5253 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #10                                    09/20/2014

        5254 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 4 to Work Order #1 - Sub Work Order #15     10/13/2014

        5255 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #15                                    10/13/2014

        5256 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 1 to Sub-Work Order #3                      10/20/2014

        5257 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #16                                    11/17/2014

        5258 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 1 to Sub-Work Order #3                      11/20/2014

        5259 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 3 to Work Order #1 - Sub Work Order #17     11/20/2014

        5260 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 4 to Sub-Work Order #5                      12/01/2014

        5261 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 2 to Sub Work Order #7                      01/01/2015

        5262 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Change Order No. 2                                    01/01/2015

        5263 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Change Order No. 1                                    02/01/2015

        5264 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 2 to Work Order 1# - Sub Work order #20     02/23/2015

        5265 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #20                                    02/23/2015

        5266 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #11                                    03/01/2015

        5267 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #12                                    03/01/2015

        5268 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #19                                    03/11/2015

        5269 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 1 to Sub Work Order #13                     07/01/2015

        5270 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 2 to Sub-Work Order #7                      07/01/2015

        5271 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub - Work order #14                                  07/20/2015

        5272 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 2 to Sub Work Order #13                     08/01/2015

        5273 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #16                                    08/03/2015

        5274 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 3 to Sub Work Order #13                     09/01/2015

        5275 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 4 to Sub-Work Order #13.                    12/01/2015

        5276 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 1 to Work Order #1 - Sub Work order #22     02/01/2016

        5277 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work order #8                                     02/13/2016

        5278 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 2 to Sub - Work Order #11 - Work Order #2   03/04/2016

        5279 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 2 to Sub - Work Order #10                   05/16/2016

        5280 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 2 to Work Order #2                          05/16/2016

        5281 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 3 to Work Order #1                          05/16/2016

        5282 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 1 to Work Order #3 - Sub Work order #1      05/17/2016

        5283 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work order #1                                     05/17/2016

        5284 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work order #2                                     05/17/2016

        5285 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work order #3                                     05/17/2016

        5286 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Work Order #3                                         05/17/2016

        5287 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #4                                     09/21/2016

        5288 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #5                                     11/28/2016

        5289 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 1 to Work Order #3 - Sub Work order #6      01/03/2017

        5290 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 1 to Work Order #3 - Sub Work order #7      01/03/2017

        5291 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #6                                     01/03/2017

        5292 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #7                                     01/03/2017

        5293 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #8                                     03/13/2017

        5294 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Sub-Work Order #9                                     03/21/2017

        5295 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION    Amendment 1 to Work Order #3 - Sub Work order #8      06/05/2017




                                                                                          99
                Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 110 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                  Counterparty                                      Contract Description                 Date         Cure Cost
        5296 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION      Termination Notice Letter                                06/27/2017

        5297 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION      Sub-Work order #10                                       08/07/2017

        5298 iHeartMedia Management Services, Inc.   TATA AMERICA INTERNATIONAL CORPORATION      Sub-Work order #11                                       09/11/2017

        5299 iHeartMedia, Inc.                       TATA AMERICA INTERNATIONAL CORPORATION      Amendment 1 to Work Order #3                             07/03/2016

        5300 iHeartMedia Management Services, Inc.   TATA CONSULTANCY                            Notice Letter                                            08/28/2015   $           0.00

        5301 iHeartMedia Management Services, Inc.   TATA CONSULTANCY                            Services Agreement Renewal                               04/30/2016

        5302 iHeartMedia Management Services, Inc.   TATA CONSULTANCY                            Deal Summary Sheet                                       11/21/2016

        5303 Capstar Radio Operating Company         TATUM, BOBBY S                              Employment Agreement                                     02/05/2018   $           0.00

        5304 iHeartMedia, Inc.                       TAURIELLO, PETER                            Employment Agreement                                     06/01/2016   $           0.00

        5305 iHeartMedia Management Services, Inc.   TAX COMPLIANCE, INC.                        Invoice and Renewal Amendment Schedule                   01/01/2016   $           0.00

        5306 Premiere Networks, Inc.                 TAX DEFENSE PARTNERS                        Confirmation Letter                                      11/30/2016   $           0.00

        5307 Premiere Networks, Inc.                 TAXSLAYER.COM                               Confirmation Letter                                      12/19/2017   $           0.00

        5308 AMFM Broadcasting, Inc.                 TAYLOR, BENJAMIN TIMOTHY                    Employment Agreement                                     01/01/2017   $           0.00

        5309 Capstar Radio Operating Company         TAYLOR, CHARLES BENJAMIN                    Employment Agreement                                     02/01/2017   $           0.00

        5310 iHeartMedia + Entertainment, Inc.       TAYLOR, JASON C                             Employment Agreement                                     04/03/2017   $           0.00

        5311 iHeartMedia + Entertainment, Inc.       TAYLOR, MICHAEL ANTHONY                     Employment Agreement                                     06/01/2016   $           0.00

        5312 Capstar Radio Operating Company         TAYLOR, RAHN ROI                            Employment Agreement                                     09/01/2016   $           0.00

        5313 Katz Communications, Inc.               TAYLOR, SCOTT A                             Employment Agreement                                     07/01/2016   $           0.00

        5314 iHeartCommunications, Inc.              TBO INTERNATIONAL, LLC                      Letter Services Agreement                                05/17/2010   $           0.00

        5315 Premiere Networks, Inc.                 TCS                                         Addendum to Software License Usage Approval Agreement.   07/23/2014   $           0.00

        5316 iHeartCommunications, Inc.              TEAMSTERS LOCAL 107                         Collective Bargaining Agreement                          06/01/2017   $           0.00

        5317 iHeartMedia Management Services, Inc.   TECHMINDS GROUP, LLC                        Statement of Work #3                                     02/01/2018   $           0.00

        5318 iHeartMedia Management Services, Inc.   TECHNOLOGY PARTNERS INTERNATIONAL, INC.     Professional Services Agreement                          11/30/2009   $           0.00

        5319 iHeartMedia Management Services, Inc.   TECTONIC LLC                                Master Services Agreement                                07/27/2016   $       8,241.30

        5320 iHeartMedia, Inc.                       TECTONIC LLC                                Statement of Work                                        07/29/2016

        5321 iHeartMedia Management Services, Inc.   TECTURA                                     Master Services Agreement                                12/02/2011   $           0.00

        5322 iHeartMedia Management Services, Inc.   TEJEDA, RAMON EDUARDO                       Employment Agreement                                     01/01/2017   $           0.00

        5323 iHeartMedia, Inc.                       TEK SYSTEMS                                 Consultant/Contractor Services Agreement                 06/28/2016   $           0.00

        5324 iHeartMedia, Inc.                       TEK SYSTEMS                                 Statement of Work                                        06/29/2016

        5325 iHeartMedia, Inc.                       TEK SYSTEMS                                 Statement of Work                                        10/17/2016

        5326 iHeartMedia, Inc.                       TEK SYSTEMS                                 Statement of Work                                        01/01/2017

        5327 iHeartMedia, Inc.                       TEK SYSTEMS                                 Termination Notice Letter                                05/30/2017

        5328 iHeartMedia, Inc.                       TEK SYSTEMS                                 Statement of Work                                        07/01/2017

        5329 iHeartMedia, Inc.                       TEK SYSTEMS                                 Termination Notice Letter                                08/11/2017

        5330 Premiere Networks, Inc.                 TEK SYSTEMS                                 Direct Placement Agreement                               02/14/2011

        5331 Premiere Networks, Inc.                 TEK SYSTEMS                                 Staffing Services Agreement                              02/14/2011

        5332 iHeartMedia + Entertainment, Inc.       TELE ATLAS NORTH AMERICA, INC               Value Added Re-Seller Agreement                          01/01/2006   $           0.00

        5333 iHeartMedia + Entertainment, Inc.       TELE ATLAS NORTH AMERICA, INC               Third Amendment to Data and Network License Agreement    11/01/2010

        5334 iHeartMedia + Entertainment, Inc.       TELE ATLAS NORTH AMERICA, INC               Fourth Amendment to Data and Network License Agreement   02/16/2011

        5335 iHeartMedia + Entertainment, Inc.       TELE ATLAS NORTH AMERICA, INC               Value Added Reseller Agreement                           01/01/2016

        5336 iHeartMedia + Entertainment, Inc.       TELECOMMUNICATION SYSTEMS INC               Mutual Confidentiality and Non-Disclosure Agreement      04/05/2013   $           0.00

        5337 TTWN Media Networks, LLC                TELECOMMUNICATION SYSTEMS INC               Mutual Confidentiality and Non-Disclosure Agreement      04/05/2013

        5338 iHeartMedia + Entertainment, Inc.       TELENAV INC.                                Data License Agreement                                   07/23/2010   $           0.00

        5339 iHeartMedia + Entertainment, Inc.       TELENAV INC.                                Mutual Non-Disclosure Agreement                          04/24/2014

        5340 iHeartMedia + Entertainment, Inc.       TELENAV INC.                                Data Licensing Agreement Termination Letter              05/08/2017

        5341 TTWN Media Networks, LLC                TELENAV INC.                                Mutual Non-Disclosure Agreement                          04/24/2014

        5342 TTWN Media Networks, LLC                TELENAV INC.                                Data License and Services Agreement                      04/10/2015

        5343 TTWN Media Networks, LLC                TELENAV INC.                                Data License and Service Agreement                       04/10/2015

        5344 TTWN Media Networks, LLC                TELENAV INC.                                Data License and Services Agreement                      06/01/2017

        5345 TTWN Media Networks, LLC                TELENAV INC.                                Data License and Service Agreement                       06/01/2017

        5346 Premiere Networks, Inc.                 TELESOFT CORP.                              TeleSource Third Amendment                               12/16/2013   $           0.00

        5347 AMFM Broadcasting, Inc.                 TELL, MATTHEW                               Employment Agreement                                     07/01/2015   $           0.00

        5348 iHeartMedia Management Service          TELMAR INFORMATION SERVICES CORP.           Service Agreement                                                     $         640.54

        5349 iHeartMedia Management Services, Inc.   TEMPUS TECHNOLOGIES, INC.                   Mutual Confidentiality and Non-Disclosure Agreement      02/07/2017   $      11,573.78




                                                                                           100
                Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 111 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                    Counterparty                                           Contract Description                     Date         Cure Cost
        5350 iHeartMedia Management Services, Inc.       TEMPUS TECHNOLOGIES, INC.                  Master Agreement                                                 08/01/2017

        5351 iHeartMedia Management Services, Inc.       TEMPUS TECHNOLOGIES, INC.                  Scope of Work Project (Addendum E)                               08/01/2017

        5352 iHeartMedia Management Services, Inc.       TEMPUS TECHNOLOGIES, INC.                  Tempus Technologies, Inc.                                        08/01/2017

        5353 iHeartMedia Management Services, Inc.       TEPPER, ELIZABETH                          Employment Agreement                                             10/15/2017   $           0.00

        5354 Capstar Radio Operating Company             TERRANOVA, AMANDA BROOKE                   Employment Agreement                                             04/10/2017   $           0.00

        5355 iHeartMedia + Entertainment, Inc.           TERRESTRIAL RF LICENSING, INC.             Licensing Agreement                                                           $           0.00

        5356 Capstar Radio Operating Company             TESKEY, VAN E                              Employment Agreement                                             01/01/2017   $           0.00

        5357 Capstar Radio Operating Company             TESSIER, DAVID                             Employment Agreement                                             11/01/2016   $           0.00

        5358 Citicasters Co.                             TESTERMAN, JILL ANN                        Employment Agreement                                             06/01/2016   $           0.00

        5359 Clear Channel Broadcasting Licenses, Inc.   TEXAS DOCUMENT SOLUTIONS, INC.             Office Equipment Service Agreement                                            $       1,692.66

        5360 iHeartMedia Management Services, Inc.       TFS ENERGY SOLUTIONS, LLC                  Mutual Confidentiality and Non-Disclosure Agreement              08/25/2016   $           0.00

        5361 Capstar Radio Operating Company             THE ASSOCIATED PRESS                       Addendum Extending Term of Agreement                             01/13/1999   $      23,050.68

        5362 Capstar Radio Operating Company             THE ASSOCIATED PRESS                       Addendum Extending Term of Agreement                             03/17/2015

        5363 Capstar Radio Operating Company             THE ASSOCIATED PRESS                       Addendum Extending Term of Agreements                            03/17/2015

        5364 Citicasters Co.                             THE ASSOCIATED PRESS                       Membership Agreement for Radio                                   01/01/1999

        5365 iHeartMedia + Entertainment, Inc.           THE ASSOCIATED PRESS                       Addendum Extending Term of Agreement                             03/10/2015

        5366 iHeartMedia Management Services, Inc.       THE ASSOCIATED PRESS                       Addendum to Member Agreements for Radio                          03/14/2013

        5367 iHeartMedia Management Services, Inc.       THE ASSOCIATED PRESS                       Addendum #2 to Member Agreement for Radio                        04/01/2013

        5368 iHeartMedia Management Services, Inc.       THE ASSOCIATED PRESS                       Addendum #3 to Member Agreement for Radio                        04/01/2013

        5369 iHeartMedia Management Services, Inc.       THE ASSOCIATED PRESS                       Addendum to GraphicsBank Supplemental Agreement for Internet     04/01/2013
                                                                                                    Use

        5370 iHeartMedia Management Services, Inc.       THE ASSOCIATED PRESS                       Addendum to Images Online Supplemental Agreement                 04/01/2013

        5371 iHeartMedia Management Services, Inc.       THE ASSOCIATED PRESS                       Addendum to Member Agreement for Radio                           04/01/2013

        5372 iHeartMedia Management Services, Inc.       THE ASSOCIATED PRESS                       Addendum to Member Supplemental Agreement for Radio              04/01/2013

        5373 iHeartMedia Management Services, Inc.       THE ASSOCIATED PRESS                       Member Agreement for Radio                                       04/01/2013

        5374 iHeartMedia Management Services, Inc.       THE ASSOCIATED PRESS                       Digital Use Agreement

        5375 iHeartMedia, Inc.                           THE ASSOCIATED PRESS                       Renewal Addendum to AP Member Agreement for Radio                01/04/2015

        5376 iHeartMedia, Inc.                           THE ASSOCIATED PRESS                       Amendment to Addendum #2 to Member Agreement for Radio           04/01/2015

        5377 iHeartMedia, Inc.                           THE ASSOCIATED PRESS                       Renewal Addendum for AP Services                                 04/01/2015

        5378 iHeartMedia, Inc.                           THE ASSOCIATED PRESS                       Renewal Addendum to AP Member Agreement for Radio                04/01/2015

        5379 iHeartMedia, Inc.                           THE ASSOCIATED PRESS                       Renewal Addendum to the Associated Press Digital Use Agreement   04/01/2015


        5380 iHeartMedia, Inc.                           THE ASSOCIATED PRESS                       Addendum Extending Term of Agreement                             10/06/2015

        5381 iHeartMedia, Inc.                           THE ASSOCIATED PRESS                       Addendum Extending Term of Agreement(s)                          10/06/2015

        5382 iHeartMedia, Inc.                           THE ASSOCIATED PRESS                       Addendum Extending Terms of Agreement(s)                         10/06/2015

        5383 iHeartMedia, Inc.                           THE ASSOCIATED PRESS                       Addendum Extending Term of Agreement(s)                          10/09/2015

        5384 iHeartMedia, Inc.                           THE ASSOCIATED PRESS                       Amendment for Services                                           04/01/2017

        5385 iHeartMedia, Inc.                           THE ASSOCIATED PRESS                       Amendment to the Agreements                                      04/01/2017

        5386 iHeartMedia, Inc.                           THE ASSOCIATED PRESS                       Amended and Restated Attachment A to Member Agreement for        05/12/2017
                                                                                                    Radio

        5387 iHeartMedia, Inc.                           THE ASSOCIATED PRESS                       Amendment to Images Agreement                                    07/29/2017

        5388 Premiere Networks, Inc.                     THE ASSOCIATED PRESS                       Renewal Addendum to PA Subscriber Agreement for Radio            04/01/2015

        5389 TTWN Media Networks, LLC                    THE AUTO CLUB GROUP                        Amendment to License and Services Agreement                      04/27/2009   $           0.00

        5390 TTWN Media Networks, LLC                    THE AUTO CLUB GROUP                        Fourth Amendment to Metro Network Communications License and     08/12/2009
                                                                                                    Services Agreement/License and Indemnification Agreement

        5391 TTWN Media Networks, LLC                    THE AUTO CLUB GROUP                        Fourth Amendment to Metro Networks Communications License and    08/12/2009
                                                                                                    Services Agreement

        5392 TTWN Media Networks, LLC                    THE AUTO CLUB GROUP                        Termination Notice                                               06/02/2017

        5393 iHeartMedia Management Services, Inc.       THE AUTOSCRIBE CORP.                       Cancellation Notification                                        07/23/2017   $           0.00

        5394 iHeartMedia Management Services, Inc.       THE BEEKMAN, A THOMPSON HOTEL              Corporate Rate Agreement                                         01/01/2018   $           0.00

        5395 AMFM Broadcasting, Inc.                     THE BLANCHARD RIVER BROADCASTING COMPANY   Trademark License Agreement                                      12/03/2008   $           0.00

        5396 iHeartMedia, Inc.                           THE CONRAD GROUP                           Addendum                                                         02/01/2018   $       1,806.45

        5397 iHeartCommunications, Inc.                  THE CORPORATE EXECUTIVE BOARD COMPANY      Membership Agreement                                             08/06/2014   $           0.00

        5398 iHeartCommunications, Inc.                  THE CORPORATE EXECUTIVE BOARD COMPANY      Master Agreement                                                 06/30/2015

        5399 iHeartCommunications, Inc.                  THE CROMWELL GROUP, INC.                   License Agreement                                                11/18/2005   $           0.00

        5400 iHeartCommunications, Inc.                  THE CROMWELL GROUP, INC.                   License Agreement                                                06/22/2009

        5401 iHeartMedia, Inc.                           THE CROMWELL GROUP, INC.                   License Agreement                                                04/24/2015




                                                                                             101
                 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 112 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                             Counterparty                                       Contract Description                  Date         Cure Cost
        5402 iHeartMedia, Inc.                       THE CROMWELL GROUP, INC.                       Amendment to Trademark License Agreement              08/26/2015

        5403 iHeartMedia Management Services, Inc.   THE ERIC RYAN CORPORATION                      Telecommunications Services Agreement                 02/09/2015   $       8,180.70

        5404 iHeartMedia Management Services, Inc.   THE ERIC RYAN CORPORATION                      Mutual Confidentiality and Non-Disclosure Agreement   02/12/2015

        5405 iHeartMedia Management Services, Inc.   THE ERIC RYAN CORPORATION                      Services Agreement                                    06/21/2016

        5406 iHeartMedia Management Services, Inc.   THE ERIC RYAN CORPORATION                      Statement of Work                                     02/09/2017

        5407 iHeartMedia, Inc.                       THE FRESNO BEE                                                                                                    $         280.74

        5408 iHeartMedia Management Services, Inc.   THE GARRIGAN LYMAN GROUP INC.                  Non-Disclosure Agreement                              01/10/2018   $           0.00

        5409 iHeartMedia, Inc.                       THE GARRIGAN LYMAN GROUP INC.                  Master Services Agreement                             03/13/2017

        5410 iHeartMedia, Inc.                       THE GARRIGAN LYMAN GROUP INC.                  Change Order #1                                       05/18/2017

        5411 iHeartMedia, Inc.                       THE GARRIGAN LYMAN GROUP INC.                  Change Order #2                                       06/21/2017

        5412 iHeartMedia, Inc.                       THE GARRIGAN LYMAN GROUP INC.                  Change Order #3                                       07/28/2017

        5413 iHeartMedia, Inc.                       THE GIBSON GROUP LLC                           Addendum                                              01/01/2018   $           0.00

        5414 iHeartMedia, Inc.                       THE GOOD CHANGE AGENCY                         Consultant/Contractor Services Agreement              04/07/2016   $           0.00

        5415 iHeartMedia, Inc.                       THE GOOD CHANGE AGENCY                         Statement of Work                                     04/11/2016

        5416 iHeartMedia, Inc.                       THE GOOD CHANGE AGENCY                         Statement of Work                                     10/07/2016

        5417 TTWN Media Networks, LLC                THE HARTFORD                                   Vendor Management Form                                09/01/2012   $           0.00

        5418 iHeartCommunications, Inc.              THE HERTZ CORPORATION                          Corporate Account Agreement                           03/01/2010   $           0.00

        5419 iHeartCommunications, Inc.              THE LAMAR COMPANY, LLC                         Partial Assignment And Assumption                     02/25/2016   $       1,750.00

        5420 iHeartMedia, Inc.                       THE LAMAR COMPANY, LLC                         Partial Assignment And Assumption                     02/25/2016

        5421 iHeartMedia + Entertainment, Inc.       THE LOVE STATION INC                           Internet Channels Service Agreement                   09/29/2016   $       4,120.00

        5422 Capstar Radio Operating Company         THE MARTZ MEDIA GROUP, INC.                    HD Channel and Translator Agreement                   09/01/2016   $           0.00

        5423 Capstar TX, LLC                         THE MARTZ MEDIA GROUP, INC.                    HD Channel and Translator Agreement                   09/01/2016

        5424 iHeartMedia, Inc.                       THE MARTZ MEDIA GROUP, INC.                    HD Channel and Translator Agreement                   09/01/2016

        5425 TTWN Media Networks, LLC                THE MORNING CALL                               License Agreement                                     10/05/2016   $           0.00

        5426 iHeartCommunications, Inc.              THE OPERARI GROUP                              Consulting/Services Agreement                         07/29/2010   $           0.00

        5427 iHeartCommunications, Inc.              THE PRUDENTIAL INSURANCE COMPANY OF            Guaranty of Lease                                     02/27/2015   $           0.00
                                                     AMERICA

        5428 Katz Communications, Inc.               THE PRUDENTIAL INSURANCE COMPANY OF            Non-Residential Real Property Lease                   02/20/2015
                                                     AMERICA

        5429 iHeartMedia + Entertainment, Inc.       THE RESEARCH DEPARTMENT LLC                    Service Agreement                                     01/10/2018   $       2,607.80

        5430 iHeartMedia Management Services, Inc.   THE SAVO GROUP LTD                             Non-Disclosure Agreement                              11/15/2016   $           0.00

        5431 iHeartMedia Management Services, Inc.   THE UNIVERSITY OF TEXAS AT SAN ANTONIO         Non-Disclosure Agreement                              03/27/2017   $           0.00

        5432 iHeartMedia + Entertainment, Inc.       THE VICTORS GROUP                              Mutual Confidentiality and Non-Disclosure Agreement   01/24/2014   $           0.00

        5433 TTWN Media Networks, LLC                THE VICTORS GROUP                              Mutual Confidentiality and Non-Disclosure Agreement   01/24/2014

        5434 iHeartMedia + Entertainment, Inc.       THE WEATHER CHANNEL, LLC                       Mutual Non-Disclosure Agreement                       08/04/2011   $           0.00

        5435 iHeartMedia + Entertainment, Inc.       THE WEATHER CHANNEL, LLC                       Mutual Non-Disclosure Agreement                       08/09/2011

        5436 Premiere Networks, Inc.                 THERAVENT C/O MEDIASSOCIATES                   Confirmation Letter                                   09/15/2017   $           0.00

        5437 iHeartCommunications, Inc.              THINK SOLUTIONS, INC.                          Non-Disclosure Agreement                              09/08/2015   $           0.00

        5438 iHeartCommunications, Inc.              THINK SOLUTIONS, INC.                          Non-Disclosure Agreement                              09/08/2015

        5439 iHeartMedia, Inc.                       THINK SOLUTIONS, INC.                          Work Order #1                                         09/20/2015

        5440 iHeartMedia Management Services, Inc.   THIRD DEFENSE, INC.                            Consulting Services Agreement                         02/15/2013   $           0.00

        5441 iHeartMedia Management Services, Inc.   THIRD DEFENSE, INC.                            Mutual Non-Disclosure Agreement                       02/15/2013

        5442 iHeartMedia Management Services, Inc.   THIRD DEFENSE, INC.                            Addendum to the Consulting Services Agreement         02/18/2013

        5443 AMFM Broadcasting, Inc.                 THOE-LAUGHLIN, ELLEN                           Employment Agreement                                  01/01/2016   $           0.00

        5444 iHeartMedia + Entertainment, Inc.       THOMAS & BETTS POWER SOLUTIONS                 Contract Invoicing Annual Billing                     05/08/2015   $      10,122.40

        5445 iHeartMedia + Entertainment, Inc.       THOMAS & BETTS POWER SOLUTIONS                 Contract Invoicing Annual Billing                     07/17/2015

        5446 iHeartMedia + Entertainment, Inc.       THOMAS & BETTS POWER SOLUTIONS                 Contract Invoicing Annual Billing                     11/20/2015

        5447 iHeartMedia + Entertainment, Inc.       THOMAS & BETTS POWER SOLUTIONS                 Contract Invoicing Annual Billing                     02/01/2016

        5448 iHeartMedia Management Services, Inc.   THOMAS & BETTS POWER SOLUTIONS                 Service Invoice                                       01/29/2015

        5449 iHeartMedia Management Services, Inc.   THOMAS & BETTS POWER SOLUTIONS                 Service Invoice                                       02/12/2015

        5450 iHeartMedia Management Services, Inc.   THOMAS & BETTS POWER SOLUTIONS                 Service Invoice                                       02/24/2015

        5451 iHeartMedia, Inc.                       THOMAS & BETTS POWER SOLUTIONS                 Invoice Annual Billing                                04/01/2015

        5452 iHeartMedia, Inc.                       THOMAS & BETTS POWER SOLUTIONS                 Contract Invoicing Annual Billing                     05/08/2015

        5453 iHeartMedia, Inc.                       THOMAS & BETTS POWER SOLUTIONS                 Contract Invoicing Annual Billing                     07/17/2015

        5454 iHeartMedia, Inc.                       THOMAS & BETTS POWER SOLUTIONS                 Contract Invoicing Annual Billing                     11/20/2015




                                                                                              102
                 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 113 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                              Counterparty                                      Contract Description                     Date         Cure Cost
        5455 iHeartMedia, Inc.                       THOMAS & BETTS POWER SOLUTIONS              Contract Invoicing Annual Billing                           02/01/2016

        5456 iHeartMedia, Inc.                       THOMAS & BETTS POWER SOLUTIONS              Contract Invoicing Annual Billing                           04/01/2016

        5457 iHeartMedia, Inc.                       THOMAS & BETTS POWER SOLUTIONS              Service Invoice                                             04/28/2016

        5458 Citicasters Co.                         THOMAS, BRIAN J                             Employment Agreement                                        01/01/2017   $           0.00

        5459 AMFM Broadcasting, Inc.                 THOMAS, IMANI DENELL                        Employment Agreement                                        11/01/2017   $           0.00

        5460 AMFM Texas Broadcasting, LP             THOMAS, MATTHEW LOUIS                       Employment Agreement                                        04/01/2018   $           0.00

        5461 Capstar Radio Operating Company         THOMPSON, CHARLES VERNON                    Employment Agreement                                        08/21/2017   $           0.00

        5462 TTWN Media Networks, LLC                THOMPSON, DOUGLAS                           Employment Agreement                                        06/01/2016   $           0.00

        5463 iHeartMedia + Entertainment, Inc.       THOMPSON, GRANT WILLIAM GRAY                Employment Agreement                                        08/21/2017   $           0.00

        5464 Capstar Radio Operating Company         THOMPSON, GREG                              Employment Agreement                                        09/01/2017   $           0.00

        5465 iHeartMedia Management Services, Inc.   THOMPSON, MARK DOUGLAS                      Employment Agreement                                        06/16/2016   $           0.00

        5466 iHeartMedia + Entertainment, Inc.       THOMPSON, WAYNE                             Employment Agreement                                        01/01/2017   $           0.00

        5467 iHeartCommunications, Inc.              THOMSON REUTERS (TAX & ACCOUNTING) INC.     Letter Pricing Changes for 2018                             09/01/2017   $           0.00

        5468 iHeartMedia Management Services, Inc.   THOMSON REUTERS (TAX & ACCOUNTING) INC.     Statement of Work & Order Form                              12/04/2015

        5469 iHeartMedia Management Services, Inc.   THOMSON REUTERS (TAX & ACCOUNTING) INC.     Order Form                                                  09/29/2016

        5470 iHeartMedia Management Services, Inc.   THOMSON REUTERS (TAX & ACCOUNTING) INC.     Multi Year Order Form and License Agreement                 10/20/2016

        5471 Premiere Networks, Inc.                 THORGUSEN, EILEEN                           Employment Agreement                                        03/01/2017   $           0.00

        5472 iHeartMedia, Inc.                       THRASH, CATHY SZYPERSKI                     Employment Agreement                                        01/01/2017   $           0.00

        5473 Citicasters Co.                         THURMAN, LEROY                              Employment Agreement                                        08/01/2016   $           0.00

        5474 iHeartMedia Management Services, Inc.   TILDEN, MATTHEW AARON                       Employment Agreement                                        03/15/2016   $           0.00

        5475 iHeartMedia + Entertainment, Inc.       TILFORD, CARL JEFFREY                       Employment Agreement                                        05/01/2016   $           0.00

        5476 iHeartMedia Management Services, Inc.   TIME WARNER CABLE, INC.                     National Services Agreement                                 10/11/2011   $      16,339.28

        5477 iHeartMedia Management Services, Inc.   TIME WARNER CABLE, INC.                     Amendment No. 1 to National Service Agreement               01/20/2012

        5478 iHeartMedia Management Services, Inc.   TIME WARNER CABLE, INC.                     Business Class Service Addendum                             08/18/2015

        5479 iHeartMedia Management Services, Inc.   TIMOTHY FLANAGAN                            Services                                                    04/09/2012   $           0.00

        5480 iHeartMedia Management Services, Inc.   TIMOTHY FLANAGAN                            Statement of Work                                           07/06/2012

        5481 iHeartMedia Management Services, Inc.   TLC CREATIVE                                Non-Disclosure Agreement                                    09/18/2017   $           0.00

        5482 iHeartMedia + Entertainment, Inc.       TOKO, INC.                                  Mutual Non-Disclosure Agreement                             09/26/2012   $           0.00

        5483 iHeartMedia + Entertainment, Inc.       TOLE, FLORENCE MARIE                        Employment Agreement                                        01/10/2017   $           0.00

        5484 iHeartMedia + Entertainment, Inc.       TOLE, WILLIAM                               Employment Agreement                                        05/22/2017   $           0.00

        5485 iHeartMedia, Inc.                       TOLRUD, TODD R                              Employment Agreement                                        09/01/2016   $           0.00

        5486 Premiere Networks, Inc.                 TOM BROKAW (IHM)                            Talent Agreement                                                         $           0.00

        5487 Citicasters Co.                         TOM, SCOTT A                                Employment Agreement                                        01/01/2017   $           0.00

        5488 AMFM Broadcasting, Inc.                 TOMERLIN, DAVID P                           Employment Agreement                                        06/01/2016   $           0.00

        5489 iHeartMedia Management Services, Inc.   TOMLIN, ERIK M                              Employment Agreement                                        02/14/2018   $           0.00

        5490 iHeartMedia Management Services, Inc.   TOMLIN, JAGA JUDYTHE                        Employment Agreement                                        02/22/2016   $           0.00

        5491 iHeartMedia + Entertainment, Inc.       TOMTOM NORTH AMERICA, INC.                  Data and Network License Agreement                          01/16/2007   $           0.00

        5492 iHeartMedia + Entertainment, Inc.       TOMTOM NORTH AMERICA, INC.                  First Amendment to Data and Network License Agreement       01/16/2007

        5493 iHeartMedia + Entertainment, Inc.       TOMTOM NORTH AMERICA, INC.                  Review of Evaluation Material                               10/30/2008

        5494 iHeartMedia + Entertainment, Inc.       TOMTOM NORTH AMERICA, INC.                  Extension of Agreement/Mutual Non-Disclosure Agreement      11/10/2008

        5495 iHeartMedia + Entertainment, Inc.       TOMTOM NORTH AMERICA, INC.                  Second Amendment to Data and Network License Agreement      01/22/2010

        5496 iHeartMedia + Entertainment, Inc.       TOMTOM NORTH AMERICA, INC.                  Amendment #2 to the License Agreement No. 000 1760          04/15/2011

        5497 iHeartMedia + Entertainment, Inc.       TOMTOM NORTH AMERICA, INC.                  Amendment #1 to License Agreement                           04/15/2011

        5498 iHeartMedia + Entertainment, Inc.       TOMTOM NORTH AMERICA, INC.                  License Agreement                                           04/15/2011

        5499 iHeartMedia + Entertainment, Inc.       TOMTOM NORTH AMERICA, INC.                  Fifth Amendment to Data and Network License Agreement       04/01/2012

        5500 iHeartMedia + Entertainment, Inc.       TOMTOM NORTH AMERICA, INC.                  Sixth Amendment to Data and Network License Agreement       08/01/2012

        5501 iHeartMedia + Entertainment, Inc.       TOMTOM NORTH AMERICA, INC.                  Mutual Non-Disclosure Agreement                             07/01/2013

        5502 iHeartMedia + Entertainment, Inc.       TOMTOM NORTH AMERICA, INC.                  Seventh Amendment To Data and Network License Agreement     04/01/2014

        5503 TTWN Media Networks, LLC                TOMTOM NORTH AMERICA, INC.                  Mutual Non-Disclosure Agreement                             07/01/2013

        5504 TTWN Media Networks, LLC                TOMTOM NORTH AMERICA, INC.                  Amendment #1 to the License Agreement No. 000 1825          10/24/2013

        5505 TTWN Media Networks, LLC                TOMTOM NORTH AMERICA, INC.                  Amendment #1 to the License Agreement No. 000 1826          10/24/2013

        5506 TTWN Media Networks, LLC                TOMTOM NORTH AMERICA, INC.                  License Agreement                                           10/24/2013

        5507 TTWN Media Networks, LLC                TOMTOM NORTH AMERICA, INC.                  License IN Agreement                                        10/24/2013

        5508 TTWN Media Networks, LLC                TOMTOM NORTH AMERICA, INC.                  Extension of Agreement of Mutual Non-Disclosure Agreement   09/14/2014




                                                                                           103
                 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 114 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                    Debtor                                 Counterparty                                         Contract Description                Date         Cure Cost
        5509 TTWN Media Networks, LLC                TOMTOM NORTH AMERICA, INC.                     Amendment #1 to the License Agreement No. 000 1825;   10/03/2014

        5510 TTWN Media Networks, LLC                TOMTOM NORTH AMERICA, INC.                     Termination Notice for the License Agreement          07/22/2016

        5511 TTWN Media Networks, LLC                TOMTOM NORTH AMERICA, INC.                     Outbound License Agreement                            10/24/2016

        5512 TTWN Media Networks, LLC                TOMTOM NORTH AMERICA, INC.                     Maps and Traffic License Agreement                    10/31/2017

        5513 iHeartMedia + Entertainment, Inc.       TONARELLI, NATHAN KEITH                        Employment Agreement                                  04/01/2015   $           0.00

        5514 Citicasters Co.                         TOOMEY, MICHAEL W                              Employment Agreement                                  04/01/2017   $           0.00

        5515 Citicasters Co.                         TOSHIBA BUSINESS SOLUTIONS                     Office Supplies Agreement                                          $       9,454.74

        5516 Capstar Radio Operating Co.             TOSHIBA FINANCIAL SERVICES                     Service Agreement                                                  $           0.00

        5517 Premiere Networks, Inc.                 TOURNOUR, JOHN                                 Employment Agreement                                  01/01/2016   $           0.00

        5518 iHeartMedia + Entertainment, Inc.       TOWER, PHILIP A                                Employment Agreement                                  01/15/2017   $           0.00

        5519 Citicasters Co.                         TOWNSQUARE MEDIA, INC.                         Trademark and Domain Name License Agreement           06/15/2016   $       1,285.00

        5520 iHeartMedia + Entertainment, Inc.       TOWNSQUARE MEDIA, INC.                         Trademark and Domain Name License Agreement           06/15/2016

        5521 iHM Identity, Inc.                      TOWNSQUARE MEDIA, INC.                         Trademark and Domain Name License Agreement           06/15/2016

        5522 iHeartMedia + Entertainment, Inc.       TOYMAIL, INC.                                  Advertising Agreement                                 03/09/2017   $           0.00

        5523 iHeartMedia + Entertainment, Inc.       TOYOTA INFOTECHNOLOGY CENTER, CO, LTD.         Mutual Non-Disclosure Agreement                       12/12/2012   $           0.00

        5524 iHeartMedia + Entertainment, Inc.       TOYOTA MOTOR CORPORATION                       Mutual Non-Disclosure and Confidentiality Agreement   07/30/2009   $           0.00

        5525 iHeartMedia + Entertainment, Inc.       TOYOTA MOTOR CORPORATION                       Letter Agreement                                      10/19/2011

        5526 iHeartMedia + Entertainment, Inc.       TOYOTA MOTOR CORPORATION                       Non-Disclosure Agreement                              11/20/2011

        5527 iHeartMedia + Entertainment, Inc.       TOYOTA MOTOR CORPORATION                       License Agreement                                     04/25/2012

        5528 iHeartMedia + Entertainment, Inc.       TOYOTA MOTOR CORPORATION                       Amendment #1 Agreement #2012CLE001                    09/01/2015

        5529 iHeartMedia + Entertainment, Inc.       TOYOTA MOTOR CORPORATION                       Data Service and Licensing Agreement                  07/14/2017

        5530 TTWN Media Networks, LLC                TOYOTA MOTOR CORPORATION                       Data Evaluation License Agreement                     08/31/2015

        5531 TTWN Media Networks, LLC                TOYOTA MOTOR CORPORATION                       Master Commercial Agreement                           09/25/2015

        5532 TTWN Media Networks, LLC                TOYOTA MOTOR CORPORATION                       Agreement Letter                                      05/12/2016

        5533 TTWN Media Networks, LLC                TOYOTA MOTOR CORPORATION                       Word Document; Weather Supplier change Request;       05/12/2016

        5534 TTWN Media Networks, LLC                TOYOTA MOTOR CORPORATION                       Motor Vehicle License to Use Agreement                02/13/2017

        5535 TTWN Media Networks, LLC                TOYOTA MOTOR CORPORATION                       Data Service and Licensing Agreement                  07/14/2017

        5536 iHeartMedia Management Services, Inc.   TOYOTA OF GLENDALE                             Lease Agreement                                                    $           0.00

        5537 iHeartMedia Management Services, Inc.   TRACTION SALES AND MARKETING INC.              Statement of Work                                     08/21/2013   $           0.00

        5538 iHeartMedia Management Services, Inc.   TRACTION SALES AND MARKETING INC.              Non-Disclosure Agreement                              10/06/2017

        5539 Premiere Networks, Inc.                 TRAEGER WOOD FIRED GRILLS                      Confirmation Letter                                   01/24/2017   $           0.00

        5540 TTWN Media Networks, LLC                TRAFFIC CAST INTERNATIONAL INC                 Data Evaluation License Agreement                     02/24/2015   $           0.00

        5541 TTWN Media Networks, LLC                TRAFFIC CAST INTERNATIONAL INC                 Data License and Service Agreement                    07/01/2015

        5542 TTWN Media Networks, LLC                TRAFFIC CAST INTERNATIONAL INC                 Data License and Services Agreement                   07/01/2015

        5543 TTWN Media Networks, LLC                TRAFFIC CAST INTERNATIONAL INC                 Master Traffic Content and Representation Agreement   11/09/2016

        5544 TTWN Media Networks, LLC                TRAFFIC CAST INTERNATIONAL INC                 Traffic Services Agreement                            02/03/2017

        5545 TTWN Media Networks, LLC                TRAFFIC CAST INTERNATIONAL INC                 Service Agreement                                     02/03/2017

        5546 iHeartMedia + Entertainment, Inc.       TRAFFICLAND, INC.                              Distribution Agreement                                01/01/2014   $           0.00

        5547 iHeartMedia + Entertainment, Inc.       TRAFFICLAND, INC.                              Video Service License Agreement                       01/01/2014

        5548 TTWN Media Networks, LLC                TRAFFICLAND, INC.                              Video Service License Agreement                       01/01/2016

        5549 TTWN Media Networks, LLC                TRAFFICLAND, INC.                              Termination Letter                                    01/10/2017

        5550 TTWN Media Networks, LLC                TRANSPORTATION CORRIDOR AGENCIES               Purchase Order                                        02/04/2013   $           0.00

        5551 Katz Communications, Inc.               TRAVAGLINI, CHRISTINE R                        Employment Agreement                                  01/01/2016   $           0.00

        5552 iHeartCommunications, Inc.              TRAVELERS CASUALTY AND SURETY COMPANY OF       General Contract of Indemnity                         02/13/2009   $           0.00
                                                     AMERICA

        5553 iHeartMedia, Inc.                       TRAVELERS CASUALTY AND SURETY COMPANY OF       Excess Binder Insurance Letter                        11/01/2017
                                                     AMERICA

        5554 Premiere Networks, Inc.                 TRAVIS, CLAY                                   Employment Agreement                                  09/06/2016   $           0.00

        5555 Capstar Radio Operating Company         TRAYNOR, FRED                                  Employment Agreement                                  06/06/2012   $           0.00

        5556 Citicasters Co.                         TREADWAY, JORDAN LEE                           Employment Agreement                                  05/01/2017   $           0.00

        5557 iHeartMedia Management Services, Inc.   TREND MICRO INCORPORATED                       Mutual Confidentiality and Non-Disclosure Agreement   11/09/2016   $           0.00

        5558 AMFM Broadcasting, Inc.                 TRIBUZI, SABRINA MARIE                         Employment Agreement                                  11/01/2017   $           0.00

        5559 Citicasters Co.                         TRIGILIO, ROBERT JOSEPH                        Employment Agreement                                  08/24/2015   $           0.00

        5560 Citicasters Co.                         TRIMMER, AARON THOMAS                          Employment Agreement                                  07/05/2017   $           0.00

        5561 Premiere Networks, Inc.                 TRIPI, PETER D                                 Employment Agreement                                  01/01/2017   $           0.00




                                                                                              104
                Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 115 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                 Counterparty                                Contract Description                Date         Cure Cost
        5562 iHeartMedia Management Services, Inc.   TRIQUEST BUSINESS SERVICES             Master Services Agreement                             10/03/2013   $           0.00

        5563 iHeartCommunications, Inc.              TRI-STARR PERSONNEL                    Client Staffing Services Agreement                    12/12/2011   $           0.00

        5564 iHeartMedia Management Service          TRITON MEDIA GROUP LLC                 Digital Service Agreement                                          $           0.00

        5565 Citicasters Co.                         TRIVISONNO, MICHAEL                    Employment Agreement                                  03/01/2018   $           0.00

        5566 iHeartMedia Management Services, Inc.   TROBERMAN, GAYLE                       Employment Agreement                                  10/15/2014   $           0.00

        5567 Capstar Radio Operating Company         TROMBLEY, CODY TEALE                   Employment Agreement                                  02/01/2017   $           0.00

        5568 iHeartMedia Management Services, Inc.   TRUBIANO, STEVEN J.                    Employment Agreement                                  06/01/2016   $           0.00

        5569 iHeartCommunications, Inc.              TRUE NORTH RECRUITING, LLC             Contingency Search Agreement                          08/23/2010   $           0.00

        5570 iHeartCommunications, Inc.              TRUE NORTH RECRUITING, LLC             Master Services Agreement                             10/05/2012

        5571 iHeartCommunications, Inc.              TRUE NORTH RECRUITING, LLC             Rate Agreement                                        10/05/2012

        5572 iHeartCommunications, Inc.              TRUE NORTH RECRUITING, LLC             Rate Agreement                                        10/08/2012

        5573 iHeartCommunications, Inc.              TRUE NORTH RECRUITING, LLC             Rate Agreement                                        12/10/2012

        5574 iHeartCommunications, Inc.              TRUE NORTH RECRUITING, LLC             Rate Agreement                                        12/19/2012

        5575 iHeartCommunications, Inc.              TRUE NORTH RECRUITING, LLC             Rate Agreement                                        12/20/2012

        5576 iHeartCommunications, Inc.              TRUE NORTH RECRUITING, LLC             Rate Agreement                                        03/04/2013

        5577 iHeartCommunications, Inc.              TRUE NORTH RECRUITING, LLC             Rate Agreement                                        04/15/2013

        5578 Capstar Radio Operating Company         TRUNTZ, JOSEPH J                       Employment Agreement                                  11/15/2017   $           0.00

        5579 TTWN Media Networks, LLC                TRUWEATHER SOLUTIONS LLC               Mutual Confidentiality and Non-Disclosure Agreement   03/17/2016   $           0.00

        5580 iHeartMedia Management Services, Inc.   TRY IT NOW TRAINING, LLC               Master Services Agreement                             11/02/2016   $           0.00

        5581 iHeartMedia, Inc.                       TRY IT NOW TRAINING, LLC               Statement of Work                                     10/31/2016

        5582 iHeartMedia, Inc.                       TRY IT NOW TRAINING, LLC               Statement of Work                                     11/02/2016

        5583 iHeartMedia, Inc.                       TRY IT NOW TRAINING, LLC               Statement of Work                                     01/30/2017

        5584 AMFM Broadcasting, Inc.                 TRYBULA, ASHLEY                        Employment Agreement                                  01/15/2017   $           0.00

        5585 Capstar Radio Operating Company         TSCHUDIN, MICHELLE RUTH                Employment Agreement                                  06/01/2017   $           0.00

        5586 Capstar Radio Operating Company         TSEKOURAS, ARISTOTLE A                 Employment Agreement                                  08/03/2015   $           0.00

        5587 Premiere Networks, Inc.                 TUBBS, JEFFERY A                       Employment Agreement                                  05/17/2017   $           0.00

        5588 iHeartMedia Management Services, Inc.   TUCKER, KRISTIN                        Employment Agreement                                  01/01/2018   $           0.00

        5589 Citicasters Co.                         TUFFUOR, OSEI                          Employment Agreement                                  10/01/2017   $           0.00

        5590 Capstar Radio Operating Company         TULLY, BRITTANY                        Employment Agreement                                  04/17/2017   $           0.00

        5591 Capstar Radio Operating Company         TUNKE, ADRIENNE                        Employment Agreement                                  08/08/2014   $           0.00

        5592 Capstar Radio Operating Company         TUONI, CHRISTINA LAUREN                Employment Agreement                                  06/01/2017   $           0.00

        5593 Citicasters Co.                         TURNBEAUGH, DAVID DODDRIDGE            Employment Agreement                                  05/29/2017   $           0.00

        5594 iHeartMedia + Entertainment, Inc.       TURNER, HELEN M Y                      Employment Agreement                                  07/01/2016   $           0.00

        5595 iHeartCommunications, Inc.              TW TELECOM HOLDINGS, INC.              Service Order                                                      $           0.00

        5596 iHeartMedia Management Services, Inc.   TW TELECOM HOLDINGS, INC.              Master Services Agreement                             12/09/2011

        5597 iHeartMedia + Entertainment, Inc.       TWEDDLE GROUP TECHNOLOGIES CO.         Contract for Evaluation Material                      04/15/2010   $           0.00

        5598 iHeartMedia Management Services, Inc.   TYCO INTEGRATED SECURITY, LLC          National Account Master Agreement                     07/01/2016   $      70,777.08

        5599 Citicasters Co.                         TYDEMAN, ANDREW D                      Employment Agreement                                  11/15/2015   $           0.00

        5600 Capstar Radio Operating Company         TYNAN, AMANDA KIMBERLY                 Employment Agreement                                  11/27/2017   $           0.00

        5601 Capstar Radio Operating Company         TYNDORF, GREG                          Employment Agreement                                  07/19/2015   $           0.00

        5602 AMFM Texas Broadcasting, LP             TYSON, DANA LYNN                       Employment Agreement                                  07/01/2016   $           0.00

        5603 iHeartMedia + Entertainment, Inc.       UIEVOLUTION, INC.                      Mutual Non-Disclosure Agreement                       09/15/2011   $           0.00

        5604 iHeartMedia + Entertainment, Inc.       ULMOS, GEORGINA                        Employment Agreement                                  10/17/2016   $           0.00

        5605 Capstar Radio Operating Company         ULREY, JAMIE ELIZABETH                 Employment Agreement                                  04/13/2017   $           0.00

        5606 iHeartMedia, Inc.                       ULTIMATE STAFFING                      Contingency Search Partnership Fee Agreement          04/13/2015   $           0.00

        5607 iHeartMedia Management Services, Inc.   UMT 360 LLC                            Termination Notice Letter                             08/05/2015   $           0.00

        5608 iHeartMedia Management Services, Inc.   UMT CONSULTING GROUP, LLC              Statement of Work                                     03/12/2013   $           0.00

        5609 iHeartMedia Management Services, Inc.   UMT CONSULTING GROUP, LLC              Change Order No. 1                                    07/18/2013

        5610 iHeartMedia Management Services, Inc.   UMT CONSULTING GROUP, LLC              Statement of Work                                     07/25/2013

        5611 iHeartMedia Management Services, Inc.   UMT CONSULTING GROUP, LLC              Statement of Work                                     02/01/2018

        5612 iHeartMedia Management Services, Inc.   UMT CONSULTING GROUP, LLC              Statement of Work                                     02/05/2018

        5613 Premiere Networks, Inc.                 UMT CONSULTING GROUP, LLC              Mutual Confidential and on-Disclosure Agreement       12/14/2012

        5614 Premiere Networks, Inc.                 UMT CONSULTING GROUP, LLC              Annual Support Services                               07/01/2014

        5615 iHeartMedia Management Service          UNIFED ENTERPRISES CORP                Service Agreement                                                  $           0.00




                                                                                      105
                 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 116 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                     Counterparty                               Contract Description                    Date          Cure Cost
        5616 iHeartMedia + Entertainment, Inc.       UNIFIED SOCIAL, INC.                        Data and Services Agreement                               04/10/2015    $           0.00

        5617 iHeartCommunications, Inc.              UNIVERSAL MUSIC GROUP INC                   Digital Product Agreement                                 09/16/2016    $      12,500.00

        5618 iHeartMedia, Inc.                       UNIVERSAL MUSIC GROUP INC                   Settlement Agreement                                      01/01/2016

        5619 iHeartMedia, Inc.                       UNIVERSAL MUSIC GROUP INC                   Music Label Agreement and Amendments Thereafter           09/20/2013

        5620 iHeartMedia, Inc.                       UNIVERSAL MUSIC GROUP INC                   Sam Hunt Sweepstakes Promotion Partner Agreement          06/29/2017

        5621 iHeartMedia, Inc.                       UNIVERSAL MUSIC GROUP INC                   Lady Antebellum Sweepstakes Promotion Partner Agreement   07/18/2017

        5622 iHeartMedia, Inc.                       UNIVERSAL MUSIC GROUP INC                   Luke Brian Sweepstakes Promotion Partner Agreement        11/30/2017

        5623 iHeartMedia+Entertainment, Inc          UNIVERSITY OF LOUISVILLE                    Sports Affiliate Agreement                                              $           0.00

        5624 Clear Channel Holdings, Inc.            UNIVISION COMMUNICATIONS, INC.              Trademark License Agreement                               09/14/2007    $     446,137.06

        5625 Katz Communications, Inc.               UNIVISION COMMUNICATIONS, INC.              Master Agreement                                          11/08/2017

        5626 TTWN Media Networks, LLC                UNIVISION COMMUNICATIONS, INC.              Master Agreement                                          01/01/2016

        5627 Premiere Networks, Inc.                 UNTUCKIT C/O SOUND COMMUNICATIONS           Confirmation Letter                                       06/21/2017    $           0.00

        5628 Premiere Networks, Inc.                 UNTUCKIT C/O SOUND COMMUNICATIONS           Confirmation Letter                                       10/16/2017

        5629 iHeartMedia + Entertainment, Inc.       UPLAND SOFTWARE, INC.                       First Amendment of Master Services Agreement              10/25/2017    $         983.39

        5630 Premiere Networks, Inc.                 USAOPOLY                                    Confirmation Letter                                       04/21/2017    $           0.00

        5631 Premiere Networks, Inc.                 USAOPOLY                                    Purchase Order - Voiced Sponsorship                       08/29/2017

        5632 Premiere Networks, Inc.                 USAOPOLY                                    Confirmation Letter                                       10/13/2017

        5633 Premiere Networks, Inc.                 USAOPOLY                                    Purchase Order - Voiced Sponsorship                       12/04/2017

        5634 Premiere Networks, Inc.                 UTM CONSULTING GROUP, LLC                   Annual Support Services                                   07/01/2014    $           0.00

        5635 Premiere Networks, Inc.                 UTM CONSULTING GROUP, LLC                   Assignment of Software and Support Agreement              04/22/2015

        5636 Citicasters Co.                         UTTERBACK, KATHRYN MARY                     Employment Agreement                                      12/01/2017    $           0.00

        5637 iHeartMedia Management Services, Inc.   UXC ECLIPSE (USA) LLC                       Invoice Annual Support and Maintenance                    06/24/2015    $           0.00

        5638 Capstar Radio Operating Company         VACCA, NATALIE                              Employment Agreement                                      05/01/2017    $           0.00

        5639 Capstar Radio Operating Company         VALENTINO, CASSANDRA                        Employment Agreement                                      08/01/2016    $           0.00

        5640 iHeartMedia + Entertainment, Inc.       VALENZUELA, HAROLD                          Employment Agreement                                      09/12/2016    $           0.00

        5641 iHeartMedia + Entertainment, Inc.       VALKOUN, COLLEEN MARIE                      Employment Agreement                                      03/01/2015    $           0.00

        5642 Capstar Radio Operating Company         VAN EREM, PAUL                              Employment Agreement                                      12/19/2017    $           0.00

        5643 iHeartMedia + Entertainment, Inc.       VANDERBECK, ROBERT SCOTT                    Employment Agreement                                      05/01/2016    $           0.00

        5644 AMFM Broadcasting, Inc.                 VANDERGRIFT, JEFFRAY MICHAEL                Employment Agreement                                      02/12/2016    $           0.00

        5645 Capstar Radio Operating Company         VANDERPOOL, SCOTT                           Employment Agreement                                      11/16/2017    $           0.00

        5646 iHeartMedia + Entertainment, Inc.       VANETTI, JOHN A                             Employment Agreement                                      01/01/2018    $           0.00

        5647 iHeartMedia Management Services, Inc.   VARICENT SOFTWARE INCORPORATED              Non-Disclosure and Restricted Use Agreement               01/01/2008    $           0.00

        5648 Capstar Radio Operating Company         VARNER-NORMAN, LAURA                        Employment Agreement                                      02/01/2016    $           0.00

        5649 Citicasters Co.                         VARVEL, JEFFREY D                           Employment Agreement                                      05/15/2016    $           0.00

        5650 iHeartMedia, Inc.                       VCREATIVE INC                               Statement of Work                                         01/06/2016    $           0.00

        5651 iHeartMedia, Inc.                       VCREATIVE INC                               Consultant/Contractor Services Agreement                  01/11/2016

        5652 iHeartMedia + Entertainment, Inc.       VEASLEY, WESLEY DARNELL                     Employment Agreement                                      08/16/2016    $           0.00

        5653 iHeartMedia Management Services, Inc.   VELOCLOUD NETWORKS INC.                     Non-Disclosure Agreement                                  11/28/2016    $           0.00

        5654 Citicasters Co.                         VENRICK, DELANA M                           Employment Agreement                                      11/01/2017    $           0.00

        5655 Citicasters Co.                         VEREB, RONALD                               Employment Agreement                                      05/01/2016    $           0.00

        5656 iHeartCommunications, Inc.              VERIFONE, INC.                              Lease Assumption Agreement                                04/01/2010    $           0.00

        5657 iHeartMedia + Entertainment, Inc.       VERITONE ENTERPRISE, LLC                    License Agreement                                         09/15/2017    $     371,753.12

        5658 Premiere Networks, Inc.                 VERITONE MEDIA                              Confirmation Letter                                       01/26/2017    $           0.00

        5659 Premiere Networks, Inc.                 VERITONE MEDIA                              Confirmation Letter                                       09/26/2017

        5660 Premiere Networks, Inc.                 VERITONE MEDIA                              Confirmation Letter                                       11/17/2017

        5661 Premiere Networks, Inc.                 VERITONE MEDIA                              Confirmation Letter                                       11/21/2017

        5662 Premiere Networks, Inc.                 VERITONE MEDIA                              Confirmation Letter                                       12/04/2017

        5663 Premiere Networks, Inc.                 VERITONE MEDIA                              Confirmation Letter                                       01/01/2018

        5664 Premiere Networks, Inc.                 VERITONE MEDIA                              Confirmation Letter                                       01/15/2018

        5665 Premiere Networks, Inc.                 VERITONE MEDIA                              Confirmation Letter                                       01/18/2018

        5666 Premiere Networks, Inc.                 VERITONE MEDIA                              Confirmation Letter                                       01/29/2018

        5667 Premiere Networks, Inc.                 VERITONE MEDIA                              Confirmation Letter                                       02/12/2018

        5668 Premiere Networks, Inc.                 VERITONE MEDIA                              Confirmation Letter                                       02/19/2018

        5669 iHeartMedia + Entertainment, Inc.       VERITONE ONE, INC.                          Media Agreement                                            09/13/2017
        5670 iHeartCommunications, Inc.              VERIZON                                     Second Amendment to Business Service Agreement            04/08/2005    $     214,245.97




                                                                                           106
                Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 117 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                     Debtor                                 Counterparty                                   Contract Description                       Date         Cure Cost
        5671 iHeartCommunications, Inc.              VERIZON                               Service Agreement                                                11/19/2007

        5672 iHeartCommunications, Inc.              VERIZON                               First Amendment                                                  01/15/2008

        5673 iHeartCommunications, Inc.              VERIZON                               National Account Agreement                                       01/25/2008

        5674 iHeartCommunications, Inc.              VERIZON                               Second Amendment                                                 01/31/2008

        5675 iHeartCommunications, Inc.              VERIZON                               First Amendment to Business Service Agreement                    04/04/2008

        5676 iHeartCommunications, Inc.              VERIZON                               Third Amendment to Business Service Agreement                    04/08/2008

        5677 iHeartCommunications, Inc.              VERIZON                               Fourth Amendment                                                 06/30/2008

        5678 iHeartCommunications, Inc.              VERIZON                               Fourth Amendment to Business Service Agreement                   09/08/2008

        5679 iHeartCommunications, Inc.              VERIZON                               Fifth Amendment                                                  09/30/2008

        5680 iHeartCommunications, Inc.              VERIZON                               Sixth Amendment                                                  11/03/2008

        5681 iHeartCommunications, Inc.              VERIZON                               Fifth Amendment to Business Service Agreement                    12/08/2008

        5682 iHeartCommunications, Inc.              VERIZON                               Seventh Amendment                                                12/12/2008

        5683 iHeartCommunications, Inc.              VERIZON                               Sixth Amendment to Business Service Agreement                    02/09/2009

        5684 iHeartCommunications, Inc.              VERIZON                               Eighth Amendment                                                 03/03/2009

        5685 iHeartCommunications, Inc.              VERIZON                               Seventh Amendment to Business Service Agreement                  03/08/2009

        5686 iHeartCommunications, Inc.              VERIZON                               Tenth Amendment to Service Business Agreement                    03/08/2009

        5687 iHeartCommunications, Inc.              VERIZON                               Eight Amendment to Business Service Agreement                    06/08/2009

        5688 iHeartCommunications, Inc.              VERIZON                               Ninth Amendment                                                  09/14/2009

        5689 iHeartCommunications, Inc.              VERIZON                               Tenth Amendment                                                  12/05/2009

        5690 iHeartCommunications, Inc.              VERIZON                               Ninth Amendment to Business Service Agreement                    12/08/2009

        5691 iHeartCommunications, Inc.              VERIZON                               Amendment No. 1                                                  03/02/2010

        5692 iHeartCommunications, Inc.              VERIZON                               Eleventh Amendment to Business Service Agreement                 01/13/2011

        5693 iHeartCommunications, Inc.              VERIZON                               Twelfth Amendment to Business Service Agreement                  01/31/2011

        5694 iHeartCommunications, Inc.              VERIZON                               Customer Acknowledgement Form                                    02/28/2011

        5695 iHeartCommunications, Inc.              VERIZON                               Thirteenth Amendment to Business Service Agreement               04/11/2011

        5696 iHeartCommunications, Inc.              VERIZON                               Fourteenth Amendment                                             11/15/2011

        5697 iHeartCommunications, Inc.              VERIZON                               Fourteenth Amendment to Business Service Agreement               11/15/2011

        5698 iHeartCommunications, Inc.              VERIZON                               Fifteenth Amendment to Business Service Agreement                05/31/2012

        5699 iHeartCommunications, Inc.              VERIZON                               Sixteenth Amendment to Business Service Agreement                09/10/2012

        5700 iHeartMedia Management Services, Inc.   VERIZON                               Amendment No. 1                                                  02/18/2010

        5701 iHeartMedia Management Services, Inc.   VERIZON                               Twelfth Amendment                                                01/31/2011

        5702 iHeartMedia Management Services, Inc.   VERIZON                               Thirteenth Amendment                                             04/11/2011

        5703 iHeartMedia Management Services, Inc.   VERIZON                               Fourteenth Amendment                                             11/15/2011

        5704 iHeartMedia Management Services, Inc.   VERIZON                               Fifteenth Amendment                                              05/31/2012

        5705 iHeartMedia Management Services, Inc.   VERIZON                               Sixteenth Amendment                                              09/10/2012

        5706 iHeartMedia Management Services, Inc.   VERIZON                               Nineteenth Amendment                                             07/07/2015

        5707 iHeartMedia Management Services, Inc.   VERIZON                               Nineteenth Amendment to the Verizon Business Service Agreement   07/14/2015


        5708 iHeartMedia Management Services, Inc.   VERIZON                               Twentieth Amendment to Service Agreement                         11/01/2015

        5709 iHeartMedia Management Services, Inc.   VERIZON                               Twentieth Amendment to The Verizon Business Services Agreement   11/05/2015


        5710 iHeartMedia Management Services, Inc.   VERIZON                               Application for Service                                          02/23/2016

        5711 iHeartMedia Management Services, Inc.   VERIZON                               Application for Service - Pennsylvania                           02/23/2016

        5712 iHeartMedia Management Services, Inc.   VERIZON                               Application for Service - Virginia                               02/23/2016

        5713 iHeartMedia Management Services, Inc.   VERIZON                               Application for Service - Washington DC                          02/23/2016

        5714 iHeartMedia Management Services, Inc.   VERIZON                               Twenty-First Amendment to The Verizon Business Services          02/23/2016
                                                                                           Agreement

        5715 iHeartMedia Management Services, Inc.   VERIZON                               Twenty-First Amendment to Service Agreement                      02/23/2016

        5716 iHeartMedia Management Services, Inc.   VERIZON                               Service Agreement                                                02/23/2016

        5717 iHeartMedia Management Services, Inc.   VERIZON                               Application for Service -Delaware                                02/23/2016

        5718 iHeartMedia Management Services, Inc.   VERIZON                               Application for Service - Maryland                               02/23/2016

        5719 iHeartMedia Management Services, Inc.   VERIZON                               Amendment No. 1 to Service Agreement                             03/03/2016

        5720 iHeartMedia Management Services, Inc.   VERIZON                               Amendment to Business Service Agreement                          04/11/2017

        5721 Premiere Networks, Inc.                 VERIZON                               Consortium Member Agreement                                      03/12/2015

        5722 Premiere Networks, Inc.                 VERIZON                               Exhibit B - Consortium Member Agreement                          03/12/2015

        5723 iHeartMedia, Inc.                       VERMAST, JACQUELINE ANN               Employment Agreement                                             03/01/2017   $           0.00




                                                                                     107
                 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 118 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                               Counterparty                                 Contract Description                       Date         Cure Cost
        5724 iHeartMedia + Entertainment, Inc.       VERNON, ANDREA ROSE                       Employment Agreement                                       07/11/2016   $           0.00

        5725 iHeartCommunications, Inc.              VERTEX GROUP                              Client Staffing Services Agreement                         12/09/2011   $           0.00

        5726 iHeartCommunications, Inc.              VERTEX GROUP                              Work Order                                                 12/15/2011

        5727 iHeartMedia, Inc.                       VERTICAL BRIDGE CC AM, LLC
                                                                                  3            Master Lease Agreement as Amended and Restated             01/15/2016   $           0.00

        5728 iHeartMedia, Inc.                       VERTICAL BRIDGE CC FM, LLC
                                                                                  3            Master Lease Agreement as Amended and Restated             01/15/2016   $           0.00

        5729 iHeartMedia + Entertainment, Inc.       VERTICORE COMMUNICATIONS LTD              Content License Agreement                                  11/10/2014   $           0.00

        5730 TTWN Media Networks, LLC                VERTICORE COMMUNICATIONS LTD              Content License Agreement                                  11/10/2014

        5731 Premiere Networks, Inc.                 VERTIONE MEDIA                            Confirmation Letter                                        01/01/2018   $           0.00

        5732 Premiere Networks, Inc.                 VERTIONE MEDIA                            Confirmation Letter                                        01/08/2018

        5733 Premiere Networks, Inc.                 VERTIONE MEDIA                            Confirmation Letter                                        02/19/2018

        5734 Citicasters Co.                         VESTUTO, NICHOLAS                         Employment Agreement                                       11/01/2017   $           0.00

        5735 iHeartMedia + Entertainment, Inc.       VETTRUS, JEFFERY DEAN                     Employment Agreement                                       07/01/2017   $           0.00

        5736 Premiere Networks, Inc.                 VIACOM MEDIA NETWORKS                     Service Agreement                                                       $           0.00

        5737 Citicasters Co.                         VIAMAR PRODUCTIONS INC                    Service Agreement                                                       $           0.00

        5738 Katz Communications, Inc.               VICENTE, RICHARD                          Employment Agreement                                       01/01/2012   $           0.00

        5739 Katz Communications, Inc.               VIERRA MAGEN MARCUS LLP                   Sublease Agreement                                         11/17/2017   $           0.00

        5740 iHeartMedia + Entertainment, Inc.       VIGILANT TECHNOLOGIES                     Mutual Non-Disclosure Agreement                            03/03/2011   $           0.00

        5741 iHeartMedia Management Services, Inc.   VILLACIS, PAUL L                          Employment Agreement                                       03/21/2016   $           0.00

        5742 Citicasters Co.                         VILLACLARA, SISANIE IRIE                  Employment Agreement                                       12/01/2017   $           0.00

        5743 iHeartMedia + Entertainment, Inc.       VILLAUME, TRACY                           Employment Agreement                                       03/01/2018   $           0.00

        5744 Capstar Radio Operating Company         VILLEGAS, ERICK L                         Employment Agreement                                       02/01/2016   $           0.00

        5745 Citicasters Co.                         VINCI, FRANK W                            Employment Agreement                                       01/01/2017   $           0.00

        5746 Capstar Radio Operating Company         VINCI, MICHAEL                            Employment Agreement                                       06/15/2017   $           0.00

        5747 iHeartMedia Management Services, Inc.   VINYL DEVELOPMENT LLC D/B/A ZUDY          Mutual Confidentiality And Non-Disclosure Agreement        02/19/2015   $         412.50

        5748 iHeartMedia Management Services, Inc.   VINYL DEVELOPMENT LLC D/B/A ZUDY          Master Software License and Subscription Agreement         02/03/2016

        5749 iHeartMedia, Inc.                       VINYL DEVELOPMENT LLC D/B/A ZUDY          Mutual Confidentiality And Non-Disclosure Agreement        05/20/2015

        5750 iHeartMedia, Inc.                       VINYL DEVELOPMENT LLC D/B/A ZUDY          Statement of Work #8                                       10/01/2017

        5751 Capstar Radio Operating Company         VIOLETTE, TODD JEFFREY                    Employment Agreement                                       08/15/2017   $           0.00

        5752 iHeartMedia Management Services, Inc.   VIPTELA, INC                              Non-Disclosure Agreement                                   01/04/2017   $           0.00

        5753 iHeartMedia, Inc.                       VIRGIN AMERICA                            Letter - Agency Data Release Authorization                 05/01/2015   $           0.00

        5754 iHeartMedia Management Services, Inc.   VIRGIN ATLANTIC AIRWAYS LIMITED           Amendment to the Corporate Agreement.                      01/15/2016   $           0.00

        5755 iHeartMedia Management Services, Inc.   VIRTRU CORPORATION                        Non-Disclosure Agreement                                   01/24/2017   $           0.00

        5756 iHeartMedia + Entertainment, Inc.       VISTEON CORPORATION                       Confidential Non-Disclosure Agreement                      05/20/2006   $           0.00

        5757 Premiere Networks, Inc.                 VISTEON CORPORATION                       First Amendment to Confidential Non-Disclosure Agreement   07/28/2008

        5758 iHeartMedia Management Services, Inc.   VISTEX, INC.                              Non-Disclosure Agreement                                   11/02/2017   $           0.00

        5759 iHeartMedia + Entertainment, Inc.       VIVLEMORE, JAMIE RYAN                     Employment Agreement                                       04/10/2017   $           0.00

        5760 TTWN Media Networks, LLC                VIZZION ENTERPRISES INC                   Mutual Confidentiality and Non-Disclosure Agreement        11/12/2014   $      52,632.29

        5761 TTWN Media Networks, LLC                VIZZION ENTERPRISES INC                   Service License Agreement                                  01/01/2017

        5762 TTWN Networks, LLC                      VIZZION ENTERPRISES INC                   Service License Agreement                                  01/01/2017

        5763 iHeartMedia Management Services, Inc.   VMWARE, INC.                              Enterprise License Agreement Maintenance Renewal           12/13/2016   $           0.00

        5764 AMFM Broadcasting, Inc.                 VOGLER, CAROLLYN JEAN                     Employment Agreement                                       05/09/2016   $           0.00

        5765 iHeartMedia Management Services, Inc.   VOICEBASE                                 Form of Statement of Work                                  01/02/2017   $           0.00

        5766 iHeartMedia Management Services, Inc.   VOICEBASE                                 Master Services Agreement                                  01/02/2018

        5767 iHeartMedia + Entertainment, Inc.       VOICEBOX TECHNOLOGIES CORPORATION         Data Evaluation License Agreement                          02/08/2013   $           0.00

        5768 TTWN Media Networks, LLC                VOICEBOX TECHNOLOGIES CORPORATION         Total Traffic Network Data Evaluation Agreement            02/08/2013

        5769 iHeartMedia + Entertainment, Inc.       VOICEBYTE INTERNATIONAL INC               Advertising Agreement                                      08/01/2017   $           0.00

        5770 iHeartMedia Management Services, Inc.   VOLOGY, INC                               Non-Disclosure Agreement                                   05/18/2017   $           0.00

        5771 iHeartMedia + Entertainment, Inc.       VOLPE, ARTHUR WILLIAM                     Employment Agreement                                       09/06/2017   $           0.00

        5772 iHeartMedia Management Services, Inc.   VOLT WORKFORCE SOLUTIONS                  Professional Search Fee Schedule, USA                      05/06/2012   $           0.00

        5773 iHeartMedia + Entertainment, Inc.       VOLVO CARS OF NORTH AMERICA               Review of Evaluation Material                              08/01/2007   $           0.00

        5774 iHeartMedia + Entertainment, Inc.       VOLVO CARS OF NORTH AMERICA               Data and Network License Agreement                         10/30/2007

        5775 iHeartMedia + Entertainment, Inc.       VOLVO CARS OF NORTH AMERICA               Data and Network License Agreement                         09/01/2009

        5776 iHeartMedia + Entertainment, Inc.       VOLVO CARS OF NORTH AMERICA               First Amendment to Data and Network License Agreement      09/01/2009

        5777 iHeartMedia + Entertainment, Inc.       VOLVO CARS OF NORTH AMERICA               Second Amendment to Data and Network License Agreement     12/01/2011




                                                                                         108
                 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 119 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                  Counterparty                             Contract Description                       Date         Cure Cost
        5778 iHeartMedia + Entertainment, Inc.       VOLZ, KEITH C                            Employment Agreement                                       01/01/2017   $           0.00

        5779 Capstar Radio Operating Company         VOORHEES, SCOTT J                        Employment Agreement                                       10/01/2017   $           0.00

        5780 iHeartCommunications, Inc.              VYSK COMMUNICATIONS, INC.                Restriping of 200 Basse Parking Garage                                  $           0.00

        5781 AMFM Broadcasting, Inc.                 WADE, RAYMOND M                          Employment Agreement                                       12/01/2017   $           0.00

        5782 Citicasters Co.                         WADE, SHELLEY A                          Employment Agreement                                       08/05/2016   $           0.00

        5783 AMFM Broadcasting, Inc.                 WAGERS, ROBERT JASON                     Employment Agreement                                       02/27/2017   $           0.00

        5784 iHeartMedia + Entertainment, Inc.       WAGGENER, DAVID W                        Employment Agreement                                       01/01/2018   $           0.00

        5785 Capstar Radio Operating Company         WAGGONER, CASEY A                        Employment Agreement                                       01/04/2016   $           0.00

        5786 iHeartMedia + Entertainment, Inc.       WAGNER, ERIN B                           Employment Agreement                                       04/01/2016   $           0.00

        5787 AMFM Broadcasting, Inc.                 WAGNON, CHRISTOPHER BRYAN                Employment Agreement                                       03/12/2018   $           0.00

        5788 iHeartMedia + Entertainment, Inc.       WALCOTT, KEITH BENEDICT                  Employment Agreement                                       06/01/2017   $           0.00

        5789 Capstar Radio Operating Company         WALET, CHARLES TAYLOR                    Employment Agreement                                       01/13/2016   $           0.00

        5790 iHeartMedia Management Services, Inc.   WALJE, BRIGID                            Employment Agreement                                       04/01/2015   $           0.00

        5791 iHeartMedia + Entertainment, Inc.       WALKER, JACKIE L                         Employment Agreement                                       03/01/2017   $           0.00

        5792 Citicasters Co.                         WALKER, KATHLEEN                         Employment Agreement                                       10/01/2015   $           0.00

        5793 Capstar Radio Operating Company         WALKER, TERRENCE L                       Employment Agreement                                       08/27/2015   $           0.00

        5794 Premiere Networks, Inc.                 WALKME LTD                               Export Invoice                                             03/31/2014   $           0.00

        5795 Capstar Radio Operating Company         WALLACE, DARREL L                        Employment Agreement                                       03/01/2017   $           0.00

        5796 Citicasters Co.                         WALLACE, HEATHER M                       Employment Agreement                                       03/01/2016   $           0.00

        5797 AMFM Broadcasting, Inc.                 WALLENGREN, MARK D                       Employment Agreement                                       10/05/2015   $           0.00

        5798 iHeartMedia + Entertainment, Inc.       WALLETTE, JASON D                        Employment Agreement                                       07/01/2016   $           0.00

        5799 iHeartMedia, Inc.                       WALSH, BRENDAN T                         Employment Agreement                                       02/01/2017   $           0.00

        5800 Capstar Radio Operating Company         WALSH, ROSETTA                           Employment Agreement                                       10/16/2016   $           0.00

        5801 Capstar Radio Operating Company         WALTERHOUSE, ELIZABETH A                 Employment Agreement                                       09/15/2014   $           0.00

        5802 AMFM Texas Broadcasting, LP             WALTON & JOHNSON LLC                     Talent Contract                                                         $           0.00

        5803 Capstar Radio Operating Co.             WALTON & JOHNSON LLC                     Talent Contract

        5804 iHeartMedia+Entertainment, Inc          WALTON & JOHNSON LLC                     Talent Contract

        5805 Citicasters Co.                         WALTON, ANDREW CLARK                     Employment Agreement                                       05/01/2016   $           0.00

        5806 Citicasters Co.                         WARD SATTERFIELD, ANGELA M               Employment Agreement                                       07/15/2016   $           0.00

        5807 iHeartMedia, Inc.                       WARD, MATTHEW                            Employment Agreement                                       06/01/2016   $           0.00

        5808 Capstar Radio Operating Company         WARD, VICKI                              Employment Agreement                                       02/15/2018   $           0.00

        5809 iHeartMedia + Entertainment, Inc.       WARDLE, MELISSA REYNEE                   Employment Agreement                                       06/01/2016   $           0.00

        5810 iHeartCommunications, Inc.              WARNER MUSIC GROUP                       Trial and Experimental Internet Simulcast and Webcasting   10/01/2013   $     355,262.72
                                                                                              Agreement

        5811 iHeartCommunications, Inc.              WARNER MUSIC GROUP                       Subscription Services Agreement                            09/13/2016

        5812 iHeartMedia Management Services, Inc.   WARNER, JOHN F                           Employment Agreement                                       02/24/2010   $           0.00

        5813 Capstar Radio Operating Company         WARNER, JOSEPH DONOVAN                   Employment Agreement                                       07/13/2017   $           0.00

        5814 iHeartMedia + Entertainment, Inc.       WASHINGTON, BRUCE                        Employment Agreement                                       09/15/2017   $           0.00

        5815 Citicasters Co.                         WASHINGTON, BRYAN KEITH                  Employment Agreement                                       02/01/2018   $           0.00

        5816 Citicasters Co.                         WASILEWSKI, ERIKA L                      Employment Agreement                                       12/16/2016   $           0.00

        5817 Capstar Radio Operating Company         WASINSKI, STEVEN P                       Employment Agreement                                       10/29/2016   $           0.00

        5818 iHeartMedia + Entertainment, Inc.       WASSON, SHAWN MICHAEL                    Employment Agreement                                       07/01/2016   $           0.00

        5819 iHeartMedia, Inc.                       WATSON, ADRIENNE                         Employment Agreement                                       06/01/2016   $           0.00

        5820 iHeartMedia + Entertainment, Inc.       WATSON, ANGELA M                         Employment Agreement                                       02/01/2016   $           0.00

        5821 Capstar TX, LLC                         WAY MEDIA, INC.                          Translator Rebroadcast Agreement                           11/22/2010   $       4,476.00

        5822 iHeartMedia + Entertainment, Inc.       WAZE INC                                 Mutual Confidentiality and Non-Disclosure Agreement        10/24/2012   $           0.00

        5823 TTWN Media Networks, LLC                WBEB-FM                                  Affiliate Agreement                                                     $           0.00

        5824 Katz Media Group                        WBLS-FM                                  Affiliate Agreement                                                     $           0.00

        5825 TTWN Media Networks, LLC                WEATHER GROUP TELEVISION LLC             Confidentiality and Non-Disclosure Agreement               05/02/2016   $           0.00

        5826 TTWN Media Networks, LLC                WEATHER GROUP TELEVISION LLC             Audio Traffic Reports License Agreement                    08/01/2016

        5827 TTWN Media Networks, LLC                WEATHER TELEMATICS INC.                  Mutual Confidentiality and Non-Disclosure Agreement        06/18/2015   $           0.00

        5828 TTWN Media Networks, LLC                WEATHER TELEMATICS INC.                  Data Evaluation License Agreement                          06/19/2015

        5829 Citicasters Co.                         WEATHERHOGG, DANIEL                      Employment Agreement                                       03/10/2018   $           0.00

        5830 iHeartMedia + Entertainment, Inc.       WEATHERMAN, RYAN G                       Employment Agreement                                       03/15/2017   $           0.00

        5831 iHeartMedia + Entertainment, Inc.       WEAVER, MICHAEL T                        Employment Agreement                                       05/01/2015   $           0.00




                                                                                        109
                 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 120 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                        Debtor                              Counterparty                                    Contract Description                         Date         Cure Cost
        5832 Citicasters Co.                         WEBB, KELSEY ALEAH                           Employment Agreement                                         05/22/2017   $           0.00

        5833 Capstar Radio Operating Company         WEBER, JAY R                                 Employment Agreement                                         06/01/2017   $           0.00

        5834 Premiere Networks, Inc.                 WEBER, JOHN                                  Employment Agreement                                         01/01/2018   $           0.00

        5835 iHeartMedia Management Services, Inc.   WEBER, LAUREN                                Employment Agreement                                         02/01/2017   $           0.00

        5836 Citicasters Co.                         WEBSTER MOORE, GREGORY J                     Employment Agreement                                         10/01/2017   $           0.00

        5837 Capstar Radio Operating Company         WEED, STEVE                                  Employment Agreement                                         04/01/2016   $           0.00

        5838 Citicasters Co.                         WEIMER, KIMBERLY ELIZABETH                   Employment Agreement                                         10/16/2015   $           0.00

        5839 iHeartMedia, Inc.                       WEIRAUCH III, CHARLES                        Employment Agreement                                         12/01/2016   $           0.00

        5840 Citicasters Co.                         WEIS, LESLIE ANN                             Employment Agreement                                         10/16/2017   $           0.00

        5841 iHeartMedia Management Services, Inc.   WEISS, ADAM                                  Employment Agreement                                         01/01/2018   $           0.00

        5842 Capstar Radio Operating Company         WEISS, BERNHARD ANTON                        Employment Agreement                                         02/01/2015   $           0.00

        5843 Citicasters Co.                         WEISS, CHRISTOPHER A                         Employment Agreement                                         01/05/2018   $           0.00

        5844 AMFM Broadcasting, Inc.                 WEISS, DAVID W                               Employment Agreement                                         01/01/2018   $           0.00

        5845 Capstar Radio Operating Company         WEITZEL, SHERYL DAWN                         Employment Agreement                                         10/01/2016   $           0.00

        5846 Capstar Radio Operating Company         WELLMAN, ERIC                                Employment Agreement                                         10/20/2015   $           0.00

        5847 iHeartMedia, Inc.                       WELLS FARGO VENDER FINANCIAL SERVICES, LLC   Letter of Credit Agreement Amendment                         01/03/2017   $     207,845.98

        5848 iHeartMedia, Inc.                       WELLS FARGO VENDER FINANCIAL SERVICES, LLC   Assumption Agreement                                         01/09/2017

        5849 Capstar Radio Operating Company         WELLS, ROYCE DEWAYNE                         Employment Agreement                                         01/01/2017   $           0.00

        5850 Capstar Radio Operating Company         WELLSANDT, ZACHARY MARK                      Employment Agreement                                         03/21/2016   $           0.00

        5851 Capstar Radio Operating Company         WENDEL, NICOLE ALYSSA                        Employment Agreement                                         08/01/2016   $           0.00

        5852 Citicasters Co.                         WEST VIRGINIA -- VIRGINIA MEDIA, LLC         Trademark and Domain Name License Agreement                  04/11/2011   $           0.00

        5853 iHeartMedia + Entertainment, Inc.       WEST VIRGINIA -- VIRGINIA MEDIA, LLC         Trademark and Domain Name License Agreement                  04/11/2011

        5854 iHM Identity, Inc.                      WEST VIRGINIA -- VIRGINIA MEDIA, LLC         Trademark and Domain Name License Agreement                  04/11/2011

        5855 Capstar Radio Operating Company         WEST, REBECCA LYNN                           Employment Agreement                                         07/01/2014   $           0.00

        5856 Capstar Radio Operating Company         WESTERMAN, BRETT THOMAS                      Employment Agreement                                         05/16/2016   $           0.00

        5857 Premiere Networks, Inc.                 WESTROCK COFFEE COMPANY                      Purchase Order - Voiced Sponsorship                          03/31/2017   $           0.00

        5858 TTWN Media Networks, LLC                WESTWOOD ONE, INC.                           Assignment and Assumption of and First Amendment to Office   06/01/2008   $       2,552.00
                                                                                                  Lease

        5859 Citicasters Co.                         WETHINGTON, DOUGLAS P                        Employment Agreement                                         09/01/2016   $           0.00

        5860 Katz Media Group                        WGN-AM                                       Affiliate Agreement                                                       $           0.00

        5861 Capstar Radio Operating Company         WHALEY, SAMUEL S                             Employment Agreement                                         05/01/2017   $           0.00

        5862 iHeartMedia + Entertainment, Inc.       WHEATLEY, IAN THOMAS                         Employment Agreement                                         05/15/2017   $           0.00

        5863 iHeartMedia Management Services, Inc.   WHEATSTONE CORPORATION                       Broadcast Equipment Products & Services Agreement            04/24/2017   $      96,743.14

        5864 iHeartMedia Management Services, Inc.   WHEATSTONE CORPORATION                       Amendment                                                    07/01/2017

        5865 iHeartMedia, Inc.                       WHEELER, VERONICA MARIE                      Employment Agreement                                         09/01/2016   $           0.00

        5866 iHeartCommunications, Inc.              WHEELS INC                                   National Vehicle Lease                                       02/18/2003   $           0.00

        5867 iHeartCommunications, Inc.              WHEELS INC                                   Lease Assumption Agreement                                   04/01/2010

        5868 Capstar Radio Operating Company         WHINERY, TODD                                Employment Agreement                                         01/01/2017   $           0.00

        5869 iHeartMedia + Entertainment, Inc.       WHITE, ERIC                                  Employment Agreement                                         11/27/2017   $           0.00

        5870 Capstar Radio Operating Company         WHITE, HEATHER JO                            Employment Agreement                                         09/02/2017   $           0.00

        5871 Capstar Radio Operating Company         WHITE, JAMES D                               Employment Agreement                                         02/01/2013   $           0.00

        5872 Citicasters Co.                         WHITE, JEFFREY MICHAEL                       Employment Agreement                                         01/05/2018   $           0.00

        5873 AMFM Broadcasting, Inc.                 WHITE, WILLIAM DAVID GEORGE                  Employment Agreement                                         04/01/2017   $           0.00

        5874 Capstar Radio Operating Company         WHITMAN, CAROLYN ASHLEY                      Employment Agreement                                         01/02/2018   $           0.00

        5875 Katz Communications, Inc.               WHITMAN, EDWARD                              Employment Agreement                                         06/01/2011   $           0.00

        5876 AMFM Broadcasting, Inc.                 WHITNEY, MICHAEL J                           Employment Agreement                                         08/15/2016   $           0.00

        5877 AMFM Broadcasting, Inc.                 WHITT, KASMA BIONCE FOXX                     Employment Agreement                                         03/29/2016   $           0.00

        5878 TTWN Media Networks, LLC                WHQT-FM                                      Affiliate Agreement                                                       $           0.00

        5879 Citicasters Co.                         WIBBELER, JOSHUA WILLIAM                     Employment Agreement                                         02/01/2017   $           0.00

        5880 iHeartMedia Management Services, Inc.   WIDEN ENTERPRISES INC.                       Master Service Agreement                                     01/01/2014   $           0.00

        5881 iHeartMedia Management Services, Inc.   WIDEN ENTERPRISES INC.                       Statement of Work: Digital Asset Management Services         05/30/2014

        5882 iHeartMedia Management Services, Inc.   WIDEN ENTERPRISES INC.                       Master Service Agreement                                     06/10/2014

        5883 iHeartMedia Management Services, Inc.   WIDEN ENTERPRISES INC.                       Statement of Work: Digital Asset Management Services         06/15/2016

        5884 iHeartMedia Management Services, Inc.   WIDEN ENTERPRISES INC.                       Amendment N. 5552                                            09/18/2017

        5885 Capstar Radio Operating Company         WIEDEN, STEPHANIE                            Employment Agreement                                         11/23/2015   $           0.00




                                                                                            110
                 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 121 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                      Debtor                                    Counterparty                             Contract Description                  Date         Cure Cost
        5886 Capstar Radio Operating Company         WILCOX, CHRIS S                           Employment Agreement                                  08/16/2017   $           0.00

        5887 AMFM Broadcasting, Inc.                 WILCOX, KATHRYN HELVI                     Employment Agreement                                  05/22/2014   $           0.00

        5888 iHeartMedia + Entertainment, Inc.       WILKEN, ANDREW J                          Employment Agreement                                  01/01/2017   $           0.00

        5889 Citicasters Co.                         WILKEN, MEREDITH A                        Employment Agreement                                  02/01/2017   $           0.00

        5890 Capstar Radio Operating Company         WILKINS, TIMOTHY                          Employment Agreement                                  10/10/2016   $           0.00

        5891 iHeartMedia + Entertainment, Inc.       WILKS BROADCAST -- LUBBOCK, LLC           Trademark and Domain Name License Agreement           01/01/2012   $           0.00

        5892 iHM Identity, Inc.                      WILKS BROADCAST -- LUBBOCK, LLC           Trademark and Domain Name License Agreement           01/01/2012

        5893 Citicasters Co.                         WILL PERK BROADCASTING                    Trademark License Agreement                           10/28/2003   $           0.00

        5894 Citicasters Co.                         WILLARD, MARK                             Employment Agreement                                  01/01/2018   $           0.00

        5895 iHeartMedia + Entertainment, Inc.       WILLIAM MUELLER                           Mutual Non-Disclosure Agreement                       10/18/2011   $           0.00

        5896 iHeartMedia + Entertainment, Inc.       WILLIAMS, AMY WARNER                      Employment Agreement                                  01/01/2018   $           0.00

        5897 Capstar Radio Operating Company         WILLIAMS, BRENT P                         Employment Agreement                                  03/15/2016   $           0.00

        5898 Capstar Radio Operating Company         WILLIAMS, BROOKE A                        Employment Agreement                                  05/15/2017   $           0.00

        5899 Capstar Radio Operating Company         WILLIAMS, CARLETTA                        Employment Agreement                                  03/27/2017   $           0.00

        5900 iHeartMedia Management Services, Inc.   WILLIAMS, CHRISTOPHER THOMAS              Employment Agreement                                  07/01/2017   $           0.00

        5901 Capstar Radio Operating Company         WILLIAMS, KIMBERLY J                      Employment Agreement                                  03/01/2015   $           0.00

        5902 Citicasters Co.                         WILLIAMS, LORRAINE                        Employment Agreement                                  10/01/2017   $           0.00

        5903 iHeartMedia + Entertainment, Inc.       WILLIAMS, RONALD I                        Employment Agreement                                  11/15/2017   $           0.00

        5904 Citicasters Co.                         WILLS, WILLIAM                            Employment Agreement                                  01/01/2016   $           0.00

        5905 Katz Media Group                        WILSON HCG                                Talent Staffing Agreement                                          $           0.00

        5906 iHeartMedia Management Service          WILSON HCG                                Talent Staffing Agreement                                          $           0.00

        5907 Katz Media Group                        WILSON HCG                                Talent Staffing Agreement

        5908 iHeartMedia Management Services, Inc.   WILSON HR, A WILSONHCG COMPANY            Statement of Work                                     01/03/2012   $           0.00

        5909 iHeartMedia Management Services, Inc.   WILSON HR, A WILSONHCG COMPANY            Master Services Agreement                             07/01/2012

        5910 iHeartMedia Management Services, Inc.   WILSON HR, A WILSONHCG COMPANY            Fee Agreement                                         07/01/2012

        5911 iHeartMedia Management Services, Inc.   WILSON HR, A WILSONHCG COMPANY            Contract for Services                                 09/06/2012

        5912 Capstar Radio Operating Company         WILSON, ARTHUR FREDERICK                  Employment Agreement                                  03/15/2017   $           0.00

        5913 iHeartMedia + Entertainment, Inc.       WILSON, ASHLEY                            Employment Agreement                                  12/04/2017   $           0.00

        5914 Citicasters Co.                         WILSON, BRIAN M                           Employment Agreement                                  12/07/2012   $           0.00

        5915 Capstar Radio Operating Company         WILSON, DAVID SAMUEL                      Employment Agreement                                  01/20/2017   $           0.00

        5916 Premiere Networks, Inc.                 WILSON, STACY MICHELLE                    Employment Agreement                                  09/01/2016   $           0.00

        5917 Capstar Radio Operating Company         WILSON, WILLIAM J                         Employment Agreement                                  10/01/2015   $           0.00

        5918 Citicasters Co.                         WILSONVILLE TOYOTA SCION                  Lease Agreement                                                    $           0.00

        5919 TTWN Media Networks, LLC                WINDER, JOHN GLYNN                        Employment Agreement                                  10/16/2014   $           0.00

        5920 iHeartMedia Management Services, Inc.   WINDSTREAM COMMUNICATIONS, LLC            Service Terms and Conditions                          02/23/2016   $      59,411.34

        5921 iHeartMedia + Entertainment, Inc.       WINICK, TODD L                            Employment Agreement                                  11/30/2009   $           0.00

        5922 iHeartMedia + Entertainment, Inc.       WINSECK, STEPHANIE                        Employment Agreement                                  01/01/2015   $           0.00

        5923 Capstar Radio Operating Company         WINSOR, KAYLA NICOLE                      Employment Agreement                                  10/09/2017   $           0.00

        5924 iHeartMedia Management Services, Inc.   WINTERS, SHAWN W                          Employment Agreement                                  07/01/2017   $           0.00

        5925 Citicasters Co.                         WIRTHLIN, JOYCE ANN                       Employment Agreement                                  07/01/2016   $           0.00

        5926 Capstar Radio Operating Co.             WISCONSIN BADGERS                         Sports Affiliate Agreement                                         $           0.00

        5927 TTWN Media Networks, LLC                WMMR-FM                                   Affiliate Agreement                                                $           0.00

        5928 TTWN Media Networks, LLC                WMODE                                     Mutual Confidentiality and Non-Disclosure Agreement   10/29/2014   $           0.00

        5929 Citicasters Co.                         WOAK, FRED                                Employment Agreement                                  05/01/2016   $           0.00

        5930 Citicasters Co.                         WOLF, JANINE R                            Employment Agreement                                  10/15/2015   $           0.00

        5931 iHeartMedia + Entertainment, Inc.       WOLF, JEFFERY SCOTT                       Employment Agreement                                  09/01/2017   $           0.00

        5932 iHeartMedia + Entertainment, Inc.       WOLFE, KERRY L                            Employment Agreement                                  07/15/2016   $           0.00

        5933 iHeartMedia + Entertainment, Inc.       WOLFF, JOSHUA DAVID                       Employment Agreement                                  10/15/2017   $           0.00

        5934 iHeartMedia + Entertainment, Inc.       WOLFMAN, DAVID                            Employment Agreement                                  02/05/2018   $           0.00

        5935 AMFM Broadcasting, Inc.                 WONG, HORACE HARLAM                       Employment Agreement                                  11/01/2016   $           0.00

        5936 iHeartMedia Management Services, Inc.   WONG, RICHARD                             Employment Agreement                                  10/27/2014   $           0.00

        5937 Capstar Radio Operating Company         WOOD, GREGORY                             Employment Agreement                                  08/16/2017   $           0.00

        5938 Capstar Radio Operating Company         WOOD, KIMBERLY M                          Employment Agreement                                  02/15/2016   $           0.00

        5939 Capstar Radio Operating Company         WOOD, LEONARD                             Employment Agreement                                  10/01/2017   $           0.00




                                                                                         111
                 Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 122 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                  Counterparty                                    Contract Description                        Date         Cure Cost
        5940 iHeartMedia + Entertainment, Inc.       WOOD, THOMAS D                                  Employment Agreement                                        03/01/2016   $           0.00

        5941 Capstar Radio Operating Company         WOOD, THOMAS MARK                               Employment Agreement                                        07/01/2015   $           0.00

        5942 Citicasters Co.                         WOOD, WILLIAM ELLIOTT                           Employment Agreement                                        04/01/2017   $           0.00

        5943 Citicasters Co.                         WOODBURY, EILEEN                                Employment Agreement                                        04/03/2016   $           0.00

        5944 Citicasters Co.                         WOODELL, RICHARD STEVEN                         Employment Agreement                                        04/01/2016   $           0.00

        5945 iHeartMedia Management Services, Inc.   WOODHAMS, STEPHANIE                             Employment Agreement                                        02/28/2016   $           0.00

        5946 iHeartMedia + Entertainment, Inc.       WOODHOUSE LINCOLN                               Closed End Motor Vehicle Lease Agreement                                 $           0.00

        5947 Capstar Radio Operating Company         WOODS, ANDREW L                                 Employment Agreement                                        11/01/2015   $           0.00

        5948 Capstar Radio Operating Company         WOODY, ALLEN DAVID                              Employment Agreement                                        04/01/2016   $           0.00

        5949 iHeartMedia Management Services, Inc.   WORDEN, ROBERT PASCAL                           Employment Agreement                                        09/01/2016   $           0.00

        5950 iHeartMedia Management Services, Inc.   WORKATO, INC.                                   Non-Disclosure Agreement                                    12/19/2017   $           0.00

        5951 iHeartMedia Management Services, Inc.   WORKDAY, INC.                                   Mutual Confidentiality and Non-Disclosure Agreement         11/26/2012   $           0.00

        5952 iHeartMedia Management Services, Inc.   WORKDAY, INC.                                   Master Subscription Agreement                               06/02/2013

        5953 iHeartMedia Management Services, Inc.   WORKDAY, INC.                                   Consulting and Training Addendum and Amendment to Master    02/25/2014
                                                                                                     Subscription Agreement

        5954 iHeartMedia Management Services, Inc.   WORKDAY, INC.                                   Statement of Work                                           04/29/2015

        5955 iHeartMedia Management Services, Inc.   WORKDAY, INC.                                   Statement of Work #104792                                   06/06/2016

        5956 iHeartMedia Management Services, Inc.   WORKDAY, INC.                                   Order Form #00106789.0                                      06/12/2016

        5957 iHeartMedia Management Services, Inc.   WORKDAY, INC.                                   Amendment 1 to the Master Subscription Agreement            06/30/2016

        5958 iHeartMedia Management Services, Inc.   WORLD WIDE TECHNOLOGIES INC.                    Non-Disclosure Agreement                                    08/04/2016   $           0.00

        5959 Citicasters Co.                         WRBS RADIO                                      Tower Lease - WZFT-FM Aux. Tower, 1220-30 Curtain Avenue,                $         600.00
                                                                                                     Baltimore, MD 21218

        5960 Citicasters Co.                         WRIGHT, THOMAS                                  Employment Agreement                                        12/01/2017   $           0.00

        5961 iHeartMedia Management Services, Inc.   WRIKE INC.                                      Non-Disclosure Agreement                                    08/11/2016   $           0.00

        5962 iHeartMedia Management Services, Inc.   WRIKE INC.                                      SAAS Subscription Agreement                                 09/29/2016

        5963 iHeartMedia Management Services, Inc.   WRIKE INC.                                      SAAS Subscription Agreement                                 09/30/2016

        5964 iHeartMedia Management Services, Inc.   WRIKE INC.                                      Change Order Form No. 2                                     09/29/2017

        5965 iHeartMedia, Inc.                       WRIKE INC.                                      Vendor Questionnaire                                        08/26/2016

        5966 TTWN Media Networks, LLC                WRITERS GUILD OF AMERICA (EASTER), INC.         Collective Bargaining Agreement                             01/01/2015   $           0.00

        5967 TTWN Media Networks, LLC                WSB-AM                                          Affiliate Agreement                                                      $           0.00

        5968 Citicasters Co.                         WTMJ                                            Affiliate Agreement                                                      $           0.00

        5969 TTWN Media Networks, LLC                WTMX-FM                                         Affiliate Agreement                                                      $           0.00

        5970 Katz Media Group                        WTOP-FM                                         Affiliate Agreement                                                      $           0.00

        5971 iHeartMedia + Entertainment, Inc.       WYATT, ALLAN DALE                               Employment Agreement                                        05/15/2017   $           0.00

        5972 Capstar Radio Operating Company         WYATT, DARWIN J                                 Employment Agreement                                        01/01/2017   $           0.00

        5973 Capstar Radio Operating Company         WYATT, JACOB A                                  Employment Agreement                                        06/01/2012   $           0.00

        5974 iHeartMedia + Entertainment, Inc.       WYLAND, KATHLEEN L                              Employment Agreement                                        11/01/2016   $           0.00

        5975 AMFM Broadcasting, Inc.                 WYNTER, DAVE                                    Employment Agreement                                        03/02/2015   $           0.00

        5976 iHeartMedia Management Services, Inc.   X BY 2, LLC                                     Non-Disclosure Agreement                                    04/14/2016   $           0.00

        5977 iHeartMedia, Inc.                       X BY 2, LLC                                     Consultant/Contractor Services Agreement                    09/19/2016

        5978 iHeartMedia, Inc.                       X BY 2, LLC                                     Statement of Work                                           09/26/2016

        5979 iHeartMedia, Inc.                       XEROX CORP                                      Partial Assignment and Assumption Agreement                 04/29/2011   $      11,058.56

        5980 iHeartMedia, Inc.                       XEROX CORP                                      Cost Per Print Agreement                                    02/01/2013

        5981 TTWN Media Networks, LLC                XEVO INC.                                       Data License and Services Agreement                         01/01/2017   $           0.00

        5982 iHeartMedia, Inc.                       XL CATLIN                                       Excess D&O Liability Binder                                 08/30/2017   $           0.00

        5983 iHeartMedia, Inc.                       XL CATLIN                                       Casualty Program Binder                                     11/01/2017

        5984 iHeartMedia Management Service          XL INSURANCE                                    Insurance Agreement                                                      $           0.00

        5985 TTWN Media Networks, LLC                XM SATELLITE RADIO INC                          Service Agreement                                                        $           0.00

        5986 iHeartCommunications, Inc.              Y&L CONSULTING                                  Non-Disclosure Agreement                                    06/13/2016   $           0.00

        5987 iHeartMedia Management Services, Inc.   Y&L CONSULTING                                  Letter Agreement                                            06/16/2009

        5988 iHeartMedia Management Services, Inc.   Y&L CONSULTING                                  Consulting Work Order                                       08/29/2011

        5989 iHeartMedia Management Services, Inc.   Y&L CONSULTING                                  Consulting Work Order                                       07/06/2012

        5990 iHeartMedia Management Services, Inc.   Y&L CONSULTING                                  Consulting Work Order                                       07/16/2012

        5991 iHeartMedia Management Services, Inc.   Y&L CONSULTING                                  Services Letter Agreement                                   07/16/2012

        5992 iHeartMedia Management Services, Inc.   Y&L CONSULTING                                  Statement of Work                                           07/16/2012




                                                                                               112
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 123 of 124


iHeartMedia, Inc.
Amended Vendor Assumption Exhibit
$ USD

     Count                       Debtor                                            Counterparty                                                     Contract Description                                     Date             Cure Cost
        5993 iHeartMedia + Entertainment, Inc.                    YACOBUSH, RICHARD C                                           Employment Agreement                                                     01/01/2014      $            0.00

         5994 Citicasters Co.                                     YANCEY, STEPHEN CHARLES                                       Employment Agreement                                                     12/07/2015      $            0.00

         5995 iHeartMedia + Entertainment, Inc.                   YANG, REBECCA H                                               Employment Agreement                                                     04/01/2016      $            0.00

         5996 Citicasters Co.                                     YANKOVICH, MICHAEL A                                          Employment Agreement                                                     12/04/2017      $            0.00

         5997 iHeartMedia + Entertainment, Inc.                   YEA NETWORKS, LLC                                             Radio Program License Agreement                                          01/01/2016      $            0.00

         5998 iHeartMedia, Inc.                                   YEA NETWORKS, LLC                                             Radio Program License Agreement                                          03/01/2017

         5999 Citicasters Co.                                     YEARY, BRITTANY                                               Employment Agreement                                                     11/07/2016      $            0.00

         6000 Capstar Radio Operating Company                     YEE, ANGELA MAE                                               Employment Agreement                                                     10/01/2016      $            0.00

         6001 iHeartMedia + Entertainment, Inc.                   YELVERTON, GREG L                                             Employment Agreement                                                     11/01/2014      $            0.00

         6002 iHeartMedia + Entertainment, Inc.                   YIP, ANTHONY                                                  Employment Agreement                                                     08/15/2017      $            0.00

         6003 Citicasters Co.                                     YOCKEY, LISA JANE                                             Employment Agreement                                                     06/16/2014      $            0.00

         6004 Capstar Radio Operating Company                     YONOWITZ, JASON R                                             Employment Agreement                                                     09/01/2017      $            0.00

         6005 iHeartMedia Management Services, Inc.               YOTASCALE INC.                                                SAAS Services Agreement                                                   06/20/2017

         6006 iHeartMedia Management Services, Inc.               YOTASCALE INC.                                                Non-Disclosure Agreement                                                 05/22/2017      $            0.00

         6007 Capstar Radio Operating Company                     YOUDOVITZ, BRET A                                             Employment Agreement                                                       09/15/17      $            0.00

         6008 iHeartMedia + Entertainment, Inc.                   YOUNG, ALYSSA A                                               Employment Agreement                                                       03/25/17      $            0.00

         6009 Capstar Radio Operating Company                     YOUNG, KENNETH ROBERT                                         Employment Agreement                                                       11/17/17      $            0.00

         6010 Capstar Radio Operating Company                     YOUNG, SCOTT R                                                Employment Agreement                                                       07/01/16      $            0.00

         6011 iHeartMedia + Entertainment, Inc.                   YOWELL BUSINESS CENTER TWO, LTD.                              Office Lease Agreement                                                    11/01/2005     $            0.00

         6012 Citicasters Co.                                     YUHASZ, REGINA                                                Employment Agreement                                                       09/01/15      $            0.00

         6013 iHeartMedia, Inc.                                   Z7A RECRUITING                                                Contingency Search Partnership Fee Agreement                              04/08/2015     $            0.00

         6014 AMFM Broadcasting, Inc.                             ZACHARY, ERIK BERNARD                                         Employment Agreement                                                       10/17/16      $            0.00

         6015 Capstar Radio Operating Company                     ZAGRYN, ALEXANDER GEORGE                                      Employment Agreement                                                       01/01/17      $            0.00

         6016 iHeartMedia Management Services, Inc.               ZANETIS, JOSEPH AARON                                         Employment Agreement                                                       10/01/15      $            0.00

         6017 iHeartMedia Management Services, Inc.               ZAPOLEON, GUY                                                 Employment Agreement                                                       06/28/12      $            0.00

         6018 Citicasters Co.                                     ZARNITZ, TODD E                                               Employment Agreement                                                       02/15/17      $            0.00

         6019 iHeartMedia Management Services, Inc.               ZELLNER, JONATHAN MILO                                        Employment Agreement                                                       10/01/15      $            0.00

         6020 Citicasters Co.                                     ZESBAUGH, APRIL                                               Employment Agreement                                                       01/01/17      $            0.00

         6021 Capstar Radio Operating Company                     ZILBER, WENDY A                                               Employment Agreement                                                       04/16/14      $            0.00

         6022 Capstar Radio Operating Company                     ZIMMERMAN, RODNEY K                                           Employment Agreement                                                       03/01/17      $            0.00

         6023 TTWN Media Networks, LLC                            ZIMPFER, WILLIAM                                              Employment Agreement                                                       01/01/16      $            0.00

         6024 Premiere Networks, Inc.                             ZIPRECRUITER                                                  Purchase Order - Voiced Sponsorship                                       08/22/2017     $            0.00

         6025 Premiere Networks, Inc.                             ZIPRECRUITER                                                  Voiced Sponsorship Letter                                                 08/22/2017

         6026 iHeartMedia + Entertainment, Inc.                   ZITO, CHRISTOPHER PETER                                       Employment Agreement                                                       03/01/17      $            0.00

         6027 Clear Channel Broadcasting Licenses, Inc.           ZOO COMMUNICATIONS, LLC                                       HD Channel Agreement                                                      06/26/2017     $            0.00

         6028 iHeartMedia, Inc.                                   ZOO COMMUNICATIONS, LLC                                       HD Channel Agreement                                                      06/26/2017

         6029 iHeartMedia Management Services, Inc.               ZOOMPH, INC.                                                  Non-Disclosure Agreement                                                  03/01/2017     $            0.00

         6030 AMFM Broadcasting, Inc.                             ZSENYUK, KRISTINA M                                           Employment Agreement                                                       01/15/17      $            0.00

         6031 Citicasters Co.                                     ZUKAUCKAS, JEFFREY M                                          Employment Agreement                                                       02/01/17      $            0.00

         6032 iHeartMedia, Inc.                                   ZURICH NORTH AMERICA COMMERCIAL                               Property Insurance Policy                                                 04/01/2017

         6033 iHeartMedia Management Services, Inc.               ZVT INC. LIMITED                                              Non-Disclosure Agreement                                                  09/01/2017     $            0.00

         6034 iHeartMedia Management Services, Inc.               ZYCUS INC.                                                    Non-Disclosure Agreement                                                  04/27/2017     $            0.00

         6035 iHeartMedia + Entertainment, Inc.                   ZYNBIT.COM, INC                                               Advertising Services Contract                                             04/20/2017     $            0.00

         6036   iHeartMedia Management Services, Inc.             ZYNBIT.COM, INC                                                Non-Disclosure Agreement                                                 04/06/2017
         6037   iHeartMedia Management Services, Inc.             ZYNBIT.COM, INC                                                Subscription Agreement                                                   04/20/2017
         6038   iHeartMedia Management Services, Inc.             ZYNBIT.COM, INC                                                Data Security Addendum                                                   04/20/2017
         6039   iHeartMedia Management Services, Inc.             ZYNBIT.COM, INC                                                Software License Agreement                                               04/21/2017
         6040   Capstar Radio Operating Co.                       ZYPMEDIA                                                       Cloud Distribution Service Agreement                                                    $            0.00
         6041   Citicasters Co.                                   ZYPMEDIA                                                       Cloud Distribution Service Agreement
         6042   iHeartMedia+Entertainment, Inc                    ZYPMEDIA                                                       Cloud Distribution Service Agreement


  Notes:
  [1]: The parties are working to reconcile the amounts that may be owing to American Society of Composers, Authors, and Publishers under the contracts. Rather than reconcile such amounts in connection with
        assumption of the contracts, the parties agree to reconcile such amounts in the ordinary course pursuant to the terms of the contracts, with each party’s rights being fully preserved and not diminished in any
        way by assumption of the contracts.
  [2]: Cure amount subject to ongoing negotiations between the Debtors and Broadcast Music, Inc.
  [3]: Cure amount subject to negotiation pursuant to the Order (I) Authorizing (A) Assumption of Certain Nonresidential Real Property Leases, and (B) Rejection of Certain Nonresidential Real Property Leases, and
        (II) Granting Related Relief [Docket No. 1559] dated October 3, 2018.
  [4]: The Debtors agree that, pursuant to the assumption of all their obligations under the collective bargaining agreements with SAG-AFTRA (the "Collective Bargaining Agreements"), the Debtors shall pay in the
        ordinary course all obligations arising under the Collective Bargaining Agreements, whether such obligations accrued or arose prior to the Effective Date, which shall include processing and paying any arbitral awards
        entered in any grievance filed prior to the Effective Date, and that SAG-AFTRA is not required to take any further action in relation to the bankruptcy or bankruptcy court in regard to SAG-AFTRA's Cure Claim.




                                                                                                                       113
                  Case 18-31274 Document 2245 Filed in TXSB on 12/20/18 Page 124 of 124


iHeartMedia, Inc.
Vendor Rejection Exhibit
$ USD

     Count                         Debtor                            Counterparty                       Contract Description   Date    Estimated Damages
             1 iHeartMedia + Entertainment, Inc.   MEDIAOCEAN, LLC                  Service Agreement                                 $        1,879,000.00
